
QuickLinks -- Click here to rapidly navigate through this document

 

Exhibit 10.12

 

Execution Copy

 

20 JUNE 2007

 

IWG WOHNEN 1. OBJEKTGESELLSCHAFT MBH

 

IWG WOHNEN 2. OBJEKTGESELLSCHAFT MBH

 

IWG WOHNEN 3. OBJEKTGESELLSCHAFT MBH

 

IWG WOHNEN 4. OBJEKTGESELLSCHAFT MBH

 

AS BORROWERS

 

DEWAG DEUTSCHE WOHNANLAGE GMBH
AS PARENT

 

WITH

 

ABN AMRO BANK N.V., LONDON BRANCH
AS ORIGINAL LENDER, ARRANGER, FACILITY AGENT AND ORIGINAL COUNTERPARTY

 

AND

 

ABN AMRO BANK (LUXEMBOURG) S.A.
AS SECURITY AGENT

 

RELATING TO THE PROPERTIES AS LISTED IN SCHEDULE 1 (PROPERTIES)

 

--------------------------------------------------------------------------------

 

PROJECT BEETHOVEN
UP TO 510,000,000 EURO
CREDIT FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

[ex101201i001.jpg]

 

--------------------------------------------------------------------------------


 

1.

INTERPRETATION

1

 

1.1

DEFINITIONS

1

 

1.2

CONSTRUCTION

9

 

 

 

 

2.

FACILITY

12

 

2.1

THE FACILITY

12

 

2.2

OBLIGATION OF THE BORROWERS TO GRANT SECURITY

12

 

2.3

NATURE OF A FINANCE PARTY’S RIGHTS AND OBLIGATIONS

12

 

2.4

BORROWERS’ JOINT OBLIGATIONS

13

 

2.5

LIMITATION OF BORROWER’S JOINT OBLIGATIONS

14

 

2.6

CHANGE OF GERMAN LAW

15

 

 

 

 

3.

PURPOSE

15

 

3.1

APPLICATION OF THE LOAN

15

 

3.2

NO OBLIGATION TO MONITOR/OBLIGATION TO EVIDENCE

16

 

 

 

 

4.

CONDITIONS PRECEDENT

16

 

4.1

SUSPENSIVE CONDITION

16

 

4.2

GENERAL CONDITIONS PRECEDENT

16

 

4.3

PORTFOLIO RELATED CONDITIONS PRECEDENT

16

 

 

 

 

5.

UTILISATION

16

 

5.1

UTILISATION TERMS

16

 

5.2

AUTOMATIC CANCELLATION

17

 

 

 

 

6.

REPAYMENT

17

 

6.1

SCHEDULED AMORTISATION

17

 

6.2

REPAYMENT IN FULL

17

 

6.3

NO RE-BORROWING

17

 

 

 

 

7.

PREPAYMENT

17

 

7.1

MANDATORY PREPAYMENT

17

 

7.1.1    Illegality

17

 

7.1.2    Change of control

17

 

7.1.3    Permitted disposal of Property or shares in Borrower(s)

18

 

7.1.4    Insurance payments

19

 

7.1.5    Claims under Acquisition Documents and Reports

19

 

7.1.6    Cash Sweep

20

 

7.1.7    Over-funding

20

 

7.2

FURTHER PROVISIONS APPLICABLE TO MANDATORY PREPAYMENTS

20

 

7.3

VOLUNTARY PREPAYMENT

21

 

II

--------------------------------------------------------------------------------


 

 

7.4

RIGHT OF PREPAYMENT AND CANCELLATION OR REPLACEMENT OF A LENDER

21

 

7.5

GENERAL PROVISIONS APPLICABLE TO ALL PREPAYMENTS

22

 

 

 

 

8.

INTEREST

22

 

8.1

OBLIGATION TO PAY INTEREST

22

 

8.2

CALCULATION OF INTEREST

22

 

8.3

HEDGING

22

 

8.3.1    Obligations of the Borrowers

22

 

8.3.2    Form of the Hedging Arrangements

23

 

8.3.3    Counterparty

23

 

8.3.4    Notional Amount

23

 

8.3.5    Counterparties’ Obligations

23

 

8.3.6    Termination of Hedging Arrangements

24

 

8.4

OVERDUE AMOUNTS

24

 

8.4.1    Default interest

24

 

8.4.2    Further damages (Verzugsschäden)

25

 

8.5

NOTIFICATION OF RATES OF INTEREST

25

 

 

 

 

9.

MARKET DISRUPTION

25

 

 

 

 

10.

TAXES

25

 

10.1

DEFINITIONS

25

 

10.2

GROSS-UP

26

 

10.3

TAX INDEMNITY

27

 

10.4

TAX CREDIT

28

 

10.5

VALUE ADDED TAXES

28

 

10.6

THIN CAP STATEMENT      

28

 

10.7

CHANGES OF GERMAN TAX LAWS

29

 

 

 

 

11.

INCREASED COSTS

29

 

11.1

INCREASED COSTS

29

 

11.2

EXCEPTIONS

29

 

11.3

INCREASED COST CLAIMS

29

 

 

 

 

12.

MITIGATION

29

 

12.1

MITIGATION

29

 

12.2

CONDUCT OF BUSINESS BY A FINANCE PARTY

30

 

 

 

 

13.

PAYMENTS AND PERFORMANCE

30

 

13.1

PLACE

30

 

13.2

FUNDS

30

 

III

--------------------------------------------------------------------------------


 

 

13.3

CURRENCY

30

 

13.4

TIMING OF PAYMENTS AND PERFORMANCE

30

 

13.5

NO SET-OFF OR COUNTERCLAIM

30

 

13.6

BUSINESS DAYS

31

 

13.7

CONVENTION FOR CALCULATION OF AMOUNT ACCRUING OVER TIME

31

 

13.8

EVIDENCE

31

 

13.9

PARTIAL PAYMENTS

31

 

 

 

 

14.

BANK ACCOUNTS

31

 

14.1

GENERAL OBLIGATION

31

 

14.2

CHANGE OF ACCOUNT BANK

32

 

14.3

DESIGNATION OF BANK ACCOUNTS

32

 

14.4

DEVIATION FROM GENERAL OBLIGATIONS

32

 

14.5

SIGNING RIGHTS (VERFÜGUNGSBEFUNGNIS)

33

 

14.6

TENANT DEPOSIT ACCOUNTS

33

 

14.7

COLLECTIONS ACCOUNT

33

 

14.7.1    Payments to the Collections Accounts

33

 

14.7.2    Payments from the Collections Accounts

34

 

14.8

DISPOSAL PROCEEDS ACCOUNT

34

 

14.8.1    Payments to the Disposal Proceeds Accounts

34

 

14.8.2    Payments from the Disposal Proceeds Account

34

 

14.9

DEBT SERVICE ACCOUNT

35

 

14.9.1    Additional payments to the Debt Service Account

35

 

14.9.2    Payments from the Debt Service Account

35

 

14.9.3    Changes/appropriations by the Borrowers

36

 

14.10

RESERVE ACCOUNT

36

 

14.10.1    Additional payments to the Reserve Account

36

 

14.10.2    Payments from the Reserve Account

37

 

14.11

GENERAL ACCOUNT

38

 

14.12

CSA ACCOUNT

38

 

14.12.1    Definitions

38

 

14.12.2    Use of CSA Account

38

 

 

 

15.

REPRESENTATIONS

39

 

15.1

GENERAL

39

 

15.2

BASIC REPRESENTATIONS

39

 

15.2.1    Status

39

 

15.2.2    Centre of main interests, tax residence

39

 

IV

--------------------------------------------------------------------------------


 

 

15.2.3    Powers and authority

39

 

15.2.4    Compliance with laws

39

 

15.3

ABSENCE OF CERTAIN CIRCUMSTANCES

40

 

15.3.1    No Enterprise Agreements:

40

 

15.3.2    No conflict

40

 

15.3.3    No Default

40

 

15.3.4    No Credit Event

40

 

15.3.5    No Litigation

40

 

15.3.6    No other business

40

 

15.3.7    No Financial Indebtedness

41

 

15.3.8    No credit institution

41

 

15.3.9    No secondary tax liability

41

 

15.4

CORRECTNESS OF INFORMATION

42

 

15.4.1    Information supplied to Finance Parties, advisors and Valuers

42

 

15.4.2    Group Chart/Shareholding

42

 

15.4.3    Business Plan

42

 

15.4.4    No Change

42

 

15.5

PROPERTY

43

 

15.5.1    No Breach

43

 

15.5.2    State of the Property

43

 

15.5.3    No Encumbrances other than permitted

43

 

15.5.4    Insurance

43

 

15.5.5    Leases (Miet- Pacht- oder sonstige Nutzungsverträge)

44

 

 

 

16.

INFORMATION COVENANTS

44

 

16.1

PROPERTY INFORMATION

44

 

16.1.1    Obligation to supply quarterly and annual report

44

 

16.1.2    Compliance Certificate

44

 

16.1.3    Valuation

45

 

16.2

FINANCIAL STATEMENTS (EXTERNE RECHNUNGSLEGUNG)

45

 

16.2.1    Obligation to supply

45

 

16.2.2    Form of Financial Statements

45

 

16.3

FURTHER INFORMATION

46

 

16.3.1    Insurance

46

 

16.3.2    Notification of Default

46

 

16.3.3    Information in respect of certain circumstances

46

 

16.3.4    Information on request

47

 

16.3.5    Inspection of the Property

47

 

V

--------------------------------------------------------------------------------


 

 

16.3.6    Lease Documents

47

 

16.3.7    Know Your Customer Requirements

47

 

 

 

 

17.

GENERAL COVENANTS

48

 

17.1

OBLIGATION TO ENSURE ABSENCE OF CERTAIN CIRCUMSTANCES

48

 

17.1.1    No Financial Indebtedness

48

 

17.1.2    Negative Pledge

48

 

17.1.3    No Mergers/enterprise agreements

48

 

17.1.4    No other contracts

49

 

17.2

CONDUCT OF BUSINESS

49

 

17.2.1    Disposals

49

 

17.2.2    Acquisitions

50

 

17.2.3    Change of business

50

 

17.2.4    Taxes

50

 

17.3

COMPLIANCE WITH LAWS

50

 

17.4

PAYMENTS TO AFFILIATED PERSONS

50

 

17.5

SEPARATENESS

51

 

17.6

SECURITISATION AND SYNDICATION

51

 

17.7

CONDITIONS SUBSEQUENT

51

 

 

 

 

18.

PROPERTY COVENANTS

51

 

18.1

LEASES (MIETVERTRÄGE)

51

 

18.1.1    Marketing of the Property

51

 

18.1.2    Annual rental service charges statement (Mietnebenkostenabrechnung)

51

 

18.1.3    Mandatory termination of Lease Documents and Easements

51

 

18.2

PROPERTY AND ASSET MANAGEMENT

52

 

18.2.1    Maintenance of the Property

52

 

18.2.2    Material Works

52

 

18.2.3    Managing Agent

52

 

18.3

INSURANCES

53

 

18.3.1    Obligation to insure

53

 

18.3.2    Compliance with Insurance policies

53

 

18.4

TITLE TO PROPERTY

54

 

 

 

 

19.

REMEDIES OF THE FINANCE PARTIES IN RESPECT OF COVENANTS

54

 

 

 

 

20.

EVENT OF DEFAULT (FÄLLIGSTELLUNGSGRÜNDE)

54

 

20.1

GENERAL

54

 

20.2

ACCELERATION

54

 

20.3

NON-PAYMENT

55

 

VI

--------------------------------------------------------------------------------


 

 

20.4

MISSING OF FINANCIAL COVENANTS

55

 

20.5

FAILURE TO PERFORM

55

 

20.5.1    Limitation language objection

55

 

20.5.2    Misrepresentation

55

 

20.5.3    Breach of other obligations

55

 

20.5.4    Remedy by payment of Release Amount

56

 

20.6

CREDIT RELATED EVENTS

56

 

20.6.1    Insolvency

56

 

20.6.2    Insolvency proceedings

56

 

20.6.3    Creditors’ Process

56

 

20.6.4    Qualification of Financial Statements

57

 

20.7

EFFECTIVENESS OF FINANCE DOCUMENTS

57

 

20.8

MATERIAL ADVERSE EFFECT

57

 

 

 

21.

AGENTS’ AUTHORISATIONS

57

 

21.1

ADMINISTRATIVE PARTIES

57

 

21.1.1    Appointment and authorisations

57

 

21.1.2    No fiduciary duties

57

 

21.1.3    Individual position of an Administrative Party

58

 

21.1.4    Reliance

58

 

21.1.5    Power to Delegate

58

 

21.2

BORROWERS’ AGENT

58

 

 

 

22.

INDEMNITIES AND BREAK COSTS

59

 

22.1

INDEMNITIES

59

 

22.1.1    Definitions

59

 

22.1.2    Indemnity

59

 

22.2

INTEREST PERIOD BREAK COSTS

60

 

22.2.1    Definitions

60

 

22.2.2    Obligation to pay Interest Period Break Costs

60

 

22.3

PRE-PAYMENT DAMAGES

60

 

22.4

TERMINATION OF FUNDING ARRANGEMENTS

60

 

 

 

23.

COSTS, EXPENSES AND FEES

61

 

23.1

INITIAL COSTS

61

 

23.2

SUBSEQUENT COSTS

61

 

23.3

ENFORCEMENT COSTS

61

 

23.4

FEES

62

 

 

 

24.

CHANGES TO THE PARTIES

62

 

VII

--------------------------------------------------------------------------------


 

 

24.1

ASSIGNMENTS AND TRANSFERS BY THE BORROWERS

62

 

24.2

ASSIGNMENTS AND TRANSFERS BY THE LENDERS

62

 

24.3

CONDITIONS OF TRANSFER

62

 

24.4

PROCEDURE FOR TRANSFER

62

 

24.5

LIMITATION OF RESPONSIBILITY OF EXISTING LENDER

63

 

24.6

RESIGNATION OF AN AGENT

63

 

 

 

25.

DISCLOSURE OF INFORMATION

63

 

 

 

26.

SET-OFF

65

 

 

 

27.

NOTICES

65

 

27.1

LANGUAGE

65

 

27.2

IN WRITING

65

 

27.3

CONTACT DETAILS

65

 

27.4

COMMUNICATION THROUGH THE FACILITY AGENT

66

 

 

 

28.

MISCELLANEOUS

66

 

28.1

AMENDMENTS AND WAIVERS

66

 

28.2

SEVERABILITY

66

 

28.3

STATUTE OF LIMITATION

67

 

28.4

COUNTERPARTS

67

 

28.5

GOVERNING LAW

67

 

28.6

JURISDICTION

67

 

 

 

SCHEDULE 1 PROPERTY

68

 

PART A REFINANCING PORTFOLIO

68

 

PART B BRIDGE FINANCED PORTFOLIO

68

 

PART C ACQUISITION PORTFOLIO

68

 

PART D PERMITTED ENCUMBRANCES AND PERMITTED INDEBTEDNESS

69

 

PART E ALLOCATED LOAN AMOUNTS

70

 

 

 

SCHEDULE 2 CONDITIONS PRECEDENT

71

 

PART A - GENERAL CONDITIONS PRECEDENT

71

 

PART B REFINANCING PORTFOLIO

74

 

PART C BRIDGE FINANCED PORTFOLIO AND ACQUISITION FINANCE PORTFOLIO

75

 

 

 

SCHEDULE 3 – ACQUISITION DOCUMENTS

76

 

 

 

SCHEDULE 4 GROUP CHART

80

 

 

 

SCHEDULE 5 CONDITIONS SUBSEQUENT

81

 

VIII

--------------------------------------------------------------------------------


 

SCHEDULE 6 MANDATORY COST FORMULAE

83

 

 

SCHEDULE 7 FORM OF REQUEST

84

 

 

SCHEDULE 8 FORM OF TRANSFER CERTIFICATE

85

 

 

SCHEDULE 9 REPORTS

87

PART A QUARTERLY FINANCIAL REPORT

87

PART B QUARTERLY INFORMATION REPORT

87

PART C ANNUAL REPORT

88

 

 

SCHEDULE 10 COMPLIANCE CERTIFICATE

89

 

 

SCHEDULE 11 SUBORDINATION

90

 

 

SCHEDULE 12 CALCULATION OF NET RENTAL INCOME

92

 

 

SCHEDULE 13 SUBSTITUTION

93

PART A SUBSTITUTION CRITERIA

93

PART B SUBSTITUTION MECHANICS

93

 

 

SCHEDULE 14 - COLLECTIONS ACCOUNTS

94

 

 

SCHEDULE 14

104

 

 

SIGNATURE PAGE OF THE CREDIT AGREEMENT OF THE DATE STATED AT THE BEGINNING

104

 

IX

--------------------------------------------------------------------------------


 

CREDIT FACILITY AGREEMENT OF 19 JUNE 2007

 

BETWEEN

 

(1)                    IWG Wohnen 1. Objektgesellschaft mbH, a German limited
liability company (GmbH), registered with the commercial register of the local
court (Amtsgericht) of Stuttgart, Germany, under HRB 20313;

 

(2)                    IWG Wohnen 2. Objektgesellschaft mbH, a German limited
liability company (GmbH), registered with the commercial register of the local
court (Amtsgericht) of Stuttgart, Germany, under HRB 720060;

 

(3)                    IWG Wohnen 3. Objektgesellschaft mbH, a German limited
liability company (GmbH), registered with the commercial register of the local
court (Amtsgericht) of Stuttgart, Germany, under HRB 720061;

 

(4)                    IWG Wohnen 4. Objektgesellschaft mbH, a German limited
liability company (GmbH) registered with the commercial register of the local
court (Amtsgericht) of Stuttgart, Germany, under HRB 720062;

 

(the Borrowers, and each one individually a Borrower);

 

(5)                    DeWAG Deutsche WohnAnlage GmbH, a German limited
liability company (GmbH) registered with the commercial register of the local
court (Amtsgericht) of Stuttgart, Germany, under HRB 23156, (the Parent);

 

the Borrowers and the Parent having their business address at
Kleiner Schloßplatz 13 D- 70173 Stuttgart, Germany; and

 

(6)                    ABN AMRO BANK N.V., a corporation organised under the
laws of The Netherlands, acting through its London Branch, with its address at
250 Bishopsgate, London EC2M 4AA, England as arranger (in this capacity the
Arranger);

 

(7)                     ABN AMRO BANK N.V., a corporation organised under the
laws of The Netherlands, acting through its London Branch, with its address at
250 Bishopsgate, London EC2M 4AA, England as original lender (the Original
Lender);

 

(8)                    ABN AMRO BANK N.V., a corporation organised under the
laws of The Netherlands acting through its London Branch, with its address at
250 Bishopsgate, London EC2M 4AA, England as counterparty to certain hedging
arrangements (the Original Counterparty);

 

(9)                    ABN AMRO BANK N.V., London Branch, a corporation
organised under the laws of The Netherlands, with its address at 82 Bishopsgate,
London EC2N 4BN, England acting through its office at 82 Bishopsgate, London
EC2N 4BN, England as facility agent (in this capacity the Facility Agent); and

 

(10)              ABN AMRO Bank (Luxembourg) S.A., a company organised under the
laws of the Grand Duchy of Luxembourg, registered in the commercial register of
Luxembourg (Registre de Commerce et des Sociétés, Luxembourg) under registration
number B 19.116, with its business address at Espace Kennedy, 46, Avenue J.F.
Kennedy, L-1855 Luxembourg-Kirchberg, Grand Duchy of Luxembourg (the Security
Agent).

 

1.                                      INTERPRETATION

 

1.1                               Definitions

 

Acquisition Documents means the notarial deeds (notarielle Urkunden) set out in
Schedule 3 (Acquisition Documents).

 

Acquisition Portfolio means the Collateral Properties set out in Schedule 1 PART
C (Acquisition Portfolio).

 

1

--------------------------------------------------------------------------------


 

Administrative Party means the Arranger or an Agent.

 

Affiliate means a Subsidiary or any Holding Company of a person or any other
Subsidiary of that Holding Company.

 

Agent means the Facility Agent or the Security Agent.

 

Allocated Loan Amount means the amounts set out in Schedule 1 PART E (Allocated
Loan Amounts) as amended or supplemented in accordance with sub-paragraph 2.1
(The Facility) (c).

 

Availability Period means the period beginning on the date hereof and ending on
the last Business Day of July 2007.

 

Borrower’s Agent means the Parent.

 

Bridge Financed Portfolio means the Collateral Properties set out in Schedule 1
PART B (Bridge Financed Portfolio).

 

Business Day means a day (other than a Saturday or a Sunday) on which Lenders
are open for general business in Frankfurt am Main, Germany and London, England
and which is also a day on which the Trans European Automated Real time Gross
Settlement Express Transfer payment system is open for settlement of payments in
Euro.

 

Cash Transfer Date means the 10th Business Day of each month.

 

Cash Trap Trigger means 120 per cent.

 

Cash Sweep Trigger means 115 per cent.

 

Collateral Property means each collateral property (Beleihungsobjekt) further
described in Schedule 1 (Property).

 

Commitment means:

 

(a)                     for the Original Lender an amount of the Total
Commitment; and

 

(b)                    for any other Lender, the amount of any Commitment it
acquires, to the extent not cancelled, transferred or reduced under this
Agreement.

 

Core Capital Expenditure Amount means 6,500,000€.

 

Counterparty means the Original Counterparty or a Replacement Counterparty.

 

Default means:

 

(a)                     an Event of Default; or

 

(b)                    an event or circumstance which would be (with the expiry
of a grace period, the giving of notice or the making of any determination under
the Finance Documents or any combination of them) an Event of Default.

 

Default Trigger means that the Interest Cover Ratio falls below 110 per cent.
and/or the Loan to Value is higher than 80 per cent.

 

Direct Obligations means, in respect of a Borrower, such part of the Loan (and
all other amounts allocable to that part of the Loan) that corresponds to the
aggregate of (i) all Allocated Loan Amounts allocated to that Borrower and

 

2

--------------------------------------------------------------------------------


 

(ii) all other amounts owed directly under the Finance Documents by such
Borrower relating to the acquisition, maintenance and holding of the Property of
such Borrower.

 

Duty of Care Agreement means any duty of care agreement in the agreed form
entered into by a Borrower, IWG Wohnen GmbH, or, after 1 June 2007, any other
Managing Agent, the Facility Agent and the Security Agent.

 

EURIBOR means for an Interest Period of any Loan or overdue amount in euro:

 

(a)                     the applicable percentage rate per annum determined by
the Banking Federation of the European Union for euro and the relevant Interest
Period displayed on the appropriate page of the Reuters screen, selected by the
Facility Agent. If the relevant page is replaced or the service ceases to be
available, the Facility Agent (after consultation with the Borrowers) may
specify another page or service displaying the appropriate rate. If the there is
no screen rate for an Interest Period, the Facility Agent shall interpolate the
screen rates for the periods that are closest to that Interest Period; or

 

(b)                    if no such rate is available for that Interest Period,
the arithmetic mean (rounded upward to four decimal places) of the rates as
supplied to the Facility Agent at its request quoted by financial institution
appointed as such by the Facility Agent to leading lenders in the European
inter-bank market,

 

as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in Euro for
a period comparable to that Interest Period.

 

Event of Default means an event or circumstance specified as such in Clause 20
(Event of Default (Fälligstellungsgründe).

 

Facility means the credit facility made available under this Agreement.

 

Facility Amount means the lowest of:

 

(a)                     the Total Commitments;

 

(b)                    an amount that results in:

 

(i)                        a Loan to Value (based on the Initial Valuation) that
is not higher than 74 per cent.;

 

(ii)                     an Interest Cover Ratio of at least 122 per cent.; and

 

(iii)                  a loan to cost ratio that is not higher than 74 per cent.
Such costs to be evidenced by the Borrowers and agreed by the Facility Agent
acting reasonably.

 

Final Maturity Date means the Interest Payment Date falling in April 2014.

 

Finance Document means:

 

(a)                     this Agreement and any side letter to this Agreement;

 

(b)                    the Security Agreement;

 

(c)                     any Security Document;

 

(d)                    any Hedging Arrangement;

 

(e)                     any Duty of Care Agreement; and

 

(f)                       any other document designated as such by the Facility
Agent and the Borrowers.

 

3

--------------------------------------------------------------------------------


 

Financial Covenants means the Interest Cover Ratio and the Loan to Value.

 

Financial Disadvantage has the meaning given in clause 22.1 (Indemnities).

 

Financial Indebtedness means any indebtedness for or in respect of:

 

(a)                     moneys borrowed;

 

(b)                    any other transaction (including any forward sale or
purchase agreement) which has the commercial effect of a borrowing;

 

(c)                     any acceptance credit (including any dematerialised
equivalent);

 

(d)                    any financial liability as defined by IAS 32 whether
evidenced by an negotiable instrument (Schuldverschreibung, Wechsel, Scheck) or
by contract;

 

(e)                     any trade payable with a term of more than 90 days
and/or in an aggregate amount exceeding 100,000 Euro;

 

(f)                       and obligation under any pension plan
(Pensionsverpflichtung);

 

(g)                    any agreement treated as a finance lease in accordance
with IFRS 17;

 

(h)                    any obligation under any repurchase agreement
(Wiederkauf, Rückkauf);

 

(i)                        any derivative as defined by IAS 39 9; and

 

(j)                        any financial guarantee (IAS 39 (3)), indemnity or
insurance contract (IFRS 4) or similar assurance against financial loss of any
person.

 

Finance Party means a Lender, a Counterparty or an Administrative Party.

 

Fitch means Fitch Ratings Limited or any successor to its rating business.

 

Fixed Rate means the rate expressed as a percentage per annum notified by the
Facility Agent to the Borrowers on receipt of the first Request based on the
fixed rate under the Hedging Arrangements (i.e. the notification will only be
made as and when the rate fixing has occurred).

 

Holding Company of any other person means a company in respect of which that
other person is a Subsidiary.

 

Hedging Arrangement means any interest hedging arrangement (including any
collateral support agreement) entered into by the Borrowers relating to interest
payable under this Agreement.

 

Increased Cost means:

 

(a)                     any additional or increased cost;

 

(b)                    a reduction in the rate of return from the Facility or on
a Finance Party’s (or its Affiliates) overall capital; or

 

(c)                     a reduction of an amount due and payable under any
Finance Document;

 

which is incurred or suffered by a Finance Party or any of its Affiliates, but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.

 

4

--------------------------------------------------------------------------------


 

Initial Business Plan means the consolidated financial budget (vollständiger
Finanzplan) of the Borrowers (including leveraged cash flow forecasts, forecast
taxes, pro-forma balance sheet and profit and loss account and forecast capex)
until the Final Maturity Date supplied to the Facility Agent as a condition
precedent under this agreement in form and substance accepted by the Facility
Agent.

 

Initial Valuation means the valuation(s) supplied and addressed to the Facility
Agent as a condition precedent document under this Agreement.

 

Interest Cover Ratio means, at any time, the ratio to be calculated in
accordance with the following formula:

 

[(4xA)+B]/ C

 

Further :

 

A =               the Net Rental Income in respect of all Residential Leases
received in the 3-month’s period, ending on the last day of the calendar month
preceding the month in which the relevant date of testing falls.

 

B=                    the projected Net Rental Income in respect of all Lease
Documents that do not relate to Residential Leases for the 12-months period,
starting on the last day of the calendar month preceding the month in which the
relevant testing date falls based on the Borrowers’ estimate, of the Net Rental
Income receivable from the Property for the relevant period. For the purposes of
making this estimate the Borrowers will assume:

 

(a)                     that a break clause, unless waived by the tenant, will
be deemed to be exercised at the earliest date available to the relevant tenant
and that, following such exercise, it is assumed that the commercial property
will remain vacant for the rest of the relevant period;

 

(b)                    Rental Income will be ignored unless payable under an
unconditional and legally binding Lease Document pursuant to which the relevant
tenant already pays the contracted rent;

 

(c)                     potential Rental Income increases as a result of rent
reviews will be ignored, i.e. only rental increases that have been agreed in the
relevant Lease Document are to be taken into account;

 

(d)                    Rental Income will be ignored that is payable by a tenant
which is in arrears with an amount that is equal to more than two month of its
contracted rental payments;

 

C =                 the total amount of all interest, commitment fees,
administrative fees and agency fees estimated by the Facility Agent (acting
reasonably) to become due and payable by the Borrowers for the period
corresponding to the period for that B is calculated

 

(a)                     under a Loan, however, with the modification that for
the calculation of interest on the loan, EURIBOR shall be replaced by the Fixed
Rate; and

 

(b)                    under the Permitted Indebtedness in respect of subsidised
debt plus the amount of the amortisation under such subsidised debt.

 

Interest Payment Date means 15 January, 15 April, 15 July and 15 October in each
year with the first Interest Payment Date being 15 October 2007. If, however,
any such day is not a Business Day, the Interest Payment Date will instead be
the next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is none).

 

Interest Period means, as the context requires, the number of days elapsed
between (i) the date on which an amount is made available (including such date)
and the subsequent Interest Payment Date (excluding such date), or (ii) two
consecutive Interest Payment Dates (including the first of such Interest Payment
Dates but excluding the last).

 

Lease Document means any lease (Miet- bzw. Pachtvertrag) or other right of
occupation (Nutzungsverhältnis) in respect of a Property.

 

5

--------------------------------------------------------------------------------


 

Lender means the Original Lender or any person, which becomes a Lender after the
date of this Agreement.

 

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

 

Loan to Value means, at any time the Loan as a percentage of the Market Value of
the Property owned by the Borrowers determined in accordance with the most
recent Valuation at that time.

 

Management Agreement means each property management agreement and each asset
management agreement in relation to the Property with the Managing Agent.

 

Managing Agent means, from 1 June 2006 IWG Wohnen GmbH (currently in the process
of being renamed into DeWAG Management GmbH or any other person appointed by the
Borrowers).

 

Mandatory Cost means the percentage rate per annum calculated by the Agent in
accordance with Schedule 6 (Mandatory Cost Formulae).

 

Margin means 0.64 per cent. per annum.

 

Market Disruption Event means:

 

(a)                     at or about noon on a Rate Fixing Day the screen rate is
not available and none or only one of the reference banks supplies a rate to the
Facility Agent to determine EURIBOR for euro and the relevant Interest Period;
or

 

(b)                    before close of business in Brussels on the relevant Rate
Fixing Day, the Facility Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of obtaining matching deposits in the relevant interbank market would be
in excess of EURIBOR for the relevant Interest Period.

 

Material Adverse Effect means a material adverse effect on:

 

(a)                     the business or financial condition of a Borrower (on a
stand alone basis);

 

(b)                    the ability of a Borrower (on a stand alone) to perform
any of its Direct Obligations under any Finance Document; or

 

(c)                     any material right or remedy of a Finance Party in
respect of a Security granted by that Borrower.

 

Market Value means, in relation to the Property, the value for the Property as
indicated in the most recent Valuation delivered to the Facility Agent.

 

Moody’s means Moody’s Investors Services Limited or any successor to its rating
business.

 

Net Rental Income means, for the relevant period, an amount calculated in
accordance with Schedule 12 (Calculation of Net Rental Income).

 

Obligors means (individually or collectively, as the context may require) the
Borrowers and the Parent.

 

Operating Expenses means the costs or expenses incurred or to be incurred by the
Borrowers in relation to any current (laufende) incidental or miscellaneous
operating expenditure relating to the due use (bestimmungsgemäßer Gebrauch) of
the Property (§ 1 of the German Regulation on the Specification of Operating
Expenses (Verordnung über die Aufstellung von Betriebskosten) dated 25 November
2003) excluding, for the avoidance of doubt,

 

(a)                     fees payable to a Managing Agent;

 

6

--------------------------------------------------------------------------------


 

(b)                    any maintenance and repair as well as capital expenditure
(Instandhaltungs- und Instandsetzungskosten);

 

(c)                     ground rent (Erbbauzins); and

 

(d)                    corporate overhead costs (Gemeinkosten) incurred by the
Parent or by the Borrowers in relation to the operation of any of the Borrowers
(Verwaltungskosten) (e.g. audit fees (Kosten der Prüfung des Jahresabschlusses),
costs of the management (Kosten der Geschäftsführung).

 

Passing Rent means, for the relevant period, the amount that is calculated in
accordance with Schedule 12 (Calculation of Net Rental Income).

 

Permitted Encumbrances means such encumbrances as are set out in Schedule 1 PART
D (Permitted Encumbrances and Permitted Indebtedness).

 

Permitted Indebtedness means such subsidised loans as are set out in Schedule 1
PART D (Permitted Encumbrances and Permitted Indebtedness).

 

Property means, as the context may require, each Collateral Property, a
Collateral Property or all Collateral Properties.

 

Property Sales Costs means any amounts payable to third parties that are a
direct result of the disposal of Collateral Properties (excluding, for the
avoidance of doubt, any German tax payable as a consequence of the disposition,
but including German property transfer tax (Grunderwerbsteuer) and/or VAT).

 

Rate Fixing Day means the second Business Day before the next Interest Payment
Date.

 

Refinancing Portfolio means the Collateral Properties set out in Schedule 1 PART
A (Refinancing Portfolio).

 

Release Amount means, with respect to each Collateral Property, an amount equal
to the lower of the following percentages of the Allocated Loan Amount relating
to that Collateral Property:

 

Percentage

if Loan to Value (LTV) (per cent)

 

if Interest Cover Ratio (ICR) (per cent)

107.50

70 < LTV

or

ICR < 125

105.00

70 > LTV > 60

and

ICR > 125

102.50

60 > LTV > 50

and

ICR > 125

100.00

LTV < 50

and

ICR > 125

 

Rental Income means the aggregate of all amounts paid or payable to or for the
account of a Borrower in connection with the use (Nutzungsüberlassung) of any
part of the Property.

 

Replacement Counterparty means any person, other than the Original Counterparty,
that becomes a counterparty to Hedging Arrangements instead of the Original
Counterparty.

 

Report means:

 

(a)                     the technical report prepared by LandAmerica;

 

7

--------------------------------------------------------------------------------


 

(b)                    the environmental report prepared by Arcadis Consult
GmbH, Europaplatz 3, 64293 Darmstadt, dated March 6, 2007;

 

(c)                     the legal report provided by Thümmel Schütze & Partner,
Urbanstraße 7, 70182 Stuttgart, dated May 2, 2007 (including amendment regarding
project Queen Mary dated May 7, 2007).

 

Report Date means the earlier of (i) the tenth Business Day of the month in
which an Interest Payment Date falls, and (ii) the day falling five Business
Days before that Interest Payment Date.

 

Request means the request for a Loan, substantially in the form of Schedule 7
(Form of Request).

 

Required Reserve Amount means the Core Capital Expenditure Amount.

 

Reserve Account means the bank account designated the “Reserve Account” in
accordance with clause 14 (Bank Accounts).

 

Residential Leases means all Lease Documents that relate to the letting of
residential space (Wohnraummietverträge).

 

Sales Trap Trigger means 115 per cent.

 

S&P means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc. or any successor to its rating business.

 

Securitisation means any securitisation or similar transaction involving any
part of the rights of any Lender under this Agreement.

 

Security means the Security Interests created under the Security Documents.

 

Security Agreement means the security agreement dated on or about the date
hereof and entered into between, inter alia, the parties to this Agreement.

 

Security Document means:

 

(a)                     each of the documents set out in the Security Agreement;

 

(b)                    the Share Pledge Agreement entered into on or about the
date hereof pursuant to which the shares in the Borrowers are pledged to the
Security Agent by the Parent;

 

(c)                     the fiduciary agreement dated 22 May 2007 entered into
between, inter alia, the parties to this Agreement (the Fiduciary Agreement);

 

(d)                    any other document evidencing or creating security over
any asset of a Borrower to secure any obligation to a Finance Party under the
Finance Documents; and

 

(e)                     any other document designated as such by the Security
Agent and the Borrowers.

 

Security Interest means any mortgage, land charge, pledge, lien, charge,
assignment, hypothecation, encumbrance, priority notice (Vormerkung) or security
interest or any other agreement or arrangement having a similar effect.

 

Senior Operating Cost Amount means, for the relevant period, the lower of:

 

(a)                     25 per cent. of the Passing Rent net of VAT; and

 

(b)                    the sum of the following costs and expenses:

 

8

--------------------------------------------------------------------------------


 

(i)                       Operating Expenses not recoverable from tenants;

 

(ii)                    repair and maintenance (Instandhaltungsaufwand);

 

(iii)                 ground rent (Erbbauzins);

 

(iv)                corporate overhead costs (Gemeinkosten) incurred by the
Parent or by the Borrowers in relation to the operation of any of the Borrowers
(Verwaltungskosten) (e.g. audit fees (Kosten der Prüfung des Jahresabschlusses),
costs of the management (Kosten der Geschäftsführung); and

 

(v)                   arm’s length fees payable for the property management
(Mieteinzugs- und Objektverwaltung).

 

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership.

 

Substitution Disposal Proceeds has the meaning assigned to such term in
paragraph 7.1.3 (Permitted disposal of Property or shares in Borrower(s)).

 

Tenant Contributions means any amount paid or payable to a Borrower under a
Lease Document on account of Operating Expenses.

 

Total Commitments means 510,000,000€ less the amount by which the principal
amount of Permitted Indebtedness exceeds 14,000,000€.

 

Transaction Document means:

 

(a)                     a Finance Document;

 

(b)                    the Acquisition Document;

 

(c)                     any Management Agreement; or

 

(d)                    any other document agreed and designated as such by the
Facility Agent and the Borrowers.

 

Transfer Certificate means a certificate, substantially in the form of Schedule
8 (Form of Transfer Certificate), with such amendments as the Facility Agent may
approve or require or any other form agreed between the Facility Agent and the
Borrowers.

 

Utilisation Date means a date on which the Facility granted pursuant to
sub-clause 2.1 (The Facility) is utilised.

 

Valuation means any valuation of the Borrowers’ interest in the Property
provided by the Valuer after the Initial Valuation.

 

Valuer means (1) an independent external valuer or valuers appropriately
qualified and accredited to the Royal Institution of Chartered Surveyors (RICS)
or The European Group of Valuers Association 2003 appointed to appraise and
value Properties held by the Fund (as defined in sub-paragraph 7.1.2 (a) (i)
(Change of Control)), or (2) any other surveyor or valuer appointed by the
Borrowers and reasonably acceptable to the Facility Agent.

 

VAT means any German value added tax (Umsatzsteuer).

 

1.2                               Construction

 

(a)                                  In this Agreement, unless the contrary
intention appears, a reference to:

 

9

--------------------------------------------------------------------------------


 

(i)                       addressed means that the respective addressee can rely
on the correctness of the statements made in that document by the person issuing
the document;

 

(ii)                    a document being appropriately addressed means such
report, opinion or other document is addressed in the manner required by the
Facility Agent and notified to the Borrowers’ Agent before the date of this
Agreement;

 

(iii)                 affiliated person means any person that is a “nahestehende
Person” as defined by § 1 para 2 of the German Foreign Tax Act
(Außensteuergesetz);

 

(iv)                assets includes present and future properties (Vermögen),
revenues and rights of every description;

 

(v)                   control for purpose of identifying who controls an entity
means the power to direct the management and the policies of the entity whether
through the ownership of voting capital, by contract or otherwise.

 

(vi)                a Default, an incorrectness or an Event of Default being
outstanding means that it has not been remedied or waived;

 

(vii)             a document includes (without prejudice to any prohibition on
amendments) all amendments;

 

(viii)          disposal means a sale, transfer, encumbrance (Belastung), grant
or other disposal (Verfügung) in rem (dinglich), in the form of an obligation
(schuldrechtlich) or through partnerships or other company law
(gesellschaftsrechtlich), whether voluntary or involuntary, or any expropriation
(Enteignung) and includes, without limitation (insbesondere):

 

(A)                 the consent to an entry of an priority notice (Vormerkung)
to the land register;

 

(B)                   an agreement on the transfer of title (Auflassung);

 

(C)                   the partition of the Borrowers’ ownership in the Property
(Grundstücksteilung), or

 

(D)                  any other arrangement or agreement that has a similar
effect and/or leads to a change of the legal or beneficial title (rechtliches
oder wirtschaftliches Eigentum) to the Property or part thereof.

 

and dispose will be construed accordingly;

 

(ix)                  indebtedness includes any obligation (whether incurred as
principal or as surety) for the payment or repayment any money including,
without limitation, under any derivative transaction or any other transaction
which has the commercial effect of a borrowing;

 

(x)                     know your customer requirements are the identification
checks that a Finance Party requests in order to meet its obligations under any
applicable law or regulation to identify a person who is (or is to become) its
customer;

 

(xi)                  net proceeds or net purchase price shall be construed as
referring to the amount received or receivable less all reasonable costs,
expenses and fees incurred but excluding any taxes on income or gains of the
person selling.

 

(xii)               any party to a Finance Document shall be construed so as to
include each successor in title (Einzel- oder Gesamtrechtsnachfolger);

 

(xiii)            a person includes any individual, company, corporation,
unincorporated association or body (including a partnership, trust, joint
venture or consortium), government, state, agency,

 

10

--------------------------------------------------------------------------------


 

organisation or other entity whether or not having separate legal personality
and their successors in title (Rechtsnachfolger);

 

(xiv)           unless expressly stated otherwise references to:

 

(A)                 sub-clauses shall be references to the sub-clauses of the
same clause (e.g. a reference in Sub-clause 1.1 (Definitions) or 1.2
(Construction) to “this clause” is a reference to clause 1 (Interpretation) and
all its sub-clauses);

 

(B)                   paragraphs shall be references to the paragraphs of the
same sub-clause; and

 

(C)                   sub-paragraphs shall be references to the sub-paragraphs
of the same paragraph;

 

(xv)              a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but, if
not having the force of law, being of a type with which any person to which it
applies is accustomed to comply) of any governmental, inter-governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

(xvi)           required rating of a person or entity refers to the minimum
credit ratings, on the relevant date, of the respective short term and long term
unsecured senior debt instruments (as applicable) that person has in issue on
the relevant date, that are contained in the following table (for the avoidance
of doubt, all ratings in the same row are cumulative):

 

 

Short term instruments

Long term instruments

Fitch

Moody’s

S&P

Fitch

Moody’s

S&P

Credit institute holding bank accounts

F1(+) (or better)

P-1 (or better)

A-1(+) (or better)

N/A

N/A

N/A

Insurance company or underwriter

N/A

N/A

N/A

A (or better)

A2 (or better)

A (or better)

Replacement Counterparty

N/A

N/A

N/A

A (or better)

A2 (or better)

A (or better)

 

(xvii)        third party means any person that is not an affiliated person; and

 

(xviii)     a time of day is a reference to German time.

 

(b)                    The Facility Agent will be entitled to withhold its
consent to any matter which may have an adverse impact on the ratings of any
securities issued in connection with any Securitisation and where, under a
Finance Document, a Finance Party is required to act reasonably, it is
reasonable for that Finance Party to act in a manner which, in the opinion of
that Finance Party, is reasonably appropriate to avoid an adverse effect on the
then current ratings of securities issued in connection with any Securitisation.

 

(c)                     Unless expressly provided to the contrary in a Finance
Document, a person who is not a party to a Finance Document may not enforce any
of its terms as a third party beneficiary (under the concept of a third party
beneficiary contract (Vertrag zugunsten Dritter) or any similar concept) and,
notwithstanding any term of

 

11

--------------------------------------------------------------------------------


 

any Finance Document, no consent of any third party is required for any
variation (including any release or compromise of any liability) or termination
of any Finance Document.

 

(d)                    Where a German (legal) term or concept has been used in a
Transaction Document governed by German law, such German (legal) term or concept
(and not the English (legal) term or concept to which it relates) shall be
authoritative for the construction whenever used in a Transaction Document.
Where an English (legal) term or concept has been used in a Transaction Document
governed by German law, the related German (legal) term or concept (and not the
English legal term or concept) shall be authoritative for the purpose of
construction.

 

2.                         FACILITY

 

2.1                  The Facility

 

(a)                     Subject to the terms of this Agreement, the Lenders make
available to the Borrowers a secured term loan facility in an aggregate amount
equal to the Total Commitments.

 

(b)                    The Facility Agent will notify the Borrowers and the
Lenders of the exact Facility Amount without undue delay after:

 

(i)                          the Fixed Rate has been determined by reference to
the Hedging Arrangements; and

 

(ii)                       the Initial Valuation has been received and accepted
by the Facility Agent (acting reasonably).

 

 (c)                  The Facility Agent will, together with the notification
under sub-paragraph (b), notify the Borrowers of the Allocated Loan Amounts (by
supplementing or amending Schedule 1 PART E (Allocated Loan Amount) of each
Collateral Property — ensuring that the sum of the Allocated Loan Amounts is
equal to the Facility Amount.

 

2.2                  Obligation of the Borrowers to grant Security

 

The Obligors must:

 

(a)                     grant the Security set out in the Security Agreement;
and

 

(b)                    maintain such Security in accordance with the Security
Agreement.

 

2.3                  Nature of a Finance Party’s rights and obligations

 

Unless otherwise agreed by all the Finance Parties:

 

(a)                     the obligations of a Finance Party under the Finance
Documents are several (Einzelschuldner);

 

(b)                    the failure by a Finance Party to perform its obligations
does not affect the obligations of any other party under the Finance Documents;

 

(c)                     no Finance Party is responsible for the obligations of
any other Finance Party under the Finance Documents;

 

(d)                    the rights of a Finance Party under the Finance Documents
are separate and independent rights (Einzelgläubiger);

 

(e)                     a Finance Party may, except as otherwise stated in the
Finance Documents, separately enforce (durchsetzen) those rights, and

 

12

--------------------------------------------------------------------------------


 

(f)                       a debt arising under the Finance Documents to a
Finance Party is a separate and independent debt.

 

2.4                  Borrowers’ joint obligations

 

(a)                     The Borrowers are joint and several debtors
(Gesamtschuldner) and joint and several creditors (Gesamtgläubiger) in respect
of any rights and claims resulting from or relating to the Finance Documents.

 

(b)                    Each Finance Party may claim against

 

(i)                       any Borrower in respect of (kann einen Borrower in
Anspruch nehmen für):

 

(A)                 Direct Obligations of the respective Borrower; and

 

(B)                   pursuant to the joint and several liability, for Direct
Obligations of another Borrower or Borrower (the Group Obligations).

 

(ii)                    the Parent in respect of all obligations under any
Finance Document.

 

(c)                     In respect of all claims that are not Direct Obligations
the following shall apply:

 

(i)                       deviating from § 425 of the German Civil Code (BGB) it
is agreed that all facts (Tatsachen), agreements (Rechtsgeschäfte),
statements/notices (Willenserklärungen) and measures (Maßnahmen) — with the
exception of the discharge (Erfüllung) by another Borrower - shall only have any
effect for and against the Borrowers to which they relate (in dessen Person sie
eingetreten sind).

 

(ii)                    any waiver (Verzicht, Erlass) in respect of the
enforcement of any rights by a Finance Party shall only be valid (1) in respect
of the legal relationship (das Schuldverhältnis) that is created by the
respective Finance Document and (2) only if the Facility Agent has confirmed
that the entire legal relationship created by that Finance Document shall be
discharged to the Borrowers being a party to the respective Finance Document.

 

(iii)                 claims based on Group Liability Obligations can be raised
irrespective of whether the Direct Obligations under the relevant Finance
Document could not be enforced (for any reason) against the relevant Borrower
(können auch geltend gemacht werden, wenn die Direct Obligations aus dem
relevanten Finanzierungsdokument gegen den in Anspruch genommenen Borrower,
gleich aus welchem Grund, nicht durchsetzbar wären).

 

(iv)                claims of a Borrower for subrogation (Ausgleichung) pursuant
to § 426 para 1 of the German Civil Code (BGB) shall only fall due (werden erst
fällig), if all claims and rights of all Finance Parties under the Finance
Documents have been completely and irrevocably discharged (endgültig und
unwiderruflich erfüllt sind).

 

(v)                   any Borrower shall hold on trust (treuhänderisch halten)
for the Finance Parties and transfer at the Facility Agent(s) direction any
payments, Security Interest or other financial advantages received by a Borrower
in connection with or as a consequence of claims mentioned in, and not yet due
pursuant to, (iv) above.

 

(d)                    None of the Finance Parties shall be obliged, before
exercising its rights arising under or in connection with any Finance Document
or arising by operation of law against any Borrower, to seek to recover amounts
due from any other Borrower or to exercise or enforce any other rights or
Security any of them may have or hold in respect of the obligations of the other
Borrower under any of the Finance Documents.

 

13

--------------------------------------------------------------------------------


 

2.5                  Limitation of Borrower’s joint obligations

 

(a)                     Any Borrower (as long as it is a German GmbH) may refuse
to make payments in respect of its Group Obligations, if and to the extent that:

 

(i)                       such payment would deprive such German Borrower of the
liquidity necessary to fulfil its permitted financial obligations that:

 

(A)                 exist as of the date on which such payment would otherwise
be due;

 

(B)                   are obligations payable to third parties other than third
party creditors of the objecting German Borrower’s affiliated persons; and

 

(C)                   the objecting German Borrower cannot satisfy out of the
disposal of fixed or current assets (in a commercially reasonable manner and
under terms as agreed by the Lender) or the collection or non-recourse sale of
its receivables, in each case as permitted under the Finance Documents; or

 

(ii)                    such payment would have the consequence that the
objecting Borrower’s net assets would be less than its registered capital
(gezeichnetes Kapital) (Begründung einer Unterbilanz) or if, at such time, such
Borrower’s net assets are already less than its registered capital (Vertiefung
einer Unterbilanz).

 

(b)                    For the purposes of sub-paragraph 2.5(a)(ii) the
calculation of:

 

(i)                       net assets and registered capital shall be based on
the book values of the objecting German Borrowers’ assets and liabilities that
would have to be disclosed in such German Borrower’s commercial balance sheet
(Jahresabschluss) drawn up in accordance with German GAAP as of the day after
such payment would have been made;

 

(ii)                    net assets shall take into account all items to be shown
in such German GAAP balance sheet:

 

(A)                 as assets under the captions reflected in § 266 (2) A, B and
C of the German Commercial Code (Handelsgesetzbuch) provided that claims of an
objecting German Borrower against any of its affiliated companies referred to
above (other than any of the objecting German Borrower’s Subsidiaries), shall
only be taken into account if and to the extent that this is permitted pursuant
to the jurisprudence from time to time of the German Federal Supreme Court
(Bundesgerichtshof) relating to protection of liability capital of German
limited liability companies under §§ 30 and 31 of the German Limited Liability
Company Act (GmbH-Gesetz); and

 

(B)                   as liabilities under the captions reflected in § 266 (3)
B, C and D of the German Commercial Code less the amount of all liabilities
towards any affiliated person (which shall be deemed to have been waived for
that purpose) and less any Financial Indebtedness unless permitted under this
Agreement.

 

(iii)                 registered capital (Gezeichnetes Kapital) shall take into
account all items to be shown in objecting Borrower’s German GAAP balance sheet
under the captions reflected in § 266 (3) A of the German Commercial Code.

 

(c)                     If such objection is made and for as long as it is
outstanding, the objecting German Borrowers must apply any funds available to it
for unlimited distribution in the following order:

 

14

--------------------------------------------------------------------------------


 

(i)                       firstly, in or towards due but unpaid Direct
Obligations of that objecting Borrower in accordance with the provisions of
clause 14 (Bank Accounts) i.e. operate the priority of payments in that clause
in respect of that objecting Borrower and its Direct Obligations separately;

 

(ii)                    secondly, in or towards due obligations to third parties
that comply with sub-paragraph 2.5 (a); and

 

(iii)                 thirdly, in and towards due Group Obligations of the
objecting Borrower in accordance with clause 14 (Bank Accounts) i.e. operate
such provision in respect of the non-objecting Borrowers using the credit
balances allocable to the non-objecting Borrowers plus the excess over (i) and
(ii) allocable to the objecting Borrower(s) for application in accordance with
that provision.

 

(d)                    For the purposes of calculating the unpaid Direct
Obligations of a Borrower for the purposes of sub-paragraph (c) any amount of
(voluntary or mandatory) pre-payment of a part of the Loan will:

 

(i)                       first be applied up to such Allocated Loan Amount (up
to the Allocated Loan Amounts) of:

 

(A)                 the disposed Collateral Property or, the Collateral Property
owned by a Borrower the interest in which is disposed in case of a prepayment
under paragraph 7.1.3 (Permitted disposal of Property or shares in Borrower(s));

 

(B)                   the damaged Collateral Property in case of a prepayment
under paragraph 7.1.4 (Insurance payments);

 

(C)                   the (damaged) Collateral Property to which it relates in
case of a prepayment under paragraph 7.1.5(Claims under Acquisition Documents
and Reports);

 

(ii)                    any excess will be applied to the Allocated Loan Amounts
of the Collateral Properties to which no amount pursuant to sub-paragraph (d)
(i) has been allocated in the proportion of the Allocated Loan Amount(s) of such
Collateral Properties (prior to the prepayment) to the sum of all Allocated Loan
Amounts (for the Properties that have not been disposed).

 

2.6                  Change of German law

 

The Parties shall negotiate in good faith to waive or amend sub-clause 2.5
(Limitation of Borrower’s joint obligations) if the respective German law
relating to capital maintenance (Kapitalerhaltung) and/or destructive
interference (existenzvernichtender Eingriff) is changed (e.g. as is currently
discussed based on the draft of published by the German ministry of justice).

 

3.                         PURPOSE

 

3.1                  Application of the Loan

 

The Borrowers shall apply amounts borrowed under the Facility for:

 

(a)                     the re-financing of existing debt and addition of new
debt in respect of the Refinancing Portfolio and in respect of the Bridge
Financing Portfolio;

 

(b)                    the financing of the purchase price payable under the
Acquisition Documents in respect of the Acquisition Portfolio; and

 

(c)                     related transaction costs, including any financing costs
related to the acquisition of the Collateral Properties under the Acquisition
Documents and initial capital expenditure.

 

15

--------------------------------------------------------------------------------


 

3.2                  No obligation to monitor/obligation to evidence

 

(a)                     No Finance Party is bound to monitor or verify the
utilisation of the amounts drawn.

 

(b)                    The Borrowers shall provide evidence of the utilisation
to the Facility Agent if so requested.

 

4.                         CONDITIONS PRECEDENT

 

4.1                  Suspensive Condition

 

The obligations of the Finance Parties under all Finance Documents are subject
to the suspensive condition (aufschiebende Bedingung) that the Facility Agent
has notified the Borrowers and the Lenders that it has received all documents
and evidence set out in Schedule 2 (Conditions Precedent) PART A (General
Conditions Precedent) in form and substance reasonably satisfactory to the
Facility Agent. The Facility Agent must give such notification promptly upon
being so satisfied.

 

4.2                  General conditions precedent

 

No Lender shall be obliged to extend any amount hereunder unless on both the
date of the relevant Request and the relevant Utilisation Date:

 

(a)                     the statements in clause 15 (Representations ) are
correct in all material respects; and

 

(b)                    no Default is outstanding or would result from the making
of the Loan; and

 

(c)                     the Required Reserve Amount has been funded in respect
to the Properties to which a Request relates in the amount that is allocated in
Schedule 1 PART E (Allocated Loan Amounts) as “Capex” to such Properties to the
Reserve Account (or stated in the relevant Request to be paid out of the drawn
amount on the relevant Utilisation Date).

 

4.3                  Portfolio related conditions precedent

 

(a)                     No Lender shall be obliged to extend any amount under
the following unless on both the date of the relevant Request and the relevant
Utilisation Date the Facility Agent has notified the Borrowers that it has
received all documents and evidence set out in Schedule 2 (Conditions
Precedent):

 

(i)                       Part B Refinancing Portfolio in respect of
utilisations relating to the Refinancing Portfolio;

 

(ii)                    Part C Bridge Financed Portfolio and Acquisition Finance
Portfolio in respect of utilisations relating to the Bridge Financed Portfolio
and/or the Acquisition Portfolio;

 

in form and substance reasonably satisfactory to the Facility Agent. The
Facility Agent must give such notification promptly upon being so satisfied.

 

5.                         UTILISATION

 

5.1                  Utilisation terms

 

The Borrowers may only utilise the Facility by giving duly completed,
irrevocable Requests, the number of which shall not exceed fifteen (15), and
which:

 

(a)                     must be delivered to the Facility Agent by no later than
by 11.00 a.m, one Business Day before the Utilisation Date for the proposed
borrowing;

 

(b)                    must specify the relevant Utilisation Date as a Business
Day falling within the relevant Availability Period;

 

16

--------------------------------------------------------------------------------


 

(c)                     must specify the purposes of the Loan;

 

(d)                    must be in an amount that does not exceed the sum of the
Allocated Loan Amounts relating to the relevant Collateral Properties to which
the Request relates; and

 

(e)                     is a request for the Loan that does not exceed, on the
proposed Utilisation Date, the maximum undrawn amount of the Facility Amount
and, if lower, the amount at which the Interest Cover Ratio for the aggregate of
all drawn amounts, including the amount set out in the Request, would be at
least 118 per cent.

 

5.2                  Automatic Cancellation

 

(a)                     Any undrawn part of the Total Commitments will be
automatically cancelled

 

(i)  in full, upon the close of business on the earlier of:

 

(A)         the last day of the Availability Period; or

 

(B)           the day on which the Loan has been disbursed as per the last
permitted Request; or

 

(ii)                    in the amount of the Allocated Loan Amounts attributed
to such Collateral Property or Collateral Properties that had been disposed and
the purchase price relating to that Collateral Property has been received prior
to the Utilisation Date on the date of receipt of the relevant purchase price.

 

(b)                    No amount of the Total Commitments cancelled may
subsequently be reinstated.

 

6.                         REPAYMENT

 

6.1                  Scheduled Amortisation

 

The Borrower is not obliged to amortise the Loan (keine Verpflichtung zur
laufenden, planmäßigen Tilgung).

 

6.2                  Repayment in full

 

The Borrowers must repay all amounts then outstanding under the Loan in full on
the Final Maturity Date.

 

6.3                  No Re-borrowing

 

Amounts repaid may not be re-borrowed.

 

7.                         PREPAYMENT

 

7.1                  Mandatory prepayment

 

The Borrowers must pay to the relevant Lender(s) towards prepayment of the Loan:

 

7.1.1   Illegality

 

an amount equal to the share in the Loan of a Lender if such Lender has notified
the Facility Agent and the Borrowers that it is unlawful in any applicable
jurisdiction for that Lender to perform any of its obligations under a Finance
Document or to fund or maintain its share in any Loan;

 

7.1.2   Change of control

 

(a)                     in an amount equal to the entire Loan then outstanding,
if one of the following circumstances occur and the Facility Agent so requests:

 

17

--------------------------------------------------------------------------------


 

(i)                       to the extent, a Luxembourg Fonds commun de placement
- fonds d’investissement spécialisé (the Fund) to be established in or about
June 2007 in Luxembourg, to which, inter alia the Collateral Properties will be
transferred (except for that part of the Collateral Properties a Borrower
disposed of between the date of this Agreement and the transfer to the Fund) has
been established:

 

(A)                 Archstone-Smith Operating Trust, a real estate investment
trust organized in the United States under the laws of the State of Maryland
(Archstone) ceases to own and control, directly or indirectly,

 

•                                  at least 10% of the units issued by the 
Luxembourg Fonds commun de placement - fonds d’investissement spécialisé (the
Fund) established in or about May 2007 in Luxembourg; or

 

•                                  at least 50.1% of (1) the shares in Archstone
Management Germany S.à.r.l, a company organised under the laws of the Grand
Duchy of Luxembourg, registered in the commercial register of Luxembourg
(Registre de Commerce et des Sociétés, Luxembourg) under registration number B
127469, with its business address at Avenue John F Kennedy 46a, 1855 Luxembourg,
Grand Duchy of Luxembourg (the Fund Manager) (2) of the voting rights with
respect to the Fund Manager;

 

(B)                   the Fund Manager ceases to be the management company of
the Fund;

 

(C)                   Archstone ceases to beneficially own (wirtschaftliches
Eigentum), directly or indirectly, at least 9% of (1) the shares of any Borrower
or (2) the voting rights with respect to any Borrower;

 

(D)                  the Fund ceases to beneficially own, directly or
indirectly, at least 47% of (1) the shares of any Borrower or (2) of the voting
rights of any Borrower; or

 

(E)                    any entity is admitted as a Fund Investor holding in
excess of a 25% interest in the Fund (such entity, a New Fund Investor) without
the prior consent of the Facility Agent (not to be unreasonably withheld);
provided, however, that the Facility Agent’s consent shall not be required if:

 

•                                  the New Fund Investor is a registered pension
fund; or

 

•                                  the New Fund Investor is a regulated
insurance company; or

 

•                                  the units of the Fund have been listed as
listed securities and the New Fund Investor has subscribed for no more than 49%
of the units in the Fund; or

 

(ii)                    to the extent the Fund has not (yet) been established,
if Archstone ceases to beneficially own (wirtschaftliches Eigentum), directly or
indirectly, 51% of (1) the shares of any Borrower or (2) the voting rights with
respect to any Borrower.

 

(b)                    Immediately upon the admission of a New Fund Investor in
accordance with this paragraph 7.1.2(a)(i)(E), the Borrowers’ Agent shall notify
the Facility Agent of such admission and shall provide the Facility Agent with
evidence reasonably satisfactory to the Facility Agent evidencing the
satisfaction of the conditions set out in sub-paragraph 7.1.2(a)(i)(E).

 

7.1.3   Permitted disposal of Property or shares in Borrower(s)

 

(a)                     On each Interest Payment Date an amount equal to the
aggregate Release Amounts allocable to the Collateral Properties for which
disposal proceeds have been received in the immediately preceding Interest
Period if Collateral Properties are disposed (or has been disposed on the first
Utilisation Date but for which

 

18

--------------------------------------------------------------------------------


 

the sales proceeds have been received after the first Utilisation Date) and the
disposal is made to in accordance with paragraph 17.2.1 (Disposal) unless the
net proceeds (purchase price received less related Property Sales Costs) have
been designated as Substitution Disposal Proceeds by the Borrowers, and

 

(i)                       90 per cent. of the Substitution Disposal Proceeds are
spent to pay the purchase price for one or more new Collateral Property(ies)
within 180 days (the Substitution Period), starting from the date on which the
Substitution Disposal Proceeds in aggregate exceed 5,000,000 € (the Threshold
Amount), provided that, if the Threshold Amount has been reached a new
Substitution Period shall commence for any Substitution Disposal Proceeds
received thereafter;

 

(ii)                    such new Collateral Properties meet the substitution
criteria set out in PART A (Substitution Criteria) of Schedule 13
(Substitution).

 

(iii)                 the substitution mechanics set out in PART B (Substitution
Mechanics) of Schedule 13 (Substitution) are maintained; or

 

(iv)                the total amount reinvested into new Collateral Properties
does not exceed in aggregate 10% of the initial amount of the Loan at the time
of payment of purchase price for the respective new Collateral Property;

 

and

 

(b)                    the aggregate amount of all Release Amounts allocable to
all Collateral Properties held by the relevant Borrower, if shares in a Borrower
are disposed unless such shares are transferred to an Affiliate of the Obligors
and the Borrowers have evidenced to the Facility Agent, to the Facility Agent’s
reasonable satisfaction, that such transfer has no adverse effect on an Obligor.

 

7.1.4        Insurance payments

 

an amount equal to the net proceeds from the property insurance (but not from
any loss of rent or business interruption insurance) in excess of 75,000 Euro
that can be claimed under the relevant insurance, unless, within 90 days from
the destruction or damage of the Property, the Borrowers have committed (by
notifying the insurer and instructing architects with the planning) such
insurance proceeds for repair or replacement of the Property and commenced steps
to repair or replace the Property.

 

The mandatory pre-payment to be made under this paragraph will not be due until
the respective insurance proceeds have been received by the Borrowers.
Furthermore, the Borrowers will be obliged to pre-pay an amount equal to that
amount of the insurance proceeds that has not been reinvested within 12 months
commencing on the day on which all necessary building, planning or similar
consents, permits or approvals in connection with the reinvestment have been
obtained or, if earlier 24 months from the occurrence of the relevant insured
event (or within such longer period as the Facility Agent may agree).

 

7.1.5   Claims under Acquisition Documents and Reports

 

in an amount equal to the net proceeds of any indemnity (including, without
limitation, for breach of warranty actually received by a Borrower for its own
benefit (and not for the benefit of any third party) if:

 

(a)                     such net proceeds in respect of any single claim or
series of related claims amount to 75,000 Euro or more (in aggregate);

 

(b)                    result from claims:

 

(i)                       against any provider of any of the Reports; or

 

19

--------------------------------------------------------------------------------


 

(ii)                    under the Acquisition Documents provided that, if the
respective seller’s payment is due to a defect in a Property or Properties, such
amount required to be applied in prepayment shall be limited to the then
applicable Release Amount in respect of the relevant Property or Properties and
which have not been:

 

•                                  committed for application to remedy the loss
in respect of which they were paid within three (3) months of receipt; or

 

•                                  so applied within 24 months commencing on the
day on which all necessary buildings, planning or similar consents, permits or
approvals in connection with the reinvestment has been obtained, or which in any
event are not so applied within 3 years of receipt of the relevant amount or
within such longer period as the Facility Agent may agree.

 

7.1.6   Cash Sweep

 

an amount equal to the amount standing to the credit of the Reserve Account
corresponding to the aggregate amounts paid to the Reserve Account pursuant to
sub-clause 14.9.2(vi) (Payments from the Debt Service Account) plus all
Substitution Disposal Proceeds from and including any Interest Payment Date on
which the Interest Cover Ratio is lower than the Cash Sweep Trigger until the
Interest Cover Ratio has been above the Rent Sweep Trigger for two consecutive
Interest Payment Dates.

 

7.1.7   Over-funding

 

an amount equal to the Allocated Loan Amount relating to properties that have
been included in the list of Collateral Properties that were disposed of before
the date hereof.

 

7.2                  Further provisions applicable to mandatory prepayments

 

The due date for repayment or prepayment pursuant to sub-clause 7.1 (Mandatory
prepayment) shall be:

 

(a)                     the last day of the Interest Period falling immediately
after the event that has caused the pre-payment unless specifically provided
otherwise and further provided that prepayments pursuant to paragraph 7.1.3
(Permitted disposal of Property or shares in Borrower(s)) shall fall due on the
Interest Payment Date that is the later of:

 

(i)                       the Interest Payment Date falling immediately after
the date of receipt of the respective purchase price; and

 

(ii)                    the Interest Payment Date at which the aggregate of the
amounts transferred to the Reserve Account out of sales proceeds exceed
500,000€; or

 

(b)                    such earlier date specified by:

 

(i)                       the Facility Agent if the prepayment on such earlier
date is necessary to avoid adverse consequences on the respective Lender (e.g.
in respect of pre-payments under paragraph 7.1.1 (Illegality), whereby such date
must not be earlier than the last day of any applicable grace period allowed by
law); or

 

(ii)                    the Borrowers in their reasonable discretion, subject to
break costs.

 

20

--------------------------------------------------------------------------------


 

7.3                  Voluntary prepayment

 

The Borrowers may, at any time, by giving not less than ten (10) Business Days’
prior notice to the Facility Agent, prepay any Loan in whole or in part, but, if
in part, in a minimum amount, and an integral multiple of, 1,000,000 Euro.

 

7.4                  Right of prepayment and cancellation or replacement of a
Lender

 

(a)                     Borrowers’ Agent may give notice to the Facility Agent
requesting prepayment and cancellation in respect of a Lender in accordance with
sub-paragraph (c) or, subject to sub-paragraph (1), replacement of that Lender
in accordance with sub-paragraph (b) below if:

 

(i)                       (A)         the Borrowers are, or will be, required to
pay to a Lender a Tax Payment or an Increased Cost; or

 

(B)                   the Borrowers’ Agent receives a notice from the Facility
Agent under sub-clause 10.3 (Tax Indemnity) or sub-clause 11.3 (Increased cost
claims); or

 

(C)                   if any Lender fails to fund any Loan; and

 

(ii)                    the circumstance giving rise to the requirement, payment
or indemnification or the failure continues at the time the Borrowers’ Agent so
notifies the Facility Agent.

 

(b)                    The Borrowers may, in the circumstances set out in
sub-paragraph (a) above or pursuant to paragraph 7.1.1 (Illegality), replace an
existing Lender with one or more other Lenders (which need not be existing
Lenders), which have agreed to purchase all of the Commitments and Loans of that
existing Lender pursuant to an assignment or transfer in accordance with the
provisions of sub-clause 24.2 (Assignments and transfers by the Lenders), on
condition that:

 

(i)                       each assignment or transfer shall be arranged by the
Borrowers’ Agent (with such reasonable assistance from the existing Lender as
the Borrowers’ Agent may reasonably request);

 

(ii)                    no existing Lender shall be obliged to make any
assignment or transfer unless and until it has received payment from the new
Lender(s) in an aggregate amount equal to the outstanding principal amount of
the Loans owing to that existing Lender, together with accrued and unpaid
interest and fees and all other amounts payable to that existing Lender under
this Agreement; and

 

(iii)                 if the replacement is to become effective during the
Availability Period (but not afterwards), the Facility Agent has approved the
identity of the new Lender (such approval not to be unreasonably withheld).

 

(c)                     After notification under sub-paragraph (a):

 

(i)                       each Borrower must repay or prepay that Lender’s share
in the Loans borrowed by it on the date specified in sub-paragraph (d); and

 

(ii)                    the Commitments of that Lender will be immediately
cancelled.

 

(d)                    The date for repayment or prepayment of a Lender’s share
in the Loans will be:

 

(i)                       the last day of the current Interest Period; or

 

(ii)                    if earlier, the date specified by the Borrowers’ Agent
in the relevant notification.

 

(e)                     This sub-clause 7.4 does not in any way limit the
obligations of any Lender under clause 12 (Mitigation).

 

21

--------------------------------------------------------------------------------


 

(f)                       The provisions of sub-paragraph 7.4 (b) will not apply
to any securitisation vehicle that becomes a Lender in any Securitisation.

 

7.5                  General provisions applicable to all prepayments

 

(a)                     Each Borrower must promptly credit all voluntary or
mandatory pre-payments to the Debt Service Account.

 

(b)                    Any notice of prepayment and/or cancellation under this
Agreement is irrevocable and must specify the relevant date(s) of prepayment or
cancellation.

 

(c)                     All prepayments under this Agreement must be made with
accrued interest on the amount prepaid, all other amounts due hereunder in
respect of that amount (e.g. pursuant to sub-clause 22.2 (Interest Period Break
Costs)) and all amounts due under the Hedging Arrangements.

 

(d)                    No amount of a Loan prepaid may subsequently be
re-borrowed.

 

8.                         INTEREST

 

8.1                  Obligation to pay interest

 

The Borrowers must pay interest on each Interest Payment Date in the amount that
is calculated in arrear (nachschüssig) for the period since the immediately
preceding Interest Payment Date.

 

8.2                  Calculation of interest

 

(a)                     The rate of interest on the Loan for each Interest
Period is the percentage rate per annum equal to the aggregate of the
applicable:

 

(i)                       the Fixed Rate, or EURIBOR if the Borrowers are in
compliance with their obligations under sub- clause 8.3 (Hedging);

 

(ii)                    Margin; and

 

(iii)                 Mandatory Cost.

 

(b)                    Interest shall be calculated on the basis of the
principal amount outstanding under the Loan at any date during the preceding
Interest Period.

 

8.3                  Hedging

 

8.3.1        Obligations of the Borrowers

 

From and including the Utilisation Date, the Borrowers must:

 

(a)                     maintain Hedging Arrangements in accordance with the
provisions set forth in this sub-clause 8.3 for the hedging of the entire
interest rate exposure under the Loan with terms not expiring before the Final
Maturity Date;

 

(b)                    comply with the terms of each Hedging Arrangement and may
not amend or waive any of their rights under the Hedging Arrangements nor accept
any such amendment or waiver by the respective Counterparty without the prior
consent of the Facility Agent;

 

(c)                     supply a copy of the executed documentation for all
Hedging Arrangements to the Facility Agent promptly after execution thereof; and

 

22

--------------------------------------------------------------------------------

 

(d)                    charge or assign by way of security to the Security Agent
all their rights under the Hedging Arrangements.

 

A failure on the part of a Counterparty to comply with its obligations under
this sub-clause will not affect the obligations of the Borrowers under this
sub-clause.

 

8.3.2        Form of the Hedging Arrangements

 

All Hedging Arrangements must be:

 

(a)                     in respect of the initial Hedging Arrangements and in
respect of other Hedging Arrangements to the extent that they relate to portions
of the Loan that is subject to a Securitisation, entered into on terms that are
Securitisation compliant, and compliant with the terms set out in this
sub-clause.

 

For the avoidance of doubt, any Hedging Arrangement shall not be regarded as
Securitisation compliant, if any Borrower fails to use its reasonable endeavours
to agree on Hedging Arrangements, which are satisfactory to the Facility Agent
or to amend existing Hedging Arrangements accordingly upon reasonable request by
the Facility Agent.

 

(b)                    based on the ISDA Master Agreement 1992; and

 

(c)                     in the form of a swap, swaption, cap, caption, floor
(when in combination with any of the instruments referred to above) or such
other instrument satisfactory to the Facility Agent and in any event in form and
substance satisfactory to the Facility Agent and shall provide for a fixed rate
not greater than 4.3 per cent per annum.

 

8.3.3        Counterparty

 

All Hedging Arrangement must be:

 

(a)                     with the Original Counterparty; or

 

(b)                    with the Replacement Counterparty:

 

(i)                       if the Original Counterparty is no longer able to
continue hedging; and

 

(ii)                    the Replacement Counterparty has in issue short and long
term senior unsecured instruments with

 

(A)                 the required rating (sub-paragraph 1.2(a)(xvi)
(Construction));

 

(B)                   or, a person acceptable to the Facility Agent that has
unconditionally, in form and substance satisfactory to the Facility Agent,
guaranteed such Replacement Counterparties’ obligations under the Hedging
Arrangements.

 

8.3.4        Notional Amount

 

(a)                     Hedging Arrangements must at all times have an aggregate
notional amount not less than the aggregate amount of the Loan outstanding.

 

(b)                    The Borrowers must, at the request of and in a manner
satisfactory to the Facility Agent, and /or a Counterparty may reduce the
notional principal amount of the Hedging Arrangements by an amount so that it no
longer exceeds 100 per cent. of the aggregate amount of the Loan then
outstanding.

 

8.3.5        Counterparties’ Obligations

 

Each Counterparty must:

23

--------------------------------------------------------------------------------


 

(a)                     if a rating event (as defined by the Hedging
Arrangements) has occurred in respect of it, the Hedging Arrangements or the
person that has unconditionally guaranteed its obligations:

 

(i)                       promptly notify the Facility Agent on becoming aware
of such rating event;

 

(ii)                    comply with its obligations under relevant Hedging
Arrangements resulting from such rating event;

 

(iii)                 immediately on demand pay all reasonable costs and
expenses (including legal fees) incurred by the Borrowers and the Facility Agent
as a result of the occurrence such rating event (including the costs resulting
from the operation of this sub-clause).

 

(b)                    not amend or waive the terms of any Hedging Arrangement
without the consent of the Facility Agent.

 

(c)                     not suspend making payments under a Hedging Arrangement
unless the Borrowers are in breach of its payment obligations under that Hedging
Arrangement.

 

(d)                    acknowledge that the rights of the Borrowers under the
Hedging Arrangements have been charged or assigned by way of security to the
Security Agent. The Original Counterparty hereby acknowledges such assignment.

 

8.3.6        Termination of Hedging Arrangements

 

Neither a Counterparty nor any Borrower may terminate or close out any Hedging
Arrangement (in whole or in part) except:

 

(a)                     that the Borrowers may, with the consent of the Facility
Agent close out, or terminate Hedging Arrangements (subject to agreement with
the relevant Counterparty), if the Borrowers have entered into substitute
Hedging Arrangements which comply with the requirements set out in this
sub-clause;

 

(b)                    if it becomes illegal for that party to continue to
comply with its obligations under that Hedging Arrangement;

 

(c)                     after the occurrence of a tax event (as defined by the
relevant Hedging Arrangement);

 

(d)                    if the Loans and other amounts outstanding under the
Finance Documents other than the Hedging Arrangements have been unconditionally
and irrevocably paid and discharged in full;

 

(e)                     in the case of termination or closing out by the
Counterparty, if:

 

(i)                       the Facility Agent serves notice under sub-paragraph
20.2 (Acceleration) (b) or, having served notice under sub-paragraph 20.2(b),
makes demand; and

 

(ii)                    after the Counterparty has notified the Borrowers that a
Securitisation has been implemented and each Security Interest created under the
Security Documents has been either been enforced or, in the reasonable opinion
of the Facility Agent is intended to be enforced.

 

8.4                  Overdue amounts

 

8.4.1        Default Interest

 

(a)                     If the Borrowers fail to pay any amount payable by it
under the Finance Documents, they must immediately on demand by the Facility
Agent pay

 

(i)                       interest on the overdue amount (unless the overdue
amount is interest)

 

24

--------------------------------------------------------------------------------


 

(ii)                    lump sum damages

 

from its due date (Fälligkeitstag – for the avoidance of doubt where a Finance
Document does not provide for a specific payment date, the due date shall be
determined in accordance with sub-clause 13.4 (Timing of Payments and
Performance)) up to the date of actual payment, both before, on and after
judgment.

 

(b)                    The amount to be paid pursuant to (a) shall be calculated
(in case of (a)(ii) as if it were interest) at a rate determined by the Facility
Agent to be one (1) per cent. per annum above the rate which would have been
payable if the overdue amount had, during the period of non-payment, constituted
a Loan in the amount of the overdue amount.

 

8.4.2        Further damages (Verzugsschäden)

 

Each Finance Party is entitled to claim from the Borrowers further compensation
for any further losses incurred and/or damages suffered as a result of the
Borrowers having failed to pay any amount payable by it under the Finance
Documents on the due date for payment.

 

8.5                  Notification of rates of interest

 

The Facility Agent must promptly, in respect of the next Interest Payment Date
by the immediately preceding Rate Fixing Date, notify each relevant party of the
determination of a rate of interest under this Agreement.

 

9.                         MARKET DISRUPTION

 

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

(a)                     the Margin;

 

(b)                    the rate notified to the Facility Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its participation in that Loan from
whatever source it may reasonably select; and

 

(c)                     the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan. The Lenders confirm that, as of the date of this
agreement and based on their best knowledge in respect of the implementation for
the so-called “Basle II accord”, they are not aware that Mandatory Costs based
on that implementation will fall due.

 

10.                  TAXES

 

10.1           Definitions

 

For the purposes of this clause:

 

German Lender means a Lender that is beneficially entitled (§ 39 of the German
Tax Procedure Act) to a part of the Loan and which for German tax purposes lends
under the Finance Documents through a German permanent establishment within the
meaning of German domestic tax law and any applicable double taxation treaty
between Germany and the relevant jurisdiction(s).

 

Tax means any tax (Abgabe) or any obligations ancillary to any tax
(Nebenleistungen) including, but not limited to those mentioned in § 3 (4) of
the German Tax Procedure Act (Abgabenordnung).

 

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).

 

25

--------------------------------------------------------------------------------


 

Tax Deduction means a deduction (Abschlag) or withholding (Einbehalt) for or on
account of Tax from a payment under a Finance Document.

 

Tax Payment means a payment made by any Borrower to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Borrower in
respect of Tax under any Finance Document.

 

Qualifying Lender means a Lender which is:

 

(i)                                     a German Lender; or

 

(ii)                                  Treaty Lender.

 

Treaty Lender means any Lender that is (1) beneficially entitled (which is to be
determined by reference to the applicable double taxation treaty between Germany
and the respective Treaty State) to interest payable to that Lender under the
Finance Documents, (2) entitled to benefit from an applicable double taxation
treaty between Germany and the respective Treaty State, (3) may claim the
respective treaty protection with respect to payments under the Finance
Documents receivable by the Lender, and (4) is not a German Lender.

 

Treaty State means a jurisdiction having a double taxation treaty with Germany,
if that double taxation treaty fully denies Germany any right to tax interest
payments of the kind received or receivable under the Finance Documents.

 

10.2           Gross-up

 

(a)                     The Borrowers must make all payments to be made by them
under the Finance Documents without any Tax Deduction, unless a Tax Deduction is
required by law or by virtue of a decision of a competent tax authority.

 

(b)                    The Borrowers or any Lender must promptly (unverzüglich)
notify the Facility Agent and the Facility Agent must then promptly notify the
affected parties if:

 

(i)                       a Lender is not, or ceases to be, a Qualifying Lender;
or

 

(ii)                    the Borrowers or a Lender are aware that the Borrowers
must make a Tax Deduction (or that there is a change in the rate or the basis of
a Tax Deduction).

 

(c)                     If a Tax Deduction is required by law or by a decision
of a competent taxing authority to be made by the Borrowers, the amount of the
payment due from the Borrowers will be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment that would have
been due had no Tax Deduction been required. However, in no event will the
Borrowers be obliged to pay in excess of the amount that would have been
required in respect of payments to a Qualifying Lender.

 

(d)                    The Borrowers are not required to make an increased
payment to a Lender under sub-paragraph (c) in respect of tax imposed if that
Lender:

 

(i)                       is (at the time the respective payment is due) a
Qualifying Lender, and the Borrowers are able to demonstrate that the Tax
Deduction would not have been required if the Lender had complied with its
obligations under paragraph (g) when requested to do so by the Borrower
(according to paragraph (g));

 

(ii)                    is not a Qualifying Lender at the time it became a
Lender;

 

(iii)                 has (at the time the respective payment is due) ceased to
be a Qualifying Lender other than because any applicable law (including for the
avoidance of doubt any applicable double taxation

 

26

--------------------------------------------------------------------------------


 

treaty) or any published practice or published concession of any relevant taxing
authority has changed after the date it became a Lender under this Agreement; or

 

(iv)                the Tax Deduction is required as a result of Council
Directive 2003/48/EC on the taxation on savings income, related treaties or
agreements, or respective national tax provisions, whether such Tax Deduction
being required in a EU Member State or otherwise.

 

(e)                     If the Borrowers are required to make a Tax Deduction,
the Borrowers must make the minimum Tax Deduction allowed by law and must make
any payment required in connection with that Tax Deduction within the time
allowed by law.

 

(f)                       Within 30 days of making either a Tax Deduction or a
payment required in connection with a Tax Deduction, the Borrowers must deliver
to the Facility Agent for the relevant Finance Party evidence satisfactory to
that Finance Party (acting reasonably) that the Tax Deduction has been made or
(as applicable) the appropriate payment has been paid to the relevant taxing
authority.

 

(g)                    Each Borrower and any Lender shall co-operate in
completing any procedural formalities necessary for the Borrower concerned to
obtain authorisation to make that payment without a Tax Deduction. In
particular, any Treaty Lender shall use its commercially reasonable best efforts
to complete, as soon as practicable following a request by the relevant Borrower
any procedural formalities which it is able to complete and which are necessary
for an Borrower concerned to be able to make a payment to such Treaty Lender
without a Tax Deduction (or with a reduced rate of Tax Deduction).

 

10.3           Tax Indemnity

 

(a)                     The Borrowers must indemnify a Finance Party against any
loss or liability which that Finance Party will suffer or has been suffered
(directly or indirectly) for or on account of Tax in relation to a payment
received or receivable (or any payment deemed to be received or receivable)
under this Agreement.

 

(b)                    Sub-Paragraph (a) does not apply to any Tax assessed on a
Finance Party under the laws of the jurisdiction (or jurisdictions) in which:

 

(i)                       that Finance Party is incorporated or, if different,
the jurisdiction (or jurisdictions) in which that Finance Party is treated as
tax resident (unbeschränkt steuerpflichtig);

 

(ii)                    that Finance Party’s facility office, or, if different,
any permanent establishment for tax purpose, is located in respect of amounts
received or receivable in that jurisdiction; or

 

(iii)                 that Finance Party is subject to non-resident taxation
(beschränkte Steuerpflicht) including, but not limited to, in Germany,

 

if that Tax is imposed on or calculated by reference to the net or gross income
received or receivable by that Finance Party.

 

(c)                     Sub-Paragraph (a) does not apply to the extent that any
loss or liability:

 

(i)                       is compensated for by an increased payment under
sub-paragraph 10.2(c); or

 

(ii)                    would have been compensated for by an increased payment
under sub-paragraph 10.2(c) but was not so compensated because one of the
exclusions in sub-paragraph 10.2(d) applied.

 

(d)                    A Finance Party making, or intending to make a claim
under paragraph 10.3(a) shall without undue delay (unverzüglich) notify the
Facility Agent of the event which will give, or has given, rise to the claim,
following which the Facility Agent shall notify the Borrower.

 

27

--------------------------------------------------------------------------------


 

10.4           Tax Credit

 

(a)                     Any Finance Party will claim a refund or credit from the
competent taxation authority if:

 

(i)                       the Borrowers have made a payment pursuant to
sub-paragraph 10.2(c) or 10.3(a); and

 

(ii)                    that Finance Party has a right to reclaim, refund or
credit the amount withheld or paid in accordance with sub-paragraph 10.3 in full
or part under an applicable law or regulation.

 

(b)                    The relevant Finance Party must pay an amount to the
Borrowers which that Finance Party determines will leave it (after that payment)
in the same after-tax position as it would have been if the Tax Payment or Tax
Deduction had not been required to be made by the Borrowers and to the extent
that the relevant Finance Party determines (acting reasonably) that:

 

(i)                       a Tax Credit is attributable to that Tax Payment or
Tax Deduction; and

 

(ii)                    it or any of its group members is entitled to use that
Tax Credit.

 

10.5           Value Added Taxes

 

(a)                     Any amount (including costs and expenses) payable under
a Finance Document by the Borrowers is exclusive of any value added tax or any
other Tax of a similar nature which might be chargeable in connection with that
amount. The Borrowers must pay to the Finance Party (in addition to and at the
same time as paying that amount) an amount equal to the amount of such Tax
provided that the Borrowers receive invoices (in the form required to entitle
the Borrower(s) to claim input tax) from that Finance Party and unless such Tax:

 

(i)                       is paid directly by the Borrowers to the relevant Tax
Authority; or

 

(ii)                    is caused by the exercise of the option by the
respective Finance Party to make the supply (of good or services – Lieferung
oder sonstige Leistung) subject to such Tax.

 

(b)                    Where a Finance Document requires any Party to reimburse
a Finance Party for any costs or expenses, that Party must also at the same time
pay and indemnify the Finance Party against all value added tax or any other Tax
of a similar nature incurred by the Finance Party in respect of those costs or
expenses but only to the extent that the Finance Party (acting reasonably)
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of the Tax.

 

10.6           Thin Cap Statement

 

(a)                     The Borrowers may request that the Facility Agent and/or
the respective Lender provides, and the Facility Agent and or the respective
Lender must then provide, the Borrowers with a certificate in accordance with
the tax circulars issued by the German Federal Ministry of Finance
(Bundesfinanzministerium) on 15 July 2004 (IV A2 - S 2242a - 20/40) and on 22
July 2005 (IV B 7 - S 2742a - 31/05) in relation to § 8a of the German
Corporation Tax Act in the form of the German language official standard letter
as issued by the German Federal Ministry of Finance to the credit committee of
the German banking associations dated 20 October 2005, docket nr IV B / - S
2742a – 43/05 as amended from time to time.

 

(b)                    Any such certificate:

 

(i)                       is given for the purpose of delivery to the competent
German tax authorities of the Borrowers to assist the Borrowers in the
administration of its tax affairs and not for any other purpose;

 

(ii)                    does not guarantee the achievement of a specific result
or conclusion for German tax purposes; and

 

28

--------------------------------------------------------------------------------


 

(iii)                 is addressed to and is solely for the benefit of the
Borrowers in relation to this Agreement.

 

10.7           Changes of German Tax Laws

 

The Parties will discuss in good faith measures that are suggested by the
Borrowers in order to avoid or mitigate tax disadvantages resulting from a
change in German tax laws limiting the deduction of interest expenses. Such
measures may include waivers and consents to adjust the structure of the
facilities and/or the Security.

 

11.                  INCREASED COSTS

 

11.1           Increased costs

 

Except as provided below, the Borrowers must pay to a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of:

 

(a)                     the introduction of, or any change in, or any change in
the interpretation, administration or application of, any law or regulation; or

 

(b)                    compliance with any law or regulation made after the date
of this Agreement.

 

11.2           Exceptions

 

The Borrowers do not have to make any payment for Increased Costs to the extent
that such Increased Costs are:

 

(a)                     compensated for under another clause or would have been
but for an exception to that clause; or

 

(b)                    attributable to a Finance Party or its affiliated
companies wilfully failing to comply with any law or regulation.

 

11.3           Increased cost claims

 

(a)                     A Finance Party intending to make a claim for an
increased cost must notify the Facility Agent of the circumstances giving rise
to, and the amount of, the claim following which the Facility Agent will
promptly (unverzüglich) notify the Borrowers.

 

(b)                    Each Finance Party shall as soon as practicable provide a
certificate confirming the amount of its increased costs.

 

12.                  MITIGATION

 

12.1           Mitigation

 

(a)                     Each Finance Party must, in consultation with the
Borrowers, take all reasonable steps to mitigate any circumstances which arise
and which result or would result in:

 

(i)                       any Tax Payment;

 

(ii)                    Increased Cost being payable to that Finance Party;

 

(iii)                 that Finance Party being able to exercise any right of
prepayment and/or cancellation under this Agreement by reason of any illegality;
or

 

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its office through which it performs its obligations
under this Agreement.

 

29

--------------------------------------------------------------------------------


 

(b)                    Sub-paragraph (a) does not in any way limit the
obligations of the Borrowers under the Finance Documents.

 

(c)                     The Borrowers must indemnify each Finance Party for all
costs and expenses reasonably incurred by that Finance Party as a result of any
step taken by it under this sub-clause.

 

(d)                    A Finance Party is not obliged to take any step under
this sub-clause if, in the opinion of that Finance Party (acting reasonably), to
do so will be materially prejudicial to it.

 

12.2           Conduct of business by a Finance Party

 

No term of this Agreement will:

 

(a)                     interfere with the right of any Finance Party to arrange
its affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)                    oblige any Finance Party to investigate or claim any
credit, relief, remission or repayment available to it in respect of tax or the
extent, order and manner of any claim; or

 

(c)                     oblige any Finance Party to disclose any information
relating to its affairs (tax or otherwise) or any computation in respect of tax.

 

13.                  PAYMENTS AND PERFORMANCE

 

13.1           Place

 

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or Lender as it may notify to that party for this purpose by not less
than five Business Days’ prior notice.

 

13.2           Funds

 

All payments under the Finance Documents must be made to the Facility Agent’s
bank account at such office or Lender as it may notify to the relevant party for
this purpose for (a) value on the due date, and (b) in funds that are (i) in
immediately available on the due date or (ii) in such funds as the Facility
Agent may have specified as being customary at the time for the settlement of
transactions to the Facility Agent.

 

13.3           Currency

 

All amounts payable under the Finance Documents are payable in euro, unless
otherwise specified in a Finance Document.

 

13.4           Timing of Payments and Performance

 

If a Finance Document does not provide for when a particular payment or
performance is due by a Borrower, that payment or performance will be due within
three Business Days of demand by the relevant Finance Party.

 

13.5           No set-off or counterclaim

 

All payments made by the Borrowers under the Finance Documents must be
calculated and made without (and free and clear of any deduction for) set-off or
counterclaim.

 

30

--------------------------------------------------------------------------------


 

13.6           Business Days

 

(a)                     If a payment under the Finance Documents is due on a
day, which is not a Business Day, the due date for that payment will instead be
the next Business Day in the same calendar month (if there is one) or the
preceding Business Day (if there is not).

 

(b)                    During any extension of the due date for payment of
principal under this Agreement, interest is payable in respect of such amount at
the rate applicable on the original due date.

 

13.7           Convention for calculation of amount accruing over time

 

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days (actual/360) or otherwise, depending on what the Facility Agent determines
is market practice.

 

13.8           Evidence

 

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

13.9           Partial Payments

 

Partial payments may be applied in accordance with the priority set out in
sub-clauses 14.7 (Collections Account) and 14.9 (Debt Service Account) or in
accordance with the Security Agreement. § 366 of the German Civil Code (BGB)
shall not apply.

 

14.                  BANK ACCOUNTS

 

14.1           General obligation

 

(a)                     The Borrowers must, from and including the first
Utilisation Date:

 

(i)                       maintain the bank accounts set out in sub-clause 14.3
(Designation of bank accounts);

 

(ii)                    ensure that all bank accounts they hold are operated in
accordance with the provisions contained in this clause; and

 

(iii)                 ensure that no bank account is ever overdrawn.

 

(b)                    The Borrowers must not, without the prior consent of the
Facility Agent (such consent not to be unreasonably withheld), maintain any
other bank account.

 

(c)                     Unless otherwise provided for in sub-clause 14.4
(Deviation from general obligations):

 

(i)                       each bank account held by the Borrowers must be
pledged (first ranking) in favour of the Security Agent (for itself and on
behalf of the Finance Parties);

 

(ii)                    the Borrowers must ensure that each bank account held by
the Managing Agent is pledged (first ranking) in favour of the Security Agent
(for itself and on behalf of the Finance Parties);

 

(iii)                 each bank account must be held with a German branch of a
credit institution and the account agreement shall be governed by German law;

 

(iv)                the credit institution at which the bank accounts are held
is able to operate a lock flag (Sperrvermerk) and is otherwise acceptable to the
Facility Agent;

 

31

--------------------------------------------------------------------------------


 

(v)                   the credit institution at which the bank accounts are held
has the required rating for an account bank or is otherwise acceptable to the
Facility Agent (acting reasonably); and

 

(vi)                the Borrowers must ensure that the Facility Agent shall have
viewing rights in respect of each bank account and shall agree with the relevant
account bank that the Facility Agent shall be able to view the accounts via
online banking and provide respective passwords etc. to the Facility Agent. If,
for whatsoever reason, the Facility Agent has not been granted such viewing
rights in respect of a certain bank account, the Borrowers undertake to provide
the Facility Agent promptly at its request with statements for such account.

 

14.2           Change of account bank

 

The Facility Agent may require that any bank account be moved, within 30
Business Days, to another bank of the Facility Agent’s choice which does have
the required rating if the rating of the obligations of the account bank falls
under the required rating for an account bank.

 

14.3           Designation of bank accounts

 

The Borrowers must open and maintain the following bank accounts:

 

(a)                     deposit accounts (which may include Sparkonten that
already exist) held in the name of the Borrowers to hold tenant deposits made in
cash or cash equivalent (each a Tenant Deposit Account);

 

(b)                    current accounts for each Borrower (held by a Borrower or
a property manager (Verwalter)) as open trust accounts (offene Treuhandkonten)
for the Finance Parties each designated a Collections Account. A complete and
concise (vollstündige und abschließende) list of all Collections Accounts as a
the date hereof is attached in Schedule 14 (Collections Accounts). In case that
an Collections Account is not held in open trust for the Finance Parties, the
Borrowers must ensure that such accounts will be converted into an open trust
account for the Finance Parties by no later than 15 Business from the date
hereof.

 

(c)                     A current account for each Borrower (held by a Borrower)
as open trust accounts (offene Treuhandkonten) for the Finance Parties
designated a Central Collections Account;

 

(d)                    a current account for each Borrower as open trust account
(offenes Treuhandkonto) for the Finance Parties designated the Disposal Proceeds
Account;

 

(e)                     one current account held in the name of all Borrowers as
open trust account (offenes Treuhandkonto) for the Finance Parties designated
the Debt Service Account;

 

(f)                       one current account held in the name of all Borrowers
as open trust account (offenes Treuhandkonto) for the Finance Parties designated
the Reserve Account;

 

(g)                    one or more collateral support account held in the name
of all Borrowers, each designated a CSA Account, within 30 Business Days
following a respective request by the Facility Agent;

 

(h)                    a current account for each Borrower designated the
General Account; and

 

(i)                        a current account held in the name of all Borrowers
and designated the Central General Account.

 

14.4           Deviation from general obligations

 

(a)                     The Borrowers are not obliged to pledge the Tenant
Deposit Accounts, the Central General Account and the General Accounts.

 

32

--------------------------------------------------------------------------------


 

(b)                    Collection Accounts, Tenant Deposit Accounts, General
Accounts and the Central General Account may be held with a credit institution
that do not have the required rating.

 

(c)                     The Borrowers (or a property manager (Verwalter)) may
open and maintain further bank accounts designated as Collections Accounts
provided that, as at the date on which the first amounts are credited to that
bank account, the pre-requisites set out in sub-clause14.1 (General Obligations)
(c) are met in respect of that new bank account (in particular (insbesondere)
the pledge of that account is perfected (§ 1280 of the German Civil Code)).

 

14.5           Signing rights (Verfügungsbefungnis)

 

(a)                     The Borrowers must ensure that the bank accounts shall
have the following signing rights:

 

(i)                       only the Managing Agent shall have signing rights in
respect of each of the Collections Accounts, and each Tenant Deposit Accounts;
and

 

(ii)                    the Borrowers’ Agent shall have signing rights in
respect of the Debt Service Account, the CSA Account (if any), the Reserve
Account and the Central General Account; and

 

(iii)                 each Borrower shall have signing rights in respect of its
respective General Account and Central General Account.

 

(b)                    The Security Agent shall waive its statutory co-signature
right arising under the account pledge agreement(s) in respect of the
Collections Account. Such waiver can be revoked in accordance with the Security
Agreement.

 

14.6           Tenant Deposit Accounts

 

The Borrowers shall:

 

(a)                     use commercially reasonable efforts that new tenants
agree in the future that their respective Tenant Deposit Accounts are maintained
with an account bank that has the required rating.

 

(b)                    operate all Tenant Deposit Accounts as follows:

 

(i)                       the Borrowers must ensure that any amount received by
it by way of security for the performance of the obligations of a tenant under a
Lease is paid into a Tenant Deposit Account opened in relation to that tenant;

 

(ii)                    the Borrowers shall transfer into the Collections
Account any amount standing to the credit of the Tenant Deposit Account as, to
the extent and when the Borrower is entitled to draw from the Tenant Deposit
Account in accordance with the terms of the Lease Document respect of which the
relevant amount is held; and

 

(iii)                 no withdrawal may be made from the Tenant Deposit Account
other than is required by the terms on which the Borrowers hold amounts from
that tenant in the Tenant Deposit Account.

 

14.7           Collections Account

 

14.7.1 Payments to the Collections Accounts

 

Each Borrower must ensure that:

 

(a)                     all Rental Income in respect of its Collateral
Properties;

 

33

--------------------------------------------------------------------------------


 

(b)                    any amount withdrawn from its Tenant Deposit Accounts
(other than any amount that is required to be reimbursed to the relevant
tenant); and

 

(c)                     any other amounts received or receivable by it, other
than any other amount specifically required under this agreement to be paid into
any other account;

 

are, in each case, paid into one of its Collections Account without undue delay,
in no event later than three Business Days following receipt.

 

14.7.2 Payments from the Collections Accounts and the Central Collections
Accounts

 

(a)                     Each Borrower shall or shall ensure that the Managing
Agent applies or withholds amounts standing to the credit of the Collections
Account, in the following order:

 

(i)                       firstly, amounts attributable to and not exceeding the
Tenant Contributions pari passu (1) in and towards direct payment of due claims
to the respective third party creditor or, (2) to withhold an amount in respect
of payments that are not yet due but for which a part of the Tenant
Contributions constitutes an advance;

 

(ii)                    secondly, the payment of actual costs and expenses equal
to the Senior Operating Cost Amount;

 

(iii)                 thirdly, the payment of current debt service due but
unpaid under the Permitted Indebtedness to the extent that such Permitted
Indebtedness consists of subsidised debt.

 

(b)                    Each Borrower shall or shall ensure that the amounts
standing to the credit of its Collections Accounts are transferred to its
Central Collections Account prior to the Cash Transfer Date after
deduction/withholding of amounts referred to in sub-paragraph (a).

 

(c)                     The Borrowers must, by the Cash Transfer Date, transfer
(or must ensure that the Managing Agent transfers) to the Debt Service Account
any amounts standing to the credit of the Central Collections Accounts.

 

(d)                    The Borrowers may freely transfer funds between the
Collections Accounts and the Central Collections Accounts.

 

14.8           Disposal Proceeds Account

 

14.8.1 Payments to the Disposal Proceeds Accounts

 

Each Borrower must ensure that:

 

(a)                     all (gross) proceeds from disposals of its Collateral
Properties net of Property Sales Costs; and

 

(b)                    such additional amount, if any, that is necessary to
ensure that the mandatory pre-payment of the Loan or the substitution in
accordance with paragraph 7.1.3 (Permitted disposal of Property or shares in
Borrower(s)) is ensured (sichergestellt) in respect of the Collateral Properties
that have been sold

 

are, in each case, paid into its Disposal Proceeds Account without undue delay,
in no event later than three Business Days following receipt.

 

14.8.2 Payments from the Disposal Proceeds Account

 

(a)                     Each Borrower shall or shall ensure that the Managing
Agent applies or withholds amounts standing to the credit of the Collections
Account, in the following order:

 

34

--------------------------------------------------------------------------------


 

(i)                       firstly, amounts attributable to and not exceeding the
unpaid Property Sales Costs;

 

(ii)                    secondly, for as long as the Interest Cover Ratio is
equal to or higher than the Cash Trap Trigger and no Default has occurred or is
continuing and no statement made under clause 15 (Representations) is not
correct or would not be correct in all material respects immediately after the
transfer:

 

(A)                 to the Reserve Account an amount equal to the aggregate
Substitution Disposal Proceeds received since the last Cash Transfer Date;

 

(B)                   to the Central General Account an amount that is the
higher of zero or the amount calculated as follows:

 

GSP – PSC – SU - RA

 

Where

 

GSP = the aggregate gross disposal proceeds received for Collateral Properties
since the last Cash Transfer Date;

 

PSC = the aggregate of the Property Sales Costs relating the Collateral
Properties for which GSP has been calculated;

 

SU = Substitution Disposal Proceeds paid in accordance with (A);

 

RA = the aggregate of the Release Amounts allocable to Collateral Properties for
which disposal proceeds have been received since the last Cash Transfer Date.

 

(b)                    The Borrowers must, by the Cash Transfer Date, transfer
(or must ensure that the Managing Agent transfers) to the Debt Service Account
any amounts standing to the credit of the Disposal Proceeds Account after
deduction/withholding of amounts referred to in sub-paragraph (a).

 

(c)                     The Borrowers may freely transfer funds between the
Disposal Proceeds Accounts and between Disposal Proceeds Accounts and
Collections Accounts.

 

14.9           Debt Service Account

 

14.9.1 Additional payments to the Debt Service Account

 

The Parent must, without undue delay, in no event later than three Business Days
following receipt, credit all amounts received by it in the context of a
disposal of shares in one or more Borrowers to the Debt Service Account.

 

14.9.2 Payments from the Debt Service Account

 

On each Interest Payment Date, the Facility Agent must, and is irrevocably
authorised by the Borrowers to withdraw from and apply or to withhold amounts
from the Debt Service Account, in the following order:

 

(i)                       firstly, in or towards payment pro rata of any due but
unpaid fees, costs and expenses and any other liability of the Administrative
Parties (including any agent, delegate or appointee of any Agent) due but unpaid
under the Finance Documents;

 

(ii)                    secondly, in or towards payment pro rata to the
Counterparty of any due but unpaid amount under the Hedging Arrangements other
than any amount due under early termination of the Hedging Arrangements
resulting from a breach of the Counterparty’s obligations;

 

35

--------------------------------------------------------------------------------


 

(iii)                 thirdly, in or towards payment to the Facility Agent for
the relevant Finance Parties pro rata of any accrued interest, commitment fees
and other amounts due but unpaid under the Finance Documents;

 

(iv)                fourthly, pro-rata in or towards (pro-rata):

 

(A)                 due mandatory prepayment of the Loan under sub clause 7.1
(Mandatory Prepayments), provided, however, that as long as the mandatory
pre-payment is not to be made pursuant to sub-paragraph 7.2 (a) (ii) (Further
provisions applicable to mandatory pre-payments) the corresponding amount shall
be transferred to the Reserve Account;

 

(B)                   any amounts due under Hedging Arrangements to the extent
not falling under (ii) above or (v) below;

 

(v)                   fifthly, in or towards payment of any amounts due under
early termination of a Hedging Arrangement resulting from illegality, default or
failure to comply with rating downgrade provisions (each as defined by the
Hedging Arrangements);

 

(vi)                sixthly, all amounts not applied in accordance with the
foregoing shall be paid to the Reserve Account if on that Interest Payment Date:

 

(A)                 the Interest Cover Ratio is below the Cash Trap Trigger;

 

(B)                   a Default is outstanding; or

 

(C)                   a statement made under clause 15 (Representations) is not
correct or would not be correct in all material respects immediately after the
withdrawal;

 

(vii)             seventhly, to withhold in the Debt Service Account an amount
equal to all payments made to the Debt Service Account during the period from
(and excluding) the penultimate Cash Transfer Date until (and including) the
immediately preceding Cash Transfer Date;

 

(viii)          eigthly, in and towards payment of unpaid and due Operating
Expenses for the actual Interest Period but that are not covered out of the
Collections Account; and

 

(ix)                  ninthly, payment of any surplus into the Central General
Account.

 

14.9.3 Changes/appropriations by the Borrowers

 

(a)                     The Facility Agent may vary the order set out in
paragraphs 14.9.2 (ii) to (vi).

 

(b)                    This clause will overrule any appropriation made by the
Borrowers.

 

14.10     Reserve Account

 

14.10.1 Additional payments to the Reserve Account

 

Each Borrower must ensure that:

 

(a)                     payments made in respect of the Required Reserve Amount;

 

(b)                    any amounts received or receivable by it, in respect of
property insurance (other than loss of rent insurance),

 

36

--------------------------------------------------------------------------------


 

are, in each case, paid into its Reserve Account without undue delay, in no
event later than three Business Days following receipt.

 

14.10.2 Payments from the Reserve Account

 

The Borrowers may only withdraw or transfer amounts standing to the credit of
the Reserve Account as follows:

 

(a)                     to reinvest insurance proceeds received for the
reconstruction of destroyed or damaged Collateral Properties;

 

(b)                    to spend amounts reserved for capital expenditure, the
Borrowers:

 

(i)                       may notify the Facility Agent at any Report Date of
the amount of the intended spendings in the next Interest Period in respect of

 

(A)                 Core Capital Expenditure Amount; and

 

(B)                   general capital expenditure; and

 

(ii)                    must evidence the amount spent, if any, in the then
actual Interest Period or to be spent until, but excluding, the next Interest
Payment Date in respect of (i) (A) to the Facility Agent to the Facility Agent’s
reasonable satisfaction.

 

(iii)                 The Facility Agent will grant its consent to the transfer
of amounts standing to the credit of the Reserve Account to third parties in the
relevant next Interest Period in an amount not exceeding the amount notified to
it in accordance with (b)(i), provided that:

 

(A)                 no Default is outstanding;

 

(B)                   the Facility Agent is satisfied with the usage of the
funds spent or to be spent in the then current Interest Period based on the
evidence delivered by the Borrowers in accordance with (b) (ii) .

 

(c)                     to reinvest amounts reserved for new Collateral
Properties in accordance with sub-paragraph 7.1.3 (a) (Permitted disposal of
Property or shares in Borrowers) or pay the Release Amount in accordance with
sub-paragraph 7.1.3 (a) and 7.2(a) (ii) (Further provisions applicable to
mandatory pre-payments) if a substitution is not completed;

 

(d)                    to make mandatory pre-payments in accordance with
sub-paragraph 7.1.3 (a) (Permitted disposal of Property or shares in Borrowers)
once the 500,000 € threshold pursuant to 7.2 (a) (ii) (Further provisions
applicable to mandatory pre-payments) is reached or exceeded (i.e. all amounts
standing to the Credit of the Reserve Account (which were paid to the Reserve
Account pursuant to sub-paragraph 14.9.2(iv)(A)) will be used to make such
mandatory pre-payment if the threshold amount is reached after taking into
account receipts of disposal proceeds during the immediately preceding Interest
Period);

 

(e)                     to make mandatory pre-payments in accordance with
sub-paragraph 7.1.6 (Cash Sweep) or to release to the General Account amounts
withheld pursuant to sub-paragraph 14.8.2 (vi) on the Interest Payment Date on
which

 

(i)                       the Interest Cover Ratio is above or equal to the Rent
Trap Trigger and has been equal to or above the Rent Trap Trigger on the
immediately preceding Interest Payment Date; and

 

(ii)                    none of the events set out in sub-paragraph 14.8.2 (vi)
(B) or (C) is present.

 

37

--------------------------------------------------------------------------------


 

14.11 General Account

 

The Borrowers may withdraw any amount standing to the credit of the Central
General Account for payment to the General Account of each Borrower and from
such General Account for payments, which are not prohibited under any Finance
Document.

 

14.12 CSA Account

 

14.12.1 Definitions

 

(a)                     For the purposes of this sub-clause, the following terms
shall have the following meanings:

 

Credit Support Annex means any credit support annex entered into by the
Borrowers and a Counterparty in connection with any Hedging Arrangement.

 

Credit Support Balance means, with respect to a Counterparty under any Hedging
Arrangement, the meaning given to it in that Hedging Arrangement.

 

Credit Support Document means any credit support deed and any Credit Support
Annex entered into by the Borrowers and a Counterparty in connection with any
Hedging Arrangement.

 

Over Collateralised Amount means, with respect to a Counterparty, an amount
equal to the lowest of:

 

(i)                       the net close-out amount due pursuant to section 6.(e)
of the relevant ISDA Master Agreement from the Borrowers to the relevant
Counterparty following the termination of all transactions in respect of such
Hedging Arrangement, if any, and otherwise zero;

 

(ii)                    the Credit Support Balance in relation to such
Counterparty and such Hedging Arrangement, if any, and otherwise zero; and

 

(iii)                 the amount standing to the credit of the relevant CSA
Account in respect of such Counterparty and such Hedging Arrangement.

 

14.12.2 Use of CSA Account

 

(a)                     The Borrowers:

 

(i)                       shall ensure that any amount paid to it by a
Counterparty under any Credit Support Annex is paid into the relevant CSA
Account.

 

(ii)                    may only withdraw, transfer or dispose of any funds on
deposit on the CSA Account with the prior written consent of the Security Agent,
and:

 

(A)                 on any date on which an amount is due from the Borrowers to
the relevant Counterparty under the relevant Credit Support Document:

 

(1)                    to the relevant Counterparty to the extent that such
amount is not netted against any amount payable by the relevant Counterparty to
the Borrowers under the relevant Hedging Arrangements; and

 

(2)                    to the Debt Service Account to the extent that such
amount is netted against any amount payable by the relevant Counterparty to the
Borrowers under the relevant Hedging Arrangements; or

 

38

--------------------------------------------------------------------------------


 

(B)                   following the termination of all transactions in respect
of a Hedging Arrangement with a Counterparty, by paying the relevant Over
Collateralised Amount to that Counterparty.

 

15.                  REPRESENTATIONS

 

15.1           General

 

(a)                     The Borrowers are responsible that the facts and
circumstances described in the statements contained in this clause, are true,
complete and not in any material way misleading in any material respect

 

(i)                       during the term of this Agreement or

 

(ii)                    as at a specific date, if the text of the relevant
sub-clause, paragraph or sub-paragraph

 

(A)                 provides that the respective statement is only made as at a
specific date; or

 

(B)        provides that the statement is made as of the date hereof and as at
the Utilisation Date, such statement is further qualified by such facts and
circumstances that were disclosed in writing to the Facility Agent before the
date hereof;

 

in each case irrespective or whether they are at fault if the statement is not
true, complete or in material respects misleading– (unabhängig davon, ob sie
vertreten müssen, dass die Aussagen nicht wahr, vollständig oder in wesentlichen
Aspekten missverständlich war).

 

(b)                    If any of the statements contained in this clause proves
incorrect at any time, based on the facts then subsisting, for any reason, the
Finance Parties may accelerate the Loan under sub-clause 20.2 (Acceleration)
irrespective or Finance Parties knew or could have known (kennen oder
kennenmüssen) that the statement was or could be incorrect. For the avoidance of
doubt, the Finance Parties may use any other remedy provided by statute in
addition or alternatively.

 

15.2           Basic Representations

 

15.2.1 Status

 

(a)                     Each of the Borrowers is a limited liability company
(Gesellschaft mit beschränkter Haftung) duly incorporated and validly existing
under German law.

 

(b)                    The Borrowers have the power to own their assets and
carry on their business as it is being conducted and contemplated by this
Agreement and the Acquisition Document.

 

15.2.2 Centre of main interests, tax residence

 

The Borrowers’ “centre of main interests” for the purposes of Council Regulation
(EC) No. 1346/2000 of 29 May 2000 is situated in Germany. The Borrowers are only
subject to unlimited tax liability (unbeschränkte Steuerpflicht) in their
jurisdiction of incorporation.

 

15.2.3 Powers and authority

 

As of the date hereof, the Borrowers have the power to enter into and perform
under, and have taken all necessary action to authorise the entry into and
performance of, the Transaction Documents to which they are or will be a party
and the transactions contemplated by these.

 

15.2.4 Compliance with laws

 

As of the date hereof, each Borrower:

 

39

--------------------------------------------------------------------------------


 

(a)                     complies in all respects with all material laws to which
it may be subject (including environmental laws and Tax laws); and

 

(b)                    has obtained all necessary material licenses, approvals
and authorisations to enter into and perform under the Transaction Documents and
the transactions contemplated by these;

 

in each case where the non-compliance with sub-paragraph(a) or (b) is reasonably
likely not to have a material effect on the use or value of any Collateral
Property.

 

15.3           Absence of certain circumstances

 

15.3.1 No Enterprise Agreements:

 

No Obligor is party to any enterprise agreement (Unternehmensvertrag) as of the
date hereof except for the domination and profit and loss pooling agreement
(Beherrschungs- und Gewinnabführungsvertrag) between the Parent and (i) each of
the Borrowers, (ii) deltus 161 GmbH, or (iii) IWG Wohnen 5. Objektgesellschaft
mbH.

 

15.3.2 No conflict

 

The entry into and performance by any of the Borrowers under the Transaction
Documents and the transactions contemplated by them, as of the date hereof, do
not conflict with any law or regulation applicable to them, their constitutional
documents or any document which is binding upon them or any of their assets, and
such violation is reasonably likely not to have a is reasonably likely not to
have a material effect on the use or value of any Collateral Property.

 

15.3.3 No Default

 

(a)                     No Default is outstanding or will result from the
execution of any Finance Document, as of the date of the execution of such
Finance Document, neither by the performance under it nor any transaction
contemplated by it.

 

(b)                    As of the day of the execution of the relevant document,
no other event is outstanding, which constitutes a default under any document
binding on any of the Borrowers or any of their assets to an extent or in a
manner which has or is reasonably likely to have a Material Adverse Effect.

 

15.3.4 No Credit Event

 

As of the day hereof, and as at each Utilisation Date no Borrower is subject to
any proceeding of the type mentioned in sub-clause 20.6 (Credit related events)
nor in a “financial crisis” (§ 32a of the German Limited Liability Companies Act
- GmbHG).

 

15.3.5 No Litigation

 

As of the date hereof and as of each Utilisation Date, no litigation,
arbitration or administrative proceedings are current (rechtshängig), unless
such litigation, arbitration or administrative proceeding is reasonably likely
not to have a Material Adverse Effect, and, to the best knowledge and belief
(kennen oder kennenmüssen), pending (anhängig) or impending (bevorstehend) in
respect of any Borrower other than that disclosed in writing to the Facility
Agent.

 

15.3.6 No other business

 

As at the date hereof and as at each Utilisation Date no Borrower:

 

(a)                     is a party to any material agreement other than the
Transaction Documents;

 

40

--------------------------------------------------------------------------------


 

(b)                    has nor had traded or carried on any business except for
the acquisition of the Collateral Properties under the Acquisition Documents,
ownership, letting and management of the Property;

 

(c)                     has nor had any employees or obligations in respect of
any pension scheme; and

 

(d)                    has nor had any Subsidiary except that

 

(i)                       IWG Wohnen 1 GmbH holds a limited partnership interest
(Kommanditanteil) in the following KGs (that in turn hold Collateral Properties)
as at the date hereof in:

 

(A)                 IWG Wohnen Objekt Duisburg Erste GmbH & Co. KG, registered
with the Amtsgericht München under HRA 88719

 

(B)                   IWG Wohnen Objekt Duisburg Zweite GmbH & Co. KG registered
with the Amtsgericht Stuttgart under HRA 721238.

 

both entities to be converted into partnerships (OHGs) upon the first
Utilisation Date. It being understood that the statements contained in (a) and
(c) above are true in respect of these KGs.

 

(ii)                    IWG Wohnen 1 GmbH and IWG Wohnen 4 GmbH were partners in
a German non-trading civil law partnership (Gesellschaft bürgerlichen Rechts)
for the sole purposes of the acquisition (and interim letting and/or leasing) of
certain Collateral Properties – such partnership has been collapsed following
the acquisition and is no longer existent.

 

15.3.7 No Financial Indebtedness

 

As at the date hereof and as at each Utilisation Date no Borrower had any
Financial Indebtedness other than:

 

(a)                     towards the Finance Parties under any Finance Document,

 

(b)                    as is otherwise expressly permitted under this Agreement.

 

15.3.8 No credit institution

 

No Borrower is:

 

(a)                     a German resident financial institution (inländisches
Kreditinstitut) or a German financial services provider (inländisches
Finanzdienstleistungsinstitut) in both cases as defined by the German Banking
Act (Kreditwesengesetz); and

 

(b)                    a non-German financial institution (ausländisches
Kreditinstitut) or non-German financial services provider (ausländisches
Finanzdienstleistungsinstitut) in both cases within the meaning of §§ 53 and 53
b of the German Banking Act (Kreditwesengesetz). -

 

15.3.9 No secondary tax liability

 

(a)                     No Borrower is subject to any secondary tax liability
(Haftung) or other tax liability in respect of any tax payable by any affiliated
person other than towards the German tax authorities as a consequence of a
German VAT group (umsatzsteuerliche Organschaft), German corporation and German
Trade Tax (körperschaftsteuerliche und gewerbesteuerliche Organschaft) between
each of the Borrowers, the Parent, IWG Wohnen 5. Objektgesellschaft mbH and
deltus 161 GmbH but not with any person (other than the Borrowers) affiliated to
deltus 161 GmbH, IWG Wohnen 5. Objektgesellschaft mbH and/or the Parent.

 

(b)                    With respect to VAT grouping (umsatzsteurliche
Organschaft) sub-paragraph (a) shall only be violated:

 

41

--------------------------------------------------------------------------------


 

(i)                       if the German competent tax authorities direct (per
Bescheid zur Abgabe einer Steuererklärung auffordern) the Obligors to file a
joint VAT return together with affiliates that are no Obligors or make a claim
(einen Haftungsbescheid erlassen) based on any joint and several liability for a
VAT group with affiliates that are no Obligors; and

 

(ii)                    the Borrowers have not evidenced, within 5 Business Days
of becoming aware of one of the measures set out in (i), but in no event later
than the date on which any payment to be made by the Borrowers in respect of
such measure (i) becomes payable, to the Facility Agents’ satisfaction that
claims resulting from such VAT grouping are either paid or appropriately
reserved for (and such reserve is funded by cash, cash equivalent or payment
guarantee to the satisfaction of the Facility Agent) in an amount and in a
manner that is determined by the Facility Agent (acting reasonably).

 

15.4           Correctness of Information

 

15.4.1 Information supplied to Finance Parties, advisors and Valuers

 

(a)                     As at the date hereof and as at each Utilisation Date,
all information supplied by the Borrowers or on their behalf to:

 

(i)                       any Finance Party in connection with the Finance
Documents;

 

(ii)                    the relevant advisors for the purposes of any legal due
diligence report; and

 

(iii)                 the Valuer for the purposes of each Valuation, or any
other report required to be delivered under this Agreement;

 

was true and accurate in every material respect as at its date or (if
appropriate) as at the date (if any) at which it is stated to be given.

 

(b)                    The Borrowers have supplied to the Finance Parties all
information as the Borrowers could reasonably assume to be relevant for the
Finance Parties’ decision to enter into the Finance Documents and to extend the
Loan.

 

(c)                     No Borrower has omitted to supply any information which,
if disclosed, would make any other information untrue or misleading in any
material respect or would adversely and materially affect a Valuation.

 

15.4.2 Group Chart/Shareholding

 

As at the date hereof , and as at each Utilisation Date, Schedule 4 (Group
Chart) is a true and complete depiction of the group structure and the
shareholdings in the Borrowers by the Parent.

 

15.4.3 Business Plan

 

The Business Plan has been prepared, or will be prepared, with due care and does
not contain any false statements, misleading information or omit any material
information.

 

15.4.4 No Change

 

As at the date of this Agreement and as at each Utilisation Date, nothing has
occurred since the date the information referred to in this sub-clause 15.4
(Correctness of Information) was supplied, which, if disclosed, would make such
information untrue or misleading in any material respect.

 

42

--------------------------------------------------------------------------------


 

15.5           Property

 

As of the date of this Agreement and as at each Utilisation Date (in respect of
the Collateral Properties for which the Facility is drawn):

 

15.5.1 No Breach

 

(a)                     No breach of any law or regulation is outstanding unless
such breach is reasonably likely not to have a Material Adverse Effect.

 

(b)                    All licenses, permits or authorisations required for the
construction and/or use of any Property are in full force and effect unless this
is reasonably likely to have no material effect on the use or value of any
Property or this has been taken into account in the Initial Valuation.

 

15.5.2 State of the Property

 

To the Borrowers’ best knowledge and belief after having made due enquiry
(kennen oder kennenmüssen):

 

(a)                     no Collateral Property is, unless in each case this is
reasonably likely to have no material effect on the use or value of any Property
or this has been taken into account in the Initial Valuation:

 

(i)                       damaged in any way.

 

(ii)                    not in good repair (nicht in gutem Erhaltungszustand);
or

 

(iii)                 materially affected by structural defects, flooding or
surface subsidence (Absenkung); and

 

(b)                    no materials have been used in the construction of the
Collateral Property that (in each case other than it is reasonably likely to
have no material effect on the use or value of the affected Collateral Property
or this has been taken into account in the Initial Valuation):

 

(i)                       are deleterious;

 

(ii)                    might become deleterious when used in a particular
situation or in combination with other materials; or

 

(iii)                 might damage any structure to which they were incorporated
or affixed.

 

15.5.3 No Encumbrances other than permitted

 

As at the date hereof and as at each Utilisation Date, each Collateral Property
is free from any Security Interest and other restrictions of any kind
(including, without limitation, any easements, encumbrances or other
restrictions of any kind registered in section II (Abteilung II) or section III
(Abteilung III) of the land register), other than those created by a Security
Document or permitted under the terms of this Agreement.

 

15.5.4 Insurance

 

As at the date hereof:

 

(a)                     all insurance contracts as set out under sub-clause 18.3
(Insurance) executed for the Property are in full force and effect;

 

(b)                    all such insurance contracts have been concluded with
insurers having the required rating as set out under sub-paragraph 1.2
(Construction) (a) (ix);

 

43

--------------------------------------------------------------------------------


 

(c)                     all premia have been paid when due in respect of the
insurance contracts set out in sub-paragraph (a).

 

15.5.5 Leases (Miet- Pacht- oder sonstige Nutzungsverträge)

 

Each Borrower is as from the respective Utilisation Date:

 

(a)                     the respective landlord (Vermieter) under the Lease
Documents;

 

(b)                    the sole legal and beneficial holder of all rights and
claims arising under lease agreements entered into in relation to each
Collateral Property it being understood that in respect of the Collateral
Properties in the Refinancing Portfolio this will only be true after
re-assignment of the relevant claims from the relevant creditors to the relevant
Borrower; the Borrowers shall ensure that such re-assignment shall be effected
without undue delay after the Utilisation Date on which the respective
Collateral Property has been refinanced under the Agreement;

 

(c)                     there is no material breach of, or material
non-compliance with, the terms of the Lease Documents unless disclosed and
acceptable to the Facility Agent or unless such breach or non-compliance is
reasonably likely not to have a Material Adverse Effect.

 

16.                  INFORMATION COVENANTS

 

16.1           Property Information

 

16.1.1 Obligation to supply quarterly and annual report

 

The Borrowers must supply to the Facility Agent:

 

(a)                     a quarterly report with the contents as are set out:

 

(i)                       in Part A Quarterly Financial Report of Schedule 9
(Reports), on each Report Date in respect of the quarterly period ending on the
last day of the penultimate calendar month before that Report Date;

 

(ii)                    in Part B Quarterly Information Report of Schedule 9
(Reports), together with the quarterly consolidated financial statements to be
delivered pursuant to sub-paragraph 16.2.1(b).

 

(b)                    together with the annual financial statements to be
delivered pursuant to sub-paragraph 16.2.1(a) an annual report with the contents
as are set out in Part C Annual Report of Schedule 9 (Reports) in respect of the
period ending on the account date of the annual financial statements;

 

16.1.2 Compliance Certificate

 

(a)                     The Borrowers must supply to the Facility Agent together
with each quarterly and annual report, a certificate substantially in the form
set out in Schedule 10 (Compliance Certificate) evidencing and confirming as of
such date

 

(i)                       each Financial Covenant; and

 

(ii)                    that the representations and warranties in clause 15
(Representations ) are true and correct.

 

(b)                    A certificate under sub-paragraph (a) must be signed by
two authorised signatories of the relevant Borrower and, in the case of a
certificate supplied with the annual report, its auditors.

 

44

--------------------------------------------------------------------------------


 

16.1.3 Valuation

 

(a)                     The Facility Agent may request that each Borrower
delivers a regular Valuation for the Property in each calendar year and within a
period not exceeding 12 months from the date of the last Valuation of the
Property.

 

(b)                    Additionally, the Facility Agent may request a further
Valuation at any time.

 

(c)                     Any Valuation has to be appropriately addressed to the
Finance Parties and prepared in accordance with the Statements of Asset
Valuation Practice and Guidance Note of the Royal Institute of Chartered
Surveyors or the standards of The European Group of Valuers Association 2003, as
updated from time to time, or such other standard as the Facility Agent may
select in its absolute discretion.

 

(d)                    The Borrowers must only pay the costs of:

 

(i)                       the Initial Valuation,

 

(ii)                    any yearly Valuation (sub-paragraph (a)), or

 

(iii)                 any other Valuation requested by the Facility Agent, if
the Facility Agent considers a Default outstanding and such assessment is
confirmed by the Valuation.

 

(e)                     The Borrowers must promptly provide the Facility Agent
with a copy of any valuation of the Property they might obtain.

 

16.2           Financial statements (externe Rechnungslegung)

 

16.2.1 Obligation to supply

 

The Parent must supply to the Facility Agent:

 

(a)                     within 120 days of the end of each financial year

 

(i)                       its and each of the Borrowers solo annual financial
statements (Jahresabschluss) for each of its financial years; and

 

(ii)                    pro-forma consolidated financial statements
(konsolidierter Jahresabschluss) covering all Borrowers and the Parent (but no
other subsidiaries of the Parent) for each of its financial years;

 

(b)                    pro-forma consolidated quarterly financial statements
covering all Borrowers and the Parent (but no other subsidiaries of the Parent)
for each of its financial quarters (that are equal to calendar quarters) within
45 days of the end of that financial period; and

 

(c)                     a Vollständigkeitserklärung (completeness certificate)
executed by its management in the form as delivered to the German auditor
(Jahresabschlussprüfer) in the course of its annual audit but appropriately
addressed to the Finance Parties.

 

16.2.2 Form of Financial Statements

 

The Borrowers must:

 

(a)                     ensure that:

 

(i)                       each set of financial statements supplied under this
Agreement (in respect of quarterly financial statements to the best knowledge
and belief of the Borrowers subject to audit adjustments):

 

45

--------------------------------------------------------------------------------


 

(A)                 is prepared in accordance with – at each Borrowers’ option,
IFRS or the accounting principles and practices generally accepted in its
jurisdiction of incorporation, in each case consistently applied;

 

(B)                   gives a fair and true view of its financial condition as
at the date they were drawn up;

 

(ii)                    its annual financial statements are audited (geprüft) by
an auditor (Jahresabschlussprüfer) satisfactory to the Facility Agent and in a
manner as if the respective Borrower were a medium sized legal entity
(mittelgroße Kapitalgesellschaft); and

 

(b)                    confirm that there has been no material adverse change in
its financial condition since the date to which the accounts or financial
statements most recently delivered to the Facility Agent under this Agreement
were drawn up; and

 

(c)                     notify the Facility Agent of any material change to the
manner in which its pro-forma consolidated financial statements are prepared.

 

16.3           Further Information

 

16.3.1 Insurance

 

(a)                     Within 45 Business Days after the end of their fiscal
year, the Borrowers must deliver to the Facility Agent evidence that the
insurance in compliance with the terms of this Agreement is in place.

 

(b)                    The Borrowers must notify the Facility Agent of:

 

(i)                       the proposed terms of any future renewal of any
insurance policy or any variation, termination, avoidance or cancellation of any
insurance policy made or, to their best knowledge, threatened or pending;

 

(ii)                    any claim, and any actual or threatened refusal of any
claim, under any insurance policy; or

 

(iii)                 any event or circumstance which has led or may lead to a
breach of a Borrower’s obligations under or in connection with any insurance
contract.

 

16.3.2 Notification of Default

 

The relevant Borrower must:

 

(a)                     promptly notify the Facility Agent upon becoming aware
of the occurrence of a Default or an event which is reasonably likely to trigger
an obligation to prepay the loan pursuant to clause 7 (Prepayment ) and the
steps, if any, being taken to remedy such Default or event.

 

(b)                    provide the Facility Agent promptly at any time, if the
Facility Agent reasonably requests so, with a certificate, signed by two of its
authorised signatories on its behalf, certifying that no Default is outstanding
or, if a Default is outstanding, specifying the Default and the steps, if any,
being taken to remedy it.

 

16.3.3 Information in respect of certain circumstances

 

The Borrowers must

 

(a)                     Promptly provide the Facility Agent with:

 

(i)                       such further information regarding its financial
condition and operations or the Property as the Facility Agent may reasonably
requests; and

 

46

--------------------------------------------------------------------------------


 

(ii)                    details of (1) any material litigation, material
arbitration, (2) any material tax or material administrative proceedings or (3)
any material claim in connection with any environmental law.

 

(b)                    upon becoming aware of the same, notify the Facility
Agent of:

 

(i)                       any adverse claim by any person in respect of:

 

(A)                 the ownership of any Property, rent payable under a Lease
Document or any interest in it, unless such adverse claim is reasonably likely
not to have a Material Adverse Effect; or

 

(B)                   the construction of the buildings and erections on any
Property.

 

(C)                   of any matter or event which can reasonably be expected to
(1) result in a Material Adverse Effect or (2) adversely affect the value of the
Collateral Properties in a material manner.

 

16.3.4 Information on request

 

Each Borrower must grant the Facility Agent or its lawyers on request all
facilities reasonably within its power to enable the Facility Agent (at the
expense of the Finance Parties whilst no Default is outstanding and at the
expense of the relevant Borrower whilst a Default is outstanding) to:

 

(a)                     carry out investigations of title (Grundbucheinsicht) to
each Property; and

 

(b)                    make such enquiries in relation to any part of a Property
as a prudent mortgagee might carry out.

 

16.3.5 Inspection of the Property

 

(a)                     The Facility Agent and each Valuer has the right to
inspect the Property at any time, unless such inspection is prohibited under the
relevant lease agreement.

 

(b)                    The Facility Agent and the Valuer may exercise this right
in respect of the parts of the Property that are open to the public at any time,
and, in respect of other parts of the Property upon reasonable notice during
regular business hours, unless there is a case of emergency in which case the
Facility Agent shall have unrestricted access.

 

(c)                     The Facility Agent and the Valuer shall be entitled to
take notes and take photographs in respect of the rental space (Mietfläche) with
the consent of the tenants. The Borrowers shall use commercially reasonable
efforts to obtain such consent.

 

16.3.6 Lease Documents

 

Each Borrower must upon request, allow the Facility Agent to inspect and to take
copies of each commercial Lease Document, each amendment to a Lease Document and
each document recording any rent review in respect of a Lease Document.

 

16.3.7 Know Your Customer Requirements

 

The Borrowers must promptly on the request of any Finance Party supply to that
Finance Party any documentation or other evidence which is reasonably requested
by that Finance Party (whether for itself, on behalf of any Finance Party or any
prospective new Lender) to enable a Finance Party or prospective new Lender to
carry out and be satisfied with the results of all applicable “know your
customer” requirements.

 

47

--------------------------------------------------------------------------------


 

17.                  GENERAL COVENANTS

 

17.1           Obligation to ensure absence of certain circumstances

 

17.1.1 No Financial Indebtedness

 

(a)                     No Borrower may (other than Permitted Indebtedness):

 

(i)                       incur any Financial Indebtedness, other than incurred
under the Finance Documents; or

 

(ii)                    extend any Financial Indebtedness to any other party.

 

(b)                    The Borrowers may, however:

 

(i)                       incur or extend Financial Indebtedness to other
Borrowers as required for the performance of this Agreement (i.e. as a
consequence of sub-clause 2.4 (Borrowers’ joint obligations) and the bank
account structure set out in clause 14 (Bank Accounts));

 

(ii)                    incur Financial Indebtedness under loans from affiliated
persons or incur a liability as a consequence of any dividends payable to its
shareholders provided that such loans/liabilities are:

 

(A)                 subject to German law;

 

(B)                   contain the subordination wording that is attached hereto
as Schedule 11 (Subordination).

 

17.1.2 Negative Pledge

 

(a)                     Except as provided in sub-paragraph (b) below, no
Borrower may create or allow to exist any Security Interest on any of its assets
and may not create or allow to exist any encumbrance over or Security Interest
on the Property or its other assets.

 

(b)                    Sub-paragraph (a) does not apply to:

 

(i)                       any Security Interest created by the Security
Documents;

 

(ii)                    any Permitted Encumbrances and any other Security
Interest in favour of the Security Agent;

 

(iii)                 any Security Interest the granting of which cannot be
prohibited pursuant to § 1136 of the German Civil Code (Bürgerliches Gesetzbuch)
– in this respect the Borrowers have no obligation to desist (keine
durchsetzbare Unterlassungpflicht), however such creation of a Security Interest
will be regarded as “disposal” resulting in a mandatory pre-payment pursuant to
sub-clause 7.1 (Mandatory prepayment); or

 

(iv)                any lien arising by operation of law and in the ordinary
course of trading; or

 

(v)                   any priority notice granted in connection with a sale of a
Property permitted under clause 17.2.1 (Disposals).

 

17.1.3 No Mergers/enterprise agreements

 

(a)                     The Borrowers shall not enter into

 

(i)                       any amalgamation, de-merger, merger or reconstruction
(Umwandlung) or

 

48

--------------------------------------------------------------------------------


 

(ii)                    any enterprise agreement (Unternehmensvertrag) other
than profit and loss agreements between the relevant Borrower as subsidiary
(beherrschtes Unternehmen) and the Parent (beherrschendes Unternehmen).

 

(b)                    The Parent shall not enter into any enterprise agreement
other than the profit and loss agreements between the Parent (beherrschendes
Unternehmen) and (i) each of the Borrowers, and/or (ii) deltus 161 GmbH, as
subsidiary (beherrschtes Unternehmen).

 

17.1.4 No other contracts

 

(a)                     The Borrowers shall not enter into any contract other
than the Transaction Documents, Lease Agreements or any other contract expressly
allowed under any other term of this Agreement.

 

(b)                    The Borrowers shall not amend or terminate any
Transaction Document unless expressly permitted by this Agreement.

 

(c)                     The Borrowers shall ensure that any existing contract
other than those expressly allowed by sub-paragraph (a) shall be terminated on
or before the last Utilisation Date in respect of that Borrower.

 

17.2           Conduct of business

 

17.2.1 Disposals

 

(a)                     Each Borrower may dispose of all or any part of its
Properties:

 

(i)                       without the consent of the Facility Agent, if:

 

(A)                 the aggregate gross disposal proceeds (i.e. in normal cases
the purchase price receivable) from a single disposal are below or equal to
25,000,000€;

 

(B)                   the disposal is made to a third party on arms’ length
terms;

 

(C)                   the mandatory pre-payment of the Loan or the substitution
in accordance with paragraph 7.1.3 (Permitted disposal of Property or shares in
Borrower(s)) is (otherwise) ensured (sichergestellt);

 

(D)                  it is ensured that (sichergestellt) the sales proceeds are
paid to the Disposal Proceeds Account of the disposing Borrower in accordance
with sub-clause 14.8.1 (a) (Payments to the Disposal Proceeds Accounts) ;

 

(ii)                    with the consent of the Facility Agent, if the aggregate
gross disposal proceeds exceed 25,000,000€ such consent not to be withheld if
the pre-requisites set out in (i) (B) to (D) are met.

 

(b)                    The Security Agent will grant a power of attorney to a
notary nominated by the Borrower, enabling that notary to do all acts and things
that are necessary to effect such disposals – such power of attorney can only be
revoked or restricted in accordance with the Security Agreement.

 

(c)                     The Parent may not dispose of any share in any Borrower
without the consent of the Facility Agent, such consent not be unreasonably
withheld if:

 

(i)                       all shares in the Borrower are sold to a third party
on arms’ length terms;

 

(ii)                    the Parent has ensured that the acquirer puts the
relevant Borrower(s) into funds such that it is/they are able to pay to the
Finance Parties an amount equal to its Direct Obligations; and

 

49

--------------------------------------------------------------------------------


 

(iii)                 the mandatory pre-payment of the Loan or the substitution
in accordance with paragraph 7.1.3 (Permitted disposal of Property or shares in
Borrower(s)) is (otherwise) ensured (sichergestellt).

 

(d)                    The Borrowers shall pay, without undue delay but in no
event later than 3 Business Days from becoming aware thereof, to the Debt
Service Account an amount equal to the gross disposal proceeds less the related
Property Sales Costs in respect of Collateral Properties that have been disposed
after the date hereof and for which the disposal proceeds have been received
prior to the Utilisation Date relating to that Collateral Property. Any amount
so paid to the Debt Service Account shall be regarded and treated as if it were
disposal proceeds from the permitted disposal of any other Collateral Property
for the purposes of paragraphs 7.1.3 (Permitted disposals of properties or
shares in Borrower(s)) and 14.8.2 (Payments from the Debt Service Account).

 

17.2.2 Acquisitions

 

The Borrowers shall not make any acquisition or investment other than expressly
permitted under this Agreement.

 

17.2.3 Change of business

 

(a)                     The Borrowers must from the first Utilisation Date:

 

(i)                       not carry on any business other than the ownership,
letting and management of the Property;

 

(ii)                    not have any Subsidiary; and

 

(iii)                 not have any employees or obligations in respect of any
pension scheme.

 

(b)                    The Parent may not carry on any business other than
holding the interest in the Borrowers and managing the relevant Borrower or
providing services to Borrowers.

 

17.2.4 Taxes

 

(a)                     No Obligor may have a taxable presence (unbeschränkte
oder beschränkte Steuerpflicht) other than in Germany.

 

(b)                    Each Borrower shall use commercially reasonable efforts
to ensure that all Rental Income payable to such Borrower shall be paid without
a Tax Deduction.

 

17.3           Compliance with Laws

 

Each Borrower shall comply in all respects with all laws to which it may be
subject (including environmental and tax laws) unless such non-compliance can
reasonably be expected not to have a material effect on the use or value of any
Property.

 

17.4           Payments to affiliated persons

 

No Borrower may make any payment to any affiliated person (e.g. by allowing a
withdrawal (Entnahme)) or make any other distribution unless:

 

(a)                     no Default is outstanding and such payment can be funded
out of amounts standing to the credit of the bank account designated as “General
Account”; or

 

(b)                    the Facility Agent has given its prior consent or such
payment is otherwise permitted under this Agreement.

 

50

--------------------------------------------------------------------------------


 

17.5           Separateness

 

Each Borrower must:

 

(a)                     maintain its books and records separate from any other
person or entity;

 

(b)                    not commingle its assets with those of any other
Borrower, person or entity. For the avoidance of doubt, the utilisation of the
Accounts is not regarded as commingling; and

 

(c)                     conduct its own business in its own name and not in the
name of any other person or entity.

 

17.6           Securitisation and Syndication

 

Each Borrower must, subject to sub-clause 23.2 (b) (Subsequent costs) use its
reasonable efforts to:

 

(a)                     assist the Facility Agent with any steps a Finance Party
may wish to take to achieve a successful Securitisation or syndication;

 

(b)                    supply the Facility Agent with all information which the
Facility Agent may require in connection with that Securitisation or
syndication; and

 

(c)                     ensure full compliance with the listing rules of any
applicable stock exchange that may become applicable as a result of that
Securitisation or syndication.

 

17.7           Conditions Subsequent

 

(a)                     The Borrowers must procure that all conditions
subsequent set out in Schedule 5 (Conditions Subsequent) are satisfied by the
dates specified therein, in form and substance satisfactory to the Facility
Agent.

 

(b)                    Any stipulation in Schedule 5 (Conditions Subsequent)
shall overrule (vorgehen) any obligation deriving from clauses 14 (Bank
Accounts) to 18 (Property Covenants).

 

18.                  PROPERTY COVENANTS

 

18.1           Leases (Mietverträge)

 

18.1.1 Marketing of the Property

 

The Borrowers must use their reasonable endeavours to find tenants for any
vacant lettable space in any Property with a view to granting a Lease Document.

 

18.1.2 Annual rental service charges statement (Mietnebenkostenabrechnung)

 

The Borrowers must issue (or ensure that the Managing Agent issues) an annual
rental service charges statement (Mietnebenkostenabrechnung) with respect to
each tenant of a Property by no later than the Interest Payment Date falling in
April of each calendar year.

 

18.1.3 Mandatory termination of Lease Documents and Easements

 

Upon the request of the Facility Agent, the Borrowers have to exercise their
termination rights with respect to Lease Documents under which a seller is
tenant, if a default of payment with respect to the Rental Income occurs
(Mietzahlungsverzug), in any case before the commencement of any enforcement
proceedings (vor der Einleitung von Vollstreckungsmaßnahmen).

 

51

--------------------------------------------------------------------------------


 

18.2           Property and Asset Management

 

18.2.1 Maintenance of the Property

 

The Borrowers must:

 

(a)                     ensure that the Property is:

 

(i)                       maintained and managed to the usual standard of a
prudent person in the same business as the Borrowers,

 

(ii)                    kept in good order; and

 

(b)                    no degradation of the Property is permitted;

 

(c)                     promptly (pünktlich) pay all Operating Expenses; and

 

(d)                    not create or agree, or consent to the creation of, any
legal act or measure (Rechtsgeschäft oder Maßnahme) materially adversely
affecting any Property (excluding, for the avoidance of doubt, anything
permitted under the Finance Documents) and shall use all reasonable endeavours
to ensure that no such matter subsists.

 

18.2.2 Material Works

 

(a)                     No Borrower shall, or shall permit any other person to,
carry out any excavation or redevelopment activity on any Property which has, or
is reasonably likely to have, a material adverse effect on the use or value of
any Property, save where the Facility Agent has given its prior consent.

 

(b)                    No Borrower shall effect or permit to occur any material
change of use or structure on any Property not contemplated in the Business Plan
without the prior consent of the Facility Agent (such consent not to be
unreasonably withheld).

 

18.2.3 Managing Agent

 

(a)                     As from 1 June 2007 the Borrowers shall not employ
(beauftragen) or remove any Managing Agent of the Property without the prior
consent of, and on terms approved by, the Facility Agent.

 

(b)                    The Facility Agent will not unreasonably withhold its
consent to the employment of a new Managing Agent if the Managing Agent is
reputable and experienced in managing properties of similar size.

 

(c)                     The Borrowers must ensure that the Managing Agent:

 

(i)                       enters into a Duty of Care Agreement;

 

(ii)                    agrees to pay all Rental Income received by it or ensure
that all Rental Income received by any of its nominees is paid to the bank
account as is agreed in this Agreement and without any withholding, set-off or
counterclaim (other than the Managing Agent’s management fee); and

 

(iii)                 is sufficiently insured against

 

(A)                 personal damages (Personenschäden) with a cover of at least
3,000,000€ for each insured event;

 

(B)                   property damage (Sachschäden) with a cover of at least
3,000,000€ for each insured event; and

 

52

--------------------------------------------------------------------------------


 

(C)                   general loss (Vermögensschäden) with a cover of at least
10,000,000€ for each insured event.

 

(d)                    Any amendment of a Management Agreement has to be
notified to the Facility Agent.

 

(e)                     If a Managing Agent is in default of its obligations
vis-à-vis the Borrowers or a Finance Party, and, as a result, the Borrowers are
entitled to terminate the Management Agreement the respective Borrower must
promptly use all reasonable endeavours to:

 

(i)                       terminate the Management Agreement; and

 

(ii)                    appoint a new Managing Agent, who must enter into a Duty
of Care Agreement to the reasonable satisfaction of the Facility Agent and whose
identity and term of appointment are reasonably acceptable to the Facility
Agent,

 

if the Facility Agent so requests.

 

(f)                       Each Managing Agent may sub-contract its performance
obligations to third party suppliers provided that § 664 (1) of the German Civil
Code applies, i.e. the Managing Agent will remain responsible under the
Management Agreement for the performance, such third party suppliers will be
Erfüllungsgehilfen of the Managin Agent and that the Managing Agent shall not be
allowed to transfer its performance (darf die Ausführung des Auftrags nicht
übertragen).

 

18.3           Insurances

 

18.3.1 Obligation to insure

 

(a)                     The Borrowers must ensure that at all times from the
date hereof the insurances for the Property (including all appurtenances
(Zubehör)) at least contain a:

 

(i)                       combined building insurance (verbundene
Gebäudeversicherung) including insurance against terror risks on a full
reinstatement basis (voller Wiederbeschaffungswert); and

 

(ii)                    building liability insurance
(Gebäudehaftpflichtversicherung).

 

(b)                    The insurances must cover and must be sufficient and
appropriate for such types of property and must at least:

 

(i)                       cover rent losses resulting from any damage for a
period of at least 36 months;

 

(ii)                    property owners public liability; and

 

(iii)                 such other insurances as a prudent company in the same
business as the Borrower would effect,

 

(iv)                all such insurances to be in an amount and in form, and with
an insurance company or underwriters that have the required rating for an
insurance company and are otherwise, reasonably acceptable to the Facility
Agent.

 

18.3.2 Compliance with Insurance policies

 

The Borrowers must comply with the terms of all insurance policies and not do or
permit anything to be done which may make void or voidable any insurance policy
and provide the Facility Agent upon demand with evidence of payment of the
respective insurance premium.

 

53

--------------------------------------------------------------------------------


 

18.4           Title to Property

 

The Borrowers must procure that within a period of twelve months after first
Utilisation Date each Borrower is registered as the full and exclusive legal and
beneficial owner (alleiniger rechtlicher und wirtschaftlicher Eigentümer) of the
Collateral Properties.

 

19.                  REMEDIES OF THE FINANCE PARTIES IN RESPECT OF COVENANTS

 

The Finance Parties may, at the expense of the Borrowers, enter into all
agreements and measures (Rechtsgeschäfte oder Maßnahmen) that are necessary or
appropriate for the Borrowers to comply with its obligations under the Finance
Documents (Recht zur Ersatzvornahme) to:

 

(a)                     enter into all Hedging Arrangements required under
sub-clauses 8.3 (Hedging);

 

(b)                    pay all unpaid insurance premiums on the Borrowers’
behalf;

 

(c)                     enter into all insurance contracts required under
sub-clause 18.3 (Insurances); and

 

(d)                    take all steps they deem appropriate or helpful in order
to ensure that each Property is insured in compliance with sub-clause 18.3
(Insurances),

 

if the Borrowers do not comply with their obligations under sub-clauses 8.3
(Hedging) or 18.3 (Insurances), as the case may be.

 

20.                  EVENT OF DEFAULT (FÄLLIGSTELLUNGSGRÜNDE)

 

20.1           General

 

(a)                     Each of the events or circumstances set out in the
sub-clauses 20.3 to 20.8 is an Event of Default.

 

(b)                    An Event of Default shall only result in a contractual
right to accelerate (vertraglicher Grund zur sofortigen Fälligstellung) pursuant
to sub-clause 20.2. In no case shall an Event of Default be regarded as a reason
for extraordinary termination (außerordentliches Kündigungsrecht) as referred to
in §§ 490 (1) and (3), 313 and 314 of the German Civil Code.

 

(c)                     The Parties expressly agree and approve that each
subsequent clause defining an Event of Default is based on and due to the
legitimate interest (berechtigtes Interesse) of the Lender and each of these
sub-clauses are strongly related to the main obligations
(Hauptleistungspflichten) and the interest of the Lender in the performance of
the main obligations of the Borrowers under this Agreement (Erfüllungsinteresse)
and are of major importance for the disbursement of the Loan made by the Lender.

 

20.2           Acceleration

 

If an Event of Default is outstanding, the Facility Agent may, by notice to the
Borrowers:

 

(a)                     cancel all or any part of the Total Commitments; and/or

 

(b)                    declare that all or part of any amounts outstanding under
the Finance Documents are:

 

(i)                       immediately due and payable; and/or

 

(ii)                    payable on demand by the Facility Agent.

 

54

--------------------------------------------------------------------------------


 

20.3           Non-payment

 

The Borrowers do not pay on the due date any amount to be paid by them under the
Finance Documents in the manner required under the Finance Documents, unless:

 

(a)                     the amount not paid is less than 10,000 Euro (and such
amount is paid within 5 Business Days from the earlier of an Obligor becoming
aware of such non-payment or the notification to the Borrower’s Agent by the
Facility Agent);

 

(b)                    the non-payment remedied within three Business Days of
the due date.

 

20.4           Missing of Financial Covenants

 

(a)                     The Interest Cover Ratio and/or the Loan to Value is
equal to or less than the Default Trigger unless the Borrowers within 5 Business
Days of the date on which the Borrowers become aware that the trigger is missed:

 

(i)                       pre-pay the Loan; or

 

(ii)                    place cash collateral to the Reserve Account

 

in an amount that is sufficient in a way that, after the relevant amount is or
were pre-paid no Financial Covenant is missed after such payment or placement.

 

The amount placed in accordance with sub-paragraph (a) (i) to be used to pre-pay
the Loan on the Interest Payment Date on which Interest Cover Ratio (A) is below
the Default Trigger and (B) has been below the Default Trigger on the
immediately preceding Interest Payment Date.

 

(b)                    However, if the Borrowers have placed collateral to avoid
an Event of Default six times over the term of this Agreement or twice within a
6 months’ period, an Event of Default shall occur if the Interest Cover Ratio is
missed thereafter unless cured by pre-payment of the Loan (the number of such
pre-payments is not limited).

 

20.5           Failure to perform

 

20.5.1 Limitation language objection

 

A Borrower makes an objection under sub-clause 2.5 (Limitation of Borrower’s
joint obligations) unless all Borrowers are converted into German limited or
general partnerships with the same German GmbH as sole general partner
(persönlich haftender Gesellschafter) within 30 Business Days from the date on
which the objection has been raised and the objection is withdrawn within such
period.

 

20.5.2 Misrepresentation

 

A statement pursuant to clause 15 (Representations) or any representation or
warranty made in any document delivered by or on behalf of an Obligor under any
Finance Document is at the relevant point in time incorrect or misleading in any
material respect unless the relevant matter is remedied within 20 days of the
earlier of (i) the Facility Agent giving notice to the Borrowers’ Agent and (ii)
an Obligor becoming aware of the relevant matter.

 

20.5.3 Breach of other obligations

 

An Obligor does not comply with any term of a Finance Document (other than any
term referred to in sub-clause 20.3 (Non-payment), sub-clause 20.4 (Missing of
Financial Covenants) and paragraph 20.5.2 (Misrepresentation) unless the
non-compliance is remedied within 20 Business Days of the Facility Agent giving
notice to the Borrowers’ Agent.

 

55

--------------------------------------------------------------------------------


 

20.5.4 Remedy by payment of Release Amount

 

The Borrowers may avoid (abwenden) an acceleration based on this sub-clause if
the respective Event of Default specifically relates to a single Borrower by
making a voluntary pre-payment in the amount of the Release Amounts relating to
the Collateral Properties owned by that Borrower.

 

20.6           Credit related events

 

20.6.1 Insolvency

 

Any of the following events occurs in respect of any Obligor:

 

(a)                     it is or is deemed for the purposes of any law to be,
unable to pay its debts as they fall due (zahlungsun-fähig), overindebted
(überschuldet), in a state of impending liquidity (drohende Zahlungsunfähigkeit)
or to be otherwise insolvent;

 

(b)                    its managing directors are required by law to file for
insolvency; or

 

(c)                     it admits its inability to pay its debts as they fall
due.

 

20.6.2 Insolvency proceedings

 

(a)                     Any of the following events occurs in relation to any
Obligor:

 

(i)                       it is subject to a filing for insolvency (Antrag auf
Eröffnung eines Insolvenzverfahrens);

 

(ii)                    any person, presents a petition, or files documents with
a court or any registrar, for the opening of insolvency proceedings
(Insolvenzeröffnungsantrag), its winding-up, administration, dissolution,
liquidation or reorganisation or an order is made for its winding-up,
administration or dissolution;

 

(iii)                 a court order for commencement of insolvency proceedings
(Insolvenzeröffnungsbeschluss) or for rejection of insolvency proceedings due to
lack of funds (Abweisungsbeschluss mangels Masse) is made;

 

(iv)                any insolvency administrator (Insolvenzverwalter), interim
insolvency administrator (Vorläufiger Insolvenzverwalter), custodian
(Sachwalter) or similar officer is appointed in respect of it or any of its
assets; or

 

(v)                   its partners, directors or other officers request the
appointment of an administrative receiver, administrator, insolvency
administrator (Insolvenzverwalter), interim insolvency administrator
(Vorläufiger Insolvenzverwalter), custodian (Sachwalter) or similar officer;

 

(vi)                any other analogous step or procedure is taken in any
jurisdiction.

 

(b)                    Sub-paragraph (a) above does not apply to a petition for,
or the filing of documents with a court for, the opening of insolvency
proceedings (Insolvenzeröffnungsantrag) or an analogous step or procedure in any
other jurisdiction presented by a creditor (other than a Finance Party) which is
being contested in good faith and with due diligence and is discharged or struck
out within 60 days.

 

20.6.3 Creditors’ Process

 

Any attachment (Arrest), sequestration (Beschlagnahme), attachment (Pfändung),
enforcement (Vollstreckung) or analogous event based either:

 

56

--------------------------------------------------------------------------------


 

(a)                     on a final non-appealable court decision (rechtskräftige
Vollstreckungsmaßnahme) affects any assets of a Borrower and is not discharged
within 21 days; or

 

(b)                    on any other court decision where the amount in question
exceeds 100,000 Euro and is not discharged within 60 days.

 

20.6.4 Qualification of Financial Statements

 

Financial statements of any of the Borrowers are:

 

(a)                     qualified to a material extent;

 

(b)                    cannot be drawn up on the basis of the going concern
assumption (Fortführungsprognose); or

 

(c)                     the auditors of such financial statement refuse to issue
an audit opinion (Versagung des Bestätigungsvermerks) or issue a qualified audit
opinion (eingeschränkten Bestätigungsvermerk) due to major objections
(Einwendungen).

 

20.7           Effectiveness of Finance Documents

 

(a)                     It is or becomes unlawful for an Obligor to perform any
of its obligations under the Finance Documents.

 

(b)                    Any Finance Document is alleged by a party to it (other
than a Finance Party) to be ineffective.

 

20.8           Material Adverse Effect

 

Any other instance occurs that has a Material Adverse Effect.

 

21.                  AGENTS’ AUTHORISATIONS

 

21.1           Administrative Parties

 

21.1.1 Appointment and authorisations

 

(a)                     Each Finance Party (other than the relevant Agent in
respect of itself) irrevocably appoints and authorises (waiving the restrictions
of § 181 of the German Civil Code (BGB)) each Agent to act as its agent in
connection with the Finance Documents and irrevocably authorises each Agent to:

 

(i)                       perform the duties and to exercise the rights, powers
and discretions that are specifically given to it under and in connection with
the Finance Documents, together with any other incidental rights, powers and
discretions; and

 

(ii)                    enter into each Finance Document expressed to be entered
into by that Agent.

 

(b)                    Each Borrower may rely on the authority of each Agent to
represent and act on behalf of the Finance Parties.

 

(c)                     Except as specifically provided in a Finance Document,
nothing in the Finance Documents makes an Agent a trustee or fiduciary for any
other person.

 

21.1.2 No fiduciary duties

 

Except as specifically provided in a Finance Document, nothing in the Finance
Documents makes an Administrative Party a trustee or fiduciary for any other
Party or any other person. No Administrative Party need hold in trust any moneys
paid to it for a Party or be liable to account for interest on those moneys.

 

57

--------------------------------------------------------------------------------


 

21.1.3 Individual position of an Administrative Party

 

(a)                     If it is also a Lender, each Administrative Party has
the same rights and powers under the Finance Documents as any other Lender and
may exercise those rights and powers as though it were not an Administrative
Party.

 

(b)                    Each Administrative Party may:

 

(i)                       carry on any business with any Obligor or its related
entities (including acting as an agent or a trustee for any other financing);
and

 

(ii)                    retain any profits or remuneration it receives under the
Finance Documents or in relation to any other business it carries on with any
Obligor or its related entities.

 

21.1.4 Reliance

 

Each Agent may:

 

(a)                     rely and act on any notice or document believed by it to
be genuine and correct and to have been signed by, or with the authority of, the
proper person;

 

(b)                    rely and act on any statement made by any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify;

 

(c)                     engage, pay for and rely on the advice or opinion of any
lawyer, valuer, accountant, surveyor, banker, broker or other expert or
professional adviser selected by it whether addressed to that Agent or not
(including those representing a Party other than that Agent); and

 

(d)                    under the Finance Documents through its personnel and
agents appointed in accordance with paragraph 21.1.5 (Power to Delegate) and
will not be responsible for any loss or liability caused by so acting, even if
the relevant notice, document statement, certificate advice or opinion contains
some error or is not authentic.

 

21.1.5 Power to Delegate

 

Each Agent may, in the conduct of its duties under this Agreement and the
Finance Documents, delegate all or any of its trusts, powers and authorities
and/or employ and pay an agent (whether being a servicer, a lawyer or other
professional person) to transact or conduct, or concur in transacting or
conducting, any business and to do, or concur in doing, all acts required to be
done in connection with this Agreement (including the receipt and payment of
money) subject to such conditions and regulations as the relevant Agent may in
the interests of the other Finance Parties think fit. The relevant Agent will
not be under any obligation to supervise the proceedings or acts of any such
delegate or agent and will not be responsible for any loss or liability incurred
by reason of any misconduct or default on the part of any such delegate or agent
provided that the relevant Agent must exercise reasonable care in the selection
of such delegate or agent. The relevant Agent must at the time of any such
delegation or appointment or any renewal, extension or termination thereof give
notice thereof to the other Finance Parties and the Borrowers.

 

21.2           Borrowers’ Agent

 

(a)                     The Borrowers may only act jointly in respect of any
matter relating to the Finance Documents.

 

(b)                    The Borrowers may, in respect of any Finance Document,
only communicate jointly.

 

(c)                     The Borrowers shall appoint and hereby appoint the
Parent (the Borrowers’ Agent) to act as their sole representative. The Borrowers
(except for the Borrowers’ Agent) release the Borrowers’ Agent from the
restrictions set forth in § 181 of the German Civil Code (Bürgerliches
Gesetzbuch).

 

58

--------------------------------------------------------------------------------


 

(d)                    Any reference in this Agreement to any communication,
statement (Willenserklärung), including but not limited to requests, or
information (Wissenserklärung) (including but not limited to reports,
notifications etc.) to be issued by the Borrowers or a Borrower under this
Agreement shall be construed as a reference to a statement made by the
Borrowers’ Agent for an on behalf of all Borrowers or the relevant Borrower.

 

(e)                     Every communication, statement or information made or
given by the Borrowers’ Agent (whether known or unknown to any (other) Borrower)
shall be binding for all purposes on each of the Borrowers.

 

(f)                       Any communication, statement or information received
from the Borrowers’ Agent shall prevail if conflicting with communication
received from a Borrower.

 

(g)                    The Finance Parties may solely rely on the information
given by the Borrowers’ Agent and the Finance Parties shall not be prejudiced by
any deviating information that they may receive or have received from a Borrower
directly.

 

22.                  INDEMNITIES AND BREAK COSTS

 

22.1           Indemnities

 

22.1.1 Definitions

 

For the purposes of this clause:

 

Financial Disadvantage means any (direct or indirect) expenses (Aufwendungen)
(within the meaning of § 670 of the German Civil Code (BGB), including, but not
limited to third party expenses (Drittaufwendungen)), liabilities
(Verbindlichkeiten) and or damages (Schäden), including, but not limited to
(insbesondere) loss of profit (entgangener Gewinn).

 

22.1.2 Indemnity

 

Each Obligor must indemnify

 

(a)                     each Finance Party against any Financial Disadvantage
which that Finance Party incurs as a consequence of:

 

(i)                       such Finance Party receiving an amount in respect of a
Borrower’s liability under the Finance Documents in a currency other than the
currency in which the amount is expressed to be payable under the relevant
Finance Document; or

(ii)                    such liability being converted into a claim, proof,
judgment or order in a currency other than the currency in which the amount is
expressed to be payable under the relevant Finance Document;

 

(iii)                 the occurrence of any Event of Default or any failure by
the Borrower to pay any amount due under a Finance Document on its due date,
including any payment obligation resulting from any distribution or
redistribution of any amount among the Lenders under this Agreement;

 

(iv)                any actual or alleged breach of any environmental law by any
person which would not have arisen if a Finance Document had not been entered
into, unless it is caused by that Finance Party’s gross negligence (grobe
Fahrlässigkeit) or wilful misconduct (Vorsatz).

 

(v)                   a Loan not being made after the Request has been delivered
for such Loan, except if due to negligence or default by a Finance Party; or

 

(vi)                the Loan (or part of the Loan) not being prepaid in
accordance with this Agreement.

 

59

--------------------------------------------------------------------------------


 

(b)                    each Agent against any Financial Disadvantage incurred by
that Agent as a result of:

 

(i)                       investigating any event which an Agent reasonably
believes to be a Default; or

 

(ii)                    acting or relying on any notice which an Agent
reasonably believes to be genuine, correct and appropriately authorised.

 

22.2           Interest Period Break Costs

 

22.2.1 Definitions

 

For the purposes of this clause the following terms shall have the following
meanings:

 

Interest Period Break Costs means the amount (if any) determined by the relevant
Lender by which:

 

(a)                     the interest (which, however, only following the
Securitisation of the Loan (in full or in part) shall include the Margin
applicable to the Loan securitised), which that Lender would have received for
the period from the date of receipt of any part of its share in the Loan to the
last day of the applicable Interest Period for the Loan if the principal had
been paid on the last day of that Interest Period;

 

exceeds

 

(b)                    the amount which that Lender is at the relevant point in
time able to obtain by placing an amount equal to the amount received by it for
the same period as set out in (a) on deposit with a credit institution (selected
by that Lender), which has the required rating for an account bank in respect of
short term unsecured debt instruments.

 

22.2.2 Obligation to pay Interest Period Break Costs

 

(a)                     Each Borrower must pay to each Lender its Interest
Period Break Costs if the Loan is repaid or prepaid otherwise than on the last
day of any Interest Period applicable to it.

 

(b)                    Each Lender must supply to the Facility Agent details of
the amount of any Interest Period Break Costs claimed by it under this
sub-clause.

 

22.3           Pre-payment damages

 

Unless EURIBOR applies for the calculation of the interest under sub-clause 8.2
(Calculation of interest), the Borrowers shall pay to the Lender, in addition to
the Interest Period Break Costs, as prepayment damage
(Vorfälligkeitsentschädigung) such amount which would indemnify the Lender
against any Financial Disadvantage that it incurs as a consequence of any part
of the Loan being prepaid or repaid other than in the amounts and on the dates
referred to in clause 6 (Repayment), together with any costs incurred as a
result of the termination of all or any part of its Related Funding
Arrangements.

 

22.4           Termination of funding arrangements

 

(a)                     For the purposes of this sub-clause:

 

Related Funding Arrangement means, in relation to the Loan, any agreement or
arrangement entered into at any time (including, without limitation, any swap)
under which a Lender matches (in whole or in part and whether by way of
agreement or arrangement which is specifically tailored to the Loan or is one of
or a component of one or more similar agreements or arrangements tailored to a
portfolio of loans (including the Loan)) its right to receive interest on the
Loan at a fixed rate with an obligation to make a payment to a counterparty
(which may be a separate or internal division of a Lender) on that fixed rate
basis in exchange

 

60

--------------------------------------------------------------------------------


 

for the right to receive from that counterparty payments at a floating rate, or
under which a Lender otherwise hedges the interest rate risk in funding or
maintaining the Loan.

 

(b)                    The Borrowers shall pay:

 

(i)                       such amount as that Lender is legally obliged to pay
to the relevant counterparty of the Related Funding Arrangement on early
termination; and

 

(ii)                    such amount as that Lender would be obliged to pay to
purchase (whether or not they actually do purchase) any interest rate swap (or
other hedging) contract to replace the unexpired period of the previously
terminated Related Funding Arrangement

 

if that Related Funding Arrangement is terminated for any reason other than:

 

(A)                 an event of default under the Related Funding Arrangement
happening in relation to a Lender to the Related Funding Arrangement; or

 

(B)                   the voluntary termination of the Related Funding
Arrangement by a Lender (unless (1) such voluntary termination is effected by
the Lender following the occurrence of an Event of Default or Default or (2) any
part of the Loan or overdue amount is, for whatever reason, prepaid by the
Borrower);

 

it being understood in each such case, that any payments received from that
counterparty of the Related Funding Arrangement are payable to the Borrowers.

 

23.                  COSTS, EXPENSES AND FEES

 

23.1           Initial costs

 

Each Borrower must pay to each Administrative Party the amount of all costs and
expenses reasonably incurred by it in connection with the negotiation,
preparation, printing, translation, notarisation of, and the entry into, the
Finance Documents (including, without limitation, legal fees, expenses for
hedging in advance of drawdown and breakage costs in the event that a loan is
not completed).

 

23.2           Subsequent costs

 

(a)                     The Borrowers must pay to each Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:

 

(i)                       the negotiation, preparation, printing, translation,
notarisation, entry into of any Finance Document (other than a Transfer
Certificate), executed after the date of this Agreement; and

 

(ii)                    any amendment of a Finance Document, or any waiver or
consent if such waiver or consent is requested by or on behalf of a Borrower or
permitted under this Agreement.

 

(b)                    Lenders shall bear all costs in relation to any
Securitisation or syndication except for out of pocket expenses incurred by, and
internal costs of, a Borrower or a Managing Agent.

 

23.3           Enforcement costs

 

Each Borrower must pay to each Finance Party the amount of all costs and
expenses (including legal fees) incurred by it in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.

 

61

--------------------------------------------------------------------------------


 

23.4           Fees

 

Each Borrower must pay the Finance Parties the fees that are agreed in separate
fee letters.

 

24.                  CHANGES TO THE PARTIES

 

24.1           Assignments and transfers by the Borrowers

 

No Borrower shall assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of the Lenders.

 

24.2           Assignments and transfers by the Lenders

 

(a)                     A Lender (the Existing Lender) may at any time assign or
transfer its position as Lender by way of Vertragsübernahme or any of its rights
(Abtretung) and obligations (befreiende Schuldübernahme) under any Finance
Document in part or in full to any other person (the New Lender).

 

(b)                    The Facility Agent is not obliged to execute a Transfer
Certificate until it and the Security Agent have completed all know your
customer requirements to their satisfaction. An Agent must promptly notify the
Existing Lender if there are any such requirements.

 

24.3           Conditions of transfer

 

Any transfer will only be effective on:

 

(a)                     receipt by the Facility Agent of written confirmation
from the New Lender (in form and substance satisfactory to the Facility Agent)
that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it were an Original Lender; and

 

(b)                    the performance by the Facility Agent of all necessary
know your customers requirements or other similar checks under all applicable
laws and regulations in relation to such assignment to a New Lender, the
completion of which the Facility Agent shall promptly notify to the Lender and
the New Lender.

 

24.4           Procedure for transfer

 

(a)                     A transfer of contract is effected if the existing
lender and the new lender deliver to the Facility Agent a duly completed
Transfer Certificate and the Facility Agent executes it.

 

(b)                    Each party under this Agreement (other than the Existing
Lender and the New Lender) irrevocably authorises the Facility Agent to execute
any duly completed Transfer Certificate on its behalf and hereby releases the
Facility Agent from the restrictions provided for in § 181 of the German Civil
Code.

 

(c)                     On the transfer date:

 

(i)                       the New Lender will assume the rights and obligations
of the Existing Lender expressed to be the subject of the transfer in the
Transfer Certificate in substitution for the Existing Lender; and

 

(ii)                    the Existing Lender will be released from those
obligations and cease to have those rights.

 

(d)                    The Facility Agent must, after it has executed a Transfer
Certificate, send to the Borrower’s Agent a copy of the Transfer Certificate.

 

62

--------------------------------------------------------------------------------


 

24.5           Limitation of responsibility of Existing Lender

 

(a)                     Unless expressly agreed to the contrary, the Existing
Lender is not responsible to a New Lender for the legality, validity, adequacy,
accuracy, completeness or performance of any Finance Document or any other
document or any statement or information supplied in connection with any Finance
Document and any representations or warranties implied by law are excluded.

 

(b)                    Each New Lender confirms to the Existing Lender and the
other Finance Parties that it has made, and will continue to make, its own
independent appraisal of all risks arising under or in connection with the
Finance Documents and it has not relied exclusively on any information supplied
to it by the Existing Lender in connection with any Finance Document.

 

24.6           Resignation of an Agent

 

(a)                     An Agent may resign and appoint:

 

(i)                       any of its Affiliates; or

 

(ii)                    if any of the rights of a Lender under a Finance
Document are the subject of a Securitisation, the servicer or any similar person
appointed in relation to that Securitisation.

 

as successor Agent by giving notice to the Lenders and the Borrowers’ Agent.

 

(b)                    Alternatively, an Agent may resign by giving notice to
the Lenders and the Borrowers’ Agent, in which case the Lenders may appoint a
successor Agent.

 

(c)                     If no successor Agent has been appointed under
sub-paragraph (b) above within 30 days after notice of resignation was given,
the relevant retiring Agent may appoint a successor Agent.

 

(d)                    The person(s) appointing a successor Agent must, if
practicable, consult with the Borrowers’ Agent prior to the appointment.

 

(e)                     The resignation of an Agent and the appointment of any
successor Agent will both become effective only when the successor Agent
notifies all the Parties that it accepts its appointment. On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent and the term Facility Agent will mean the successor Facility
Agent and the successor Security Agent will succeed to the position of Security
Agent and the term Security Agent will mean the successor Security Agent.

 

(f)                       The retiring Agent must, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as the Agent under the Finance Documents.

 

(g)                    Upon its resignation becoming effective, this clause will
continue to benefit each retiring Agent in respect of any action taken or not
taken by it in connection with the Finance Documents while it was the Facility
Agent or Security Agent, as applicable, and, subject to sub-paragraph (f) above,
it will have no further obligations under any Finance Document.

 

(h)                    The Lenders may, by notice to an Agent, require it to
resign under sub-paragraph (b) above.

 

25.                  DISCLOSURE OF INFORMATION

 

(a)                     Each Finance Party must keep confidential any
information supplied to it by or on behalf of the Borrowers in connection with
the Finance Documents.

 

63

--------------------------------------------------------------------------------


 

(b)                    However, each Finance Party shall be entitled to make
public the following data with respect to the relationship covered by this
Agreement:

 

(i)                       the brand/business name of each Borrower;

 

(ii)                    the existence of a contractual relationship to the
Original Lenders;

 

(iii)                 the description of the transaction as well as the Property
and the location of the Property;

 

(iv)                characteristics of the financing/transaction and description
of the specific role of the participants;

 

(v)                   the volume of the transaction and the financing; and

 

(vi)                the date of this Agreement.

 

(c)                     Such publication may be effected by:

 

(i)                       league tables;

 

(ii)                    Offering Circulars and other documents directly relating
to Securitisation and syndications;

 

(iii)                 the business report of the Original Lenders; or

 

(iv)                by way of “tomb stones”, exhibits on trade fairs addressed
to investors in or financiers of real property, and road shows.

 

(d)                    Such publications may be directed both to experts but,
without any restriction, also to the general public.

 

(e)                     To the extent described above, banking secrecy
(Bankgeheimnis) does not apply and the Borrowers consent to the publication of
data and protected brands, names, business names or other items and rights
protected by copyright laws as described above.

 

(f)                       However, and if any third party is subject to suitable
and customary confidentiality restrictions, a Finance Party is entitled to
disclose information (which may include copies of the Finance Documents) to:

 

(i)                       an Affiliate or any person with whom it may enter, or
has entered into, any kind of transfer, participation or other agreement in
relation to this Agreement;

 

(ii)                    any other investors or potential investors (including
any investors, sub-participants or Lenders) in any of its rights and/or
obligations under the Finance Documents and any other person in relation to a
Securitisation or other transaction having similar effect) as the Loan;

 

(iii)                 its professional advisers and the professional advisers of
any other person referred to in sub-paragraphs (f) (i) and (ii) above;

 

(iv)                any rating agency and its professional advisers;

 

(v)                   a stock exchange, listing authority or similar body;

 

(vi)                another Borrower or any entity that is an affiliated person
of a Borrower;

 

(vii)             a professional loan servicer appointed by the Facility Agent
for the servicing of that loan provided that such servicer is bound by as
confidentiality undertaking identical to that contained in this clause;

 

64

--------------------------------------------------------------------------------


 

(viii)          any other person involved in any Securitisation or syndication;
and

 

(ix)                  a governmental, banking, taxation or other regulatory
authority if it is obliged to do so.

 

(g)                    The Lenders may also disclose to any person any
information that is publicly available (other than as a result of a breach by a
Finance Party of this clause), and any information that it is required to
disclose to such person under applicable law or regulation.

 

(h)                    This clause supersedes any previous confidentiality
undertaking given by a Finance Party in connection with this Agreement prior to
it becoming a party of this Agreement.

 

26.                  SET-OFF

 

A Finance Party may set off any matured obligation owed to it by a Borrower
under the Finance Documents against any obligation (whether or not matured) owed
by that Finance Party to a Borrower, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

27.                  NOTICES

 

27.1           Language

 

Any notice given in connection with a Finance Document must be in English. Any
other document provided in connection with a Finance Document must be in English
or accompanied by a certified English translation.

 

27.2           In writing

 

Any communication (including, but not limited to consents or waivers) in
connection with a Finance Document must be in writing and, unless otherwise
stated, may be given in person, by post or fax.

 

27.3           Contact details

 

(a)                     Except as provided below, the contact details of each
party for all communications in connection with the Finance Documents are those
notified by that party for this purpose to the Facility Agent on or before the
date it becomes a party to this Agreement.

 

(b)                    The contact details of the Borrowers’ Agent for this
purpose are:

 

Address:                                                        DeWAG Deutsche
WohnAnlage GmbH

Kleiner Schlossplatz 13,

70173 Stuttgart,

 

Fax number:                                         +49 (711) 490 75 104

 

Attention:                                                  Projekt Beethoven
Refinanzierung

Helmut Beyl

helmut.beyl@dewag.de

 

(c)                     The contact details of the Facility Agent for this
purpose are:

 

Address:                                                        ABN AMRO Bank
N.V., London Branch,

82 Bishopsgate

London EC2N 4BN

England

 

Fax number:                                       +44 20 7678 4470

 

65

--------------------------------------------------------------------------------


 

Attention:                                                  GSTS: Project
“Beethoven”

 

Copy to:

 

Hatfield Philips International Limited

34th Floor, 25 Canada Square

Canary Wharf

London E14 5LB

United Kingdom

 

Fax number:                                         +44 20 70 71 60 01

 

Attention:                                                  Derrick Parker –
Project “Beethoven”

 

(d)                    The contact details of the Security Agent for this
purpose are:

 

Address:

Espace Kennedy, 46, Avenue J.F. Kennedy,

L-1855 Luxembourg-Kirchberg,

Grand Duchy of Luxembourg

 

Fax number:                                      +352 26 07 29 70

 

Attention:                                                  Manager Commercial
Clients - Project “Beethoven”

 

(e)                     Any party may change its contact details by giving five
Business Days’ notice.

 

(f)                       Where a Finance Party nominates a particular
department or officer to receive a communication, a communication will not be
effective if it fails to specify that department or officer.

 

27.4           Communication through the Facility Agent

 

All communications under the Finance Documents to or from the Borrowers must be
sent through the Facility Agent.

 

28.                  MISCELLANEOUS

 

28.1           Amendments and waivers

 

(a)                     Except as provided in this clause, any term of any of
the Finance Documents may be amended or waived with the agreement of the
Borrowers and the Lender. The Facility Agent or the Security Agent as
appropriate may effect, on behalf of any Finance Party, an amendment or waiver
allowed under this clause which shall be binding on all the Parties.

 

(b)                    No failure to exercise, nor any delay in exercising, on
the part of a Finance Party, any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise thereof or the exercise of any other right
or remedy.

 

(c)                     No amendment to any Finance Document, including an
amendment of this clause, shall be effective unless confirmed by the Facility
Agent and the Borrowers’ Agent in writing (schriftlich bestätigt).

 

28.2           Severability

 

(a)                     If a term of a Finance Document is or becomes illegal,
invalid or unenforceable in any jurisdiction:

 

(i)                       that will not affect:

 

66

--------------------------------------------------------------------------------


 

(A)                 the legality, validity or enforceability in that
jurisdiction of any other term of the Finance Documents; or

 

(B)                   the legality, validity or enforceability in other
jurisdictions of that or any other term of the Finance Documents.

 

(ii)                    the parties shall negotiate in good faith with the aim
to replace such provision with a valid and enforceable provision that comes
closest to the commercial intention of the parties.

 

(b)                    It is the express aim of the parties that sub-paragraph
(a) shall not be regarded as a mere change of the burden of proof
(Beweislastumkehr) but shall be understood as derogation of § 139 of the German
Civil Code (BGB) in its entirety (§ 139 BGB wird insgesamt abbedungen).

 

28.3           Statute of limitation

 

Claims under any Finance Document shall be time barred seven years from their
respective due date.

 

28.4           Counterparts

 

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

28.5           Governing law

 

This Agreement is governed by, and shall be construed in accordance with, German
law.

 

28.6           Jurisdiction

 

The courts in Frankfurt am Main, Germany, have non-exclusive jurisdiction (nicht
ausschließlicher Gerichtsstand) to settle any dispute arising out of or in
connection with any Finance Document.

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY

 

PART A Refinancing Portfolio

 

PART B Bridge Financed Portfolio

 

PART C Acquisition Portfolio

 

68

--------------------------------------------------------------------------------




Refinancing Portfolio (May 31, 2007)

Schedule 1A


Objekt-ID

--------------------------------------------------------------------------------

  Projektname

--------------------------------------------------------------------------------

  Whg.-Nr.

--------------------------------------------------------------------------------

  PLZ

--------------------------------------------------------------------------------

  Stadt

--------------------------------------------------------------------------------

  Straße bzw. bei Garagen/Stellpl. Straße Mieter

--------------------------------------------------------------------------------

  Hausnummer

--------------------------------------------------------------------------------

  Nutzung

--------------------------------------------------------------------------------

  Nutzungsart

--------------------------------------------------------------------------------

  Lage der Einheit

--------------------------------------------------------------------------------

  Wohn fläche m2

--------------------------------------------------------------------------------

  Gewerbe fläche in m2

--------------------------------------------------------------------------------

  offene
Verkaufsfälle

--------------------------------------------------------------------------------

37   AGGRIPINA   001   50829   Köln   Lasker-Schüler-Str.   1   Wohnung  
Wohnung   EG. links   91.00         9202   AGGRIPINA   002   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   EG. mitte   52.00         9203  
AGGRIPINA   003   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
EG. rechts   45.00         9204   AGGRIPINA   004   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   1. OG. links   93.00         9205
  AGGRIPINA   005   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
1. OG. mitte   55.00         9206   AGGRIPINA   006   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   1. OG. rechts   69.00         9207
  AGGRIPINA   007   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
2. OG. links   93.00         9208   AGGRIPINA   008   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   2. OG. mitte   55.00         9209
  AGGRIPINA   009   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
2. OG. rechts   69.00         9210   AGGRIPINA   010   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   3. OG. links   93.00         9211
  AGGRIPINA   011   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
3. OG. mitte   55.00         9212   AGGRIPINA   012   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   3. OG. rechts   69.00         9213
  AGGRIPINA   013   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
4. OG. links   93.00         9214   AGGRIPINA   014   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   4. OG. mitte   55.00         9215
  AGGRIPINA   015   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
4. OG. rechts   69.00         9216   AGGRIPINA   016   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   5. OG. links   93.00         9217
  AGGRIPINA   017   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
5. OG. mitte   55.00         9218   AGGRIPINA   018   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   5. OG. rechts   69.00         9219
  AGGRIPINA   019   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
6. OG. links   93.00         9220   AGGRIPINA   020   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   6. OG. mitte   55.00         9221
  AGGRIPINA   021   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
6. OG. rechts   69.00         9222   AGGRIPINA   022   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   7. OG. links   93.00         9223
  AGGRIPINA   023   50829   Köln   Lasker-Schüler-Str.   1   Wohnung   Wohnung  
7. OG. mitte   55.00         9224   AGGRIPINA   024   50829   Köln  
Lasker-Schüler-Str.   1   Wohnung   Wohnung   7. OG. rechts   69.00         9225
  AGGRIPINA   025   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
EG. links   66.00         9226   AGGRIPINA   026   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   EG. rechts   40.00         9227  
AGGRIPINA   027   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
1. OG. links   68.00         9228   AGGRIPINA   028   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   1. OG. rechts   81.00         9229
  AGGRIPINA   029   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
2. OG. links   68.00         9230   AGGRIPINA   030   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   2. OG. rechts   81.00         9231
  AGGRIPINA   031   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
3. OG. links   68.00         9232   AGGRIPINA   032   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   3. OG. rechts   81.00         9233
  AGGRIPINA   033   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
4. OG. links   68.00         9234   AGGRIPINA   034   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   4. OG. rechts   81.00         9235
  AGGRIPINA   035   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
5. OG. links   68.00         9236   AGGRIPINA   036   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   5. OG. rechts   81.00         9237
  AGGRIPINA   037   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
6. OG. links   68.00         9238   AGGRIPINA   038   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   6. OG. rechts   81.00         9239
  AGGRIPINA   039   50829   Köln   Lasker-Schüler-Str.   3   Wohnung   Wohnung  
7. OG. links   68.00         9240   AGGRIPINA   040   50829   Köln  
Lasker-Schüler-Str.   3   Wohnung   Wohnung   7. OG. rechts   81.00         9241
  AGGRIPINA   041   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
EG. links   40.00         9242   AGGRIPINA   042   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   EG. rechts   66.00         9548  
AGGRIPINA   043   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
1. OG. links   81.00         9243   AGGRIPINA   044   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   1. OG. rechts   68.00         9244
  AGGRIPINA   045   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
2. OG. links   81.00         9245   AGGRIPINA   046   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   2. OG. rechts   68.00         9246
  AGGRIPINA   047   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
3. OG. links   81.00         9247   AGGRIPINA   048   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   3. OG. rechts   68.00         9248
  AGGRIPINA   049   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
4. OG. links   81.00         9249   AGGRIPINA   050   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   4. OG. rechts   68.00         9250
  AGGRIPINA   051   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
5. OG. links   81.00         9251   AGGRIPINA   052   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   5. OG. rechts   68.00         9252
  AGGRIPINA   053   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
6. OG. links   81.00         9253   AGGRIPINA   054   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   6. OG. rechts   68.00         9254
  AGGRIPINA   055   50829   Köln   Lasker-Schüler-Str.   5   Wohnung   Wohnung  
7. OG. links   81.00         9255   AGGRIPINA   056   50829   Köln  
Lasker-Schüler-Str.   5   Wohnung   Wohnung   7. OG. rechts   68.00         9256
  AGGRIPINA   057   50829   Köln   Lasker-Schüler-Str.   7   Wohnung   Wohnung  
EG. links   40.00         10105   AGGRIPINA   058   50829   Köln  
Lasker-Schüler-Str.   7   Wohnung   Wohnung   EG. rechts   66.00         9257  
AGGRIPINA   059   50829   Köln   Lasker-Schüler-Str.   7   Wohnung   Wohnung  
1. OG. links   81.00         9258   AGGRIPINA   060   50829   Köln  
Lasker-Schüler-Str.   7   Wohnung   Wohnung   1. OG. rechts   68.00         9259
  AGGRIPINA   061   50829   Köln   Lasker-Schüler-Str.   7   Wohnung   Wohnung  
2. OG. links   81.00         9260   AGGRIPINA   062   50829   Köln  
Lasker-Schüler-Str.   7   Wohnung   Wohnung   2. OG. rechts   68.00         9261
  AGGRIPINA   063   50829   Köln   Lasker-Schüler-Str.   7   Wohnung   Wohnung  
3. OG. links   81.00         9262   AGGRIPINA   064   50829   Köln  
Lasker-Schüler-Str.   7   Wohnung   Wohnung   3. OG. rechts   68.00         9263
  AGGRIPINA   065   50829   Köln   Lasker-Schüler-Str.   7   Wohnung   Wohnung  
4. OG. links   81.00         9264   AGGRIPINA   066   50829   Köln  
Lasker-Schüler-Str.   7   Wohnung   Wohnung   4. OG. rechts   68.00         9265
  AGGRIPINA   067   50829   Köln   Lasker-Schüler-Str.   7   Wohnung   Wohnung  
5. OG. links   81.00         9266   AGGRIPINA   068   50829   Köln  
Lasker-Schüler-Str.   7   Wohnung   Wohnung   5. OG. rechts   68.00         9267
  AGGRIPINA   069   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
EG. links   45.00         9268   AGGRIPINA   070   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   EG. mitte   52.00         9269  
AGGRIPINA   071   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
EG. rechts   91.00         9270   AGGRIPINA   072   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   1. OG. links   69.00         9271
  AGGRIPINA   073   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
1. OG. mitte   55.00         9272   AGGRIPINA   074   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   1. OG. rechts   93.00         9273
  AGGRIPINA   075   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
2. OG. links   69.00         9274   AGGRIPINA   076   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   2. OG. mitte   55.00         9275
  AGGRIPINA   077   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
2. OG. rechts   93.00         9276   AGGRIPINA   078   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   3. OG. links   69.00         9277
  AGGRIPINA   079   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
3. OG. mitte   55.00         9278   AGGRIPINA   080   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   3. OG. rechts   93.00         9279
  AGGRIPINA   081   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
4. OG. links   69.00         9280   AGGRIPINA   082   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   4. OG. mitte   55.00         9281
  AGGRIPINA   083   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
4. OG. rechts   93.00         9282   AGGRIPINA   084   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   5. OG. links   69.00         9283
  AGGRIPINA   085   50829   Köln   Lasker-Schüler-Str.   9   Wohnung   Wohnung  
5. OG. mitte   55.00         9284   AGGRIPINA   086   50829   Köln  
Lasker-Schüler-Str.   9   Wohnung   Wohnung   5. OG. rechts   93.00         9285
  AGGRIPINA   087   50829   Köln   Lasker-Schüler-Str.   10   Wohnung   Wohnung
  EG. links   88.00         9286   AGGRIPINA   088   50829   Köln  
Lasker-Schüler-Str.   10   Wohnung   Wohnung   EG. mitte   50.00         9287  
AGGRIPINA   089   50829   Köln   Lasker-Schüler-Str.   10   Wohnung   Wohnung  
EG. rechts   81.00         9288   AGGRIPINA   090   50829   Köln  
Lasker-Schüler-Str.   10   Wohnung   Wohnung   1. OG. links   88.00         9289
  AGGRIPINA   091   50829   Köln   Lasker-Schüler-Str.   10   Wohnung   Wohnung
  1. OG. mitte   50.00         9290   AGGRIPINA   092   50829   Köln  
Lasker-Schüler-Str.   10   Wohnung   Wohnung   1. OG. rechts   81.00        
9291   AGGRIPINA   093   50829   Köln   Lasker-Schüler-Str.   10   Wohnung  
Wohnung   2. OG. links   88.00         9292   AGGRIPINA   094   50829   Köln  
Lasker-Schüler-Str.   10   Wohnung   Wohnung   2. OG. mitte   50.00         9293
  AGGRIPINA   095   50829   Köln   Lasker-Schüler-Str.   10   Wohnung   Wohnung
  2. OG. rechts   81.00         9294   AGGRIPINA   096   50829   Köln  
Lasker-Schüler-Str.   10   Wohnung   Wohnung   3. OG. links   88.00         9295
  AGGRIPINA   097   50829   Köln   Lasker-Schüler-Str.   10   Wohnung   Wohnung
  3. OG. mitte   50.00         9296   AGGRIPINA   098   50829   Köln  
Lasker-Schüler-Str.   10   Wohnung   Wohnung   3. OG. rechts   81.00        
9297   AGGRIPINA   099   50829   Köln   Lasker-Schüler-Str.   12   Wohnung  
Wohnung   EG. links   60.00         9298   AGGRIPINA   100   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   EG. mitte   41.00         9299  
AGGRIPINA   101   50829   Köln   Lasker-Schüler-Str.   12   Wohnung   Wohnung  
EG. rechts   59.00         9300   AGGRIPINA   102   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   1. OG. links   77.00         9301
  AGGRIPINA   103   50829   Köln   Lasker-Schüler-Str.   12   Wohnung   Wohnung
  1. OG. mitte   45.00         10106   AGGRIPINA   104   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   1. OG. rechts   72.00        
9302   AGGRIPINA   105   50829   Köln   Lasker-Schüler-Str.   12   Wohnung  
Wohnung   2. OG. links   77.00         9303   AGGRIPINA   106   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   2. OG. mitte   45.00         9304
  AGGRIPINA   107   50829   Köln   Lasker-Schüler-Str.   12   Wohnung   Wohnung
  2. OG. rechts   72.00         9305   AGGRIPINA   108   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   3. OG. links   77.00         9306
  AGGRIPINA   109   50829   Köln   Lasker-Schüler-Str.   12   Wohnung   Wohnung
  3. OG. mitte   45.00         9307   AGGRIPINA   110   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   3. OG. rechts   72.00        
9308   AGGRIPINA   111   50829   Köln   Lasker-Schüler-Str.   12   Wohnung  
Wohnung   4. OG. links   77.00         9309   AGGRIPINA   112   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   4. OG. mitte   45.00         9310
  AGGRIPINA   113   50829   Köln   Lasker-Schüler-Str.   12   Wohnung   Wohnung
  4. OG. rechts   72.00         9311   AGGRIPINA   114   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   5. OG. links   77.00         9312
  AGGRIPINA   115   50829   Köln   Lasker-Schüler-Str.   12   Wohnung   Wohnung
  5. OG. mitte   45.00         9313   AGGRIPINA   116   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   5. OG. rechts   72.00        
9314   AGGRIPINA   117   50829   Köln   Lasker-Schüler-Str.   12   Wohnung  
Wohnung   6. OG. links   77.00         9315   AGGRIPINA   118   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   6. OG. mitte   45.00        

1

--------------------------------------------------------------------------------



Objekt-ID

--------------------------------------------------------------------------------

  Projektname

--------------------------------------------------------------------------------

  Whg.-Nr.

--------------------------------------------------------------------------------

  PLZ

--------------------------------------------------------------------------------

  Stadt

--------------------------------------------------------------------------------

  Straße bzw. bei Garagen/Stellpl. Straße Mieter

--------------------------------------------------------------------------------

  Hausnummer

--------------------------------------------------------------------------------

  Nutzung

--------------------------------------------------------------------------------

  Nutzungsart

--------------------------------------------------------------------------------

  Lage der Einheit

--------------------------------------------------------------------------------

  Wohn fläche m2

--------------------------------------------------------------------------------

  Gewerbe fläche in m2

--------------------------------------------------------------------------------

  offene
Verkaufsfälle

--------------------------------------------------------------------------------

9316   AGGRIPINA   119   50829   Köln   Lasker-Schüler-Str.   12   Wohnung  
Wohnung   6. OG. rechts   72.00         9317   AGGRIPINA   120   50829   Köln  
Lasker-Schüler-Str.   12   Wohnung   Wohnung   7. OG.     159.87         9318  
AGGRIPINA   121   50829   Köln   Lasker-Schüler-Str.   14   Wohnung   Wohnung  
EG. links   60.00         9319   AGGRIPINA   122   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   EG. mitte   41.00         9320  
AGGRIPINA   123   50829   Köln   Lasker-Schüler-Str.   14   Wohnung   Wohnung  
EG. rechts   59.00         9321   AGGRIPINA   124   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   1. OG. links   76.00         9322
  AGGRIPINA   125   50829   Köln   Lasker-Schüler-Str.   14   Wohnung   Wohnung
  1. OG. mitte   45.00         9323   AGGRIPINA   126   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   1. OG. rechts   72.00        
9324   AGGRIPINA   127   50829   Köln   Lasker-Schüler-Str.   14   Wohnung  
Wohnung   2. OG. links   76.00         9325   AGGRIPINA   128   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   2. OG. mitte   45.00         9326
  AGGRIPINA   129   50829   Köln   Lasker-Schüler-Str.   14   Wohnung   Wohnung
  2. OG. rechts   72.00         9327   AGGRIPINA   130   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   3. OG. links   76.00         9328
  AGGRIPINA   131   50829   Köln   Lasker-Schüler-Str.   14   Wohnung   Wohnung
  3. OG. mitte   45.00         9329   AGGRIPINA   132   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   3. OG. rechts   72.00        
9330   AGGRIPINA   133   50829   Köln   Lasker-Schüler-Str.   14   Wohnung  
Wohnung   4. OG. links   76.00         9331   AGGRIPINA   134   50829   Köln  
Lasker-Schüler-Str.   14   Wohnung   Wohnung   4. OG. mitte   45.00         9332
  AGGRIPINA   135   50829   Köln   Lasker-Schüler-Str.   14   Wohnung   Wohnung
  4. OG. rechts   72.00         9333   AGGRIPINA   136   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   EG. links   60.00         9334  
AGGRIPINA   137   50829   Köln   Lasker-Schüler-Str.   16   Wohnung   Wohnung  
EG. mitte   41.00         9335   AGGRIPINA   138   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   EG. rechts   59.00         9336  
AGGRIPINA   139   50829   Köln   Lasker-Schüler-Str.   16   Wohnung   Wohnung  
1. OG. links   76.00         9337   AGGRIPINA   140   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   1. OG. mitte   45.00         9338
  AGGRIPINA   141   50829   Köln   Lasker-Schüler-Str.   16   Wohnung   Wohnung
  1. OG. rechts   72.00         9339   AGGRIPINA   142   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   2. OG. links   76.00         9340
  AGGRIPINA   143   50829   Köln   Lasker-Schüler-Str.   16   Wohnung   Wohnung
  2. OG. mitte   45.00         9341   AGGRIPINA   144   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   2. OG. rechts   72.00        
9342   AGGRIPINA   145   50829   Köln   Lasker-Schüler-Str.   16   Wohnung  
Wohnung   3. OG. links   76.00         9343   AGGRIPINA   146   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   3. OG. mitte   45.00         9344
  AGGRIPINA   147   50829   Köln   Lasker-Schüler-Str.   16   Wohnung   Wohnung
  3. OG. rechts   72.00         9345   AGGRIPINA   148   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   4. OG. links   76.00         9346
  AGGRIPINA   149   50829   Köln   Lasker-Schüler-Str.   16   Wohnung   Wohnung
  4. OG. mitte   45.00         9347   AGGRIPINA   150   50829   Köln  
Lasker-Schüler-Str.   16   Wohnung   Wohnung   4. OG. rechts   72.00        
9348   AGGRIPINA   151   50829   Köln   Lasker-Schüler-Str.   18   Wohnung  
Wohnung   EG. links   66.00         9349   AGGRIPINA   152   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   EG. mitte   46.00         9350  
AGGRIPINA   153   50829   Köln   Lasker-Schüler-Str.   18   Wohnung   Wohnung  
EG. rechts   66.00         9351   AGGRIPINA   154   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   1. OG. links   88.00         9352
  AGGRIPINA   155   50829   Köln   Lasker-Schüler-Str.   18   Wohnung   Wohnung
  1. OG. mitte   50.00         9353   AGGRIPINA   156   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   1. OG. rechts   81.00        
9354   AGGRIPINA   157   50829   Köln   Lasker-Schüler-Str.   18   Wohnung  
Wohnung   2. OG. links   88.00         9355   AGGRIPINA   158   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   2. OG. mitte   50.00         9356
  AGGRIPINA   159   50829   Köln   Lasker-Schüler-Str.   18   Wohnung   Wohnung
  2. OG. rechts   81.00         9357   AGGRIPINA   160   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   3. OG. links   88.00         9358
  AGGRIPINA   161   50829   Köln   Lasker-Schüler-Str.   18   Wohnung   Wohnung
  3. OG. mitte   50.00         9359   AGGRIPINA   162   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   3. OG. rechts   81.00        
9360   AGGRIPINA   163   50829   Köln   Lasker-Schüler-Str.   18   Wohnung  
Wohnung   4. OG. links   88.00         9361   AGGRIPINA   164   50829   Köln  
Lasker-Schüler-Str.   18   Wohnung   Wohnung   4. OG. mitte   50.00         9362
  AGGRIPINA   165   50829   Köln   Lasker-Schüler-Str.   18   Wohnung   Wohnung
  4. OG. rechts   81.00         9363   AGGRIPINA   166   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   EG. links   48.00         9364  
AGGRIPINA   167   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   EG.
rechts   116.00         9365   AGGRIPINA   168   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   1. OG. links   54.00         9366  
AGGRIPINA   169   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   1.
OG. mitte   54.00         9367   AGGRIPINA   170   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   1. OG. rechts   72.00         9368  
AGGRIPINA   171   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   2.
OG. links   54.00         9369   AGGRIPINA   172   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   2. OG. mitte   54.00         9370  
AGGRIPINA   173   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   2.
OG. rechts   72.00         9371   AGGRIPINA   174   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   3. OG. links   54.00         9372  
AGGRIPINA   175   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   3.
OG. mitte   54.00         9373   AGGRIPINA   176   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   3. OG. rechts   72.00         9374  
AGGRIPINA   177   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   4.
OG. links   54.00         9375   AGGRIPINA   178   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   4. OG. mitte   54.00         9376  
AGGRIPINA   179   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   4.
OG. rechts   72.00         9377   AGGRIPINA   180   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   5. OG. links   54.00         9378  
AGGRIPINA   181   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   5.
OG. mitte   54.00         9379   AGGRIPINA   182   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   5. OG. rechts   72.00         9380  
AGGRIPINA   183   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   6.
OG. links   54.00         9381   AGGRIPINA   184   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   6. OG. mitte   54.00         9382  
AGGRIPINA   185   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   6.
OG. rechts   72.00         9383   AGGRIPINA   186   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   7. OG. links   54.00         9384  
AGGRIPINA   187   50829   Köln   Stefan-Zweig-Str.   1   Wohnung   Wohnung   7.
OG. mitte   54.00         9385   AGGRIPINA   188   50829   Köln  
Stefan-Zweig-Str.   1   Wohnung   Wohnung   7. OG. rechts   72.00         9386  
AGGRIPINA   189   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   EG.
links   69.00         9387   AGGRIPINA   190   50829   Köln   Stefan-Zweig-Str.
  3   Wohnung   Wohnung   EG. rechts   49.00         9392   AGGRIPINA   191  
50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   1. OG. links   71.00
        9393   AGGRIPINA   192   50829   Köln   Stefan-Zweig-Str.   3   Wohnung
  Wohnung   1. OG. rechts   68.00         9394   AGGRIPINA   193   50829   Köln
  Stefan-Zweig-Str.   3   Wohnung   Wohnung   2. OG. links   71.00         9395
  AGGRIPINA   194   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung  
2. OG. rechts   68.00         9396   AGGRIPINA   195   50829   Köln  
Stefan-Zweig-Str.   3   Wohnung   Wohnung   3. OG. links   71.00         9397  
AGGRIPINA   196   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   3.
OG. rechts   68.00         9398   AGGRIPINA   197   50829   Köln  
Stefan-Zweig-Str.   3   Wohnung   Wohnung   4. OG. links   71.00         9399  
AGGRIPINA   198   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   4.
OG. rechts   68.00         9400   AGGRIPINA   199   50829   Köln  
Stefan-Zweig-Str.   3   Wohnung   Wohnung   5. OG. links   71.00         9401  
AGGRIPINA   200   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   5.
OG. rechts   68.00         9402   AGGRIPINA   201   50829   Köln  
Stefan-Zweig-Str.   3   Wohnung   Wohnung   6. OG. links   71.00         9403  
AGGRIPINA   202   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   6.
OG. rechts   68.00         9404   AGGRIPINA   203   50829   Köln  
Stefan-Zweig-Str.   3   Wohnung   Wohnung   7. OG. links   71.00         9405  
AGGRIPINA   204   50829   Köln   Stefan-Zweig-Str.   3   Wohnung   Wohnung   7.
OG. rechts   68.00         9406   AGGRIPINA   205   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   EG. links   112.00         9407  
AGGRIPINA   206   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   EG.
rechts   66.00         9408   AGGRIPINA   207   50829   Köln   Stefan-Zweig-Str.
  5   Wohnung   Wohnung   1. OG. links   69.00         9409   AGGRIPINA   208  
50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   1. OG. mitte   46.00
        9411   AGGRIPINA   209   50829   Köln   Stefan-Zweig-Str.   5   Wohnung
  Wohnung   1. OG. rechts   69.00         9413   AGGRIPINA   210   50829   Köln
  Stefan-Zweig-Str.   5   Wohnung   Wohnung   2. OG. links   69.00         9414
  AGGRIPINA   211   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung  
2. OG. mitte   46.00         9415   AGGRIPINA   212   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   2. OG. rechts   69.00         9416  
AGGRIPINA   213   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   3.
OG. links   69.00         9422   AGGRIPINA   214   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   3. OG. mitte   46.00         9424  
AGGRIPINA   215   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   3.
OG. rechts   69.00         9426   AGGRIPINA   216   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   4. OG. links   69.00         9428  
AGGRIPINA   217   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   4.
OG. mitte   46.00         9430   AGGRIPINA   218   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   4. OG. rechts   69.00         9432  
AGGRIPINA   219   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   5.
OG. links   69.00         9434   AGGRIPINA   220   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   5. OG. mitte   46.00         9435  
AGGRIPINA   221   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   5.
OG. rechts   69.00         9436   AGGRIPINA   222   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   6. OG. links   69.00         9437  
AGGRIPINA   223   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   6.
OG. mitte   46.00         9438   AGGRIPINA   224   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   6. OG. rechts   69.00         9439  
AGGRIPINA   225   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   7.
OG. links   69.00         9440   AGGRIPINA   226   50829   Köln  
Stefan-Zweig-Str.   5   Wohnung   Wohnung   7. OG. mitte   46.00         9441  
AGGRIPINA   227   50829   Köln   Stefan-Zweig-Str.   5   Wohnung   Wohnung   7.
OG. rechts   69.00         9442   AGGRIPINA   228   50829   Köln  
Stefan-Zweig-Str.   7   Wohnung   Wohnung   EG. links   50.00         9443  
AGGRIPINA   229   50829   Köln   Stefan-Zweig-Str.   7   Wohnung   Wohnung   EG.
rechts   71.00         9444   AGGRIPINA   230   50829   Köln   Stefan-Zweig-Str.
  7   Wohnung   Wohnung   1. OG. links   67.00         9445   AGGRIPINA   231  
50829   Köln   Stefan-Zweig-Str.   7   Wohnung   Wohnung   1. OG. rechts   72.00
        9446   AGGRIPINA   232   50829   Köln   Stefan-Zweig-Str.   7   Wohnung
  Wohnung   2. OG. links   67.00         9447   AGGRIPINA   233   50829   Köln  
Stefan-Zweig-Str.   7   Wohnung   Wohnung   2. OG. rechts   72.00         9448  
AGGRIPINA   234   50829   Köln   Stefan-Zweig-Str.   7   Wohnung   Wohnung   3.
OG. links   67.00         9449   AGGRIPINA   235   50829   Köln  
Stefan-Zweig-Str.   7   Wohnung   Wohnung   3. OG. rechts   72.00         9450  
AGGRIPINA   236   50829   Köln   Stefan-Zweig-Str.   7   Wohnung   Wohnung   4.
OG. links   67.00         9451   AGGRIPINA   237   50829   Köln  
Stefan-Zweig-Str.   7   Wohnung   Wohnung   4. OG. rechts   72.00         9452  
AGGRIPINA   238   50829   Köln   Stefan-Zweig-Str.   7   Wohnung   Wohnung   5.
OG. links   67.00         9453   AGGRIPINA   239   50829   Köln  
Stefan-Zweig-Str.   7   Wohnung   Wohnung   5. OG. rechts   72.00         9454  
AGGRIPINA   240   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   EG.
links   72.00         9455   AGGRIPINA   241   50829   Köln   Stefan-Zweig-Str.
  9   Wohnung   Wohnung   EG. mitte   51.00         9456   AGGRIPINA   242  
50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   EG. rechts   90.00  
      9457   AGGRIPINA   243   50829   Köln   Stefan-Zweig-Str.   9   Wohnung  
Wohnung   1. OG. links   74.00         9458   AGGRIPINA   244   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   1. OG. mitte   54.00         9459  
AGGRIPINA   245   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   1.
OG. rechts   91.00         9460   AGGRIPINA   246   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   2. OG. links   74.00        

2

--------------------------------------------------------------------------------





9461   AGGRIPINA   247   50829   Köln   Stefan-Zweig-Str.   9   Wohnung  
Wohnung   2. OG. mitte   54.00         9462   AGGRIPINA   248   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   2. OG. rechts   91.00         9463  
AGGRIPINA   249   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   3.
OG. links   74.00         9464   AGGRIPINA   250   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   3. OG. mitte   54.00         9465  
AGGRIPINA   251   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   3.
OG. rechts   91.00         9466   AGGRIPINA   252   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   4. OG. links   74.00         9467  
AGGRIPINA   253   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   4.
OG. mitte   54.00         9468   AGGRIPINA   254   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   4. OG. rechts   91.00         9469  
AGGRIPINA   255   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   5.
OG. links   74.00         9470   AGGRIPINA   256   50829   Köln  
Stefan-Zweig-Str.   9   Wohnung   Wohnung   5. OG. mitte   54.00         9471  
AGGRIPINA   257   50829   Köln   Stefan-Zweig-Str.   9   Wohnung   Wohnung   5.
OG. rechts   91.00         9472   AGGRIPINA       50829   Köln  
Stefan-Zweig-Str.   9   Stellplatz   Stellplatz                   41   AGGRIPINA
  GA 01   50829   Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz  
Stellplatz                   9473   AGGRIPINA   GA 02   50829   Köln  
Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz                  
9474   AGGRIPINA   GA 03   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9475   AGGRIPINA   GA 04   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9476   AGGRIPINA   GA 05   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9477   AGGRIPINA   GA 06   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9478   AGGRIPINA   GA 07   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9479   AGGRIPINA   GA 08   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9480   AGGRIPINA   GA 09   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9481   AGGRIPINA   GA 10   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9482   AGGRIPINA   GA 11   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9483   AGGRIPINA   GA 12   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9485   AGGRIPINA   GA 13   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9484   AGGRIPINA   GA 14   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    10108   AGGRIPINA   GA 15   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   9486   AGGRIPINA   GA 16   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9487   AGGRIPINA   GA 17   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9488   AGGRIPINA   GA 18   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9489   AGGRIPINA   GA 19   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9490   AGGRIPINA   GA 20   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9491   AGGRIPINA   GA 21   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9492   AGGRIPINA   GA 22   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9493   AGGRIPINA   GA 23   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9494   AGGRIPINA   GA 24   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9496   AGGRIPINA   GA 25   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9497   AGGRIPINA   GA 26   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9498   AGGRIPINA   GA 27   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9499   AGGRIPINA   GA 28   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9501   AGGRIPINA   GA 29   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9503   AGGRIPINA   GA 30   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9504   AGGRIPINA   GA 31   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9505   AGGRIPINA   GA 32   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9507   AGGRIPINA   GA 33   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9510   AGGRIPINA   GA 34   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9512   AGGRIPINA   GA 35   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9514   AGGRIPINA   GA 36   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9523   AGGRIPINA   GA 37   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9524   AGGRIPINA   GA 38   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9525   AGGRIPINA   GA 39   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9526   AGGRIPINA   GA 40   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9527   AGGRIPINA   GA 41   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9528   AGGRIPINA   GA 42   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9529   AGGRIPINA   GA 43   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9530   AGGRIPINA   GA 44   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9531   AGGRIPINA   GA 45   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9532   AGGRIPINA   GA 46   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9533   AGGRIPINA   GA 47   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9534   AGGRIPINA   GA 48   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9535   AGGRIPINA   GA 49   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9536   AGGRIPINA   GA 50   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9537   AGGRIPINA   GA 51   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9538   AGGRIPINA   GA 52   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9539   AGGRIPINA   GA 53   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9540   AGGRIPINA   GA 54   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9541   AGGRIPINA   GA 55   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9542   AGGRIPINA   GA 56   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9543   AGGRIPINA   GA 57   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9544   AGGRIPINA   GA 58   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9545   AGGRIPINA   GA 59   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   9546   AGGRIPINA   GA 60   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    9547   AGGRIPINA   GA 61   50829   Köln   Tiefgarage Stefan-Zweig-Str.      
Stellplatz   Stellplatz                   7534   AGGRIPINA   GA 62   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    12992   AGGRIPINA   GA 63   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   14413   AGGRIPINA   GA 64   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15072   AGGRIPINA   GA 65   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15073   AGGRIPINA   GA 66   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15074   AGGRIPINA   GA 67   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15075   AGGRIPINA   GA 68   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15076   AGGRIPINA   GA 69   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15077   AGGRIPINA   GA 70   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15078   AGGRIPINA   GA 71   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15079   AGGRIPINA   GA 72   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15080   AGGRIPINA   GA 73   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15081   AGGRIPINA   GA 74   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15082   AGGRIPINA   GA 75   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15088   AGGRIPINA   GA 76   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15083   AGGRIPINA   GA 77   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15084   AGGRIPINA   GA 78   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15085   AGGRIPINA   GA 79   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   15086   AGGRIPINA   GA 80   50829  
Köln   Tiefgarage Stefan-Zweig-Str.       Stellplatz   Stellplatz              
    15087   AGGRIPINA   GA 81   50829   Köln   Tiefgarage Stefan-Zweig-Str.    
  Stellplatz   Stellplatz                   46   ALSTER 1   01   22045   Hamburg
  Bekkamp   2   Wohnung   Wohnung   EG. links   42.32         9739   ALSTER 1  
02   22045   Hamburg   Bekkamp   2   Wohnung   Wohnung   EG. rechts   71.53    
    9740   ALSTER 1   03   22045   Hamburg   Bekkamp   2   Wohnung   Wohnung  
1. OG. links   42.32         9741   ALSTER 1   04   22045   Hamburg   Bekkamp  
2   Wohnung   Wohnung   1. OG. rechts   71.53         9742   ALSTER 1   05  
22045   Hamburg   Bekkamp   2   Wohnung   Wohnung   2. OG. links   42.32        
9743   ALSTER 1   06   22045   Hamburg   Bekkamp   2   Wohnung   Wohnung   2.
OG. rechts   71.53         9744   ALSTER 1   07   22045   Hamburg   Bekkamp   2
  Wohnung   Wohnung   3. OG. links   42.32         9745   ALSTER 1   08   22045
  Hamburg   Bekkamp   2   Wohnung   Wohnung   3. OG. rechts   71.53         9746
  ALSTER 1   09   22045   Hamburg   Bekkamp   4   Wohnung   Wohnung   EG. links
  81.82         9747   ALSTER 1   10   22045   Hamburg   Bekkamp   4   Wohnung  
Wohnung   EG. rechts   76.01         9748   ALSTER 1   11   22045   Hamburg  
Bekkamp   4   Wohnung   Wohnung   1. OG. links   81.82         9749   ALSTER 1  
12   22045   Hamburg   Bekkamp   4   Wohnung   Wohnung   1. OG. rechts   76.01  
      9750   ALSTER 1   13   22045   Hamburg   Bekkamp   4   Wohnung   Wohnung  
2. OG. links   81.82         9751   ALSTER 1   14   22045   Hamburg   Bekkamp  
4   Wohnung   Wohnung   2. OG. rechts   76.01         9752   ALSTER 1   15  
22045   Hamburg   Bekkamp   4   Wohnung   Wohnung   3. OG. links   81.82        
9753   ALSTER 1   16   22045   Hamburg   Bekkamp   4   Wohnung   Wohnung   3.
OG. rechts   76.01         48   ALSTER 1   33   22045   Hamburg   Bekkamp   6  
Wohnung   Wohnung   EG. links   58.78         9778   ALSTER 1   34   22045  
Hamburg   Bekkamp   6   Wohnung   Wohnung   EG. mitte   38.00         9779  
ALSTER 1   35   22045   Hamburg   Bekkamp   6   Wohnung   Wohnung   EG. rechts  
61.89         9781   ALSTER 1   36   22045   Hamburg   Bekkamp   6   Wohnung  
Wohnung   1. OG. links   58.78         9782   ALSTER 1   37   22045   Hamburg  
Bekkamp   6   Wohnung   Wohnung   1. OG. mitte   38.00         9784   ALSTER 1  
38   22045   Hamburg   Bekkamp   6   Wohnung   Wohnung   1. OG. rechts   61.89  
      9785   ALSTER 1   39   22045   Hamburg   Bekkamp   6   Wohnung   Wohnung  
2. OG. links   58.78         9787   ALSTER 1   40   22045   Hamburg   Bekkamp  
6   Wohnung   Wohnung   2. OG. mitte   38.00         9788   ALSTER 1   41  
22045   Hamburg   Bekkamp   6   Wohnung   Wohnung   2. OG. rechts   61.89      
  9790   ALSTER 1   42   22045   Hamburg   Bekkamp   6   Wohnung   Wohnung   3.
OG. links mitte   96.78         9792   ALSTER 1   43   22045   Hamburg   Bekkamp
  6   Wohnung   Wohnung   3. OG. rechts   61.89         9793   ALSTER 1   44  
22045   Hamburg   Bekkamp   8   Wohnung   Wohnung   EG. links   75.93        
9794   ALSTER 1   45   22045   Hamburg   Bekkamp   8   Wohnung   Wohnung   EG.
rechts   67.91         9795   ALSTER 1   46   22045   Hamburg   Bekkamp   8  
Wohnung   Wohnung   1. OG. links   75.93         9796   ALSTER 1   47   22045  
Hamburg   Bekkamp   8   Wohnung   Wohnung   1. OG. rechts   67.91         9798  
ALSTER 1   48   22045   Hamburg   Bekkamp   8   Wohnung   Wohnung   2. OG. links
  75.93         9800   ALSTER 1   49   22045   Hamburg   Bekkamp   8   Wohnung  
Wohnung   2. OG. rechts   67.91         9801   ALSTER 1   50   22045   Hamburg  
Bekkamp   8   Wohnung   Wohnung   3. OG. links   75.93         9803   ALSTER 1  
51   22045   Hamburg   Bekkamp   8   Wohnung   Wohnung   3. OG. rechts   67.91  
     

3

--------------------------------------------------------------------------------



50   ALSTER 1   01   22045   Hamburg   Bekkamp   10   Wohnung   Wohnung   EG.
links   68.57         9805   ALSTER 1   02   22045   Hamburg   Bekkamp   10  
Wohnung   Wohnung   EG. rechts   81.07         9806   ALSTER 1   03   22045  
Hamburg   Bekkamp   10   Wohnung   Wohnung   1. OG. links   68.57         9807  
ALSTER 1   04   22045   Hamburg   Bekkamp   10   Wohnung   Wohnung   1. OG.
rechts   86.92         9809   ALSTER 1   05   22045   Hamburg   Bekkamp   10  
Wohnung   Wohnung   2. OG. links   68.57         9810   ALSTER 1   06   22045  
Hamburg   Bekkamp   10   Wohnung   Wohnung   2. OG. rechts   86.92         9811
  ALSTER 1   07   22045   Hamburg   Bekkamp   10   Wohnung   Wohnung   3. OG.
links   68.57         9812   ALSTER 1   08   22045   Hamburg   Bekkamp   10  
Wohnung   Wohnung   3. OG. rechts   86.92         9813   ALSTER 1   09   22045  
Hamburg   Bekkamp   12   Wohnung   Wohnung   EG. links   74.61         9814  
ALSTER 1   10   22045   Hamburg   Bekkamp   12   Wohnung   Wohnung   EG. rechts
  69.36         9815   ALSTER 1   11   22045   Hamburg   Bekkamp   12   Wohnung
  Wohnung   1. OG. links   74.61         9816   ALSTER 1   12   22045   Hamburg
  Bekkamp   12   Wohnung   Wohnung   1. OG. rechts   69.36         9817   ALSTER
1   13   22045   Hamburg   Bekkamp   12   Wohnung   Wohnung   2. OG. links  
74.61         9818   ALSTER 1   14   22045   Hamburg   Bekkamp   12   Wohnung  
Wohnung   2. OG. rechts   69.36         9819   ALSTER 1   15   22045   Hamburg  
Bekkamp   12   Wohnung   Wohnung   3. OG. links   74.61         9820   ALSTER 1
  16   22045   Hamburg   Bekkamp   12   Wohnung   Wohnung   3. OG. rechts  
69.36         9821   ALSTER 1   17   22045   Hamburg   Bekkamp   14   Wohnung  
Wohnung   EG. links   73.88         9822   ALSTER 1   18   22045   Hamburg  
Bekkamp   14   Wohnung   Wohnung   EG. rechts   69.60         9823   ALSTER 1  
19   22045   Hamburg   Bekkamp   14   Wohnung   Wohnung   1. OG. links   73.88  
      9824   ALSTER 1   20   22045   Hamburg   Bekkamp   14   Wohnung   Wohnung
  1. OG. rechts   69.60         9826   ALSTER 1   21   22045   Hamburg   Bekkamp
  14   Wohnung   Wohnung   2. OG. links   73.88         9827   ALSTER 1   22  
22045   Hamburg   Bekkamp   14   Wohnung   Wohnung   2. OG. rechts   69.60      
  9828   ALSTER 1   23   22045   Hamburg   Bekkamp   14   Wohnung   Wohnung   3.
OG. links   73.88         9829   ALSTER 1   24   22045   Hamburg   Bekkamp   14
  Wohnung   Wohnung   3. OG. rechts   69.60         9832   ALSTER 1   25   22045
  Hamburg   Bekkamp   16   Wohnung   Wohnung   EG. links   81.64         9833  
ALSTER 1   26   22045   Hamburg   Bekkamp   16   Wohnung   Wohnung   EG. rechts
  68.43         9835   ALSTER 1   27   22045   Hamburg   Bekkamp   16   Wohnung
  Wohnung   1. OG. links   81.64         9837   ALSTER 1   28   22045   Hamburg
  Bekkamp   16   Wohnung   Wohnung   1. OG. rechts   68.43         9839   ALSTER
1   29   22045   Hamburg   Bekkamp   16   Wohnung   Wohnung   2. OG. links  
81.64         9840   ALSTER 1   30   22045   Hamburg   Bekkamp   16   Wohnung  
Wohnung   2. OG. rechts   68.43         9842   ALSTER 1   31   22045   Hamburg  
Bekkamp   16   Wohnung   Wohnung   3. OG. links   81.64         9844   ALSTER 1
  32   22045   Hamburg   Bekkamp   16   Wohnung   Wohnung   3. OG. rechts  
68.43         9765   ALSTER 1   S01   22045   Hamburg   Bekkamp   2-4  
Stellplatz   Stellplatz                   9766   ALSTER 1   S02   22045  
Hamburg   Bekkamp   2-4   Stellplatz   Stellplatz                   9767  
ALSTER 1   S03   22045   Hamburg   Bekkamp   2-4   Stellplatz   Stellplatz      
            9768   ALSTER 1   S04   22045   Hamburg   Bekkamp   2-4   Stellplatz
  Stellplatz                   9770   ALSTER 1   S05   22045   Hamburg   Bekkamp
  2-4   Stellplatz   Stellplatz                   9771   ALSTER 1   S06   22045
  Hamburg   Bekkamp   2-4   Stellplatz   Stellplatz                   9772  
ALSTER 1   S07   22045   Hamburg   Bekkamp   2-4   Stellplatz   Stellplatz      
            9773   ALSTER 1   S08   22045   Hamburg   Bekkamp   2-4   Stellplatz
  Stellplatz                   9775   ALSTER 1   S09   22045   Hamburg   Bekkamp
  2-4   Stellplatz   Stellplatz                   9777   ALSTER 1   S10   22045
  Hamburg   Bekkamp   2-4   Stellplatz   Stellplatz                   9754  
ALSTER 1   G01   22045   Hamburg   Bekkamp   6-16   Garage   Garage            
      9756   ALSTER 1   G02   22045   Hamburg   Bekkamp   6-16   Garage   Garage
                  9757   ALSTER 1   G03   22045   Hamburg   Bekkamp   6-16  
Garage   Garage                   9758   ALSTER 1   G04   22045   Hamburg  
Bekkamp   6-16   Garage   Garage                   9759   ALSTER 1   G05   22045
  Hamburg   Bekkamp   6-16   Garage   Garage                   9761   ALSTER 1  
G06   22045   Hamburg   Bekkamp   6-16   Garage   Garage                   9762
  ALSTER 1   G07   22045   Hamburg   Bekkamp   6-16   Garage   Garage          
        9763   ALSTER 1   G08   22045   Hamburg   Bekkamp   6-16   Garage  
Garage                   9764   ALSTER 1   G09   22045   Hamburg   Bekkamp  
6-16   Garage   Garage                   9846   ALSTER 1   S01   22045   Hamburg
  Bekkamp   6-16   Stellplatz   Stellplatz                   9847   ALSTER 1  
S02   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                
  9850   ALSTER 1   S03   22045   Hamburg   Bekkamp   6-16   Stellplatz  
Stellplatz                   9984   ALSTER 1   S04   22045   Hamburg   Bekkamp  
6-16   Stellplatz   Stellplatz                   9986   ALSTER 1   S05   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   9987  
ALSTER 1   S06   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              9988   ALSTER 1   S07   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   9990   ALSTER 1   S08   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   9991  
ALSTER 1   S09   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              9992   ALSTER 1   S10   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   9994   ALSTER 1   S11   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   9995  
ALSTER 1   S12   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              9996   ALSTER 1   S13   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   9997   ALSTER 1   S14   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   9999  
ALSTER 1   S15   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10000   ALSTER 1   S16   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10001   ALSTER 1   S17   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10002  
ALSTER 1   S18   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10003   ALSTER 1   S19   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10004   ALSTER 1   S20   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10005  
ALSTER 1   S21   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10006   ALSTER 1   S22   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10008   ALSTER 1   S23   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10009  
ALSTER 1   S24   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10010   ALSTER 1   S25   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10012   ALSTER 1   S26   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10013  
ALSTER 1   S27   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10014   ALSTER 1   S28   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10015   ALSTER 1   S29   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10016  
ALSTER 1   S30   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10017   ALSTER 1   S31   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10018   ALSTER 1   S32   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10019  
ALSTER 1   S33   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10020   ALSTER 1   S34   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10021   ALSTER 1   S35   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   10022  
ALSTER 1   S36   22045   Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz    
              10023   ALSTER 1   S37   22045   Hamburg   Bekkamp   6-16  
Stellplatz   Stellplatz                   10024   ALSTER 1   S38   22045  
Hamburg   Bekkamp   6-16   Stellplatz   Stellplatz                   45   ALSTER
1   27   22045   Hamburg   Charlottenburger Str.   44   Wohnung   Wohnung   EG.
links   70.78         9664   ALSTER 1   28   22045   Hamburg   Charlottenburger
Str.   44   Wohnung   Wohnung   EG. mitte   33.32         9665   ALSTER 1   29  
22045   Hamburg   Charlottenburger Str.   44   Wohnung   Wohnung   EG. rechts  
70.60         9666   ALSTER 1   30   22045   Hamburg   Charlottenburger Str.  
44   Wohnung   Wohnung   1. OG. links   70.80         9667   ALSTER 1   31  
22045   Hamburg   Charlottenburger Str.   44   Wohnung   Wohnung   1. OG. mitte
  33.32         9668   ALSTER 1   32   22045   Hamburg   Charlottenburger Str.  
44   Wohnung   Wohnung   1. OG. rechts   70.60         9669   ALSTER 1   33  
22045   Hamburg   Charlottenburger Str.   44   Wohnung   Wohnung   DG. links  
58.04         9670   ALSTER 1   34   22045   Hamburg   Charlottenburger Str.  
44   Wohnung   Wohnung   DG. rechts   65.78         9671   ALSTER 1   35   22045
  Hamburg   Charlottenburger Str.   46   Wohnung   Wohnung   EG. links   71.03  
      9672   ALSTER 1   36   22045   Hamburg   Charlottenburger Str.   46  
Wohnung   Wohnung   EG. mitte   48.65         9673   ALSTER 1   37   22045  
Hamburg   Charlottenburger Str.   46   Wohnung   Wohnung   EG. rechts   61.01  
      9674   ALSTER 1   38   22045   Hamburg   Charlottenburger Str.   46  
Wohnung   Wohnung   1. OG. links   71.03         9675   ALSTER 1   39   22045  
Hamburg   Charlottenburger Str.   46   Wohnung   Wohnung   1. OG. mitte   48.65
        9676   ALSTER 1   40   22045   Hamburg   Charlottenburger Str.   46  
Wohnung   Wohnung   1. OG. rechts   61.01         9677   ALSTER 1   41   22045  
Hamburg   Charlottenburger Str.   46   Wohnung   Wohnung   DG. links   66.73    
    9678   ALSTER 1   42   22045   Hamburg   Charlottenburger Str.   46  
Wohnung   Wohnung   DG. rechts   61.71         9679   ALSTER 1   35-2   22045  
Hamburg   Charlottenburger Str.   46   Wohnung   Wohnung     links   50.00      
  9680   ALSTER 1   13   22045   Hamburg   Charlottenburger Str.   48   Wohnung
  Wohnung   EG. links   70.26         9681   ALSTER 1   14   22045   Hamburg  
Charlottenburger Str.   48   Wohnung   Wohnung   EG. rechts   77.87         9682
  ALSTER 1   15   22045   Hamburg   Charlottenburger Str.   48   Wohnung  
Wohnung   1. OG. links   70.26         9683   ALSTER 1   16   22045   Hamburg  
Charlottenburger Str.   48   Wohnung   Wohnung   1. OG. rechts   77.87        
9684   ALSTER 1   17   22045   Hamburg   Charlottenburger Str.   48   Wohnung  
Wohnung   DG. links   52.37         9685   ALSTER 1   18   22045   Hamburg  
Charlottenburger Str.   48   Wohnung   Wohnung   DG. rechts   54.33         9686
  ALSTER 1   19   22045   Hamburg   Charlottenburger Str.   50   Wohnung  
Wohnung   EG. links   70.23         9687   ALSTER 1   20   22045   Hamburg  
Charlottenburger Str.   50   Wohnung   Wohnung   EG. mitte   46.78         9688
  ALSTER 1   21   22045   Hamburg   Charlottenburger Str.   50   Wohnung  
Wohnung   EG. rechts   59.97         9689   ALSTER 1   22   22045   Hamburg  
Charlottenburger Str.   50   Wohnung   Wohnung   1. OG. links   70.23        
9690   ALSTER 1   23   22045   Hamburg   Charlottenburger Str.   50   Wohnung  
Wohnung   1. OG. mitte   46.78         9691   ALSTER 1   24   22045   Hamburg  
Charlottenburger Str.   50   Wohnung   Wohnung   1. OG. rechts   59.97        
9692   ALSTER 1   25   22045   Hamburg   Charlottenburger Str.   50   Wohnung  
Wohnung   DG. links   65.92         9693   ALSTER 1   26   22045   Hamburg  
Charlottenburger Str.   50   Wohnung   Wohnung   DG. rechts   60.18         9694
  ALSTER 1   01   22045   Hamburg   Charlottenburger Str.   52   Wohnung  
Wohnung   EG. links   70.27         9695   ALSTER 1   02   22045   Hamburg  
Charlottenburger Str.   52   Wohnung   Wohnung   EG. rechts   76.90         9696
  ALSTER 1   03   22045   Hamburg   Charlottenburger Str.   52   Wohnung  
Wohnung   1. OG. links   70.26         9697   ALSTER 1   04   22045   Hamburg  
Charlottenburger Str.   52   Wohnung   Wohnung   1. OG. rechts   76.90        
9698   ALSTER 1   05   22045   Hamburg   Charlottenburger Str.   52   Wohnung  
Wohnung   DG. links   53.30         9699   ALSTER 1   06   22045   Hamburg  
Charlottenburger Str.   52   Wohnung   Wohnung   DG. rechts   53.30         9700
  ALSTER 1   07   22045   Hamburg   Charlottenburger Str.   54   Wohnung  
Wohnung   EG. links   79.02         9702   ALSTER 1   08   22045   Hamburg  
Charlottenburger Str.   54   Wohnung   Wohnung   EG. rechts   70.26        

4

--------------------------------------------------------------------------------





9703   ALSTER 1   09   22045   Hamburg   Charlottenburger Str.   54   Wohnung  
Wohnung   1. OG. links   79.02         9704   ALSTER 1   10   22045   Hamburg  
Charlottenburger Str.   54   Wohnung   Wohnung   1. OG. rechts   70.26        
9705   ALSTER 1   11   22045   Hamburg   Charlottenburger Str.   54   Wohnung  
Wohnung   DG. links   55.05         9706   ALSTER 1   12   22045   Hamburg  
Charlottenburger Str.   54   Wohnung   Wohnung   DG. rechts   52.30         9701
  ALSTER 1   07-2   22045   Hamburg   Charlottenburger Str.   54   Wohnung  
Wohnung   Souterrain links   50.00         9723   ALSTER 1   C01   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9724   ALSTER 1   C02   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9725   ALSTER 1   C03   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9726   ALSTER 1   C04   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9727   ALSTER 1   C05   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9728   ALSTER 1   C06   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9729   ALSTER 1   C07   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9730   ALSTER 1   C08   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9731   ALSTER 1   C09   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9732   ALSTER 1   C10   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9733   ALSTER 1   C11   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9734   ALSTER 1   C12   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9735   ALSTER 1   C13   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9736   ALSTER 1   C14   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9737   ALSTER 1   C15   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9738   ALSTER 1   C16   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9707   ALSTER 1   S01   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9708   ALSTER 1   S02   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9709   ALSTER 1   S03   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9710   ALSTER 1   S04   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9711   ALSTER 1   S05   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9712   ALSTER 1   S06   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9713   ALSTER 1   S07   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9714   ALSTER 1   S08   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9715   ALSTER 1   S09   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9716   ALSTER 1   S10   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9717   ALSTER 1   S11   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9718   ALSTER 1   S12   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9719   ALSTER 1   S13   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9720   ALSTER 1   S14   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   9721   ALSTER 1   S15   22045  
Hamburg   Charlottenburger Str.   44-54   Stellplatz   Stellplatz              
    9722   ALSTER 1   S16   22045   Hamburg   Charlottenburger Str.   44-54  
Stellplatz   Stellplatz                   44   ALSTER 2   01   22149   Hamburg  
Kittelweg   11   Wohnung   Wohnung   EG. links   89.21         9639   ALSTER 2  
02   22149   Hamburg   Kittelweg   11   Wohnung   Wohnung   EG. rechts   89.21  
      9640   ALSTER 2   03   22149   Hamburg   Kittelweg   11   Wohnung  
Wohnung   1. OG. links   89.21         9641   ALSTER 2   04   22149   Hamburg  
Kittelweg   11   Wohnung   Wohnung   1. OG. rechts   89.21         9642   ALSTER
2   05   22149   Hamburg   Kittelweg   11   Wohnung   Wohnung   DG. links  
65.08         9643   ALSTER 2   06   22149   Hamburg   Kittelweg   11   Wohnung
  Wohnung   DG. rechts   65.43         9644   ALSTER 2   07   22149   Hamburg  
Kittelweg   13   Wohnung   Wohnung   EG. links   73.95         9645   ALSTER 2  
08   22149   Hamburg   Kittelweg   13   Wohnung   Wohnung   EG. rechts   73.95  
      9646   ALSTER 2   09   22149   Hamburg   Kittelweg   13   Wohnung  
Wohnung   1. OG. links   73.95         9647   ALSTER 2   10   22149   Hamburg  
Kittelweg   13   Wohnung   Wohnung   1. OG. rechts   73.95         9648   ALSTER
2   11   22149   Hamburg   Kittelweg   13   Wohnung   Wohnung   DG. links  
53.85         9649   ALSTER 2   12   22149   Hamburg   Kittelweg   13   Wohnung
  Wohnung   DG. rechts   53.85         9650   ALSTER 2   13   22149   Hamburg  
Kittelweg   15   Wohnung   Wohnung   EG. links   75.13         9651   ALSTER 2  
14   22149   Hamburg   Kittelweg   15   Wohnung   Wohnung   EG. rechts   74.22  
      9652   ALSTER 2   15   22149   Hamburg   Kittelweg   15   Wohnung  
Wohnung   1. OG. links   75.13         9653   ALSTER 2   16   22149   Hamburg  
Kittelweg   15   Wohnung   Wohnung   1. OG. rechts   74.22         9654   ALSTER
2   17   22149   Hamburg   Kittelweg   15   Wohnung   Wohnung   DG. links  
54.81         9655   ALSTER 2   18   22149   Hamburg   Kittelweg   15   Wohnung
  Wohnung   DG. rechts   55.14         9656   ALSTER 2   19   22149   Hamburg  
Kittelweg   17   Wohnung   Wohnung   EG. links   92.96         9657   ALSTER 2  
20   22149   Hamburg   Kittelweg   17   Wohnung   Wohnung   EG. rechts   81.56  
      9658   ALSTER 2   21   22149   Hamburg   Kittelweg   17   Wohnung  
Wohnung   1. OG. links   92.96         9659   ALSTER 2   22   22149   Hamburg  
Kittelweg   17   Wohnung   Wohnung   1. OG. rechts   81.56         9660   ALSTER
2   23   22149   Hamburg   Kittelweg   17   Wohnung   Wohnung   DG. links  
68.36         9661   ALSTER 2   24   22149   Hamburg   Kittelweg   17   Wohnung
  Wohnung   DG. rechts   59.40         9662   ALSTER 2   25   22149   Hamburg  
Kittelweg   11-17   Garage   Garage                   9663   ALSTER 2   26  
22149   Hamburg   Kittelweg   11-17   Garage   Garage                   9893  
ALSTER 2   27   22149   Hamburg   Kittelweg   11-17   Garage   Garage          
        9894   ALSTER 2   28   22149   Hamburg   Kittelweg   11-17   Garage  
Garage                   9895   ALSTER 2   29   22149   Hamburg   Kittelweg  
11-17   Garage   Garage                   9897   ALSTER 2   30   22149   Hamburg
  Kittelweg   11-17   Garage   Garage                   9898   ALSTER 2   31  
22149   Hamburg   Kittelweg   11-17   Garage   Garage                   9899  
ALSTER 2   32   22149   Hamburg   Kittelweg   11-17   Garage   Garage          
        9900   ALSTER 2   33   22149   Hamburg   Kittelweg   11-17   Garage  
Garage                   9901   ALSTER 2   34   22149   Hamburg   Kittelweg  
11-17   Garage   Garage                   9902   ALSTER 2   35   22149   Hamburg
  Kittelweg   11-17   Garage   Garage                   9903   ALSTER 2   36  
22149   Hamburg   Kittelweg   11-17   Garage   Garage                   9904  
ALSTER 2   37   22149   Hamburg   Kittelweg   11-17   Garage   Garage          
        9905   ALSTER 2   38   22149   Hamburg   Kittelweg   11-17   Garage  
Garage                   9906   ALSTER 2   39   22149   Hamburg   Kittelweg  
11-17   Garage   Garage                   9907   ALSTER 2   40   22149   Hamburg
  Kittelweg   11-17   Garage   Garage                   9908   ALSTER 2   41  
22149   Hamburg   Kittelweg   11-17   Garage   Garage                   9909  
ALSTER 2   42   22149   Hamburg   Kittelweg   11-17   Garage   Garage          
        9910   ALSTER 2   43   22149   Hamburg   Kittelweg   11-17   Garage  
Garage                   9912   ALSTER 2   44   22149   Hamburg   Kittelweg  
11-17   Garage   Garage                   9914   ALSTER 2   S01   22149  
Hamburg   Kittelweg   11-17   Stellplatz   Stellplatz                   9915  
ALSTER 2   S02   22149   Hamburg   Kittelweg   11-17   Stellplatz   Stellplatz  
                7540   AMBIENTE   01   14195   Berlin   Lentzeallee   18  
Wohnung   Reihenhaus         93.07         7543   AMBIENTE   04   14195   Berlin
  Lentzeallee   24   Wohnung   Reihenhaus         93.84         7545   AMBIENTE
  06   14195   Berlin   Lentzeallee   28   Wohnung   Reihenhaus         93.62  
      7549   AMBIENTE   1   14195   Berlin   Lentzeallee   44   Wohnung  
Wohnung   EG. links   97.34         7623   AMBIENTE   2   14195   Berlin  
Lentzeallee   44   Wohnung   Wohnung   EG. rechts   45.29         7624  
AMBIENTE   3   14195   Berlin   Lentzeallee   44   Wohnung   Wohnung   1. OG.
links   74.55         7625   AMBIENTE   4   14195   Berlin   Lentzeallee   44  
Wohnung   Wohnung   1. OG. rechts   88.02         7626   AMBIENTE   5   14195  
Berlin   Lentzeallee   44   Wohnung   Wohnung   2. OG. links   65.11        
7628   AMBIENTE   6   14195   Berlin   Lentzeallee   46   Wohnung   Wohnung  
EG. links   44.95         7627   AMBIENTE   7   14195   Berlin   Lentzeallee  
46   Wohnung   Wohnung   EG. rechts hint   45.57         7550   AMBIENTE   8  
14195   Berlin   Lentzeallee   46   Wohnung   Wohnung   EG. rechts vorn   51.29
        7630   AMBIENTE   9   14195   Berlin   Lentzeallee   46   Wohnung  
Wohnung   1. OG. links   72.53         7629   AMBIENTE   10   14195   Berlin  
Lentzeallee   46   Wohnung   Wohnung   1. OG. rechts   91.05         7631  
AMBIENTE   11   14195   Berlin   Lentzeallee   46   Wohnung   Wohnung   DG.    
64.55         7572   AMBIENTE   19   14195   Berlin   Lentzeallee   58   Wohnung
  Reihenhaus         95.46         7573   AMBIENTE   20   14195   Berlin  
Lentzeallee   60   Wohnung   Reihenhaus         93.68         7575   AMBIENTE  
22   14195   Berlin   Lentzeallee   64   Wohnung   Reihenhaus         93.51    
    7578   AMBIENTE   25   14195   Berlin   Lentzeallee   70   Wohnung  
Reihenhaus         94.14       verkauft 7579   AMBIENTE   26   14195   Berlin  
Lentzeallee   72   Wohnung   Reihenhaus         93.65         7616   AMBIENTE  
1   14199   Berlin   Misdroyer Straße   1   Wohnung   Wohnung   EG. links  
41.37         7617   AMBIENTE   2   14199   Berlin   Misdroyer Straße   1  
Wohnung   Wohnung   EG. rechts   77.63         7618   AMBIENTE   3   14199  
Berlin   Misdroyer Straße   1   Wohnung   Wohnung   1. OG. rechts   67.79      
  7619   AMBIENTE   4   14199   Berlin   Misdroyer Straße   1   Wohnung  
Wohnung   1. OG. links   88.29         7620   AMBIENTE   5   14199   Berlin  
Misdroyer Straße   1   Wohnung   Wohnung   DG.     64.64         7582   AMBIENTE
  29   14199   Berlin   Misdroyer Straße   7   Wohnung   Reihenhaus        
93.46         7584   AMBIENTE   30   14199   Berlin   Misdroyer Straße   9  
Wohnung   Reihenhaus         93.68         7592   AMBIENTE   33   14199   Berlin
  Misdroyer Straße   15   Wohnung   Reihenhaus         93.50         7601  
AMBIENTE   38   14199   Berlin   Misdroyer Straße   25   Wohnung   Reihenhaus  
      75.93         7608   AMBIENTE   45   14199   Berlin   Zoppoter Straße   46
  Wohnung   Reihenhaus         92.84         7611   AMBIENTE   47   14199  
Berlin   Zoppoter Straße   50   Wohnung   Reihenhaus         93.61         7551
  AMBIENTE   1   14199   Berlin   Zoppoter Straße 64       Wohnung   Wohnung  
EG. links   98.98         7632   AMBIENTE   2   14199   Berlin   Zoppoter Straße
64       Wohnung   Wohnung   EG. rechts   43.41         7633   AMBIENTE   3  
14199   Berlin   Zoppoter Straße 64       Wohnung   Wohnung   1. OG. rechts  
91.43         7634   AMBIENTE   4   14199   Berlin   Zoppoter Straße 64      
Wohnung   Wohnung   2. OG.     64.64         7635   AMBIENTE   5   14199  
Berlin   Zoppoter Straße 64       Wohnung   Wohnung   1. OG. links   63.06      
  16   Baden Achern   01   77855   Achern   Berliner Straße   45   Wohnung  
Wohnung   EG. links   72.67         8053   Baden Achern   02   77855   Achern  
Berliner Straße   45   Wohnung   Wohnung   EG. rechts   83.84         38   Baden
Achern   03   77855   Achern   Berliner Straße   45   Wohnung   Wohnung   1. OG.
links   72.67         49   Baden Achern   04   77855   Achern   Berliner Straße
  45   Wohnung   Wohnung   1. OG. rechts   83.84         51   Baden Achern   05
  77855   Achern   Berliner Straße   45   Wohnung   Wohnung   2. OG. links  
72.67         63   Baden Achern   06   77855   Achern   Berliner Straße   45  
Wohnung   Wohnung   2. OG. rechts   83.84         613   Baden Achern   07  
77855   Achern   Berliner Straße   45   Wohnung   Wohnung   DG. links   77.73  
      508   Baden Achern   08   77855   Achern   Berliner Straße   45   Wohnung
  Wohnung   DG. rechts   87.73         4210   Baden Achern       77855   Achern
  Berliner Straße   45   Stellplatz   Stellplatz                   4211   Baden
Achern       77855   Achern   Berliner Straße   45   Stellplatz   Stellplatz    
             

5

--------------------------------------------------------------------------------



4178   Baden Achern       77855   Achern   Berliner Straße   45   Stellplatz  
Stellplatz                   3351   Baden Achern       77855   Achern   Berliner
Straße   45   Stellplatz   Stellplatz                   3366   Baden Achern    
  77855   Achern   Berliner Straße   45   Stellplatz   Stellplatz              
    3877   Baden Achern       77855   Achern   Berliner Straße   45   Stellplatz
  Stellplatz                   4128   Baden Achern       77855   Achern  
Berliner Straße   45   Stellplatz   Stellplatz                   4130   Baden
Achern       77855   Achern   Berliner Straße   45   Stellplatz   Stellplatz    
              881   Baden Achern   09   77855   Achern   Berliner Straße   47  
Wohnung   Wohnung   EG. links   72.67         2828   Baden Achern   10   77855  
Achern   Berliner Straße   47   Wohnung   Wohnung   EG. rechts   59.84        
2830   Baden Achern   11   77855   Achern   Berliner Straße   47   Wohnung  
Wohnung   1. OG. links   72.67         2836   Baden Achern   12   77855   Achern
  Berliner Straße   47   Wohnung   Wohnung   1. OG. rechts   59.84         2837
  Baden Achern   13   77855   Achern   Berliner Straße   47   Wohnung   Wohnung
  2. OG. links   72.67         2839   Baden Achern   14   77855   Achern  
Berliner Straße   47   Wohnung   Wohnung   2. OG. rechts   59.84         2845  
Baden Achern   15   77855   Achern   Berliner Straße   47   Wohnung   Wohnung  
DG. links   89.01         2842   Baden Achern   16   77855   Achern   Berliner
Straße   47   Wohnung   Wohnung   DG. rechts   53.81         4715   Baden Achern
      77855   Achern   Berliner Straße   47   Stellplatz   Stellplatz          
        4948   Baden Achern       77855   Achern   Berliner Straße   47  
Stellplatz   Stellplatz                   4949   Baden Achern       77855  
Achern   Berliner Straße   47   Stellplatz   Stellplatz                   4212  
Baden Achern       77855   Achern   Berliner Straße   47   Stellplatz  
Stellplatz                   4213   Baden Achern       77855   Achern   Berliner
Straße   47   Stellplatz   Stellplatz                   4214   Baden Achern    
  77855   Achern   Berliner Straße   47   Stellplatz   Stellplatz              
    4222   Baden Achern       77855   Achern   Berliner Straße   47   Stellplatz
  Stellplatz                   4223   Baden Achern       77855   Achern  
Berliner Straße   47   Stellplatz   Stellplatz                   8068   Baden
Achern   01   77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung  
1. OG. links   59.83         8069   Baden Achern   02   77815   Bühl  
Adalbert-Stifter-Straße   13   Wohnung   Wohnung   1. OG. mitte links   59.19  
      8070   Baden Achern   03   77815   Bühl   Adalbert-Stifter-Straße   13  
Wohnung   Wohnung   1. OG. mitte   41.05         8071   Baden Achern   04  
77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung   1. OG. mitte
recht   59.78         8072   Baden Achern   05   77815   Bühl  
Adalbert-Stifter-Straße   13   Wohnung   Wohnung   1. OG. rechts   59.78        
8073   Baden Achern   06   77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung
  Wohnung   2. OG. links   59.83         8074   Baden Achern   07   77815   Bühl
  Adalbert-Stifter-Straße   13   Wohnung   Wohnung   2. OG. mitte links   59.19
        8075   Baden Achern   08   77815   Bühl   Adalbert-Stifter-Straße   13  
Wohnung   Wohnung   2. OG. mitte   41.05         8076   Baden Achern   09  
77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung   2. OG. mitte
recht   59.78         8077   Baden Achern   10   77815   Bühl  
Adalbert-Stifter-Straße   13   Wohnung   Wohnung   2. OG. rechts   59.78        
8078   Baden Achern   11   77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung
  Wohnung   3. OG. links   59.83         8079   Baden Achern   12   77815   Bühl
  Adalbert-Stifter-Straße   13   Wohnung   Wohnung   3. OG. mitte links   59.19
        8080   Baden Achern   13   77815   Bühl   Adalbert-Stifter-Straße   13  
Wohnung   Wohnung   3. OG. mitte   41.05         8081   Baden Achern   14  
77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung   3. OG. mitte
recht   59.78         8082   Baden Achern   15   77815   Bühl  
Adalbert-Stifter-Straße   13   Wohnung   Wohnung   3. OG. rechts   59.78        
8083   Baden Achern   16   77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung
  Wohnung   4. OG. links   59.86         8084   Baden Achern   17   77815   Bühl
  Adalbert-Stifter-Straße   13   Wohnung   Wohnung   4. OG. mitte links   59.19
        8085   Baden Achern   18   77815   Bühl   Adalbert-Stifter-Straße   13  
Wohnung   Wohnung   4. OG. mitte   41.05         8086   Baden Achern   19  
77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung   4. OG. mitte
recht   59.78         8087   Baden Achern   20   77815   Bühl  
Adalbert-Stifter-Straße   13   Wohnung   Wohnung   4. OG. rechts   59.78        
8088   Baden Achern   21   77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung
  Wohnung   5. OG. links   59.83         8089   Baden Achern   22   77815   Bühl
  Adalbert-Stifter-Straße   13   Wohnung   Wohnung   5. OG. mitte links   59.19
        8090   Baden Achern   23   77815   Bühl   Adalbert-Stifter-Straße   13  
Wohnung   Wohnung   5. OG. mitte   41.05         8091   Baden Achern   24  
77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung   5. OG. mitte
recht   59.78         8092   Baden Achern   25   77815   Bühl  
Adalbert-Stifter-Straße   13   Wohnung   Wohnung   5. OG. rechts   59.78        
8093   Baden Achern   26   77815   Bühl   Adalbert-Stifter-Straße   13   Wohnung
  Wohnung   6. OG. links   103.95         8094   Baden Achern   27   77815  
Bühl   Adalbert-Stifter-Straße   13   Wohnung   Wohnung   6. OG. rechts   54.38
        8095   Baden Achern   29   77815   Bühl   Adalbert-Stifter-Straße   13  
Wohnung   Wohnung   EG. mitte   92.00         8096   Baden Achern   Gew28  
77815   Bühl   Adalbert-Stifter-Straße   13   Gewerbe   Laden/Lagerfl   EG.
links       268.17     11029   Baden Achern   Gew28a   77815   Bühl  
Adalbert-Stifter-Straße   13   Gewerbe   Laden/Lagerfl   EG. links       76.83  
  8097   Baden Achern   Gew30   77815   Bühl   Adalbert-Stifter-Straße   13  
Gewerbe   Praxis   EG. rechts       44.07     8098   Baden Achern       77815  
Bühl   Adalbert-Stifter-Straße   13   Garage   Garage                   8099  
Baden Achern       77815   Bühl   Adalbert-Stifter-Straße   13   Garage   Garage
                  8100   Baden Achern       77815   Bühl  
Adalbert-Stifter-Straße   13   Garage   Garage                   8101   Baden
Achern       77815   Bühl   Adalbert-Stifter-Straße   13   Garage   Garage      
            8102   Baden Achern       77815   Bühl   Adalbert-Stifter-Straße  
13   Garage   Garage                   8103   Baden Achern       77815   Bühl  
Adalbert-Stifter-Straße   13   Garage   Garage                   8104   Baden
Achern       77815   Bühl   Adalbert-Stifter-Straße   13   Garage   Garage      
            8106   Baden Achern       77815   Bühl   Adalbert-Stifter-Straße  
13   Garage   Garage                   8107   Baden Achern       77815   Bühl  
Adalbert-Stifter-Straße   13   Garage   Garage                   8108   Baden
Achern       77815   Bühl   Adalbert-Stifter-Straße   13   Garage   Garage      
            8109   Baden Achern       77815   Bühl   Adalbert-Stifter-Straße  
13   Garage   Garage                   4951   Baden Achern   01   77815   Bühl  
Vogesenstraße   11   Wohnung   Wohnung   EG. links   66.14         4953   Baden
Achern   02   77815   Bühl   Vogesenstraße   11   Wohnung   Wohnung   EG. rechts
  81.13         4954   Baden Achern   03   77815   Bühl   Vogesenstraße   11  
Wohnung   Wohnung   1. OG. links   66.14         4955   Baden Achern   04  
77815   Bühl   Vogesenstraße   11   Wohnung   Wohnung   1. OG. rechts   81.13  
      5262   Baden Achern   05   77815   Bühl   Vogesenstraße   11   Wohnung  
Wohnung   DG. links   55.77         8055   Baden Achern   G12   77815   Bühl  
Vogesenstraße   11   Garage   Garage                   8056   Baden Achern   G13
  77815   Bühl   Vogesenstraße   11   Garage   Garage                   8057  
Baden Achern   G14   77815   Bühl   Vogesenstraße   11   Garage   Garage        
          8058   Baden Achern   G15   77815   Bühl   Vogesenstraße   11   Garage
  Garage                   8059   Baden Achern   G16   77815   Bühl  
Vogesenstraße   11   Garage   Garage                   8060   Baden Achern   G17
  77815   Bühl   Vogesenstraße   11   Garage   Garage                   8066  
Baden Achern       77815   Bühl   Vogesenstraße   11   Stellplatz   Stellplatz  
                8054   Baden Achern   06   77815   Bühl   Vogesenstraße   13  
Wohnung   Wohnung   UG rechts   101.85         5526   Baden Achern   07   77815
  Bühl   Vogesenstraße   13   Wohnung   Wohnung   EG. links   54.02         5293
  Baden Achern   08   77815   Bühl   Vogesenstraße   13   Wohnung   Wohnung  
EG. rechts   107.98         6217   Baden Achern   09   77815   Bühl  
Vogesenstraße   13   Wohnung   Wohnung   1. OG. links   54.02         6000  
Baden Achern   10   77815   Bühl   Vogesenstraße   13   Wohnung   Wohnung   1.
OG. rechts   107.98         6859   Baden Achern   11   77815   Bühl  
Vogesenstraße   13   Wohnung   Wohnung   DG. rechts   82.58         8061   Baden
Achern   G18   77815   Bühl   Vogesenstraße   13   Garage   Garage              
    8062   Baden Achern   G19   77815   Bühl   Vogesenstraße   13   Garage  
Garage                   8063   Baden Achern   G20   77815   Bühl  
Vogesenstraße   13   Garage   Garage                   8064   Baden Achern   G21
  77815   Bühl   Vogesenstraße   13   Garage   Garage                   8065  
Baden Achern   G22   77815   Bühl   Vogesenstraße   13   Garage   Garage        
          1549   Baden Achern   G23   77815   Bühl   Vogesenstraße   13   Garage
  Garage                   8067   Baden Achern       77815   Bühl  
Vogesenstraße   13   Stellplatz   Stellplatz                   2886   BARON  
024   44139   Dortmund   Große Heimstr.   1   Wohnung   Wohnung   EG. links  
50.88         2887   BARON   025   44139   Dortmund   Große Heimstr.   1  
Wohnung   Wohnung   EG. rechts   47.02         2890   BARON   026   44139  
Dortmund   Große Heimstr.   1   Wohnung   Wohnung   1. OG. links   50.88        
2888   BARON   027   44139   Dortmund   Große Heimstr.   1   Wohnung   Wohnung  
1. OG. rechts   47.02         2892   BARON   028   44139   Dortmund   Große
Heimstr.   1   Wohnung   Wohnung   2. OG. links   50.88         2891   BARON  
029   44139   Dortmund   Große Heimstr.   1   Wohnung   Wohnung   2. OG. rechts
  47.02       verkauft 2894   BARON   030   44139   Dortmund   Große Heimstr.  
1   Wohnung   Wohnung   3. OG. links   50.88         2893   BARON   031   44139
  Dortmund   Große Heimstr.   1   Wohnung   Wohnung   3. OG. rechts   47.02    
    2897   BARON   032   44139   Dortmund   Große Heimstr.   3   Wohnung  
Wohnung   EG. links   48.99         2898   BARON   033   44139   Dortmund  
Große Heimstr.   3   Wohnung   Wohnung   EG. mitte   53.12         2900   BARON
  035   44139   Dortmund   Große Heimstr.   3   Wohnung   Wohnung   1. OG. links
  48.99         2901   BARON   036   44139   Dortmund   Große Heimstr.   3  
Wohnung   Wohnung   1. OG. mitte   53.12         2899   BARON   037   44139  
Dortmund   Große Heimstr.   3   Wohnung   Wohnung   1. OG. rechts   72.60      
verkauft 2902   BARON   040   44139   Dortmund   Große Heimstr.   3   Wohnung  
Wohnung   2. OG. rechts   72.60       verkauft 2906   BARON   041   44139  
Dortmund   Große Heimstr.   3   Wohnung   Wohnung   3. OG. links   46.15        
2905   BARON   043   44139   Dortmund   Große Heimstr.   3   Wohnung   Wohnung  
3. OG. rechts   66.65       verkauft 2910   BARON   044   44139   Dortmund  
Große Heimstr.   5   Wohnung   Wohnung   EG. links   72.60         2911   BARON
  045   44139   Dortmund   Große Heimstr.   5   Wohnung   Wohnung   EG. mitte  
53.12         2909   BARON   046   44139   Dortmund   Große Heimstr.   5  
Wohnung   Wohnung   EG. rechts   48.99         2913   BARON   047   44139  
Dortmund   Große Heimstr.   5   Wohnung   Wohnung   1. OG. links   72.60        
2914   BARON   048   44139   Dortmund   Große Heimstr.   5   Wohnung   Wohnung  
1. OG. mitte   53.12         2912   BARON   049   44139   Dortmund   Große
Heimstr.   5   Wohnung   Wohnung   1. OG. rechts   48.99         2917   BARON  
051   44139   Dortmund   Große Heimstr.   5   Wohnung   Wohnung   2. OG. mitte  
53.12         2915   BARON   052   44139   Dortmund   Große Heimstr.   5  
Wohnung   Wohnung   2. OG. rechts   48.99         2920   BARON   053   44139  
Dortmund   Große Heimstr.   5   Wohnung   Wohnung   3. OG. links   66.65        
2921   BARON   054   44139   Dortmund   Große Heimstr.   5   Wohnung   Wohnung  
3. OG. mitte   53.12         2919   BARON   055   44139   Dortmund   Große
Heimstr.   5   Wohnung   Wohnung   3. OG. rechts   46.15         2923   BARON  
056   44139   Dortmund   Große Heimstr.   7   Wohnung   Wohnung   EG. links  
48.99         2922   BARON   058   44139   Dortmund   Große Heimstr.   7  
Wohnung   Wohnung   EG. rechts   72.60         2938   BARON   059   44139  
Dortmund   Große Heimstr.   7   Wohnung   Wohnung   1. OG. links   48.99        
2941   BARON   060   44139   Dortmund   Große Heimstr.   7   Wohnung   Wohnung  
1. OG. mitte   53.12         2947   BARON   062   44139   Dortmund   Große
Heimstr.   7   Wohnung   Wohnung   2. OG. links   48.99         2944   BARON  
064   44139   Dortmund   Große Heimstr.   7   Wohnung   Wohnung   2. OG. rechts
  72.60         2955   BARON   065   44139   Dortmund   Große Heimstr.   7  
Wohnung   Wohnung   3. OG. links   46.15         2957   BARON   066   44139  
Dortmund   Große Heimstr.   7   Wohnung   Wohnung   3. OG. mitte   53.12      
verkauft 2952   BARON   067   44139   Dortmund   Große Heimstr.   7   Wohnung  
Wohnung   3. OG. rechts   66.65         2960   BARON   068   44139   Dortmund  
Große Heimstr.   9   Wohnung   Wohnung   EG. links   72.60       verkauft 2963  
BARON   069   44139   Dortmund   Große Heimstr.   9   Wohnung   Wohnung   EG.
mitte   53.12         2959   BARON   070   44139   Dortmund   Große Heimstr.   9
  Wohnung   Wohnung   EG. rechts   48.99        

6

--------------------------------------------------------------------------------





2968   BARON   071   44139   Dortmund   Große Heimstr.   9   Wohnung   Wohnung  
1. OG. links   72.60         2971   BARON   072   44139   Dortmund   Große
Heimstr.   9   Wohnung   Wohnung   1. OG. mitte   53.12         2965   BARON  
073   44139   Dortmund   Große Heimstr.   9   Wohnung   Wohnung   1. OG. rechts
  48.99         2977   BARON   074   44139   Dortmund   Große Heimstr.   9  
Wohnung   Wohnung   2. OG. links   72.60         2982   BARON   075   44139  
Dortmund   Große Heimstr.   9   Wohnung   Wohnung   2. OG. mitte   53.12        
2974   BARON   076   44139   Dortmund   Große Heimstr.   9   Wohnung   Wohnung  
2. OG. rechts   48.99         2986   BARON   077   44139   Dortmund   Große
Heimstr.   9   Wohnung   Wohnung   3. OG. links   66.65         2989   BARON  
078   44139   Dortmund   Große Heimstr.   9   Wohnung   Wohnung   3. OG. mitte  
53.12         2980   BARON   079   44139   Dortmund   Große Heimstr.   9  
Wohnung   Wohnung   3. OG. rechts   46.15         9062   BARON   080   44139  
Dortmund   Große Heimstr.   11   Gewerbe   Laden/Lagerflä   1. UG.     20.15    
    2994   BARON   081   44139   Dortmund   Große Heimstr.   11   Wohnung  
Wohnung   EG. links   48.99         2998   BARON   082   44139   Dortmund  
Große Heimstr.   11   Wohnung   Wohnung   EG. mitte   53.12         2992   BARON
  083   44139   Dortmund   Große Heimstr.   11   Wohnung   Wohnung   EG. rechts
  72.60         3003   BARON   084   44139   Dortmund   Große Heimstr.   11  
Wohnung   Wohnung   1. OG. links   48.99         3006   BARON   085   44139  
Dortmund   Große Heimstr.   11   Wohnung   Wohnung   1. OG. mitte   53.12      
  3001   BARON   086   44139   Dortmund   Große Heimstr.   11   Wohnung  
Wohnung   1. OG. rechts   72.60         3011   BARON   087   44139   Dortmund  
Große Heimstr.   11   Wohnung   Wohnung   2. OG. links   48.99         3014  
BARON   088   44139   Dortmund   Große Heimstr.   11   Wohnung   Wohnung   2.
OG. mitte   53.12         3008   BARON   089   44139   Dortmund   Große Heimstr.
  11   Wohnung   Wohnung   2. OG. rechts   72.60         3016   BARON   090  
44139   Dortmund   Große Heimstr.   11   Wohnung   Wohnung   3. OG. links  
46.15         3017   BARON   091   44139   Dortmund   Große Heimstr.   11  
Wohnung   Wohnung   3. OG. mitte   69.73         3015   BARON   092   44139  
Dortmund   Große Heimstr.   11   Wohnung   Wohnung   3. OG. rechts   50.04      
  2566   BARON   001   44141   Dortmund   Karl-Liebknecht-Str.   19   Wohnung  
Wohnung   1. UG.     99.54         2567   BARON   002   44141   Dortmund  
Karl-Liebknecht-Str.   19   Wohnung   Wohnung   EG.     118.45         2568  
BARON   003   44141   Dortmund   Karl-Liebknecht-Str.   19   Wohnung   Wohnung  
1. OG.     118.45         2569   BARON   004   44141   Dortmund  
Karl-Liebknecht-Str.   19   Wohnung   Wohnung   2. OG.     118.93         2570  
BARON   005   44141   Dortmund   Karl-Liebknecht-Str.   19   Wohnung   Wohnung  
DG.     61.00         4197   BARON   GA 006   44141   Dortmund  
Karl-Liebknecht-Str.   19   Garage   Garage                   2572   BARON   001
  44141   Dortmund   Karl-Liebknecht-Str.   25   Wohnung   Wohnung   1. UG.    
63.20         2573   BARON   002   44141   Dortmund   Karl-Liebknecht-Str.   25
  Wohnung   Wohnung   EG.     92.75         2574   BARON   003   44141  
Dortmund   Karl-Liebknecht-Str.   25   Wohnung   Wohnung   1. OG.     92.75    
    2575   BARON   004   44141   Dortmund   Karl-Liebknecht-Str.   25   Wohnung
  Wohnung   2. OG.     92.75         2576   BARON   005   44141   Dortmund  
Karl-Liebknecht-Str.   25   Wohnung   Wohnung   DG.     45.61         2908  
BARON   GA 006   44141   Dortmund   Karl-Liebknecht-Str.   25   Garage   Garage
                  2578   BARON   001   44141   Dortmund   Karl-Liebknecht-Str.  
27   Wohnung   Wohnung   1. UG.     62.20         2579   BARON   002   44141  
Dortmund   Karl-Liebknecht-Str.   27   Wohnung   Wohnung   EG.     92.75        
2581   BARON   004   44141   Dortmund   Karl-Liebknecht-Str.   27   Wohnung  
Wohnung   2. OG.     92.75         2582   BARON   005   44141   Dortmund  
Karl-Liebknecht-Str.   27   Wohnung   Wohnung   DG.     68.68         4194  
BARON   GA 006   44141   Dortmund   Karl-Liebknecht-Str.   27   Garage   Garage
                  2642   BARON   001   44141   Dortmund   Märkische Str.   176  
Wohnung   Wohnung   EG. links   79.53         2643   BARON   002   44141  
Dortmund   Märkische Str.   176   Wohnung   Wohnung   EG. rechts   79.53        
2645   BARON   003   44141   Dortmund   Märkische Str.   176   Wohnung   Wohnung
  1. OG. links   81.43         2646   BARON   004   44141   Dortmund   Märkische
Str.   176   Wohnung   Wohnung   1. OG. rechts   81.43         2647   BARON  
005   44141   Dortmund   Märkische Str.   176   Wohnung   Wohnung   2. OG. links
  81.92         2648   BARON   006   44141   Dortmund   Märkische Str.   176  
Wohnung   Wohnung   2. OG. rechts   81.92         2649   BARON   007   44141  
Dortmund   Märkische Str.   176   Wohnung   Wohnung   3. OG. links   81.23      
  2650   BARON   008   44141   Dortmund   Märkische Str.   176   Wohnung  
Wohnung   3. OG. rechts   82.61         2889   BARON   009   44141   Dortmund  
Märkische Str.   176   Wohnung   Wohnung   4. OG.     85.83         2651   BARON
  010   44141   Dortmund   Märkische Str.   178   Wohnung   Wohnung   EG. links
  79.53         2652   BARON   011   44141   Dortmund   Märkische Str.   178  
Wohnung   Wohnung   EG. rechts   79.53         2653   BARON   012   44141  
Dortmund   Märkische Str.   178   Wohnung   Wohnung   1. OG. links   81.43      
  2654   BARON   013   44141   Dortmund   Märkische Str.   178   Wohnung  
Wohnung   1. OG. rechts   81.43         2656   BARON   014   44141   Dortmund  
Märkische Str.   178   Wohnung   Wohnung   2. OG. links   81.92         2655  
BARON   015   44141   Dortmund   Märkische Str.   178   Wohnung   Wohnung   2.
OG. rechts   81.92         2657   BARON   016   44141   Dortmund   Märkische
Str.   178   Wohnung   Wohnung   3. OG. links   80.87         2658   BARON   017
  44141   Dortmund   Märkische Str.   178   Wohnung   Wohnung   3. OG. rechts  
82.61         2895   BARON   018   44141   Dortmund   Märkische Str.   178  
Wohnung   Wohnung   4. OG.     84.82         2660   BARON   019   44141  
Dortmund   Märkische Str.   180   Wohnung   Wohnung   EG. links   79.53        
2659   BARON   020   44141   Dortmund   Märkische Str.   180   Wohnung   Wohnung
  EG. rechts   79.53         2661   BARON   021   44141   Dortmund   Märkische
Str.   180   Wohnung   Wohnung   1. OG. links   81.43         2662   BARON   022
  44141   Dortmund   Märkische Str.   180   Wohnung   Wohnung   1. OG. rechts  
81.43         2663   BARON   023   44141   Dortmund   Märkische Str.   180  
Wohnung   Wohnung   2. OG. links   78.10         2664   BARON   024   44141  
Dortmund   Märkische Str.   180   Wohnung   Wohnung   2. OG. rechts   77.43    
    2665   BARON   025   44141   Dortmund   Märkische Str.   180   Wohnung  
Wohnung   3. OG. links   82.61         2666   BARON   026   44141   Dortmund  
Märkische Str.   180   Wohnung   Wohnung   3. OG. rechts   82.61         2667  
BARON   027   44141   Dortmund   Märkische Str.   180   Wohnung   Wohnung   4.
OG. rechts   84.62         2668   BARON   028   44141   Dortmund   Märkische
Str.   182   Wohnung   Wohnung   EG. links   79.53         2669   BARON   029  
44141   Dortmund   Märkische Str.   182   Wohnung   Wohnung   EG. rechts   79.53
        2670   BARON   030   44141   Dortmund   Märkische Str.   182   Wohnung  
Wohnung   1. OG. links   81.43         2671   BARON   031   44141   Dortmund  
Märkische Str.   182   Wohnung   Wohnung   1. OG. rechts   81.43         2672  
BARON   032   44141   Dortmund   Märkische Str.   182   Wohnung   Wohnung   2.
OG. links   81.92         2673   BARON   033   44141   Dortmund   Märkische Str.
  182   Wohnung   Wohnung   2. OG. rechts   81.92         2674   BARON   034  
44141   Dortmund   Märkische Str.   182   Wohnung   Wohnung   3. OG. links  
82.61         2675   BARON   035   44141   Dortmund   Märkische Str.   182  
Wohnung   Wohnung   3. OG. rechts   82.61         2676   BARON   036   44141  
Dortmund   Märkische Str.   182   Wohnung   Wohnung   4. OG. rechts   84.62    
    3041   BARON   095   44137   Dortmund   Neuer Graben   103   Wohnung  
Wohnung   EG. rechts   48.99         3055   BARON   096   44137   Dortmund  
Neuer Graben   103   Wohnung   Wohnung   1. OG. links   72.60       verkauft
3057   BARON   097   44137   Dortmund   Neuer Graben   103   Wohnung   Wohnung  
1. OG. mitte   53.12         3051   BARON   098   44137   Dortmund   Neuer
Graben   103   Wohnung   Wohnung   1. OG. rechts   48.99         3067   BARON  
099   44137   Dortmund   Neuer Graben   103   Wohnung   Wohnung   2. OG. links  
72.60         3069   BARON   100   44137   Dortmund   Neuer Graben   103  
Wohnung   Wohnung   2. OG. mitte   53.12         3062   BARON   101   44137  
Dortmund   Neuer Graben   103   Wohnung   Wohnung   2. OG. rechts   48.99      
  3074   BARON   102   44137   Dortmund   Neuer Graben   103   Wohnung   Wohnung
  3. OG. links   66.65         3077   BARON   103   44137   Dortmund   Neuer
Graben   103   Wohnung   Wohnung   3. OG. mitte   50.59         3072   BARON  
104   44137   Dortmund   Neuer Graben   103   Wohnung   Wohnung   3. OG. rechts
  46.15         3139   BARON   013   44137   Dortmund   Sonnenplatz   14  
Gewerbe   Laden   EG. rechts       67.16     3157   BARON   014   44137  
Dortmund   Sonnenplatz   14   Wohnung   Wohnung   1. OG. links   63.54        
3147   BARON   015   44137   Dortmund   Sonnenplatz   14   Wohnung   Wohnung  
1. OG. rechts   72.09         3162   BARON   016   44137   Dortmund  
Sonnenplatz   14   Wohnung   Wohnung   2. OG. links   63.54         3175   BARON
  017   44137   Dortmund   Sonnenplatz   14   Wohnung   Wohnung   2. OG. mitte  
26.03         3159   BARON   018   44137   Dortmund   Sonnenplatz   14   Wohnung
  Wohnung   2. OG. rechts   46.06         3188   BARON   019   44137   Dortmund
  Sonnenplatz   14   Wohnung   Wohnung   3. OG. links   63.91         3180  
BARON   020   44137   Dortmund   Sonnenplatz   14   Wohnung   Wohnung   3. OG.
rechts   72.50         3196   BARON   021   44137   Dortmund   Sonnenplatz   14
  Wohnung   Wohnung   4. OG. links   63.91         3192   BARON   022   44137  
Dortmund   Sonnenplatz   14   Wohnung   Wohnung   4. OG. rechts   72.50        
3233   BARON   001   44137   Dortmund   Sonnenplatz   16   Gewerbe   Laden   EG.
links       67.16     3227   BARON   002   44137   Dortmund   Sonnenplatz   16  
Gewerbe   Laden   EG. rechts       70.61     3243   BARON   003   44137  
Dortmund   Sonnenplatz   16   Wohnung   Wohnung   1. OG. links   72.09        
3238   BARON   004   44137   Dortmund   Sonnenplatz   16   Wohnung   Wohnung  
1. OG. rechts   66.00         3245   BARON   005   44137   Dortmund  
Sonnenplatz   16   Wohnung   Wohnung   2. OG. links   46.06         3244   BARON
  006   44137   Dortmund   Sonnenplatz   16   Wohnung   Wohnung   2. OG. rechts
  91.97         3247   BARON   007   44137   Dortmund   Sonnenplatz   16  
Wohnung   Wohnung   3. OG. links   46.32         3248   BARON   008   44137  
Dortmund   Sonnenplatz   16   Wohnung   Wohnung   3. OG. mitte   26.18        
3246   BARON   009   44137   Dortmund   Sonnenplatz   16   Wohnung   Wohnung  
3. OG. rechts   66.35         3250   BARON   010   44137   Dortmund  
Sonnenplatz   16   Wohnung   Wohnung   4. OG. links   46.32         3249   BARON
  011   44137   Dortmund   Sonnenplatz   16   Wohnung   Wohnung   4. OG. rechts
  89.91         9069   BARON   GA 105   44137   Dortmund   Sonnenplatz      
Garage   Garage                   9074   BARON   GA 106   44137   Dortmund  
Sonnenplatz       Garage   Garage                   9073   BARON   GA 107  
44137   Dortmund   Sonnenplatz       Garage   Garage                   9071  
BARON   GA 109   44137   Dortmund   Sonnenplatz       Garage   Garage          
      verkauft 9075   BARON   GA 111   44137   Dortmund   Sonnenplatz      
Garage   Garage                   9068   BARON   GA 112   44137   Dortmund  
Sonnenplatz       Garage   Garage                   9066   BARON   GA 114  
44137   Dortmund   Sonnenplatz       Garage   Garage                 verkauft
9090   BARON   GA 115   44137   Dortmund   Sonnenplatz       Garage   Garage    
            verkauft 9065   BARON   GA 116   44137   Dortmund   Sonnenplatz    
  Garage   Garage                   9064   BARON   GA 117   44137   Dortmund  
Sonnenplatz       Garage   Garage                   9063   BARON   GA 118  
44137   Dortmund   Sonnenplatz       Garage   Garage                   9076  
BARON   S20   44137   Dortmund   Sonnenplatz       Stellplatz   Stellplatz      
            9077   BARON   S21   44137   Dortmund   Sonnenplatz       Stellplatz
  Stellplatz                   9078   BARON   S22   44137   Dortmund  
Sonnenplatz       Stellplatz   Stellplatz                   9079   BARON   S23  
44137   Dortmund   Sonnenplatz       Stellplatz   Stellplatz                  
9080   BARON   S24   44137   Dortmund   Sonnenplatz       Stellplatz  
Stellplatz                   9081   BARON   S25   44137   Dortmund   Sonnenplatz
      Stellplatz   Stellplatz                   9083   BARON   S27   44137  
Dortmund   Sonnenplatz       Stellplatz   Stellplatz                   9084  
BARON   S28   44137   Dortmund   Sonnenplatz       Stellplatz   Stellplatz      
            9085   BARON   S29   44137   Dortmund   Sonnenplatz       Stellplatz
  Stellplatz                   9086   BARON   S30   44137   Dortmund  
Sonnenplatz       Stellplatz   Stellplatz                   9087   BARON   S31  
44137   Dortmund   Sonnenplatz       Stellplatz   Stellplatz                  

7

--------------------------------------------------------------------------------



2585   BARON   037   44141   Dortmund   Tewaagstr.   2   Wohnung   Wohnung   EG.
rechts   75.00         2586   BARON   038   44141   Dortmund   Tewaagstr.   2  
Wohnung   Wohnung   1. OG. links   121.75         2587   BARON   039   44141  
Dortmund   Tewaagstr.   2   Wohnung   Wohnung   1. OG. rechts   80.73        
2588   BARON   040   44141   Dortmund   Tewaagstr.   2   Wohnung   Wohnung   2.
OG. links   127.54         2589   BARON   041   44141   Dortmund   Tewaagstr.  
2   Wohnung   Wohnung   2. OG. rechts   83.34         2590   BARON   042   44141
  Dortmund   Tewaagstr.   2   Wohnung   Wohnung   3. OG. links   127.54        
2591   BARON   043   44141   Dortmund   Tewaagstr.   2   Wohnung   Wohnung   3.
OG. rechts   83.34         2592   BARON   044   44141   Dortmund   Tewaagstr.  
2   Wohnung   Wohnung   4. OG. links   127.54         15026   BARON   045  
44141   Dortmund   Tewaagstr.   2   Wohnung   Wohnung   4. OG. rechts   83.34  
      9093   BARON   GE 046   44141   Dortmund   Tewaagstr.   2   Gewerbe  
Gaststätte   EG.         117.74     9095   BARON       44141   Dortmund  
Tewaagstr.   2   Garage   Garage                   9094   BARON   001   44141  
Dortmund   Tewaagstr.   4   Wohnung   Wohnung   EG. links   87.89         2595  
BARON   002   44141   Dortmund   Tewaagstr.   4   Wohnung   Wohnung   EG. rechts
  77.99         2596   BARON   003   44141   Dortmund   Tewaagstr.   4   Wohnung
  Wohnung   1. OG. links   81.40         2597   BARON   004   44141   Dortmund  
Tewaagstr.   4   Wohnung   Wohnung   1. OG. rechts   79.83         2598   BARON
  005   44141   Dortmund   Tewaagstr.   4   Wohnung   Wohnung   2. OG. links  
90.33         2599   BARON   006   44141   Dortmund   Tewaagstr.   4   Wohnung  
Wohnung   2. OG. rechts   79.83         2600   BARON   007   44141   Dortmund  
Tewaagstr.   4   Wohnung   Wohnung   3. OG. links   90.33         2601   BARON  
008   44141   Dortmund   Tewaagstr.   4   Wohnung   Wohnung   3. OG. rechts  
79.83         2602   BARON   009   44141   Dortmund   Tewaagstr.   4   Wohnung  
Wohnung   DG. rechts   82.32         2603   BARON   010   44141   Dortmund  
Tewaagstr.   6   Wohnung   Wohnung   EG. links   79.58         2604   BARON  
011   44141   Dortmund   Tewaagstr.   6   Wohnung   Wohnung   EG. rechts   76.33
        2605   BARON   012   44141   Dortmund   Tewaagstr.   6   Wohnung  
Wohnung   1. OG. links   81.83         2606   BARON   013   44141   Dortmund  
Tewaagstr.   6   Wohnung   Wohnung   1. OG. rechts   79.55         2607   BARON
  014   44141   Dortmund   Tewaagstr.   6   Wohnung   Wohnung   2. OG. links  
81.82         2608   BARON   015   44141   Dortmund   Tewaagstr.   6   Wohnung  
Wohnung   2. OG. rechts   79.53         2609   BARON   016   44141   Dortmund  
Tewaagstr.   6   Wohnung   Wohnung   3. OG. links   81.83         2610   BARON  
017   44141   Dortmund   Tewaagstr.   6   Wohnung   Wohnung   3. OG. rechts  
79.55         2611   BARON   018   44141   Dortmund   Tewaagstr.   6   Wohnung  
Wohnung   DG. links   85.00         2612   BARON   001   44141   Dortmund  
Tewaagstr.   8   Wohnung   Wohnung   1. UG. links   104.92         2613   BARON
  002   44141   Dortmund   Tewaagstr.   8   Wohnung   Wohnung   1. UG. rechts  
84.54         2614   BARON   003   44141   Dortmund   Tewaagstr.   8   Wohnung  
Wohnung   EG. links   104.92         2615   BARON   004   44141   Dortmund  
Tewaagstr.   8   Wohnung   Wohnung   EG. rechts   84.54         2616   BARON  
005   44141   Dortmund   Tewaagstr.   8   Wohnung   Wohnung   1. OG. links  
104.92         2617   BARON   006   44141   Dortmund   Tewaagstr.   8   Wohnung
  Wohnung   1. OG. rechts   84.54         2618   BARON   007   44141   Dortmund
  Tewaagstr.   8   Wohnung   Wohnung   2. OG. links   104.92         2619  
BARON   008   44141   Dortmund   Tewaagstr.   8   Wohnung   Wohnung   2. OG.
rechts   84.54         2620   BARON   009   44141   Dortmund   Tewaagstr.   8  
Wohnung   Wohnung   DG. links   39.84         2621   BARON   010   44141  
Dortmund   Tewaagstr.   8   Wohnung   Wohnung   DG. rechts   86.66         2622
  BARON   011   44141   Dortmund   Tewaagstr.   10   Wohnung   Wohnung   1. UG.
links   78.67         2623   BARON   012   44141   Dortmund   Tewaagstr.   10  
Wohnung   Wohnung   1. UG. rechts   78.67         2624   BARON   013   44141  
Dortmund   Tewaagstr.   10   Wohnung   Wohnung   EG. links   78.67         2625
  BARON   014   44141   Dortmund   Tewaagstr.   10   Wohnung   Wohnung   EG.
rechts   78.67         2626   BARON   015   44141   Dortmund   Tewaagstr.   10  
Wohnung   Wohnung   1. OG. links   78.67         2627   BARON   016   44141  
Dortmund   Tewaagstr.   10   Wohnung   Wohnung   1. OG. rechts   78.67        
2628   BARON   017   44141   Dortmund   Tewaagstr.   10   Wohnung   Wohnung   2.
OG. links   78.67         2629   BARON   018   44141   Dortmund   Tewaagstr.  
10   Wohnung   Wohnung   2. OG. rechts   78.67         2630   BARON   019  
44141   Dortmund   Tewaagstr.   10   Wohnung   Wohnung   DG. links   80.80      
  2631   BARON   020   44141   Dortmund   Tewaagstr.   12   Wohnung   Wohnung  
1. UG. links   78.67         2632   BARON   021   44141   Dortmund   Tewaagstr.
  12   Wohnung   Wohnung   1. UG. rechts   78.67         2634   BARON   022  
44141   Dortmund   Tewaagstr.   12   Wohnung   Wohnung   EG. links   78.67      
  2635   BARON   023   44141   Dortmund   Tewaagstr.   12   Wohnung   Wohnung  
EG. rechts   78.67         2636   BARON   024   44141   Dortmund   Tewaagstr.  
12   Wohnung   Wohnung   1. OG. links   78.67         2637   BARON   025   44141
  Dortmund   Tewaagstr.   12   Wohnung   Wohnung   1. OG. rechts   78.67        
2638   BARON   026   44141   Dortmund   Tewaagstr.   12   Wohnung   Wohnung   2.
OG. links   78.67         2639   BARON   027   44141   Dortmund   Tewaagstr.  
12   Wohnung   Wohnung   2. OG. rechts   78.67         2640   BARON   028  
44141   Dortmund   Tewaagstr.   12   Wohnung   Wohnung   DG. rechts   80.80    
    2678   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage  
                2679   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage
  Garage                   2680   BARON       44141   Dortmund   Tewaagstr.  
8-12   Garage   Garage                   2682   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2683   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2684   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2706   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2707   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2708   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2710   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2711   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2712   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2714   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2715   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2717   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2718   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2720   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2735   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2736   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2737   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2738   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2698   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2700   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2701   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2702   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2703   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2704   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2705   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2685   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2686   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2687   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2688   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2689   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2690   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2692   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2693   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2694   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2695   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2696   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2721   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2725   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2726   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2727   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2728   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2729   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2730   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2731   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2732   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2733   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2734   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2754   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2755   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2756   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2758   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2759   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2761   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2762   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2763   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2764   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2765   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2767   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2784   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2785   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2786   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2787   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2788   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2789   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2790   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2791   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2792   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2793   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                  

8

--------------------------------------------------------------------------------







2794   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2744   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2745   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2746   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2747   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2749   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2751   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2752   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2768   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2769   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2771   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2773   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2775   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2776   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2778   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   2779   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   2781   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2782   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2783   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2795   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2801   BARON       44141   Dortmund   Tewaagstr.   8-12
  Stellplatz   Stellplatz                   2807   BARON       44141   Dortmund
  Tewaagstr.   8-12   Stellplatz   Stellplatz                   2810   BARON    
  44141   Dortmund   Tewaagstr.   8-12   Stellplatz   Stellplatz                
  2814   BARON       44141   Dortmund   Tewaagstr.   8-12   Stellplatz  
Stellplatz                   2817   BARON       44141   Dortmund   Tewaagstr.  
8-12   Stellplatz   Stellplatz                   2739   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   2740   BARON  
    44141   Dortmund   Tewaagstr.   8-12   Garage   Garage                  
2741   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage   Garage      
            2742   BARON       44141   Dortmund   Tewaagstr.   8-12   Garage  
Garage                   2743   BARON       44141   Dortmund   Tewaagstr.   8-12
  Garage   Garage                   3640   BARON       44141   Dortmund  
Tewaagstr.   8-12   Garage   Garage                   3641   BARON       44141  
Dortmund   Tewaagstr.   8-12   Garage   Garage                   5056   BARON  
01   40789   Monheim am Rhein   Auf dem Kamp   1   Wohnung   Wohnung   EG. links
  65.00         5057   BARON   02   40789   Monheim am Rhein   Auf dem Kamp   1
  Wohnung   Wohnung   EG. rechts   65.00         5058   BARON   03   40789  
Monheim am Rhein   Auf dem Kamp   1   Wohnung   Wohnung   1. OG. links   65.00  
      5059   BARON   04   40789   Monheim am Rhein   Auf dem Kamp   1   Wohnung
  Wohnung   1. OG. rechts   65.00         5060   BARON   05   40789   Monheim am
Rhein   Auf dem Kamp   1   Wohnung   Wohnung   2. OG. links   65.00         5061
  BARON   06   40789   Monheim am Rhein   Auf dem Kamp   1   Wohnung   Wohnung  
2. OG. rechts   65.00         5100   BARON   13   40789   Monheim am Rhein   Auf
dem Kamp   2   Wohnung   Wohnung   EG. links   65.00         5101   BARON   14  
40789   Monheim am Rhein   Auf dem Kamp   2   Wohnung   Wohnung   EG. rechts  
53.00         5103   BARON   15   40789   Monheim am Rhein   Auf dem Kamp   2  
Wohnung   Wohnung   1. OG. links   65.00         5105   BARON   16   40789  
Monheim am Rhein   Auf dem Kamp   2   Wohnung   Wohnung   1. OG. rechts   53.00
        5110   BARON   17   40789   Monheim am Rhein   Auf dem Kamp   2  
Wohnung   Wohnung   2. OG. links   65.00         5108   BARON   18   40789  
Monheim am Rhein   Auf dem Kamp   2   Wohnung   Wohnung   2. OG. rechts   53.00
        5062   BARON   07   40789   Monheim am Rhein   Auf dem Kamp   3  
Wohnung   Wohnung   EG. links   65.00         5063   BARON   08   40789  
Monheim am Rhein   Auf dem Kamp   3   Wohnung   Wohnung   EG. rechts   65.00    
    5064   BARON   09   40789   Monheim am Rhein   Auf dem Kamp   3   Wohnung  
Wohnung   1. OG. links   65.00         5065   BARON   10   40789   Monheim am
Rhein   Auf dem Kamp   3   Wohnung   Wohnung   1. OG. rechts   65.00        
5066   BARON   11   40789   Monheim am Rhein   Auf dem Kamp   3   Wohnung  
Wohnung   2. OG. links   65.00         5067   BARON   12   40789   Monheim am
Rhein   Auf dem Kamp   3   Wohnung   Wohnung   2. OG. rechts   65.00        
5114   BARON   19   40789   Monheim am Rhein   Auf dem Kamp   4   Wohnung  
Wohnung   EG. links   65.00         5116   BARON   20   40789   Monheim am Rhein
  Auf dem Kamp   4   Wohnung   Wohnung   EG. rechts   53.00         5118   BARON
  21   40789   Monheim am Rhein   Auf dem Kamp   4   Wohnung   Wohnung   1. OG.
links   65.00         5120   BARON   22   40789   Monheim am Rhein   Auf dem
Kamp   4   Wohnung   Wohnung   1. OG. rechts   53.00         5121   BARON   23  
40789   Monheim am Rhein   Auf dem Kamp   4   Wohnung   Wohnung   2. OG. links  
65.00         5122   BARON   24   40789   Monheim am Rhein   Auf dem Kamp   4  
Wohnung   Wohnung   2. OG. rechts   53.00         5068   BARON   13   40789  
Monheim am Rhein   Auf dem Kamp   5   Wohnung   Wohnung   EG. links   65.00    
    5069   BARON   14   40789   Monheim am Rhein   Auf dem Kamp   5   Wohnung  
Wohnung   EG. rechts   65.00         5070   BARON   15   40789   Monheim am
Rhein   Auf dem Kamp   5   Wohnung   Wohnung   1. OG. links   65.00         5071
  BARON   16   40789   Monheim am Rhein   Auf dem Kamp   5   Wohnung   Wohnung  
1. OG. rechts   65.00         5072   BARON   17   40789   Monheim am Rhein   Auf
dem Kamp   5   Wohnung   Wohnung   2. OG. links   65.00         5073   BARON  
18   40789   Monheim am Rhein   Auf dem Kamp   5   Wohnung   Wohnung   2. OG.
rechts   65.00         5074   BARON   19   40789   Monheim am Rhein   Auf dem
Kamp   5   Wohnung   Wohnung   3. OG. links   65.00         5075   BARON   20  
40789   Monheim am Rhein   Auf dem Kamp   5   Wohnung   Wohnung   3. OG. rechts
  65.00         5124   BARON   25   40789   Monheim am Rhein   Auf dem Kamp   6
  Wohnung   Wohnung   EG. links   65.00         5126   BARON   26   40789  
Monheim am Rhein   Auf dem Kamp   6   Wohnung   Wohnung   EG. rechts   53.00    
    5127   BARON   27   40789   Monheim am Rhein   Auf dem Kamp   6   Wohnung  
Wohnung   1. OG. links   65.00         5128   BARON   28   40789   Monheim am
Rhein   Auf dem Kamp   6   Wohnung   Wohnung   1. OG. rechts   53.00        
5129   BARON   29   40789   Monheim am Rhein   Auf dem Kamp   6   Wohnung  
Wohnung   2. OG. links   65.00         5130   BARON   30   40789   Monheim am
Rhein   Auf dem Kamp   6   Wohnung   Wohnung   2. OG. rechts   53.00        
5076   BARON   21   40789   Monheim am Rhein   Auf dem Kamp   7   Wohnung  
Wohnung   EG. links   65.00         5077   BARON   22   40789   Monheim am Rhein
  Auf dem Kamp   7   Wohnung   Wohnung   EG. rechts   65.00         5078   BARON
  23   40789   Monheim am Rhein   Auf dem Kamp   7   Wohnung   Wohnung   1. OG.
links   65.00         5079   BARON   24   40789   Monheim am Rhein   Auf dem
Kamp   7   Wohnung   Wohnung   1. OG. rechts   65.00         5080   BARON   25  
40789   Monheim am Rhein   Auf dem Kamp   7   Wohnung   Wohnung   2. OG. links  
65.00         5081   BARON   26   40789   Monheim am Rhein   Auf dem Kamp   7  
Wohnung   Wohnung   2. OG. rechts   65.00         5082   BARON   27   40789  
Monheim am Rhein   Auf dem Kamp   7   Wohnung   Wohnung   3. OG. links   65.00  
      5083   BARON   28   40789   Monheim am Rhein   Auf dem Kamp   7   Wohnung
  Wohnung   3. OG. rechts   65.00         5131   BARON   31   40789   Monheim am
Rhein   Auf dem Kamp   8   Wohnung   Wohnung   EG. links   65.00         5132  
BARON   32   40789   Monheim am Rhein   Auf dem Kamp   8   Wohnung   Wohnung  
EG. rechts   53.00         5133   BARON   33   40789   Monheim am Rhein   Auf
dem Kamp   8   Wohnung   Wohnung   1. OG. links   65.00         5134   BARON  
34   40789   Monheim am Rhein   Auf dem Kamp   8   Wohnung   Wohnung   1. OG.
rechts   53.00         5135   BARON   35   40789   Monheim am Rhein   Auf dem
Kamp   8   Wohnung   Wohnung   2. OG. links   65.00         5136   BARON   36  
40789   Monheim am Rhein   Auf dem Kamp   8   Wohnung   Wohnung   2. OG. rechts
  53.00         5084   BARON   29   40789   Monheim am Rhein   Auf dem Kamp   9
  Wohnung   Wohnung   EG. links   65.00         5085   BARON   30   40789  
Monheim am Rhein   Auf dem Kamp   9   Wohnung   Wohnung   EG. rechts   65.00    
    5086   BARON   31   40789   Monheim am Rhein   Auf dem Kamp   9   Wohnung  
Wohnung   1. OG. links   65.00         5087   BARON   32   40789   Monheim am
Rhein   Auf dem Kamp   9   Wohnung   Wohnung   1. OG. rechts   65.00        
5088   BARON   33   40789   Monheim am Rhein   Auf dem Kamp   9   Wohnung  
Wohnung   2. OG. links   65.00         5089   BARON   34   40789   Monheim am
Rhein   Auf dem Kamp   9   Wohnung   Wohnung   2. OG. rechts   65.00        
5090   BARON   35   40789   Monheim am Rhein   Auf dem Kamp   9   Wohnung  
Wohnung   3. OG. links   65.00         5091   BARON   36   40789   Monheim am
Rhein   Auf dem Kamp   9   Wohnung   Wohnung   3. OG. rechts   65.00        
5137   BARON   37   40789   Monheim am Rhein   Auf dem Kamp   10   Wohnung  
Wohnung   EG. links   65.00         5138   BARON   38   40789   Monheim am Rhein
  Auf dem Kamp   10   Wohnung   Wohnung   EG. rechts   65.00         5139  
BARON   39   40789   Monheim am Rhein   Auf dem Kamp   10   Wohnung   Wohnung  
1. OG. links   65.00         5140   BARON   40   40789   Monheim am Rhein   Auf
dem Kamp   10   Wohnung   Wohnung   1. OG. rechts   65.00         5141   BARON  
41   40789   Monheim am Rhein   Auf dem Kamp   10   Wohnung   Wohnung   2. OG.
links   65.00         5142   BARON   42   40789   Monheim am Rhein   Auf dem
Kamp   10   Wohnung   Wohnung   2. OG. rechts   65.00         5092   BARON   37
  40789   Monheim am Rhein   Auf dem Kamp   11   Wohnung   Wohnung   EG. links  
65.00         5093   BARON   38   40789   Monheim am Rhein   Auf dem Kamp   11  
Wohnung   Wohnung   EG. rechts   65.00         5094   BARON   39   40789  
Monheim am Rhein   Auf dem Kamp   11   Wohnung   Wohnung   1. OG. links   65.00
        5095   BARON   40   40789   Monheim am Rhein   Auf dem Kamp   11  
Wohnung   Wohnung   1. OG. rechts   65.00         5096   BARON   41   40789  
Monheim am Rhein   Auf dem Kamp   11   Wohnung   Wohnung   2. OG. links   65.00
        5097   BARON   42   40789   Monheim am Rhein   Auf dem Kamp   11  
Wohnung   Wohnung   2. OG. rechts   65.00         5098   BARON   43   40789  
Monheim am Rhein   Auf dem Kamp   11   Wohnung   Wohnung   3. OG. links   65.00
        5099   BARON   44   40789   Monheim am Rhein   Auf dem Kamp   11  
Wohnung   Wohnung   3. OG. rechts   65.00         5143   BARON   43   40789  
Monheim am Rhein   Auf dem Kamp   12   Wohnung   Wohnung   EG. links   65.00    
    5144   BARON   44   40789   Monheim am Rhein   Auf dem Kamp   12   Wohnung  
Wohnung   EG. rechts   53.00         5145   BARON   45   40789   Monheim am
Rhein   Auf dem Kamp   12   Wohnung   Wohnung   1. OG. links   65.00        
5146   BARON   46   40789   Monheim am Rhein   Auf dem Kamp   12   Wohnung  
Wohnung   1. OG. rechts   53.00         5147   BARON   47   40789   Monheim am
Rhein   Auf dem Kamp   12   Wohnung   Wohnung   2. OG. links   65.00        
5148   BARON   48   40789   Monheim am Rhein   Auf dem Kamp   12   Wohnung  
Wohnung   2. OG. rechts   53.00         5149   BARON   49   40789   Monheim am
Rhein   Auf dem Kamp   14   Wohnung   Wohnung   EG. links   65.00         5150  
BARON   50   40789   Monheim am Rhein   Auf dem Kamp   14   Wohnung   Wohnung  
EG. rechts   65.00         5151   BARON   51   40789   Monheim am Rhein   Auf
dem Kamp   14   Wohnung   Wohnung   1. OG. links   65.00         5153   BARON  
52   40789   Monheim am Rhein   Auf dem Kamp   14   Wohnung   Wohnung   1. OG.
rechts   65.00         5155   BARON   53   40789   Monheim am Rhein   Auf dem
Kamp   14   Wohnung   Wohnung   2. OG. links   65.00         5157   BARON   54  
40789   Monheim am Rhein   Auf dem Kamp   14   Wohnung   Wohnung   2. OG. rechts
  65.00         5216   BARON   45   40789   Monheim am Rhein   Auf dem Kamp  
1—14   Garage   Garage                   5220   BARON   46   40789   Monheim am
Rhein   Auf dem Kamp   1—14   Garage   Garage                   5221   BARON  
47   40789   Monheim am Rhein   Auf dem Kamp   1—14   Garage   Garage          
        5222   BARON   48   40789   Monheim am Rhein   Auf dem Kamp   1—14  
Garage   Garage                   5223   BARON   49   40789   Monheim am Rhein  
Auf dem Kamp   1—14   Garage   Garage                   5225   BARON   50  
40789   Monheim am Rhein   Auf dem Kamp   1—14   Garage   Garage                
  5226   BARON   51   40789   Monheim am Rhein   Auf dem Kamp   1—14   Garage  
Garage                   5228   BARON   52   40789   Monheim am Rhein   Auf dem
Kamp   1—14   Garage   Garage                   5229   BARON   55   40789  
Monheim am Rhein   Auf dem Kamp   1—14   Garage   Garage                   5230
  BARON   56   40789   Monheim am Rhein   Auf dem Kamp   1—14   Garage   Garage
                 

9

--------------------------------------------------------------------------------



5232   BARON   57   40789   Monheim am Rhein   Auf dem Kamp   1—14   Garage  
Garage                   5233   BARON   58   40789   Monheim am Rhein   Auf dem
Kamp   1—14   Garage   Garage                   5234   BARON   59   40789  
Monheim am Rhein   Auf dem Kamp   1—14   Garage   Garage                   5236
  BARON   60   40789   Monheim am Rhein   Auf dem Kamp   1—14   Garage   Garage
                  5162   BARON   01   40789   Monheim am Rhein   Lottenstraße  
36   Wohnung   Wohnung   EG. links       65.00     5188   BARON   02   40789  
Monheim am Rhein   Lottenstraße   36   Wohnung   Wohnung   EG. rechts      
65.00     5194   BARON   03   40789   Monheim am Rhein   Lottenstraße   36  
Wohnung   Wohnung   1. OG. links       65.00     5195   BARON   04   40789  
Monheim am Rhein   Lottenstraße   36   Wohnung   Wohnung   1. OG. rechts      
65.00     5196   BARON   05   40789   Monheim am Rhein   Lottenstraße   36  
Wohnung   Wohnung   2. OG. links       65.00     5198   BARON   06   40789  
Monheim am Rhein   Lottenstraße   36   Wohnung   Wohnung   2. OG. rechts      
65.00     5201   BARON   07   40789   Monheim am Rhein   Lottenstraße   38  
Wohnung   Wohnung   EG. links       65.00     5203   BARON   08   40789  
Monheim am Rhein   Lottenstraße   38   Wohnung   Wohnung   EG. rechts      
53.00     5206   BARON   09   40789   Monheim am Rhein   Lottenstraße   38  
Wohnung   Wohnung   1. OG. links       65.00     5207   BARON   10   40789  
Monheim am Rhein   Lottenstraße   38   Wohnung   Wohnung   1. OG. rechts      
53.00     5211   BARON   11   40789   Monheim am Rhein   Lottenstraße   38  
Wohnung   Wohnung   2. OG. links       65.00     5213   BARON   12   40789  
Monheim am Rhein   Lottenstraße   38   Wohnung   Wohnung   2. OG. rechts      
53.00     4817   BARON   01   40789   Monheim am Rhein   Mittelstraße   22  
Wohnung   Wohnung   EG. links       73.12     4809   BARON   02   40789  
Monheim am Rhein   Mittelstraße   22   Wohnung   Wohnung   EG. rechts      
54.07     4824   BARON   03   40789   Monheim am Rhein   Mittelstraße   22  
Wohnung   Wohnung   1. OG. links       73.12     4836   BARON   04   40789  
Monheim am Rhein   Mittelstraße   22   Wohnung   Wohnung   1. OG. rechts      
54.07     4843   BARON   05   40789   Monheim am Rhein   Mittelstraße   22  
Wohnung   Wohnung   2. OG. links       74.28     4846   BARON   06   40789  
Monheim am Rhein   Mittelstraße   22   Wohnung   Wohnung   2. OG. rechts      
54.38     4850   BARON   07   40789   Monheim am Rhein   Mittelstraße   22  
Wohnung   Wohnung   3. OG. links       74.28     4853   BARON   08   40789  
Monheim am Rhein   Mittelstraße   22   Wohnung   Wohnung   3. OG. rechts      
54.38     4863   BARON   09   40789   Monheim am Rhein   Mittelstraße   24  
Wohnung   Wohnung   EG. links       69.32     4866   BARON   10   40789  
Monheim am Rhein   Mittelstraße   24   Wohnung   Wohnung   EG. rechts      
69.13     4873   BARON   11   40789   Monheim am Rhein   Mittelstraße   24  
Wohnung   Wohnung   1. OG. links       69.32     4879   BARON   12   40789  
Monheim am Rhein   Mittelstraße   24   Wohnung   Wohnung   1. OG. rechts      
69.13     4882   BARON   13   40789   Monheim am Rhein   Mittelstraße   24  
Wohnung   Wohnung   2. OG. links       70.60     4884   BARON   14   40789  
Monheim am Rhein   Mittelstraße   24   Wohnung   Wohnung   2. OG. rechts      
70.41     4887   BARON   15   40789   Monheim am Rhein   Mittelstraße   24  
Wohnung   Wohnung   3. OG. links       70.60     4890   BARON   16   40789  
Monheim am Rhein   Mittelstraße   24   Wohnung   Wohnung   3. OG. rechts      
70.41     4895   BARON   17   40789   Monheim am Rhein   Mittelstraße   26  
Wohnung   Wohnung   EG. links       69.60     4898   BARON   18   40789  
Monheim am Rhein   Mittelstraße   26   Wohnung   Wohnung   EG. rechts      
55.75     4915   BARON   19   40789   Monheim am Rhein   Mittelstraße   26  
Wohnung   Wohnung   1. OG. links       69.60     4927   BARON   20   40789  
Monheim am Rhein   Mittelstraße   26   Wohnung   Wohnung   1. OG. rechts      
55.75     4932   BARON   21   40789   Monheim am Rhein   Mittelstraße   26  
Wohnung   Wohnung   2. OG. links       70.21     4934   BARON   22   40789  
Monheim am Rhein   Mittelstraße   26   Wohnung   Wohnung   2. OG. rechts      
56.33     4937   BARON   23   40789   Monheim am Rhein   Mittelstraße   26  
Wohnung   Wohnung   3. OG. links       70.21     4950   BARON   24   40789  
Monheim am Rhein   Mittelstraße   26   Wohnung   Wohnung   3. OG. rechts      
56.33     4952   BARON   25   40789   Monheim am Rhein   Mittelstraße   28  
Wohnung   Wohnung   EG. links       85.14     4956   BARON   26   40789  
Monheim am Rhein   Mittelstraße   28   Wohnung   Wohnung   EG. rechts      
69.20     4957   BARON   27   40789   Monheim am Rhein   Mittelstraße   28  
Wohnung   Wohnung   1. OG. links       85.79     4959   BARON   28   40789  
Monheim am Rhein   Mittelstraße   28   Wohnung   Wohnung   1. OG. rechts      
70.53     4961   BARON   29   40789   Monheim am Rhein   Mittelstraße   28  
Wohnung   Wohnung   2. OG. links       85.79     4963   BARON   30   40789  
Monheim am Rhein   Mittelstraße   28   Wohnung   Wohnung   2. OG. rechts      
70.53     4966   BARON   31   40789   Monheim am Rhein   Mittelstraße   22—28  
Garage   Garage                   4967   BARON   32   40789   Monheim am Rhein  
Mittelstraße   22—28   Garage   Garage                   4970   BARON   33  
40789   Monheim am Rhein   Mittelstraße   22—28   Garage   Garage              
    4971   BARON   34   40789   Monheim am Rhein   Mittelstraße   22—28   Garage
  Garage                   4973   BARON   35   40789   Monheim am Rhein  
Mittelstraße   22—28   Garage   Garage                   6937   BARON   001  
45470   Mülheim an der Ruhr   Buggenbeck   10   Wohnung   Wohnung   EG. links  
    50.19     6936   BARON   002   45470   Mülheim an der Ruhr   Buggenbeck   10
  Wohnung   Wohnung   EG. rechts       50.19     7524   BARON   003   45470  
Mülheim an der Ruhr   Buggenbeck   10   Wohnung   Wohnung   1. OG. links      
55.96     6938   BARON   004   45470   Mülheim an der Ruhr   Buggenbeck   10  
Wohnung   Wohnung   1. OG. rechts       55.96     6939   BARON   005   45470  
Mülheim an der Ruhr   Buggenbeck   10   Wohnung   Wohnung   2. OG. links      
57.03     6940   BARON   006   45470   Mülheim an der Ruhr   Buggenbeck   10  
Wohnung   Wohnung   2. OG. rechts       57.03     6941   BARON   007   45470  
Mülheim an der Ruhr   Buggenbeck   10   Wohnung   Wohnung   DG. rechts      
67.00     9142   BARON   008   45470   Mülheim an der Ruhr   Buggenbeck   10  
Wohnung   Wohnung   EG. links       60.25     6976   BARON   009   45470  
Mülheim an der Ruhr   Buggenbeck   12   Wohnung   Wohnung   EG. rechts      
60.20     6979   BARON   010   45470   Mülheim an der Ruhr   Buggenbeck   12  
Wohnung   Wohnung   1. OG. links       63.55     6981   BARON   011   45470  
Mülheim an der Ruhr   Buggenbeck   12   Wohnung   Wohnung   1. OG. rechts      
63.55     6982   BARON   012   45470   Mülheim an der Ruhr   Buggenbeck   12  
Wohnung   Wohnung   2. OG. links       64.62     6984   BARON   013   45470  
Mülheim an der Ruhr   Buggenbeck   12   Wohnung   Wohnung   2. OG. rechts      
64.62     7525   BARON   014   45470   Mülheim an der Ruhr   Buggenbeck   14  
Wohnung   Wohnung   EG. links       60.20     6986   BARON   015   45470  
Mülheim an der Ruhr   Buggenbeck   14   Wohnung   Wohnung   EG. rechts      
60.20     6987   BARON   016   45470   Mülheim an der Ruhr   Buggenbeck   14  
Wohnung   Wohnung   1. OG. links       63.55     7526   BARON   017   45470  
Mülheim an der Ruhr   Buggenbeck   14   Wohnung   Wohnung   1. OG. rechts      
63.55     7527   BARON   018   45470   Mülheim an der Ruhr   Buggenbeck   14  
Wohnung   Wohnung   2. OG. links       64.62     6988   BARON   019   45470  
Mülheim an der Ruhr   Buggenbeck   14   Wohnung   Wohnung   2. OG. rechts      
64.62     6990   BARON   020   45470   Mülheim an der Ruhr   Buggenbeck   16  
Wohnung   Wohnung   EG. links       50.19     6991   BARON   021   45470  
Mülheim an der Ruhr   Buggenbeck   16   Wohnung   Wohnung   EG. rechts      
50.19     6992   BARON   022   45470   Mülheim an der Ruhr   Buggenbeck   16  
Wohnung   Wohnung   1. OG. links       55.96     6994   BARON   023   45470  
Mülheim an der Ruhr   Buggenbeck   16   Wohnung   Wohnung   1. OG. rechts      
55.96     6995   BARON   024   45470   Mülheim an der Ruhr   Buggenbeck   16  
Wohnung   Wohnung   2. OG. links       57.03     6997   BARON   025   45470  
Mülheim an der Ruhr   Buggenbeck   16   Wohnung   Wohnung   2. OG. rechts      
57.03     6999   BARON   026   45470   Mülheim an der Ruhr   Buggenbeck   16  
Wohnung   Wohnung   DG. links       78.40     7002   BARON   001   45468  
Mülheim an der Ruhr   Dohne   15   Wohnung   Wohnung   EG.         84.04    
7003   BARON   002   45468   Mülheim an der Ruhr   Dohne   15   Wohnung  
Wohnung   1. OG. links       60.30     7531   BARON   003   45468   Mülheim an
der Ruhr   Dohne   15   Wohnung   Wohnung   1. OG. rechts       22.90     7007  
BARON   004   45468   Mülheim an der Ruhr   Dohne   15   Wohnung   Wohnung   DG.
        55.00     7009   BARON   001   45468   Mülheim an der Ruhr   Dohne   15
A   Wohnung   Wohnung   EG. links       60.20     7008   BARON   002   45468  
Mülheim an der Ruhr   Dohne   15 A   Wohnung   Wohnung   EG. rechts       81.00
    7013   BARON   003   45468   Mülheim an der Ruhr   Dohne   15 A   Wohnung  
Wohnung   1. OG. links       60.20     7011   BARON   004   45468   Mülheim an
der Ruhr   Dohne   15 A   Wohnung   Wohnung   1. OG. rechts       81.00     7019
  BARON   005   45468   Mülheim an der Ruhr   Dohne   15 A   Wohnung   Wohnung  
2. OG. links       60.20     7015   BARON   006   45468   Mülheim an der Ruhr  
Dohne   15 A   Wohnung   Wohnung   2. OG. rechts       81.00     7532   BARON  
    45468   Mülheim an der Ruhr   Dohne   15 A   Wohnung   Mansarde            
6.80     7533   BARON       45468   Mülheim an der Ruhr   Dohne   15 A   Wohnung
  Mansarde             6.10     1554   BARON       45468   Mülheim an der Ruhr  
Dohne   15 A   Sonstiges   Sonstiges                   7021   BARON   007  
45468   Mülheim an der Ruhr   Dohne   15 B   Wohnung   Wohnung   EG. links      
38.10     7020   BARON   008   45468   Mülheim an der Ruhr   Dohne   15 B  
Wohnung   Wohnung   EG. rechts       97.60     7023   BARON   009   45468  
Mülheim an der Ruhr   Dohne   15 B   Wohnung   Wohnung   1. OG. links      
38.10     7022   BARON   010   45468   Mülheim an der Ruhr   Dohne   15 B  
Wohnung   Wohnung   1. OG. rechts       97.60     7025   BARON   011   45468  
Mülheim an der Ruhr   Dohne   15 B   Wohnung   Wohnung   2. OG. links      
38.10     7024   BARON   012   45468   Mülheim an der Ruhr   Dohne   15 B  
Wohnung   Wohnung   2. OG. rechts       98.00     9096   BARON   013   45468  
Mülheim an der Ruhr   Dohne   15 B   Garage   Garage                   9097  
BARON   014   45468   Mülheim an der Ruhr   Dohne   15 B   Garage   Garage      
            9098   BARON   015   45468   Mülheim an der Ruhr   Dohne   15 B  
Garage   Garage                   9099   BARON   016   45468   Mülheim an der
Ruhr   Dohne   15 B   Garage   Garage                   9100   BARON   017  
45468   Mülheim an der Ruhr   Dohne   15 B   Garage   Garage                  
9101   BARON   018   45468   Mülheim an der Ruhr   Dohne   15 B   Garage  
Garage                   9102   BARON   019   45468   Mülheim an der Ruhr  
Dohne   15 B   Garage   Garage                   9103   BARON   020   45468  
Mülheim an der Ruhr   Dohne   15 B   Garage   Garage                   9104  
BARON   021   45468   Mülheim an der Ruhr   Dohne   15 B   Garage   Garage      
            9105   BARON   022   45468   Mülheim an der Ruhr   Dohne   15 B  
Garage   Garage                   7535   BARON       45468   Mülheim an der Ruhr
  Dohne   15 B   Wohnung   Mansarde             6.80     7536   BARON      
45468   Mülheim an der Ruhr   Dohne   15 B   Wohnung   Mansarde             4.90
    7537   BARON       45468   Mülheim an der Ruhr   Dohne   15 B   Wohnung  
Mansarde             10.70     7538   BARON       45468   Mülheim an der Ruhr  
Dohne   15 B   Wohnung   Mansarde             6.10     6710   BARON   001  
45479   Mülheim an der Ruhr   Duisburger Straße   65   Wohnung   Wohnung   EG.
links       80.29     6727   BARON   002   45479   Mülheim an der Ruhr  
Duisburger Straße   65   Wohnung   Wohnung   EG. rechts       78.45     6730  
BARON   003   45479   Mülheim an der Ruhr   Duisburger Straße   65   Wohnung  
Wohnung   1. OG. links       63.60     6734   BARON   004   45479   Mülheim an
der Ruhr   Duisburger Straße   65   Wohnung   Wohnung   1. OG. mitte       38.45
    6740   BARON   005   45479   Mülheim an der Ruhr   Duisburger Straße   65  
Wohnung   Wohnung   1. OG. rechts       63.60     6748   BARON   006   45479  
Mülheim an der Ruhr   Duisburger Straße   65   Wohnung   Wohnung   2. OG. links
      63.60     7217   BARON   007   45479   Mülheim an der Ruhr   Duisburger
Straße   65   Wohnung   Wohnung   2. OG. mitte       38.45     6753   BARON  
008   45479   Mülheim an der Ruhr   Duisburger Straße   65   Wohnung   Wohnung  
2. OG. rechts       63.60     6757   BARON   009   45479   Mülheim an der Ruhr  
Duisburger Straße   65   Wohnung   Wohnung   DG.     54.00         6822   BARON
  001   45479   Mülheim an der Ruhr   Duisburger Straße   67   Gewerbe   Laden  
EG. links           39.60 6824   BARON   002   45479   Mülheim an der Ruhr  
Duisburger Straße   67   Wohnung   Wohnung   EG. mitte       56.00     6827  
BARON   003   45479   Mülheim an der Ruhr   Duisburger Straße   67   Wohnung  
Wohnung   1. OG. links       56.40     6829   BARON   004   45479   Mülheim an
der Ruhr   Duisburger Straße   67   Wohnung   Wohnung   1. OG. rechts      
41.25     6831   BARON   005   45479   Mülheim an der Ruhr   Duisburger Straße  
67   Wohnung   Wohnung   2. OG. links       56.40     6833   BARON   006   45479
  Mülheim an der Ruhr   Duisburger Straße   67   Wohnung   Wohnung   2. OG.
rechts       41.25     6839   BARON       45479   Mülheim an der Ruhr  
Duisburger Straße   67   Wohnung   Wohnung   DG. k.a.             7520   BARON  
010   45479   Mülheim an der Ruhr   Frankenallee   1   Wohnung   Wohnung   EG.
links       52.50     6759   BARON   011   45479   Mülheim an der Ruhr  
Frankenallee   1   Wohnung   Wohnung   EG. rechts       52.50    

10

--------------------------------------------------------------------------------



Refinancing Portfolio (May 31, 2007)

6760   BARON   012   45479   Mülheim an der Ruhr   Frankenallee   1   Wohnung  
Wohnung   1. OG.   links   57.00         6761   BARON   013   45479   Mülheim an
der Ruhr   Frankenallee   1   Wohnung   Wohnung   1. OG.   rechts   57.00      
  6763   BARON   014   45479   Mülheim an der Ruhr   Frankenallee   1   Wohnung
  Wohnung   2. OG.   links   57.00         6762   BARON   015   45479   Mülheim
an der Ruhr   Frankenallee   1   Wohnung   Wohnung   2. OG.   rechts   57.00    
    7521   BARON   016   45479   Mülheim an der Ruhr   Frankenallee   1  
Wohnung   Wohnung   DG.       48.50         6843   BARON   007   45479   Mülheim
an der Ruhr   Frankenallee   2   Wohnung   Wohnung   EG.   links   52.50        
6845   BARON   008   45479   Mülheim an der Ruhr   Frankenallee   2   Wohnung  
Wohnung   EG.   rechts   52.50         6848   BARON   009   45479   Mülheim an
der Ruhr   Frankenallee   2   Wohnung   Wohnung   1. OG.   links   57.00        
6850   BARON   010   45479   Mülheim an der Ruhr   Frankenallee   2   Wohnung  
Wohnung   1. OG.   rechts   57.00         6852   BARON   011   45479   Mülheim
an der Ruhr   Frankenallee   2   Wohnung   Wohnung   2. OG.   links   57.00    
    6854   BARON   012   45479   Mülheim an der Ruhr   Frankenallee   2  
Wohnung   Wohnung   2. OG.   rechts   57.00         7523   BARON   013   45479  
Mülheim an der Ruhr   Frankenallee   2   Wohnung   Wohnung   DG.       48.50    
    6765   BARON   017   45479   Mülheim an der Ruhr   Frankenallee   3  
Wohnung   Wohnung   EG.   links   52.50         6768   BARON   018   45479  
Mülheim an der Ruhr   Frankenallee   3   Wohnung   Wohnung   EG.   rechts  
52.50         6770   BARON   019   45479   Mülheim an der Ruhr   Frankenallee  
3   Wohnung   Wohnung   1. OG.   links   57.00         6772   BARON   020  
45479   Mülheim an der Ruhr   Frankenallee   3   Wohnung   Wohnung   1. OG.  
rechts   57.00         6774   BARON   021   45479   Mülheim an der Ruhr  
Frankenallee   3   Wohnung   Wohnung   2. OG.   links   57.00         6776  
BARON   022   45479   Mülheim an der Ruhr   Frankenallee   3   Wohnung   Wohnung
  2. OG.   rechts   57.00         6777   BARON   023   45479   Mülheim an der
Ruhr   Frankenallee   3   Wohnung   Wohnung   DG.       48.50         6857  
BARON   014   45479   Mülheim an der Ruhr   Frankenallee   4   Wohnung   Wohnung
  EG.   links   52.50         6860   BARON   015   45479   Mülheim an der Ruhr  
Frankenallee   4   Wohnung   Wohnung   EG.   rechts   52.50         6861   BARON
  016   45479   Mülheim an der Ruhr   Frankenallee   4   Wohnung   Wohnung   1.
OG.   links   57.00         6862   BARON   017   45479   Mülheim an der Ruhr  
Frankenallee   4   Wohnung   Wohnung   1. OG.   rechts   57.00         6863  
BARON   018   45479   Mülheim an der Ruhr   Frankenallee   4   Wohnung   Wohnung
  2. OG.   links   57.00         6864   BARON   019   45479   Mülheim an der
Ruhr   Frankenallee   4   Wohnung   Wohnung   2. OG.   rechts   57.00        
6865   BARON   020   45479   Mülheim an der Ruhr   Frankenallee   4   Wohnung  
Wohnung   DG.       48.50         6780   BARON   024   45479   Mülheim an der
Ruhr   Frankenallee   5   Wohnung   Wohnung   EG.   links   52.50         6782  
BARON   025   45479   Mülheim an der Ruhr   Frankenallee   5   Wohnung   Wohnung
  EG.   rechts   52.50         6785   BARON   026   45479   Mülheim an der Ruhr
  Frankenallee   5   Wohnung   Wohnung   1. OG.   links   57.00         6787  
BARON   027   45479   Mülheim an der Ruhr   Frankenallee   5   Wohnung   Wohnung
  1. OG.   rechts   57.00         6790   BARON   028   45479   Mülheim an der
Ruhr   Frankenallee   5   Wohnung   Wohnung   2. OG.   links   57.00        
6792   BARON   029   45479   Mülheim an der Ruhr   Frankenallee   5   Wohnung  
Wohnung   2. OG.   rechts   57.00         6793   BARON   030   45479   Mülheim
an der Ruhr   Frankenallee   5   Wohnung   Wohnung   DG.       48.50        
6866   BARON   021   45479   Mülheim an der Ruhr   Frankenallee   6   Wohnung  
Wohnung   EG.   links   52.50         6867   BARON   022   45479   Mülheim an
der Ruhr   Frankenallee   6   Wohnung   Wohnung   EG.   rechts   52.50        
6868   BARON   023   45479   Mülheim an der Ruhr   Frankenallee   6   Wohnung  
Wohnung   1. OG.   links   57.00         6869   BARON   024   45479   Mülheim an
der Ruhr   Frankenallee   6   Wohnung   Wohnung   1. OG.   rechts   57.00      
  6870   BARON   025   45479   Mülheim an der Ruhr   Frankenallee   6   Wohnung
  Wohnung   2. OG.   links   57.00         6871   BARON   026   45479   Mülheim
an der Ruhr   Frankenallee   6   Wohnung   Wohnung   2. OG.   rechts   57.00    
    6872   BARON   027   45479   Mülheim an der Ruhr   Frankenallee   6  
Wohnung   Wohnung   DG.       48.50         6796   BARON   031   45479   Mülheim
an der Ruhr   Frankenallee   7   Wohnung   Wohnung   EG.   links   52.50        
6798   BARON   032   45479   Mülheim an der Ruhr   Frankenallee   7   Wohnung  
Wohnung   EG.   rechts   52.50         6800   BARON   033   45479   Mülheim an
der Ruhr   Frankenallee   7   Wohnung   Wohnung   1. OG.   links   57.00        
6801   BARON   034   45479   Mülheim an der Ruhr   Frankenallee   7   Wohnung  
Wohnung   1. OG.   rechts   57.00         6803   BARON   035   45479   Mülheim
an der Ruhr   Frankenallee   7   Wohnung   Wohnung   2. OG.   links   57.00    
    6804   BARON   036   45479   Mülheim an der Ruhr   Frankenallee   7  
Wohnung   Wohnung   2. OG.   rechts   57.00         6806   BARON   037   45479  
Mülheim an der Ruhr   Frankenallee   7   Wohnung   Wohnung   DG.       48.50    
    6873   BARON   028   45479   Mülheim an der Ruhr   Frankenallee   8  
Wohnung   Wohnung   EG.   links   52.50         6874   BARON   029   45479  
Mülheim an der Ruhr   Frankenallee   8   Wohnung   Wohnung   EG.   rechts  
52.50         6875   BARON   030   45479   Mülheim an der Ruhr   Frankenallee  
8   Wohnung   Wohnung   1. OG.   links   57.00         6876   BARON   031  
45479   Mülheim an der Ruhr   Frankenallee   8   Wohnung   Wohnung   1. OG.  
rechts   57.00         6877   BARON   032   45479   Mülheim an der Ruhr  
Frankenallee   8   Wohnung   Wohnung   2. OG.   links   57.00         6878  
BARON   033   45479   Mülheim an der Ruhr   Frankenallee   8   Wohnung   Wohnung
  2. OG.   rechts   57.00         6879   BARON   034   45479   Mülheim an der
Ruhr   Frankenallee   8   Wohnung   Wohnung   DG.       48.50         6887  
BARON   001   45479   Mülheim an der Ruhr   Frankenallee    11/13   Wohnung  
Wohnung   EG.   links   51.66         6888   BARON   002   45479   Mülheim an
der Ruhr   Frankenallee    11/13   Wohnung   Wohnung   EG.   links mitte   74.14
        6889   BARON   003   45479   Mülheim an der Ruhr   Frankenallee    11/13
  Wohnung   Wohnung   EG.   rechts mitt   29.97         6890   BARON   004  
45479   Mülheim an der Ruhr   Frankenallee    11/13   Wohnung   Wohnung   EG.  
rechts   105.20         6891   BARON   005   45479   Mülheim an der Ruhr  
Frankenallee    11/13   Wohnung   Wohnung   1. OG.   links   79.44         6892
  BARON   006   45479   Mülheim an der Ruhr   Frankenallee    11/13   Wohnung  
Wohnung   1. OG.   links mitte   74.67         6893   BARON   007   45479  
Mülheim an der Ruhr   Frankenallee    11/13   Wohnung   Wohnung   1. OG.  
rechts mitt   30.40         6894   BARON   008   45479   Mülheim an der Ruhr  
Frankenallee    11/13   Wohnung   Wohnung   1. OG.   rechts   105.10        
6895   BARON   009   45479   Mülheim an der Ruhr   Frankenallee    11/13  
Wohnung   Wohnung   2. OG.   links   79.44         6896   BARON   010   45479  
Mülheim an der Ruhr   Frankenallee    11/13   Wohnung   Wohnung   2. OG.   links
mitte   74.67         6897   BARON   011   45479   Mülheim an der Ruhr  
Frankenallee    11/13   Wohnung   Wohnung   2. OG.   rechts mitt   30.40        
7528   BARON   012   45479   Mülheim an der Ruhr   Frankenallee    11/13  
Wohnung   Wohnung   2. OG.   rechts   105.10         6898   BARON   013   45479
  Mülheim an der Ruhr   Frankenallee    11/13   Wohnung   Wohnung   3. OG.  
links   79.44         6899   BARON   014   45479   Mülheim an der Ruhr  
Frankenallee    11/13   Wohnung   Wohnung   3. OG.   links hinten   74.90      
  6900   BARON   015   45479   Mülheim an der Ruhr   Frankenallee    11/13  
Wohnung   Wohnung   3. OG.   rechts mitt   30.40         6901   BARON   016  
45479   Mülheim an der Ruhr   Frankenallee    11/13   Wohnung   Wohnung   3. OG.
  rechts   105.10         6902   BARON   001   45479   Mülheim an der Ruhr  
Frankenallee    12/14   Wohnung   Wohnung   EG.   links   102.18         6903  
BARON   002   45479   Mülheim an der Ruhr   Frankenallee    12/14   Wohnung  
Wohnung   EG.   links mitte   32.31         6904   BARON   003   45479   Mülheim
an der Ruhr   Frankenallee    12/14   Wohnung   Wohnung   EG.   rechts mitt  
92.08         7529   BARON   004   45479   Mülheim an der Ruhr   Frankenallee  
 12/14   Wohnung   Wohnung   EG.   rechts   62.53         6905   BARON   005  
45479   Mülheim an der Ruhr   Frankenallee    12/14   Wohnung   Wohnung   1. OG.
  links   103.14         6906   BARON   006   45479   Mülheim an der Ruhr  
Frankenallee    12/14   Wohnung   Wohnung   1. OG.   links mitte   32.83        
6908   BARON   007   45479   Mülheim an der Ruhr   Frankenallee    12/14  
Wohnung   Wohnung   1. OG.   rechts mitt   96.69         6907   BARON   008  
45479   Mülheim an der Ruhr   Frankenallee    12/14   Wohnung   Wohnung   1. OG.
  rechts   83.93         6909   BARON   009   45479   Mülheim an der Ruhr  
Frankenallee    12/14   Wohnung   Wohnung   2. OG.   links   103.14         6910
  BARON   010   45479   Mülheim an der Ruhr   Frankenallee    12/14   Wohnung  
Wohnung   2. OG.   links mitte   32.83         6912   BARON   011   45479  
Mülheim an der Ruhr   Frankenallee    12/14   Wohnung   Wohnung   2. OG.  
rechts mitt   96.69         6911   BARON   012   45479   Mülheim an der Ruhr  
Frankenallee    12/14   Wohnung   Wohnung   2. OG.   rechts   83.93         6913
  BARON   013   45479   Mülheim an der Ruhr   Frankenallee    12/14   Wohnung  
Wohnung   3. OG.   links   103.14         6914   BARON   014   45479   Mülheim
an der Ruhr   Frankenallee    12/14   Wohnung   Wohnung   3. OG.   links mitte  
32.83         6916   BARON   015   45479   Mülheim an der Ruhr   Frankenallee  
 12/14   Wohnung   Wohnung   3. OG.   rechts mitt   96.69         6915   BARON  
016   45479   Mülheim an der Ruhr   Frankenallee    12/14   Wohnung   Wohnung  
3. OG.   rechts   83.93         7530   BARON       45479   Mülheim an der Ruhr  
Frankenallee    12/14   sonstiges   Keller                     3650   BARON  
001   45472   Mülheim an der Ruhr   Gneisenaustraße   93   Wohnung   Wohnung  
EG.   links   92.71         3642   BARON   002   45472   Mülheim an der Ruhr  
Gneisenaustraße   93   Wohnung   Wohnung   EG.   rechts   92.71         3651  
BARON   003   45472   Mülheim an der Ruhr   Gneisenaustraße   93   Wohnung  
Wohnung   1. OG.   links   92.71         3643   BARON   004   45472   Mülheim an
der Ruhr   Gneisenaustraße   93   Wohnung   Wohnung   1. OG.   rechts   92.71  
      3652   BARON   005   45472   Mülheim an der Ruhr   Gneisenaustraße   93  
Wohnung   Wohnung   2. OG.   links   92.71         3644   BARON   006   45472  
Mülheim an der Ruhr   Gneisenaustraße   93   Wohnung   Wohnung   2. OG.   rechts
  92.71         3653   BARON   007   45472   Mülheim an der Ruhr  
Gneisenaustraße   93   Wohnung   Wohnung   3. OG.   links   92.71         3654  
BARON   009   45472   Mülheim an der Ruhr   Gneisenaustraße   93   Wohnung  
Wohnung   4. OG.   links   92.71         3646   BARON   010   45472   Mülheim an
der Ruhr   Gneisenaustraße   93   Wohnung   Wohnung   4. OG.   rechts   92.71  
      3655   BARON   011   45472   Mülheim an der Ruhr   Gneisenaustraße   93  
Wohnung   Wohnung   5. OG.   links   92.71         3647   BARON   012   45472  
Mülheim an der Ruhr   Gneisenaustraße   93   Wohnung   Wohnung   5. OG.   rechts
  92.71         3656   BARON   013   45472   Mülheim an der Ruhr  
Gneisenaustraße   93   Wohnung   Wohnung   6. OG.   links   92.71         3648  
BARON   014   45472   Mülheim an der Ruhr   Gneisenaustraße   93   Wohnung  
Wohnung   6. OG.   rechts   92.71         3657   BARON   015   45472   Mülheim
an der Ruhr   Gneisenaustraße   93   Wohnung   Wohnung   7. OG.   links   92.71
        3649   BARON   016   45472   Mülheim an der Ruhr   Gneisenaustraße   93
  Wohnung   Wohnung   7. OG.   rechts   92.71         3666   BARON   017   45472
  Mülheim an der Ruhr   Gneisenaustraße   95   Wohnung   Wohnung   EG.   links  
110.00         3667   BARON   019   45472   Mülheim an der Ruhr  
Gneisenaustraße   95   Wohnung   Wohnung   1. OG.   links   110.00         3659
  BARON   020   45472   Mülheim an der Ruhr   Gneisenaustraße   95   Wohnung  
Wohnung   1. OG.   rechts   77.00         3668   BARON   021   45472   Mülheim
an der Ruhr   Gneisenaustraße   95   Wohnung   Wohnung   2. OG.   links   110.00
        3660   BARON   022   45472   Mülheim an der Ruhr   Gneisenaustraße   95
  Wohnung   Wohnung   2. OG.   rechts   77.00         3669   BARON   023   45472
  Mülheim an der Ruhr   Gneisenaustraße   95   Wohnung   Wohnung   3. OG.  
links   110.00         3661   BARON   024   45472   Mülheim an der Ruhr  
Gneisenaustraße   95   Wohnung   Wohnung   3. OG.   rechts   77.00         3670
  BARON   025   45472   Mülheim an der Ruhr   Gneisenaustraße   95   Wohnung  
Wohnung   4. OG.   links   110.00         3662   BARON   026   45472   Mülheim
an der Ruhr   Gneisenaustraße   95   Wohnung   Wohnung   4. OG.   rechts   77.00
        3671   BARON   027   45472   Mülheim an der Ruhr   Gneisenaustraße   95
  Wohnung   Wohnung   5. OG.   links   110.00         3663   BARON   028   45472
  Mülheim an der Ruhr   Gneisenaustraße   95   Wohnung   Wohnung   5. OG.  
rechts   77.00         3672   BARON   029   45472   Mülheim an der Ruhr  
Gneisenaustraße   95   Wohnung   Wohnung   6. OG.   links   110.00         3664
  BARON   030   45472   Mülheim an der Ruhr   Gneisenaustraße   95   Wohnung  
Wohnung   6. OG.   rechts   77.00         3673   BARON   031   45472   Mülheim
an der Ruhr   Gneisenaustraße   95   Wohnung   Wohnung   7. OG.   links   110.00
      verkauft 3665   BARON   032   45472   Mülheim an der Ruhr  
Gneisenaustraße   95   Wohnung   Wohnung   7. OG.   rechts   77.00      
verkauft 3683   BARON   033   45472   Mülheim an der Ruhr   Gneisenaustraße   97
  Wohnung   Wohnung   EG.   links   110.00         3674   BARON   034   45472  
Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung   Wohnung   EG.   rechts  
77.00         3684   BARON   035   45472   Mülheim an der Ruhr   Gneisenaustraße
  97   Wohnung   Wohnung   1. OG.   links   110.00         3675   BARON   036  
45472   Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung   Wohnung   1. OG.
  rechts   77.00         3685   BARON   037   45472   Mülheim an der Ruhr  
Gneisenaustraße   97   Wohnung   Wohnung   2. OG.   links   110.00         3677
  BARON   038   45472   Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung  
Wohnung   2. OG.   rechts   77.00         3686   BARON   039   45472   Mülheim
an der Ruhr   Gneisenaustraße   97   Wohnung   Wohnung   3. OG.   links   110.00
        3678   BARON   040   45472   Mülheim an der Ruhr   Gneisenaustraße   97
  Wohnung   Wohnung   3. OG.   rechts   77.00         3687   BARON   041   45472
  Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung   Wohnung   4. OG.  
links   110.00         3679   BARON   042   45472   Mülheim an der Ruhr  
Gneisenaustraße   97   Wohnung   Wohnung   4. OG.   rechts   77.00         3688
  BARON   043   45472   Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung  
Wohnung   5. OG.   links   110.00        

11

--------------------------------------------------------------------------------



3680   BARON   044   45472   Mülheim an der Ruhr   Gneisenaustraße   97  
Wohnung   Wohnung   5. OG.   rechts   77.00         3689   BARON   045   45472  
Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung   Wohnung   6. OG.   links
  110.00         3681   BARON   046   45472   Mülheim an der Ruhr  
Gneisenaustraße   97   Wohnung   Wohnung   6. OG.   rechts   77.00         3690
  BARON   047   45472   Mülheim an der Ruhr   Gneisenaustraße   97   Wohnung  
Wohnung   7. OG.   links   110.00         3682   BARON   048   45472   Mülheim
an der Ruhr   Gneisenaustraße   97   Wohnung   Wohnung   7. OG.   rechts   77.00
        3699   BARON   049   45472   Mülheim an der Ruhr   Gneisenaustraße   99
  Wohnung   Wohnung   EG.   links   93.00         3691   BARON   050   45472  
Mülheim an der Ruhr   Gneisenaustraße   99   Wohnung   Wohnung   EG.   rechts  
93.00         3724   BARON   051   45472   Mülheim an der Ruhr   Gneisenaustraße
  99   Wohnung   Wohnung   1. OG.   links   93.00         3692   BARON   052  
45472   Mülheim an der Ruhr   Gneisenaustraße   99   Wohnung   Wohnung   1. OG.
  rechts   93.00         3726   BARON   053   45472   Mülheim an der Ruhr  
Gneisenaustraße   99   Wohnung   Wohnung   2. OG.   links   93.00         3693  
BARON   054   45472   Mülheim an der Ruhr   Gneisenaustraße   99   Wohnung  
Wohnung   2. OG.   rechts   93.00         3729   BARON   055   45472   Mülheim
an der Ruhr   Gneisenaustraße   99   Wohnung   Wohnung   3. OG.   links   93.00
        3694   BARON   056   45472   Mülheim an der Ruhr   Gneisenaustraße   99
  Wohnung   Wohnung   3. OG.   rechts   93.00         3731   BARON   057   45472
  Mülheim an der Ruhr   Gneisenaustraße   99   Wohnung   Wohnung   4. OG.  
links   93.00         3695   BARON   058   45472   Mülheim an der Ruhr  
Gneisenaustraße   99   Wohnung   Wohnung   4. OG.   rechts   93.00         3733
  BARON   059   45472   Mülheim an der Ruhr   Gneisenaustraße   99   Wohnung  
Wohnung   5. OG.   links   93.00         3734   BARON   061   45472   Mülheim an
der Ruhr   Gneisenaustraße   99   Wohnung   Wohnung   6. OG.   links   93.00    
    3697   BARON   062   45472   Mülheim an der Ruhr   Gneisenaustraße   99  
Wohnung   Wohnung   6. OG.   rechts   93.00         3737   BARON   063   45472  
Mülheim an der Ruhr   Gneisenaustraße   99   Wohnung   Wohnung   7. OG.   links
  93.00         3698   BARON   064   45472   Mülheim an der Ruhr  
Gneisenaustraße   99   Wohnung   Wohnung   7. OG.   rechts   93.00         3752
  BARON   065   45472   Mülheim an der Ruhr   Gneisenaustraße   101   Wohnung  
Wohnung   EG.   links   110.00         3741   BARON   066   45472   Mülheim an
der Ruhr   Gneisenaustraße   101   Wohnung   Wohnung   EG.   rechts   77.00    
    3760   BARON   067   45472   Mülheim an der Ruhr   Gneisenaustraße   101  
Wohnung   Wohnung   1. OG.   links   110.00         3743   BARON   068   45472  
Mülheim an der Ruhr   Gneisenaustraße   101   Wohnung   Wohnung   1. OG.  
rechts   77.00         3762   BARON   069   45472   Mülheim an der Ruhr  
Gneisenaustraße   101   Wohnung   Wohnung   2. OG.   links   110.00         3745
  BARON   070   45472   Mülheim an der Ruhr   Gneisenaustraße   101   Wohnung  
Wohnung   2. OG.   rechts   77.00         3747   BARON   072   45472   Mülheim
an der Ruhr   Gneisenaustraße   101   Wohnung   Wohnung   3. OG.   rechts  
77.00         3766   BARON   073   45472   Mülheim an der Ruhr   Gneisenaustraße
  101   Wohnung   Wohnung   4. OG.   links   110.00         3748   BARON   074  
45472   Mülheim an der Ruhr   Gneisenaustraße   101   Wohnung   Wohnung   4. OG.
  rechts   77.00         3769   BARON   075   45472   Mülheim an der Ruhr  
Gneisenaustraße   101   Wohnung   Wohnung   5. OG.   links   110.00         3749
  BARON   076   45472   Mülheim an der Ruhr   Gneisenaustraße   101   Wohnung  
Wohnung   5. OG.   rechts   77.00         3771   BARON   077   45472   Mülheim
an der Ruhr   Gneisenaustraße   101   Wohnung   Wohnung   6. OG.   links  
110.00         3773   BARON   079   45472   Mülheim an der Ruhr  
Gneisenaustraße   101   Wohnung   Wohnung   7. OG.   links   110.00         3751
  BARON   080   45472   Mülheim an der Ruhr   Gneisenaustraße   101   Wohnung  
Wohnung   7. OG.   rechts   77.00         3813   BARON   081   45472   Mülheim
an der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   EG.   links   93.00  
      3775   BARON   082   45472   Mülheim an der Ruhr   Gneisenaustraße   103  
Wohnung   Wohnung   EG.   rechts   93.00         3816   BARON   083   45472  
Mülheim an der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   1. OG.   links
  93.00         3776   BARON   084   45472   Mülheim an der Ruhr  
Gneisenaustraße   103   Wohnung   Wohnung   1. OG.   rechts   93.00         3818
  BARON   085   45472   Mülheim an der Ruhr   Gneisenaustraße   103   Wohnung  
Wohnung   2. OG.   links   93.00         3778   BARON   086   45472   Mülheim an
der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   2. OG.   rechts   93.00  
      3863   BARON   087   45472   Mülheim an der Ruhr   Gneisenaustraße   103  
Wohnung   Wohnung   3. OG.   links   93.00         3801   BARON   088   45472  
Mülheim an der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   3. OG.  
rechts   93.00         3869   BARON   089   45472   Mülheim an der Ruhr  
Gneisenaustraße   103   Wohnung   Wohnung   4. OG.   links   93.00         3803
  BARON   090   45472   Mülheim an der Ruhr   Gneisenaustraße   103   Wohnung  
Wohnung   4. OG.   rechts   93.00         3872   BARON   091   45472   Mülheim
an der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   5. OG.   links   93.00
        3805   BARON   092   45472   Mülheim an der Ruhr   Gneisenaustraße   103
  Wohnung   Wohnung   5. OG.   rechts   93.00         3873   BARON   093   45472
  Mülheim an der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   6. OG.  
links   93.00         3809   BARON   094   45472   Mülheim an der Ruhr  
Gneisenaustraße   103   Wohnung   Wohnung   6. OG.   rechts   93.00         3874
  BARON   095   45472   Mülheim an der Ruhr   Gneisenaustraße   103   Wohnung  
Wohnung   7. OG.   links   93.00         3811   BARON   096   45472   Mülheim an
der Ruhr   Gneisenaustraße   103   Wohnung   Wohnung   7. OG.   rechts   93.00  
      3876   BARON   097   45472   Mülheim an der Ruhr   Gneisenaustraße      
Garage   Garage                     3989   BARON   098   45472   Mülheim an der
Ruhr   Gneisenaustraße       Garage   Garage                     3889   BARON  
099   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage      
              3904   BARON   102   45472   Mülheim an der Ruhr   Gneisenaustraße
      Garage   Garage                     3906   BARON   103   45472   Mülheim
an der Ruhr   Gneisenaustraße       Garage   Garage                     3916  
BARON   104   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage  
Garage                     3917   BARON   105   45472   Mülheim an der Ruhr  
Gneisenaustraße       Garage   Garage                     3918   BARON   106  
45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage            
        3920   BARON   108   45472   Mülheim an der Ruhr   Gneisenaustraße      
Garage   Garage                     3921   BARON   109   45472   Mülheim an der
Ruhr   Gneisenaustraße       Garage   Garage                     3922   BARON  
110   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage      
              3923   BARON   111   45472   Mülheim an der Ruhr   Gneisenaustraße
      Garage   Garage                     3924   BARON   112   45472   Mülheim
an der Ruhr   Gneisenaustraße       Garage   Garage                     3926  
BARON   113   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage  
Garage                     3927   BARON   114   45472   Mülheim an der Ruhr  
Gneisenaustraße       Garage   Garage                     3928   BARON   115  
45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage            
        3929   BARON   116   45472   Mülheim an der Ruhr   Gneisenaustraße      
Garage   Garage                     3930   BARON   117   45472   Mülheim an der
Ruhr   Gneisenaustraße       Garage   Garage                     3931   BARON  
118   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage      
              3947   BARON   119   45472   Mülheim an der Ruhr   Gneisenaustraße
      Garage   Garage                     3948   BARON   120   45472   Mülheim
an der Ruhr   Gneisenaustraße       Garage   Garage                     3949  
BARON   121   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage  
Garage                     3951   BARON   122   45472   Mülheim an der Ruhr  
Gneisenaustraße       Garage   Garage                     3953   BARON   123  
45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage            
        3954   BARON   124   45472   Mülheim an der Ruhr   Gneisenaustraße      
Garage   Garage                     3955   BARON   125   45472   Mülheim an der
Ruhr   Gneisenaustraße       Garage   Garage                     3957   BARON  
126   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage      
              3958   BARON   127   45472   Mülheim an der Ruhr   Gneisenaustraße
      Garage   Garage                     3960   BARON   128   45472   Mülheim
an der Ruhr   Gneisenaustraße       Garage   Garage                     3961  
BARON   129   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage  
Garage                     3963   BARON   130   45472   Mülheim an der Ruhr  
Gneisenaustraße       Garage   Garage                     3964   BARON   131  
45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage            
        3965   BARON   132   45472   Mülheim an der Ruhr   Gneisenaustraße      
Garage   Garage                     3967   BARON   133   45472   Mülheim an der
Ruhr   Gneisenaustraße       Garage   Garage                     3968   BARON  
134   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage      
              3970   BARON   135   45472   Mülheim an der Ruhr   Gneisenaustraße
      Garage   Garage                     3971   BARON   136   45472   Mülheim
an der Ruhr   Gneisenaustraße       Garage   Garage                     3973  
BARON   137   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage  
Garage                     3974   BARON   138   45472   Mülheim an der Ruhr  
Gneisenaustraße       Garage   Garage                     3975   BARON   139  
45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage            
        3977   BARON   140   45472   Mülheim an der Ruhr   Gneisenaustraße      
Garage   Garage                     3982   BARON   143   45472   Mülheim an der
Ruhr   Gneisenaustraße       Garage   Garage                     3983   BARON  
144   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage   Garage      
              3984   BARON   145   45472   Mülheim an der Ruhr   Gneisenaustraße
      Garage   Garage                     3985   BARON   146   45472   Mülheim
an der Ruhr   Gneisenaustraße       Garage   Garage                     3986  
BARON   147   45472   Mülheim an der Ruhr   Gneisenaustraße       Garage  
Garage                     3987   BARON   148   45472   Mülheim an der Ruhr  
Gneisenaustraße       Garage   Garage                     6808   BARON   038  
45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Wohnung   Wohnung   EG.  
links   86.45         6810   BARON   039   45479   Mülheim an der Ruhr  
Kurfürstenstraße   32   Wohnung   Wohnung   EG.   rechts   86.45         6811  
BARON   040   45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Wohnung  
Wohnung   1. OG.   links   62.85         6812   BARON   041   45479   Mülheim an
der Ruhr   Kurfürstenstraße   32   Wohnung   Wohnung   1. OG.   mitte   56.45  
      7522   BARON   042   45479   Mülheim an der Ruhr   Kurfürstenstraße   32  
Wohnung   Wohnung   1. OG.   rechts   62.85         6814   BARON   043   45479  
Mülheim an der Ruhr   Kurfürstenstraße   32   Wohnung   Wohnung   2. OG.   links
  62.85         6818   BARON   044   45479   Mülheim an der Ruhr  
Kurfürstenstraße   32   Wohnung   Wohnung   2. OG.   mitte   56.45         6816
  BARON   045   45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Wohnung  
Wohnung   2. OG.   rechts   62.85         6820   BARON   046   45479   Mülheim
an der Ruhr   Kurfürstenstraße   32   Wohnung   Wohnung   DG.       57.00      
  9129   BARON   047   45479   Mülheim an der Ruhr   Kurfürstenstraße   32  
Garage   Garage                     9130   BARON   048   45479   Mülheim an der
Ruhr   Kurfürstenstraße   32   Garage   Garage                     9131   BARON
  049   45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Garage   Garage  
                  9132   BARON   050   45479   Mülheim an der Ruhr  
Kurfürstenstraße   32   Garage   Garage                     9133   BARON   051  
45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Garage   Garage          
          9133   BARON   051   45479   Mülheim an der Ruhr   Kurfürstenstraße  
32   Garage   Garage                     9133   BARON   051   45479   Mülheim an
der Ruhr   Kurfürstenstraße   32   Garage   Garage                     9133  
BARON   051   45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Garage  
Garage                     9134   BARON   052   45479   Mülheim an der Ruhr  
Kurfürstenstraße   32   Garage   Garage                     9135   BARON   053  
45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Garage   Garage          
          9136   BARON   054   45479   Mülheim an der Ruhr   Kurfürstenstraße  
32   Garage   Garage                     9137   BARON   055   45479   Mülheim an
der Ruhr   Kurfürstenstraße   32   Garage   Garage                     9138  
BARON   056   45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Garage  
Garage                     9139   BARON   057   45479   Mülheim an der Ruhr  
Kurfürstenstraße   32   Garage   Garage                     9140   BARON   058  
45479   Mülheim an der Ruhr   Kurfürstenstraße   32   Garage   Garage          
          9141   BARON   059   45479   Mülheim an der Ruhr   Kurfürstenstraße  
32   Garage   Garage                     301   BARON   060   45479   Mülheim an
der Ruhr   Kurfürstenstraße   32   Stellplatz   Stellplatz                    
6880   BARON   035   45479   Mülheim an der Ruhr   Kurfürstenstraße   34  
Wohnung   Wohnung   EG.   links   71.55         6881   BARON   036   45479  
Mülheim an der Ruhr   Kurfürstenstraße   34   Wohnung   Wohnung   EG.   rechts  
72.35         6882   BARON   037   45479   Mülheim an der Ruhr  
Kurfürstenstraße   34   Wohnung   Wohnung   1. OG.   links   74.10         6883
  BARON   038   45479   Mülheim an der Ruhr   Kurfürstenstraße   34   Wohnung  
Wohnung   1. OG.   rechts   74.75         6884   BARON   039   45479   Mülheim
an der Ruhr   Kurfürstenstraße   34   Wohnung   Wohnung   2. OG.   links   74.10
       

12

--------------------------------------------------------------------------------





6885   BARON   040   45479   Mülheim an der Ruhr   Kurfürstenstraße   34  
Wohnung   Wohnung   2. OG. rechts   74.75         6886   BARON   041   45479  
Mülheim an der Ruhr   Kurfürstenstraße   34   Wohnung   Wohnung   DG.     54.00
        9119   BARON   042   45479   Mülheim an der Ruhr   Kurfürstenstraße   34
  Garage   Garage                   9120   BARON   043   45479   Mülheim an der
Ruhr   Kurfürstenstraße   34   Garage   Garage                   9121   BARON  
044   45479   Mülheim an der Ruhr   Kurfürstenstraße   34   Garage   Garage    
              9122   BARON   045   45479   Mülheim an der Ruhr  
Kurfürstenstraße   34   Garage   Garage                   9123   BARON   046  
45479   Mülheim an der Ruhr   Kurfürstenstraße   34   Garage   Garage          
        9124   BARON   047   45479   Mülheim an der Ruhr   Kurfürstenstraße   34
  Garage   Garage                   9125   BARON   048   45479   Mülheim an der
Ruhr   Kurfürstenstraße   34   Garage   Garage                   9126   BARON  
049   45479   Mülheim an der Ruhr   Kurfürstenstraße   34   Garage   Garage    
              9127   BARON   050   45479   Mülheim an der Ruhr  
Kurfürstenstraße   34   Garage   Garage                   9128   BARON   051  
45479   Mülheim an der Ruhr   Kurfürstenstraße   34   Garage   Garage          
        6917   BARON   001   45478   Mülheim an der Ruhr   Veilchenweg   10  
Wohnung   Wohnung   EG.     91.70         6918   BARON   002   45478   Mülheim
an der Ruhr   Veilchenweg   10   Wohnung   Wohnung   1. OG.     92.22        
6919   BARON   003   45478   Mülheim an der Ruhr   Veilchenweg   10   Wohnung  
Wohnung   2. OG.     92.70         7539   BARON   004   45478   Mülheim an der
Ruhr   Veilchenweg   10   Wohnung   Wohnung   3. OG.     92.70         9106  
BARON   005   45478   Mülheim an der Ruhr   Wissollstraße   75   Wohnung  
Wohnung   EG. links   96.38         6921   BARON   006   45478   Mülheim an der
Ruhr   Wissollstraße   75   Wohnung   Wohnung   EG. rechts   96.53         6922
  BARON   007   45478   Mülheim an der Ruhr   Wissollstraße   75   Wohnung  
Wohnung   1. OG. links   96.65         6923   BARON   008   45478   Mülheim an
der Ruhr   Wissollstraße   75   Wohnung   Wohnung   1. OG. rechts   96.80      
  6924   BARON   009   45478   Mülheim an der Ruhr   Wissollstraße   75  
Wohnung   Wohnung   2. OG. links   96.89         6925   BARON   010   45478  
Mülheim an der Ruhr   Wissollstraße   75   Wohnung   Wohnung   2. OG. rechts  
96.89         6926   BARON   011   45478   Mülheim an der Ruhr   Wissollstraße  
75   Wohnung   Wohnung   3. OG. links   97.04         6927   BARON   012   45478
  Mülheim an der Ruhr   Wissollstraße   75   Wohnung   Wohnung   3. OG. rechts  
97.04         6928   BARON   013   45478   Mülheim an der Ruhr   Wissollstraße  
77   Wohnung   Wohnung   EG. links   93.76         6929   BARON   014   45478  
Mülheim an der Ruhr   Wissollstraße   77   Wohnung   Wohnung   EG. rechts  
97.81         6930   BARON   015   45478   Mülheim an der Ruhr   Wissollstraße  
77   Wohnung   Wohnung   1. OG. links   94.02         6931   BARON   016   45478
  Mülheim an der Ruhr   Wissollstraße   77   Wohnung   Wohnung   1. OG. rechts  
97.81         6932   BARON   017   45478   Mülheim an der Ruhr   Wissollstraße  
77   Wohnung   Wohnung   2. OG. links   94.27         6933   BARON   018   45478
  Mülheim an der Ruhr   Wissollstraße   77   Wohnung   Wohnung   2. OG. rechts  
97.81         6934   BARON   019   45478   Mülheim an der Ruhr   Wissollstraße  
77   Wohnung   Wohnung   3. OG. links   94.27         6935   BARON   020   45478
  Mülheim an der Ruhr   Wissollstraße   77   Wohnung   Wohnung   3. OG. rechts  
97.81         9108   BARON   022   45478   Mülheim an der Ruhr   Wissollstraße  
77   Garage   Garage                   9109   BARON   023   45478   Mülheim an
der Ruhr   Wissollstraße   77   Garage   Garage                   9110   BARON  
024   45478   Mülheim an der Ruhr   Wissollstraße   77   Garage   Garage        
          9111   BARON   025   45478   Mülheim an der Ruhr   Wissollstraße   77
  Garage   Garage                   9112   BARON   026   45478   Mülheim an der
Ruhr   Wissollstraße   77   Garage   Garage                   9113   BARON   027
  45478   Mülheim an der Ruhr   Wissollstraße   77   Garage   Garage            
      9114   BARON   028   45478   Mülheim an der Ruhr   Wissollstraße   77  
Garage   Garage                   9115   BARON   029   45478   Mülheim an der
Ruhr   Wissollstraße   77   Garage   Garage                   9116   BARON   030
  45478   Mülheim an der Ruhr   Wissollstraße   77   Garage   Garage            
      9117   BARON   031   45478   Mülheim an der Ruhr   Wissollstraße   77  
Garage   Garage                   9118   BARON   032   45478   Mülheim an der
Ruhr   Wissollstraße   77   Garage   Garage                   2003   BARON   001
  41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   EG. links außen  
52.69         2009   BARON   002   41462   Neuss   Daimler Straße   20   Wohnung
  Wohnung   EG. links mitte   51.98         2118   BARON   003   41462   Neuss  
Daimler Straße   20   Wohnung   Wohnung   EG. links innen   57.95         2877  
BARON   004   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   EG.
rechts inne   51.25         2129   BARON   005   41462   Neuss   Daimler Straße
  20   Wohnung   Wohnung   EG. rechts mitte   51.98         2136   BARON   006  
41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   EG. rechts auße  
67.55         2145   BARON   007   41462   Neuss   Daimler Straße   20   Wohnung
  Wohnung   1. OG. links außen   52.69         2146   BARON   008   41462  
Neuss   Daimler Straße   20   Wohnung   Wohnung   1. OG. links mitte   51.98    
    2147   BARON   009   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung
  1. OG. links innen   57.95         2148   BARON   010   41462   Neuss  
Daimler Straße   20   Wohnung   Wohnung   1. OG. rechts inne   51.25        
2149   BARON   011   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung  
1. OG. rechts mitte   51.98         2150   BARON   012   41462   Neuss   Daimler
Straße   20   Wohnung   Wohnung   1. OG. rechts auße   67.55         2151  
BARON   013   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   2. OG.
links außen   52.69         2152   BARON   014   41462   Neuss   Daimler Straße
  20   Wohnung   Wohnung   2. OG. links mitte   51.98         2153   BARON   015
  41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   2. OG. links innen  
57.95         2154   BARON   016   41462   Neuss   Daimler Straße   20   Wohnung
  Wohnung   2. OG. rechts inne   51.25         2155   BARON   017   41462  
Neuss   Daimler Straße   20   Wohnung   Wohnung   2. OG. rechts mitte   51.98  
      2156   BARON   018   41462   Neuss   Daimler Straße   20   Wohnung  
Wohnung   2. OG. rechts auße   67.55         2157   BARON   019   41462   Neuss
  Daimler Straße   20   Wohnung   Wohnung   3. OG. links außen   52.69        
2158   BARON   020   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung  
3. OG. links mitte   51.98         2159   BARON   021   41462   Neuss   Daimler
Straße   20   Wohnung   Wohnung   3. OG. links innen   57.95         2160  
BARON   022   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   3. OG.
rechts inne   51.25         2161   BARON   023   41462   Neuss   Daimler Straße
  20   Wohnung   Wohnung   3. OG. rechts mitte   51.98         2162   BARON  
024   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   3. OG. rechts
auße   67.55         2163   BARON   025   41462   Neuss   Daimler Straße   20  
Wohnung   Wohnung   4. OG. links außen   52.69         2164   BARON   026  
41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   4. OG. links mitte  
51.98         2165   BARON   027   41462   Neuss   Daimler Straße   20   Wohnung
  Wohnung   4. OG. links innen   57.95         2166   BARON   028   41462  
Neuss   Daimler Straße   20   Wohnung   Wohnung   4. OG. rechts inne   51.25    
    2167   BARON   029   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung
  4. OG. rechts mitte   51.98         2168   BARON   030   41462   Neuss  
Daimler Straße   20   Wohnung   Wohnung   4. OG. rechts auße   67.55        
2171   BARON   031   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung  
5. OG. links außen   52.69         2174   BARON   032   41462   Neuss   Daimler
Straße   20   Wohnung   Wohnung   5. OG. links mitte   51.98         2178  
BARON   033   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   5. OG.
links innen   57.95         2181   BARON   034   41462   Neuss   Daimler Straße
  20   Wohnung   Wohnung   5. OG. rechts inne   51.25         2189   BARON   035
  41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   5. OG. rechts mitte
  51.98         2192   BARON   036   41462   Neuss   Daimler Straße   20  
Wohnung   Wohnung   5. OG. rechts auße   67.55         2195   BARON   037  
41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   6. OG. links außen  
52.69         2199   BARON   038   41462   Neuss   Daimler Straße   20   Wohnung
  Wohnung   6. OG. links mitte   51.98         2203   BARON   039   41462  
Neuss   Daimler Straße   20   Wohnung   Wohnung   6. OG. links innen   57.95    
    2206   BARON   040   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung
  6. OG. rechts inne   51.25         2207   BARON   041   41462   Neuss  
Daimler Straße   20   Wohnung   Wohnung   6. OG. rechts mitte   51.98        
2208   BARON   042   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung  
6. OG. rechts auße   67.55         2221   BARON   043   41462   Neuss   Daimler
Straße   20   Wohnung   Wohnung   7. OG. links außen   52.69         2225  
BARON   044   41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   7. OG.
links mitte   51.98         2229   BARON   045   41462   Neuss   Daimler Straße
  20   Wohnung   Wohnung   7. OG. links innen   57.95         2232   BARON   046
  41462   Neuss   Daimler Straße   20   Wohnung   Wohnung   7. OG. rechts inne  
51.25         2233   BARON   047   41462   Neuss   Daimler Straße   20   Wohnung
  Wohnung   7. OG. rechts mitte   51.98         2235   BARON   048   41462  
Neuss   Daimler Straße   20   Wohnung   Wohnung   7. OG. rechts auße   67.55    
    2724   BARON   GA271   41462   Neuss   Daimler Straße   20   Garage   Garage
                  8551   BARON   GA272   41462   Neuss   Daimler Straße   20  
Garage   Garage                   2641   BARON   GA273   41462   Neuss   Daimler
Straße   20   Garage   Garage                   2644   BARON   GA274   41462  
Neuss   Daimler Straße   20   Garage   Garage                   2677   BARON  
GA275   41462   Neuss   Daimler Straße   20   Garage   Garage                  
2681   BARON   GA276   41462   Neuss   Daimler Straße   20   Garage   Garage    
              2691   BARON   GA277   41462   Neuss   Daimler Straße   20  
Garage   Garage                   2880   BARON   GA278   41462   Neuss   Daimler
Straße   20   Garage   Garage                   2881   BARON   GA279   41462  
Neuss   Daimler Straße   20   Garage   Garage                   2883   BARON  
GA280   41462   Neuss   Daimler Straße   20   Garage   Garage                  
2709   BARON   GA281   41462   Neuss   Daimler Straße   20   Garage   Garage    
              2713   BARON   GA282   41462   Neuss   Daimler Straße   20  
Garage   Garage                   2716   BARON   GA283   41462   Neuss   Daimler
Straße   20   Garage   Garage                   2719   BARON   GA284   41462  
Neuss   Daimler Straße   20   Garage   Garage                   2722   BARON  
GA285   41462   Neuss   Daimler Straße   20   Garage   Garage                  
2723   BARON   GA286   41462   Neuss   Daimler Straße   20   Garage   Garage    
              2290   BARON   049   41462   Neuss   Daimler Straße   22   Wohnung
  Wohnung   EG. links außen   52.69         2294   BARON   050   41462   Neuss  
Daimler Straße   22   Wohnung   Wohnung   EG. links mitte   51.98         2297  
BARON   051   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   EG.
links innen   57.95         2128   BARON   052   41462   Neuss   Daimler Straße
  22   Wohnung   Wohnung   EG. rechts inne   51.25         2303   BARON   053  
41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   EG. rechts mitte  
51.98         2308   BARON   054   41462   Neuss   Daimler Straße   22   Wohnung
  Wohnung   EG. rechts auße   67.55         2315   BARON   055   41462   Neuss  
Daimler Straße   22   Wohnung   Wohnung   1. OG. links außen   52.69        
2318   BARON   056   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung  
1. OG. links mitte   51.98         2320   BARON   057   41462   Neuss   Daimler
Straße   22   Wohnung   Wohnung   1. OG. links innen   57.95         2322  
BARON   058   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   1. OG.
rechts inne   51.25         2323   BARON   059   41462   Neuss   Daimler Straße
  22   Wohnung   Wohnung   1. OG. rechts mitte   51.98         2324   BARON  
060   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   1. OG. rechts
auße   67.55         2325   BARON   061   41462   Neuss   Daimler Straße   22  
Wohnung   Wohnung   2. OG. links außen   52.69         2326   BARON   062  
41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   2. OG. links mitte  
51.98         2327   BARON   063   41462   Neuss   Daimler Straße   22   Wohnung
  Wohnung   2. OG. links innen   57.95         2328   BARON   064   41462  
Neuss   Daimler Straße   22   Wohnung   Wohnung   2. OG. rechts inne   51.25    
    2329   BARON   065   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung
  2. OG. rechts mitte   51.98         2330   BARON   066   41462   Neuss  
Daimler Straße   22   Wohnung   Wohnung   2. OG. rechts auße   67.55        
2331   BARON   067   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung  
3. OG. links außen   52.69         2332   BARON   068   41462   Neuss   Daimler
Straße   22   Wohnung   Wohnung   3. OG. links mitte   51.98         2333  
BARON   069   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   3. OG.
links innen   57.95        

2335   BARON   070   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung  
3. OG. rechts inne   51.25         2336   BARON   071   41462   Neuss   Daimler
Straße   22   Wohnung   Wohnung   3. OG. rechts mitte   51.98         2337  
BARON   072   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   3. OG.
rechts auße   67.55         2338   BARON   073   41462   Neuss   Daimler Straße
  22   Wohnung   Wohnung   4. OG. links außen   52.69         2339   BARON   074
  41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   4. OG. links mitte  
51.98         2340   BARON   075   41462   Neuss   Daimler Straße   22   Wohnung
  Wohnung   4. OG. links innen   57.95         2341   BARON   076   41462  
Neuss   Daimler Straße   22   Wohnung   Wohnung   4. OG. rechts inne   51.25    
    2342   BARON   077   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung
  4. OG. rechts mitte   51.98         2343   BARON   078   41462   Neuss  
Daimler Straße   22   Wohnung   Wohnung   4. OG. rechts auße   67.55        
2344   BARON   079   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung  
5. OG. links außen   52.69         2345   BARON   080   41462   Neuss   Daimler
Straße   22   Wohnung   Wohnung   5. OG. links mitte   51.98         2346  
BARON   081   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   5. OG.
links innen   57.95         2347   BARON   082   41462   Neuss   Daimler Straße
  22   Wohnung   Wohnung   5. OG. rechts inne   51.25         2348   BARON   083
  41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   5. OG. rechts mitte
  51.98         2349   BARON   084   41462   Neuss   Daimler Straße   22  
Wohnung   Wohnung   5. OG. rechts auße   67.55         2356   BARON   085  
41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   6. OG. links außen  
52.69         2357   BARON   086   41462   Neuss   Daimler Straße   22   Wohnung
  Wohnung   6. OG. links mitte   51.98         2358   BARON   087   41462  
Neuss   Daimler Straße   22   Wohnung   Wohnung   6. OG. links innen   57.95    
    2359   BARON   088   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung
  6. OG. rechts inne   51.25         2360   BARON   089   41462   Neuss  
Daimler Straße   22   Wohnung   Wohnung   6. OG. rechts mitte   51.98        
2361   BARON   090   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung  
6. OG. rechts auße   67.55         2363   BARON   091   41462   Neuss   Daimler
Straße   22   Wohnung   Wohnung   7. OG. links außen   52.69         2364  
BARON   092   41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   7. OG.
links mitte   51.98         2366   BARON   093   41462   Neuss   Daimler Straße
  22   Wohnung   Wohnung   7. OG. links innen   57.95         2367   BARON   094
  41462   Neuss   Daimler Straße   22   Wohnung   Wohnung   7. OG. rechts inne  
51.25         2368   BARON   095   41462   Neuss   Daimler Straße   22   Wohnung
  Wohnung   7. OG. rechts mitte   51.98         2410   BARON   096   41462  
Neuss   Daimler Straße   22   Wohnung   Wohnung   7. OG. rechts auße   67.55    
    2418   BARON   097   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung
  EG. links außen   52.69         2428   BARON   098   41462   Neuss   Daimler
Straße   24   Wohnung   Wohnung   EG. links mitte   51.98         2433   BARON  
099   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   EG. links innen
  57.95         2436   BARON   100   41462   Neuss   Daimler Straße   24  
Wohnung   Wohnung   EG. rechts inne   51.25         2440   BARON   101   41462  
Neuss   Daimler Straße   24   Wohnung   Wohnung   EG. rechts mitte   51.98      
  2443   BARON   102   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung  
EG. rechts auße   67.55         2450   BARON   103   41462   Neuss   Daimler
Straße   24   Wohnung   Wohnung   1. OG. links außen   52.69         2453  
BARON   104   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   1. OG.
links mitte   51.98         2454   BARON   105   41462   Neuss   Daimler Straße
  24   Wohnung   Wohnung   1. OG. links innen   57.95         2455   BARON   106
  41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   1. OG. rechts inne  
51.25         2456   BARON   107   41462   Neuss   Daimler Straße   24   Wohnung
  Wohnung   1. OG. rechts mitte   51.98         2457   BARON   108   41462  
Neuss   Daimler Straße   24   Wohnung   Wohnung   1. OG. rechts auße   67.55    
    2458   BARON   109   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung
  2. OG. links außen   52.69         2459   BARON   110   41462   Neuss  
Daimler Straße   24   Wohnung   Wohnung   2. OG. links mitte   51.98        
2460   BARON   111   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung  
2. OG. links innen   57.95         2461   BARON   112   41462   Neuss   Daimler
Straße   24   Wohnung   Wohnung   2. OG. rechts inne   51.25         2462  
BARON   113   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   2. OG.
rechts mitte   51.98         2463   BARON   114   41462   Neuss   Daimler Straße
  24   Wohnung   Wohnung   2. OG. rechts auße   67.55         2464   BARON   115
  41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   3. OG. links außen  
52.69         2465   BARON   116   41462   Neuss   Daimler Straße   24   Wohnung
  Wohnung   3. OG. links mitte   51.98         2466   BARON   117   41462  
Neuss   Daimler Straße   24   Wohnung   Wohnung   3. OG. links innen   57.95    
    2467   BARON   118   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung
  3. OG. rechts inne   51.25         2468   BARON   119   41462   Neuss  
Daimler Straße   24   Wohnung   Wohnung   3. OG. rechts mitte   51.98        
2469   BARON   120   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung  
3. OG. rechts auße   67.55         2470   BARON   121   41462   Neuss   Daimler
Straße   24   Wohnung   Wohnung   4. OG. links außen   52.69         2471  
BARON   122   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   4. OG.
links mitte   51.98         2472   BARON   123   41462   Neuss   Daimler Straße
  24   Wohnung   Wohnung   4. OG. links innen   57.95         2473   BARON   124
  41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   4. OG. rechts inne  
51.25         2474   BARON   125   41462   Neuss   Daimler Straße   24   Wohnung
  Wohnung   4. OG. rechts mitte   51.98         2475   BARON   126   41462  
Neuss   Daimler Straße   24   Wohnung   Wohnung   4. OG. rechts auße   67.55    
    2476   BARON   127   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung
  5. OG. links außen   52.69         2477   BARON   128   41462   Neuss  
Daimler Straße   24   Wohnung   Wohnung   5. OG. links mitte   51.98        
2478   BARON   129   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung  
5. OG. links innen   57.95         2479   BARON   130   41462   Neuss   Daimler
Straße   24   Wohnung   Wohnung   5. OG. rechts inne   51.25         2480  
BARON   131   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   5. OG.
rechts mitte   51.98         2481   BARON   132   41462   Neuss   Daimler Straße
  24   Wohnung   Wohnung   5. OG. rechts auße   67.55         2482   BARON   133
  41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   6. OG. links außen  
52.69         2483   BARON   134   41462   Neuss   Daimler Straße   24   Wohnung
  Wohnung   6. OG. links mitte   51.98         2484   BARON   135   41462  
Neuss   Daimler Straße   24   Wohnung   Wohnung   6. OG. links innen   57.95    
    2485   BARON   136   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung
  6. OG. rechts inne   51.25         2486   BARON   137   41462   Neuss  
Daimler Straße   24   Wohnung   Wohnung   6. OG. rechts mitte   51.98        
2487   BARON   138   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung  
6. OG. rechts auße   67.55         2488   BARON   139   41462   Neuss   Daimler
Straße   24   Wohnung   Wohnung   7. OG. links außen   52.69         2489  
BARON   140   41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   7. OG.
links mitte   51.98         2490   BARON   141   41462   Neuss   Daimler Straße
  24   Wohnung   Wohnung   7. OG. links innen   57.95         2491   BARON   142
  41462   Neuss   Daimler Straße   24   Wohnung   Wohnung   7. OG. rechts inne  
51.25         2492   BARON   143   41462   Neuss   Daimler Straße   24   Wohnung
  Wohnung   7. OG. rechts mitte   51.98         2493   BARON   144   41462  
Neuss   Daimler Straße   24   Wohnung   Wohnung   7. OG. rechts auße   67.55    
    2633   BARON   GA287   41462   Neuss   Daimler Straße   24   Garage   Garage
                  2748   BARON   GA288   41462   Neuss   Daimler Straße   24  
Garage   Garage                   2750   BARON   GA289   41462   Neuss   Daimler
Straße   24   Garage   Garage                   2753   BARON   GA290   41462  
Neuss   Daimler Straße   24   Garage   Garage                   8552   BARON  
GA291   41462   Neuss   Daimler Straße   24   Garage   Garage                  
2757   BARON   GA292   41462   Neuss   Daimler Straße   24   Garage   Garage    
              2760   BARON   GA293   41462   Neuss   Daimler Straße   24  
Garage   Garage                   2766   BARON   GA294   41462   Neuss   Daimler
Straße   24   Garage   Garage                   2697   BARON   GA295   41462  
Neuss   Daimler Straße   24   Garage   Garage                   2699   BARON  
GA296   41462   Neuss   Daimler Straße   24   Garage   Garage                  
2770   BARON   GA297   41462   Neuss   Daimler Straße   24   Garage   Garage    
              2772   BARON   GA298   41462   Neuss   Daimler Straße   24  
Garage   Garage                   2774   BARON   GA299   41462   Neuss   Daimler
Straße   24   Garage   Garage                   2777   BARON   GA300   41462  
Neuss   Daimler Straße   24   Garage   Garage                   2780   BARON  
GA301   41462   Neuss   Daimler Straße   24   Garage   Garage                  
2821   BARON   GA302   41462   Neuss   Daimler Straße   24   Garage   Garage    
              2494   BARON   145   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   EG. links außen   56.93         2495   BARON   146   41462   Neuss  
Daimler Straße   26   Wohnung   Wohnung   EG. links mitte   37.39         2496  
BARON   147   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   EG.
links innen   37.39         2497   BARON   148   41462   Neuss   Daimler Straße
  26   Wohnung   Wohnung   EG. rechts inne   37.39         2498   BARON   149  
41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   EG. rechts mitte  
53.17         2499   BARON   150   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   EG. rechts auße   55.90         2861   BARON   151   41462   Neuss  
Daimler Straße   26   sonstiges   Hausmeisterbü   EG.               2500   BARON
  152   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   1. OG. links
außen   56.93         2501   BARON   153   41462   Neuss   Daimler Straße   26  
Wohnung   Wohnung   1. OG. links mitte   37.39         2502   BARON   154  
41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   1. OG. links innen  
37.39         2503   BARON   155   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   1. OG. rechts inne   37.39         2504   BARON   156   41462  
Neuss   Daimler Straße   26   Wohnung   Wohnung   1. OG. rechts mitte   53.17  
      2505   BARON   157   41462   Neuss   Daimler Straße   26   Wohnung  
Wohnung   1. OG. rechts auße   55.90         2506   BARON   158   41462   Neuss
  Daimler Straße   26   Wohnung   Wohnung   2. OG. links außen   56.93        
2507   BARON   159   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
2. OG. links mitte   37.39         2508   BARON   160   41462   Neuss   Daimler
Straße   26   Wohnung   Wohnung   2. OG. links innen   37.39        

13

--------------------------------------------------------------------------------



2509   BARON   161   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
2. OG. rechts inne   37.39         2510   BARON   162   41462   Neuss   Daimler
Straße   26   Wohnung   Wohnung   2. OG. rechts mitte   53.17         2511  
BARON   163   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   2. OG.
rechts auße   55.90         2512   BARON   164   41462   Neuss   Daimler Straße
  26   Wohnung   Wohnung   3. OG. links außen   56.93         2513   BARON   165
  41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   3. OG. links mitte  
37.39         2514   BARON   166   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   3. OG. links innen   37.39         2515   BARON   167   41462  
Neuss   Daimler Straße   26   Wohnung   Wohnung   3. OG. rechts inne   37.39    
    2516   BARON   168   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung
  3. OG. rechts mitte   37.39         2517   BARON   169   41462   Neuss  
Daimler Straße   26   Wohnung   Wohnung   3. OG. rechts auße   71.68        
2518   BARON   170   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
4. OG. links außen   56.93         2519   BARON   171   41462   Neuss   Daimler
Straße   26   Wohnung   Wohnung   4. OG. links mitte   37.39         2520  
BARON   172   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   4. OG.
links innen   37.39         2521   BARON   173   41462   Neuss   Daimler Straße
  26   Wohnung   Wohnung   4. OG. rechts inne   37.39         2522   BARON   174
  41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   4. OG. rechts mitte
  53.17         2523   BARON   175   41462   Neuss   Daimler Straße   26  
Wohnung   Wohnung   4. OG. rechts auße   55.90         2524   BARON   176  
41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   5. OG. links außen  
56.93         2526   BARON   177   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   5. OG. links mitte   37.39         2525   BARON   178   41462  
Neuss   Daimler Straße   26   Wohnung   Wohnung   5. OG. links innen   37.39    
    2527   BARON   179   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung
  5. OG. rechts inne   37.39         2528   BARON   180   41462   Neuss  
Daimler Straße   26   Wohnung   Wohnung   5. OG. rechts mitte   53.17        
2529   BARON   181   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
5. OG. rechts auße   55.90        

14

--------------------------------------------------------------------------------





2530   BARON   182   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
6. OG. links außen   94.32         2532   BARON   184   41462   Neuss   Daimler
Straße   26   Wohnung   Wohnung   6. OG. links innen   37.39         2533  
BARON   185   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   6. OG.
rechts inne   37.39         2534   BARON   186   41462   Neuss   Daimler Straße
  26   Wohnung   Wohnung   6. OG. rechts mitte   53.17         2535   BARON  
187   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   6. OG. rechts
auße   55.90         2536   BARON   188   41462   Neuss   Daimler Straße   26  
Wohnung   Wohnung   7. OG. links außen   56.93         2537   BARON   189  
41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   7. OG. links mitte  
37.39         2538   BARON   190   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   7. OG. links innen   37.39         2539   BARON   191   41462  
Neuss   Daimler Straße   26   Wohnung   Wohnung   7. OG. rechts inne   37.39    
    2540   BARON   192   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung
  7. OG. rechts mitte   37.39         2541   BARON   193   41462   Neuss  
Daimler Straße   26   Wohnung   Wohnung   7. OG. rechts auße   71.68        
2542   BARON   194   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
8. OG. links außen   94.32         2544   BARON   196   41462   Neuss   Daimler
Straße   26   Wohnung   Wohnung   8. OG. links innen   37.39         2545  
BARON   197   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   8. OG.
rechts inne   37.39         2546   BARON   198   41462   Neuss   Daimler Straße
  26   Wohnung   Wohnung   8. OG. rechts mitte   53.17         2547   BARON  
199   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   8. OG. rechts
auße   55.90         2548   BARON   200   41462   Neuss   Daimler Straße   26  
Wohnung   Wohnung   9. OG. links außen   56.93         2549   BARON   201  
41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   9. OG. links mitte  
37.39         2550   BARON   202   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   9. OG. links innen   37.39         2551   BARON   203   41462  
Neuss   Daimler Straße   26   Wohnung   Wohnung   9. OG. rechts inne   37.39    
    2552   BARON   204   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung
  9. OG. rechts mitte   53.17         2553   BARON   205   41462   Neuss  
Daimler Straße   26   Wohnung   Wohnung   9. OG. rechts auße   55.90        
2554   BARON   206   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung  
10. OG. links außen   94.32         2556   BARON   208   41462   Neuss   Daimler
Straße   26   Wohnung   Wohnung   10. OG. links innen   37.39         2557  
BARON   209   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   10. OG.
rechts inne   37.39         2558   BARON   210   41462   Neuss   Daimler Straße
  26   Wohnung   Wohnung   10. OG. rechts mitte   53.17         2559   BARON  
211   41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   10. OG. rechts
auße   55.90         2560   BARON   212   41462   Neuss   Daimler Straße   26  
Wohnung   Wohnung   11. OG. links außen   94.32         2562   BARON   214  
41462   Neuss   Daimler Straße   26   Wohnung   Wohnung   11. OG. links innen  
37.39         2563   BARON   215   41462   Neuss   Daimler Straße   26   Wohnung
  Wohnung   11. OG. rechts inne   37.39         2564   BARON   216   41462  
Neuss   Daimler Straße   26   Wohnung   Wohnung   11. OG. rechts mitte   53.17  
      2565   BARON   217   41462   Neuss   Daimler Straße   26   Wohnung  
Wohnung   11. OG. rechts auße   55.90         2878   BARON   GA218   41462  
Neuss   Daimler Straße   26   Garage   Garage                   8553   BARON  
GA219   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8554   BARON   GA220   41462   Neuss   Daimler Straße   26   Garage   Garage    
              2879   BARON   GA221   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8555   BARON   GA222   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8556   BARON   GA223   41462  
Neuss   Daimler Straße   26   Garage   Garage                   8557   BARON  
GA224   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8558   BARON   GA225   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8559   BARON   GA226   41462   Neuss   Daimler Straße   26  
Garage   Garage                   2882   BARON   GA227   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8560   BARON   GA228   41462  
Neuss   Daimler Straße   26   Garage   Garage                   8561   BARON  
GA229   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8562   BARON   GA230   41462   Neuss   Daimler Straße   26   Garage   Garage    
              2884   BARON   GA231   41462   Neuss   Daimler Straße   26  
Garage   Garage                   2885   BARON   GA232   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8563   BARON   GA233   41462  
Neuss   Daimler Straße   26   Garage   Garage                   8564   BARON  
GA234   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8571   BARON   GA235   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8572   BARON   GA236   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8573   BARON   GA237   41462   Neuss   Daimler
Straße   26   Garage   Garage                   2813   BARON   GA238   41462  
Neuss   Daimler Straße   26   Garage   Garage                   2816   BARON  
GA239   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8574   BARON   GA240   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8575   BARON   GA241   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8576   BARON   GA242   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8577   BARON   GA243   41462  
Neuss   Daimler Straße   26   Garage   Garage                   2819   BARON  
GA244   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8578   BARON   GA245   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8579   BARON   GA246   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8580   BARON   GA247   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8581   BARON   GA248   41462  
Neuss   Daimler Straße   26   Garage   Garage                   2824   BARON  
GA249   41462   Neuss   Daimler Straße   26   Garage   Garage                  
2826   BARON   GA250   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8582   BARON   GA251   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8583   BARON   GA252   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8584   BARON   GA253   41462  
Neuss   Daimler Straße   26   Garage   Garage                   2831   BARON  
GA254   41462   Neuss   Daimler Straße   26   Garage   Garage                  
2833   BARON   GA255   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8585   BARON   GA256   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8586   BARON   GA257   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8587   BARON   GA258   41462  
Neuss   Daimler Straße   26   Garage   Garage                   8588   BARON  
GA259   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8589   BARON   GA260   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8590   BARON   GA261   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8591   BARON   GA262   41462   Neuss   Daimler
Straße   26   Garage   Garage                   8592   BARON   GA263   41462  
Neuss   Daimler Straße   26   Garage   Garage                   2841   BARON  
GA264   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8593   BARON   GA265   41462   Neuss   Daimler Straße   26   Garage   Garage    
              8596   BARON   GA266   41462   Neuss   Daimler Straße   26  
Garage   Garage                   8597   BARON   GA267   41462   Neuss   Daimler
Straße   26   Garage   Garage                   2844   BARON   GA268   41462  
Neuss   Daimler Straße   26   Garage   Garage                   8594   BARON  
GA269   41462   Neuss   Daimler Straße   26   Garage   Garage                  
8595   BARON   GA270   41462   Neuss   Daimler Straße   26   Garage   Garage    
              7068   BARON       42899   Remscheid   Barmer Str.   13   Wohnung
  Wohnung   1. OG. mitte   36.00         7069   BARON       42899   Remscheid  
Barmer Str.   13   Wohnung   Wohnung   2. OG. mitte   36.00         7045   BARON
      42899   Remscheid   Barmer Str.   13   Gewerbe   Laden   EG.        
497.00     7048   BARON       42899   Remscheid   Barmer Str.   13   Wohnung  
Wohnung   1. OG. links   94.00         7050   BARON       42899   Remscheid  
Barmer Str.   13   Wohnung   Wohnung   1. OG. rechts   101.00         7055  
BARON       42899   Remscheid   Barmer Str.   13   Wohnung   Wohnung   2. OG.
links   94.00         7058   BARON       42899   Remscheid   Barmer Str.   13  
Wohnung   Wohnung   2. OG. rechts   92.00         7065   BARON       42899  
Remscheid   Barmer Str.   13   Wohnung   Wohnung   DG. links   96.00        
7067   BARON       42899   Remscheid   Barmer Str.   13   Wohnung   Wohnung  
DG. rechts   86.00         9200   BARON       42899   Remscheid  
Eisernsteinstr.   12   Garage   Garage                   7070   BARON      
42899   Remscheid   Eisernsteinstr.   12   Wohnung   Wohnung   EG. rechts  
65.00         7071   BARON       42899   Remscheid   Eisernsteinstr.   12  
Wohnung   Wohnung   EG. links   61.00         7072   BARON       42899  
Remscheid   Eisernsteinstr.   12   Wohnung   Wohnung   1. OG. rechts   65.00    
    7073   BARON       42899   Remscheid   Eisernsteinstr.   12   Wohnung  
Wohnung   1. OG. links   61.00         7074   BARON       42899   Remscheid  
Eisernsteinstr.   12   Wohnung   Wohnung   2. OG. rechts   65.00         7075  
BARON       42899   Remscheid   Eisernsteinstr.   12   Wohnung   Wohnung   2.
OG. links   61.00         7076   BARON       42899   Remscheid   Eisernsteinstr.
  12   Wohnung   Wohnung   EG.     74.00         7077   BARON       42899  
Remscheid   Eisernsteinstr.   12   Wohnung   Wohnung   1. OG.     74.00        
7078   BARON       42899   Remscheid   Eisernsteinstr.   12   Wohnung   Wohnung
  2. OG.     74.00         7079   BARON       42899   Remscheid  
Eisernsteinstr.   12   Garage   Garage                   7080   BARON      
42899   Remscheid   Eisernsteinstr.   12   Garage   Garage                  
7081   BARON       42899   Remscheid   Eisernsteinstr.   12   Garage   Garage  
                7082   BARON       42899   Remscheid   Eisernsteinstr.   12  
Garage   Garage                   7083   BARON       42899   Remscheid  
Eisernsteinstr.   12   Garage   Garage                   7084   BARON      
42899   Remscheid   Eisernsteinstr.   12   Garage   Garage                  
9201   BARON       42899   Remscheid   Eisernsteinstr.   12   Garage   Garage  
                729   CASABLANCA   01   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   1   Wohnung   Wohnung   EG. links   55.32         730  
CASABLANCA   02   60439   Frankfurt am Main   Eduard-Bernstein-Weg   1   Wohnung
  Wohnung   EG. rechts   71.03         733   CASABLANCA   03   60439   Frankfurt
am Main   Eduard-Bernstein-Weg   1   Wohnung   Wohnung   1. OG. links   55.32  
      734   CASABLANCA   04   60439   Frankfurt am Main   Eduard-Bernstein-Weg  
1   Wohnung   Wohnung   1. OG. rechts   71.03         735   CASABLANCA   05  
60439   Frankfurt am Main   Eduard-Bernstein-Weg   1   Wohnung   Wohnung   2.
OG. links   55.32         736   CASABLANCA   06   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   1   Wohnung   Wohnung   2. OG. rechts   71.03         737
  CASABLANCA   07   60439   Frankfurt am Main   Eduard-Bernstein-Weg   3  
Wohnung   Wohnung   EG. links   83.55         739   CASABLANCA   08   60439  
Frankfurt am Main   Eduard-Bernstein-Weg   3   Wohnung   Wohnung   EG. rechts  
71.31         741   CASABLANCA   09   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   3   Wohnung   Wohnung   1. OG. links   83.55         744
  CASABLANCA   10   60439   Frankfurt am Main   Eduard-Bernstein-Weg   3  
Wohnung   Wohnung   1. OG. rechts   71.31         745   CASABLANCA   11   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   3   Wohnung   Wohnung   2. OG.
links   83.55         746   CASABLANCA   12   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   3   Wohnung   Wohnung   2. OG. rechts   71.31         754
  CASABLANCA   01   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   EG. links   71.34         756   CASABLANCA   02   60439  
Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   EG. mitte  
56.97         757   CASABLANCA   03   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   EG. rechts   71.34         758  
CASABLANCA   04   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung
  Wohnung   1. OG. links   71.26         759   CASABLANCA   05   60439  
Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   1. OG. mitte
  56.88        

15

--------------------------------------------------------------------------------



761   CASABLANCA   06   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   1. OG. rechts   71.26         766   CASABLANCA   07   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   2. OG.
links   71.26         768   CASABLANCA   08   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   2. OG. mitte   56.88         769
  CASABLANCA   09   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   2. OG. rechts   71.26         771   CASABLANCA   10   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   3. OG.
links   71.26         773   CASABLANCA   11   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   3. OG. mitte   56.88         776
  CASABLANCA   12   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   3. OG. rechts   71.26         777   CASABLANCA   13   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   4. OG.
links   71.26         779   CASABLANCA   14   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   4. OG. mitte   56.88         781
  CASABLANCA   15   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   4. OG. rechts   71.26         784   CASABLANCA   16   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   5. OG.
links   71.26         785   CASABLANCA   17   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   5. OG. mitte   56.88         786
  CASABLANCA   18   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   5. OG. rechts   71.26         787   CASABLANCA   19   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   6. OG.
links   71.26         789   CASABLANCA   20   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   6. OG. mitte   56.88         791
  CASABLANCA   21   60439   Frankfurt am Main   Eduard-Bernstein-Weg   5  
Wohnung   Wohnung   6. OG. rechts   71.26         794   CASABLANCA   23   60439
  Frankfurt am Main   Eduard-Bernstein-Weg   5   Wohnung   Wohnung   7. OG.
mitte   56.88         796   CASABLANCA   24   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   5   Wohnung   Wohnung   7. OG. rechts   71.26         720
  CASABLANCA   02   60439   Frankfurt am Main   Eduard-Bernstein-Weg   7  
Wohnung   Wohnung   EG. rechts   111.60         721   CASABLANCA   03   60439  
Frankfurt am Main   Eduard-Bernstein-Weg   7   Wohnung   Wohnung   1. ZG links  
98.50         722   CASABLANCA   04   60439   Frankfurt am Main  
Eduard-Bernstein-Weg   7   Wohnung   Wohnung   1. OG. rechts   111.60        
727   CASABLANCA   06   60439   Frankfurt am Main   Eduard-Bernstein-Weg   7  
Wohnung   Wohnung   2. OG. rechts   111.60         8315   CASABLANCA   01  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   26   Wohnung   Wohnung  
EG. links   84.94         8316   CASABLANCA   02   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   26   Wohnung   Wohnung   EG. rechts   71.07        
8317   CASABLANCA   03   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   26
  Wohnung   Wohnung   1. OG. links   84.94         8318   CASABLANCA   04  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   26   Wohnung   Wohnung   1.
OG. rechts   71.07         8319   CASABLANCA   05   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   26   Wohnung   Wohnung   2. OG. links   84.94        
8320   CASABLANCA   06   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   26
  Wohnung   Wohnung   2. OG. rechts   71.07         8291   CASABLANCA   01  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung  
EG. links   71.40         8292   CASABLANCA   02   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   EG. mitte   56.96         8293
  CASABLANCA   03   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40  
Wohnung   Wohnung   EG. rechts   71.40         8294   CASABLANCA   04   60439  
Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   1. OG.
links   71.32         8295   CASABLANCA   05   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   1. OG. mitte   56.87        
8296   CASABLANCA   06   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   1. OG. rechts   71.32         8297   CASABLANCA   07  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   2.
OG. links   71.32         8298   CASABLANCA   08   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   2. OG. mitte   56.87        
8299   CASABLANCA   09   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   2. OG. rechts   71.32         8300   CASABLANCA   10  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   3.
OG. links   71.32         8301   CASABLANCA   11   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   3. OG. mitte   56.87        
8302   CASABLANCA   12   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   3. OG. rechts   71.32         8303   CASABLANCA   13  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   4.
OG. links   71.32         8305   CASABLANCA   14   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   4. OG. mitte   56.87        
8304   CASABLANCA   15   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   4. OG. rechts   71.32         8306   CASABLANCA   16  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   5.
OG. links   71.32         8307   CASABLANCA   17   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   5. OG. mitte   56.87        
8308   CASABLANCA   18   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   5. OG. rechts   71.32         8309   CASABLANCA   19  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   6.
OG. links   71.32         8310   CASABLANCA   20   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   6. OG. mitte   56.87        
8311   CASABLANCA   21   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   6. OG. rechts   71.32         8312   CASABLANCA   22  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   7.
OG. links   71.32         8313   CASABLANCA   23   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   40   Wohnung   Wohnung   7. OG. mitte   56.87        
8314   CASABLANCA   24   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   40
  Wohnung   Wohnung   7. OG. rechts   71.32         8264   CASABLANCA   02  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   52   Wohnung   Wohnung  
EG. rechts   78.18         8266   CASABLANCA   04   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   52   Wohnung   Wohnung   1. OG. rechts   78.18        
8267   CASABLANCA   05   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   52
  Wohnung   Wohnung   2. OG. links   70.39         8268   CASABLANCA   06  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   52   Wohnung   Wohnung   2.
OG. rechts   78.18         8269   CASABLANCA   07   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   52   Wohnung   Wohnung   3. OG. links   70.39        
8270   CASABLANCA   08   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   52
  Wohnung   Wohnung   3. OG. rechts   78.18         8271   CASABLANCA   09  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   54   Wohnung   Wohnung  
EG. links   53.98         8272   CASABLANCA   10   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   54   Wohnung   Wohnung   EG. rechts   76.43        
8273   CASABLANCA   11   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   54
  Wohnung   Wohnung   1. OG. links   53.98         8274   CASABLANCA   12  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   54   Wohnung   Wohnung   1.
OG. rechts   76.43         8276   CASABLANCA   14   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   54   Wohnung   Wohnung   2. OG. rechts   76.43        
8277   CASABLANCA   15   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   54
  Wohnung   Wohnung   3. OG. links   53.98         8278   CASABLANCA   16  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   54   Wohnung   Wohnung   3.
OG. rechts   76.43         8280   CASABLANCA   02   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   116   Wohnung   Wohnung   EG. rechts   71.22        
8281   CASABLANCA   03   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
116   Wohnung   Wohnung   1. OG. links   83.46         8282   CASABLANCA   04  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   116   Wohnung   Wohnung  
1. OG. rechts   71.22         8283   CASABLANCA   05   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   116   Wohnung   Wohnung   2. OG. links   83.46      
  8284   CASABLANCA   06   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
116   Wohnung   Wohnung   2. OG. rechts   71.22         8285   CASABLANCA   07  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   118   Wohnung   Wohnung  
EG. links   55.23         8286   CASABLANCA   08   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   118   Wohnung   Wohnung   EG. rechts   70.94        
8287   CASABLANCA   09   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
118   Wohnung   Wohnung   1. OG. links   55.23         8289   CASABLANCA   11  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   118   Wohnung   Wohnung  
2. OG. links   55.23         8290   CASABLANCA   12   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   118   Wohnung   Wohnung   2. OG. rechts   70.94      
  8192   CASABLANCA   02   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   EG. mitte   56.96         8193   CASABLANCA   03  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
EG. rechts   70.05         8194   CASABLANCA   04   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   1. OG. links   71.32        
8195   CASABLANCA   05   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   1. OG. mitte   56.87         8196   CASABLANCA   06  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
1. OG. rechts   69.97         8197   CASABLANCA   07   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   2. OG. links   71.32      
  8198   CASABLANCA   08   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   2. OG. mitte   56.87         8199   CASABLANCA   09  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
2. OG. rechts   69.97         8200   CASABLANCA   10   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   3. OG. links   71.32      
  8201   CASABLANCA   11   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   3. OG. mitte   56.87         8202   CASABLANCA   12  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
3. OG. rechts   69.97         8203   CASABLANCA   13   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   4. OG. links   71.32      
  8204   CASABLANCA   14   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   4. OG. mitte   56.87         8205   CASABLANCA   15  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
4. OG. rechts   69.97         8206   CASABLANCA   16   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   5. OG. links   71.32      
  8207   CASABLANCA   17   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   5. OG. mitte   56.87         8209   CASABLANCA   19  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
6. OG. links   71.32         8210   CASABLANCA   20   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   6. OG. mitte   56.87      
  8211   CASABLANCA   21   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   6. OG. rechts   69.97         8212   CASABLANCA   22  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung  
7. OG. links   71.32         8213   CASABLANCA   23   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   120   Wohnung   Wohnung   7. OG. mitte   56.87      
  8214   CASABLANCA   24   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
120   Wohnung   Wohnung   7. OG. rechts   69.97         8215   CASABLANCA   01  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
EG. links   71.40         8216   CASABLANCA   02   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   EG. mitte   56.96        
8217   CASABLANCA   03   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   EG. rechts   70.05         8218   CASABLANCA   04  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
1. OG. links   71.32         8219   CASABLANCA   05   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   1. OG. mitte   56.87      
  8220   CASABLANCA   06   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   1. OG. rechts   69.97         8221   CASABLANCA   07  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
2. OG. links   71.32         8222   CASABLANCA   08   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   2. OG. mitte   56.87      
  8223   CASABLANCA   09   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   2. OG. rechts   69.97         8224   CASABLANCA   10  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
3. OG. links   71.32         8225   CASABLANCA   11   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   3. OG. mitte   56.87      
  8226   CASABLANCA   12   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   3. OG. rechts   69.97         8227   CASABLANCA   13  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
4. OG. links   71.32         8228   CASABLANCA   14   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   4. OG. mitte   56.87      
  8229   CASABLANCA   15   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   4. OG. rechts   69.97         8230   CASABLANCA   16  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
5. OG. links   71.32         8231   CASABLANCA   17   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   5. OG. mitte   56.87      
  8232   CASABLANCA   18   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   5. OG. rechts   69.97         8233   CASABLANCA   19  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
6. OG. links   71.32         8234   CASABLANCA   20   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   6. OG. mitte   56.87      
  8235   CASABLANCA   21   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   6. OG. rechts   69.97         8236   CASABLANCA   22  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung  
7. OG. links   71.32         8237   CASABLANCA   23   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   174   Wohnung   Wohnung   7. OG. mitte   56.87      
  8238   CASABLANCA   24   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
174   Wohnung   Wohnung   7. OG. rechts   69.97         8239   CASABLANCA   01  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
EG. links   71.40         8240   CASABLANCA   02   60439   Frankfurt am Main  
Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   EG. mitte   56.96        
8241   CASABLANCA   03   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   EG. rechts   70.05         8242   CASABLANCA   04  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
1. OG. links   71.32         8243   CASABLANCA   05   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   1. OG. mitte   56.87      
  8244   CASABLANCA   06   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   1. OG. rechts   69.97         8245   CASABLANCA   07  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
2. OG. links   71.32        

16

--------------------------------------------------------------------------------





8246   CASABLANCA   08   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   2. OG. mitte   56.87         8247   CASABLANCA   09  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
2. OG. rechts   69.97         8248   CASABLANCA   10   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   3. OG. links   71.32      
  8249   CASABLANCA   11   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   3. OG. mitte   56.87         8250   CASABLANCA   12  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
3. OG. rechts   69.97         8251   CASABLANCA   13   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   4. OG. links   71.32      
  8252   CASABLANCA   14   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   4. OG. mitte   56.87         8253   CASABLANCA   15  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
4. OG. rechts   69.97         8254   CASABLANCA   16   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   5. OG. links   71.32      
  8255   CASABLANCA   17   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   5. OG. mitte   56.87         8256   CASABLANCA   18  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
5. OG. rechts   69.97         8257   CASABLANCA   19   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   6. OG. links   71.32      
  8258   CASABLANCA   20   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   6. OG. mitte   56.87         8259   CASABLANCA   21  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
6. OG. rechts   69.97         8260   CASABLANCA   22   60439   Frankfurt am Main
  Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung   7. OG. links   71.32      
  8261   CASABLANCA   23   60439   Frankfurt am Main   Gerhart-Hauptmann-Ring  
198   Wohnung   Wohnung   7. OG. mitte   56.87         8262   CASABLANCA   24  
60439   Frankfurt am Main   Gerhart-Hauptmann-Ring   198   Wohnung   Wohnung  
7. OG. rechts   69.97         4336   CASABLANCA   01   60439   Frankfurt am Main
  Hammarskjöldring   2   Wohnung   Wohnung   EG. links   43.77         4337  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   2   Wohnung  
Wohnung   EG. mitte   45.11         4338   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   2   Wohnung   Wohnung   EG. rechts   45.11        
4339   CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   2  
Wohnung   Wohnung   1. OG. links   43.77         4340   CASABLANCA   05   60439
  Frankfurt am Main   Hammarskjöldring   2   Wohnung   Wohnung   1. OG. mitte  
45.11         4341   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   2   Wohnung   Wohnung   1. OG. rechts   45.11         4342  
CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   2   Wohnung  
Wohnung   2. OG. links   43.77         4343   CASABLANCA   08   60439  
Frankfurt am Main   Hammarskjöldring   2   Wohnung   Wohnung   2. OG. mitte  
45.11         4344   CASABLANCA   09   60439   Frankfurt am Main  
Hammarskjöldring   2   Wohnung   Wohnung   2. OG. rechts   45.11         4345  
CASABLANCA   10   60439   Frankfurt am Main   Hammarskjöldring   2   Wohnung  
Wohnung   3. OG. links   43.77         4346   CASABLANCA   11   60439  
Frankfurt am Main   Hammarskjöldring   2   Wohnung   Wohnung   3. OG. mitte  
45.11         4347   CASABLANCA   12   60439   Frankfurt am Main  
Hammarskjöldring   2   Wohnung   Wohnung   3. OG. rechts   45.11         4388  
CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   EG. links   69.33         4389   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   4   Wohnung   Wohnung   EG. links   67.01        
4390   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   4  
Wohnung   Wohnung   EG. rechts   53.30         4391   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   EG. rechts  
53.30         4392   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   EG. rechts   83.34         4394  
CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   1. OG. links   67.01         4395   CASABLANCA   08   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   1. OG. rechts  
53.30         4396   CASABLANCA   09   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   1. OG. rechts   53.30         4397  
CASABLANCA   10   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   1. OG. rechts   83.34         4398   CASABLANCA   11   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   2. OG. links  
69.33         4399   CASABLANCA   12   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   2. OG. links   67.01         4400  
CASABLANCA   13   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   2. OG. rechts   53.30         4401   CASABLANCA   14   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   2. OG. rechts  
53.30         4402   CASABLANCA   15   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   2. OG. rechts   83.34         4403  
CASABLANCA   16   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   3. OG. links   69.33         4404   CASABLANCA   17   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   3. OG. links  
67.01         4405   CASABLANCA   18   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   3. OG. rechts   53.30         4406  
CASABLANCA   19   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   3. OG. rechts   53.30         4407   CASABLANCA   20   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   3. OG. rechts  
83.34         4408   CASABLANCA   21   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   4. OG. links   69.33         4409  
CASABLANCA   22   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   4. OG. links   67.01         4410   CASABLANCA   23   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   4. OG. rechts  
53.30         4411   CASABLANCA   24   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   4. OG. rechts   53.30         4412  
CASABLANCA   25   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   4. OG. rechts   83.34         4413   CASABLANCA   26   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   5. OG. links  
69.33         4414   CASABLANCA   27   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   5. OG. links   67.01         4415  
CASABLANCA   28   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   5. OG. rechts   53.30         4416   CASABLANCA   29   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   5. OG. rechts  
53.30         4417   CASABLANCA   30   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   5. OG. rechts   83.34         4418  
CASABLANCA   31   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   6. OG. links   69.33         4419   CASABLANCA   32   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   6. OG. links  
67.01         4420   CASABLANCA   33   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   6. OG. rechts   53.30         4421  
CASABLANCA   34   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   6. OG. rechts   53.30         4422   CASABLANCA   35   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   6. OG. rechts  
83.34         4423   CASABLANCA   36   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   7. OG. links   69.33         4424  
CASABLANCA   37   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   7. OG. links   67.01         4425   CASABLANCA   38   60439  
Frankfurt am Main   Hammarskjöldring   4   Wohnung   Wohnung   7. OG. rechts  
53.30         4426   CASABLANCA   39   60439   Frankfurt am Main  
Hammarskjöldring   4   Wohnung   Wohnung   7. OG. rechts   53.30         4427  
CASABLANCA   40   60439   Frankfurt am Main   Hammarskjöldring   4   Wohnung  
Wohnung   7. OG. rechts   83.34         4278   CASABLANCA   02   60439  
Frankfurt am Main   Hammarskjöldring   6   Wohnung   Wohnung   EG. rechts  
68.43         4279   CASABLANCA   03   60439   Frankfurt am Main  
Hammarskjöldring   6   Wohnung   Wohnung   1. OG. links   68.43         4280  
CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   6   Wohnung  
Wohnung   1. OG. rechts   68.43         4281   CASABLANCA   05   60439  
Frankfurt am Main   Hammarskjöldring   6   Wohnung   Wohnung   2. OG. links  
68.43         4282   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   6   Wohnung   Wohnung   2. OG. rechts   68.43         4283  
CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   6   Wohnung  
Wohnung   3. OG. links   68.43         4285   CASABLANCA   09   60439  
Frankfurt am Main   Hammarskjöldring   8   Wohnung   Wohnung   EG. links   80.32
        4286   CASABLANCA   10   60439   Frankfurt am Main   Hammarskjöldring  
8   Wohnung   Wohnung   EG. rechts   68.43         4287   CASABLANCA   11  
60439   Frankfurt am Main   Hammarskjöldring   8   Wohnung   Wohnung   1. OG.
links   80.32         4288   CASABLANCA   12   60439   Frankfurt am Main  
Hammarskjöldring   8   Wohnung   Wohnung   1. OG. rechts   68.43         4289  
CASABLANCA   13   60439   Frankfurt am Main   Hammarskjöldring   8   Wohnung  
Wohnung   2. OG. links   80.32         4291   CASABLANCA   15   60439  
Frankfurt am Main   Hammarskjöldring   8   Wohnung   Wohnung   3. OG. links  
80.32         4292   CASABLANCA   16   60439   Frankfurt am Main  
Hammarskjöldring   8   Wohnung   Wohnung   3. OG. rechts   68.43         4293  
CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   12   Wohnung  
Wohnung   ZG links   102.23         4294   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   12   Wohnung   Wohnung   EG. rechts   114.53      
  4295   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   12  
Wohnung   Wohnung   1. ZG links   102.23         4297   CASABLANCA   05   60439
  Frankfurt am Main   Hammarskjöldring   12   Wohnung   Wohnung   2. ZG links  
102.23         4299   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   12   Wohnung   Wohnung   2. OG. rechts   114.53         8151
  CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung
  Wohnung   EG. links   94.61         8152   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   14   Wohnung   Wohnung   EG. links   75.90        
8153   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   14  
Wohnung   Wohnung   EG. rechts   53.73         8154   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   EG. rechts  
53.73         8155   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   EG. rechts   68.47         8156  
CASABLANCA   06   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   1. OG. links   94.61         8157   CASABLANCA   07   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   1. OG. links  
75.90         8158   CASABLANCA   08   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   1. OG. rechts   53.73         8159  
CASABLANCA   09   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   1. OG. rechts   53.73         8160   CASABLANCA   10   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   1. OG. rechts  
68.47         8161   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   2. OG. links   94.61         8162  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   2. OG. links   75.90         8163   CASABLANCA   13   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   2. OG. rechts
53.73             8164   CASABLANCA   14   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   2. OG. rechts 53.73             8165
  CASABLANCA   15   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung
  Wohnung   2. OG. rechts 68.47             8166   CASABLANCA   16   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   3. OG. links  
94.61         8167   CASABLANCA   17   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   3. OG. links   75.90         8168  
CASABLANCA   18   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   3. OG. rechts 53.73             8169   CASABLANCA   19   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   3. OG. rechts
53.73             8170   CASABLANCA   20   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   3. OG. rechts 68.47             8171
  CASABLANCA   21   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung
  Wohnung   4. OG. links   94.61         8172   CASABLANCA   22   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   4. OG. links  
75.90         8173   CASABLANCA   23   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   4. OG. rechts 53.73             8174
  CASABLANCA   24   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung
  Wohnung   4. OG. rechts 53.73             8175   CASABLANCA   25   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   4. OG. rechts
68.47             8176   CASABLANCA   26   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   5. OG. links   94.61         8177  
CASABLANCA   27   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   5. OG. links   75.90         8178   CASABLANCA   28   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   5. OG. rechts
53.73             8179   CASABLANCA   29   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   5. OG. rechts 53.73             8180
  CASABLANCA   30   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung
  Wohnung   5. OG. rechts 68.47             8181   CASABLANCA   31   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   6. OG. links  
94.61         8182   CASABLANCA   32   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   6. OG. links   75.90         8183  
CASABLANCA   33   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   6. OG. rechts   53.73         8184   CASABLANCA   34   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   6. OG. rechts
53.73             8185   CASABLANCA   35   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   6. OG. rechts   68.47         8186  
CASABLANCA   36   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   7. OG. links   94.61         8187   CASABLANCA   37   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   7. OG. links  
75.90         8188   CASABLANCA   38   60439   Frankfurt am Main  
Hammarskjöldring   14   Wohnung   Wohnung   7. OG. rechts   53.73         8189  
CASABLANCA   39   60439   Frankfurt am Main   Hammarskjöldring   14   Wohnung  
Wohnung   7. OG. rechts   53.73         8190   CASABLANCA   40   60439  
Frankfurt am Main   Hammarskjöldring   14   Wohnung   Wohnung   7. OG. rechts  
68.47         4300   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   EG. links   71.34         4301  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   EG. mitte   56.97        

17

--------------------------------------------------------------------------------



4303   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   16  
Wohnung   Wohnung   EG. rechts   71.34         4304   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   1. OG. links  
71.26         4306   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   1. OG. mitte   56.88         4307  
CASABLANCA   06   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   1. OG. rechts 71.26             4310   CASABLANCA   07   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   2. OG. links  
71.26         4312   CASABLANCA   08   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   2. OG. mitte   56.88         4314  
CASABLANCA   09   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   2. OG. rechts   71.26         4316   CASABLANCA   10   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   3. OG. links  
71.26         4318   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   3. OG. mitte   56.88         4320  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   3. OG. rechts   71.26         4324   CASABLANCA   14   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   4. OG. mitte  
56.88         4326   CASABLANCA   15   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   4. OG. rechts   71.26         4327  
CASABLANCA   16   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   5. OG. links   71.26         4328   CASABLANCA   17   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   5. OG. mitte  
56.88         4329   CASABLANCA   18   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   5. OG. rechts   71.26         4330  
CASABLANCA   19   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   6. OG. links   71.26         4332   CASABLANCA   21   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   6. OG. rechts  
71.26         4333   CASABLANCA   22   60439   Frankfurt am Main  
Hammarskjöldring   16   Wohnung   Wohnung   7. OG. links   71.26         4334  
CASABLANCA   23   60439   Frankfurt am Main   Hammarskjöldring   16   Wohnung  
Wohnung   7. OG. mitte   56.88         4335   CASABLANCA   24   60439  
Frankfurt am Main   Hammarskjöldring   16   Wohnung   Wohnung   7. OG. rechts
71.26             4639   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   29   Wohnung   Wohnung   EG. links   54.18         4640  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   29   Wohnung  
Wohnung   EG. rechts   76.78         4641   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   29   Wohnung   Wohnung   1. OG. links   54.18      
  4642   CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   29  
Wohnung   Wohnung   1. OG. rechts   76.78         4643   CASABLANCA   05   60439
  Frankfurt am Main   Hammarskjöldring   29   Wohnung   Wohnung   2. OG. links  
54.18         4644   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   29   Wohnung   Wohnung   2. OG. rechts   76.78         4645  
CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   29   Wohnung  
Wohnung   3. OG. links   54.18         4646   CASABLANCA   08   60439  
Frankfurt am Main   Hammarskjöldring   29   Wohnung   Wohnung   3. OG. rechts  
76.78         4647   CASABLANCA   09   60439   Frankfurt am Main  
Hammarskjöldring   31   Wohnung   Wohnung   EG. links   70.59         4650  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   31   Wohnung  
Wohnung   1. OG. rechts   78.38         4653   CASABLANCA   15   60439  
Frankfurt am Main   Hammarskjöldring   31   Wohnung   Wohnung   3. OG. links  
70.59         4654   CASABLANCA   16   60439   Frankfurt am Main  
Hammarskjöldring   31   Wohnung   Wohnung   3. OG. rechts   78.38         4537  
CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   33   Wohnung  
Wohnung   EG. links   71.33         4538   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   33   Wohnung   Wohnung   EG. mitte   56.97        
4539   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   33  
Wohnung   Wohnung   EG. rechts   70.15         4540   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   33   Wohnung   Wohnung   1. OG. links  
71.25         4541   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   33   Wohnung   Wohnung   1. OG. mitte   56.88         4546  
CASABLANCA   10   60439   Frankfurt am Main   Hammarskjöldring   33   Wohnung  
Wohnung   3. OG. links   71.25         4547   CASABLANCA   11   60439  
Frankfurt am Main   Hammarskjöldring   33   Wohnung   Wohnung   3. OG. mitte  
56.88         4548   CASABLANCA   12   60439   Frankfurt am Main  
Hammarskjöldring   33   Wohnung   Wohnung   3. OG. rechts   70.08         4549  
CASABLANCA   13   60439   Frankfurt am Main   Hammarskjöldring   33   Wohnung  
Wohnung   4. OG. links   71.25         4550   CASABLANCA   14   60439  
Frankfurt am Main   Hammarskjöldring   33   Wohnung   Wohnung   4. OG. mitte  
56.88         4553   CASABLANCA   17   60439   Frankfurt am Main  
Hammarskjöldring   33   Wohnung   Wohnung   5. OG. mitte   56.88         4555  
CASABLANCA   19   60439   Frankfurt am Main   Hammarskjöldring   33   Wohnung  
Wohnung   6. OG. links   71.25         4556   CASABLANCA   20   60439  
Frankfurt am Main   Hammarskjöldring   33   Wohnung   Wohnung   6. OG. mitte  
56.88         4557   CASABLANCA   21   60439   Frankfurt am Main  
Hammarskjöldring   33   Wohnung   Wohnung   6. OG. rechts   70.08         4559  
CASABLANCA   23   60439   Frankfurt am Main   Hammarskjöldring   33   Wohnung  
Wohnung   7. OG. mitte   56.88         4560   CASABLANCA   24   60439  
Frankfurt am Main   Hammarskjöldring   33   Wohnung   Wohnung   7. OG. rechts  
70.08         4561   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   35   Wohnung   Wohnung   EG. links   54.18         4562  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   35   Wohnung  
Wohnung   EG. rechts   76.78         4563   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   35   Wohnung   Wohnung   1. OG. links   54.18      
  4564   CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   35  
Wohnung   Wohnung   1. OG. rechts   76.78         4566   CASABLANCA   06   60439
  Frankfurt am Main   Hammarskjöldring   35   Wohnung   Wohnung   2. OG. rechts
  76.78         4568   CASABLANCA   08   60439   Frankfurt am Main  
Hammarskjöldring   35   Wohnung   Wohnung   3. OG. rechts   76.78         4569  
CASABLANCA   09   60439   Frankfurt am Main   Hammarskjöldring   37   Wohnung  
Wohnung   EG. links   70.59         4570   CASABLANCA   10   60439   Frankfurt
am Main   Hammarskjöldring   37   Wohnung   Wohnung   EG. rechts   78.38        
4571   CASABLANCA   11   60439   Frankfurt am Main   Hammarskjöldring   37  
Wohnung   Wohnung   1. OG. links   70.59         4572   CASABLANCA   12   60439
  Frankfurt am Main   Hammarskjöldring   37   Wohnung   Wohnung   1. OG. rechts
  78.38         4573   CASABLANCA   13   60439   Frankfurt am Main  
Hammarskjöldring   37   Wohnung   Wohnung   2. OG. links   70.59         4575  
CASABLANCA   15   60439   Frankfurt am Main   Hammarskjöldring   37   Wohnung  
Wohnung   3. OG. links   70.59         4576   CASABLANCA   16   60439  
Frankfurt am Main   Hammarskjöldring   37   Wohnung   Wohnung   3. OG. rechts  
78.38         4579   CASABLANCA   03   60439   Frankfurt am Main  
Hammarskjöldring   39   Wohnung   Wohnung   1. OG. links   82.85         4580  
CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   39   Wohnung  
Wohnung   1. OG. rechts   70.62         4582   CASABLANCA   06   60439  
Frankfurt am Main   Hammarskjöldring   39   Wohnung   Wohnung   2. OG. rechts  
70.62         4583   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   39   Wohnung   Wohnung   3. OG. links   82.85         4584  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   39   Wohnung  
Wohnung   3. OG. rechts   70.62         4590   CASABLANCA   14   60439  
Frankfurt am Main   Hammarskjöldring   41   Wohnung   Wohnung   2. OG. rechts  
70.62         4593   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   43   Wohnung   Wohnung   EG. links   70.59         4594  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   43   Wohnung  
Wohnung   EG. rechts   78.38         4595   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   43   Wohnung   Wohnung   1. OG. links   70.59      
  4596   CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   43  
Wohnung   Wohnung   1. OG. rechts   78.38         4597   CASABLANCA   05   60439
  Frankfurt am Main   Hammarskjöldring   43   Wohnung   Wohnung   2. OG. links  
70.59         4598   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   43   Wohnung   Wohnung   2. OG. rechts   78.38         4599  
CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   43   Wohnung  
Wohnung   3. OG. links   70.59         4600   CASABLANCA   08   60439  
Frankfurt am Main   Hammarskjöldring   43   Wohnung   Wohnung   3. OG. rechts  
78.38         4601   CASABLANCA   09   60439   Frankfurt am Main  
Hammarskjöldring   45   Wohnung   Wohnung   EG. links   54.18         4603  
CASABLANCA   11   60439   Frankfurt am Main   Hammarskjöldring   45   Wohnung  
Wohnung   1. OG. links   54.18         4604   CASABLANCA   12   60439  
Frankfurt am Main   Hammarskjöldring   45   Wohnung   Wohnung   1. OG. rechts  
76.78         4605   CASABLANCA   13   60439   Frankfurt am Main  
Hammarskjöldring   45   Wohnung   Wohnung   2. OG. links   54.18         4606  
CASABLANCA   14   60439   Frankfurt am Main   Hammarskjöldring   45   Wohnung  
Wohnung   2. OG. rechts   76.78         4608   CASABLANCA   16   60439  
Frankfurt am Main   Hammarskjöldring   45   Wohnung   Wohnung   3. OG. rechts  
76.78         7515   CASABLANCA   1   60439   Frankfurt am Main  
Hammarskjöldring   54   Wohnung   Wohnung   ZG links   98.50         7514  
CASABLANCA   2   60439   Frankfurt am Main   Hammarskjöldring   54   Wohnung  
Wohnung   EG. rechts   111.64         7517   CASABLANCA   3   60439   Frankfurt
am Main   Hammarskjöldring   54   Wohnung   Wohnung   1. ZG links   98.50      
  7516   CASABLANCA   4   60439   Frankfurt am Main   Hammarskjöldring   54  
Wohnung   Wohnung   1. OG. rechts   111.64         7519   CASABLANCA   5   60439
  Frankfurt am Main   Hammarskjöldring   54   Wohnung   Wohnung   2. ZG links  
98.50         7518   CASABLANCA   6   60439   Frankfurt am Main  
Hammarskjöldring   54   Wohnung   Wohnung   2. OG. rechts   111.64         4609
  CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung
  Wohnung   EG. links   71.34         4610   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   59   Wohnung   Wohnung   EG. mitte   56.97        
4611   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   59  
Wohnung   Wohnung   EG. rechts   71.34         4612   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   1. OG. links  
71.26         4613   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   59   Wohnung   Wohnung   1. OG. mitte   56.88         4614  
CASABLANCA   06   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung  
Wohnung   1. OG. rechts   71.26         4615   CASABLANCA   07   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   2. OG. links  
71.26         4616   CASABLANCA   08   60439   Frankfurt am Main  
Hammarskjöldring   59   Wohnung   Wohnung   2. OG. mitte   56.88         4617  
CASABLANCA   09   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung  
Wohnung   2. OG. rechts   71.26         4618   CASABLANCA   10   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   3. OG. links  
71.26         4619   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   59   Wohnung   Wohnung   3. OG. mitte   56.88         4620  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung  
Wohnung   3. OG. rechts   71.26         4621   CASABLANCA   13   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   4. OG. links  
71.26         4622   CASABLANCA   14   60439   Frankfurt am Main  
Hammarskjöldring   59   Wohnung   Wohnung   4. OG. mitte   56.88         4624  
CASABLANCA   16   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung  
Wohnung   5. OG. links   71.26         4625   CASABLANCA   17   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   5. OG. mitte  
56.88         4626   CASABLANCA   18   60439   Frankfurt am Main  
Hammarskjöldring   59   Wohnung   Wohnung   5. OG. rechts   71.26         4628  
CASABLANCA   20   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung  
Wohnung   6. OG. mitte   56.88         4629   CASABLANCA   21   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   6. OG. rechts  
71.26         4630   CASABLANCA   22   60439   Frankfurt am Main  
Hammarskjöldring   59   Wohnung   Wohnung   7. OG. links   71.26         4631  
CASABLANCA   23   60439   Frankfurt am Main   Hammarskjöldring   59   Wohnung  
Wohnung   7. OG. mitte   56.88         4632   CASABLANCA   24   60439  
Frankfurt am Main   Hammarskjöldring   59   Wohnung   Wohnung   7. OG. rechts  
71.26         4636   CASABLANCA   04   60439   Frankfurt am Main  
Hammarskjöldring   61   Wohnung   Wohnung   1. OG. rechts   111.64         4638
  CASABLANCA   06   60439   Frankfurt am Main   Hammarskjöldring   61   Wohnung
  Wohnung   2. OG. rechts   111.64         4429   CASABLANCA   02   60439  
Frankfurt am Main   Hammarskjöldring   88   Wohnung   Wohnung   EG. rechts  
68.31         4430   CASABLANCA   03   60439   Frankfurt am Main  
Hammarskjöldring   88   Wohnung   Wohnung   1. OG. links   52.60         4431  
CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   88   Wohnung  
Wohnung   1. OG. rechts   68.31         4432   CASABLANCA   05   60439  
Frankfurt am Main   Hammarskjöldring   88   Wohnung   Wohnung   2. OG. links  
52.60         4433   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   88   Wohnung   Wohnung   2. OG. rechts   68.31         4434  
CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   90   Wohnung  
Wohnung   EG. links   80.83         4435   CASABLANCA   08   60439   Frankfurt
am Main   Hammarskjöldring   90   Wohnung   Wohnung   EG. rechts   68.59        
4437   CASABLANCA   10   60439   Frankfurt am Main   Hammarskjöldring   90  
Wohnung   Wohnung   1. OG. rechts   68.59         4438   CASABLANCA   11   60439
  Frankfurt am Main   Hammarskjöldring   90   Wohnung   Wohnung   2. OG. links  
80.83         4439   CASABLANCA   12   60439   Frankfurt am Main  
Hammarskjöldring   90   Wohnung   Wohnung   2. OG. rechts   68.59         4364  
CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   92   Wohnung  
Wohnung   EG. links   71.34         4365   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   92   Wohnung   Wohnung   EG. mitte   56.97        
4366   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   92  
Wohnung   Wohnung   EG. rechts   71.34         4367   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   92   Wohnung   Wohnung   1. OG. links  
71.26         4368   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   92   Wohnung   Wohnung   1. OG. mitte   56.88         4369  
CASABLANCA   06   60439   Frankfurt am Main   Hammarskjöldring   92   Wohnung  
Wohnung   1. OG. rechts   71.26         4370   CASABLANCA   07   60439  
Frankfurt am Main   Hammarskjöldring   92   Wohnung   Wohnung   2. OG. links  
71.26        

18

--------------------------------------------------------------------------------





4371   CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   92  
Wohnung   Wohnung   2. OG. mitte   56.88         4373   CASABLANCA   10   60439
  Frankfurt am Main   Hammarskjöldring   92   Wohnung   Wohnung   3. OG. links  
71.26         4374   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   92   Wohnung   Wohnung   3. OG. mitte   56.88         4375  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   92   Wohnung  
Wohnung   3. OG. rechts   71.26         4376   CASABLANCA   13   60439  
Frankfurt am Main   Hammarskjöldring   92   Wohnung   Wohnung   4. OG. links  
71.26         4377   CASABLANCA   14   60439   Frankfurt am Main  
Hammarskjöldring   92   Wohnung   Wohnung   4. OG. mitte   56.88         4378  
CASABLANCA   15   60439   Frankfurt am Main   Hammarskjöldring   92   Wohnung  
Wohnung   4. OG. rechts   71.26         4379   CASABLANCA   16   60439  
Frankfurt am Main   Hammarskjöldring   92   Wohnung   Wohnung   5. OG. links  
71.26         4380   CASABLANCA   17   60439   Frankfurt am Main  
Hammarskjöldring   92   Wohnung   Wohnung   5. OG. mitte   56.88         4381  
CASABLANCA   18   60439   Frankfurt am Main   Hammarskjöldring   92   Wohnung  
Wohnung   5. OG. rechts   71.26         4383   CASABLANCA   20   60439  
Frankfurt am Main   Hammarskjöldring   92   Wohnung   Wohnung   6. OG. mitte  
56.88         4384   CASABLANCA   21   60439   Frankfurt am Main  
Hammarskjöldring   92   Wohnung   Wohnung   6. OG. rechts   71.26         4386  
CASABLANCA   23   60439   Frankfurt am Main   Hammarskjöldring   92   Wohnung  
Wohnung   7. OG. mitte   56.88         4348   CASABLANCA   01   60439  
Frankfurt am Main   Hammarskjöldring   94   Wohnung   Wohnung   EG. links  
54.18         4349   CASABLANCA   02   60439   Frankfurt am Main  
Hammarskjöldring   94   Wohnung   Wohnung   EG. rechts   76.78         4350  
CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   94   Wohnung  
Wohnung   1. OG. links   54.18         4352   CASABLANCA   05   60439  
Frankfurt am Main   Hammarskjöldring   94   Wohnung   Wohnung   2. OG. links  
54.18         4354   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   94   Wohnung   Wohnung   3. OG. links   54.18         4355  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   94   Wohnung  
Wohnung   3. OG. rechts   76.78         4356   CASABLANCA   09   60439  
Frankfurt am Main   Hammarskjöldring   96   Wohnung   Wohnung   EG. links  
70.59         4358   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   96   Wohnung   Wohnung   1. OG. links   70.59         4359  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   96   Wohnung  
Wohnung   1. OG. rechts   78.38         4361   CASABLANCA   14   60439  
Frankfurt am Main   Hammarskjöldring   96   Wohnung   Wohnung   2. OG. rechts  
78.38         4362   CASABLANCA   15   60439   Frankfurt am Main  
Hammarskjöldring   96   Wohnung   Wohnung   3. OG. links   70.59         4363  
CASABLANCA   16   60439   Frankfurt am Main   Hammarskjöldring   96   Wohnung  
Wohnung   3. OG. rechts   78.38         4440   CASABLANCA   01   60439  
Frankfurt am Main   Hammarskjöldring   98   Wohnung   Wohnung   ZG links  
102.23         4441   CASABLANCA   02   60439   Frankfurt am Main  
Hammarskjöldring   98   Wohnung   Wohnung   EG. rechts   114.53         4443  
CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   98   Wohnung  
Wohnung   1. OG. rechts   114.53         4444   CASABLANCA   05   60439  
Frankfurt am Main   Hammarskjöldring   98   Wohnung   Wohnung   2. ZG links  
102.23         4445   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   98   Wohnung   Wohnung   2. OG. rechts   114.53         4446
  CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   100   Wohnung
  Wohnung   EG. links   80.83         4447   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   100   Wohnung   Wohnung   EG. rechts   68.45      
  4448   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   100  
Wohnung   Wohnung   1. OG. links   80.83         4449   CASABLANCA   04   60439
  Frankfurt am Main   Hammarskjöldring   100   Wohnung   Wohnung   1. OG. rechts
  68.45         4451   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   100   Wohnung   Wohnung   2. OG. rechts   68.45         4452
  CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   102   Wohnung
  Wohnung   EG. links   52.22         4453   CASABLANCA   08   60439   Frankfurt
am Main   Hammarskjöldring   102   Wohnung   Wohnung   EG. rechts   68.31      
  4454   CASABLANCA   09   60439   Frankfurt am Main   Hammarskjöldring   102  
Wohnung   Wohnung   1. OG. links   52.22         4455   CASABLANCA   10   60439
  Frankfurt am Main   Hammarskjöldring   102   Wohnung   Wohnung   1. OG. rechts
  68.31         4456   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   102   Wohnung   Wohnung   2. OG. links   52.22         4457  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   102   Wohnung  
Wohnung   2. OG. rechts   68.31         8041   CASABLANCA   01   60439  
Frankfurt am Main   Hammarskjöldring   109   Wohnung   Wohnung   EG. links  
43.77         8042   CASABLANCA   02   60439   Frankfurt am Main  
Hammarskjöldring   109   Wohnung   Wohnung   EG. mitte   45.11         8043  
CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   109   Wohnung  
Wohnung   EG. rechts   45.11         8044   CASABLANCA   04   60439   Frankfurt
am Main   Hammarskjöldring   109   Wohnung   Wohnung   1. OG. links   43.77    
    8045   CASABLANCA   05   60439   Frankfurt am Main   Hammarskjöldring   109
  Wohnung   Wohnung   1. OG. mitte   45.11         8046   CASABLANCA   06  
60439   Frankfurt am Main   Hammarskjöldring   109   Wohnung   Wohnung   1. OG.
rechts   45.11         8047   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   109   Wohnung   Wohnung   2. OG. links   43.77         8048  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   109   Wohnung  
Wohnung   2. OG. mitte   45.11         8049   CASABLANCA   09   60439  
Frankfurt am Main   Hammarskjöldring   109   Wohnung   Wohnung   2. OG. rechts  
45.11         8050   CASABLANCA   10   60439   Frankfurt am Main  
Hammarskjöldring   109   Wohnung   Wohnung   3. OG. links   43.77         8051  
CASABLANCA   11   60439   Frankfurt am Main   Hammarskjöldring   109   Wohnung  
Wohnung   3. OG. mitte   45.11         8052   CASABLANCA   12   60439  
Frankfurt am Main   Hammarskjöldring   109   Wohnung   Wohnung   3. OG. rechts  
45.11         4886   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   EG. links   67.79         4888  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung  
Wohnung   EG. mitte   54.76         4892   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   130   Wohnung   Wohnung   EG. rechts   67.79      
  4893   CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   130  
Wohnung   Wohnung   1. OG. links   67.71         4896   CASABLANCA   05   60439
  Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   1. OG. mitte
  54.67         4897   CASABLANCA   06   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   1. OG. rechts   67.71         4900
  CASABLANCA   07   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung
  Wohnung   2. OG. links   67.71         4901   CASABLANCA   08   60439  
Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   2. OG. mitte  
54.67         4902   CASABLANCA   09   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   2. OG. rechts   67.71         4903
  CASABLANCA   10   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung
  Wohnung   3. OG. links   67.71         4905   CASABLANCA   11   60439  
Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   3. OG. mitte  
54.67         4906   CASABLANCA   12   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   3. OG. rechts   67.71         4907
  CASABLANCA   13   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung
  Wohnung   4. OG. links   67.71         4908   CASABLANCA   14   60439  
Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   4. OG. mitte  
54.67         4909   CASABLANCA   15   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   4. OG. rechts   67.71         4911
  CASABLANCA   16   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung
  Wohnung   5. OG. links   67.71         4912   CASABLANCA   17   60439  
Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   5. OG. mitte  
54.67         4913   CASABLANCA   18   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   5. OG. rechts   67.71         4914
  CASABLANCA   19   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung
  Wohnung   6. OG. links   67.71         4916   CASABLANCA   20   60439  
Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   6. OG. mitte  
54.67         4918   CASABLANCA   21   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   6. OG. rechts   67.71         4920
  CASABLANCA   22   60439   Frankfurt am Main   Hammarskjöldring   130   Wohnung
  Wohnung   7. OG. links   67.71         4922   CASABLANCA   23   60439  
Frankfurt am Main   Hammarskjöldring   130   Wohnung   Wohnung   7. OG. mitte  
54.67         4924   CASABLANCA   24   60439   Frankfurt am Main  
Hammarskjöldring   130   Wohnung   Wohnung   7. OG. rechts   67.71         4671
  CASABLANCA   01   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   EG. links   83.34         4672   CASABLANCA   02   60439   Frankfurt
am Main   Hammarskjöldring   140   Wohnung   Wohnung   EG. links   53.30        
4673   CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   140  
Wohnung   Wohnung   EG. rechts   53.30         4674   CASABLANCA   04   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   EG. rechts  
67.01         4675   CASABLANCA   05   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   EG. rechts   69.33         4676  
CASABLANCA   06   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung  
Wohnung   1. OG. links   83.34         4677   CASABLANCA   07   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   1. OG. links  
53.30         4678   CASABLANCA   08   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   1. OG. rechts   53.30         4679
  CASABLANCA   09   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   1. OG. rechts   67.01         4680   CASABLANCA   10   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   1. OG. rechts  
69.33         4681   CASABLANCA   11   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   2. OG. links   83.34         4682  
CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung  
Wohnung   2. OG. links   53.30         4683   CASABLANCA   13   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   2. OG. rechts  
53.30         4684   CASABLANCA   14   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   2. OG. rechts   67.01         4685
  CASABLANCA   15   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   2. OG. rechts   69.33         4686   CASABLANCA   16   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   3. OG. links  
83.34         4687   CASABLANCA   17   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   3. OG. links   53.30         4688  
CASABLANCA   18   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung  
Wohnung   3. OG. rechts   53.30         4689   CASABLANCA   19   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   3. OG. rechts  
67.01         4690   CASABLANCA   20   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   3. OG. rechts   69.33         4691
  CASABLANCA   21   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   4. OG. links   83.34         4692   CASABLANCA   22   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   4. OG. links  
53.30         4693   CASABLANCA   23   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   4. OG. rechts   53.30         4694
  CASABLANCA   24   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   4. OG. rechts   67.01         4695   CASABLANCA   25   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   4. OG. rechts  
69.33         4696   CASABLANCA   26   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   5. OG. links   83.34         4697  
CASABLANCA   27   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung  
Wohnung   5. OG. links   53.30         4698   CASABLANCA   28   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   5. OG. rechts  
53.30         4699   CASABLANCA   29   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   5. OG. rechts   67.01         4700
  CASABLANCA   30   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   5. OG. rechts   69.33         4701   CASABLANCA   31   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   6. OG. links  
83.34         4702   CASABLANCA   32   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   6. OG. links   53.30         4703  
CASABLANCA   33   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung  
Wohnung   6. OG. rechts   53.30         4704   CASABLANCA   34   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   6. OG. rechts  
67.01         4705   CASABLANCA   35   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   6. OG. rechts   69.33         4707
  CASABLANCA   36   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   7. OG. links   83.34         4706   CASABLANCA   37   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   7. OG. links  
53.30         4708   CASABLANCA   38   60439   Frankfurt am Main  
Hammarskjöldring   140   Wohnung   Wohnung   7. OG. rechts   53.30         4709
  CASABLANCA   39   60439   Frankfurt am Main   Hammarskjöldring   140   Wohnung
  Wohnung   7. OG. rechts   67.01         4710   CASABLANCA   40   60439  
Frankfurt am Main   Hammarskjöldring   140   Wohnung   Wohnung   7. OG. rechts  
69.33         4827   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   142   Wohnung   Wohnung   EG. links   71.40         4828  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   142   Wohnung  
Wohnung   EG. mitte   56.96         4831   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   142   Wohnung   Wohnung   EG. rechts   71.40      
  4835   CASABLANCA   05   60439   Frankfurt am Main   Hammarskjöldring   142  
Wohnung   Wohnung   1. OG. mitte   56.87         4838   CASABLANCA   06   60439
  Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   1. OG. rechts
  71.32         4840   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   142   Wohnung   Wohnung   2. OG. links   71.32         4841  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   142   Wohnung  
Wohnung   2. OG. mitte   56.87         4844   CASABLANCA   09   60439  
Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   2. OG. rechts  
71.32         4847   CASABLANCA   10   60439   Frankfurt am Main  
Hammarskjöldring   142   Wohnung   Wohnung   3. OG. links   71.32         4849  
CASABLANCA   11   60439   Frankfurt am Main   Hammarskjöldring   142   Wohnung  
Wohnung   3. OG. mitte   56.87         4851   CASABLANCA   12   60439  
Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   3. OG. rechts  
71.32        

19

--------------------------------------------------------------------------------



4854   CASABLANCA   13   60439   Frankfurt am Main   Hammarskjöldring   142  
Wohnung   Wohnung   4. OG. links   71.32         4856   CASABLANCA   14   60439
  Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   4. OG. mitte
  56.87         4858   CASABLANCA   15   60439   Frankfurt am Main  
Hammarskjöldring   142   Wohnung   Wohnung   4. OG. rechts   71.32         4860
  CASABLANCA   16   60439   Frankfurt am Main   Hammarskjöldring   142   Wohnung
  Wohnung   5. OG. links   71.32         4861   CASABLANCA   17   60439  
Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   5. OG. mitte  
56.87         4864   CASABLANCA   18   60439   Frankfurt am Main  
Hammarskjöldring   142   Wohnung   Wohnung   5. OG. rechts   71.32         4872
  CASABLANCA   20   60439   Frankfurt am Main   Hammarskjöldring   142   Wohnung
  Wohnung   6. OG. mitte   57.07         4875   CASABLANCA   21   60439  
Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   6. OG. rechts  
71.32         4876   CASABLANCA   22   60439   Frankfurt am Main  
Hammarskjöldring   142   Wohnung   Wohnung   7. OG. links   71.32         4878  
CASABLANCA   23   60439   Frankfurt am Main   Hammarskjöldring   142   Wohnung  
Wohnung   7. OG. mitte   56.87         4881   CASABLANCA   24   60439  
Frankfurt am Main   Hammarskjöldring   142   Wohnung   Wohnung   7. OG. rechts  
71.32         4811   CASABLANCA   01   60439   Frankfurt am Main  
Hammarskjöldring   148   Wohnung   Wohnung   EG. links   52.60         4812  
CASABLANCA   02   60439   Frankfurt am Main   Hammarskjöldring   148   Wohnung  
Wohnung   EG. rechts   68.31         4813   CASABLANCA   03   60439   Frankfurt
am Main   Hammarskjöldring   148   Wohnung   Wohnung   1. OG. links   52.60    
    4814   CASABLANCA   04   60439   Frankfurt am Main   Hammarskjöldring   148
  Wohnung   Wohnung   1. OG. rechts   68.31         4815   CASABLANCA   05  
60439   Frankfurt am Main   Hammarskjöldring   148   Wohnung   Wohnung   2. OG.
links   52.60         4818   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   150   Wohnung   Wohnung   EG. links   80.83         4819  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   150   Wohnung  
Wohnung   EG. rechts   68.59         4820   CASABLANCA   09   60439   Frankfurt
am Main   Hammarskjöldring   150   Wohnung   Wohnung   1. OG. links   80.83    
    4823   CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   150
  Wohnung   Wohnung   2. OG. rechts   68.59         4769   CASABLANCA   01  
60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   EG.
links   83.34         4770   CASABLANCA   02   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   EG. links   53.30         4771  
CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung  
Wohnung   EG. rechts   53.30         4772   CASABLANCA   04   60439   Frankfurt
am Main   Hammarskjöldring   156   Wohnung   Wohnung   EG. rechts   67.01      
  4773   CASABLANCA   05   60439   Frankfurt am Main   Hammarskjöldring   156  
Wohnung   Wohnung   EG. rechts   69.33         4774   CASABLANCA   06   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   1. OG. links  
83.34         4775   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   1. OG. links   53.30         4776  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung  
Wohnung   1. OG. rechts   53.30         4777   CASABLANCA   09   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   1. OG. rechts  
67.01         4778   CASABLANCA   10   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   1. OG. rechts   69.33         4780
  CASABLANCA   12   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   2. OG. links   53.30         4781   CASABLANCA   13   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   2. OG. rechts  
53.30         4782   CASABLANCA   14   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   2. OG. rechts   67.01         4783
  CASABLANCA   15   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   2. OG. rechts   69.33         4784   CASABLANCA   16   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   3. OG. links  
83.34         4785   CASABLANCA   17   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   3. OG. links   53.30         4786  
CASABLANCA   18   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung  
Wohnung   3. OG. rechts   53.30         4787   CASABLANCA   19   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   3. OG. rechts  
67.01         4788   CASABLANCA   20   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   3. OG. rechts   69.33         4789
  CASABLANCA   21   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   4. OG. links   83.34         4790   CASABLANCA   22   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   4. OG. links  
53.30         4791   CASABLANCA   23   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   4. OG. rechts   53.30         4792
  CASABLANCA   24   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   4. OG. rechts   67.01         4793   CASABLANCA   25   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   4. OG. rechts  
69.33         4795   CASABLANCA   27   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   5. OG. links   53.30         4796  
CASABLANCA   28   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung  
Wohnung   5. OG. rechts   53.30         4797   CASABLANCA   29   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   5. OG. rechts  
67.01         4798   CASABLANCA   30   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   5. OG. rechts   69.33         4799
  CASABLANCA   31   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   6. OG. links   83.34         4800   CASABLANCA   32   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   6. OG. links  
53.30         4801   CASABLANCA   33   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   6. OG. rechts   53.30         4802
  CASABLANCA   34   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   6. OG. rechts   67.01         4803   CASABLANCA   35   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   6. OG. rechts  
69.33         4804   CASABLANCA   36   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   7. OG. links   83.34         4805  
CASABLANCA   37   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung  
Wohnung   7. OG. links   53.30         4806   CASABLANCA   38   60439  
Frankfurt am Main   Hammarskjöldring   156   Wohnung   Wohnung   7. OG. rechts  
53.30         4807   CASABLANCA   39   60439   Frankfurt am Main  
Hammarskjöldring   156   Wohnung   Wohnung   7. OG. rechts   67.01         4808
  CASABLANCA   40   60439   Frankfurt am Main   Hammarskjöldring   156   Wohnung
  Wohnung   7. OG. rechts   69.33         8321   CASABLANCA   01   60439  
Frankfurt am Main   Hammarskjöldring   170   Wohnung   Wohnung   EG. links  
43.77         8322   CASABLANCA   02   60439   Frankfurt am Main  
Hammarskjöldring   170   Wohnung   Wohnung   EG. mitte   45.11         8323  
CASABLANCA   03   60439   Frankfurt am Main   Hammarskjöldring   170   Wohnung  
Wohnung   EG. rechts   45.11         8324   CASABLANCA   04   60439   Frankfurt
am Main   Hammarskjöldring   170   Wohnung   Wohnung   1. OG. links   43.77    
    8325   CASABLANCA   05   60439   Frankfurt am Main   Hammarskjöldring   170
  Wohnung   Wohnung   1. OG. mitte   45.11         8326   CASABLANCA   06  
60439   Frankfurt am Main   Hammarskjöldring   170   Wohnung   Wohnung   1. OG.
rechts   45.11         8327   CASABLANCA   07   60439   Frankfurt am Main  
Hammarskjöldring   170   Wohnung   Wohnung   2. OG. links   45.77         8328  
CASABLANCA   08   60439   Frankfurt am Main   Hammarskjöldring   170   Wohnung  
Wohnung   2. OG. mitte   45.11         8329   CASABLANCA   09   60439  
Frankfurt am Main   Hammarskjöldring   170   Wohnung   Wohnung   2. OG. rechts  
45.11         8330   CASABLANCA   10   60439   Frankfurt am Main  
Hammarskjöldring   170   Wohnung   Wohnung   3. OG. links   43.77         8331  
CASABLANCA   11   60439   Frankfurt am Main   Hammarskjöldring   170   Wohnung  
Wohnung   3. OG. mitte   45.11         8332   CASABLANCA   12   60439  
Frankfurt am Main   Hammarskjöldring   170   Wohnung   Wohnung   3. OG. rechts  
45.11         4825   CASABLANCA   01   60439   Frankfurt am Main   Niederurseler
Landstraße   1   Wohnung   Wohnung   EG. links   70.59         4829   CASABLANCA
  03   60439   Frankfurt am Main   Niederurseler Landstraße   1   Wohnung  
Wohnung   1. OG. links   70.59         4832   CASABLANCA   05   60439  
Frankfurt am Main   Niederurseler Landstraße   1   Wohnung   Wohnung   2. OG.
links   70.59         4834   CASABLANCA   06   60439   Frankfurt am Main  
Niederurseler Landstraße   1   Wohnung   Wohnung   2. OG. rechts   78.38        
4837   CASABLANCA   07   60439   Frankfurt am Main   Niederurseler Landstraße  
1   Wohnung   Wohnung   3. OG. links   70.59         4839   CASABLANCA   08  
60439   Frankfurt am Main   Niederurseler Landstraße   1   Wohnung   Wohnung  
3. OG. rechts   78.38         4958   CASABLANCA   01   60439   Frankfurt am Main
  Niederurseler Landstraße   2   Wohnung   Wohnung   EG. links   80.32        
4960   CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße  
2   Wohnung   Wohnung   EG. rechts   68.43         4962   CASABLANCA   03  
60439   Frankfurt am Main   Niederurseler Landstraße   2   Wohnung   Wohnung  
1. OG. links   80.32         4964   CASABLANCA   04   60439   Frankfurt am Main
  Niederurseler Landstraße   2   Wohnung   Wohnung   1. OG. rechts   68.43      
  4965   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße
  2   Wohnung   Wohnung   2. OG. links   80.32         4968   CASABLANCA   06  
60439   Frankfurt am Main   Niederurseler Landstraße   2   Wohnung   Wohnung  
2. OG. rechts   68.43         4969   CASABLANCA   07   60439   Frankfurt am Main
  Niederurseler Landstraße   2   Wohnung   Wohnung   3. OG. links   80.32      
  4972   CASABLANCA   08   60439   Frankfurt am Main   Niederurseler Landstraße
  2   Wohnung   Wohnung   3. OG. rechts   68.43         4845   CASABLANCA   10  
60439   Frankfurt am Main   Niederurseler Landstraße   3   Wohnung   Wohnung  
EG. rechts   76.78         4848   CASABLANCA   11   60439   Frankfurt am Main  
Niederurseler Landstraße   3   Wohnung   Wohnung   1. OG. links   54.18        
4852   CASABLANCA   12   60439   Frankfurt am Main   Niederurseler Landstraße  
3   Wohnung   Wohnung   1. OG. rechts   76.78         4857   CASABLANCA   14  
60439   Frankfurt am Main   Niederurseler Landstraße   3   Wohnung   Wohnung  
2. OG. rechts   76.78         4859   CASABLANCA   15   60439   Frankfurt am Main
  Niederurseler Landstraße   3   Wohnung   Wohnung   3. OG. links   54.18      
  4974   CASABLANCA   09   60439   Frankfurt am Main   Niederurseler Landstraße
  4   Wohnung   Wohnung   EG. links   68.43         4975   CASABLANCA   10  
60439   Frankfurt am Main   Niederurseler Landstraße   4   Wohnung   Wohnung  
EG. rechts   68.43         4976   CASABLANCA   11   60439   Frankfurt am Main  
Niederurseler Landstraße   4   Wohnung   Wohnung   1. OG. links   68.43        
4977   CASABLANCA   12   60439   Frankfurt am Main   Niederurseler Landstraße  
4   Wohnung   Wohnung   1. OG. rechts   68.43         4979   CASABLANCA   13  
60439   Frankfurt am Main   Niederurseler Landstraße   4   Wohnung   Wohnung  
2. OG. links   68.43         4981   CASABLANCA   14   60439   Frankfurt am Main
  Niederurseler Landstraße   4   Wohnung   Wohnung   2. OG. rechts   68.43      
  4984   CASABLANCA   15   60439   Frankfurt am Main   Niederurseler Landstraße
  4   Wohnung   Wohnung   3. OG. links   68.43         4985   CASABLANCA   16  
60439   Frankfurt am Main   Niederurseler Landstraße   4   Wohnung   Wohnung  
3. OG. rechts   68.43         4986   CASABLANCA   01   60439   Frankfurt am Main
  Niederurseler Landstraße   5   Wohnung   Wohnung   EG. links   71.33        
4988   CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße  
5   Wohnung   Wohnung   EG. mitte   56.97         4990   CASABLANCA   03   60439
  Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung   EG.
rechts   70.15         4991   CASABLANCA   04   60439   Frankfurt am Main  
Niederurseler Landstraße   5   Wohnung   Wohnung   1. OG. links   71.25        
4993   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße  
5   Wohnung   Wohnung   1. OG. mitte   56.88         4995   CASABLANCA   06  
60439   Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung  
1. OG. rechts   70.08         4997   CASABLANCA   07   60439   Frankfurt am Main
  Niederurseler Landstraße   5   Wohnung   Wohnung   2. OG. links   71.25      
  4999   CASABLANCA   08   60439   Frankfurt am Main   Niederurseler Landstraße
  5   Wohnung   Wohnung   2. OG. mitte   56.88         5000   CASABLANCA   09  
60439   Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung  
2. OG. rechts   70.08         5001   CASABLANCA   10   60439   Frankfurt am Main
  Niederurseler Landstraße   5   Wohnung   Wohnung   3. OG. links   71.25      
  5002   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler Landstraße
  5   Wohnung   Wohnung   3. OG. mitte   56.88         5004   CASABLANCA   12  
60439   Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung  
3. OG. rechts   70.08         5005   CASABLANCA   13   60439   Frankfurt am Main
  Niederurseler Landstraße   5   Wohnung   Wohnung   4. OG. links   71.25      
  5007   CASABLANCA   14   60439   Frankfurt am Main   Niederurseler Landstraße
  5   Wohnung   Wohnung   4. OG. mitte   56.88         5009   CASABLANCA   16  
60439   Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung  
5. OG. links   71.25         5011   CASABLANCA   17   60439   Frankfurt am Main
  Niederurseler Landstraße   5   Wohnung   Wohnung   5. OG. mitte   56.88      
  5012   CASABLANCA   18   60439   Frankfurt am Main   Niederurseler Landstraße
  5   Wohnung   Wohnung   5. OG. rechts   70.08         5013   CASABLANCA   19  
60439   Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung  
6. OG. links   71.25         5015   CASABLANCA   21   60439   Frankfurt am Main
  Niederurseler Landstraße   5   Wohnung   Wohnung   6. OG. rechts   70.08      
  5016   CASABLANCA   22   60439   Frankfurt am Main   Niederurseler Landstraße
  5   Wohnung   Wohnung   7. OG. links   71.25         5017   CASABLANCA   23  
60439   Frankfurt am Main   Niederurseler Landstraße   5   Wohnung   Wohnung  
7. OG. mitte   56.88         8446   CASABLANCA   01   60439   Frankfurt am Main
  Niederurseler Landstraße   6   Wohnung   Wohnung   EG. links   98.50        
8447   CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße  
6   Wohnung   Wohnung   EG. rechts   111.60         8448   CASABLANCA   03  
60439   Frankfurt am Main   Niederurseler Landstraße   6   Wohnung   Wohnung  
1. OG. links   98.50         8449   CASABLANCA   04   60439   Frankfurt am Main
  Niederurseler Landstraße   6   Wohnung   Wohnung   1. OG. rechts   111.60    
    8450   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler
Landstraße   6   Wohnung   Wohnung   2. OG. links   98.50         8451  
CASABLANCA   06   60439   Frankfurt am Main   Niederurseler Landstraße   6  
Wohnung   Wohnung   2. OG. rechts   111.60         5019   CASABLANCA   07  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
EG. links   67.79         5020   CASABLANCA   08   60439   Frankfurt am Main  
Niederurseler Landstraße   8   Wohnung   Wohnung   EG. mitte   54.76        
5021   CASABLANCA   09   60439   Frankfurt am Main   Niederurseler Landstraße  
8   Wohnung   Wohnung   EG. rechts   67.79         5022   CASABLANCA   10  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
1. OG. links   67.71        

20

--------------------------------------------------------------------------------





5023   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler Landstraße  
8   Wohnung   Wohnung   1. OG. mitte   54.67         5024   CASABLANCA   12  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
1. OG. rechts   67.71         5025   CASABLANCA   13   60439   Frankfurt am Main
  Niederurseler Landstraße   8   Wohnung   Wohnung   2. OG. links   67.71      
  5026   CASABLANCA   14   60439   Frankfurt am Main   Niederurseler Landstraße
  8   Wohnung   Wohnung   2. OG. mitte   54.67         5027   CASABLANCA   15  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
2. OG. rechts   67.71         5028   CASABLANCA   16   60439   Frankfurt am Main
  Niederurseler Landstraße   8   Wohnung   Wohnung   3. OG. links   67.71      
  5029   CASABLANCA   17   60439   Frankfurt am Main   Niederurseler Landstraße
  8   Wohnung   Wohnung   3. OG. mitte   54.67         5031   CASABLANCA   18  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
3. OG. rechts   67.71         5033   CASABLANCA   19   60439   Frankfurt am Main
  Niederurseler Landstraße   8   Wohnung   Wohnung   4. OG. links   67.71      
  5034   CASABLANCA   20   60439   Frankfurt am Main   Niederurseler Landstraße
  8   Wohnung   Wohnung   4. OG. mitte   54.67         5036   CASABLANCA   21  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
4. OG. rechts   67.71         5037   CASABLANCA   22   60439   Frankfurt am Main
  Niederurseler Landstraße   8   Wohnung   Wohnung   5. OG. links   67.71      
  5038   CASABLANCA   23   60439   Frankfurt am Main   Niederurseler Landstraße
  8   Wohnung   Wohnung   5. OG. mitte   54.67         5040   CASABLANCA   24  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
5. OG. rechts   67.71         5041   CASABLANCA   25   60439   Frankfurt am Main
  Niederurseler Landstraße   8   Wohnung   Wohnung   6. OG. links   67.71      
  5043   CASABLANCA   26   60439   Frankfurt am Main   Niederurseler Landstraße
  8   Wohnung   Wohnung   6. OG. mitte   54.67         5044   CASABLANCA   27  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
6. OG. rechts   67.71         5045   CASABLANCA   28   60439   Frankfurt am Main
  Niederurseler Landstraße   8   Wohnung   Wohnung   7. OG. links   67.71      
  5047   CASABLANCA   29   60439   Frankfurt am Main   Niederurseler Landstraße
  8   Wohnung   Wohnung   7. OG. mitte   54.67         5049   CASABLANCA   30  
60439   Frankfurt am Main   Niederurseler Landstraße   8   Wohnung   Wohnung  
7. OG. rechts   67.71         4458   CASABLANCA   01   60439   Frankfurt am Main
  Niederurseler Landstraße   19   Wohnung   Wohnung   EG. links   94.61        
4459   CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße  
19   Wohnung   Wohnung   EG. links   75.90         4460   CASABLANCA   03  
60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung  
EG. rechts   53.73         4461   CASABLANCA   04   60439   Frankfurt am Main  
Niederurseler Landstraße   19   Wohnung   Wohnung   EG. rechts   53.73        
4462   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße  
19   Wohnung   Wohnung   EG. rechts   68.47         4463   CASABLANCA   06  
60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung  
1. OG. links   94.61         4464   CASABLANCA   07   60439   Frankfurt am Main
  Niederurseler Landstraße   19   Wohnung   Wohnung   1. OG. links   75.90      
  4465   CASABLANCA   08   60439   Frankfurt am Main   Niederurseler Landstraße
  19   Wohnung   Wohnung   1. OG. rechts   53.73         4466   CASABLANCA   09
  60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung
  1. OG. rechts   53.73         4467   CASABLANCA   10   60439   Frankfurt am
Main   Niederurseler Landstraße   19   Wohnung   Wohnung   1. OG. rechts   68.47
        4468   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler
Landstraße   19   Wohnung   Wohnung   2. OG. links   94.61         4469  
CASABLANCA   12   60439   Frankfurt am Main   Niederurseler Landstraße   19  
Wohnung   Wohnung   2. OG. links   75.90         4470   CASABLANCA   13   60439
  Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung   2. OG.
rechts   53.73         4471   CASABLANCA   14   60439   Frankfurt am Main  
Niederurseler Landstraße   19   Wohnung   Wohnung   2. OG. rechts   53.73      
  4472   CASABLANCA   15   60439   Frankfurt am Main   Niederurseler Landstraße
  19   Wohnung   Wohnung   2. OG. rechts   68.47         4473   CASABLANCA   16
  60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung
  3. OG. links   94.61         4474   CASABLANCA   17   60439   Frankfurt am
Main   Niederurseler Landstraße   19   Wohnung   Wohnung   3. OG. links   75.90
        4475   CASABLANCA   18   60439   Frankfurt am Main   Niederurseler
Landstraße   19   Wohnung   Wohnung   3. OG. rechts   53.73         4476  
CASABLANCA   19   60439   Frankfurt am Main   Niederurseler Landstraße   19  
Wohnung   Wohnung   3. OG. rechts   53.73         4477   CASABLANCA   20   60439
  Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung   3. OG.
rechts   68.47         4478   CASABLANCA   21   60439   Frankfurt am Main  
Niederurseler Landstraße   19   Wohnung   Wohnung   4. OG. links   94.61        
4479   CASABLANCA   22   60439   Frankfurt am Main   Niederurseler Landstraße  
19   Wohnung   Wohnung   4. OG. links   75.90         4480   CASABLANCA   23  
60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung  
4. OG. rechts   53.73         4481   CASABLANCA   24   60439   Frankfurt am Main
  Niederurseler Landstraße   19   Wohnung   Wohnung   4. OG. rechts   53.73    
    4482   CASABLANCA   25   60439   Frankfurt am Main   Niederurseler
Landstraße   19   Wohnung   Wohnung   4. OG. rechts   68.47         4488  
CASABLANCA   26   60439   Frankfurt am Main   Niederurseler Landstraße   19  
Wohnung   Wohnung   5. OG. links   94.61         4490   CASABLANCA   27   60439
  Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung   5. OG.
links   75.91         4491   CASABLANCA   28   60439   Frankfurt am Main  
Niederurseler Landstraße   19   Wohnung   Wohnung   5. OG. rechts   53.73      
  4494   CASABLANCA   29   60439   Frankfurt am Main   Niederurseler Landstraße
  19   Wohnung   Wohnung   5. OG. rechts   53.73         4495   CASABLANCA   30
  60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung
  5. OG. rechts   68.47         4497   CASABLANCA   31   60439   Frankfurt am
Main   Niederurseler Landstraße   19   Wohnung   Wohnung   6. OG. links   94.61
        4499   CASABLANCA   32   60439   Frankfurt am Main   Niederurseler
Landstraße   19   Wohnung   Wohnung   6. OG. links   75.90         4501  
CASABLANCA   33   60439   Frankfurt am Main   Niederurseler Landstraße   19  
Wohnung   Wohnung   6. OG. rechts   53.73         4503   CASABLANCA   34   60439
  Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung   6. OG.
rechts   53.73         4505   CASABLANCA   35   60439   Frankfurt am Main  
Niederurseler Landstraße   19   Wohnung   Wohnung   6. OG. rechts   68.47      
  4506   CASABLANCA   36   60439   Frankfurt am Main   Niederurseler Landstraße
  19   Wohnung   Wohnung   7. OG. links   94.61         4507   CASABLANCA   37  
60439   Frankfurt am Main   Niederurseler Landstraße   19   Wohnung   Wohnung  
7. OG. links   75.90         4508   CASABLANCA   38   60439   Frankfurt am Main
  Niederurseler Landstraße   19   Wohnung   Wohnung   7. OG. rechts   53.73    
    4509   CASABLANCA   39   60439   Frankfurt am Main   Niederurseler
Landstraße   19   Wohnung   Wohnung   7. OG. rechts   53.73         4510  
CASABLANCA   40   60439   Frankfurt am Main   Niederurseler Landstraße   19  
Wohnung   Wohnung   7. OG. rechts   68.47         4655   CASABLANCA   01   60439
  Frankfurt am Main   Niederurseler Landstraße   27   Wohnung   Wohnung   EG.
links   82.85         4658   CASABLANCA   04   60439   Frankfurt am Main  
Niederurseler Landstraße   27   Wohnung   Wohnung   1. OG. rechts   70.62      
  4661   CASABLANCA   07   60439   Frankfurt am Main   Niederurseler Landstraße
  27   Wohnung   Wohnung   3. OG. links   82.85         4662   CASABLANCA   08  
60439   Frankfurt am Main   Niederurseler Landstraße   27   Wohnung   Wohnung  
3. OG. rechts   70.62         4663   CASABLANCA   09   60439   Frankfurt am Main
  Niederurseler Landstraße   29   Wohnung   Wohnung   EG. links   70.62        
4665   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler Landstraße  
29   Wohnung   Wohnung   1. OG. links   70.62         4666   CASABLANCA   12  
60439   Frankfurt am Main   Niederurseler Landstraße   29   Wohnung   Wohnung  
1. OG. rechts   70.62         4667   CASABLANCA   13   60439   Frankfurt am Main
  Niederurseler Landstraße   29   Wohnung   Wohnung   2. OG. links   70.62      
  4668   CASABLANCA   14   60439   Frankfurt am Main   Niederurseler Landstraße
  29   Wohnung   Wohnung   2. OG. rechts   70.62         4670   CASABLANCA   16
  60439   Frankfurt am Main   Niederurseler Landstraße   29   Wohnung   Wohnung
  3. OG. rechts   70.62         4867   CASABLANCA   02   60439   Frankfurt am
Main   Niederurseler Landstraße   31   Wohnung   Wohnung   EG. rechts   78.32  
      4870   CASABLANCA   04   60439   Frankfurt am Main   Niederurseler
Landstraße   31   Wohnung   Wohnung   1. OG. rechts   78.32         4871  
CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße   31  
Wohnung   Wohnung   2. OG. links   70.53         4877   CASABLANCA   07   60439
  Frankfurt am Main   Niederurseler Landstraße   31   Wohnung   Wohnung   3. OG.
links   70.53         4883   CASABLANCA   09   60439   Frankfurt am Main  
Niederurseler Landstraße   33   Wohnung   Wohnung   EG. links   54.12        
4889   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler Landstraße  
33   Wohnung   Wohnung   1. OG. links   54.12         4894   CASABLANCA   13  
60439   Frankfurt am Main   Niederurseler Landstraße   33   Wohnung   Wohnung  
2. OG. links   54.12         4910   CASABLANCA   16   60439   Frankfurt am Main
  Niederurseler Landstraße   33   Wohnung   Wohnung   3. OG. rechts   77.76    
    4919   CASABLANCA   01   60439   Frankfurt am Main   Niederurseler
Landstraße   53   Wohnung   Wohnung   EG. links   54.94         4923  
CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße   53  
Wohnung   Wohnung   EG. rechts   71.03         4926   CASABLANCA   03   60439  
Frankfurt am Main   Niederurseler Landstraße   53   Wohnung   Wohnung   1. OG.
links   54.94         4928   CASABLANCA   04   60439   Frankfurt am Main  
Niederurseler Landstraße   53   Wohnung   Wohnung   1. OG. rechts   71.03      
  4931   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße
  53   Wohnung   Wohnung   2. OG. links   54.94         4933   CASABLANCA   06  
60439   Frankfurt am Main   Niederurseler Landstraße   53   Wohnung   Wohnung  
2. OG. rechts   71.03         4935   CASABLANCA   07   60439   Frankfurt am Main
  Niederurseler Landstraße   55   Wohnung   Wohnung   EG. links   83.55        
4938   CASABLANCA   08   60439   Frankfurt am Main   Niederurseler Landstraße  
55   Wohnung   Wohnung   EG. rechts   71.17         4939   CASABLANCA   09  
60439   Frankfurt am Main   Niederurseler Landstraße   55   Wohnung   Wohnung  
1. OG. links   83.55         4941   CASABLANCA   10   60439   Frankfurt am Main
  Niederurseler Landstraße   55   Wohnung   Wohnung   1. OG. rechts   71.17    
    4944   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler
Landstraße   55   Wohnung   Wohnung   2. OG. links   83.55         4947  
CASABLANCA   12   60439   Frankfurt am Main   Niederurseler Landstraße   55  
Wohnung   Wohnung   2. OG. rechts   71.17         4740   CASABLANCA   01   60439
  Frankfurt am Main   Niederurseler Landstraße   61   Wohnung   Wohnung   EG.
links   70.96         4741   CASABLANCA   02   60439   Frankfurt am Main  
Niederurseler Landstraße   61   Wohnung   Wohnung   EG. rechts   70.62        
4744   CASABLANCA   04   60439   Frankfurt am Main   Niederurseler Landstraße  
61   Wohnung   Wohnung   1. OG. rechts   70.62         4745   CASABLANCA   05  
60439   Frankfurt am Main   Niederurseler Landstraße   61   Wohnung   Wohnung  
2. OG. links   70.96         4746   CASABLANCA   06   60439   Frankfurt am Main
  Niederurseler Landstraße   61   Wohnung   Wohnung   2. OG. rechts   70.62    
    4749   CASABLANCA   09   60439   Frankfurt am Main   Niederurseler
Landstraße   63   Wohnung   Wohnung   EG. links   82.51         4750  
CASABLANCA   10   60439   Frankfurt am Main   Niederurseler Landstraße   63  
Wohnung   Wohnung   EG. rechts   70.62         4752   CASABLANCA   12   60439  
Frankfurt am Main   Niederurseler Landstraße   63   Wohnung   Wohnung   1. OG.
rechts   70.62         4753   CASABLANCA   13   60439   Frankfurt am Main  
Niederurseler Landstraße   63   Wohnung   Wohnung   2. OG. links   82.51        
4754   CASABLANCA   14   60439   Frankfurt am Main   Niederurseler Landstraße  
63   Wohnung   Wohnung   2. OG. rechts   70.62         4755   CASABLANCA   15  
60439   Frankfurt am Main   Niederurseler Landstraße   63   Wohnung   Wohnung  
3. OG. links   82.51         4756   CASABLANCA   16   60439   Frankfurt am Main
  Niederurseler Landstraße   63   Wohnung   Wohnung   3. OG. rechts   70.62    
    4716   CASABLANCA   01   60439   Frankfurt am Main   Niederurseler
Landstraße   79   Wohnung   Wohnung   EG. links   71.34         4717  
CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße   79  
Wohnung   Wohnung   EG. mitte   56.97         4718   CASABLANCA   03   60439  
Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung   EG.
rechts   71.34         4719   CASABLANCA   04   60439   Frankfurt am Main  
Niederurseler Landstraße   79   Wohnung   Wohnung   1. OG. links   71.26        
4720   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße  
79   Wohnung   Wohnung   1. OG. mitte   56.88         4721   CASABLANCA   06  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
1. OG. rechts   71.26         4722   CASABLANCA   07   60439   Frankfurt am Main
  Niederurseler Landstraße   79   Wohnung   Wohnung   2. OG. links   71.26      
  4723   CASABLANCA   08   60439   Frankfurt am Main   Niederurseler Landstraße
  79   Wohnung   Wohnung   2. OG. mitte   56.88         4724   CASABLANCA   09  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
2. OG. rechts   71.26         4725   CASABLANCA   10   60439   Frankfurt am Main
  Niederurseler Landstraße   79   Wohnung   Wohnung   3. OG. links   71.26      
  4726   CASABLANCA   11   60439   Frankfurt am Main   Niederurseler Landstraße
  79   Wohnung   Wohnung   3. OG. mitte   56.88         4727   CASABLANCA   12  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
3. OG. rechts   71.26         4728   CASABLANCA   13   60439   Frankfurt am Main
  Niederurseler Landstraße   79   Wohnung   Wohnung   4. OG. links   71.26      
  4729   CASABLANCA   14   60439   Frankfurt am Main   Niederurseler Landstraße
  79   Wohnung   Wohnung   4. OG. mitte   56.88         4730   CASABLANCA   15  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
4. OG. rechts   71.26         4731   CASABLANCA   16   60439   Frankfurt am Main
  Niederurseler Landstraße   79   Wohnung   Wohnung   5. OG. links   71.26      
  4732   CASABLANCA   17   60439   Frankfurt am Main   Niederurseler Landstraße
  79   Wohnung   Wohnung   5. OG. mitte   56.88         4733   CASABLANCA   18  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
5. OG. rechts   71.26         4734   CASABLANCA   19   60439   Frankfurt am Main
  Niederurseler Landstraße   79   Wohnung   Wohnung   6. OG. links   71.26      
  4735   CASABLANCA   20   60439   Frankfurt am Main   Niederurseler Landstraße
  79   Wohnung   Wohnung   6. OG. mitte   56.88         4736   CASABLANCA   21  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
6. OG. rechts   71.26         4737   CASABLANCA   22   60439   Frankfurt am Main
  Niederurseler Landstraße   79   Wohnung   Wohnung   7. OG. links   71.26      
  4738   CASABLANCA   23   60439   Frankfurt am Main   Niederurseler Landstraße
  79   Wohnung   Wohnung   7. OG. mitte   56.88         4739   CASABLANCA   24  
60439   Frankfurt am Main   Niederurseler Landstraße   79   Wohnung   Wohnung  
7. OG. rechts   71.26         4757   CASABLANCA   01   60439   Frankfurt am Main
  Niederurseler Landstraße   105   Wohnung   Wohnung   EG. links   80.83        
4758   CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße  
105   Wohnung   Wohnung   EG. rechts   68.45        

21

--------------------------------------------------------------------------------



4759   CASABLANCA   03   60439   Frankfurt am Main   Niederurseler Landstraße  
105   Wohnung   Wohnung   1. OG. links   80.83         4760   CASABLANCA   04  
60439   Frankfurt am Main   Niederurseler Landstraße   105   Wohnung   Wohnung  
1. OG. rechts   68.45         4761   CASABLANCA   05   60439   Frankfurt am Main
  Niederurseler Landstraße   105   Wohnung   Wohnung   2. OG. links   80.83    
    4762   CASABLANCA   06   60439   Frankfurt am Main   Niederurseler
Landstraße   105   Wohnung   Wohnung   2. OG. rechts   68.45         4763  
CASABLANCA   07   60439   Frankfurt am Main   Niederurseler Landstraße   107  
Wohnung   Wohnung   EG. links   52.22         4764   CASABLANCA   08   60439  
Frankfurt am Main   Niederurseler Landstraße   107   Wohnung   Wohnung   EG.
rechts   68.31         4765   CASABLANCA   09   60439   Frankfurt am Main  
Niederurseler Landstraße   107   Wohnung   Wohnung   1. OG. links   52.22      
  4766   CASABLANCA   10   60439   Frankfurt am Main   Niederurseler Landstraße
  107   Wohnung   Wohnung   1. OG. rechts   68.31         4767   CASABLANCA   11
  60439   Frankfurt am Main   Niederurseler Landstraße   107   Wohnung   Wohnung
  2. OG. links   52.22         4768   CASABLANCA   12   60439   Frankfurt am
Main   Niederurseler Landstraße   107   Wohnung   Wohnung   2. OG. rechts  
68.31         798   CASABLANCA   01   60439   Frankfurt am Main   Niederurseler
Landstraße   139   Wohnung   Wohnung   EG. links   43.77         800  
CASABLANCA   02   60439   Frankfurt am Main   Niederurseler Landstraße   139  
Wohnung   Wohnung   EG. mitte   45.11         803   CASABLANCA   03   60439  
Frankfurt am Main   Niederurseler Landstraße   139   Wohnung   Wohnung   EG.
rechts   45.11         804   CASABLANCA   04   60439   Frankfurt am Main  
Niederurseler Landstraße   139   Wohnung   Wohnung   1. OG. links   43.77      
  806   CASABLANCA   05   60439   Frankfurt am Main   Niederurseler Landstraße  
139   Wohnung   Wohnung   1. OG. mitte   45.11         809   CASABLANCA   07  
60439   Frankfurt am Main   Niederurseler Landstraße   139   Wohnung   Wohnung  
2. OG. links   43.77         812   CASABLANCA   09   60439   Frankfurt am Main  
Niederurseler Landstraße   139   Wohnung   Wohnung   2. OG. mitte   45.11      
  814   CASABLANCA   10   60439   Frankfurt am Main   Niederurseler Landstraße  
139   Wohnung   Wohnung   3. OG. links   43.77         815   CASABLANCA   11  
60439   Frankfurt am Main   Niederurseler Landstraße   139   Wohnung   Wohnung  
3. OG. mitte   45.11         880   CASABLANCA   12   60439   Frankfurt am Main  
Niederurseler Landstraße   139   Wohnung   Wohnung   3. OG. rechts   45.11      
  7457   CASABLANCA   01   60439   Frankfurt am Main   Niederurseler Landstraße
  141   Wohnung   Wohnung   EG. links   67.79         7461   CASABLANCA   02  
60439   Frankfurt am Main   Niederurseler Landstraße   141   Wohnung   Wohnung  
EG. mitte   54.76         7466   CASABLANCA   03   60439   Frankfurt am Main  
Niederurseler Landstraße   141   Wohnung   Wohnung   EG. rechts   67.79        
7463   CASABLANCA   04   60439   Frankfurt am Main   Niederurseler Landstraße  
141   Wohnung   Wohnung   1. OG. links   67.71         7467   CASABLANCA   05  
60439   Frankfurt am Main   Niederurseler Landstraße   141   Wohnung   Wohnung  
1. OG. mitte   54.67         7468   CASABLANCA   06   60439   Frankfurt am Main
  Niederurseler Landstraße   141   Wohnung   Wohnung   1. OG. rechts   67.71    
    7469   CASABLANCA   07   60439   Frankfurt am Main   Niederurseler
Landstraße   141   Wohnung   Wohnung   2. OG. links   67.71         7470  
CASABLANCA   08   60439   Frankfurt am Main   Niederurseler Landstraße   141  
Wohnung   Wohnung   2. OG. mitte   54.67         7477   CASABLANCA   10   60439
  Frankfurt am Main   Niederurseler Landstraße   141   Wohnung   Wohnung   3.
OG. links   67.71         7479   CASABLANCA   11   60439   Frankfurt am Main  
Niederurseler Landstraße   141   Wohnung   Wohnung   3. OG. mitte   54.67      
  7485   CASABLANCA   12   60439   Frankfurt am Main   Niederurseler Landstraße
  141   Wohnung   Wohnung   3. OG. rechts   67.71         7488   CASABLANCA   13
  60439   Frankfurt am Main   Niederurseler Landstraße   141   Wohnung   Wohnung
  4. OG. links   67.71         7491   CASABLANCA   14   60439   Frankfurt am
Main   Niederurseler Landstraße   141   Wohnung   Wohnung   4. OG. mitte   54.67
        7498   CASABLANCA   16   60439   Frankfurt am Main   Niederurseler
Landstraße   141   Wohnung   Wohnung   5. OG. links   67.71         7499  
CASABLANCA   17   60439   Frankfurt am Main   Niederurseler Landstraße   141  
Wohnung   Wohnung   5. OG. mitte   54.67         7502   CASABLANCA   18   60439
  Frankfurt am Main   Niederurseler Landstraße   141   Wohnung   Wohnung   5.
OG. rechts   67.71         7505   CASABLANCA   19   60439   Frankfurt am Main  
Niederurseler Landstraße   141   Wohnung   Wohnung   6. OG. links   67.71      
  7509   CASABLANCA   20   60439   Frankfurt am Main   Niederurseler Landstraße
  141   Wohnung   Wohnung   6. OG. mitte   54.67         7510   CASABLANCA   21
  60439   Frankfurt am Main   Niederurseler Landstraße   141   Wohnung   Wohnung
  6. OG. rechts   67.71         7511   CASABLANCA   22   60439   Frankfurt am
Main   Niederurseler Landstraße   141   Wohnung   Wohnung   7. OG. links   67.71
        7512   CASABLANCA   23   60439   Frankfurt am Main   Niederurseler
Landstraße   141   Wohnung   Wohnung   7. OG. mitte   54.67         7513  
CASABLANCA   24   60439   Frankfurt am Main   Niederurseler Landstraße   141  
Wohnung   Wohnung   7. OG. rechts   67.71         896   CASABLANCA   01   60439
  Frankfurt am Main   Niederurseler Landstraße   153   Wohnung   Wohnung   EG.
links   71.34         899   CASABLANCA   02   60439   Frankfurt am Main  
Niederurseler Landstraße   153   Wohnung   Wohnung   EG. mitte   56.97        
898   CASABLANCA   03   60439   Frankfurt am Main   Niederurseler Landstraße  
153   Wohnung   Wohnung   EG. rechts   71.34         901   CASABLANCA   05  
60439   Frankfurt am Main   Niederurseler Landstraße   153   Wohnung   Wohnung  
1. OG. mitte   56.88         902   CASABLANCA   06   60439   Frankfurt am Main  
Niederurseler Landstraße   153   Wohnung   Wohnung   1. OG. rechts   71.26      
  903   CASABLANCA   07   60439   Frankfurt am Main   Niederurseler Landstraße  
153   Wohnung   Wohnung   2. OG. links   71.26         904   CASABLANCA   08  
60439   Frankfurt am Main   Niederurseler Landstraße   153   Wohnung   Wohnung  
2. OG. mitte   56.88         905   CASABLANCA   09   60439   Frankfurt am Main  
Niederurseler Landstraße   153   Wohnung   Wohnung   2. OG. rechts   71.26      
  906   CASABLANCA   10   60439   Frankfurt am Main   Niederurseler Landstraße  
153   Wohnung   Wohnung   3. OG. links   71.26         907   CASABLANCA   11  
60439   Frankfurt am Main   Niederurseler Landstraße   153   Wohnung   Wohnung  
3. OG. mitte   56.88         909   CASABLANCA   13   60439   Frankfurt am Main  
Niederurseler Landstraße   153   Wohnung   Wohnung   4. OG. links   71.26      
  910   CASABLANCA   14   60439   Frankfurt am Main   Niederurseler Landstraße  
153   Wohnung   Wohnung   4. OG. mitte   56.88         912   CASABLANCA   16  
60439   Frankfurt am Main   Niederurseler Landstraße   153   Wohnung   Wohnung  
5. OG. links   71.26         915   CASABLANCA   19   60439   Frankfurt am Main  
Niederurseler Landstraße   153   Wohnung   Wohnung   6. OG. links   71.26      
  916   CASABLANCA   20   60439   Frankfurt am Main   Niederurseler Landstraße  
153   Wohnung   Wohnung   6. OG. mitte   56.88         920   CASABLANCA   24  
60439   Frankfurt am Main   Niederurseler Landstraße   153   Wohnung   Wohnung  
7. OG. rechts   71.26         921   CASABLANCA   01   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   EG. links   69.33         922  
CASABLANCA   02   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  EG. links   67.01         923   CASABLANCA   03   60439   Frankfurt am Main  
Oswaltstr.   7   Wohnung   Wohnung   EG. rechts   53.30         924   CASABLANCA
  04   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung   EG.
rechts   53.30         925   CASABLANCA   05   60439   Frankfurt am Main  
Oswaltstr.   7   Wohnung   Wohnung   EG. rechts   83.34         926   CASABLANCA
  06   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung   1. OG.
links   69.33         927   CASABLANCA   07   60439   Frankfurt am Main  
Oswaltstr.   7   Wohnung   Wohnung   1. OG. links   67.01         928  
CASABLANCA   08   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  1. OG. rechts   53.30         929   CASABLANCA   09   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   1. OG. rechts   53.30         930  
CASABLANCA   10   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  1. OG. rechts   83.34         931   CASABLANCA   11   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   2. OG. links   69.33         1032  
CASABLANCA   12   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  2. OG. links   67.01         932   CASABLANCA   13   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   2. OG. rechts   53.30         942  
CASABLANCA   14   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  2. OG. rechts   53.30         944   CASABLANCA   15   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   2. OG. rechts   83.34         952  
CASABLANCA   17   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  3. OG. links   67.01         956   CASABLANCA   18   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   3. OG. rechts   53.30         958  
CASABLANCA   19   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  3. OG. rechts   53.30         959   CASABLANCA   20   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   3. OG. rechts   83.34         961  
CASABLANCA   21   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  4. OG. links   69.33         962   CASABLANCA   22   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   4. OG. links   67.01         964  
CASABLANCA   23   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  4. OG. rechts   53.30         965   CASABLANCA   24   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   4. OG. rechts   53.30         969  
CASABLANCA   26   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  5. OG. links   69.33         971   CASABLANCA   27   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   5. OG. links   67.01         972  
CASABLANCA   28   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  5. OG. rechts   53.30         973   CASABLANCA   29   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   5. OG. rechts   53.30         974  
CASABLANCA   30   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  5. OG. rechts   83.34         975   CASABLANCA   31   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   6. OG. links   69.33         976  
CASABLANCA   32   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  6. OG. links   67.01         977   CASABLANCA   33   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   6. OG. rechts   53.30         978  
CASABLANCA   34   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  6. OG. rechts   53.30         979   CASABLANCA   35   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   6. OG. rechts   83.34         980  
CASABLANCA   36   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  7. OG. links   69.33         981   CASABLANCA   37   60439   Frankfurt am Main
  Oswaltstr.   7   Wohnung   Wohnung   7. OG. links   67.01         983  
CASABLANCA   39   60439   Frankfurt am Main   Oswaltstr.   7   Wohnung   Wohnung
  7. OG. rechts   53.30         984   CASABLANCA   40   60439   Frankfurt am
Main   Oswaltstr.   7   Wohnung   Wohnung   7. OG. rechts   83.34         638  
CASABLANCA   03   60439   Frankfurt am Main   Oswaltstraße   24   Wohnung  
Wohnung   1. OG. links   68.43         639   CASABLANCA   04   60439   Frankfurt
am Main   Oswaltstraße   24   Wohnung   Wohnung   1. OG. rechts   68.43        
640   CASABLANCA   05   60439   Frankfurt am Main   Oswaltstraße   24   Wohnung
  Wohnung   2. OG. links   68.43         647   CASABLANCA   07   60439  
Frankfurt am Main   Oswaltstraße   24   Wohnung   Wohnung   3. OG. links   68.43
        652   CASABLANCA   11   60439   Frankfurt am Main   Oswaltstraße   26  
Wohnung   Wohnung   1. OG. links   80.32         654   CASABLANCA   12   60439  
Frankfurt am Main   Oswaltstraße   26   Wohnung   Wohnung   1. OG. rechts  
68.43         660   CASABLANCA   14   60439   Frankfurt am Main   Oswaltstraße  
26   Wohnung   Wohnung   2. OG. rechts   68.43         661   CASABLANCA   15  
60439   Frankfurt am Main   Oswaltstraße   26   Wohnung   Wohnung   3. OG. links
  80.32         663   CASABLANCA   16   60439   Frankfurt am Main   Oswaltstraße
  26   Wohnung   Wohnung   3. OG. rechts   68.43         671   CASABLANCA   01  
60439   Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   EG. links  
71.34         673   CASABLANCA   02   60439   Frankfurt am Main   Oswaltstraße  
28   Wohnung   Wohnung   EG. mitte   56.97         676   CASABLANCA   05   60439
  Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   1. OG. mitte  
56.88         678   CASABLANCA   07   60439   Frankfurt am Main   Oswaltstraße  
28   Wohnung   Wohnung   2. OG. links   71.26         679   CASABLANCA   08  
60439   Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   2. OG. mitte
  56.88         682   CASABLANCA   11   60439   Frankfurt am Main   Oswaltstraße
  28   Wohnung   Wohnung   3. OG. mitte   56.88         684   CASABLANCA   13  
60439   Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   4. OG. links
  71.26         685   CASABLANCA   14   60439   Frankfurt am Main   Oswaltstraße
  28   Wohnung   Wohnung   4. OG. mitte   56.88         686   CASABLANCA   15  
60439   Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   4. OG.
rechts   71.26         688   CASABLANCA   17   60439   Frankfurt am Main  
Oswaltstraße   28   Wohnung   Wohnung   5. OG. mitte   56.88         689  
CASABLANCA   18   60439   Frankfurt am Main   Oswaltstraße   28   Wohnung  
Wohnung   5. OG. rechts   71.26         690   CASABLANCA   19   60439  
Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   6. OG. links   71.26
        694   CASABLANCA   20   60439   Frankfurt am Main   Oswaltstraße   28  
Wohnung   Wohnung   6. OG. mitte   56.88         695   CASABLANCA   21   60439  
Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   6. OG. rechts  
71.26         697   CASABLANCA   22   60439   Frankfurt am Main   Oswaltstraße  
28   Wohnung   Wohnung   7. OG. links   71.26         698   CASABLANCA   23  
60439   Frankfurt am Main   Oswaltstraße   28   Wohnung   Wohnung   7. OG. mitte
  56.88         704   CASABLANCA   25   60439   Frankfurt am Main   Oswaltstraße
  28   sonstiges   Keller   1. UG.               1888   CASABLANCA   G241  
88046   Friedrichshafen   Länderöschstr.   78-1   Garage   Garage              
    1892   CASABLANCA   G243   88046   Friedrichshafen   Länderöschstr.   78-1  
Garage   Garage                   1893   CASABLANCA   G244   88046  
Friedrichshafen   Länderöschstr.   78-1   Garage   Garage                   1896
  CASABLANCA   G246   88046   Friedrichshafen   Länderöschstr.   78-2   Garage  
Garage                   1901   CASABLANCA   G249   88046   Friedrichshafen  
Länderöschstr.   78-2   Garage   Garage                   1903   CASABLANCA  
G250   88046   Friedrichshafen   Länderöschstr.   78-2   Garage   Garage        
          1905   CASABLANCA   G251   88046   Friedrichshafen   Länderöschstr.  
78-2   Garage   Garage                  

22

--------------------------------------------------------------------------------





1936   CASABLANCA   G252   88046   Friedrichshafen   Länderöschstr.   78-2  
Garage   Garage                   1910   CASABLANCA   G255   88046  
Friedrichshafen   Länderöschstr.   78-2   Garage   Garage                   1913
  CASABLANCA   G256   88046   Friedrichshafen   Länderöschstr.   78-2   Garage  
Garage                   1914   CASABLANCA   G257   88046   Friedrichshafen  
Länderöschstr.   78-2   Garage   Garage                   1916   CASABLANCA  
G258   88046   Friedrichshafen   Länderöschstr.   78-2   Garage   Garage        
          1660   CASABLANCA   069   88046   Friedrichshafen   Länderöschstraße  
72   Wohnung   Wohnung   EG. links   78.15         1661   CASABLANCA   070  
88046   Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   EG. mitte
  44.00         1663   CASABLANCA   072   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   EG. rechts   70.25         1665  
CASABLANCA   074   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   1. OG. mitte   44.00         1667   CASABLANCA   075   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   1. OG. mitte  
59.80         1669   CASABLANCA   076   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   1. OG. rechts   70.25         1671  
CASABLANCA   078   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   2. OG. mitte   44.00         1672   CASABLANCA   079   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   2. OG. mitte  
59.80         1673   CASABLANCA   080   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   2. OG. rechts   70.25         1674  
CASABLANCA   081   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   3. OG. links   78.15         1675   CASABLANCA   082   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   3. OG. mitte  
44.00         1677   CASABLANCA   083   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   3. OG. mitte   59.80         1686  
CASABLANCA   086   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   4. OG. mitte   44.00         1688   CASABLANCA   087   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   4. OG. mitte  
59.80         1691   CASABLANCA   088   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   4. OG. rechts   70.25         1694  
CASABLANCA   090   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   5. OG. mitte   44.00         1700   CASABLANCA   094   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   6. OG. mitte  
44.00         1702   CASABLANCA   095   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   6. OG. mitte   59.80         1703  
CASABLANCA   096   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   6. OG. rechts   70.25         1704   CASABLANCA   097   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   7. OG. links  
78.15         1705   CASABLANCA   098   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   7. OG. mitte   44.00         1706  
CASABLANCA   099   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   7. OG. mitte   59.80         1708   CASABLANCA   101   88046  
Friedrichshafen   Länderöschstraße   72   Wohnung   Wohnung   8. OG. links  
78.15         1709   CASABLANCA   102   88046   Friedrichshafen  
Länderöschstraße   72   Wohnung   Wohnung   8. OG. mitte   44.00         1710  
CASABLANCA   103   88046   Friedrichshafen   Länderöschstraße   72   Wohnung  
Wohnung   8. OG. mitte   59.80         1712   CASABLANCA   105   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   EG. links   78.15
        1713   CASABLANCA   106   88046   Friedrichshafen   Länderöschstraße  
76   Wohnung   Wohnung   EG. mitte   44.00         1714   CASABLANCA   107  
88046   Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   EG. mitte
  59.80         1715   CASABLANCA   108   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   EG. rechts   70.25         1717  
CASABLANCA   110   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   1. OG. mitte   44.00         1718   CASABLANCA   111   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   1. OG. mitte  
59.80         1719   CASABLANCA   112   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   1. OG. rechts   70.25         1720  
CASABLANCA   113   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   2. OG. links   78.15         1721   CASABLANCA   114   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   2. OG. mitte  
44.00         1722   CASABLANCA   115   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   2. OG. mitte   59.80         1724  
CASABLANCA   117   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   3. OG. links   78.15         1725   CASABLANCA   118   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   3. OG. mitte  
44.00         1730   CASABLANCA   119   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   3. OG. mitte   59.80         1726  
CASABLANCA   120   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   3. OG. rechts   70.25         1727   CASABLANCA   121   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   4. OG. links  
78.15         1728   CASABLANCA   122   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   4. OG. mitte   44.00         1731  
CASABLANCA   124   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   4. OG. rechts   70.25         1732   CASABLANCA   125   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   5. OG. links  
78.15         1733   CASABLANCA   126   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   5. OG. mitte   44.00         1734  
CASABLANCA   127   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   5. OG. mitte   59.80         1735   CASABLANCA   128   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   5. OG. rechts  
70.25         1736   CASABLANCA   129   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   6. OG. links   78.15         1737  
CASABLANCA   130   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   6. OG. mitte   44.00         1738   CASABLANCA   131   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   6. OG. mitte  
59.80         1739   CASABLANCA   132   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   6. OG. rechts   70.25         1740  
CASABLANCA   133   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   7. OG. links   78.15         1741   CASABLANCA   134   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   7. OG. mitte  
44.00         1742   CASABLANCA   135   88046   Friedrichshafen  
Länderöschstraße   76   Wohnung   Wohnung   7. OG. mitte   59.80         1745  
CASABLANCA   138   88046   Friedrichshafen   Länderöschstraße   76   Wohnung  
Wohnung   8. OG. mitte   44.00         1746   CASABLANCA   139   88046  
Friedrichshafen   Länderöschstraße   76   Wohnung   Wohnung   8. OG. mitte  
59.80         1969   CASABLANCA   Z   88046   Friedrichshafen   Länderöschstraße
  76   sonstiges   Zigarettenautomat                   1937   CASABLANCA   S01  
88046   Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz      
            1922   CASABLANCA   S02   88046   Friedrichshafen   Länderöschstraße
  78   Stellplatz   Stellplatz                   1928   CASABLANCA   S03   88046
  Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz            
      1930   CASABLANCA   S04   88046   Friedrichshafen   Länderöschstraße   78
  Stellplatz   Stellplatz                   1931   CASABLANCA   S05   88046  
Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz              
    1933   CASABLANCA   S07   88046   Friedrichshafen   Länderöschstraße   78  
Stellplatz   Stellplatz                   1934   CASABLANCA   S08   88046  
Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz              
    1935   CASABLANCA   S09   88046   Friedrichshafen   Länderöschstraße   78  
Stellplatz   Stellplatz                   1938   CASABLANCA   S10   88046  
Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz              
    1939   CASABLANCA   S11   88046   Friedrichshafen   Länderöschstraße   78  
Stellplatz   Stellplatz                   1942   CASABLANCA   S14   88046  
Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz              
    1944   CASABLANCA   S16   88046   Friedrichshafen   Länderöschstraße   78  
Stellplatz   Stellplatz                   1968   CASABLANCA   S34   88046  
Friedrichshafen   Länderöschstraße   78   Stellplatz   Stellplatz              
    1748   CASABLANCA   141   88046   Friedrichshafen   Länderöschstraße   80  
Wohnung   Wohnung   EG. links   78.15         1749   CASABLANCA   142   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   EG. mitte   44.00
        1750   CASABLANCA   143   88046   Friedrichshafen   Länderöschstraße  
80   Wohnung   Wohnung   EG. mitte   59.80         1751   CASABLANCA   144  
88046   Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   EG. rechts
  70.25         1753   CASABLANCA   146   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   1. OG. mitte   44.00         1754  
CASABLANCA   147   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   1. OG. mitte   59.80         1757   CASABLANCA   150   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   2. OG. mitte  
44.00         1759   CASABLANCA   152   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   2. OG. rechts   70.25         1760  
CASABLANCA   153   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   3. OG. links   78.15         1761   CASABLANCA   154   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   3. OG. mitte  
44.00         1762   CASABLANCA   155   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   3. OG. mitte   59.80         1764  
CASABLANCA   157   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   4. OG. links   78.15         1765   CASABLANCA   158   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   4. OG. mitte  
44.00         1766   CASABLANCA   159   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   4. OG. mitte   59.80         1767  
CASABLANCA   160   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   4. OG. rechts   70.25         1769   CASABLANCA   162   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   5. OG. mitte  
44.00         1770   CASABLANCA   163   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   5. OG. mitte   59.80         1771  
CASABLANCA   164   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   5. OG. rechts   70.25         1772   CASABLANCA   165   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   6. OG. links  
78.15         1774   CASABLANCA   167   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   6. OG. mitte   59.80         1775  
CASABLANCA   168   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   6. OG. rechts   70.25         1776   CASABLANCA   169   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   7. OG. links  
78.15         1777   CASABLANCA   170   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   7. OG. mitte   44.00         1778  
CASABLANCA   171   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   7. OG. mitte   59.80         1783   CASABLANCA   173   88046  
Friedrichshafen   Länderöschstraße   80   Wohnung   Wohnung   8. OG. links  
78.15         1785   CASABLANCA   174   88046   Friedrichshafen  
Länderöschstraße   80   Wohnung   Wohnung   8. OG. mitte   44.00         1786  
CASABLANCA   175   88046   Friedrichshafen   Länderöschstraße   80   Wohnung  
Wohnung   8. OG. mitte   59.80         1591   CASABLANCA   001   88046  
Friedrichshafen   Lindenstraße   41   Wohnung   Wohnung   EG. links   72.80    
    1593   CASABLANCA   003   88046   Friedrichshafen   Lindenstraße   41  
Wohnung   Wohnung   1. OG. links   72.80         1594   CASABLANCA   004   88046
  Friedrichshafen   Lindenstraße   41   Wohnung   Wohnung   1. OG. rechts  
72.82         1595   CASABLANCA   005   88046   Friedrichshafen   Lindenstraße  
41   Wohnung   Wohnung   2. OG. links   72.80         1599   CASABLANCA   009  
88046   Friedrichshafen   Lindenstraße   43   Wohnung   Wohnung   EG. links  
95.04         1600   CASABLANCA   010   88046   Friedrichshafen   Lindenstraße  
43   Wohnung   Wohnung   EG. rechts   78.06         1601   CASABLANCA   011  
88046   Friedrichshafen   Lindenstraße   43   Wohnung   Wohnung   1. OG. links  
95.04         1604   CASABLANCA   014   88046   Friedrichshafen   Lindenstraße  
43   Wohnung   Wohnung   2. OG. rechts   78.06         1606   CASABLANCA   016  
88046   Friedrichshafen   Lindenstraße   43   Wohnung   Wohnung   3. OG. rechts
  78.06         1793   CASABLANCA   G177   88046   Friedrichshafen  
Lindenstraße   45   Garage   Garage                   1808   CASABLANCA   G178  
88046   Friedrichshafen   Lindenstraße   45   Garage   Garage                  
1810   CASABLANCA   G179   88046   Friedrichshafen   Lindenstraße   45   Garage
  Garage                   1957   CASABLANCA   S25   88046   Friedrichshafen  
Lindenstraße   45   Stellplatz   Stellplatz                   1959   CASABLANCA
  S26   88046   Friedrichshafen   Lindenstraße   45   Stellplatz   Stellplatz  
                1960   CASABLANCA   S27   88046   Friedrichshafen   Lindenstraße
  45   Stellplatz   Stellplatz                   1961   CASABLANCA   S28   88046
  Friedrichshafen   Lindenstraße   45   Stellplatz   Stellplatz                
  1962   CASABLANCA   S29   88046   Friedrichshafen   Lindenstraße   45  
Stellplatz   Stellplatz                   1964   CASABLANCA   S30   88046  
Friedrichshafen   Lindenstraße   45   Stellplatz   Stellplatz                  
1965   CASABLANCA   S31   88046   Friedrichshafen   Lindenstraße   45  
Stellplatz   Stellplatz                   1966   CASABLANCA   S32   88046  
Friedrichshafen   Lindenstraße   45   Stellplatz   Stellplatz                  
2362   CASABLANCA   S33   88046   Friedrichshafen   Lindenstraße   45  
Stellplatz   Stellplatz                   1607   CASABLANCA   017   88046  
Friedrichshafen   Lindenstraße   47   Wohnung   Wohnung   EG. links   72.80    
    1610   CASABLANCA   020   88046   Friedrichshafen   Lindenstraße   47  
Wohnung   Wohnung   1. OG. rechts   72.82         1612   CASABLANCA   022  
88046   Friedrichshafen   Lindenstraße   47   Wohnung   Wohnung   2. OG. rechts
  72.82        

23

--------------------------------------------------------------------------------



1613   CASABLANCA   023   88046   Friedrichshafen   Lindenstraße   47   Wohnung
  Wohnung   3. OG. links   72.80         1614   CASABLANCA   024   88046  
Friedrichshafen   Lindenstraße   47   Wohnung   Wohnung   3. OG. rechts   72.82
        1616   CASABLANCA   026   88046   Friedrichshafen   Lindenstraße   49  
Wohnung   Wohnung   EG. rechts   78.06         1619   CASABLANCA   029   88046  
Friedrichshafen   Lindenstraße   49   Wohnung   Wohnung   2. OG. links   95.04  
      1620   CASABLANCA   030   88046   Friedrichshafen   Lindenstraße   49  
Wohnung   Wohnung   2. OG. rechts   78.06         1622   CASABLANCA   032  
88046   Friedrichshafen   Lindenstraße   49   Wohnung   Wohnung   3. OG. rechts
  78.06         1790   CASABLANCA   G185   88046   Friedrichshafen  
Lindenstraße   51   Garage   Garage                   1822   CASABLANCA   G190  
88046   Friedrichshafen   Lindenstraße   51   Garage   Garage                  
1948   CASABLANCA   S18   88046   Friedrichshafen   Lindenstraße   51  
Stellplatz   Stellplatz                   1949   CASABLANCA   S19   88046  
Friedrichshafen   Lindenstraße   51   Stellplatz   Stellplatz                  
1950   CASABLANCA   S20   88046   Friedrichshafen   Lindenstraße   51  
Stellplatz   Stellplatz                   1951   CASABLANCA   S21   88046  
Friedrichshafen   Lindenstraße   51   Stellplatz   Stellplatz                  
1624   CASABLANCA   034   88046   Friedrichshafen   Lindenstraße   53   Wohnung
  Wohnung   EG. mitte   44.00         1625   CASABLANCA   035   88046  
Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   EG. mitte   59.80    
    1626   CASABLANCA   036   88046   Friedrichshafen   Lindenstraße   53  
Wohnung   Wohnung   EG. rechts   70.25         1627   CASABLANCA   037   88046  
Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   1. OG. links   78.15  
      1628   CASABLANCA   038   88046   Friedrichshafen   Lindenstraße   53  
Wohnung   Wohnung   1. OG. mitte   44.00         1629   CASABLANCA   039   88046
  Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   1. OG. mitte   59.80
        1630   CASABLANCA   040   88046   Friedrichshafen   Lindenstraße   53  
Wohnung   Wohnung   1. OG. rechts   70.25         1632   CASABLANCA   042  
88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   2. OG. mitte  
44.00         1633   CASABLANCA   043   88046   Friedrichshafen   Lindenstraße  
53   Wohnung   Wohnung   2. OG. mitte   59.80         1634   CASABLANCA   044  
88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   2. OG. rechts
  70.25         1636   CASABLANCA   046   88046   Friedrichshafen   Lindenstraße
  53   Wohnung   Wohnung   3. OG. mitte   44.00         1637   CASABLANCA   047
  88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   3. OG. mitte
  59.80         1638   CASABLANCA   048   88046   Friedrichshafen   Lindenstraße
  53   Wohnung   Wohnung   3. OG. rechts   70.25         1639   CASABLANCA   049
  88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   4. OG. links
  78.15         1640   CASABLANCA   050   88046   Friedrichshafen   Lindenstraße
  53   Wohnung   Wohnung   4. OG. mitte   44.00         1642   CASABLANCA   052
  88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   4. OG.
rechts   70.25         1643   CASABLANCA   053   88046   Friedrichshafen  
Lindenstraße   53   Wohnung   Wohnung   5. OG. links   78.15         1644  
CASABLANCA   054   88046   Friedrichshafen   Lindenstraße   53   Wohnung  
Wohnung   5. OG. mitte   44.00         1645   CASABLANCA   055   88046  
Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   5. OG. mitte   59.80  
      1647   CASABLANCA   056   88046   Friedrichshafen   Lindenstraße   53  
Wohnung   Wohnung   5. OG. rechts   70.25         1648   CASABLANCA   057  
88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   6. OG. links  
78.15         1650   CASABLANCA   059   88046   Friedrichshafen   Lindenstraße  
53   Wohnung   Wohnung   6. OG. mitte   59.80         1651   CASABLANCA   060  
88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   6. OG. rechts
  70.25         1652   CASABLANCA   061   88046   Friedrichshafen   Lindenstraße
  53   Wohnung   Wohnung   7. OG. links   78.15         1654   CASABLANCA   063
  88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   7. OG. mitte
  59.80         1655   CASABLANCA   064   88046   Friedrichshafen   Lindenstraße
  53   Wohnung   Wohnung   7. OG. rechts   70.25         1656   CASABLANCA   065
  88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   8. OG. links
  78.15         1657   CASABLANCA   066   88046   Friedrichshafen   Lindenstraße
  53   Wohnung   Wohnung   8. OG. mitte   44.00         1658   CASABLANCA   067
  88046   Friedrichshafen   Lindenstraße   53   Wohnung   Wohnung   8. OG. mitte
  59.80         1823   CASABLANCA   G191   88046   Friedrichshafen  
Lindenstraße   55   Garage   Garage                   1825   CASABLANCA   G192  
88046   Friedrichshafen   Lindenstraße   55   Garage   Garage                  
1826   CASABLANCA   G193   88046   Friedrichshafen   Lindenstraße   55   Garage
  Garage                   1827   CASABLANCA   G194   88046   Friedrichshafen  
Lindenstraße   55   Garage   Garage                   1828   CASABLANCA   G195  
88046   Friedrichshafen   Lindenstraße   55   Garage   Garage                  
1831   CASABLANCA   G197   88046   Friedrichshafen   Lindenstraße   55   Garage
  Garage                   1834   CASABLANCA   G199   88046   Friedrichshafen  
Lindenstraße   55   Garage   Garage                   1835   CASABLANCA   G200  
88046   Friedrichshafen   Lindenstraße   55   Garage   Garage                  
1836   CASABLANCA   G201   88046   Friedrichshafen   Lindenstraße   55   Garage
  Garage                   1839   CASABLANCA   G203   88046   Friedrichshafen  
Lindenstraße   55   Garage   Garage                   1840   CASABLANCA   G204  
88046   Friedrichshafen   Lindenstraße   55   Garage   Garage                  
1841   CASABLANCA   G205   88046   Friedrichshafen   Lindenstraße   57   Garage
  Garage                   1843   CASABLANCA   G206   88046   Friedrichshafen  
Lindenstraße   57   Garage   Garage                   1844   CASABLANCA   G207  
88046   Friedrichshafen   Lindenstraße   57   Garage   Garage                  
1845   CASABLANCA   G208   88046   Friedrichshafen   Lindenstraße   57   Garage
  Garage                   1847   CASABLANCA   G209   88046   Friedrichshafen  
Lindenstraße   57   Garage   Garage                   1848   CASABLANCA   G210  
88046   Friedrichshafen   Lindenstraße   57   Garage   Garage                  
1850   CASABLANCA   G211   88046   Friedrichshafen   Lindenstraße   57   Garage
  Garage                   1851   CASABLANCA   G212   88046   Friedrichshafen  
Lindenstraße   57   Garage   Garage                   1854   CASABLANCA   G215  
88046   Friedrichshafen   Lindenstraße   57   Garage   Garage                  
1855   CASABLANCA   G216   88046   Friedrichshafen   Lindenstraße   57   Garage
  Garage                   1856   CASABLANCA   G217   88046   Friedrichshafen  
Lindenstraße   57   Garage   Garage                   1857   CASABLANCA   G218  
88046   Friedrichshafen   Lindenstraße   57   Garage   Garage                  
1858   CASABLANCA   G219   88046   Friedrichshafen   Lindenstraße   59   Garage
  Garage                   1859   CASABLANCA   G220   88046   Friedrichshafen  
Lindenstraße   59   Garage   Garage                   1862   CASABLANCA   G223  
88046   Friedrichshafen   Lindenstraße   59   Garage   Garage                  
1863   CASABLANCA   G224   88046   Friedrichshafen   Lindenstraße   59   Garage
  Garage                   1864   CASABLANCA   G225   88046   Friedrichshafen  
Lindenstraße   59   Garage   Garage                   1867   CASABLANCA   G226  
88046   Friedrichshafen   Lindenstraße   59   Garage   Garage                  
2334   CASABLANCA   G227   88046   Friedrichshafen   Lindenstraße   59   Garage
  Garage                   1869   CASABLANCA   G228   88046   Friedrichshafen  
Lindenstraße   59   Garage   Garage                   1873   CASABLANCA   G230  
88046   Friedrichshafen   Lindenstraße   59   Garage   Garage                  
1875   CASABLANCA   G231   88046   Friedrichshafen   Lindenstraße   59   Garage
  Garage                   1876   CASABLANCA   G232   88046   Friedrichshafen  
Lindenstraße   59   Garage   Garage                   1877   CASABLANCA   G233  
88046   Friedrichshafen   Lindenstraße   61   Garage   Garage                  
1878   CASABLANCA   G234   88046   Friedrichshafen   Lindenstraße   61   Garage
  Garage                   5218   CONCORDE   187   52064   Aachen   Deliusstr.  
6   Wohnung   Wohnung   EG.     73.19         5224   CONCORDE   189   52064  
Aachen   Deliusstr.   6   Wohnung   Wohnung   2. OG.     73.19         5231  
CONCORDE   184   52064   Aachen   Deliusstr.   8   Wohnung   Wohnung   EG.    
47.59         5227   CONCORDE   185   52064   Aachen   Deliusstr.   8   Wohnung
  Wohnung   1. OG.     47.59         5237   CONCORDE   181   52064   Aachen  
Deliusstr.   10   Wohnung   Wohnung   EG.     47.59         5238   CONCORDE  
182   52064   Aachen   Deliusstr.   10   Wohnung   Wohnung   1. OG.     47.59  
      5214   CONCORDE   178   52064   Aachen   Deliusstr.   12   Wohnung  
Wohnung   EG.     47.59         5215   CONCORDE   179   52064   Aachen  
Deliusstr.   12   Wohnung   Wohnung   1. OG.     47.59         5217   CONCORDE  
180   52064   Aachen   Deliusstr.   12   Wohnung   Wohnung   2. OG.     47.77  
      5210   CONCORDE   176   52064   Aachen   Deliusstr.   14   Wohnung  
Wohnung   1. OG.     47.59         5212   CONCORDE   177   52064   Aachen  
Deliusstr.   14   Wohnung   Wohnung   2. OG.     47.77         5244   CONCORDE  
172   52064   Aachen   Deliusstr.   16   Wohnung   Wohnung   EG.     50.66      
verkauft 5161   CONCORDE   173   52064   Aachen   Deliusstr.   16   Wohnung  
Wohnung   1. OG.     50.65       verkauft 5208   CONCORDE   174   52064   Aachen
  Deliusstr.   16   Wohnung   Wohnung   2. OG.     50.84       verkauft 5119  
CONCORDE   161   52064   Aachen   Deliusstr.   18   Wohnung   Wohnung   EG.
links   63.73         5123   CONCORDE   162   52064   Aachen   Deliusstr.   18  
Wohnung   Wohnung   EG. rechts   44.88       verkauft 8550   CONCORDE   163  
52064   Aachen   Deliusstr.   18   Wohnung   Wohnung   1. OG. links   47.32    
    8791   CONCORDE   164   52064   Aachen   Deliusstr.   18   Wohnung   Wohnung
  1. OG. links   80.35         5125   CONCORDE   165   52064   Aachen  
Deliusstr.   18   Wohnung   Wohnung   1. OG. rechts   40.00         5152  
CONCORDE   166   52064   Aachen   Deliusstr.   18   Wohnung   Wohnung   1. OG.
rechts   42.86         5156   CONCORDE   167   52064   Aachen   Deliusstr.   18
  Wohnung   Wohnung   2. OG. links   47.32       verkauft 5158   CONCORDE   169
  52064   Aachen   Deliusstr.   18   Wohnung   Wohnung   2. OG. rechts   40.00  
      5159   CONCORDE   170   52064   Aachen   Deliusstr.   18   Wohnung  
Wohnung   2. OG. rechts   42.86         5109   CONCORDE   155   52064   Aachen  
Deliusstr.   20   Wohnung   Wohnung   EG. links   49.73         5111   CONCORDE
  156   52064   Aachen   Deliusstr.   20   Wohnung   Wohnung   EG. rechts  
92.00         5112   CONCORDE   157   52064   Aachen   Deliusstr.   20   Wohnung
  Wohnung   1. OG. links   65.30         5113   CONCORDE   158   52064   Aachen
  Deliusstr.   20   Wohnung   Wohnung   1. OG. rechts   88.18         5115  
CONCORDE   159   52064   Aachen   Deliusstr.   20   Wohnung   Wohnung   2. OG.
links   65.30         5055   CONCORDE   150   52064   Aachen   Deliusstr.   22  
Wohnung   Wohnung   EG. links   89.91         5102   CONCORDE   151   52064  
Aachen   Deliusstr.   22   Wohnung   Wohnung   1. OG. links   84.25         5107
  CONCORDE   154   52064   Aachen   Deliusstr.   22   Wohnung   Wohnung   2. OG.
rechts   65.30         5048   CONCORDE   144   52064   Aachen   Deliusstr.   24
  Wohnung   Wohnung   EG. links   49.92         5050   CONCORDE   145   52064  
Aachen   Deliusstr.   24   Wohnung   Wohnung   EG. rechts   89.91         5051  
CONCORDE   146   52064   Aachen   Deliusstr.   24   Wohnung   Wohnung   1. OG.
links   65.30         5052   CONCORDE   147   52064   Aachen   Deliusstr.   24  
Wohnung   Wohnung   1. OG. rechts   84.25         5053   CONCORDE   148   52064
  Aachen   Deliusstr.   24   Wohnung   Wohnung   2. OG. links   65.30        
5054   CONCORDE   149   52064   Aachen   Deliusstr.   24   Wohnung   Wohnung  
2. OG. rechts   84.25         5032   CONCORDE   139   52064   Aachen  
Deliusstr.   26   Wohnung   Wohnung   EG. links   89.91         5035   CONCORDE
  140   52064   Aachen   Deliusstr.   26   Wohnung   Wohnung   1. OG. links  
84.25         5039   CONCORDE   141   52064   Aachen   Deliusstr.   26   Wohnung
  Wohnung   1. OG. rechts   65.30         5042   CONCORDE   142   52064   Aachen
  Deliusstr.   26   Wohnung   Wohnung   2. OG. links   84.25         5046  
CONCORDE   143   52064   Aachen   Deliusstr.   26   Wohnung   Wohnung   2. OG.
rechts   65.30         4996   CONCORDE   133   52064   Aachen   Deliusstr.   28
  Wohnung   Wohnung   EG. links   49.92         4998   CONCORDE   134   52064  
Aachen   Deliusstr.   28   Wohnung   Wohnung   EG. rechts   89.91         5003  
CONCORDE   135   52064   Aachen   Deliusstr.   28   Wohnung   Wohnung   1. OG.
links   65.30         5006   CONCORDE   136   52064   Aachen   Deliusstr.   28  
Wohnung   Wohnung   1. OG. rechts   84.25         5010   CONCORDE   137   52064
  Aachen   Deliusstr.   28   Wohnung   Wohnung   2. OG. links   65.30        
5030   CONCORDE   138   52064   Aachen   Deliusstr.   28   Wohnung   Wohnung  
2. OG. rechts   84.25        

24

--------------------------------------------------------------------------------





4983   CONCORDE   128   52064   Aachen   Deliusstr.   30   Wohnung   Wohnung  
EG. links   89.91         4987   CONCORDE   129   52064   Aachen   Deliusstr.  
30   Wohnung   Wohnung   1. OG. links   84.25         4989   CONCORDE   130  
52064   Aachen   Deliusstr.   30   Wohnung   Wohnung   1. OG. rechts   65.30    
    4992   CONCORDE   131   52064   Aachen   Deliusstr.   30   Wohnung   Wohnung
  2. OG. links   84.25         4994   CONCORDE   132   52064   Aachen  
Deliusstr.   30   Wohnung   Wohnung   2. OG. rechts   65.30         8957  
CONCORDE   06   52064   Aachen   Deliusstr.       Garage   Garage              
    8792   CONCORDE   190   52064   Aachen   Deliusstr.       Garage   Garage  
              verkauft 8793   CONCORDE   191   52064   Aachen   Deliusstr.      
Garage   Garage                 verkauft 8794   CONCORDE   192   52064   Aachen
  Deliusstr.       Garage   Garage                 verkauft 8796   CONCORDE  
194   52064   Aachen   Deliusstr.       Garage   Garage                   8797  
CONCORDE   195   52064   Aachen   Deliusstr.       Garage   Garage              
    8800   CONCORDE   198   52064   Aachen   Deliusstr.       Garage   Garage  
                8801   CONCORDE   199   52064   Aachen   Deliusstr.       Garage
  Garage                   8802   CONCORDE   200   52064   Aachen   Deliusstr.  
    Garage   Garage                   8803   CONCORDE   201   52064   Aachen  
Deliusstr.       Garage   Garage                   8956   CONCORDE   202   52064
  Aachen   Deliusstr.       Garage   Garage                   8804   CONCORDE  
203   52064   Aachen   Deliusstr.       Garage   Garage                   8805  
CONCORDE   204   52064   Aachen   Deliusstr.       Garage   Garage              
    8806   CONCORDE   205   52064   Aachen   Deliusstr.       Garage   Garage  
                8807   CONCORDE   206   52064   Aachen   Deliusstr.       Garage
  Garage                   8810   CONCORDE   209   52064   Aachen   Deliusstr.  
    Garage   Garage                   8812   CONCORDE   211   52064   Aachen  
Deliusstr.       Garage   Garage                   8813   CONCORDE   212   52064
  Aachen   Deliusstr.       Garage   Garage                   8814   CONCORDE  
213   52064   Aachen   Deliusstr.       Garage   Garage                   8815  
CONCORDE   214   52064   Aachen   Deliusstr.       Garage   Garage              
    8816   CONCORDE   215   52064   Aachen   Deliusstr.       Garage   Garage  
                8817   CONCORDE   216   52064   Aachen   Deliusstr.       Garage
  Garage                   8818   CONCORDE   217   52064   Aachen   Deliusstr.  
    Garage   Garage                   8819   CONCORDE   218   52064   Aachen  
Deliusstr.       Garage   Garage                   8820   CONCORDE   219   52064
  Aachen   Deliusstr.       Garage   Garage                   8821   CONCORDE  
220   52064   Aachen   Deliusstr.       Garage   Garage                   8822  
CONCORDE   221   52064   Aachen   Deliusstr.       Garage   Garage              
    8823   CONCORDE   222   52064   Aachen   Deliusstr.       Garage   Garage  
                8824   CONCORDE   223   52064   Aachen   Deliusstr.       Garage
  Garage                   8825   CONCORDE   224   52064   Aachen   Deliusstr.  
    Garage   Garage                   8826   CONCORDE   225   52064   Aachen  
Deliusstr.       Garage   Garage                   8827   CONCORDE   226   52064
  Aachen   Deliusstr.       Garage   Garage                   8828   CONCORDE  
227   52064   Aachen   Deliusstr.       Garage   Garage                   8829  
CONCORDE   228   52064   Aachen   Deliusstr.       Garage   Garage              
    8830   CONCORDE   229   52064   Aachen   Deliusstr.       Garage   Garage  
                8831   CONCORDE   230   52064   Aachen   Deliusstr.       Garage
  Garage                   8832   CONCORDE   231   52064   Aachen   Deliusstr.  
    Garage   Garage                   8833   CONCORDE   232   52064   Aachen  
Deliusstr.       Garage   Garage                   8834   CONCORDE   233   52064
  Aachen   Deliusstr.       Garage   Garage                   8838   CONCORDE  
237   52064   Aachen   Deliusstr.       Garage   Garage                   8839  
CONCORDE   238   52064   Aachen   Deliusstr.       Garage   Garage              
    8840   CONCORDE   239   52064   Aachen   Deliusstr.       Garage   Garage  
                8841   CONCORDE   240   52064   Aachen   Deliusstr.       Garage
  Garage                   8853   CONCORDE   247   52064   Aachen   Deliusstr.  
    Garage   Garage                 verkauft 8858   CONCORDE   252   52064  
Aachen   Deliusstr.       Garage   Garage                   8859   CONCORDE  
254   52064   Aachen   Deliusstr.       Garage   Garage                 verkauft
8860   CONCORDE   255   52064   Aachen   Deliusstr.       Garage   Garage      
          verkauft 8861   CONCORDE   256   52064   Aachen   Deliusstr.      
Garage   Garage                   8862   CONCORDE   257   52064   Aachen  
Deliusstr.       Garage   Garage                   8863   CONCORDE   258   52064
  Aachen   Deliusstr.       Garage   Garage                   8864   CONCORDE  
259   52064   Aachen   Deliusstr.       Garage   Garage                   8865  
CONCORDE   260   52064   Aachen   Deliusstr.       Garage   Garage              
    8866   CONCORDE   261   52064   Aachen   Deliusstr.       Garage   Garage  
                8867   CONCORDE   262   52064   Aachen   Deliusstr.       Garage
  Garage                   8868   CONCORDE   263   52064   Aachen   Deliusstr.  
    Garage   Garage                 verkauft 8869   CONCORDE   264   52064  
Aachen   Deliusstr.       Garage   Garage                   8870   CONCORDE  
265   52064   Aachen   Deliusstr.       Garage   Garage                   8871  
CONCORDE   266   52064   Aachen   Deliusstr.       Garage   Garage              
    8873   CONCORDE   267   52064   Aachen   Deliusstr.       Garage   Garage  
                8872   CONCORDE   268   52064   Aachen   Deliusstr.       Garage
  Garage                   8874   CONCORDE   269   52064   Aachen   Deliusstr.  
    Garage   Garage                   8877   CONCORDE   272   52064   Aachen  
Deliusstr.       Garage   Garage                   8878   CONCORDE   273   52064
  Aachen   Deliusstr.       Garage   Garage                   8882   CONCORDE  
277   52064   Aachen   Deliusstr.       Garage   Garage                 verkauft
8883   CONCORDE   278   52064   Aachen   Deliusstr.       Garage   Garage      
            8886   CONCORDE   280   52064   Aachen   Deliusstr.       Garage  
Garage                   8887   CONCORDE   281   52064   Aachen   Deliusstr.    
  Garage   Garage                   8888   CONCORDE   282   52064   Aachen  
Deliusstr.       Garage   Garage                   8889   CONCORDE   283   52064
  Aachen   Deliusstr.       Garage   Garage                   8890   CONCORDE  
284   52064   Aachen   Deliusstr.       Garage   Garage                   8891  
CONCORDE   285   52064   Aachen   Deliusstr.       Garage   Garage              
    8892   CONCORDE   286   52064   Aachen   Deliusstr.       Garage   Garage  
                8893   CONCORDE   287   52064   Aachen   Deliusstr.       Garage
  Garage                   8894   CONCORDE   288   52064   Aachen   Deliusstr.  
    Garage   Garage                   8895   CONCORDE   289   52064   Aachen  
Deliusstr.       Garage   Garage                   8896   CONCORDE   290   52064
  Aachen   Deliusstr.       Garage   Garage                   8897   CONCORDE  
291   52064   Aachen   Deliusstr.       Garage   Garage                   8901  
CONCORDE   295   52064   Aachen   Deliusstr.       Garage   Garage              
    8902   CONCORDE   296   52064   Aachen   Deliusstr.       Garage   Garage  
                8903   CONCORDE   297   52064   Aachen   Deliusstr.       Garage
  Garage                   8904   CONCORDE   298   52064   Aachen   Deliusstr.  
    Garage   Garage                   8905   CONCORDE   299   52064   Aachen  
Deliusstr.       Garage   Garage                   8907   CONCORDE   301   52064
  Aachen   Deliusstr.       Garage   Garage                   8909   CONCORDE  
303   52064   Aachen   Deliusstr.       Garage   Garage                   8910  
CONCORDE   304   52064   Aachen   Deliusstr.       Garage   Garage              
    8912   CONCORDE   305   52064   Aachen   Deliusstr.       Garage   Garage  
                8913   CONCORDE   306   52064   Aachen   Deliusstr.       Garage
  Garage                   8914   CONCORDE   307   52064   Aachen   Deliusstr.  
    Garage   Garage                   8915   CONCORDE   308   52064   Aachen  
Deliusstr.       Garage   Garage                   8916   CONCORDE   309   52064
  Aachen   Deliusstr.       Garage   Garage                   8917   CONCORDE  
310   52064   Aachen   Deliusstr.       Garage   Garage                   8918  
CONCORDE   311   52064   Aachen   Deliusstr.       Garage   Garage              
    8919   CONCORDE   312   52064   Aachen   Deliusstr.       Garage   Garage  
                8920   CONCORDE   313   52064   Aachen   Deliusstr.       Garage
  Garage                   8921   CONCORDE   314   52064   Aachen   Deliusstr.  
    Garage   Garage                   8922   CONCORDE   315   52064   Aachen  
Deliusstr.       Garage   Garage                   8923   CONCORDE   316   52064
  Aachen   Deliusstr.       Garage   Garage                   8924   CONCORDE  
317   52064   Aachen   Deliusstr.       Garage   Garage                   8925  
CONCORDE   318   52064   Aachen   Deliusstr.       Garage   Garage              
    8926   CONCORDE   319   52064   Aachen   Deliusstr.       Garage   Garage  
                8927   CONCORDE   320   52064   Aachen   Deliusstr.       Garage
  Garage                   8928   CONCORDE   321   52064   Aachen   Deliusstr.  
    Garage   Garage                   8929   CONCORDE   322   52064   Aachen  
Deliusstr.       Garage   Garage                   8930   CONCORDE   323   52064
  Aachen   Deliusstr.       Garage   Garage                   8932   CONCORDE  
325   52064   Aachen   Deliusstr.       Garage   Garage                   8933  
CONCORDE   326   52064   Aachen   Deliusstr.       Garage   Garage              
    8934   CONCORDE   327   52064   Aachen   Deliusstr.       Garage   Garage  
              verkauft 8935   CONCORDE   328   52064   Aachen   Deliusstr.      
Garage   Garage                   8885   CONCORDE   329   52064   Aachen  
Deliusstr.       Garage   Garage                 verkauft 8960   CONCORDE   330
  52064   Aachen   Deliusstr.       Garage   Garage                   1547  
CONCORDE   331   52064   Aachen   Deliusstr.       Garage   Garage              
    8936   CONCORDE   332   52064   Aachen   Deliusstr.       Garage   Garage  
                8938   CONCORDE   333   52064   Aachen   Deliusstr.       Garage
  Garage                   8937   CONCORDE   334   52064   Aachen   Deliusstr.  
    Garage   Garage                   8939   CONCORDE   335   52064   Aachen  
Deliusstr.       Garage   Garage                   8940   CONCORDE   336   52064
  Aachen   Deliusstr.       Garage   Garage                   8941   CONCORDE  
337   52064   Aachen   Deliusstr.       Garage   Garage                   8942  
CONCORDE   338   52064   Aachen   Deliusstr.       Garage   Garage              
    8911   CONCORDE   339   52064   Aachen   Deliusstr.       Garage   Garage  
                8943   CONCORDE   340   52064   Aachen   Deliusstr.       Garage
  Garage                   8944   CONCORDE   341   52064   Aachen   Deliusstr.  
    Garage   Garage                   8945   CONCORDE   342   52064   Aachen  
Deliusstr.       Garage   Garage                   8946   CONCORDE   343   52064
  Aachen   Deliusstr.       Garage   Garage                  

25

--------------------------------------------------------------------------------



8947   CONCORDE   345   52064   Aachen   Deliusstr.       Garage   Garage      
            8948   CONCORDE   346   52064   Aachen   Deliusstr.       Garage  
Garage                   8949   CONCORDE   347   52064   Aachen   Deliusstr.    
  Garage   Garage                   8951   CONCORDE   349   52064   Aachen  
Deliusstr.       Garage   Garage                   8952   CONCORDE   350   52064
  Aachen   Deliusstr.       Garage   Garage                   8962   CONCORDE  
351   52064   Aachen   Deliusstr.       Garage   Garage                   8953  
CONCORDE   354   52064   Aachen   Deliusstr.       Garage   Garage              
    8965   CONCORDE   355   52064   Aachen   Deliusstr.       Garage   Garage  
                8954   CONCORDE   356   52064   Aachen   Deliusstr.       Garage
  Garage                   8966   CONCORDE   357   52064   Aachen   Deliusstr.  
    Garage   Garage                   8846   CONCORDE   O1   52064   Aachen  
Deliusstr.       Garage   Garage                   8845   CONCORDE   O2   52064
  Aachen   Deliusstr.       Garage   Garage                   8844   CONCORDE  
O3   52064   Aachen   Deliusstr.       Garage   Garage                   8843  
CONCORDE   O4   52064   Aachen   Deliusstr.       Garage   Garage              
    8958   CONCORDE   O5   52064   Aachen   Deliusstr.       Garage   Garage    
              8973   CONCORDE   O7   52064   Aachen   Deliusstr.       Garage  
Garage                   8967   CONCORDE   U1   52064   Aachen   Deliusstr.    
  Garage   Garage                   8968   CONCORDE   U2   52064   Aachen  
Deliusstr.       Garage   Garage                   8969   CONCORDE   U3   52064
  Aachen   Deliusstr.       Garage   Garage                   8970   CONCORDE  
U4   52064   Aachen   Deliusstr.       Garage   Garage                   8971  
CONCORDE   U5   52064   Aachen   Deliusstr.       Garage   Garage              
    8972   CONCORDE   U6   52064   Aachen   Deliusstr.       Garage   Garage    
              8842   CONCORDE   U7   52064   Aachen   Deliusstr.       Garage  
Garage                   3519   CONCORDE   001   52062   Aachen   Heinzenstr.  
21   Wohnung   Wohnung   EG.     71.80         3520   CONCORDE   002   52062  
Aachen   Heinzenstr.   21   Wohnung   Wohnung   1. OG.     72.90         3518  
CONCORDE   003   52062   Aachen   Heinzenstr.   21   Wohnung   Wohnung   2. OG.
    72.90         3785   CONCORDE   004   52062   Aachen   Heinzenstr.   21  
Wohnung   Wohnung   3. OG.     72.86         5324   CONCORDE   14   52064  
Aachen   Heusstr.   11   Wohnung   Wohnung   2. OG. rechts   61.45         5341
  CONCORDE   18   52064   Aachen   Heusstr.   13   Wohnung   Wohnung   1. OG.
links   56.90         5344   CONCORDE   19   52064   Aachen   Heusstr.   13  
Wohnung   Wohnung   1. OG. rechts   59.38         5346   CONCORDE   20   52064  
Aachen   Heusstr.   13   Wohnung   Wohnung   2. OG. links   56.90         5349  
CONCORDE   23   52064   Aachen   Heusstr.   15   Wohnung   Wohnung   EG. links  
67.42         5351   CONCORDE   25   52064   Aachen   Heusstr.   15   Wohnung  
Wohnung   1. OG. links   67.42         5355   CONCORDE   32   52064   Aachen  
Heusstr.   17   Wohnung   Wohnung   EG. rechts   67.42         8115   CONCORDE  
S09   52064   Aachen   Heusstr.       Stellplatz   Stellplatz                  
8105   CONCORDE   S11   52064   Aachen   Heusstr.       Stellplatz   Stellplatz
                  8111   CONCORDE   S13   52064   Aachen   Heusstr.      
Stellplatz   Stellplatz                   8110   CONCORDE   S18   52064   Aachen
  Heusstr.       Stellplatz   Stellplatz                   8112   CONCORDE   S24
  52064   Aachen   Heusstr.       Stellplatz   Stellplatz                   8113
  CONCORDE   S27   52064   Aachen   Heusstr.       Stellplatz   Stellplatz      
            8114   CONCORDE   S31   52064   Aachen   Heusstr.       Stellplatz  
Stellplatz                   5357   CONCORDE   S37   52064   Aachen   Heusstr.  
    Stellplatz   Stellplatz                   4225   CONCORDE   001   52064  
Aachen   Kuckhoffstr.   25   Wohnung   Wohnung   EG. links   69.82         4226
  CONCORDE   002   52064   Aachen   Kuckhoffstr.   25   Wohnung   Wohnung   EG.
rechts   69.82         4227   CONCORDE   003   52064   Aachen   Kuckhoffstr.  
25   Wohnung   Wohnung   1. OG. links   69.82         4228   CONCORDE   004  
52064   Aachen   Kuckhoffstr.   25   Wohnung   Wohnung   1. OG. rechts   69.82  
      4229   CONCORDE   005   52064   Aachen   Kuckhoffstr.   25   Wohnung  
Wohnung   2. OG. links   69.82         4230   CONCORDE   006   52064   Aachen  
Kuckhoffstr.   25   Wohnung   Wohnung   2. OG. rechts   69.82         4231  
CONCORDE   007   52064   Aachen   Kuckhoffstr.   25   Wohnung   Wohnung   DG.
links   63.43         4232   CONCORDE   008   52064   Aachen   Kuckhoffstr.   25
  Wohnung   Wohnung   DG. rechts   63.43         4233   CONCORDE   009   52064  
Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   EG. links vorne   55.32        
4234   CONCORDE   010   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung  
EG. links mitte   37.71         4235   CONCORDE   011   52064   Aachen  
Kuckhoffstr.   27   Wohnung   Wohnung   EG. rechts mitte   35.72         4236  
CONCORDE   012   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   EG.
rechts vorn   51.57         4237   CONCORDE   013   52064   Aachen  
Kuckhoffstr.   27   Wohnung   Wohnung   1. OG. links vorne   56.16         4238
  CONCORDE   014   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   1.
OG. links mitte   50.48         4239   CONCORDE   015   52064   Aachen  
Kuckhoffstr.   27   Wohnung   Wohnung   1. OG. rechts mitte   38.64         4240
  CONCORDE   016   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   1.
OG. rechts vorn   52.41         4241   CONCORDE   017   52064   Aachen  
Kuckhoffstr.   27   Wohnung   Wohnung   2. OG. links vorne   56.16         4242
  CONCORDE   018   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   2.
OG. links mitte   50.48         4243   CONCORDE   019   52064   Aachen  
Kuckhoffstr.   27   Wohnung   Wohnung   2. OG. rechts mitte   38.64         4244
  CONCORDE   020   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   2.
OG. rechts vorn   52.41       verkauft 4245   CONCORDE   021   52064   Aachen  
Kuckhoffstr.   27   Wohnung   Wohnung   DG. links vorne   53.54         4247  
CONCORDE   023   52064   Aachen   Kuckhoffstr.   27   Wohnung   Wohnung   DG.
rechts   32.83         4248   CONCORDE   024   52064   Aachen   Kuckhoffstr.  
27   Wohnung   Wohnung   DG. rechts vorn   49.78         4256   CONCORDE   032  
52064   Aachen   Kuckhoffstr.   29   Wohnung   Wohnung   DG. rechts   69.63    
    4257   CONCORDE   033   52064   Aachen   Kuckhoffstr.   31   Wohnung  
Wohnung   EG. links   73.07         4258   CONCORDE   034   52064   Aachen  
Kuckhoffstr.   31   Wohnung   Wohnung   EG. mitte   31.03         4259  
CONCORDE   035   52064   Aachen   Kuckhoffstr.   31   Wohnung   Wohnung   EG.
rechts   73.07         4260   CONCORDE   036   52064   Aachen   Kuckhoffstr.  
31   Wohnung   Wohnung   1. OG. links   74.14         4261   CONCORDE   037  
52064   Aachen   Kuckhoffstr.   31   Wohnung   Wohnung   1. OG. mitte   31.03  
      4262   CONCORDE   038   52064   Aachen   Kuckhoffstr.   31   Wohnung  
Wohnung   1. OG. rechts   74.14         4263   CONCORDE   039   52064   Aachen  
Kuckhoffstr.   31   Wohnung   Wohnung   2. OG. links   74.14         4264  
CONCORDE   040   52064   Aachen   Kuckhoffstr.   31   Wohnung   Wohnung   2. OG.
mitte   31.03         4265   CONCORDE   041   52064   Aachen   Kuckhoffstr.   31
  Wohnung   Wohnung   2. OG. rechts   74.14         4267   CONCORDE   043  
52064   Aachen   Kuckhoffstr.   31   Wohnung   Wohnung   DG. rechts   82.46    
    4268   CONCORDE   044   52064   Aachen   Kuckhoffstr.   33   Wohnung  
Wohnung   EG. links   73.07         4269   CONCORDE   045   52064   Aachen  
Kuckhoffstr.   33   Wohnung   Wohnung   EG. mitte   31.03       verkauft 4270  
CONCORDE   046   52064   Aachen   Kuckhoffstr.   33   Wohnung   Wohnung   EG.
rechts   73.07       verkauft 4272   CONCORDE   048   52064   Aachen  
Kuckhoffstr.   33   Wohnung   Wohnung   1. OG. mitte   31.03         4273  
CONCORDE   049   52064   Aachen   Kuckhoffstr.   33   Wohnung   Wohnung   1. OG.
rechts   74.14         4274   CONCORDE   050   52064   Aachen   Kuckhoffstr.  
33   Wohnung   Wohnung   2. OG. links   74.14         4275   CONCORDE   051  
52064   Aachen   Kuckhoffstr.   33   Wohnung   Wohnung   2. OG. mitte   31.03  
      4276   CONCORDE   052   52064   Aachen   Kuckhoffstr.   33   Wohnung  
Wohnung   2. OG. rechts   74.14         4302   CONCORDE   054   52064   Aachen  
Kuckhoffstr.   33   Wohnung   Wohnung   DG. rechts   82.46         4305  
CONCORDE   055   52064   Aachen   Kuckhoffstr.   35   Wohnung   Wohnung   EG.
links   73.07         4308   CONCORDE   056   52064   Aachen   Kuckhoffstr.   35
  Wohnung   Wohnung   EG. mitte   31.03         4309   CONCORDE   057   52064  
Aachen   Kuckhoffstr.   35   Wohnung   Wohnung   EG. rechts   73.07         4313
  CONCORDE   059   52064   Aachen   Kuckhoffstr.   35   Wohnung   Wohnung   1.
OG. mitte   31.03         4315   CONCORDE   060   52064   Aachen   Kuckhoffstr.
  35   Wohnung   Wohnung   1. OG. rechts   74.14         4317   CONCORDE   061  
52064   Aachen   Kuckhoffstr.   35   Wohnung   Wohnung   2. OG. links   74.14  
      4319   CONCORDE   062   52064   Aachen   Kuckhoffstr.   35   Wohnung  
Wohnung   2. OG. mitte   31.03         4325   CONCORDE   065   52064   Aachen  
Kuckhoffstr.   35   Wohnung   Wohnung   DG. rechts   82.46         4483  
CONCORDE   066   52064   Aachen   Kuckhoffstr.   37   Wohnung   Wohnung   EG.
links   73.07         4484   CONCORDE   067   52064   Aachen   Kuckhoffstr.   37
  Wohnung   Wohnung   EG. mitte   31.03         4485   CONCORDE   068   52064  
Aachen   Kuckhoffstr.   37   Wohnung   Wohnung   EG. rechts   72.06         4486
  CONCORDE   069   52064   Aachen   Kuckhoffstr.   37   Wohnung   Wohnung   1.
OG. links   74.14         4487   CONCORDE   070   52064   Aachen   Kuckhoffstr.
  37   Wohnung   Wohnung   1. OG. mitte   31.03         4489   CONCORDE   071  
52064   Aachen   Kuckhoffstr.   37   Wohnung   Wohnung   1. OG. rechts   73.13  
      4492   CONCORDE   072   52064   Aachen   Kuckhoffstr.   37   Wohnung  
Wohnung   2. OG. links   74.14         4493   CONCORDE   073   52064   Aachen  
Kuckhoffstr.   37   Wohnung   Wohnung   2. OG. mitte   31.03         4496  
CONCORDE   074   52064   Aachen   Kuckhoffstr.   37   Wohnung   Wohnung   2. OG.
rechts   73.13         8790   CONCORDE   076   52064   Aachen   Kuckhoffstr.  
37   Wohnung   Wohnung   3. OG. rechts   90.75         4502   CONCORDE   077  
52064   Aachen   Kuckhoffstr.   37   Wohnung   Wohnung   DG. links   80.68      
  4500   CONCORDE   078   52064   Aachen   Kuckhoffstr.   37   Wohnung   Wohnung
  DG. rechts   80.04         8788   CONCORDE   079   52064   Aachen  
Kuckhoffstr.   39   Gewerbe   Laden   EG. links       100.35     8789   CONCORDE
  080   52064   Aachen   Kuckhoffstr.   39   Gewerbe   Laden   EG. rechts      
100.35     5466   CONCORDE       52064   Aachen   Kupferstr.   6   Wohnung  
Wohnung   1. OG. links   74.00         5467   CONCORDE       52064   Aachen  
Kupferstr.   6   Wohnung   Wohnung   1. OG. rechts   72.00         5469  
CONCORDE       52064   Aachen   Kupferstr.   6   Wohnung   Wohnung   2. OG.
links   74.00         5471   CONCORDE       52064   Aachen   Kupferstr.   6  
Wohnung   Wohnung   2. OG. rechts   72.00         5473   CONCORDE       52064  
Aachen   Kupferstr.   6   Wohnung   Wohnung   3. OG. links   74.00         5474
  CONCORDE       52064   Aachen   Kupferstr.   6   Wohnung   Wohnung   3. OG.
rechts   72.00         9187   CONCORDE       52064   Aachen   Kupferstr.   6  
Stellplatz   Stellplatz                   9188   CONCORDE       52064   Aachen  
Kupferstr.   6   Stellplatz   Stellplatz                   9189   CONCORDE      
52064   Aachen   Kupferstr.   6   Stellplatz   Stellplatz                   9190
  CONCORDE       52064   Aachen   Kupferstr.   6   Stellplatz   Stellplatz      
            9191   CONCORDE       52064   Aachen   Kupferstr.   6   Stellplatz  
Stellplatz                   9192   CONCORDE       52064   Aachen   Kupferstr.  
6   Stellplatz   Stellplatz                   9193   CONCORDE       52064  
Aachen   Kupferstr.   6   Stellplatz   Stellplatz                   9194  
CONCORDE       52064   Aachen   Kupferstr.   6   Stellplatz   Stellplatz        
          9195   CONCORDE       52064   Aachen   Kupferstr.   6   Stellplatz  
Stellplatz                   9196   CONCORDE       52064   Aachen   Kupferstr.  
6   Stellplatz   Stellplatz                   9197   CONCORDE       52064  
Aachen   Kupferstr.   6   Stellplatz   Stellplatz                   5462  
CONCORDE       52064   Aachen   Kupferstr.   6   Wohnung   Wohnung   EG. links  
64.00         5463   CONCORDE       52064   Aachen   Kupferstr.   6   Wohnung  
Wohnung   EG. rechts   45.00         5465   CONCORDE       52064   Aachen  
Kupferstr.   6   Wohnung   Wohnung   EG. rechts hinte   42.00         9186  
CONCORDE       52064   Aachen   Kupferstr.   6   Stellplatz   Stellplatz        
         

26

--------------------------------------------------------------------------------





9198   CONCORDE       52064   Aachen   Kupferstr.   6   Stellplatz   Stellplatz
                  9199   CONCORDE       52064   Aachen   Kupferstr.   6  
Stellplatz   Stellplatz                   5365   CONCORDE       52064   Aachen  
Kupferstr.   4   Wohnung   Wohnung   EG. links   49.00         5369   CONCORDE  
    52064   Aachen   Kupferstr.   4   Wohnung   Wohnung   EG. rechts   60.00    
    5370   CONCORDE       52064   Aachen   Kupferstr.   4   Wohnung   Wohnung  
1. OG. links   72.00         5371   CONCORDE       52064   Aachen   Kupferstr.  
4   Wohnung   Wohnung   1. OG. rechts   62.00         5457   CONCORDE      
52064   Aachen   Kupferstr.   4   Wohnung   Wohnung   2. OG. links   72.00      
  5459   CONCORDE       52064   Aachen   Kupferstr.   4   Wohnung   Wohnung   2.
OG. rechts   62.00         5460   CONCORDE       52064   Aachen   Kupferstr.   4
  Wohnung   Wohnung   3. OG. links   72.00         5461   CONCORDE       52064  
Aachen   Kupferstr.   4   Wohnung   Wohnung   3. OG. rechts   62.00         5247
  CONCORDE   001   52064   Aachen   Lütticher Str.   38-40   Gewerbe   Laden  
EG. links       83.00     8549   CONCORDE   002   52064   Aachen   Lütticher
Str.   38-40   Gewerbe   Laden   EG + UG rechts       187.00     5270   CONCORDE
  003   52064   Aachen   Lütticher Str.   38-40   Wohnung   Wohnung   1. OG.
links   78.00         5268   CONCORDE   004   52064   Aachen   Lütticher Str.  
38-40   Wohnung   Wohnung   1. OG. mitte   38.00         5266   CONCORDE   005  
52064   Aachen   Lütticher Str.   38-40   Wohnung   Wohnung   1. OG. rechts  
106.00         5273   CONCORDE   006   52064   Aachen   Lütticher Str.   38-40  
Wohnung   Wohnung   2. OG. links   78.00         5272   CONCORDE   007   52064  
Aachen   Lütticher Str.   38-40   Wohnung   Wohnung   2. OG. mitte   38.00      
  5271   CONCORDE   008   52064   Aachen   Lütticher Str.   38-40   Wohnung  
Wohnung   2. OG. rechts   106.00         5276   CONCORDE   009   52064   Aachen
  Lütticher Str.   38-40   Wohnung   Wohnung   3. OG. links   78.00         5275
  CONCORDE   010   52064   Aachen   Lütticher Str.   38-40   Wohnung   Wohnung  
3. OG. mitte   38.00         5274   CONCORDE   011   52064   Aachen   Lütticher
Str.   38-40   Wohnung   Wohnung   3. OG. rechts   106.00         5280  
CONCORDE   012   52064   Aachen   Lütticher Str.   38-40   Wohnung   Wohnung  
DG. links   81.00         5279   CONCORDE   013   52064   Aachen   Lütticher
Str.   38-40   Wohnung   Wohnung   DG. mitte   36.00         5277   CONCORDE  
014   52064   Aachen   Lütticher Str.   38-40   Wohnung   Wohnung   DG. rechts  
102.00         4514   CONCORDE   081   52064   Aachen   Mauerstr.   71   Wohnung
  Wohnung   1. OG. links   55.63         4511   CONCORDE   082   52064   Aachen
  Mauerstr.   71   Wohnung   Wohnung   1. OG. mitte   31.35         4512  
CONCORDE   083   52064   Aachen   Mauerstr.   71   Wohnung   Wohnung   1. OG.
mitte   41.35         4513   CONCORDE   084   52064   Aachen   Mauerstr.   71  
Wohnung   Wohnung   1. OG. mitte   31.35         4504   CONCORDE   085   52064  
Aachen   Mauerstr.   71   Wohnung   Wohnung   1. OG. rechts   55.63         4519
  CONCORDE   086   52064   Aachen   Mauerstr.   71   Wohnung   Wohnung   2. OG.
links   55.63         4516   CONCORDE   087   52064   Aachen   Mauerstr.   71  
Wohnung   Wohnung   2. OG. mitte   31.35         4517   CONCORDE   088   52064  
Aachen   Mauerstr.   71   Wohnung   Wohnung   2. OG. mitte   41.35         4518
  CONCORDE   089   52064   Aachen   Mauerstr.   71   Wohnung   Wohnung   2. OG.
mitte   31.35         4515   CONCORDE   090   52064   Aachen   Mauerstr.   71  
Wohnung   Wohnung   2. OG. rechts   55.63         4524   CONCORDE   091   52064
  Aachen   Mauerstr.   71   Wohnung   Wohnung   3. OG. links   55.63        
4521   CONCORDE   092   52064   Aachen   Mauerstr.   71   Wohnung   Wohnung   3.
OG. mitte   31.53         4522   CONCORDE   093   52064   Aachen   Mauerstr.  
71   Wohnung   Wohnung   3. OG. mitte   41.70         4523   CONCORDE   094  
52064   Aachen   Mauerstr.   71   Wohnung   Wohnung   3. OG. mitte   31.53      
  4520   CONCORDE   095   52064   Aachen   Mauerstr.   71   Wohnung   Wohnung  
3. OG. rechts   55.63         4527   CONCORDE   096   52064   Aachen   Mauerstr.
  71   Wohnung   Wohnung   DG. links   65.99         4526   CONCORDE   097  
52064   Aachen   Mauerstr.   71   Wohnung   Wohnung   DG. mitte   55.04        
4525   CONCORDE   098   52064   Aachen   Mauerstr.   71   Wohnung   Wohnung  
DG. rechts   65.99         4528   CONCORDE   099   52064   Aachen   Mauerstr.  
73   Wohnung   Wohnung   EG. links   91.21         4529   CONCORDE   100   52064
  Aachen   Mauerstr.   73   Wohnung   Wohnung   EG. mitte   30.76         4530  
CONCORDE   101   52064   Aachen   Mauerstr.   73   Wohnung   Wohnung   EG.
rechts   62.56         4531   CONCORDE   102   52064   Aachen   Mauerstr.   73  
Wohnung   Wohnung   1. OG. links   92.06         4532   CONCORDE   103   52064  
Aachen   Mauerstr.   73   Wohnung   Wohnung   1. OG. mitte   30.76         4533
  CONCORDE   104   52064   Aachen   Mauerstr.   73   Wohnung   Wohnung   1. OG.
rechts   88.98         4535   CONCORDE   106   52064   Aachen   Mauerstr.   73  
Wohnung   Wohnung   2. OG. mitte   30.76         4536   CONCORDE   107   52064  
Aachen   Mauerstr.   73   Wohnung   Wohnung   2. OG. rechts   88.98         4712
  CONCORDE   108   52064   Aachen   Mauerstr.   73   Wohnung   Wohnung   3. OG.
links   108.13         4711   CONCORDE   109   52064   Aachen   Mauerstr.   73  
Wohnung   Wohnung   3. OG. rechts   105.05         4713   CONCORDE   110   52064
  Aachen   Mauerstr.   73   Wohnung   Wohnung   DG. links   96.63         4714  
CONCORDE   111   52064   Aachen   Mauerstr.   73   Wohnung   Wohnung   DG.
rechts   93.79         4743   CONCORDE   112   52064   Aachen   Mauerstr.   75  
Wohnung   Wohnung   EG. links   77.80         4810   CONCORDE   113   52064  
Aachen   Mauerstr.   75   Wohnung   Wohnung   EG. links   78.74         4942  
CONCORDE   114   52064   Aachen   Mauerstr.   75   Wohnung   Wohnung   EG.
rechts   60.42         4940   CONCORDE   115   52064   Aachen   Mauerstr.   75  
Wohnung   Wohnung   EG. rechts   61.57         4917   CONCORDE   116   52064  
Aachen   Mauerstr.   75   Wohnung   Wohnung   1. OG. links   95.43         4921
  CONCORDE   117   52064   Aachen   Mauerstr.   75   Wohnung   Wohnung   1. OG.
links   78.74         4945   CONCORDE   118   52064   Aachen   Mauerstr.   75  
Wohnung   Wohnung   1. OG. rechts   58.33         4943   CONCORDE   119   52064
  Aachen   Mauerstr.   75   Wohnung   Wohnung   1. OG. rechts   78.07        
4925   CONCORDE   120   52064   Aachen   Mauerstr.   75   Wohnung   Wohnung   2.
OG. links   95.43         4929   CONCORDE   121   52064   Aachen   Mauerstr.  
75   Wohnung   Wohnung   2. OG. links   78.74         4978   CONCORDE   122  
52064   Aachen   Mauerstr.   75   Wohnung   Wohnung   2. OG. rechts   58.33    
    4946   CONCORDE   123   52064   Aachen   Mauerstr.   75   Wohnung   Wohnung
  2. OG. rechts   78.07         4930   CONCORDE   124   52064   Aachen  
Mauerstr.   75   Wohnung   Wohnung   3. OG. links   77.80         4936  
CONCORDE   125   52064   Aachen   Mauerstr.   75   Wohnung   Wohnung   3. OG.
links   78.74         4982   CONCORDE   126   52064   Aachen   Mauerstr.   75  
Wohnung   Wohnung   3. OG. rechts   63.07         4980   CONCORDE   127   52064
  Aachen   Mauerstr.   75   Wohnung   Wohnung   3. OG. rechts   87.79        
4120   CONCORDE   001   52062   Aachen   Monheimsallee   51   Wohnung   Wohnung
  1. UG. links   59.60         4121   CONCORDE   002   52062   Aachen  
Monheimsallee   51   Wohnung   Wohnung   EG. links   87.00         4122  
CONCORDE   003   52062   Aachen   Monheimsallee   51   Wohnung   Wohnung   1.
OG. links   87.00         4119   CONCORDE   004   52062   Aachen   Monheimsallee
  51   Gewerbe   Laden   1. OG. rechts       72.40     4123   CONCORDE   005  
52062   Aachen   Monheimsallee   51   Wohnung   Wohnung   2. OG. links   87.00  
      4104   CONCORDE   006   52062   Aachen   Monheimsallee   51   Wohnung  
Wohnung   2. OG. rechts   64.30         4124   CONCORDE   007   52062   Aachen  
Monheimsallee   51   Wohnung   Wohnung   3. OG. links   87.03         8568  
CONCORDE   008   52062   Aachen   Monheimsallee   51   Wohnung   Wohnung   3.
OG. rechts   64.32         4126   CONCORDE   009   52062   Aachen  
Monheimsallee   51   Wohnung   Wohnung   4. OG. links   87.03         4110  
CONCORDE   010   52062   Aachen   Monheimsallee   51   Wohnung   Wohnung   4.
OG. rechts   64.30         4114   CONCORDE   011   52062   Aachen  
Monheimsallee   51   Wohnung   Wohnung   5. OG. rechts   64.30         4127  
CONCORDE   012   52062   Aachen   Monheimsallee   51   Wohnung   Wohnung   6.
OG. rechts   64.30         8784   CONCORDE   013   52062   Aachen  
Monheimsallee   51   Wohnung   Wohnung   7. OG. rechts   64.30         8785  
CONCORDE   014   52062   Aachen   Monheimsallee   53   Gewerbe   Laden   1. UG.
        48.63     8786   CONCORDE   015   52062   Aachen   Monheimsallee   53  
Gewerbe   Laden   EG.         212.69     8787   CONCORDE   016   52062   Aachen
  Monheimsallee   53   Gewerbe   Laden   1. OG.         150.00     4103  
CONCORDE   017   52062   Aachen   Monheimsallee   53   Wohnung   Wohnung   2.
OG. links   77.89         4102   CONCORDE   018   52062   Aachen   Monheimsallee
  53   Wohnung   Wohnung   2. OG. rechts   77.89         4106   CONCORDE   019  
52062   Aachen   Monheimsallee   53   Wohnung   Wohnung   3. OG. links   77.89  
      4105   CONCORDE   020   52062   Aachen   Monheimsallee   53   Wohnung  
Wohnung   3. OG. rechts   77.93         4109   CONCORDE   021   52062   Aachen  
Monheimsallee   53   Wohnung   Wohnung   4. OG. links   76.70         4108  
CONCORDE   022   52062   Aachen   Monheimsallee   53   Wohnung   Wohnung   4.
OG. rechts   76.70         4113   CONCORDE   023   52062   Aachen  
Monheimsallee   53   Wohnung   Wohnung   5. OG. links   77.89         4112  
CONCORDE   024   52062   Aachen   Monheimsallee   53   Wohnung   Wohnung   5.
OG. rechts   77.93         4115   CONCORDE   025   52062   Aachen  
Monheimsallee   53   Wohnung   Wohnung   6. OG. links   76.70         8783  
CONCORDE   026   52062   Aachen   Monheimsallee   53   Wohnung   Wohnung   6.
OG. rechts   141.00         4118   CONCORDE   027   52062   Aachen  
Monheimsallee   53   Wohnung   Wohnung   7. OG. links   77.89         4116  
CONCORDE   028   52062   Aachen   Monheimsallee   53   Wohnung   Wohnung   7.
OG. rechts   76.70         5281   CONCORDE   015   52064   Aachen   Morillenhang
  2 a   Wohnung   Wohnung   EG. links   77.00         5259   CONCORDE   016  
52064   Aachen   Morillenhang   2 a   Gewerbe   Laden   EG. mitte       36.00  
  5257   CONCORDE   017   52064   Aachen   Morillenhang   2 a   Gewerbe   Laden
  EG. rechts       63.00     5284   CONCORDE   018   52064   Aachen  
Morillenhang   2 a   Wohnung   Wohnung   1. OG. links   77.00         5283  
CONCORDE   019   52064   Aachen   Morillenhang   2 a   Wohnung   Wohnung   1.
OG. mitte   39.00         5282   CONCORDE   020   52064   Aachen   Morillenhang
  2 a   Wohnung   Wohnung   1. OG. rechts   59.00         5287   CONCORDE   021
  52064   Aachen   Morillenhang   2 a   Wohnung   Wohnung   2. OG. links   77.00
        5286   CONCORDE   022   52064   Aachen   Morillenhang   2 a   Wohnung  
Wohnung   2. OG. mitte   39.00         5285   CONCORDE   023   52064   Aachen  
Morillenhang   2 a   Wohnung   Wohnung   2. OG. rechts   59.00         5289  
CONCORDE   025   52064   Aachen   Morillenhang   2 a   Wohnung   Wohnung   3.
OG. mitte   39.00         5288   CONCORDE   026   52064   Aachen   Morillenhang
  2 a   Wohnung   Wohnung   3. OG. rechts   59.00         5292   CONCORDE   027
  52064   Aachen   Morillenhang   2 a   Wohnung   Wohnung   DG. links   76.00  
      5291   CONCORDE   028   52064   Aachen   Morillenhang   2 a   Wohnung  
Wohnung   DG. rechts   71.00         5295   CONCORDE   029   52064   Aachen  
Morillenhang   2 b   Wohnung   Wohnung   EG. links   71.00         5294  
CONCORDE   030   52064   Aachen   Morillenhang   2 b   Wohnung   Wohnung   EG.
rechts   79.00         5297   CONCORDE   031   52064   Aachen   Morillenhang   2
b   Wohnung   Wohnung   1. OG. links   71.00       verkauft 5296   CONCORDE  
032   52064   Aachen   Morillenhang   2 b   Wohnung   Wohnung   1. OG. rechts  
79.00         5299   CONCORDE   033   52064   Aachen   Morillenhang   2 b  
Wohnung   Wohnung   2. OG. links   69.00         5298   CONCORDE   034   52064  
Aachen   Morillenhang   2 b   Wohnung   Wohnung   2. OG. rechts   79.00        
5300   CONCORDE   035   52064   Aachen   Morillenhang   2 b   Wohnung   Wohnung
  DG. rechts   77.00         9143   CONCORDE   036   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9144   CONCORDE   037  
52064   Aachen   Morillenhang   2 b   Garage   Garage                   9145  
CONCORDE   038   52064   Aachen   Morillenhang   2 b   Garage   Garage          
        9146   CONCORDE   039   52064   Aachen   Morillenhang   2 b   Garage  
Garage                   9147   CONCORDE   040   52064   Aachen   Morillenhang  
2 b   Garage   Garage                   9148   CONCORDE   041   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9149   CONCORDE   042  
52064   Aachen   Morillenhang   2 b   Garage   Garage                   9150  
CONCORDE   043   52064   Aachen   Morillenhang   2 b   Garage   Garage          
        9151   CONCORDE   044   52064   Aachen   Morillenhang   2 b   Garage  
Garage                   9152   CONCORDE   045   52064   Aachen   Morillenhang  
2 b   Garage   Garage                  

27

--------------------------------------------------------------------------------



9153   CONCORDE   046   52064   Aachen   Morillenhang   2 b   Garage   Garage  
                9154   CONCORDE   047   52064   Aachen   Morillenhang   2 b  
Garage   Garage                   9155   CONCORDE   048   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9156   CONCORDE   049  
52064   Aachen   Morillenhang   2 b   Garage   Garage                   9157  
CONCORDE   050   52064   Aachen   Morillenhang   2 b   Garage   Garage          
        9158   CONCORDE   051   52064   Aachen   Morillenhang   2 b   Garage  
Garage                   9159   CONCORDE   052   52064   Aachen   Morillenhang  
2 b   Garage   Garage                   9160   CONCORDE   053   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9161   CONCORDE   054  
52064   Aachen   Morillenhang   2 b   Garage   Garage                   9162  
CONCORDE   055   52064   Aachen   Morillenhang   2 b   Garage   Garage          
        9163   CONCORDE   056   52064   Aachen   Morillenhang   2 b   Garage  
Garage                   9164   CONCORDE   057   52064   Aachen   Morillenhang  
2 b   Garage   Garage                   9165   CONCORDE   058   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9166   CONCORDE   059  
52064   Aachen   Morillenhang   2 b   Garage   Garage                   9167  
CONCORDE   060   52064   Aachen   Morillenhang   2 b   Garage   Garage          
        9168   CONCORDE   061   52064   Aachen   Morillenhang   2 b   Garage  
Garage                   9169   CONCORDE   062   52064   Aachen   Morillenhang  
2 b   Garage   Garage                   9170   CONCORDE   063   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9171   CONCORDE   064  
52064   Aachen   Morillenhang   2 b   Garage   Garage                 verkauft
9172   CONCORDE   065   52064   Aachen   Morillenhang   2 b   Garage   Garage  
                9173   CONCORDE   066   52064   Aachen   Morillenhang   2 b  
Garage   Garage                   9174   CONCORDE   067   52064   Aachen  
Morillenhang   2 b   Garage   Garage                   9175   CONCORDE   068  
52064   Aachen   Morillenhang   2 b   Garage   Garage                   9176  
CONCORDE   069   52064   Aachen   Morillenhang   2 b   Garage   Garage          
        9177   CONCORDE   070   52064   Aachen   Morillenhang   2 b   Garage  
Garage                   9178   CONCORDE   S1   52064   Aachen   Morillenhang  
2 b   Stellplatz   Stellplatz                   9179   CONCORDE   S2   52064  
Aachen   Morillenhang   2 b   Stellplatz   Stellplatz                   9181  
CONCORDE   S4   52064   Aachen   Morillenhang   2 b   Stellplatz   Stellplatz  
                9182   CONCORDE   S5   52064   Aachen   Morillenhang   2 b  
Stellplatz   Stellplatz                   5703   CONCORDE   03   52064   Aachen
  Paugasse   20   Wohnung   Wohnung   EG. links   36.95         5702   CONCORDE
  04   52064   Aachen   Paugasse   20   Wohnung   Wohnung   EG. rechts   52.47  
      5707   CONCORDE   11   52064   Aachen   Paugasse   20   Wohnung   Wohnung
  2. OG.     28.79         5708   CONCORDE   13   52064   Aachen   Paugasse   20
  Wohnung   Wohnung   2. OG.     37.55         5710   CONCORDE   15   52064  
Aachen   Paugasse   20   Wohnung   Wohnung   DG.     30.41         3880  
CONCORDE   006   52062   Aachen   Rochusstr.   52   Wohnung   Wohnung   EG.
links   35.01         3878   CONCORDE   007   52062   Aachen   Rochusstr.   52  
Wohnung   Wohnung   EG. mitte   55.92         4117   CONCORDE   008   52062  
Aachen   Rochusstr.   52   Wohnung   Wohnung   EG. rechts   34.42         3883  
CONCORDE   009   52062   Aachen   Rochusstr.   52   Wohnung   Wohnung   1. OG.
links   35.00       verkauft 3882   CONCORDE   010   52062   Aachen   Rochusstr.
  52   Wohnung   Wohnung   1. OG. mitte   55.92         3881   CONCORDE   011  
52062   Aachen   Rochusstr.   52   Wohnung   Wohnung   1. OG. rechts   34.42    
  verkauft 3885   CONCORDE   013   52062   Aachen   Rochusstr.   52   Wohnung  
Wohnung   2. OG. mitte   56.00         3884   CONCORDE   014   52062   Aachen  
Rochusstr.   52   Wohnung   Wohnung   2. OG. rechts   34.42       verkauft 3899
  CONCORDE   016   52062   Aachen   Rochusstr.   52   Wohnung   Wohnung   3. OG.
mitte   56.00         4216   CONCORDE   018   52062   Aachen   Rochusstr.   52  
Wohnung   Wohnung   DG. links   85.95         4215   CONCORDE   019   52062  
Aachen   Rochusstr.   52   Wohnung   Wohnung   DG. rechts   54.71         3905  
CONCORDE   020   52062   Aachen   Rochusstr.   54   Wohnung   Wohnung   EG.
links   40.58         3903   CONCORDE   021   52062   Aachen   Rochusstr.   54  
Wohnung   Wohnung   EG. mitte   49.10         3902   CONCORDE   022   52062  
Aachen   Rochusstr.   54   Wohnung   Wohnung   EG. rechts   35.82         3910  
CONCORDE   023   52062   Aachen   Rochusstr.   54   Wohnung   Wohnung   1. OG.
links   40.58         3908   CONCORDE   024   52062   Aachen   Rochusstr.   54  
Wohnung   Wohnung   1. OG. mitte   50.50         3907   CONCORDE   025   52062  
Aachen   Rochusstr.   54   Wohnung   Wohnung   1. OG. rechts   35.80        
3913   CONCORDE   026   52062   Aachen   Rochusstr.   54   Wohnung   Wohnung  
2. OG. links   40.58         3912   CONCORDE   027   52062   Aachen   Rochusstr.
  54   Wohnung   Wohnung   2. OG. mitte   50.50         3911   CONCORDE   028  
52062   Aachen   Rochusstr.   54   Wohnung   Wohnung   2. OG. rechts   35.58    
    3944   CONCORDE   029   52062   Aachen   Rochusstr.   54   Wohnung   Wohnung
  3. OG.     91.30         3915   CONCORDE   030   52062   Aachen   Rochusstr.  
54   Wohnung   Wohnung   3. OG. rechts   35.80         3946   CONCORDE   033  
52062   Aachen   Rochusstr.   56   Wohnung   Wohnung   EG. links   61.80        
3952   CONCORDE   035   52062   Aachen   Rochusstr.   56   Wohnung   Wohnung  
1. OG. links   61.80         3959   CONCORDE   037   52062   Aachen   Rochusstr.
  56   Wohnung   Wohnung   2. OG. links   61.83         3956   CONCORDE   038  
52062   Aachen   Rochusstr.   56   Wohnung   Wohnung   2. OG. rechts   63.20    
    3966   CONCORDE   039   52062   Aachen   Rochusstr.   56   Wohnung   Wohnung
  3. OG. links   61.80         3962   CONCORDE   040   52062   Aachen  
Rochusstr.   56   Wohnung   Wohnung   3. OG. rechts   63.20         4218  
CONCORDE   042   52062   Aachen   Rochusstr.   56   Wohnung   Wohnung   DG.
rechts   74.08         3972   CONCORDE   043   52062   Aachen   Rochusstr.   58
  Wohnung   Wohnung   EG. links   61.83         3969   CONCORDE   044   52062  
Aachen   Rochusstr.   58   Wohnung   Wohnung   EG. rechts   61.80         3980  
CONCORDE   045   52062   Aachen   Rochusstr.   58   Wohnung   Wohnung   1. OG.
links   61.80         3976   CONCORDE   046   52062   Aachen   Rochusstr.   58  
Wohnung   Wohnung   1. OG. rechts   63.20         4001   CONCORDE   047   52062
  Aachen   Rochusstr.   58   Wohnung   Wohnung   2. OG. links   61.83        
4000   CONCORDE   048   52062   Aachen   Rochusstr.   58   Wohnung   Wohnung  
2. OG. rechts   63.20         4003   CONCORDE   049   52062   Aachen  
Rochusstr.   58   Wohnung   Wohnung   3. OG. links   61.80         4002  
CONCORDE   050   52062   Aachen   Rochusstr.   58   Wohnung   Wohnung   3. OG.
rechts   63.20         4221   CONCORDE   051   52062   Aachen   Rochusstr.   58
  Wohnung   Wohnung   DG. links   86.07         4220   CONCORDE   052   52062  
Aachen   Rochusstr.   58   Wohnung   Wohnung   DG. rechts   67.62         4005  
CONCORDE   053   52062   Aachen   Rochusstr.   60   Wohnung   Wohnung   EG.
links   61.80         4004   CONCORDE   054   52062   Aachen   Rochusstr.   60  
Wohnung   Wohnung   EG. rechts   63.20         4007   CONCORDE   055   52062  
Aachen   Rochusstr.   60   Wohnung   Wohnung   1. OG. links   61.80         4014
  CONCORDE   057   52062   Aachen   Rochusstr.   60   Wohnung   Wohnung   2. OG.
links   61.80         4017   CONCORDE   059   52062   Aachen   Rochusstr.   60  
Wohnung   Wohnung   3. OG. links   61.80         4016   CONCORDE   060   52062  
Aachen   Rochusstr.   60   Wohnung   Wohnung   3. OG. rechts   63.20        
4061   CONCORDE   065   52062   Aachen   Rochusstr.   62   Wohnung   Wohnung  
EG. links   73.80         4052   CONCORDE   066   52062   Aachen   Rochusstr.  
62   Wohnung   Wohnung   EG. rechts   71.00         4070   CONCORDE   067  
52062   Aachen   Rochusstr.   62   Wohnung   Wohnung   1. OG. links   73.80    
    4080   CONCORDE   069   52062   Aachen   Rochusstr.   62   Wohnung   Wohnung
  2. OG. links   73.80         4075   CONCORDE   070   52062   Aachen  
Rochusstr.   62   Wohnung   Wohnung   2. OG. rechts   71.00         4097  
CONCORDE   076   52062   Aachen   Rochusstr.   64   Wohnung   Wohnung   EG.    
108.41         4100   CONCORDE   079   52062   Aachen   Rochusstr.   66  
Wohnung   Wohnung   EG.     107.50         4111   CONCORDE   080   52062  
Aachen   Rochusstr.   66   Wohnung   Wohnung   1. OG.     114.44         4185  
CONCORDE   S01   52062   Aachen   Stellplätze Heinzenstr.       Stellplatz  
Stellplatz                   4184   CONCORDE   S02   52062   Aachen  
Stellplätze Heinzenstr.       Stellplatz   Stellplatz                   4183  
CONCORDE   S03   52062   Aachen   Stellplätze Heinzenstr.       Stellplatz  
Stellplatz                   4175   CONCORDE   S09   52062   Aachen  
Stellplätze Heinzenstr.       Stellplatz   Stellplatz                   4176  
CONCORDE   S10   52062   Aachen   Stellplätze Rochusstr.       Stellplatz  
Stellplatz                   4167   CONCORDE   S11   52062   Aachen  
Stellplätze Rochusstr.       Stellplatz   Stellplatz                   4188  
CONCORDE   TG083   52062   Aachen   Tiefgarage Rochusstr.       Stellplatz  
Stellplatz                   4189   CONCORDE   TG084   52062   Aachen  
Tiefgarage Rochusstr.       Stellplatz   Stellplatz                   4190  
CONCORDE   TG085   52062   Aachen   Tiefgarage Rochusstr.       Stellplatz  
Stellplatz                   4191   CONCORDE   TG086   52062   Aachen  
Tiefgarage Rochusstr.       Stellplatz   Stellplatz                   4192  
CONCORDE   TG087   52062   Aachen   Tiefgarage Rochusstr.       Stellplatz  
Stellplatz                   4195   CONCORDE   TG090   52062   Aachen  
Tiefgarage Rochusstr.       Stellplatz   Stellplatz                   4201  
CONCORDE   TG096   52062   Aachen   Tiefgarage Rochusstr.       Stellplatz  
Stellplatz                   4202   CONCORDE   TG097   52062   Aachen  
Tiefgarage Rochusstr.       Stellplatz   Stellplatz                   7559  
CONCORDE   78   50127   Bergheim   Im Wohnpark   9   Wohnung   Wohnung   1. OG.
rechts   97.26         7871   CONCORDE   104   50127   Bergheim   Im Wohnpark  
11   Wohnung   Wohnung   1. OG.     48.01         7875   CONCORDE   3   50127  
Bergheim   Im Wohnpark   27   Wohnung   Wohnung   EG.     69.00         7876  
CONCORDE   102   50127   Bergheim   Im Wohnpark   30   Wohnung   Wohnung   3.
OG.     44.00         7877   CONCORDE   195   50127   Bergheim   Im Wohnpark  
35   Wohnung   Wohnung   3. OG.     56.00         7508   CONCORDE       44787  
Bochum   Nordring   78   Wohnung   Wohnung   DG. rechts   54.17         7086  
CONCORDE   ME 301 (G   86911   Dießen am Ammersee   Bahnhofstr.   20-22  
Gewerbe   Gaststätte             183.63     7147   CONCORDE   ME 302 (Ho   86911
  Dießen am Ammersee   Bahnhofstr.   20-22   Gewerbe   Hotel             597.90
    7085   CONCORDE   ME 303 (W   86911   Dießen am Ammersee   Bahnhofstr.  
20-22   Wohnung   Wohnung   2. OG.     58.00         7105   CONCORDE   ME 501
(St   86911   Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz
                  7107   CONCORDE   ME 502 (St   86911   Dießen am Ammersee  
Bahnhofstr.   20-22   Stellplatz   Stellplatz                   7113   CONCORDE
  ME 503 (St   86911   Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz  
Stellplatz                   7115   CONCORDE   ME 504 (St   86911   Dießen am
Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz                   7117
  CONCORDE   ME 505 (St   86911   Dießen am Ammersee   Bahnhofstr.   20-22  
Stellplatz   Stellplatz                   7118   CONCORDE   ME 506 (St   86911  
Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz              
    7119   CONCORDE   ME 507 (St   86911   Dießen am Ammersee   Bahnhofstr.  
20-22   Stellplatz   Stellplatz                   7121   CONCORDE   ME 508 (St  
86911   Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz      
            7122   CONCORDE   ME 509 (St   86911   Dießen am Ammersee  
Bahnhofstr.   20-22   Stellplatz   Stellplatz                   7124   CONCORDE
  ME 510 (St   86911   Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz  
Stellplatz                   7100   CONCORDE   ME 511 (St   86911   Dießen am
Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz                   7102
  CONCORDE   ME 512 (St   86911   Dießen am Ammersee   Bahnhofstr.   20-22  
Stellplatz   Stellplatz                   7103   CONCORDE   ME 513 (St   86911  
Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz              
    7125   CONCORDE   ME 514 (St   86911   Dießen am Ammersee   Bahnhofstr.  
20-22   Stellplatz   Stellplatz                   7126   CONCORDE   ME 515 (St  
86911   Dießen am Ammersee   Bahnhofstr.   20-22   Stellplatz   Stellplatz      
            7089   CONCORDE   ME 516 (G   86911   Dießen am Ammersee  
Bahnhofstr.   20-22   Garage   Garage                   7090   CONCORDE   ME 517
(G   86911   Dießen am Ammersee   Bahnhofstr.   20-22   Garage   Garage        
          7092   CONCORDE   ME 518 (G   86911   Dießen am Ammersee   Bahnhofstr.
  20-22   Garage   Garage                  

28

--------------------------------------------------------------------------------





7087   CONCORDE   ME 519 (Ke   86911   Dießen am Ammersee   Bahnhofstr.   20-22
  sonstiges   Keller                   7873   CONCORDE       40699   Erkrath  
Backhauser Str.   23   Wohnung   Wohnung   EG.     69.51       verkauft 7874  
CONCORDE       40699   Erkrath   Backhauser Str.   23   Garage   Garage        
          7560   CONCORDE   4   45623   Essen   Ellernstr.   93   Wohnung  
Wohnung   EG. links   61.00         7872   CONCORDE   26   45623   Essen  
Ellernstr.   93   Garage   Garage                   7672   CONCORDE   037  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   EG. rechts hinte  
68.31         7674   CONCORDE   039   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   EG. links vorne   47.35         7675   CONCORDE   040  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   EG. links hinten  
79.84         7676   CONCORDE   041   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   1. OG. rechts hinte   68.31         7677   CONCORDE   042  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   1. OG. rechts vorn  
68.42         7678   CONCORDE   043   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   1. OG. links vorne   47.35         7679   CONCORDE   044  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   1. OG. links hinten  
79.84         7680   CONCORDE   045   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   2. OG. rechts hinte   68.31         7681   CONCORDE   046  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   2. OG. rechts vorn  
68.42         7682   CONCORDE   047   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   2. OG. links vorne   47.35         7683   CONCORDE   048  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   2. OG. links hinten  
79.84         7684   CONCORDE   049   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   3. OG. rechts hinte   68.31         7685   CONCORDE   050  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   3. OG. rechts vorn  
68.42         7686   CONCORDE   051   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   3. OG. links vorne   47.35         7687   CONCORDE   052  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   3. OG. links hinten  
79.84         7689   CONCORDE   054   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   4. OG. rechts vorn   68.42         7690   CONCORDE   055  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   4. OG. links vorne  
58.94         7693   CONCORDE   056   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   4. OG. links hinten   67.54         7694   CONCORDE   057  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   5. OG. rechts hinte  
68.31         7695   CONCORDE   058   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   5. OG. rechts vorn   68.42         7696   CONCORDE   059  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   5. OG. links vorne  
58.94         7697   CONCORDE   060   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   5. OG. links hinten   67.54         7698   CONCORDE   061  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   6. OG. rechts hinte  
68.31         7699   CONCORDE   062   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   6. OG. rechts vorn   68.42         7700   CONCORDE   063  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   6. OG. links vorne  
58.94         7701   CONCORDE   064   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   6. OG. links hinten   67.54         7702   CONCORDE   065  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   7. OG. rechts hinte  
68.31         7703   CONCORDE   066   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   7. OG. rechts vorn   68.42         7704   CONCORDE   067  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   7. OG. links vorne  
58.94         7705   CONCORDE   068   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   7. OG. links hinten   67.54         7706   CONCORDE   069  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   8. OG. rechts hinte  
68.31         7707   CONCORDE   070   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   8. OG. rechts vorn   68.42         7708   CONCORDE   071  
90765   Fürth   Erlanger Str.   47   Wohnung   Wohnung   8. OG. links vorne  
58.94         7709   CONCORDE   072   90765   Fürth   Erlanger Str.   47  
Wohnung   Wohnung   8. OG. links hinten   67.54         7710   CONCORDE   073  
90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   EG. rechts hinte  
68.31         7711   CONCORDE   074   90765   Fürth   Erlanger Str.   49  
Wohnung   Wohnung   EG. rechts vorn   68.42         7712   CONCORDE   075  
90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   EG. links vorne   47.35
        7713   CONCORDE   076   90765   Fürth   Erlanger Str.   49   Wohnung  
Wohnung   EG. links hinten   79.84         7714   CONCORDE   077   90765   Fürth
  Erlanger Str.   49   Wohnung   Wohnung   1. OG. rechts hinte   68.31        
7715   CONCORDE   078   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung  
1. OG. rechts vorn   68.42         7716   CONCORDE   079   90765   Fürth  
Erlanger Str.   49   Wohnung   Wohnung   1. OG. links vorne   47.35         7718
  CONCORDE   081   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   2.
OG. rechts hinte   68.31         7719   CONCORDE   082   90765   Fürth  
Erlanger Str.   49   Wohnung   Wohnung   2. OG. rechts vorn   68.42         7720
  CONCORDE   083   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   2.
OG. links vorne   47.35         7721   CONCORDE   084   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   2. OG. links hinten   79.84         7722  
CONCORDE   085   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   3. OG.
rechts hinte   68.31         7724   CONCORDE   086   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   3. OG. rechts vorn   68.42         7725  
CONCORDE   087   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   3. OG.
links vorne   47.35         7728   CONCORDE   089   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   4. OG. rechts hinte   68.31         7733  
CONCORDE   090   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   4. OG.
rechts vorn   68.42         7736   CONCORDE   091   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   4. OG. links vorne   58.94         7738  
CONCORDE   092   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   4. OG.
links hinten   67.54         7740   CONCORDE   093   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   5. OG. rechts hinte   68.31         7741  
CONCORDE   094   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   5. OG.
rechts vorn   68.42         7743   CONCORDE   095   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   5. OG. links vorne   58.94         7745  
CONCORDE   096   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   5. OG.
links hinten   67.54         7748   CONCORDE   097   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   6. OG. rechts hinte   68.31         7749  
CONCORDE   098   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   6. OG.
rechts vorn   68.42         7750   CONCORDE   099   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   6. OG. links vorne   58.94         7751  
CONCORDE   100   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   6. OG.
links hinten   67.54         7752   CONCORDE   101   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   7. OG. rechts hinte   68.31         7753  
CONCORDE   102   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   7. OG.
rechts vorn   68.42         7754   CONCORDE   103   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   7. OG. links vorne   58.94         7755  
CONCORDE   104   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   7. OG.
links hinten   67.54         7756   CONCORDE   105   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   8. OG. rechts hinte   68.31         7757  
CONCORDE   106   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   8. OG.
rechts vorn   68.42         7758   CONCORDE   107   90765   Fürth   Erlanger
Str.   49   Wohnung   Wohnung   8. OG. links vorne   58.94         7760  
CONCORDE   108   90765   Fürth   Erlanger Str.   49   Wohnung   Wohnung   8. OG.
links hinten   67.54         7762   CONCORDE   109   90765   Fürth   Erlanger
Str.   51   Wohnung   Wohnung   EG. rechts hinte   67.64         7763   CONCORDE
  110   90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   EG. rechts vorn
  67.75         7764   CONCORDE   111   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   EG. links vorne   47.35         8008   CONCORDE   112  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   EG. links hinten  
79.84         8009   CONCORDE   113   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   1. OG. rechts hinte   67.64         8010   CONCORDE   114  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   1. OG. rechts vorn  
67.75         8011   CONCORDE   115   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   1. OG. links vorne   47.35         8012   CONCORDE   116  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   1. OG. links hinten  
79.84         8013   CONCORDE   117   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   2. OG. rechts hinte   67.64         8014   CONCORDE   118  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   2. OG. rechts vorn  
67.75         8015   CONCORDE   119   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   2. OG. links vorne   47.35         8017   CONCORDE   121  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   3. OG. rechts hinte  
67.64         8018   CONCORDE   122   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   3. OG. rechts vorn   67.75         8019   CONCORDE   123  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   3. OG. links vorne  
47.35         8020   CONCORDE   124   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   3. OG. links hinten   79.84         8021   CONCORDE   125  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   4. OG. rechts hinte  
67.64         8022   CONCORDE   126   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   4. OG. rechts vorn   67.75         8023   CONCORDE   127  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   4. OG. links vorne  
58.94         8024   CONCORDE   128   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   4. OG. links hinten   67.54         8025   CONCORDE   129  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   5. OG. rechts hinte  
67.64         8026   CONCORDE   130   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   5. OG. rechts vorn   67.75         8027   CONCORDE   131  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   5. OG. links vorne  
58.94         8028   CONCORDE   132   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   5. OG. links hinten   67.54         8029   CONCORDE   133  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   6. OG. rechts hinte  
67.64         8030   CONCORDE   134   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   6. OG. rechts vorn   67.75         8031   CONCORDE   135  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   6. OG. links vorne  
58.94         8032   CONCORDE   136   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   6. OG. links hinten   67.54         8033   CONCORDE   137  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   7. OG. rechts hinte  
67.64         8034   CONCORDE   138   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   7. OG. rechts vorn   67.75         8035   CONCORDE   139  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   7. OG. links vorne  
58.94         8036   CONCORDE   140   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   7. OG. links hinten   67.54         8037   CONCORDE   141  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   8. OG. rechts hinte  
67.64         8038   CONCORDE   142   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   8. OG. rechts vorn   67.75         8039   CONCORDE   143  
90765   Fürth   Erlanger Str.   51   Wohnung   Wohnung   8. OG. links vorne  
58.94         8040   CONCORDE   144   90765   Fürth   Erlanger Str.   51  
Wohnung   Wohnung   8. OG. links hinten   67.54         7553   CONCORDE   001  
90765   Fürth   Praterweg   10   Wohnung   Wohnung   EG. links vorne   68.31    
    7637   CONCORDE   002   90765   Fürth   Praterweg   10   Wohnung   Wohnung  
EG. links hinten   68.42         7638   CONCORDE   003   90765   Fürth  
Praterweg   10   Wohnung   Wohnung   EG. rechts hinte   47.35         7639  
CONCORDE   004   90765   Fürth   Praterweg   10   Wohnung   Wohnung   EG. rechts
vorn   79.84         7640   CONCORDE   005   90765   Fürth   Praterweg   10  
Wohnung   Wohnung   1. OG. links vorne   68.31         7641   CONCORDE   006  
90765   Fürth   Praterweg   10   Wohnung   Wohnung   1. OG. links hinten   68.42
        7642   CONCORDE   007   90765   Fürth   Praterweg   10   Wohnung  
Wohnung   1. OG. rechts hinte   47.35         7643   CONCORDE   008   90765  
Fürth   Praterweg   10   Wohnung   Wohnung   1. OG. rechts vorn   79.84        
7644   CONCORDE   009   90765   Fürth   Praterweg   10   Wohnung   Wohnung   2.
OG. links vorne   68.31         7646   CONCORDE   011   90765   Fürth  
Praterweg   10   Wohnung   Wohnung   2. OG. rechts hinte   47.35         7647  
CONCORDE   012   90765   Fürth   Praterweg   10   Wohnung   Wohnung   2. OG.
rechts vorn   79.84         7649   CONCORDE   014   90765   Fürth   Praterweg  
10   Wohnung   Wohnung   3. OG. links hinten   68.42         7650   CONCORDE  
015   90765   Fürth   Praterweg   10   Wohnung   Wohnung   3. OG. rechts hinte  
47.35         7651   CONCORDE   016   90765   Fürth   Praterweg   10   Wohnung  
Wohnung   3. OG. rechts vorn   79.84         7652   CONCORDE   017   90765  
Fürth   Praterweg   10   Wohnung   Wohnung   4. OG. links vorne   68.31        
7654   CONCORDE   019   90765   Fürth   Praterweg   10   Wohnung   Wohnung   4.
OG. rechts hinte   58.94         7655   CONCORDE   020   90765   Fürth  
Praterweg   10   Wohnung   Wohnung   4. OG. rechts vorn   67.54         7656  
CONCORDE   021   90765   Fürth   Praterweg   10   Wohnung   Wohnung   5. OG.
links vorne   68.31         7657   CONCORDE   022   90765   Fürth   Praterweg  
10   Wohnung   Wohnung   5. OG. links hinten   68.42         7658   CONCORDE  
023   90765   Fürth   Praterweg   10   Wohnung   Wohnung   5. OG. rechts hinte  
58.94        

29

--------------------------------------------------------------------------------



7659   CONCORDE   024   90765   Fürth   Praterweg   10   Wohnung   Wohnung   5.
OG. rechts vorn   67.54         7660   CONCORDE   025   90765   Fürth  
Praterweg   10   Wohnung   Wohnung   6. OG. links vorne   68.31         7661  
CONCORDE   026   90765   Fürth   Praterweg   10   Wohnung   Wohnung   6. OG.
links hinten   68.42         7663   CONCORDE   028   90765   Fürth   Praterweg  
10   Wohnung   Wohnung   6. OG. vorne   67.54         7664   CONCORDE   029  
90765   Fürth   Praterweg   10   Wohnung   Wohnung   7. OG. links vorne   68.31
        7665   CONCORDE   030   90765   Fürth   Praterweg   10   Wohnung  
Wohnung   7. OG. links hinten   68.42         7667   CONCORDE   032   90765  
Fürth   Praterweg   10   Wohnung   Wohnung   7. OG. rechts vorn   67.54        
7668   CONCORDE   033   90765   Fürth   Praterweg   10   Wohnung   Wohnung   8.
OG. links vorne   68.31         7669   CONCORDE   034   90765   Fürth  
Praterweg   10   Wohnung   Wohnung   8. OG. links hinten   68.42         7670  
CONCORDE   035   90765   Fürth   Praterweg   10   Wohnung   Wohnung   8. OG.
rechts hinte   58.94         7671   CONCORDE   036   90765   Fürth   Praterweg  
10   Wohnung   Wohnung   8. OG. rechts vorn   67.54         8333   CONCORDE  
G145   90765   Fürth   Praterweg   10   Garage   Garage                   8334  
CONCORDE   G146   90765   Fürth   Praterweg   10   Garage   Garage              
    8337   CONCORDE   G149   90765   Fürth   Praterweg   10   Garage   Garage  
                8338   CONCORDE   G150   90765   Fürth   Praterweg   10   Garage
  Garage                   8339   CONCORDE   G151   90765   Fürth   Praterweg  
10   Garage   Garage                   8340   CONCORDE   G152   90765   Fürth  
Praterweg   10   Garage   Garage                   8341   CONCORDE   G153  
90765   Fürth   Praterweg   10   Garage   Garage                   8343  
CONCORDE   G155   90765   Fürth   Praterweg   10   Garage   Garage              
    8344   CONCORDE   G156   90765   Fürth   Praterweg   10   Garage   Garage  
                8345   CONCORDE   G157   90765   Fürth   Praterweg   10   Garage
  Garage                   8346   CONCORDE   G158   90765   Fürth   Praterweg  
10   Garage   Garage                   8348   CONCORDE   G160   90765   Fürth  
Praterweg   10   Garage   Garage                   8349   CONCORDE   G161  
90765   Fürth   Praterweg   10   Garage   Garage                   8350  
CONCORDE   G162   90765   Fürth   Praterweg   10   Garage   Garage              
    8351   CONCORDE   G163   90765   Fürth   Praterweg   10   Garage   Garage  
                8352   CONCORDE   G164   90765   Fürth   Praterweg   10   Garage
  Garage                   8353   CONCORDE   G165   90765   Fürth   Praterweg  
10   Garage   Garage                   8354   CONCORDE   G166   90765   Fürth  
Praterweg   10   Garage   Garage                   8355   CONCORDE   G167  
90765   Fürth   Praterweg   10   Garage   Garage                   9038  
CONCORDE   G168   90765   Fürth   Praterweg   10   Garage   Garage              
    9037   CONCORDE   G169   90765   Fürth   Praterweg   10   Garage   Garage  
                8356   CONCORDE   G170   90765   Fürth   Praterweg   10   Garage
  Garage                   8357   CONCORDE   G171   90765   Fürth   Praterweg  
10   Garage   Garage                   8358   CONCORDE   G172   90765   Fürth  
Praterweg   10   Garage   Garage                   8359   CONCORDE   G173  
90765   Fürth   Praterweg   10   Garage   Garage                   8360  
CONCORDE   G174   90765   Fürth   Praterweg   10   Garage   Garage              
    8362   CONCORDE   G176   90765   Fürth   Praterweg   10   Garage   Garage  
                8363   CONCORDE   G177   90765   Fürth   Praterweg   10   Garage
  Garage                   8364   CONCORDE   G178   90765   Fürth   Praterweg  
10   Garage   Garage                   8365   CONCORDE   S01   90765   Fürth  
Praterweg   10   Stellplatz   Stellplatz                   8366   CONCORDE   S02
  90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8367   CONCORDE   S03   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8368   CONCORDE   S04   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8369   CONCORDE   S05   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8370   CONCORDE  
S06   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8371   CONCORDE   S07   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8372   CONCORDE   S08   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8373   CONCORDE   S09   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8374   CONCORDE  
S10   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8375   CONCORDE   S11   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8376   CONCORDE   S12   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8377   CONCORDE   S13   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8378   CONCORDE  
S14   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8379   CONCORDE   S15   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8380   CONCORDE   S16   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8381   CONCORDE   S17   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8382   CONCORDE  
S18   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8383   CONCORDE   S19   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8384   CONCORDE   S20   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8385   CONCORDE   S21   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8386   CONCORDE  
S22   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8387   CONCORDE   S23   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8388   CONCORDE   S24   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8389   CONCORDE   S25   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8390   CONCORDE  
S26   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8391   CONCORDE   S27   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8392   CONCORDE   S28   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8393   CONCORDE   S29   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8394   CONCORDE  
S30   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8395   CONCORDE   S31   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8396   CONCORDE   S32   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8397   CONCORDE   S33   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8398   CONCORDE  
S34   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8399   CONCORDE   S35   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8400   CONCORDE   S36   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8401   CONCORDE   S37   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8402   CONCORDE  
S38   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8403   CONCORDE   S39   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8404   CONCORDE   S40   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8405   CONCORDE   S41   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8406   CONCORDE  
S42   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8408   CONCORDE   S44   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8409   CONCORDE   S45   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8410   CONCORDE   S46   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8411   CONCORDE  
S47   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8412   CONCORDE   S48   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8413   CONCORDE   S49   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8414   CONCORDE   S50   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8415   CONCORDE  
S51   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8416   CONCORDE   S52   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8417   CONCORDE   S53   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8418   CONCORDE   S54   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8419   CONCORDE  
S55   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8420   CONCORDE   S56   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8423   CONCORDE   S59   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8424   CONCORDE   S60   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8425   CONCORDE  
S61   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8426   CONCORDE   S62   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8427   CONCORDE   S63   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8428   CONCORDE   S64   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8429   CONCORDE  
S65   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8430   CONCORDE   S66   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8431   CONCORDE   S67   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8432   CONCORDE   S68   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8433   CONCORDE  
S69   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8434   CONCORDE   S70   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  8435   CONCORDE   S71   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8436   CONCORDE   S72   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   8437   CONCORDE  
S73   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
8438   CONCORDE   S74   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  9590   CONCORDE   S76   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   8439   CONCORDE   S91   90765   Fürth
  Praterweg   10   Stellplatz   Stellplatz                   9060   CONCORDE  
S92   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz                  
9586   CONCORDE   S93   90765   Fürth   Praterweg   10   Stellplatz   Stellplatz
                  9587   CONCORDE   S94   90765   Fürth   Praterweg   10  
Stellplatz   Stellplatz                   4205   CONCORDE       90765   Fürth  
Praterweg   10   sonstiges   Zigarettenautomat                   7881   CONCORDE
  01   90766   Fürth   Voltastraße   1   Wohnung   Wohnung   EG. links   67.01  
      7882   CONCORDE   02   90766   Fürth   Voltastraße   1   Wohnung   Wohnung
  EG. rechts   54.44         7883   CONCORDE   03   90766   Fürth   Voltastraße
  1   Wohnung   Wohnung   1. OG. links   67.01         7884   CONCORDE   04  
90766   Fürth   Voltastraße   1   Wohnung   Wohnung   1. OG. rechts   54.44    
    7885   CONCORDE   05   90766   Fürth   Voltastraße   1   Wohnung   Wohnung  
2. OG. links   67.01         7887   CONCORDE   06   90766   Fürth   Voltastraße
  1   Wohnung   Wohnung   2. OG. rechts   54.44         7890   CONCORDE   08  
90766   Fürth   Voltastraße   1   Wohnung   Wohnung   3. OG. rechts   54.44    
    7891   CONCORDE   09   90766   Fürth   Voltastraße   1   Wohnung   Wohnung  
4. OG. links   67.01         7892   CONCORDE   10   90766   Fürth   Voltastraße
  1   Wohnung   Wohnung   4. OG. rechts   36.76         7893   CONCORDE   11  
90766   Fürth   Voltastraße   1   Wohnung   Wohnung   5. OG. links   67.01      
  7894   CONCORDE   12   90766   Fürth   Voltastraße   1   Wohnung   Wohnung  
5. OG. rechts   54.44        

30

--------------------------------------------------------------------------------





7895   CONCORDE   13   90766   Fürth   Voltastraße   1   Wohnung   Wohnung   6.
OG. links   67.01         7896   CONCORDE   14   90766   Fürth   Voltastraße   1
  Wohnung   Wohnung   6. OG. rechts   54.44         7897   CONCORDE   15   90766
  Fürth   Voltastraße   1   Wohnung   Wohnung   7. OG. links   67.01        
7898   CONCORDE   16   90766   Fürth   Voltastraße   1   Wohnung   Wohnung   7.
OG. rechts   36.76         7900   CONCORDE   18   90766   Fürth   Voltastraße  
1   Wohnung   Wohnung   8. OG. rechts   54.44         7901   CONCORDE   19  
90766   Fürth   Voltastraße   3   Wohnung   Wohnung   EG. links   53.81        
7902   CONCORDE   20   90766   Fürth   Voltastraße   3   Wohnung   Wohnung   EG.
rechts   67.01         7903   CONCORDE   21   90766   Fürth   Voltastraße   3  
Wohnung   Wohnung   1. OG. links   53.81         7904   CONCORDE   22   90766  
Fürth   Voltastraße   3   Wohnung   Wohnung   1. OG. rechts   67.01         7906
  CONCORDE   24   90766   Fürth   Voltastraße   3   Wohnung   Wohnung   2. OG.
rechts   67.01         7907   CONCORDE   25   90766   Fürth   Voltastraße   3  
Wohnung   Wohnung   3. OG. links   53.81         7908   CONCORDE   26   90766  
Fürth   Voltastraße   3   Wohnung   Wohnung   3. OG. rechts   67.01         7909
  CONCORDE   27   90766   Fürth   Voltastraße   3   Wohnung   Wohnung   4. OG.
links   36.76         7910   CONCORDE   28   90766   Fürth   Voltastraße   3  
Wohnung   Wohnung   4. OG. rechts   67.01         7911   CONCORDE   29   90766  
Fürth   Voltastraße   3   Wohnung   Wohnung   5. OG. links   53.81         7912
  CONCORDE   30   90766   Fürth   Voltastraße   3   Wohnung   Wohnung   5. OG.
rechts   67.01         7913   CONCORDE   31   90766   Fürth   Voltastraße   3  
Wohnung   Wohnung   6. OG. links   53.81         7914   CONCORDE   32   90766  
Fürth   Voltastraße   3   Wohnung   Wohnung   6. OG. rechts   67.01         7915
  CONCORDE   33   90766   Fürth   Voltastraße   3   Wohnung   Wohnung   7. OG.
links   36.76         7917   CONCORDE   35   90766   Fürth   Voltastraße   3  
Wohnung   Wohnung   8. OG. links   53.81         7918   CONCORDE   36   90766  
Fürth   Voltastraße   3   Wohnung   Wohnung   8. OG. rechts   67.01         7919
  CONCORDE   37   90766   Fürth   Voltastraße   5   Wohnung   Wohnung   EG.
links   67.01         7920   CONCORDE   38   90766   Fürth   Voltastraße   5  
Wohnung   Wohnung   EG. rechts   54.44         7921   CONCORDE   39   90766  
Fürth   Voltastraße   5   Wohnung   Wohnung   1. OG. links   67.01         7922
  CONCORDE   40   90766   Fürth   Voltastraße   5   Wohnung   Wohnung   1. OG.
rechts   54.44         7923   CONCORDE   41   90766   Fürth   Voltastraße   5  
Wohnung   Wohnung   2. OG. links   67.01         7926   CONCORDE   44   90766  
Fürth   Voltastraße   5   Wohnung   Wohnung   3. OG. rechts   54.44         7927
  CONCORDE   45   90766   Fürth   Voltastraße   5   Wohnung   Wohnung   4. OG.
links   67.01         7928   CONCORDE   46   90766   Fürth   Voltastraße   5  
Wohnung   Wohnung   4. OG. rechts   36.76         7929   CONCORDE   47   90766  
Fürth   Voltastraße   5   Wohnung   Wohnung   5. OG. links   67.01         7930
  CONCORDE   48   90766   Fürth   Voltastraße   5   Wohnung   Wohnung   5. OG.
rechts   54.44         7931   CONCORDE   49   90766   Fürth   Voltastraße   5  
Wohnung   Wohnung   6. OG. links   67.01         7932   CONCORDE   50   90766  
Fürth   Voltastraße   5   Wohnung   Wohnung   6. OG. rechts   54.44         7934
  CONCORDE   52   90766   Fürth   Voltastraße   5   Wohnung   Wohnung   7. OG.
rechts   36.76         7935   CONCORDE   53   90766   Fürth   Voltastraße   5  
Wohnung   Wohnung   8. OG. links   67.01         7937   CONCORDE   55   90766  
Fürth   Voltastraße   7   Wohnung   Wohnung   EG. links   53.81         7938  
CONCORDE   56   90766   Fürth   Voltastraße   7   Wohnung   Wohnung   EG. rechts
  67.01         7939   CONCORDE   57   90766   Fürth   Voltastraße   7   Wohnung
  Wohnung   1. OG. links   53.81         7941   CONCORDE   59   90766   Fürth  
Voltastraße   7   Wohnung   Wohnung   2. OG. links   53.81         7943  
CONCORDE   61   90766   Fürth   Voltastraße   7   Wohnung   Wohnung   3. OG.
links   53.81         7944   CONCORDE   62   90766   Fürth   Voltastraße   7  
Wohnung   Wohnung   3. OG. rechts   67.01         7945   CONCORDE   63   90766  
Fürth   Voltastraße   7   Wohnung   Wohnung   4. OG. links   36.76         7947
  CONCORDE   65   90766   Fürth   Voltastraße   7   Wohnung   Wohnung   5. OG.
links   53.81         7948   CONCORDE   66   90766   Fürth   Voltastraße   7  
Wohnung   Wohnung   5. OG. rechts   67.01         7949   CONCORDE   67   90766  
Fürth   Voltastraße   7   Wohnung   Wohnung   6. OG. links   53.81         7950
  CONCORDE   68   90766   Fürth   Voltastraße   7   Wohnung   Wohnung   6. OG.
rechts   67.01         7951   CONCORDE   69   90766   Fürth   Voltastraße   7  
Wohnung   Wohnung   7. OG. links   36.76         7952   CONCORDE   70   90766  
Fürth   Voltastraße   7   Wohnung   Wohnung   7. OG. rechts   67.01         7953
  CONCORDE   71   90766   Fürth   Voltastraße   7   Wohnung   Wohnung   8. OG.
links   53.81         7955   CONCORDE   72   90766   Fürth   Voltastraße   7  
Wohnung   Wohnung   8. OG. rechts   67.01         306   CONCORDE   S01   90766  
Fürth   Voltastraße   7   Stellplatz   Stellplatz                   307  
CONCORDE   S02   90766   Fürth   Voltastraße   7   Stellplatz   Stellplatz      
            309   CONCORDE   S03   90766   Fürth   Voltastraße   7   Stellplatz
  Stellplatz                   310   CONCORDE   S04   90766   Fürth  
Voltastraße   7   Stellplatz   Stellplatz                   311   CONCORDE   S05
  90766   Fürth   Voltastraße   7   Stellplatz   Stellplatz                  
1552   CONCORDE   S07   90766   Fürth   Voltastraße   7   Stellplatz  
Stellplatz                   312   CONCORDE   S08   90766   Fürth   Voltastraße
  7   Stellplatz   Stellplatz                   1553   CONCORDE   S09   90766  
Fürth   Voltastraße   7   Stellplatz   Stellplatz                   313  
CONCORDE   S10   90766   Fürth   Voltastraße   7   Stellplatz   Stellplatz      
            531   CONCORDE   S11   90766   Fürth   Voltastraße   7   Stellplatz
  Stellplatz                   532   CONCORDE   S12   90766   Fürth  
Voltastraße   7   Stellplatz   Stellplatz                   1538   CONCORDE  
S13   90766   Fürth   Voltastraße   7   Stellplatz   Stellplatz                
  1539   CONCORDE   S14   90766   Fürth   Voltastraße   7   Stellplatz  
Stellplatz                   1541   CONCORDE   S16   90766   Fürth   Voltastraße
  7   Stellplatz   Stellplatz                   54   CONCORDE       90766  
Fürth   Voltastraße   7   sonstiges   Zigarettenautomat                   7878  
CONCORDE   7   47608   Geldern   Am Stadtgraben   22   Wohnung   Wohnung   DG.
links   66.00         7879   CONCORDE   8   47608   Geldern   Am Stadtgraben  
22   Wohnung   Wohnung   DG. rechts   66.00         7880   CONCORDE   9   47608
  Geldern   Am Stadtgraben   22   Wohnung   Wohnung   DG. mitte   51.00        
7888   CONCORDE       49504   Lotte   Saerbecker Damm    24/28   Wohnung  
Wohnung   EG. links   82.50         7886   CONCORDE       49504   Lotte  
Saerbecker Damm    24/28   Wohnung   Wohnung   EG. rechts   82.50         3676  
CONCORDE   01   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83  
Wohnung   Wohnung   1. UG. mitte   49.57         3700   CONCORDE   02   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   83   Wohnung   Wohnung   EG. links
  82.60         3701   CONCORDE   03   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   83   Wohnung   Wohnung   EG. rechts   60.03         3703  
CONCORDE   05   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83  
Wohnung   Wohnung   1. OG. rechts   60.24         3704   CONCORDE   06   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   83   Wohnung   Wohnung   2. OG.
links   83.58         3705   CONCORDE   07   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   83   Wohnung   Wohnung   2. OG. rechts   60.24        
3706   CONCORDE   08   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83
  Wohnung   Wohnung   3. OG. links   83.05         3707   CONCORDE   09   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   83   Wohnung   Wohnung   3. OG.
rechts   60.36         3825   CONCORDE   G092   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   83   Garage   Garage                   3826   CONCORDE  
G093   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3827   CONCORDE   G094   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3829   CONCORDE  
G096   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3830   CONCORDE   G097   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3831   CONCORDE  
G098   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3832   CONCORDE   G099   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3833   CONCORDE  
G100   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3834   CONCORDE   G101   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3835   CONCORDE  
G102   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3836   CONCORDE   G103   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3837   CONCORDE  
G104   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3839   CONCORDE   G106   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3840   CONCORDE  
G107   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3843   CONCORDE   G109   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3844   CONCORDE  
G110   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3845   CONCORDE   G111   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3846   CONCORDE  
G112   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3847   CONCORDE   G113   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3850   CONCORDE  
G115   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3851   CONCORDE   G116   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3853   CONCORDE  
G117   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3854   CONCORDE   G118   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3855   CONCORDE  
G119   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3856   CONCORDE   G120   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3857   CONCORDE  
G121   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3858   CONCORDE   G122   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Garage   Garage                   3860   CONCORDE  
G124   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83   Garage  
Garage                   3862   CONCORDE   S001   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   83   Stellplatz   Stellplatz                   3864  
CONCORDE   S002   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83  
Stellplatz   Stellplatz                   3866   CONCORDE   S004   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   83   Stellplatz   Stellplatz      
            3867   CONCORDE   S005   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   83   Stellplatz   Stellplatz                   3868  
CONCORDE   S006   67061   Ludwigshafen am Rhein   Mundenheimer Straße   83  
Stellplatz   Stellplatz                   3870   CONCORDE   S007   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   83   Stellplatz   Stellplatz      
            3708   CONCORDE   10   67061   Ludwigshafen am Rhein   Mundenheimer
Straße   85   Wohnung   Wohnung   1. UG. mitte   50.74         3709   CONCORDE  
11   67061   Ludwigshafen am Rhein   Mundenheimer Straße   85   Wohnung  
Wohnung   EG. links   60.07         3710   CONCORDE   12   67061   Ludwigshafen
am Rhein   Mundenheimer Straße   85   Wohnung   Wohnung   EG. rechts   60.07    
    3712   CONCORDE   14   67061   Ludwigshafen am Rhein   Mundenheimer Straße  
85   Wohnung   Wohnung   1. OG. rechts   60.07         3713   CONCORDE   15  
67061   Ludwigshafen am Rhein   Mundenheimer Straße   85   Wohnung   Wohnung  
2. OG. links   60.07         55   CONCORDE   16   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   85   Wohnung   Wohnung   2. OG. rechts   60.07        
3715   CONCORDE   17   67061   Ludwigshafen am Rhein   Mundenheimer Straße   85
  Wohnung   Wohnung   3. OG. links   60.40         3717   CONCORDE   19   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   87   Wohnung   Wohnung   1. UG.
links   47.50         3718   CONCORDE   20   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   87   Wohnung   Wohnung   1. UG. rechts   25.07        
3719   CONCORDE   21   67061   Ludwigshafen am Rhein   Mundenheimer Straße   87
  Wohnung   Wohnung   EG. links   60.12         3720   CONCORDE   22   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   87   Wohnung   Wohnung   EG.
rechts   37.20         3721   CONCORDE   23   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   87   Wohnung   Wohnung   1. OG. links   60.12         3722
  CONCORDE   24   67061   Ludwigshafen am Rhein   Mundenheimer Straße   87  
Wohnung   Wohnung   1. OG. rechts   37.49         3723   CONCORDE   25   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   87   Wohnung   Wohnung   2. OG.
links   60.12         3725   CONCORDE   26   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   87   Wohnung   Wohnung   2. OG. rechts   37.49        
3727   CONCORDE   27   67061   Ludwigshafen am Rhein   Mundenheimer Straße   87
  Wohnung   Wohnung   3. OG. links   59.91        

31

--------------------------------------------------------------------------------



3728   CONCORDE   28   67061   Ludwigshafen am Rhein   Mundenheimer Straße   87
  Wohnung   Wohnung   3. OG. rechts   37.29         3730   CONCORDE   29   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   89   Wohnung   Wohnung   1. UG.
links   47.37         3732   CONCORDE   30   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   89   Wohnung   Wohnung   1. UG. rechts   51.32        
3735   CONCORDE   31   67061   Ludwigshafen am Rhein   Mundenheimer Straße   89
  Wohnung   Wohnung   EG. links   82.35         3736   CONCORDE   32   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   89   Wohnung   Wohnung   EG.
rechts   64.52         3738   CONCORDE   33   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   89   Wohnung   Wohnung   1. OG. links   82.35         3739
  CONCORDE   34   67061   Ludwigshafen am Rhein   Mundenheimer Straße   89  
Wohnung   Wohnung   1. OG. rechts   64.52         3742   CONCORDE   36   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   89   Wohnung   Wohnung   2. OG.
rechts   64.90         3746   CONCORDE   38   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   89   Wohnung   Wohnung   3. OG. rechts   64.90        
3753   CONCORDE   39   67061   Ludwigshafen am Rhein   Mundenheimer Straße   91
  Wohnung   Wohnung   1. UG. links   41.90         3754   CONCORDE   40   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   91   Wohnung   Wohnung   1. UG.
rechts   76.60         3755   CONCORDE   41   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   91   Wohnung   Wohnung   1. UG. mitte   36.51         3756
  CONCORDE   42   67061   Ludwigshafen am Rhein   Mundenheimer Straße   91  
Wohnung   Wohnung   EG. links   42.52         3757   CONCORDE   43   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   91   Wohnung   Wohnung   EG.
rechts   76.44         3758   CONCORDE   44   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   91   Wohnung   Wohnung   EG. mitte   36.51         3761  
CONCORDE   45   67061   Ludwigshafen am Rhein   Mundenheimer Straße   91  
Wohnung   Wohnung   1. OG. links   60.46         3763   CONCORDE   46   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   91   Wohnung   Wohnung   1. OG.
mitte   37.61         3759   CONCORDE   47   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   91   Wohnung   Wohnung   1. OG. rechts   75.26        
3767   CONCORDE   48   67061   Ludwigshafen am Rhein   Mundenheimer Straße   91
  Wohnung   Wohnung   2. OG. links   60.46         3768   CONCORDE   49   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   91   Wohnung   Wohnung   2. OG.
mitte   37.61         3765   CONCORDE   50   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   91   Wohnung   Wohnung   2. OG. rechts   75.26        
3774   CONCORDE   52   67061   Ludwigshafen am Rhein   Mundenheimer Straße   91
  Wohnung   Wohnung   3. OG. mitte   37.61         3770   CONCORDE   53   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   91   Wohnung   Wohnung   3. OG.
rechts   75.68         3779   CONCORDE   54   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   91   Wohnung   Wohnung   4. OG. links   60.46         3780
  CONCORDE   55   67061   Ludwigshafen am Rhein   Mundenheimer Straße   91  
Wohnung   Wohnung   4. OG. mitte   37.61         3777   CONCORDE   56   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   91   Wohnung   Wohnung   4. OG.
rechts   48.63         3781   CONCORDE   57   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   93   Wohnung   Wohnung   1. UG. links   58.30         3782
  CONCORDE   58   67061   Ludwigshafen am Rhein   Mundenheimer Straße   93  
Wohnung   Wohnung   1. UG. rechts   38.55         3783   CONCORDE   59   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   93   Wohnung   Wohnung   EG. links
  59.30         3784   CONCORDE   60   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   93   Wohnung   Wohnung   EG. rechts   80.65         3788  
CONCORDE   63   67061   Ludwigshafen am Rhein   Mundenheimer Straße   93  
Wohnung   Wohnung   2. OG. links   59.54         3789   CONCORDE   64   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   93   Wohnung   Wohnung   2. OG.
rechts   87.93         3790   CONCORDE   65   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   93   Wohnung   Wohnung   3. OG. links   59.54         3792
  CONCORDE   67   67061   Ludwigshafen am Rhein   Mundenheimer Straße   93  
Wohnung   Wohnung   4. OG. links   59.54         3793   CONCORDE   68   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   93   Wohnung   Wohnung   4. OG.
rechts   87.93         3794   CONCORDE   69   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   95   Wohnung   Wohnung   1. UG. links   40.76         3795
  CONCORDE   70   67061   Ludwigshafen am Rhein   Mundenheimer Straße   95  
Wohnung   Wohnung   1. UG. rechts   50.74         3796   CONCORDE   71   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung   EG. links
  51.13         3797   CONCORDE   72   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   95   Wohnung   Wohnung   EG. links mitte   40.64        
3799   CONCORDE   73   67061   Ludwigshafen am Rhein   Mundenheimer Straße   95
  Wohnung   Wohnung   EG. rechts mitte   51.31         3798   CONCORDE   74  
67061   Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung  
EG. rechts   55.75         3800   CONCORDE   75   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   95   Wohnung   Wohnung   1. OG. links   57.02        
3802   CONCORDE   76   67061   Ludwigshafen am Rhein   Mundenheimer Straße   95
  Wohnung   Wohnung   1. OG. links mitte   40.87         3806   CONCORDE   77  
67061   Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung  
1. OG. rechts mitte   51.31         3804   CONCORDE   78   67061   Ludwigshafen
am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung   1. OG. rechts   62.12
        3807   CONCORDE   79   67061   Ludwigshafen am Rhein   Mundenheimer
Straße   95   Wohnung   Wohnung   2. OG. links   57.02         3808   CONCORDE  
80   67061   Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung  
Wohnung   2. OG. links mitte   40.87         3812   CONCORDE   81   67061  
Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung   2. OG.
rechts mitte   51.61         3810   CONCORDE   82   67061   Ludwigshafen am
Rhein   Mundenheimer Straße   95   Wohnung   Wohnung   2. OG. rechts   62.27    
    3814   CONCORDE   83   67061   Ludwigshafen am Rhein   Mundenheimer Straße  
95   Wohnung   Wohnung   3. OG. links   57.02         3815   CONCORDE   84  
67061   Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung  
3. OG. links mitte   40.87         3819   CONCORDE   85   67061   Ludwigshafen
am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung   3. OG. rechts mitte  
51.61         3817   CONCORDE   86   67061   Ludwigshafen am Rhein  
Mundenheimer Straße   95   Wohnung   Wohnung   3. OG. rechts   62.27        
3820   CONCORDE   87   67061   Ludwigshafen am Rhein   Mundenheimer Straße   95
  Wohnung   Wohnung   4. OG. links   57.02         3821   CONCORDE   88   67061
  Ludwigshafen am Rhein   Mundenheimer Straße   95   Wohnung   Wohnung   4. OG.
links mitte   40.87         3823   CONCORDE   89   67061   Ludwigshafen am Rhein
  Mundenheimer Straße   95   Wohnung   Wohnung   4. OG. rechts mitte   51.61    
    3822   CONCORDE   90   67061   Ludwigshafen am Rhein   Mundenheimer Straße  
95   Wohnung   Wohnung   4. OG. rechts   62.27         7146   CONCORDE   01  
81677   München   Einsteinstr.   187   Wohnung   Wohnung   1. OG.     70.00    
    7148   CONCORDE   02   81677   München   Einsteinstr.   187   Wohnung  
Wohnung   1. OG. mitte   69.00         7149   CONCORDE   03   81677   München  
Einsteinstr.   187   Wohnung   Wohnung   1. OG. links   61.00         7156  
CONCORDE   10   81677   München   Einsteinstr.   187   Wohnung   Wohnung   2.
OG. rechts   69.18         7157   CONCORDE   11   81677   München   Einsteinstr.
  187   Wohnung   Wohnung   2. OG. mitte   69.17         7158   CONCORDE   12  
81677   München   Einsteinstr.   187   Wohnung   Wohnung   2. OG. links   58.31
        7166   CONCORDE   20   81677   München   Einsteinstr.   187   Wohnung  
Wohnung   3. OG. rechts   56.31         7167   CONCORDE   21   81677   München  
Einsteinstr.   187   Wohnung   Wohnung   3. OG.     61.00         7175  
CONCORDE   29   81677   München   Einsteinstr.   187   Wohnung   Wohnung   4.
OG.     55.50         7176   CONCORDE   30   81677   München   Einsteinstr.  
187   Wohnung   Wohnung   4. OG. rechts   61.00         7183   CONCORDE   37  
81677   München   Einsteinstr.   187   Wohnung   Wohnung   5. OG. rechts   83.50
        7184   CONCORDE   38   81677   München   Einsteinstr.   187   Wohnung  
Wohnung   5. OG.     55.50         7185   CONCORDE   39   81677   München  
Einsteinstr.   187   Wohnung   Wohnung   5. OG.     61.00         7194  
CONCORDE   47   81677   München   Einsteinstr.   187   Wohnung   Wohnung   6.
OG.     69.00         7195   CONCORDE   48   81677   München   Einsteinstr.  
187   Wohnung   Wohnung   6. OG.     61.00         7202   CONCORDE   55   81677
  München   Einsteinstr.   187   Wohnung   Wohnung   7. OG.     37.00        
7203   CONCORDE   56   81677   München   Einsteinstr.   187   Wohnung   Wohnung
  7. OG.     130.00         7210   CONCORDE   Gew61   81677   München  
Einsteinstr.   187   Gewerbe   Laden   EG. links       190.00     2934  
CONCORDE   011   80687   München   Elsenheimerstr.   32   Wohnung   Wohnung  
EG. rechts vorn   61.96         2937   CONCORDE   013   80687   München  
Elsenheimerstr.   32   Wohnung   Wohnung   EG. rechts hinte   30.31         2939
  CONCORDE   014   80687   München   Elsenheimerstr.   32   Wohnung   Wohnung  
EG. links hinten   62.14         2940   CONCORDE   015   80687   München  
Elsenheimerstr.   32   Wohnung   Wohnung   EG. mitte hinten   30.31         2942
  CONCORDE   016   80687   München   Elsenheimerstr.   32   Wohnung   Wohnung  
EG. rechts hinte   62.14         2943   CONCORDE   017   80687   München  
Elsenheimerstr.   32   Wohnung   Wohnung   EG. rechts vorn   62.14         2945
  CONCORDE   018   80687   München   Elsenheimerstr.   32   Wohnung   Wohnung  
EG. mitte vorne   30.31         2946   CONCORDE   019   80687   München  
Elsenheimerstr.   32   Wohnung   Wohnung   EG. links vorne   30.31         2964
  CONCORDE   030   80687   München   Elsenheimerstr.   32   Wohnung   Wohnung  
1. OG. rechts vorn   61.96         2966   CONCORDE   031   80687   München  
Elsenheimerstr.   32   Wohnung   Wohnung   1. OG. links   38.88         2967  
CONCORDE   032   80687   München   Elsenheimerstr.   32   Wohnung   Wohnung   1.
OG. rechts hinte   30.31         2970   CONCORDE   034   80687   München  
Elsenheimerstr.   32   Wohnung   Wohnung   1. OG. mitte hinten   30.31        
2973   CONCORDE   036   80687   München   Elsenheimerstr.   32   Wohnung  
Wohnung   1. OG. rechts vorn   62.14         2975   CONCORDE   037   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   1. OG. mitte vorne   30.31
        2976   CONCORDE   038   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   1. OG. links vorne   30.31         2995   CONCORDE   050   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   2. OG. links   38.88      
  2996   CONCORDE   051   80687   München   Elsenheimerstr.   32   Wohnung  
Wohnung   2. OG. rechts hinte   30.31         2999   CONCORDE   053   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   2. OG. mitte hinten   30.31
        3000   CONCORDE   054   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   2. OG. rechts hinte   62.14         3002   CONCORDE   055   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   2. OG. rechts vorn   62.14
        3004   CONCORDE   056   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   2. OG. mitte vorne   30.31         3005   CONCORDE   057   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   2. OG. links vorne   30.31
        3023   CONCORDE   068   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   3. OG. rechts vorn   61.96         3025   CONCORDE   070   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   3. OG. rechts hinte   30.31
        3026   CONCORDE   071   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   3. OG. links hinten   62.14         3027   CONCORDE   072   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   3. OG. mitte hinten   30.31
        3028   CONCORDE   073   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   3. OG. rechts hinte   62.14         3029   CONCORDE   074   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   3. OG. rechts vorn   62.14
        3030   CONCORDE   075   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   3. OG. mitte vorne   30.31         3031   CONCORDE   076   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   3. OG. links vorne   30.31
        3043   CONCORDE   087   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   4. OG. rechts vorn   61.96         3045   CONCORDE   088   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   4. OG. links   38.88      
  3046   CONCORDE   089   80687   München   Elsenheimerstr.   32   Wohnung  
Wohnung   4. OG. rechts hinte   30.31         3047   CONCORDE   090   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   4. OG. links hinten   62.14
        3049   CONCORDE   091   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   4. OG. mitte hinten   30.31         3050   CONCORDE   092   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   4. OG. rechts hinte   62.14
        3052   CONCORDE   093   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   4. OG. rechts vorn   62.14         3053   CONCORDE   094   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   4. OG. mitte vorne   30.31
        3054   CONCORDE   095   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   4. OG. links vorne   30.31         3070   CONCORDE   106   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   5. OG. rechts vorn   61.96
        3073   CONCORDE   108   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   5. OG. rechts hinte   30.31         3076   CONCORDE   110   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   5. OG. mitte hinten   30.31
        3079   CONCORDE   112   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   5. OG. rechts vorn   62.14         3080   CONCORDE   113   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   5. OG. mitte vorne   30.31
        3081   CONCORDE   114   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   5. OG. links vorne   30.31         3095   CONCORDE   128   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   6. OG. links hinten   64.14
        3096   CONCORDE   129   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   6. OG. mitte hinten   30.31         3098   CONCORDE   131   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   6. OG. rechts vorn   62.14
        3099   CONCORDE   132   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   6. OG. mitte vorne   30.31         3100   CONCORDE   133   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   6. OG. links vorne   30.31
        3111   CONCORDE   144   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   7. OG. rechts vorn   61.96         3113   CONCORDE   146   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   7. OG. rechts hinte   30.31
        3114   CONCORDE   147   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   7. OG. links hinten   62.14        

32

--------------------------------------------------------------------------------





3115   CONCORDE   148   80687   München   Elsenheimerstr.   32   Wohnung  
Wohnung   7. OG. mitte hinten   30.31         3116   CONCORDE   149   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   7. OG. rechts hinte   62.14
        3117   CONCORDE   150   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   7. OG. rechts vorn   62.14         3118   CONCORDE   151   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   7. OG. mitte vorne   30.31
        3119   CONCORDE   152   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   7. OG. links vorne   30.31         3132   CONCORDE   165   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   8. OG. rechts hinte   30.31
        3133   CONCORDE   166   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   8. OG. links hinten   62.14         3135   CONCORDE   168   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   8. OG. rechts hinte   62.14
        3136   CONCORDE   169   80687   München   Elsenheimerstr.   32   Wohnung
  Wohnung   8. OG. rechts vorn   62.14         3138   CONCORDE   171   80687  
München   Elsenheimerstr.   32   Wohnung   Wohnung   8. OG. links vorne   30.31
        2924   CONCORDE   001   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   EG. links hinten   62.14         2925   CONCORDE   002   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   EG. links vorne   30.31    
    2926   CONCORDE   003   80687   München   Elsenheimerstr.   34   Wohnung  
Wohnung   EG. rechts   62.14         2927   CONCORDE   004   80687   München  
Elsenheimerstr.   34   Wohnung   Wohnung   EG. rechts vorn   62.14         2929
  CONCORDE   006   80687   München   Elsenheimerstr.   34   Wohnung   Wohnung  
EG. mitte rechts   30.31         2930   CONCORDE   007   80687   München  
Elsenheimerstr.   34   Wohnung   Wohnung   EG. mitte links   30.31         2932
  CONCORDE   009   80687   München   Elsenheimerstr.   34   Wohnung   Wohnung  
EG. links vorne   70.23         2933   CONCORDE   010   80687   München  
Elsenheimerstr.   34   Wohnung   Wohnung   EG. mitte vorne   30.31         2948
  CONCORDE   020   80687   München   Elsenheimerstr.   34   Wohnung   Wohnung  
1. OG. links hinten   62.14         2950   CONCORDE   021   80687   München  
Elsenheimerstr.   34   Wohnung   Wohnung   1. OG. links vorne   30.31        
2951   CONCORDE   022   80687   München   Elsenheimerstr.   34   Wohnung  
Wohnung   1. OG. rechts   62.14         2953   CONCORDE   023   80687   München
  Elsenheimerstr.   34   Wohnung   Wohnung   1. OG. rechts vorn   62.14        
2954   CONCORDE   024   80687   München   Elsenheimerstr.   34   Wohnung  
Wohnung   1. OG. rechts hinte   30.31         2956   CONCORDE   025   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   1. OG. mitte rechts   30.31
        8462   CONCORDE   026   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   1. OG. mitte links   30.31         2979   CONCORDE   040   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   2. OG. links vorne   30.31
        2981   CONCORDE   041   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   2. OG. rechts   62.14         2983   CONCORDE   042   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   2. OG. rechts vorn   62.14
        2984   CONCORDE   043   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   2. OG. rechts hinte   30.31         2985   CONCORDE   044   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   2. OG. mitte rechts   30.31
        2987   CONCORDE   045   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   2. OG. mitte links   30.31         2988   CONCORDE   046   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   2. OG. links hinten   62.14
        2990   CONCORDE   047   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   2. OG. links vorne   70.23         2991   CONCORDE   048   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   2. OG. mitte vorne   30.31
        3007   CONCORDE   058   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   3. OG. links hinten   62.14         3009   CONCORDE   059   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   3. OG. links vorne   30.31
        3010   CONCORDE   060   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   3. OG. rechts   62.14         3012   CONCORDE   061   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   3. OG. rechts vorn   62.14
        3013   CONCORDE   062   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   3. OG. rechts hinte   30.31         3018   CONCORDE   063   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   3. OG. mitte rechts   30.31
        3019   CONCORDE   064   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   3. OG. mitte links   30.31         3020   CONCORDE   065   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   3. OG. links hinten   62.14
        3021   CONCORDE   066   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   3. OG. links vorne   70.23         3022   CONCORDE   067   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   3. OG. mitte vorne   30.31
        3034   CONCORDE   079   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   4. OG. rechts   62.14         3035   CONCORDE   080   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   4. OG. rechts vorn   62.14
        3036   CONCORDE   081   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   4. OG. rechts hinte   30.31         3037   CONCORDE   082   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   4. OG. mitte rechts   30.31
        3038   CONCORDE   083   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   4. OG. mitte links   30.31         3042   CONCORDE   086   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   4. OG. mitte vorne   30.31
        3058   CONCORDE   097   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   5. OG. links vorne   30.31         3059   CONCORDE   098   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   5. OG. rechts   62.14      
  3060   CONCORDE   099   80687   München   Elsenheimerstr.   34   Wohnung  
Wohnung   5. OG. rechts vorn   62.14         3061   CONCORDE   100   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   5. OG. rechts hinte   30.31
        3064   CONCORDE   102   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   5. OG. mitte links   30.31         3066   CONCORDE   104   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   5. OG. links vorne   70.23
        3082   CONCORDE   115   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   6. OG. links hinten   62.14         3083   CONCORDE   116   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   6. OG. links vorne   30.31
        3084   CONCORDE   117   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   6. OG. rechts   62.14         3086   CONCORDE   119   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   6. OG. rechts hinte   30.31
        3088   CONCORDE   121   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   6. OG. mitte links   30.31         3090   CONCORDE   123   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   6. OG. links vorne   70.23
        3091   CONCORDE   124   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   6. OG. mitte vorne   30.31         3101   CONCORDE   134   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   7. OG. links hinten   62.14
        3103   CONCORDE   136   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   7. OG. rechts   62.14         3105   CONCORDE   138   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   7. OG. rechts hinte   30.31
        3107   CONCORDE   140   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   7. OG. mitte links   30.31         3109   CONCORDE   142   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   7. OG. links vorne   70.23
        3110   CONCORDE   143   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   7. OG. mitte vorne   30.31         3120   CONCORDE   153   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   8. OG. links hinten   62.14
        3122   CONCORDE   155   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   8. OG. rechts   62.14         3123   CONCORDE   156   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   8. OG. rechts vorn   62.14
        3128   CONCORDE   161   80687   München   Elsenheimerstr.   34   Wohnung
  Wohnung   8. OG. links vorne   70.23         3129   CONCORDE   162   80687  
München   Elsenheimerstr.   34   Wohnung   Wohnung   8. OG. mitte vorne   30.31
        7088   CONCORDE   01   80809   München   Fürstenbergstr.   19   Wohnung
  Wohnung   EG. links   61.95         7094   CONCORDE   04   80809   München  
Fürstenbergstr.   19   Wohnung   Wohnung   1. OG. links   65.61         7099  
CONCORDE   09   80809   München   Fürstenbergstr.   19   Wohnung   Wohnung   2.
OG. rechts   52.94         7101   CONCORDE   10   80809   München  
Fürstenbergstr.   19   Wohnung   Wohnung   3. OG. links   65.61         7106  
CONCORDE   12   80809   München   Fürstenbergstr.   19   Wohnung   Wohnung   3.
OG. rechts   52.94         7108   CONCORDE   13   80809   München  
Fürstenbergstr.   19   Wohnung   Wohnung   4. OG. links   65.61         7110  
CONCORDE   15   80809   München   Fürstenbergstr.   19   Wohnung   Wohnung   4.
OG. rechts   52.94         7111   CONCORDE   999   80809   München  
Fürstenbergstr.   19   sonstiges   Keller   1. UG.               7142   CONCORDE
  G34   80809   München   Fürstenbergstr.   19   Garage   Garage                
  6673   CONCORDE   02   80799   München   Georgenstr.   35   Wohnung   Wohnung
  1. OG. links vorne   95.65         6676   CONCORDE   03   80799   München  
Georgenstr.   35   Wohnung   Wohnung   1. OG. mitte vorne   45.65         6683  
CONCORDE   04   80799   München   Georgenstr.   35   Wohnung   Wohnung   1. OG.
rechts vorn   54.75         6677   CONCORDE   05   80799   München   Georgenstr.
  35   Wohnung   Wohnung   1. OG. rechts hinte   56.65         6681   CONCORDE  
06   80799   München   Georgenstr.   35   Wohnung   Wohnung   1. OG. mitte
hinten   32.60         6688   CONCORDE   07   80799   München   Georgenstr.   35
  Wohnung   Wohnung   2. OG. links hinten   68.45         6684   CONCORDE   09  
80799   München   Georgenstr.   35   Wohnung   Wohnung   2. OG. mitte vorne  
45.65         6686   CONCORDE   10   80799   München   Georgenstr.   35  
Wohnung   Wohnung   2. OG. rechts vorn   54.75         6689   CONCORDE   11  
80799   München   Georgenstr.   35   Wohnung   Wohnung   2. OG. rechts hinte  
56.65         6685   CONCORDE   12   80799   München   Georgenstr.   35  
Wohnung   Wohnung   2. OG. mitte hinten   32.60         6694   CONCORDE   13  
80799   München   Georgenstr.   35   Wohnung   Wohnung   3. OG. links hinten  
68.45         6696   CONCORDE   14   80799   München   Georgenstr.   35  
Wohnung   Wohnung   3. OG. links vorne   95.65         6690   CONCORDE   15  
80799   München   Georgenstr.   35   Wohnung   Wohnung   3. OG. mitte vorne  
45.65         6695   CONCORDE   16   80799   München   Georgenstr.   35  
Wohnung   Wohnung   3. OG. rechts vorn   54.75         6691   CONCORDE   17  
80799   München   Georgenstr.   35   Wohnung   Wohnung   3. OG. rechts hinte  
56.65         6697   CONCORDE   22   80799   München   Georgenstr.   35  
Wohnung   Wohnung   4. OG. mitte vorne   54.75         6669   CONCORDE   23  
80799   München   Georgenstr.   35   Wohnung   Wohnung   4. OG. rechts vorn  
56.65       verkauft 6699   CONCORDE   24   80799   München   Georgenstr.   35  
Wohnung   Wohnung   4. OG. rechts hinte   32.60         6716   CONCORDE   28  
80799   München   Georgenstr.   35   Wohnung   Wohnung   5. OG. mitte vorne  
54.75       verkauft 6720   CONCORDE   33   80799   München   Georgenstr.   35  
Wohnung   Wohnung   DG. rechts vorn   36.32         6723   CONCORDE   34   80799
  München   Georgenstr.   35   Wohnung   Wohnung   DG. rechts hinte   38.12    
    6737   CONCORDE   G05   80799   München   Georgenstr.   35   Garage   Garage
                  6742   CONCORDE   G09   80799   München   Georgenstr.   35  
Garage   Garage                   6746   CONCORDE   G12   80799   München  
Georgenstr.   35   Garage   Garage                   6747   CONCORDE   G13  
80799   München   Georgenstr.   35   Garage   Garage                   6751  
CONCORDE   G16   80799   München   Georgenstr.   35   Garage   Garage          
        6752   CONCORDE   G17   80799   München   Georgenstr.   35   Garage  
Garage                   6666   CONCORDE   Gew36   80799   München   Georgenstr.
  35   Gewerbe   Laden   EG. links hinten       53.99     6667   CONCORDE  
Gew37   80799   München   Georgenstr.   35   Gewerbe   Laden   EG. links vorne  
    120.50     6663   CONCORDE   Gew38   80799   München   Georgenstr.   35  
Gewerbe   Laden   EG. mitte       54.70     6671   CONCORDE   Gew39   80799  
München   Georgenstr.   35   Gewerbe   Laden   EG. rechts       109.45     6508
  CONCORDE   001   80995   München   Gustav-Schiefer-Str.   26   Wohnung  
Wohnung   EG. links   65.43         6511   CONCORDE   004   80995   München  
Gustav-Schiefer-Str.   26   Wohnung   Wohnung   1. OG. rechts   65.43        
6512   CONCORDE   005   80995   München   Gustav-Schiefer-Str.   26   Wohnung  
Wohnung   2. OG. links   65.43         6513   CONCORDE   006   80995   München  
Gustav-Schiefer-Str.   26   Wohnung   Wohnung   2. OG. rechts   65.43        
6514   CONCORDE   007   80995   München   Gustav-Schiefer-Str.   26   Wohnung  
Wohnung   3. OG. links   65.43         6515   CONCORDE   008   80995   München  
Gustav-Schiefer-Str.   26   Wohnung   Wohnung   3. OG. rechts   65.43        
6516   CONCORDE   009   80995   München   Gustav-Schiefer-Str.   28   Wohnung  
Wohnung   EG. links   65.43         6517   CONCORDE   010   80995   München  
Gustav-Schiefer-Str.   28   Wohnung   Wohnung   EG. rechts   65.43         6518
  CONCORDE   011   80995   München   Gustav-Schiefer-Str.   28   Wohnung  
Wohnung   1. OG. links   65.43         6519   CONCORDE   012   80995   München  
Gustav-Schiefer-Str.   28   Wohnung   Wohnung   1. OG. rechts   65.43        
6520   CONCORDE   013   80995   München   Gustav-Schiefer-Str.   28   Wohnung  
Wohnung   2. OG. links   65.43         6522   CONCORDE   014   80995   München  
Gustav-Schiefer-Str.   28   Wohnung   Wohnung   2. OG. rechts   65.43        
6521   CONCORDE   015   80995   München   Gustav-Schiefer-Str.   28   Wohnung  
Wohnung   3. OG. links   65.43         6524   CONCORDE   017   80995   München  
Gustav-Schiefer-Str.   30   Wohnung   Wohnung   EG. links   65.43        

33

--------------------------------------------------------------------------------



6525   CONCORDE   018   80995   München   Gustav-Schiefer-Str.   30   Wohnung  
Wohnung   EG. rechts   65.43         6526   CONCORDE   019   80995   München  
Gustav-Schiefer-Str.   30   Wohnung   Wohnung   1. OG. links   65.43        
6527   CONCORDE   020   80995   München   Gustav-Schiefer-Str.   30   Wohnung  
Wohnung   1. OG. rechts   65.43         6529   CONCORDE   022   80995   München
  Gustav-Schiefer-Str.   30   Wohnung   Wohnung   2. OG. rechts   65.43        
6530   CONCORDE   023   80995   München   Gustav-Schiefer-Str.   30   Wohnung  
Wohnung   3. OG. links   65.43         6531   CONCORDE   024   80995   München  
Gustav-Schiefer-Str.   30   Wohnung   Wohnung   3. OG. rechts   65.43        
6533   CONCORDE   026   80995   München   Gustav-Schiefer-Str.   32   Wohnung  
Wohnung   EG. rechts   65.43         6534   CONCORDE   027   80995   München  
Gustav-Schiefer-Str.   32   Wohnung   Wohnung   1. OG. links   65.43        
6535   CONCORDE   028   80995   München   Gustav-Schiefer-Str.   32   Wohnung  
Wohnung   1. OG. rechts   65.43         6536   CONCORDE   029   80995   München
  Gustav-Schiefer-Str.   32   Wohnung   Wohnung   2. OG. links   65.43        
6539   CONCORDE   031   80995   München   Gustav-Schiefer-Str.   32   Wohnung  
Wohnung   3. OG. links   65.43         6540   CONCORDE   032   80995   München  
Gustav-Schiefer-Str.   32   Wohnung   Wohnung   3. OG. rechts   65.43        
6541   CONCORDE   033   80995   München   Gustav-Schiefer-Str.   34   Wohnung  
Wohnung   EG. links   65.43         6542   CONCORDE   034   80995   München  
Gustav-Schiefer-Str.   34   Wohnung   Wohnung   EG. rechts   65.43         6543
  CONCORDE   035   80995   München   Gustav-Schiefer-Str.   34   Wohnung  
Wohnung   1. OG. links   65.43         6545   CONCORDE   036   80995   München  
Gustav-Schiefer-Str.   34   Wohnung   Wohnung   1. OG. rechts   65.43        
6546   CONCORDE   037   80995   München   Gustav-Schiefer-Str.   34   Wohnung  
Wohnung   2. OG. links   65.43         6547   CONCORDE   038   80995   München  
Gustav-Schiefer-Str.   34   Wohnung   Wohnung   2. OG. rechts   65.43        
6548   CONCORDE   039   80995   München   Gustav-Schiefer-Str.   34   Wohnung  
Wohnung   3. OG. links   65.43         6549   CONCORDE   040   80995   München  
Gustav-Schiefer-Str.   34   Wohnung   Wohnung   3. OG. rechts   65.43        
6551   CONCORDE   042   80995   München   Gustav-Schiefer-Str.   36   Wohnung  
Wohnung   EG. rechts   65.43         6552   CONCORDE   043   80995   München  
Gustav-Schiefer-Str.   36   Wohnung   Wohnung   1. OG. links   65.43        
6554   CONCORDE   044   80995   München   Gustav-Schiefer-Str.   36   Wohnung  
Wohnung   1. OG. rechts   65.43         6555   CONCORDE   045   80995   München
  Gustav-Schiefer-Str.   36   Wohnung   Wohnung   2. OG. links   65.43        
6556   CONCORDE   046   80995   München   Gustav-Schiefer-Str.   36   Wohnung  
Wohnung   2. OG. rechts   65.43         6557   CONCORDE   047   80995   München
  Gustav-Schiefer-Str.   36   Wohnung   Wohnung   3. OG. links   65.43        
6558   CONCORDE   048   80995   München   Gustav-Schiefer-Str.   36   Wohnung  
Wohnung   3. OG. rechts   65.43         6560   CONCORDE   050   80995   München
  Gustav-Schiefer-Str.   38   Wohnung   Wohnung   EG. rechts   65.43        
6561   CONCORDE   051   80995   München   Gustav-Schiefer-Str.   38   Wohnung  
Wohnung   1. OG. links   65.43         6562   CONCORDE   052   80995   München  
Gustav-Schiefer-Str.   38   Wohnung   Wohnung   1. OG. rechts   65.43        
6563   CONCORDE   053   80995   München   Gustav-Schiefer-Str.   38   Wohnung  
Wohnung   2. OG. links   65.43         6564   CONCORDE   054   80995   München  
Gustav-Schiefer-Str.   38   Wohnung   Wohnung   2. OG. rechts   65.43        
6565   CONCORDE   055   80995   München   Gustav-Schiefer-Str.   38   Wohnung  
Wohnung   3. OG. links   65.43         6566   CONCORDE   056   80995   München  
Gustav-Schiefer-Str.   38   Wohnung   Wohnung   3. OG. rechts   65.43        
6567   CONCORDE   057   80995   München   Gustav-Schiefer-Str.   40   Wohnung  
Wohnung   EG. links   65.43         6568   CONCORDE   058   80995   München  
Gustav-Schiefer-Str.   40   Wohnung   Wohnung   EG. rechts   65.43         6569
  CONCORDE   059   80995   München   Gustav-Schiefer-Str.   40   Wohnung  
Wohnung   1. OG. links   65.43         6570   CONCORDE   060   80995   München  
Gustav-Schiefer-Str.   40   Wohnung   Wohnung   1. OG. rechts   65.43        
6571   CONCORDE   061   80995   München   Gustav-Schiefer-Str.   40   Wohnung  
Wohnung   2. OG. links   65.43         6572   CONCORDE   062   80995   München  
Gustav-Schiefer-Str.   40   Wohnung   Wohnung   2. OG. rechts   65.43        
6573   CONCORDE   063   80995   München   Gustav-Schiefer-Str.   40   Wohnung  
Wohnung   3. OG. links   65.43         6574   CONCORDE   064   80995   München  
Gustav-Schiefer-Str.   40   Wohnung   Wohnung   3. OG. rechts   65.43        
6575   CONCORDE   065   80995   München   Gustav-Schiefer-Str.   42   Wohnung  
Wohnung   EG. links   65.43         6576   CONCORDE   066   80995   München  
Gustav-Schiefer-Str.   42   Wohnung   Wohnung   EG. rechts   65.43         6577
  CONCORDE   067   80995   München   Gustav-Schiefer-Str.   42   Wohnung  
Wohnung   1. OG. links   65.43         6580   CONCORDE   070   80995   München  
Gustav-Schiefer-Str.   42   Wohnung   Wohnung   2. OG. rechts   65.43        
6581   CONCORDE   071   80995   München   Gustav-Schiefer-Str.   42   Wohnung  
Wohnung   3. OG. links   65.43         6582   CONCORDE   072   80995   München  
Gustav-Schiefer-Str.   42   Wohnung   Wohnung   3. OG. rechts   65.43        
6583   CONCORDE   073   80995   München   Gustav-Schiefer-Str.   44   Wohnung  
Wohnung   EG. links   65.43         6584   CONCORDE   074   80995   München  
Gustav-Schiefer-Str.   44   Wohnung   Wohnung   EG. rechts   65.43         6587
  CONCORDE   075   80995   München   Gustav-Schiefer-Str.   44   Wohnung  
Wohnung   1. OG. links   65.43         6588   CONCORDE   076   80995   München  
Gustav-Schiefer-Str.   44   Wohnung   Wohnung   1. OG. rechts   65.43        
6592   CONCORDE   078   80995   München   Gustav-Schiefer-Str.   44   Wohnung  
Wohnung   2. OG. rechts   65.43         6595   CONCORDE   080   80995   München
  Gustav-Schiefer-Str.   44   Wohnung   Wohnung   3. OG. rechts   65.43        
6598   CONCORDE   082   80995   München   Gustav-Schiefer-Str.   46   Wohnung  
Wohnung   EG. rechts   65.43         6600   CONCORDE   083   80995   München  
Gustav-Schiefer-Str.   46   Wohnung   Wohnung   1. OG. links   65.43        
6604   CONCORDE   085   80995   München   Gustav-Schiefer-Str.   46   Wohnung  
Wohnung   2. OG. links   65.43         6606   CONCORDE   087   80995   München  
Gustav-Schiefer-Str.   46   Wohnung   Wohnung   3. OG. links   65.43        
6607   CONCORDE   088   80995   München   Gustav-Schiefer-Str.   46   Wohnung  
Wohnung   3. OG. rechts   65.43         6608   CONCORDE   089   80995   München
  Gustav-Schiefer-Str.   48   Wohnung   Wohnung   EG. links   65.43         6609
  CONCORDE   090   80995   München   Gustav-Schiefer-Str.   48   Wohnung  
Wohnung   EG. rechts   65.43         6610   CONCORDE   091   80995   München  
Gustav-Schiefer-Str.   48   Wohnung   Wohnung   1. OG. links   65.43        
6611   CONCORDE   092   80995   München   Gustav-Schiefer-Str.   48   Wohnung  
Wohnung   1. OG. rechts   65.43         6613   CONCORDE   094   80995   München
  Gustav-Schiefer-Str.   48   Wohnung   Wohnung   2. OG. rechts   65.43        
6614   CONCORDE   095   80995   München   Gustav-Schiefer-Str.   48   Wohnung  
Wohnung   3. OG. links   65.43         6615   CONCORDE   096   80995   München  
Gustav-Schiefer-Str.   48   Wohnung   Wohnung   3. OG. rechts   65.43        
6618   CONCORDE   003   80995   München   Gustav-Schiefer-Str.   60   Wohnung  
Wohnung   1. OG. links   81.14         6619   CONCORDE   004   80995   München  
Gustav-Schiefer-Str.   60   Wohnung   Wohnung   1. OG. rechts   81.10        
6620   CONCORDE   005   80995   München   Gustav-Schiefer-Str.   60   Wohnung  
Wohnung   2. OG. links   81.14         6622   CONCORDE   007   80995   München  
Gustav-Schiefer-Str.   60   Wohnung   Wohnung   3. OG. links   81.14        
6623   CONCORDE   008   80995   München   Gustav-Schiefer-Str.   60   Wohnung  
Wohnung   3. OG. rechts   81.10         6624   CONCORDE   009   80995   München
  Gustav-Schiefer-Str.   60   Wohnung   Wohnung   4. OG. links   81.14        
6627   CONCORDE   012   80995   München   Gustav-Schiefer-Str.   62   Wohnung  
Wohnung   EG. rechts   81.10         6628   CONCORDE   013   80995   München  
Gustav-Schiefer-Str.   62   Wohnung   Wohnung   1. OG. links   81.14        
6629   CONCORDE   014   80995   München   Gustav-Schiefer-Str.   62   Wohnung  
Wohnung   1. OG. rechts   81.10         6630   CONCORDE   015   80995   München
  Gustav-Schiefer-Str.   62   Wohnung   Wohnung   2. OG. links   81.14        
6631   CONCORDE   016   80995   München   Gustav-Schiefer-Str.   62   Wohnung  
Wohnung   2. OG. rechts   81.10         6632   CONCORDE   017   80995   München
  Gustav-Schiefer-Str.   62   Wohnung   Wohnung   3. OG. links   81.14        
6633   CONCORDE   018   80995   München   Gustav-Schiefer-Str.   62   Wohnung  
Wohnung   3. OG. rechts   81.10         6634   CONCORDE   019   80995   München
  Gustav-Schiefer-Str.   62   Wohnung   Wohnung   4. OG. links   81.14        
6635   CONCORDE   020   80995   München   Gustav-Schiefer-Str.   62   Wohnung  
Wohnung   4. OG. rechts   81.10         6636   CONCORDE   021   80995   München
  Gustav-Schiefer-Str.   64   Wohnung   Wohnung   EG. links   81.14         6637
  CONCORDE   022   80995   München   Gustav-Schiefer-Str.   64   Wohnung  
Wohnung   EG. rechts   81.10         6638   CONCORDE   023   80995   München  
Gustav-Schiefer-Str.   64   Wohnung   Wohnung   1. OG. links   81.14        
6641   CONCORDE   026   80995   München   Gustav-Schiefer-Str.   64   Wohnung  
Wohnung   2. OG. rechts   81.10         6642   CONCORDE   027   80995   München
  Gustav-Schiefer-Str.   64   Wohnung   Wohnung   3. OG. links   81.14        
6643   CONCORDE   028   80995   München   Gustav-Schiefer-Str.   64   Wohnung  
Wohnung   3. OG. rechts   81.10         6644   CONCORDE   029   80995   München
  Gustav-Schiefer-Str.   64   Wohnung   Wohnung   4. OG. links   81.14        
6645   CONCORDE   030   80995   München   Gustav-Schiefer-Str.   64   Wohnung  
Wohnung   4. OG. rechts   81.10         3140   CONCORDE   SNR 01   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3145  
CONCORDE   SNR 05   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3146   CONCORDE   SNR 06   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3149   CONCORDE   SNR 08   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3150  
CONCORDE   SNR 09   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3153   CONCORDE   SNR 12   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3154   CONCORDE   SNR 13   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3251  
CONCORDE   SNR 17   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3252   CONCORDE   SNR 18   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3253   CONCORDE   SNR 19   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3254  
CONCORDE   SNR 20   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3255   CONCORDE   SNR 21   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3255   CONCORDE   SNR 21   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3255  
CONCORDE   SNR 21   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3255   CONCORDE   SNR 21   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3256   CONCORDE   SNR 22   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3258  
CONCORDE   SNR 24   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3259   CONCORDE   SNR 25   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3260   CONCORDE   SNR 26   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3261  
CONCORDE   SNR 27   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3262   CONCORDE   SNR 28   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3264   CONCORDE   SNR 30   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3265  
CONCORDE   SNR 31   80687   München   Hautzenbergerstr.   4-8   Garage   Garage
                  3266   CONCORDE   SNR 32   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3160   CONCORDE   TGA II-1-18   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3161  
CONCORDE   TGA II-1-18   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3163   CONCORDE   TGA II-1-18   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3164   CONCORDE  
TGA II-1-18   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3165   CONCORDE   TGA II-1-18   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3166   CONCORDE   TGA II-1-18   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3167  
CONCORDE   TGA II-1-18   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3169   CONCORDE   TGA II-1-19   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3170   CONCORDE  
TGA II-1-19   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3171   CONCORDE   TGA II-1-19   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3172   CONCORDE   TGA II-1-19   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3174  
CONCORDE   TGA II-1-19   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3176   CONCORDE   TGA II-1-19   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3177   CONCORDE  
TGA II-1-19   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3178   CONCORDE   TGA II-1-19   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                  

34

--------------------------------------------------------------------------------





3179   CONCORDE   TGA II-1-19   80687   München   Hautzenbergerstr.   4-8  
Garage   Garage                   3181   CONCORDE   TGA II-1-20   80687  
München   Hautzenbergerstr.   4-8   Garage   Garage                   3183  
CONCORDE   TGA II-1-20   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3184   CONCORDE   TGA II-1-20   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3185   CONCORDE  
TGA II-1-20   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3186   CONCORDE   TGA II-1-20   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3187   CONCORDE   TGA II-1-20   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3189  
CONCORDE   TGA II-1-20   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3190   CONCORDE   TGA II-1-20   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3195   CONCORDE  
TGA II-1-21   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3198   CONCORDE   TGA II-1-21   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3199   CONCORDE   TGA II-1-21   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3200  
CONCORDE   TGA II-1-21   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3201   CONCORDE   TGA II-1-21   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3205   CONCORDE  
TGA II-1-23   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3206   CONCORDE   TGA II-1-23   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3207   CONCORDE   TGA II-1-23   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3208  
CONCORDE   TGA II-1-24   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3209   CONCORDE   TGA II-1-24   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3210   CONCORDE  
TGA II-1-24   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3211   CONCORDE   TGA II-1-24   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3212   CONCORDE   TGA II-1-24   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3213  
CONCORDE   TGA II-1-24   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3214   CONCORDE   TGA II-1-24   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3218   CONCORDE  
TGA II-1-25   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3219   CONCORDE   TGA II-1-25   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3220   CONCORDE   TGA II-1-25   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3221  
CONCORDE   TGA II-1-25   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3222   CONCORDE   TGA II-1-25   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3223   CONCORDE  
TGA II-1-25   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3224   CONCORDE   TGA II-1-25   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3225   CONCORDE   TGA II-1-25   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3226  
CONCORDE   TGA II-1-25   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3228   CONCORDE   TGA II-1-25   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3229   CONCORDE  
TGA II-1-26   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3230   CONCORDE   TGA II-1-26   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3231   CONCORDE   TGA II-1-26   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3232  
CONCORDE   TGA II-1-26   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3234   CONCORDE   TGA II-1-26   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3235   CONCORDE  
TGA II-1-26   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3236   CONCORDE   TGA II-1-26   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3237   CONCORDE   TGA II-1-26   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3239  
CONCORDE   TGA II-1-26   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3240   CONCORDE   TGA II-1-26   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3241   CONCORDE  
TGA II-1-27   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3242   CONCORDE   TGA II-1-27   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3267   CONCORDE   TGa II-2-18   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3268  
CONCORDE   TGa II-2-18   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3269   CONCORDE   TGa II-2-19   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3270   CONCORDE  
TGa II-2-19   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3271   CONCORDE   TGa II-2-19   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3272   CONCORDE   TGa II-2-19   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3273  
CONCORDE   TGa II-2-19   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3274   CONCORDE   TGa II-2-19   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3275   CONCORDE  
TGa II-2-19   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3276   CONCORDE   TGa II-2-19   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3277   CONCORDE   TGa II-2-19   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3278  
CONCORDE   TGa II-2-19   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3279   CONCORDE   TGa II-2-20   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3280   CONCORDE  
TGa II-2-20   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3281   CONCORDE   TGa II-2-20   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3282   CONCORDE   TGa II-2-20   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3283  
CONCORDE   TGa II-2-20   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3284   CONCORDE   TGa II-2-20   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3285   CONCORDE  
TGa II-2-20   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3286   CONCORDE   TGa II-2-20   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3287   CONCORDE   TGa II-2-20   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3288  
CONCORDE   TGa II-2-20   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3289   CONCORDE   TGa II-2-21   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3290   CONCORDE  
TGa II-2-21   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3291   CONCORDE   TGa II-2-21   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3292   CONCORDE   TGa II-2-21   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3293  
CONCORDE   TGa II-2-21   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3294   CONCORDE   TGa II-2-21   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3295   CONCORDE  
TGa II-2-21   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3296   CONCORDE   TGa II-2-21   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3297   CONCORDE   TGa II-2-21   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3298  
CONCORDE   TGa II-2-21   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3299   CONCORDE   TGa II-2-23   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3300   CONCORDE  
TGa II-2-23   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3301   CONCORDE   TGa II-2-23   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3302   CONCORDE   TGa II-2-23   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3303  
CONCORDE   TGa II-2-24   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3305   CONCORDE   TGa II-2-24   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3306   CONCORDE  
TGa II-2-24   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3307   CONCORDE   TGa II-2-24   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3308   CONCORDE   TGa II-2-24   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3309  
CONCORDE   TGa II-2-24   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3310   CONCORDE   TGa II-2-24   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3311   CONCORDE  
TGa II-2-24   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3312   CONCORDE   TGa II-2-24   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3313   CONCORDE   TGa II-2-25   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3314  
CONCORDE   TGa II-2-25   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3315   CONCORDE   TGa II-2-25   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3316   CONCORDE  
TGa II-2-25   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3317   CONCORDE   TGa II-2-25   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3318   CONCORDE   TGa II-2-25   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3319  
CONCORDE   TGa II-2-25   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3320   CONCORDE   TGa II-2-25   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3321   CONCORDE  
TGa II-2-25   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3322   CONCORDE   TGa II-2-25   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3323   CONCORDE   TGa II-2-26   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3324  
CONCORDE   TGa II-2-26   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3325   CONCORDE   TGa II-2-26   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3326   CONCORDE  
TGa II-2-26   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3327   CONCORDE   TGa II-2-26   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3328   CONCORDE   TGa II-2-26   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3329  
CONCORDE   TGa II-2-26   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3330   CONCORDE   TGa II-2-26   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   3331   CONCORDE  
TGa II-2-26   80687   München   Hautzenbergerstr.   4-8   Garage   Garage      
            3173   CONCORDE   TGA II-1-19   80687   München   Hautzenbergerstr.
  4-8   Garage   Garage                   3215   CONCORDE   TGA II-1-24   80687
  München   Hautzenbergerstr.   4-8   Garage   Garage                   3216  
CONCORDE   TGA II-1-24   80687   München   Hautzenbergerstr.   4-8   Garage  
Garage                   3217   CONCORDE   TGA II-1-24   80687   München  
Hautzenbergerstr.   4-8   Garage   Garage                   891   CONCORDE   169
  81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   EG. links   72.80  
      892   CONCORDE   170   81379   München   Mauthäuslstr.   11   Wohnung  
Wohnung   EG. mitte links   27.50         893   CONCORDE   171   81379   München
  Mauthäuslstr.   11   Wohnung   Wohnung   EG. mitte rechts   27.50         894
  CONCORDE   172   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung  
EG. rechts   72.80         895   CONCORDE   173   81379   München  
Mauthäuslstr.   11   Wohnung   Wohnung   1. OG. links   72.80         897  
CONCORDE   174   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   1.
OG. mitte links   27.50         936   CONCORDE   175   81379   München  
Mauthäuslstr.   11   Wohnung   Wohnung   1. OG. mitte rechts   27.50         937
  CONCORDE   176   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   1.
OG. rechts   72.80         938   CONCORDE   177   81379   München  
Mauthäuslstr.   11   Wohnung   Wohnung   2. OG. links   72.80         940  
CONCORDE   179   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   2.
OG. mitte rechts   27.50         941   CONCORDE   180   81379   München  
Mauthäuslstr.   11   Wohnung   Wohnung   2. OG. rechts   72.80         946  
CONCORDE   181   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   3.
OG. links   72.80         947   CONCORDE   182   81379   München   Mauthäuslstr.
  11   Wohnung   Wohnung   3. OG. mitte links   27.50         948   CONCORDE  
183   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   3. OG. mitte
rechts   27.50        

35

--------------------------------------------------------------------------------



949   CONCORDE   184   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung
  3. OG. rechts   72.80         951   CONCORDE   185   81379   München  
Mauthäuslstr.   11   Wohnung   Wohnung   4. OG. links   72.80         953  
CONCORDE   186   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   4.
OG. mitte links   27.50         955   CONCORDE   188   81379   München  
Mauthäuslstr.   11   Wohnung   Wohnung   4. OG. rechts   72.80         960  
CONCORDE   189   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   5.
OG. links   72.80         963   CONCORDE   190   81379   München   Mauthäuslstr.
  11   Wohnung   Wohnung   5. OG. mitte links   27.50         966   CONCORDE  
191   81379   München   Mauthäuslstr.   11   Wohnung   Wohnung   5. OG. mitte
rechts   27.50         968   CONCORDE   192   81379   München   Mauthäuslstr.  
11   Wohnung   Wohnung   5. OG. rechts   72.80         1044   CONCORDE   G195  
81379   München   Mauthäuslstr.   11   Garage   Garage                   1050  
CONCORDE   G200   81379   München   Mauthäuslstr.   11   Garage   Garage        
          1068   CONCORDE   G217   81379   München   Mauthäuslstr.   11   Garage
  Garage                   1071   CONCORDE   G220   81379   München  
Mauthäuslstr.   11   Garage   Garage                   1097   CONCORDE   G246  
81379   München   Mauthäuslstr.   11   Garage   Garage                   1124  
CONCORDE   G254   81379   München   Mauthäuslstr.   11   Garage   Garage        
          1154   CONCORDE   G277   81379   München   Mauthäuslstr.   11   Garage
  Garage                   1225   CONCORDE   S03   81379   München  
Mauthäuslstr.   11   Garage   Garage                   1247   CONCORDE   S12  
81379   München   Mauthäuslstr.   11   Garage   Garage                   840  
CONCORDE   145   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   EG.
links   72.80         842   CONCORDE   146   81379   München   Mauthäuslstr.  
13   Wohnung   Wohnung   EG. mitte links   27.50         843   CONCORDE   147  
81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   EG. mitte rechts  
27.50         845   CONCORDE   149   81379   München   Mauthäuslstr.   13  
Wohnung   Wohnung   1. OG. links   72.80         846   CONCORDE   150   81379  
München   Mauthäuslstr.   13   Wohnung   Wohnung   1. OG. mitte links   27.50  
      847   CONCORDE   151   81379   München   Mauthäuslstr.   13   Wohnung  
Wohnung   1. OG. mitte rechts   27.50         848   CONCORDE   152   81379  
München   Mauthäuslstr.   13   Wohnung   Wohnung   1. OG. rechts   72.80        
850   CONCORDE   154   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung
  2. OG. mitte links   27.50         851   CONCORDE   155   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   2. OG. mitte rechts   27.50         852
  CONCORDE   156   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   2.
OG. rechts   72.80         853   CONCORDE   157   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   3. OG. links   72.80         854  
CONCORDE   158   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   3.
OG. mitte links   27.50         855   CONCORDE   159   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   3. OG. mitte rechts   27.50         882
  CONCORDE   160   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   3.
OG. rechts   72.80         883   CONCORDE   161   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   4. OG. links   72.80         884  
CONCORDE   162   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   4.
OG. mitte links   27.50         885   CONCORDE   163   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   4. OG. mitte rechts   27.50         886
  CONCORDE   164   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   4.
OG. rechts   72.80         887   CONCORDE   165   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   5. OG. links   72.80         888  
CONCORDE   166   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   5.
OG. mitte links   27.50         889   CONCORDE   167   81379   München  
Mauthäuslstr.   13   Wohnung   Wohnung   5. OG. mitte rechts   27.50         890
  CONCORDE   168   81379   München   Mauthäuslstr.   13   Wohnung   Wohnung   5.
OG. rechts   72.80         1052   CONCORDE   G202   81379   München  
Mauthäuslstr.   13   Garage   Garage                   1054   CONCORDE   G204  
81379   München   Mauthäuslstr.   13   Garage   Garage                   1055  
CONCORDE   G205   81379   München   Mauthäuslstr.   13   Garage   Garage        
          1067   CONCORDE   G216   81379   München   Mauthäuslstr.   13   Garage
  Garage                   1074   CONCORDE   G223   81379   München  
Mauthäuslstr.   13   Garage   Garage                   1088   CONCORDE   G237  
81379   München   Mauthäuslstr.   13   Garage   Garage                   1093  
CONCORDE   G242   81379   München   Mauthäuslstr.   13   Garage   Garage        
          1155   CONCORDE   G278   81379   München   Mauthäuslstr.   13   Garage
  Garage                   1156   CONCORDE   G279   81379   München  
Mauthäuslstr.   13   Garage   Garage                   738   CONCORDE   121  
81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   EG. links   72.80    
    740   CONCORDE   122   81379   München   Mauthäuslstr.   15   Wohnung  
Wohnung   EG. mitte links   27.50         742   CONCORDE   123   81379   München
  Mauthäuslstr.   15   Wohnung   Wohnung   EG. mitte rechts   27.50         743
  CONCORDE   124   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung  
EG. rechts   72.80         747   CONCORDE   125   81379   München  
Mauthäuslstr.   15   Wohnung   Wohnung   1. OG. links   72.80         748  
CONCORDE   126   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   1.
OG. mitte links   27.50         749   CONCORDE   127   81379   München  
Mauthäuslstr.   15   Wohnung   Wohnung   1. OG. mitte rechts   27.50         750
  CONCORDE   128   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   1.
OG. rechts   72.80         752   CONCORDE   129   81379   München  
Mauthäuslstr.   15   Wohnung   Wohnung   2. OG. links   72.80         753  
CONCORDE   130   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   2.
OG. mitte links   27.50         774   CONCORDE   134   81379   München  
Mauthäuslstr.   15   Wohnung   Wohnung   3. OG. mitte links   27.50         775
  CONCORDE   135   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   3.
OG. mitte rechts   27.50         778   CONCORDE   136   81379   München  
Mauthäuslstr.   15   Wohnung   Wohnung   3. OG. rechts   72.80         782  
CONCORDE   138   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   4.
OG. mitte links   27.50         788   CONCORDE   140   81379   München  
Mauthäuslstr.   15   Wohnung   Wohnung   4. OG. rechts   72.80         790  
CONCORDE   141   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   5.
OG. links   72.80         792   CONCORDE   142   81379   München   Mauthäuslstr.
  15   Wohnung   Wohnung   5. OG. mitte links   27.50         795   CONCORDE  
143   81379   München   Mauthäuslstr.   15   Wohnung   Wohnung   5. OG. mitte
rechts   27.50         838   CONCORDE   144   81379   München   Mauthäuslstr.  
15   Wohnung   Wohnung   5. OG. rechts   72.80         1059   CONCORDE   G208  
81379   München   Mauthäuslstr.   15   Garage   Garage                   1064  
CONCORDE   G213   81379   München   Mauthäuslstr.   15   Garage   Garage        
          1079   CONCORDE   G228   81379   München   Mauthäuslstr.   15   Garage
  Garage                   1083   CONCORDE   G232   81379   München  
Mauthäuslstr.   15   Garage   Garage                   1084   CONCORDE   G233  
81379   München   Mauthäuslstr.   15   Garage   Garage                   1086  
CONCORDE   G235   81379   München   Mauthäuslstr.   15   Garage   Garage        
          1089   CONCORDE   G238   81379   München   Mauthäuslstr.   15   Garage
  Garage                   1096   CONCORDE   G245   81379   München  
Mauthäuslstr.   15   Garage   Garage                   1140   CONCORDE   G267  
81379   München   Mauthäuslstr.   15   Garage   Garage                   1148  
CONCORDE   G272   81379   München   Mauthäuslstr.   15   Garage   Garage        
          1283   CONCORDE   S22   81379   München   Mauthäuslstr.   15   Garage
  Garage                   669   CONCORDE   097   81379   München  
Mauthäuslstr.   17   Wohnung   Wohnung   EG. links   72.80         693  
CONCORDE   101   81379   München   Mauthäuslstr.   17   Wohnung   Wohnung   1.
OG. links   72.80         699   CONCORDE   103   81379   München   Mauthäuslstr.
  17   Wohnung   Wohnung   1. OG. mitte rechts   27.50         702   CONCORDE  
105   81379   München   Mauthäuslstr.   17   Wohnung   Wohnung   2. OG. links  
72.80         703   CONCORDE   106   81379   München   Mauthäuslstr.   17  
Wohnung   Wohnung   2. OG. mitte links   27.50         705   CONCORDE   107  
81379   München   Mauthäuslstr.   17   Wohnung   Wohnung   2. OG. mitte rechts  
27.50         706   CONCORDE   108   81379   München   Mauthäuslstr.   17  
Wohnung   Wohnung   2. OG. rechts   72.80         707   CONCORDE   109   81379  
München   Mauthäuslstr.   17   Wohnung   Wohnung   3. OG. links   72.80        
709   CONCORDE   110   81379   München   Mauthäuslstr.   17   Wohnung   Wohnung
  3. OG. mitte links   27.50         710   CONCORDE   111   81379   München  
Mauthäuslstr.   17   Wohnung   Wohnung   3. OG. mitte rechts   27.50         712
  CONCORDE   113   81379   München   Mauthäuslstr.   17   Wohnung   Wohnung   4.
OG. links   72.80         713   CONCORDE   114   81379   München   Mauthäuslstr.
  17   Wohnung   Wohnung   4. OG. mitte links   27.50         714   CONCORDE  
115   81379   München   Mauthäuslstr.   17   Wohnung   Wohnung   4. OG. mitte
rechts   27.50         718   CONCORDE   119   81379   München   Mauthäuslstr.  
17   Wohnung   Wohnung   5. OG. mitte rechts   27.50         1047   CONCORDE  
G198   81379   München   Mauthäuslstr.   17   Garage   Garage                  
1051   CONCORDE   G201   81379   München   Mauthäuslstr.   17   Garage   Garage
                  1065   CONCORDE   G214   81379   München   Mauthäuslstr.   17
  Garage   Garage                   1078   CONCORDE   G227   81379   München  
Mauthäuslstr.   17   Garage   Garage                   1100   CONCORDE   G249  
81379   München   Mauthäuslstr.   17   Garage   Garage                   1120  
CONCORDE   G250   81379   München   Mauthäuslstr.   17   Garage   Garage        
          1125   CONCORDE   G255   81379   München   Mauthäuslstr.   17   Garage
  Garage                   1129   CONCORDE   G259   81379   München  
Mauthäuslstr.   17   Garage   Garage                   1153   CONCORDE   G276  
81379   München   Mauthäuslstr.   17   Garage   Garage                   1158  
CONCORDE   G280   81379   München   Mauthäuslstr.   17   Garage   Garage        
          1263   CONCORDE   S16   81379   München   Mauthäuslstr.   17   Garage
  Garage                   1284   CONCORDE   S23   81379   München  
Mauthäuslstr.   17   Garage   Garage                   16191   CONCORDE      
81379   München   Mauthäuslstr.   17   sonstiges   Zigarettenautomat            
      628   CONCORDE   074   81379   München   Mauthäuslstr.   19   Wohnung  
Wohnung   EG. mitte links   27.50         629   CONCORDE   075   81379   München
  Mauthäuslstr.   19   Wohnung   Wohnung   EG. mitte rechts   27.50         631
  CONCORDE   077   81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   1.
OG. links   72.80         632   CONCORDE   078   81379   München   Mauthäuslstr.
  19   Wohnung   Wohnung   1. OG. mitte links   27.50         633   CONCORDE  
079   81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   1. OG. mitte
rechts   27.50         634   CONCORDE   080   81379   München   Mauthäuslstr.  
19   Wohnung   Wohnung   1. OG. rechts   72.80         635   CONCORDE   081  
81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   2. OG. links   72.80
        641   CONCORDE   082   81379   München   Mauthäuslstr.   19   Wohnung  
Wohnung   2. OG. mitte links   27.50         643   CONCORDE   083   81379  
München   Mauthäuslstr.   19   Wohnung   Wohnung   2. OG. mitte rechts   27.50  
      642   CONCORDE   084   81379   München   Mauthäuslstr.   19   Wohnung  
Wohnung   2. OG. rechts   72.80         644   CONCORDE   085   81379   München  
Mauthäuslstr.   19   Wohnung   Wohnung   3. OG. links   72.80         646  
CONCORDE   086   81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   3.
OG. mitte links   27.50         655   CONCORDE   087   81379   München  
Mauthäuslstr.   19   Wohnung   Wohnung   3. OG. mitte rechts   27.50         656
  CONCORDE   088   81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   3.
OG. rechts   72.80         659   CONCORDE   090   81379   München  
Mauthäuslstr.   19   Wohnung   Wohnung   4. OG. mitte links   27.50         662
  CONCORDE   091   81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   4.
OG. mitte rechts   27.50         664   CONCORDE   092   81379   München  
Mauthäuslstr.   19   Wohnung   Wohnung   4. OG. rechts   72.80         666  
CONCORDE   094   81379   München   Mauthäuslstr.   19   Wohnung   Wohnung   5.
OG. mitte links   27.50         667   CONCORDE   095   81379   München  
Mauthäuslstr.   19   Wohnung   Wohnung   5. OG. mitte rechts   27.50         934
  CONCORDE   G193   81379   München   Mauthäuslstr.   19   Garage   Garage      
            1043   CONCORDE   G194   81379   München   Mauthäuslstr.   19  
Garage   Garage                   1045   CONCORDE   G196   81379   München  
Mauthäuslstr.   19   Garage   Garage                   1122   CONCORDE   G252  
81379   München   Mauthäuslstr.   19   Garage   Garage                  

36

--------------------------------------------------------------------------------





1123   CONCORDE   G253   81379   München   Mauthäuslstr.   19   Garage   Garage
                1221   CONCORDE   S01   81379   München   Mauthäuslstr.   19  
Garage   Garage                 1248   CONCORDE   S13   81379   München  
Mauthäuslstr.   19   Garage   Garage                 1261   CONCORDE   S14  
81379   München   Mauthäuslstr.   19   Garage   Garage                 1266  
CONCORDE   S18   81379   München   Mauthäuslstr.   19   Garage   Garage        
        1279   CONCORDE   S21   81379   München   Mauthäuslstr.   19   Garage  
Garage                 581   CONCORDE   049   81379   München   Mauthäuslstr.  
21   Wohnung   Wohnung EG. links   72.80         583   CONCORDE   050   81379  
München   Mauthäuslstr.   21   Wohnung   Wohnung EG. mitte links   27.50        
584   CONCORDE   051   81379   München   Mauthäuslstr.   21   Wohnung   Wohnung
EG. mitte rechts   27.50         586   CONCORDE   052   81379   München  
Mauthäuslstr.   21   Wohnung   Wohnung EG. rechts   72.80         587   CONCORDE
  053   81379   München   Mauthäuslstr.   21   Wohnung   Wohnung 1. OG. links  
72.80         590   CONCORDE   054   81379   München   Mauthäuslstr.   21  
Wohnung   Wohnung 1. OG. mitte links   27.50         591   CONCORDE   055  
81379   München   Mauthäuslstr.   21   Wohnung   Wohnung 1. OG. mitte rechts  
27.50         593   CONCORDE   056   81379   München   Mauthäuslstr.   21  
Wohnung   Wohnung 1. OG. rechts   72.80         595   CONCORDE   058   81379  
München   Mauthäuslstr.   21   Wohnung   Wohnung 2. OG. mitte links   27.50    
    598   CONCORDE   060   81379   München   Mauthäuslstr.   21   Wohnung  
Wohnung 2. OG. rechts   72.80         605   CONCORDE   065   81379   München  
Mauthäuslstr.   21   Wohnung   Wohnung 4. OG. links   72.80         606  
CONCORDE   066   81379   München   Mauthäuslstr.   21   Wohnung   Wohnung 4. OG.
mitte links   27.50         607   CONCORDE   067   81379   München  
Mauthäuslstr.   21   Wohnung   Wohnung 4. OG. mitte rechts   27.50         608  
CONCORDE   068   81379   München   Mauthäuslstr.   21   Wohnung   Wohnung 4. OG.
rechts   72.80         624   CONCORDE   069   81379   München   Mauthäuslstr.  
21   Wohnung   Wohnung 5. OG. links   72.80         625   CONCORDE   070   81379
  München   Mauthäuslstr.   21   Wohnung   Wohnung 5. OG. mitte links   27.50  
      626   CONCORDE   071   81379   München   Mauthäuslstr.   21   Wohnung  
Wohnung 5. OG. mitte rechts   27.50         627   CONCORDE   072   81379  
München   Mauthäuslstr.   21   Wohnung   Wohnung 5. OG. rechts   72.80        
1061   CONCORDE   G210   81379   München   Mauthäuslstr.   21   Garage   Garage
                1073   CONCORDE   G222   81379   München   Mauthäuslstr.   21  
Garage   Garage                 1130   CONCORDE   G260   81379   München  
Mauthäuslstr.   21   Garage   Garage                 1131   CONCORDE   G261  
81379   München   Mauthäuslstr.   21   Garage   Garage                 1143  
CONCORDE   G270   81379   München   Mauthäuslstr.   21   Garage   Garage        
        1227   CONCORDE   S04   81379   München   Mauthäuslstr.   21   Garage  
Garage                 1262   CONCORDE   S15   81379   München   Mauthäuslstr.  
21   Garage   Garage                 1288   CONCORDE   S25   81379   München  
Mauthäuslstr.   21   Garage   Garage                 552   CONCORDE   025  
81379   München   Mauthäuslstr.   23   Wohnung   Wohnung EG. links   72.80      
  553   CONCORDE   026   81379   München   Mauthäuslstr.   23   Wohnung  
Wohnung EG. mitte links   27.50         554   CONCORDE   027   81379   München  
Mauthäuslstr.   23   Wohnung   Wohnung EG. mitte rechts   27.50         555  
CONCORDE   028   81379   München   Mauthäuslstr.   23   Wohnung   Wohnung EG.
rechts   72.80         556   CONCORDE   029   81379   München   Mauthäuslstr.  
23   Wohnung   Wohnung 1. OG. links   72.80         557   CONCORDE   030   81379
  München   Mauthäuslstr.   23   Wohnung   Wohnung 1. OG. mitte links   27.50  
      559   CONCORDE   031   81379   München   Mauthäuslstr.   23   Wohnung  
Wohnung 1. OG. mitte rechts   27.50         561   CONCORDE   033   81379  
München   Mauthäuslstr.   23   Wohnung   Wohnung 2. OG. links   72.80        
563   CONCORDE   034   81379   München   Mauthäuslstr.   23   Wohnung   Wohnung
2. OG. mitte links   27.50         562   CONCORDE   035   81379   München  
Mauthäuslstr.   23   Wohnung   Wohnung 2. OG. mitte rechts   27.50         564  
CONCORDE   036   81379   München   Mauthäuslstr.   23   Wohnung   Wohnung 2. OG.
rechts   72.80         565   CONCORDE   037   81379   München   Mauthäuslstr.  
23   Wohnung   Wohnung 3. OG. links   72.80         566   CONCORDE   038   81379
  München   Mauthäuslstr.   23   Wohnung   Wohnung 3. OG. mitte links   27.50  
      567   CONCORDE   039   81379   München   Mauthäuslstr.   23   Wohnung  
Wohnung 3. OG. mitte rechts   27.50         569   CONCORDE   041   81379  
München   Mauthäuslstr.   23   Wohnung   Wohnung 4. OG. links   72.80        
570   CONCORDE   042   81379   München   Mauthäuslstr.   23   Wohnung   Wohnung
4. OG. mitte links   27.50         573   CONCORDE   043   81379   München  
Mauthäuslstr.   23   Wohnung   Wohnung 4. OG. mitte rechts   27.50         575  
CONCORDE   044   81379   München   Mauthäuslstr.   23   Wohnung   Wohnung 4. OG.
rechts   72.80         576   CONCORDE   045   81379   München   Mauthäuslstr.  
23   Wohnung   Wohnung 5. OG. links   72.80         577   CONCORDE   046   81379
  München   Mauthäuslstr.   23   Wohnung   Wohnung 5. OG. mitte links   27.50  
      578   CONCORDE   047   81379   München   Mauthäuslstr.   23   Wohnung  
Wohnung 5. OG. mitte rechts   27.50         579   CONCORDE   048   81379  
München   Mauthäuslstr.   23   Wohnung   Wohnung 5. OG. rechts   72.80        
1046   CONCORDE   G197   81379   München   Mauthäuslstr.   23   Garage   Garage
                1048   CONCORDE   G199   81379   München   Mauthäuslstr.   23  
Garage   Garage                 1057   CONCORDE   G206   81379   München  
Mauthäuslstr.   23   Garage   Garage                 1075   CONCORDE   G224  
81379   München   Mauthäuslstr.   23   Garage   Garage                 1080  
CONCORDE   G229   81379   München   Mauthäuslstr.   23   Garage   Garage        
        1081   CONCORDE   G230   81379   München   Mauthäuslstr.   23   Garage  
Garage                 1082   CONCORDE   G231   81379   München   Mauthäuslstr.
  23   Garage   Garage                 1090   CONCORDE   G239   81379   München
  Mauthäuslstr.   23   Garage   Garage                 1095   CONCORDE   G244  
81379   München   Mauthäuslstr.   23   Garage   Garage                 1099  
CONCORDE   G248   81379   München   Mauthäuslstr.   23   Garage   Garage        
        1121   CONCORDE   G251   81379   München   Mauthäuslstr.   23   Garage  
Garage                 1202   CONCORDE   G283   81379   München   Mauthäuslstr.
  23   Garage   Garage                 1223   CONCORDE   S02   81379   München  
Mauthäuslstr.   23   Garage   Garage                 1238   CONCORDE   S11  
81379   München   Mauthäuslstr.   23   Garage   Garage                 490  
CONCORDE   001   81379   München   Mauthäuslstr.   25   Wohnung   Wohnung EG.
links   72.80         494   CONCORDE   002   81379   München   Mauthäuslstr.  
25   Wohnung   Wohnung EG. mitte links   27.50         497   CONCORDE   004  
81379   München   Mauthäuslstr.   25   Wohnung   Wohnung EG. rechts   72.80    
    499   CONCORDE   005   81379   München   Mauthäuslstr.   25   Wohnung  
Wohnung 1. OG. links   72.80         502   CONCORDE   007   81379   München  
Mauthäuslstr.   25   Wohnung   Wohnung 1. OG. mitte rechts   27.50         504  
CONCORDE   008   81379   München   Mauthäuslstr.   25   Wohnung   Wohnung 1. OG.
rechts   72.80         505   CONCORDE   009   81379   München   Mauthäuslstr.  
25   Wohnung   Wohnung 2. OG. links   72.80         8781   CONCORDE   010  
81379   München   Mauthäuslstr.   25   Wohnung   Wohnung 2. OG. mitte links  
27.50         509   CONCORDE   011   81379   München   Mauthäuslstr.   25  
Wohnung   Wohnung 2. OG. mitte rechts   27.50         515   CONCORDE   013  
81379   München   Mauthäuslstr.   25   Wohnung   Wohnung 3. OG. links   72.80  
      517   CONCORDE   014   81379   München   Mauthäuslstr.   25   Wohnung  
Wohnung 3. OG. mitte links   27.50         522   CONCORDE   017   81379  
München   Mauthäuslstr.   25   Wohnung   Wohnung 4. OG. links   72.80        
524   CONCORDE   018   81379   München   Mauthäuslstr.   25   Wohnung   Wohnung
4. OG. mitte links   27.50         530   CONCORDE   022   81379   München  
Mauthäuslstr.   25   Wohnung   Wohnung 5. OG. mitte links   27.50         1076  
CONCORDE   G225   81379   München   Mauthäuslstr.   25   Garage   Garage        
        1077   CONCORDE   G226   81379   München   Mauthäuslstr.   25   Garage  
Garage                 1085   CONCORDE   G234   81379   München   Mauthäuslstr.
  25   Garage   Garage                 1092   CONCORDE   G241   81379   München
  Mauthäuslstr.   25   Garage   Garage                 1094   CONCORDE   G243  
81379   München   Mauthäuslstr.   25   Garage   Garage                 1147  
CONCORDE   G271   81379   München   Mauthäuslstr.   25   Garage   Garage        
        1150   CONCORDE   G274   81379   München   Mauthäuslstr.   25   Garage  
Garage                 1230   CONCORDE   S07   81379   München   Mauthäuslstr.  
25   Garage   Garage                 1231   CONCORDE   S08   81379   München  
Mauthäuslstr.   25   Garage   Garage                 1233   CONCORDE   S09  
81379   München   Mauthäuslstr.   25   Garage   Garage                 1234  
CONCORDE   S10   81379   München   Mauthäuslstr.   25   Garage   Garage        
        1069   CONCORDE   G218   81379   München   Mauthäuslstr.       Garage  
Garage                 1098   CONCORDE   G247   81379   München   Mauthäuslstr.
      Garage   Garage                 1127   CONCORDE   G257   81379   München  
Mauthäuslstr.       Garage   Garage                 1136   CONCORDE   G263  
81379   München   Mauthäuslstr.       Garage   Garage                 1203  
CONCORDE   G284   81379   München   Mauthäuslstr.       Garage   Garage        
        1204   CONCORDE   G285   81379   München   Mauthäuslstr.       Garage  
Garage                 1205   CONCORDE   G286   81379   München   Mauthäuslstr.
      Garage   Garage                 1206   CONCORDE   G287   81379   München  
Mauthäuslstr.       Garage   Garage                 1208   CONCORDE   G289  
81379   München   Mauthäuslstr.       Garage   Garage                 1209  
CONCORDE   G290   81379   München   Mauthäuslstr.       Garage   Garage        
        1213   CONCORDE   G293   81379   München   Mauthäuslstr.       Garage  
Garage                 1215   CONCORDE   G295   81379   München   Mauthäuslstr.
      Garage   Garage                 1216   CONCORDE   G296   81379   München  
Mauthäuslstr.       Garage   Garage                 1217   CONCORDE   G297  
81379   München   Mauthäuslstr.       Garage   Garage                 1218  
CONCORDE   G298   81379   München   Mauthäuslstr.       Garage   Garage        
        1291   CONCORDE   S26   81379   München   Mauthäuslstr.       Garage  
Garage                 1293   CONCORDE   S27   81379   München   Mauthäuslstr.  
    Garage   Garage                 1294   CONCORDE   S28   81379   München  
Mauthäuslstr.       Garage   Garage                 1296   CONCORDE   S29  
81379   München   Mauthäuslstr.       Garage   Garage                 1298  
CONCORDE   S30   81379   München   Mauthäuslstr.       Garage   Garage          
      1300   CONCORDE   S31   81379   München   Mauthäuslstr.       Garage  
Garage                 1302   CONCORDE   S32   81379   München   Mauthäuslstr.  
    Garage   Garage                 1303   CONCORDE   S33   81379   München  
Mauthäuslstr.       Garage   Garage                 6959   CONCORDE   01   81677
  München   Prinzregentenstr.   154   Wohnung   Wohnung EG. links   76.80      
  6957   CONCORDE   02   81677   München   Prinzregentenstr.   154   Wohnung  
Wohnung EG. rechts   44.00         6964   CONCORDE   03   81677   München  
Prinzregentenstr.   154   Wohnung   Wohnung 1. OG. links   76.80         6962  
CONCORDE   04   81677   München   Prinzregentenstr.   154   Wohnung   Wohnung 1.
OG. rechts   78.80         6967   CONCORDE   05   81677   München  
Prinzregentenstr.   154   Wohnung   Wohnung 2. OG. links   76.80         6966  
CONCORDE   06   81677   München   Prinzregentenstr.   154   Wohnung   Wohnung 2.
OG. rechts   79.30         6970   CONCORDE   07   81677   München  
Prinzregentenstr.   154   Wohnung   Wohnung 3. OG. links   78.00         6969  
CONCORDE   08   81677   München   Prinzregentenstr.   154   Wohnung   Wohnung 3.
OG. rechts   79.30         6974   CONCORDE   09   81677   München  
Prinzregentenstr.   154   Wohnung   Wohnung 4. OG. links   57.10         6972  
CONCORDE   10   81677   München   Prinzregentenstr.   154   Wohnung   Wohnung 4.
OG. rechts   102.70         6978   CONCORDE   11   81677   München  
Prinzregentenstr.   154   Wohnung   Wohnung 5. OG. links   78.80         6975  
CONCORDE   12   81677   München   Prinzregentenstr.   154   Wohnung   Wohnung 5.
OG. rechts   80.00        

37

--------------------------------------------------------------------------------



7010   CONCORDE   G1   81677   München   Prinzregentenstr.   154   sonstiges  
Keller 1. UG.               7018   CONCORDE   G2   81677   München  
Prinzregentenstr.   154   Garage   Garage                 7026   CONCORDE   G3  
81677   München   Prinzregentenstr.   154   Garage   Garage                 7027
  CONCORDE   G4   81677   München   Prinzregentenstr.   154   Garage   Garage  
              7028   CONCORDE   G5   81677   München   Prinzregentenstr.   154  
Garage   Garage                 7152   CONCORDE   06   81677   München  
Prinzregentenstr.   156   Wohnung   Wohnung 1. OG. links   80.00         7153  
CONCORDE   07   81677   München   Prinzregentenstr.   156   Wohnung   Wohnung 1.
OG.     54.00         7154   CONCORDE   08   81677   München   Prinzregentenstr.
  156   Wohnung   Wohnung 1. OG.     35.00         7155   CONCORDE   09   81677
  München   Prinzregentenstr.   156   Wohnung   Wohnung 1. OG.     82.00        
7161   CONCORDE   15   81677   München   Prinzregentenstr.   156   Wohnung  
Wohnung 2. OG.     80.00         7162   CONCORDE   16   81677   München  
Prinzregentenstr.   156   Wohnung   Wohnung 2. OG.     54.00         7163  
CONCORDE   17   81677   München   Prinzregentenstr.   156   Wohnung   Wohnung 2.
OG.     35.00         7164   CONCORDE   18   81677   München   Prinzregentenstr.
  156   Wohnung   Wohnung 2. OG.     82.00         7170   CONCORDE   24   81677
  München   Prinzregentenstr.   156   Wohnung   Wohnung 3. OG. links   80.00    
    7171   CONCORDE   25   81677   München   Prinzregentenstr.   156   Wohnung  
Wohnung 3. OG.     54.00         7172   CONCORDE   26   81677   München  
Prinzregentenstr.   156   Wohnung   Wohnung 3. OG.     35.00         7173  
CONCORDE   27   81677   München   Prinzregentenstr.   156   Wohnung   Wohnung 3.
OG.     82.00         7179   CONCORDE   33   81677   München   Prinzregentenstr.
  156   Wohnung   Wohnung 4. OG.     80.00         7181   CONCORDE   35   81677
  München   Prinzregentenstr.   156   Wohnung   Wohnung 4. OG.     35.00        
7182   CONCORDE   36   81677   München   Prinzregentenstr.   156   Wohnung  
Wohnung 4. OG.     82.00         7189   CONCORDE   42   81677   München  
Prinzregentenstr.   156   Wohnung   Wohnung 5. OG.     80.00         7190  
CONCORDE   43   81677   München   Prinzregentenstr.   156   Wohnung   Wohnung 5.
OG.     54.00         7191   CONCORDE   44   81677   München   Prinzregentenstr.
  156   Wohnung   Wohnung 5. OG.     35.00         7192   CONCORDE   45   81677
  München   Prinzregentenstr.   156   Wohnung   Wohnung 5. OG.     82.00        
7198   CONCORDE   51   81677   München   Prinzregentenstr.   156   Wohnung  
Wohnung 6. OG.     80.00         7199   CONCORDE   52   81677   München  
Prinzregentenstr.   156   Wohnung   Wohnung 6. OG.     54.00         7200  
CONCORDE   53   81677   München   Prinzregentenstr.   156   Wohnung   Wohnung 6.
OG.     28.00         7201   CONCORDE   54   81677   München   Prinzregentenstr.
  156   Wohnung   Wohnung 6. OG.     61.20         7207   CONCORDE   59   81677
  München   Prinzregentenstr.   156   Wohnung   Wohnung 7. OG.     54.00        
7208   CONCORDE   60   81677   München   Prinzregentenstr.   156   Wohnung  
Wohnung 7. OG. mitte   40.00         7215   CONCORDE   G67   81677   München  
Prinzregentenstr.   156   Garage   Garage                 7216   CONCORDE   G68
  81677   München   Prinzregentenstr.   156   Garage   Garage                
7218   CONCORDE   G69   81677   München   Prinzregentenstr.   156   Garage  
Garage                 7219   CONCORDE   G70   81677   München  
Prinzregentenstr.   156   Garage   Garage                 7221   CONCORDE   G71
  81677   München   Prinzregentenstr.   156   Garage   Garage                
7222   CONCORDE   G72   81677   München   Prinzregentenstr.   156   Garage  
Garage                 7223   CONCORDE   G73   81677   München  
Prinzregentenstr.   156   Garage   Garage                 7225   CONCORDE   G75
  81677   München   Prinzregentenstr.   156   Garage   Garage                
7234   CONCORDE   G77   81677   München   Prinzregentenstr.   156   Garage  
Garage                 7235   CONCORDE   G78   81677   München  
Prinzregentenstr.   156   Garage   Garage                 7236   CONCORDE   G79
  81677   München   Prinzregentenstr.   156   Garage   Garage                
7238   CONCORDE   G80   81677   München   Prinzregentenstr.   156   Garage  
Garage                 7206   CONCORDE   G81   81677   München  
Prinzregentenstr.   156   Wohnung   Wohnung 7. OG.     75.75         7213  
CONCORDE   Gew65   81677   München   Prinzregentenstr.   156   Gewerbe   Laden
EG. links       36.00     7214   CONCORDE   Gew66   81677   München  
Prinzregentenstr.   156   Gewerbe   Laden EG. rechts       75.00     7239  
CONCORDE   S1   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7256   CONCORDE   S10   81677   München  
Prinzregentenstr.   156   Stellplatz   Stellplatz                 7258  
CONCORDE   S11   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7260   CONCORDE   S12   81677   München  
Prinzregentenstr.   156   Stellplatz   Stellplatz                 7262  
CONCORDE   S13   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7241   CONCORDE   S2   81677   München  
Prinzregentenstr.   156   Stellplatz   Stellplatz                 7242  
CONCORDE   S3   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7244   CONCORDE   S4   81677   München  
Prinzregentenstr.   156   Stellplatz   Stellplatz                 7245  
CONCORDE   S5   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7246   CONCORDE   S6   81677   München  
Prinzregentenstr.   156   Stellplatz   Stellplatz                 7252  
CONCORDE   S7   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7253   CONCORDE   S8   81677   München  
Prinzregentenstr.   156   Stellplatz   Stellplatz                 7255  
CONCORDE   S9   81677   München   Prinzregentenstr.   156   Stellplatz  
Stellplatz                 7112   CONCORDE   16   80809   München   Sailerstr.  
7   Wohnung   Wohnung EG. links   70.04         7116   CONCORDE   18   80809  
München   Sailerstr.   7   Wohnung   Wohnung EG. rechts   86.31         7120  
CONCORDE   19   80809   München   Sailerstr.   7   Wohnung   Wohnung 1. OG.
links   71.72         7123   CONCORDE   20   80809   München   Sailerstr.   7  
Wohnung   Wohnung 1. OG. mitte   41.89         7127   CONCORDE   21   80809  
München   Sailerstr.   7   Wohnung   Wohnung 1. OG. rechts   90.40         7128
  CONCORDE   22   80809   München   Sailerstr.   7   Wohnung   Wohnung 2. OG.
links   71.72         7130   CONCORDE   24   80809   München   Sailerstr.   7  
Wohnung   Wohnung 2. OG. rechts   90.40         7131   CONCORDE   25   80809  
München   Sailerstr.   7   Wohnung   Wohnung 3. OG. links   71.72         7134  
CONCORDE   28   80809   München   Sailerstr.   7   Wohnung   Wohnung 4. OG.
links   71.72         7136   CONCORDE   30   80809   München   Sailerstr.   7  
Wohnung   Wohnung 4. OG. rechts   90.40         7137   CONCORDE   999   80809  
München   Sailerstr.   7   sonstiges   Keller                 7138   CONCORDE  
999   80809   München   Sailerstr.   7   sonstiges   Keller 1. UG.              
7140   CONCORDE   G32   80809   München   Sailerstr.   7   Garage   Garage      
          7141   CONCORDE   G33   80809   München   Sailerstr.   7   Garage  
Garage                 7143   CONCORDE   G35   80809   München   Sailerstr.   7
  Garage   Garage                 7144   CONCORDE   G36   80809   München  
Sailerstr.   7   Garage   Garage                 7150   CONCORDE   04   81677  
München   Vogelweideplatz   1   Wohnung   Wohnung 1. OG. links   72.00        
7151   CONCORDE   05   81677   München   Vogelweideplatz   1   Wohnung   Wohnung
1. OG. rechts   79.00         7159   CONCORDE   13   81677   München  
Vogelweideplatz   1   Wohnung   Wohnung 2. OG. links   72.00         7160  
CONCORDE   14   81677   München   Vogelweideplatz   1   Wohnung   Wohnung 2. OG.
rechts   79.00         7168   CONCORDE   22   81677   München   Vogelweideplatz
  1   Wohnung   Wohnung 3. OG. links   72.00         7169   CONCORDE   23  
81677   München   Vogelweideplatz   1   Wohnung   Wohnung 3. OG. rechts   79.00
        7177   CONCORDE   31   81677   München   Vogelweideplatz   1   Wohnung  
Wohnung 4. OG. links   72.00         7178   CONCORDE   32   81677   München  
Vogelweideplatz   1   Wohnung   Wohnung 4. OG. rechts   79.00         7186  
CONCORDE   40   81677   München   Vogelweideplatz   1   Wohnung   Wohnung 5. OG.
links   72.00         7197   CONCORDE   50   81677   München   Vogelweideplatz  
1   Wohnung   Wohnung 6. OG. links   72.46         7204   CONCORDE   57   81677
  München   Vogelweideplatz   1   Wohnung   Wohnung 7. OG.     72.00        
7205   CONCORDE   58   81677   München   Vogelweideplatz   1   Wohnung   Wohnung
7. OG.     74.26         7209   CONCORDE   Gew62   81677   München  
Vogelweideplatz   1   Gewerbe   Laden EG. links       65.00     7211   CONCORDE
  Gew63   81677   München   Vogelweideplatz   1   Gewerbe   Laden EG. mitte    
  64.00     7212   CONCORDE   Gew64   81677   München   Vogelweideplatz   1  
Gewerbe   Laden EG. rechts       52.00     4224   CONCORDE   049   77656  
Offenburg   Kastanienallee   2   Wohnung   Wohnung EG. links   96.79        
5713   CONCORDE   050   77656   Offenburg   Kastanienallee   2   Wohnung  
Wohnung EG. rechts   80.43         5714   CONCORDE   051   77656   Offenburg  
Kastanienallee   2   Wohnung   Wohnung 1. OG. links   96.79         5715  
CONCORDE   052   77656   Offenburg   Kastanienallee   2   Wohnung   Wohnung 1.
OG. rechts   80.43         5716   CONCORDE   053   77656   Offenburg  
Kastanienallee   2   Wohnung   Wohnung 2. OG. links   96.79         5717  
CONCORDE   054   77656   Offenburg   Kastanienallee   2   Wohnung   Wohnung 2.
OG. rechts   80.43         5718   CONCORDE   055   77656   Offenburg  
Kastanienallee   2   Wohnung   Wohnung 3. OG. links   96.79         5719  
CONCORDE   056   77656   Offenburg   Kastanienallee   2   Wohnung   Wohnung 3.
OG. rechts   80.43         5712   CONCORDE   057   77656   Offenburg  
Kastanienallee   4   Wohnung   Wohnung EG. links   75.00         5720   CONCORDE
  058   77656   Offenburg   Kastanienallee   4   Wohnung   Wohnung EG. rechts  
75.00         5722   CONCORDE   060   77656   Offenburg   Kastanienallee   4  
Wohnung   Wohnung 1. OG. rechts   75.00         5723   CONCORDE   061   77656  
Offenburg   Kastanienallee   4   Wohnung   Wohnung 2. OG. links   75.00        
5724   CONCORDE   062   77656   Offenburg   Kastanienallee   4   Wohnung  
Wohnung 2. OG. rechts   75.00         5725   CONCORDE   063   77656   Offenburg
  Kastanienallee   4   Wohnung   Wohnung 3. OG. links   75.00         5726  
CONCORDE   064   77656   Offenburg   Kastanienallee   4   Wohnung   Wohnung 3.
OG. rechts   75.00         5727   CONCORDE   065   77656   Offenburg  
Kastanienallee   6   Wohnung   Wohnung EG. links   96.79         5728   CONCORDE
  066   77656   Offenburg   Kastanienallee   6   Wohnung   Wohnung EG. rechts  
80.43         5729   CONCORDE   067   77656   Offenburg   Kastanienallee   6  
Wohnung   Wohnung 1. OG. links   96.79         5731   CONCORDE   069   77656  
Offenburg   Kastanienallee   6   Wohnung   Wohnung 2. OG. links   96.79        
5732   CONCORDE   070   77656   Offenburg   Kastanienallee   6   Wohnung  
Wohnung 2. OG. rechts   80.43         5733   CONCORDE   071   77656   Offenburg
  Kastanienallee   6   Wohnung   Wohnung 3. OG. links   96.79         5734  
CONCORDE   072   77656   Offenburg   Kastanienallee   6   Wohnung   Wohnung 3.
OG. rechts   80.43         5735   CONCORDE   073   77656   Offenburg  
Kastanienallee   8   Wohnung   Wohnung EG. links   96.79         5736   CONCORDE
  074   77656   Offenburg   Kastanienallee   8   Wohnung   Wohnung EG. rechts  
80.43         5739   CONCORDE   077   77656   Offenburg   Kastanienallee   8  
Wohnung   Wohnung 2. OG. links   96.79         5740   CONCORDE   078   77656  
Offenburg   Kastanienallee   8   Wohnung   Wohnung 2. OG. rechts   80.43        
5741   CONCORDE   079   77656   Offenburg   Kastanienallee   10   Wohnung  
Wohnung EG. links   96.79         5742   CONCORDE   080   77656   Offenburg  
Kastanienallee   10   Wohnung   Wohnung EG. rechts   80.43         5743  
CONCORDE   081   77656   Offenburg   Kastanienallee   10   Wohnung   Wohnung 1.
OG. links   96.79         5744   CONCORDE   082   77656   Offenburg  
Kastanienallee   10   Wohnung   Wohnung 1. OG. rechts   80.43         5745  
CONCORDE   083   77656   Offenburg   Kastanienallee   10   Wohnung   Wohnung 2.
OG. links   96.79         5746   CONCORDE   084   77656   Offenburg  
Kastanienallee   10   Wohnung   Wohnung 2. OG. rechts   80.43         5747  
CONCORDE   085   77656   Offenburg   Kastanienallee   12   Wohnung   Wohnung EG.
links   96.79         5748   CONCORDE   086   77656   Offenburg   Kastanienallee
  12   Wohnung   Wohnung EG. rechts   80.43         5749   CONCORDE   087  
77656   Offenburg   Kastanienallee   12   Wohnung   Wohnung 1. OG. links   96.79
        5750   CONCORDE   088   77656   Offenburg   Kastanienallee   12  
Wohnung   Wohnung 1. OG. rechts   80.43         5751   CONCORDE   089   77656  
Offenburg   Kastanienallee   12   Wohnung   Wohnung 2. OG. links   96.79        
5752   CONCORDE   090   77656   Offenburg   Kastanienallee   12   Wohnung  
Wohnung 2. OG. rechts   80.43         5753   CONCORDE   091   77656   Offenburg
  Kastanienallee   12   Wohnung   Wohnung 3. OG. links   96.79        

38

--------------------------------------------------------------------------------





5754   CONCORDE   092   77656   Offenburg   Kastanienallee   12   Wohnung  
Wohnung   3. OG. rechts   80.43         5755   CONCORDE   093   77656  
Offenburg   Kastanienallee   14   Wohnung   Wohnung   EG. links   75.00        
5756   CONCORDE   094   77656   Offenburg   Kastanienallee   14   Wohnung  
Wohnung   EG. rechts   75.00         5757   CONCORDE   095   77656   Offenburg  
Kastanienallee   14   Wohnung   Wohnung   1. OG. links   75.00         5758  
CONCORDE   096   77656   Offenburg   Kastanienallee   14   Wohnung   Wohnung  
1. OG. rechts   75.00         5759   CONCORDE   097   77656   Offenburg  
Kastanienallee   14   Wohnung   Wohnung   2. OG. links   75.00         5760  
CONCORDE   098   77656   Offenburg   Kastanienallee   14   Wohnung   Wohnung  
2. OG. rechts   75.00         5761   CONCORDE   099   77656   Offenburg  
Kastanienallee   14   Wohnung   Wohnung   3. OG. links   75.00         5762  
CONCORDE   100   77656   Offenburg   Kastanienallee   14   Wohnung   Wohnung  
3. OG. rechts   75.00         5763   CONCORDE   101   77656   Offenburg  
Kastanienallee   16   Wohnung   Wohnung   EG. links   96.79         5764  
CONCORDE   102   77656   Offenburg   Kastanienallee   16   Wohnung   Wohnung  
EG. rechts   80.43         5766   CONCORDE   104   77656   Offenburg  
Kastanienallee   16   Wohnung   Wohnung   1. OG. rechts   80.43         5767  
CONCORDE   105   77656   Offenburg   Kastanienallee   16   Wohnung   Wohnung  
2. OG. links   96.79         5768   CONCORDE   106   77656   Offenburg  
Kastanienallee   16   Wohnung   Wohnung   2. OG. rechts   80.43         5769  
CONCORDE   107   77656   Offenburg   Kastanienallee   16   Wohnung   Wohnung  
3. OG. links   96.79         5770   CONCORDE   108   77656   Offenburg  
Kastanienallee   16   Wohnung   Wohnung   3. OG. rechts   80.43         5771  
CONCORDE   109   77656   Offenburg   Kastanienallee   18   Wohnung   Wohnung  
EG. links   96.79         5772   CONCORDE   110   77656   Offenburg  
Kastanienallee   18   Wohnung   Wohnung   EG. rechts   80.43         5773  
CONCORDE   111   77656   Offenburg   Kastanienallee   18   Wohnung   Wohnung  
1. OG. links   96.79         5775   CONCORDE   113   77656   Offenburg  
Kastanienallee   18   Wohnung   Wohnung   2. OG. links   96.79         5776  
CONCORDE   114   77656   Offenburg   Kastanienallee   18   Wohnung   Wohnung  
2. OG. rechts   80.43         5777   CONCORDE   115   77656   Offenburg  
Kastanienallee   20   Wohnung   Wohnung   EG. links   96.79         5778  
CONCORDE   116   77656   Offenburg   Kastanienallee   20   Wohnung   Wohnung  
EG. rechts   80.43         5779   CONCORDE   117   77656   Offenburg  
Kastanienallee   20   Wohnung   Wohnung   1. OG. links   96.79         5780  
CONCORDE   118   77656   Offenburg   Kastanienallee   20   Wohnung   Wohnung  
1. OG. rechts   80.43         5781   CONCORDE   119   77656   Offenburg  
Kastanienallee   20   Wohnung   Wohnung   2. OG. links   96.79         5782  
CONCORDE   120   77656   Offenburg   Kastanienallee   20   Wohnung   Wohnung  
2. OG. rechts   80.43         5783   CONCORDE   121   77656   Offenburg  
Kastanienallee   22   Wohnung   Wohnung   EG. links   96.79         5784  
CONCORDE   122   77656   Offenburg   Kastanienallee   22   Wohnung   Wohnung  
EG. rechts   80.43         5786   CONCORDE   124   77656   Offenburg  
Kastanienallee   22   Wohnung   Wohnung   1. OG. rechts   80.43         5787  
CONCORDE   125   77656   Offenburg   Kastanienallee   22   Wohnung   Wohnung  
2. OG. links   96.79         5788   CONCORDE   126   77656   Offenburg  
Kastanienallee   22   Wohnung   Wohnung   2. OG. rechts   80.43         5789  
CONCORDE   127   77656   Offenburg   Kastanienallee   22   Wohnung   Wohnung  
3. OG. links   96.79         5790   CONCORDE   128   77656   Offenburg  
Kastanienallee   22   Wohnung   Wohnung   3. OG. rechts   80.43         5791  
CONCORDE   129   77656   Offenburg   Kastanienallee   24   Wohnung   Wohnung  
EG. links   75.00         5792   CONCORDE   130   77656   Offenburg  
Kastanienallee   24   Wohnung   Wohnung   EG. rechts   75.00         5793  
CONCORDE   131   77656   Offenburg   Kastanienallee   24   Wohnung   Wohnung  
1. OG. links   75.00         5794   CONCORDE   132   77656   Offenburg  
Kastanienallee   24   Wohnung   Wohnung   1. OG. rechts   75.00         5795  
CONCORDE   133   77656   Offenburg   Kastanienallee   24   Wohnung   Wohnung  
2. OG. links   75.00         5796   CONCORDE   134   77656   Offenburg  
Kastanienallee   24   Wohnung   Wohnung   2. OG. rechts   75.00         5797  
CONCORDE   135   77656   Offenburg   Kastanienallee   24   Wohnung   Wohnung  
3. OG. links   75.00         5798   CONCORDE   136   77656   Offenburg  
Kastanienallee   24   Wohnung   Wohnung   3. OG. rechts   75.00         5799  
CONCORDE   137   77656   Offenburg   Kastanienallee   26   Wohnung   Wohnung  
EG. links   96.79         5800   CONCORDE   138   77656   Offenburg  
Kastanienallee   26   Wohnung   Wohnung   EG. rechts   80.43         5801  
CONCORDE   139   77656   Offenburg   Kastanienallee   26   Wohnung   Wohnung  
1. OG. links   96.79         5802   CONCORDE   140   77656   Offenburg  
Kastanienallee   26   Wohnung   Wohnung   1. OG. rechts   80.43         5803  
CONCORDE   141   77656   Offenburg   Kastanienallee   26   Wohnung   Wohnung  
2. OG. links   96.79         5804   CONCORDE   142   77656   Offenburg  
Kastanienallee   26   Wohnung   Wohnung   2. OG. rechts   80.43         5805  
CONCORDE   143   77656   Offenburg   Kastanienallee   26   Wohnung   Wohnung  
3. OG. links   96.79         5806   CONCORDE   144   77656   Offenburg  
Kastanienallee   26   Wohnung   Wohnung   3. OG. rechts   80.43         5807  
CONCORDE   01   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   EG.
links   80.02         5808   CONCORDE   02   77656   Offenburg   Pappelweg   1  
Wohnung   Wohnung   EG. mitte   44.92         5809   CONCORDE   03   77656  
Offenburg   Pappelweg   1   Wohnung   Wohnung   EG. mitte   66.10         5810  
CONCORDE   04   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   EG.
rechts   72.15         5811   CONCORDE   05   77656   Offenburg   Pappelweg   1
  Wohnung   Wohnung   1. OG. links   80.02         5812   CONCORDE   06   77656
  Offenburg   Pappelweg   1   Wohnung   Wohnung   1. OG. mitte   44.92        
5813   CONCORDE   07   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung  
1. OG. mitte   66.10         5815   CONCORDE   09   77656   Offenburg  
Pappelweg   1   Wohnung   Wohnung   2. OG. links   80.29         5816   CONCORDE
  10   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   2. OG. mitte  
45.16         5817   CONCORDE   11   77656   Offenburg   Pappelweg   1   Wohnung
  Wohnung   2. OG. mitte   66.10         5818   CONCORDE   12   77656  
Offenburg   Pappelweg   1   Wohnung   Wohnung   2. OG. rechts   72.23        
5819   CONCORDE   13   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung  
3. OG. links   80.29         5820   CONCORDE   14   77656   Offenburg  
Pappelweg   1   Wohnung   Wohnung   3. OG. mitte   45.16         5821   CONCORDE
  15   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   3. OG. mitte  
66.10         5822   CONCORDE   16   77656   Offenburg   Pappelweg   1   Wohnung
  Wohnung   3. OG. rechts   72.23         5823   CONCORDE   17   77656  
Offenburg   Pappelweg   1   Wohnung   Wohnung   4. OG. links   80.29        
5824   CONCORDE   18   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung  
4. OG. mitte   45.16         5825   CONCORDE   19   77656   Offenburg  
Pappelweg   1   Wohnung   Wohnung   4. OG. mitte   66.10         5826   CONCORDE
  20   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   4. OG. rechts  
72.23         5827   CONCORDE   21   77656   Offenburg   Pappelweg   1   Wohnung
  Wohnung   5. OG. links   80.29         5828   CONCORDE   22   77656  
Offenburg   Pappelweg   1   Wohnung   Wohnung   5. OG. mitte   45.16        
5829   CONCORDE   23   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung  
5. OG. mitte   66.10         5830   CONCORDE   24   77656   Offenburg  
Pappelweg   1   Wohnung   Wohnung   5. OG. rechts   72.23         5831  
CONCORDE   25   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   6. OG.
links   80.29         5832   CONCORDE   26   77656   Offenburg   Pappelweg   1  
Wohnung   Wohnung   6. OG. mitte   45.16         5833   CONCORDE   27   77656  
Offenburg   Pappelweg   1   Wohnung   Wohnung   6. OG. mitte   66.10        
5834   CONCORDE   28   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung  
6. OG. rechts   72.23         5835   CONCORDE   29   77656   Offenburg  
Pappelweg   1   Wohnung   Wohnung   7. OG. links   80.29         5836   CONCORDE
  30   77656   Offenburg   Pappelweg   1   Wohnung   Wohnung   7. OG. mitte  
45.16         5837   CONCORDE   31   77656   Offenburg   Pappelweg   1   Wohnung
  Wohnung   7. OG. mitte   66.10         5838   CONCORDE   32   77656  
Offenburg   Pappelweg   1   Wohnung   Wohnung   7. OG. rechts   72.23        
5839   CONCORDE   33   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung  
EG. links   80.02         5840   CONCORDE   34   77656   Offenburg   Pappelweg  
3   Wohnung   Wohnung   EG. mitte   44.92         5841   CONCORDE   35   77656  
Offenburg   Pappelweg   3   Wohnung   Wohnung   EG. mitte   66.10         5842  
CONCORDE   36   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung   EG.
rechts   70.77         5843   CONCORDE   37   77656   Offenburg   Pappelweg   3
  Wohnung   Wohnung   1. OG. links   80.02         5844   CONCORDE   38   77656
  Offenburg   Pappelweg   3   Wohnung   Wohnung   1. OG. mitte   44.92        
5845   CONCORDE   39   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung  
1. OG. mitte   66.10         5846   CONCORDE   40   77656   Offenburg  
Pappelweg   3   Wohnung   Wohnung   1. OG. rechts   70.77         5847  
CONCORDE   41   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung   2. OG.
links   80.29         5848   CONCORDE   42   77656   Offenburg   Pappelweg   3  
Wohnung   Wohnung   2. OG. mitte   45.16         5849   CONCORDE   43   77656  
Offenburg   Pappelweg   3   Wohnung   Wohnung   2. OG. mitte   66.10        
5850   CONCORDE   44   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung  
2. OG. rechts   70.77         5851   CONCORDE   45   77656   Offenburg  
Pappelweg   3   Wohnung   Wohnung   3. OG. links   80.29         5852   CONCORDE
  46   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung   3. OG. mitte  
45.16         5853   CONCORDE   47   77656   Offenburg   Pappelweg   3   Wohnung
  Wohnung   3. OG. mitte   66.10         5854   CONCORDE   48   77656  
Offenburg   Pappelweg   3   Wohnung   Wohnung   3. OG. rechts   70.77        
5856   CONCORDE   50   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung  
4. OG. mitte   45.16         5858   CONCORDE   52   77656   Offenburg  
Pappelweg   3   Wohnung   Wohnung   4. OG. rechts   70.77         5859  
CONCORDE   53   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung   5. OG.
links   80.29         5860   CONCORDE   54   77656   Offenburg   Pappelweg   3  
Wohnung   Wohnung   5. OG. mitte   45.16         5861   CONCORDE   55   77656  
Offenburg   Pappelweg   3   Wohnung   Wohnung   5. OG. mitte   66.10        
5862   CONCORDE   56   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung  
5. OG. rechts   70.77         5863   CONCORDE   57   77656   Offenburg  
Pappelweg   3   Wohnung   Wohnung   6. OG. links   80.29         5865   CONCORDE
  59   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung   6. OG. mitte  
66.10         5866   CONCORDE   60   77656   Offenburg   Pappelweg   3   Wohnung
  Wohnung   6. OG. rechts   70.77         5867   CONCORDE   61   77656  
Offenburg   Pappelweg   3   Wohnung   Wohnung   7. OG. links   80.29        
5868   CONCORDE   62   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung  
7. OG. mitte   45.16         5869   CONCORDE   63   77656   Offenburg  
Pappelweg   3   Wohnung   Wohnung   7. OG. mitte   66.10         5870   CONCORDE
  64   77656   Offenburg   Pappelweg   3   Wohnung   Wohnung   7. OG. rechts  
70.77         5927   CONCORDE   G09   77656   Offenburg   Pappelweg   6   Garage
  Garage                   5928   CONCORDE   G10   77656   Offenburg   Pappelweg
  6   Garage   Garage                   5929   CONCORDE   G11   77656  
Offenburg   Pappelweg   6   Garage   Garage                   5930   CONCORDE  
G12   77656   Offenburg   Pappelweg   6   Garage   Garage                   5931
  CONCORDE   G13   77656   Offenburg   Pappelweg   6   Garage   Garage          
        5932   CONCORDE   G14   77656   Offenburg   Pappelweg   6   Garage  
Garage                   5987   CONCORDE   G149   77656   Offenburg   Pappelweg
  6   Garage   Garage                   5933   CONCORDE   G15   77656  
Offenburg   Pappelweg   6   Garage   Garage                   5988   CONCORDE  
G150   77656   Offenburg   Pappelweg   6   Garage   Garage                  
5989   CONCORDE   G151   77656   Offenburg   Pappelweg   6   Garage   Garage    
              5990   CONCORDE   G152   77656   Offenburg   Pappelweg   6  
Garage   Garage                   5934   CONCORDE   G16   77656   Offenburg  
Pappelweg   6   Garage   Garage                   5935   CONCORDE   G17   77656
  Offenburg   Pappelweg   6   Garage   Garage                   5936   CONCORDE
  G18   77656   Offenburg   Pappelweg   6   Garage   Garage                  
5937   CONCORDE   G19   77656   Offenburg   Pappelweg   6   Garage   Garage    
              5938   CONCORDE   G20   77656   Offenburg   Pappelweg   6   Garage
  Garage                   5939   CONCORDE   G21   77656   Offenburg   Pappelweg
  6   Garage   Garage                   5940   CONCORDE   G22   77656  
Offenburg   Pappelweg   6   Garage   Garage                  

39

--------------------------------------------------------------------------------



5941   CONCORDE   G23   77656   Offenburg   Pappelweg   6   Garage   Garage    
              5942   CONCORDE   G24   77656   Offenburg   Pappelweg   6   Garage
  Garage                   5943   CONCORDE   G25   77656   Offenburg   Pappelweg
  8   Garage   Garage                   5944   CONCORDE   G26   77656  
Offenburg   Pappelweg   8   Garage   Garage                   5945   CONCORDE  
G27   77656   Offenburg   Pappelweg   8   Garage   Garage                   5946
  CONCORDE   G28   77656   Offenburg   Pappelweg   8   Garage   Garage          
        5947   CONCORDE   G29   77656   Offenburg   Pappelweg   8   Garage  
Garage                   5948   CONCORDE   G30   77656   Offenburg   Pappelweg  
8   Garage   Garage                   5949   CONCORDE   G31   77656   Offenburg
  Pappelweg   8   Garage   Garage                   5950   CONCORDE   G32  
77656   Offenburg   Pappelweg   8   Garage   Garage                   5951  
CONCORDE   G33   77656   Offenburg   Pappelweg   8   Garage   Garage            
      5952   CONCORDE   G34   77656   Offenburg   Pappelweg   8   Garage  
Garage                   5953   CONCORDE   G35   77656   Offenburg   Pappelweg  
8   Garage   Garage                   5954   CONCORDE   G36   77656   Offenburg
  Pappelweg   8   Garage   Garage                   5956   CONCORDE   G38  
77656   Offenburg   Pappelweg   8   Garage   Garage                   5957  
CONCORDE   G39   77656   Offenburg   Pappelweg   8   Garage   Garage            
      5958   CONCORDE   G40   77656   Offenburg   Pappelweg   8   Garage  
Garage                   5959   CONCORDE   G41   77656   Offenburg   Pappelweg  
10   Garage   Garage                   5960   CONCORDE   G42   77656   Offenburg
  Pappelweg   10   Garage   Garage                   5961   CONCORDE   G43  
77656   Offenburg   Pappelweg   10   Garage   Garage                   5962  
CONCORDE   G44   77656   Offenburg   Pappelweg   10   Garage   Garage          
        5963   CONCORDE   G45   77656   Offenburg   Pappelweg   10   Garage  
Garage                   5964   CONCORDE   G46   77656   Offenburg   Pappelweg  
10   Garage   Garage                   5965   CONCORDE   G47   77656   Offenburg
  Pappelweg   10   Garage   Garage                   5966   CONCORDE   G48  
77656   Offenburg   Pappelweg   10   Garage   Garage                   5967  
CONCORDE   G49   77656   Offenburg   Pappelweg   10   Garage   Garage          
        5968   CONCORDE   G50   77656   Offenburg   Pappelweg   10   Garage  
Garage                   5969   CONCORDE   G51   77656   Offenburg   Pappelweg  
10   Garage   Garage                   5970   CONCORDE   G52   77656   Offenburg
  Pappelweg   10   Garage   Garage                   5971   CONCORDE   G53  
77656   Offenburg   Pappelweg   10   Garage   Garage                   5973  
CONCORDE   G55   77656   Offenburg   Pappelweg   10   Garage   Garage          
        5974   CONCORDE   G56   77656   Offenburg   Pappelweg   10   Garage  
Garage                   5975   CONCORDE   G57   77656   Offenburg   Pappelweg  
12   Garage   Garage                   5976   CONCORDE   G58   77656   Offenburg
  Pappelweg   12   Garage   Garage                   5977   CONCORDE   G59  
77656   Offenburg   Pappelweg   12   Garage   Garage                   5978  
CONCORDE   G60   77656   Offenburg   Pappelweg   12   Garage   Garage          
        5979   CONCORDE   G61   77656   Offenburg   Pappelweg   12   Garage  
Garage                   5980   CONCORDE   G62   77656   Offenburg   Pappelweg  
12   Garage   Garage                   5981   CONCORDE   G63   77656   Offenburg
  Pappelweg   12   Garage   Garage                   5982   CONCORDE   G64  
77656   Offenburg   Pappelweg   12   Garage   Garage                   5919  
CONCORDE   G01   77656   Offenburg   Ulmenweg   4 a   Garage   Garage          
        5920   CONCORDE   G02   77656   Offenburg   Ulmenweg   4 a   Garage  
Garage                   5922   CONCORDE   G04   77656   Offenburg   Ulmenweg  
4 a   Garage   Garage                   5924   CONCORDE   G06   77656  
Offenburg   Ulmenweg   4 a   Garage   Garage                   5925   CONCORDE  
G07   77656   Offenburg   Ulmenweg   4 a   Garage   Garage                  
5926   CONCORDE   G08   77656   Offenburg   Ulmenweg   4 a   Garage   Garage    
              5872   CONCORDE   002   77656   Offenburg   Ulmenweg   1   Wohnung
  Wohnung   EG. rechts   80.43         5873   CONCORDE   003   77656   Offenburg
  Ulmenweg   1   Wohnung   Wohnung   1. OG. links   96.79         5874  
CONCORDE   004   77656   Offenburg   Ulmenweg   1   Wohnung   Wohnung   1. OG.
rechts   80.43         5875   CONCORDE   005   77656   Offenburg   Ulmenweg   1
  Wohnung   Wohnung   2. OG. links   96.79         5876   CONCORDE   006   77656
  Offenburg   Ulmenweg   1   Wohnung   Wohnung   2. OG. rechts   80.43        
5877   CONCORDE   007   77656   Offenburg   Ulmenweg   1   Wohnung   Wohnung  
3. OG. links   96.79         5878   CONCORDE   008   77656   Offenburg  
Ulmenweg   1   Wohnung   Wohnung   3. OG. rechts   80.43         5879   CONCORDE
  009   77656   Offenburg   Ulmenweg   2   Wohnung   Wohnung   EG. links   75.00
        5880   CONCORDE   010   77656   Offenburg   Ulmenweg   2   Wohnung  
Wohnung   EG. rechts   75.00         5881   CONCORDE   011   77656   Offenburg  
Ulmenweg   2   Wohnung   Wohnung   1. OG. links   75.00         5882   CONCORDE
  012   77656   Offenburg   Ulmenweg   2   Wohnung   Wohnung   1. OG. rechts  
75.00         5883   CONCORDE   013   77656   Offenburg   Ulmenweg   2   Wohnung
  Wohnung   2. OG. links   75.00         5884   CONCORDE   014   77656  
Offenburg   Ulmenweg   2   Wohnung   Wohnung   2. OG. rechts   75.00        
5885   CONCORDE   015   77656   Offenburg   Ulmenweg   2   Wohnung   Wohnung  
3. OG. links   75.00         5886   CONCORDE   016   77656   Offenburg  
Ulmenweg   2   Wohnung   Wohnung   3. OG. rechts   75.00         5887   CONCORDE
  017   77656   Offenburg   Ulmenweg   3   Wohnung   Wohnung   EG. links   96.79
        5888   CONCORDE   018   77656   Offenburg   Ulmenweg   3   Wohnung  
Wohnung   EG. rechts   80.43         5889   CONCORDE   019   77656   Offenburg  
Ulmenweg   3   Wohnung   Wohnung   1. OG. links   96.79         5890   CONCORDE
  020   77656   Offenburg   Ulmenweg   3   Wohnung   Wohnung   1. OG. rechts  
80.43         5891   CONCORDE   021   77656   Offenburg   Ulmenweg   3   Wohnung
  Wohnung   2. OG. links   96.79         5892   CONCORDE   022   77656  
Offenburg   Ulmenweg   3   Wohnung   Wohnung   2. OG. rechts   80.43        
5893   CONCORDE   023   77656   Offenburg   Ulmenweg   3   Wohnung   Wohnung  
3. OG. links   96.79         5894   CONCORDE   024   77656   Offenburg  
Ulmenweg   3   Wohnung   Wohnung   3. OG. rechts   80.43         5895   CONCORDE
  025   77656   Offenburg   Ulmenweg   4   Wohnung   Wohnung   EG. links   96.79
        5896   CONCORDE   026   77656   Offenburg   Ulmenweg   4   Wohnung  
Wohnung   EG. rechts   80.43         5897   CONCORDE   027   77656   Offenburg  
Ulmenweg   4   Wohnung   Wohnung   1. OG. links   96.79         5898   CONCORDE
  028   77656   Offenburg   Ulmenweg   4   Wohnung   Wohnung   1. OG. rechts  
80.43         5900   CONCORDE   030   77656   Offenburg   Ulmenweg   4   Wohnung
  Wohnung   2. OG. rechts   80.43         5901   CONCORDE   031   77656  
Offenburg   Ulmenweg   4   Wohnung   Wohnung   3. OG. links   96.79         5902
  CONCORDE   032   77656   Offenburg   Ulmenweg   4   Wohnung   Wohnung   3. OG.
rechts   80.43         5903   CONCORDE   033   77656   Offenburg   Ulmenweg   5
  Wohnung   Wohnung   EG. links   75.00         5904   CONCORDE   034   77656  
Offenburg   Ulmenweg   5   Wohnung   Wohnung   EG. rechts   75.00         5905  
CONCORDE   035   77656   Offenburg   Ulmenweg   5   Wohnung   Wohnung   1. OG.
links   75.00         5906   CONCORDE   036   77656   Offenburg   Ulmenweg   5  
Wohnung   Wohnung   1. OG. rechts   75.00         5907   CONCORDE   037   77656
  Offenburg   Ulmenweg   5   Wohnung   Wohnung   2. OG. links   75.00        
5908   CONCORDE   038   77656   Offenburg   Ulmenweg   5   Wohnung   Wohnung  
2. OG. rechts   75.00         5909   CONCORDE   039   77656   Offenburg  
Ulmenweg   5   Wohnung   Wohnung   3. OG. links   75.00         5910   CONCORDE
  040   77656   Offenburg   Ulmenweg   5   Wohnung   Wohnung   3. OG. rechts  
75.00         5911   CONCORDE   041   77656   Offenburg   Ulmenweg   6   Wohnung
  Wohnung   EG. links   96.79         5912   CONCORDE   042   77656   Offenburg
  Ulmenweg   6   Wohnung   Wohnung   EG. rechts   80.43         5913   CONCORDE
  043   77656   Offenburg   Ulmenweg   6   Wohnung   Wohnung   1. OG. links  
96.79         5914   CONCORDE   044   77656   Offenburg   Ulmenweg   6   Wohnung
  Wohnung   1. OG. rechts   80.43         5915   CONCORDE   045   77656  
Offenburg   Ulmenweg   6   Wohnung   Wohnung   2. OG. links   96.79         5916
  CONCORDE   046   77656   Offenburg   Ulmenweg   6   Wohnung   Wohnung   2. OG.
rechts   80.43         5917   CONCORDE   047   77656   Offenburg   Ulmenweg   6
  Wohnung   Wohnung   3. OG. links   96.79         5918   CONCORDE   048   77656
  Offenburg   Ulmenweg   6   Wohnung   Wohnung   3. OG. rechts   80.43        
3454   CONCORDE   001   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   1. OG. links   74.26         3463   CONCORDE   002   70178   Stuttgart
  Hasenbergsteige   18   Wohnung   Wohnung   1. OG. links mitte   74.91        
3466   CONCORDE   003   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   1. OG. links mitte   74.91         3468   CONCORDE   004   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   1. OG. links mitte  
74.91         3521   CONCORDE   005   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   1. OG. links mitte   74.91         3592   CONCORDE   006  
70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   1. OG. links  
72.35         3593   CONCORDE   007   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   1. OG. rechts   72.35         3594   CONCORDE   008   70178
  Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   1. OG. rechts mitte  
74.91         3595   CONCORDE   009   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   1. OG. rechts mitte   74.91         3596   CONCORDE   010  
70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   1. OG. rechts
mitte   74.91         3597   CONCORDE   011   70178   Stuttgart  
Hasenbergsteige   18   Wohnung   Wohnung   1. OG. rechts   71.92         3598  
CONCORDE   012   70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung  
1. OG. rechts   71.40         3599   CONCORDE   013   70178   Stuttgart  
Hasenbergsteige   18   Wohnung   Wohnung   2. OG. links   88.80         3600  
CONCORDE   014   70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung  
2. OG. links mitte   71.48         3601   CONCORDE   015   70178   Stuttgart  
Hasenbergsteige   18   Wohnung   Wohnung   2. OG. links mitte   71.48        
3602   CONCORDE   016   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   2. OG. links mitte   71.48         3603   CONCORDE   017   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   2. OG. links mitte  
71.48         3604   CONCORDE   018   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   2. OG. links   70.25         3605   CONCORDE   019   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   2. OG. rechts   70.25    
    3606   CONCORDE   020   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   2. OG. rechts mitte   71.48         3607   CONCORDE   021   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   2. OG. rechts   71.48    
    3608   CONCORDE   022   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   2. OG. rechts mitte   71.48         3609   CONCORDE   023   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   2. OG. rechts mitte  
70.23         3610   CONCORDE   024   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   2. OG. rechts   72.72         3611   CONCORDE   025   70178
  Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   3. OG. links   38.13  
      3612   CONCORDE   026   70178   Stuttgart   Hasenbergsteige   18   Wohnung
  Wohnung   3. OG. links mitte   66.76         3614   CONCORDE   028   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   3. OG. links mitte  
67.07         3615   CONCORDE   029   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   3. OG. links mitte   67.07         3616   CONCORDE   030  
70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   3. OG. links
mitte   67.07         3617   CONCORDE   031   70178   Stuttgart  
Hasenbergsteige   18   Wohnung   Wohnung   3. OG. links   58.09         3619  
CONCORDE   033   70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung  
3. OG. rechts mitte   67.07         3621   CONCORDE   035   70178   Stuttgart  
Hasenbergsteige   18   Wohnung   Wohnung   3. OG. rechts mitte   67.07        
3622   CONCORDE   036   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   3. OG. rechts mitte   67.51         3623   CONCORDE   037   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   3. OG. rechts mitte  
71.00         3624   CONCORDE   038   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   3. OG. rechts   90.86         3625   CONCORDE   039   70178
  Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   4. OG. links mitte  
63.93        

40

--------------------------------------------------------------------------------





3626   CONCORDE   040   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   4. OG. links mitte   77.01         3628   CONCORDE   042   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   4. OG. links mitte  
83.51         3630   CONCORDE   044   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   4. OG. rechts   89.36         3632   CONCORDE   046   70178
  Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   4. OG. rechts mitte  
75.56         3633   CONCORDE   047   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   4. OG. rechts mitte   65.14         3634   CONCORDE   048  
70178   Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   4. OG. rechts
mitte   65.14         3635   CONCORDE   049   70178   Stuttgart  
Hasenbergsteige   18   Wohnung   Wohnung   4. OG. rechts mitte   65.14        
3636   CONCORDE   050   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   4. OG. rechts mitte   60.38         3637   CONCORDE   051   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   4. OG. links   39.80    
    3638   CONCORDE   052   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   4. OG. links mitte   31.84         3639   CONCORDE   053   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   5. OG. links   65.69    
    3842   CONCORDE   054   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   5. OG. rechts   82.86         3861   CONCORDE   057   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   5. OG. rechts   60.38    
    3886   CONCORDE   058   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   5. OG. rechts mitte   70.54         3891   CONCORDE   060   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   5. OG. links   90.33    
    3892   CONCORDE   061   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   5. OG. links mitte   31.84         3893   CONCORDE   062   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   5. OG. links mitte  
31.84         3894   CONCORDE   063   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   5. OG. links   31.84         3895   CONCORDE   064   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   6. OG. links mitte  
62.97         3901   CONCORDE   067   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   6. OG. rechts   33.33         3914   CONCORDE   068   70178
  Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   6. OG. links   60.38  
      3909   CONCORDE   069   70178   Stuttgart   Hasenbergsteige   18   Wohnung
  Wohnung   6. OG. links mitte   66.67         3932   CONCORDE   071   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   6. OG. links   88.83    
    3933   CONCORDE   072   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   6. OG. links mitte   31.84         3935   CONCORDE   074   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   6. OG. links   31.84    
    3937   CONCORDE   076   70178   Stuttgart   Hasenbergsteige   18   Wohnung  
Wohnung   7. OG. rechts   58.76         3939   CONCORDE   078   70178  
Stuttgart   Hasenbergsteige   18   Wohnung   Wohnung   7. OG. rechts mitte  
33.52         3943   CONCORDE   082   70178   Stuttgart   Hasenbergsteige   18  
Wohnung   Wohnung   7. OG. links   31.03         3993   CONCORDE   G087   70178
  Stuttgart   Hasenbergsteige   18   Garage   Garage                   3997  
CONCORDE   G091   70178   Stuttgart   Hasenbergsteige   18   Garage   Garage    
              3998   CONCORDE   G092   70178   Stuttgart   Hasenbergsteige   18
  Garage   Garage                   3999   CONCORDE   G093   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4008   CONCORDE   G094
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4009   CONCORDE   G095   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4010   CONCORDE   G096   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4012   CONCORDE   G097
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4020   CONCORDE   G101   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4024   CONCORDE   G105   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4025   CONCORDE   G106
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4028   CONCORDE   G109   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4029   CONCORDE   G110   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4030   CONCORDE   G111
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4031   CONCORDE   G112   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4032   CONCORDE   G113   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4033   CONCORDE   G114
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4034   CONCORDE   G115   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4035   CONCORDE   G116   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4036   CONCORDE   G117
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4037   CONCORDE   G118   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4038   CONCORDE   G119   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4039   CONCORDE   G120
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4040   CONCORDE   G121   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4044   CONCORDE   G125   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4045   CONCORDE   G126
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4046   CONCORDE   G127   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4047   CONCORDE   G128   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4049   CONCORDE   G129
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4050   CONCORDE   G130   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4051   CONCORDE   G131   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4053   CONCORDE   G132
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4054   CONCORDE   G133   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4055   CONCORDE   G134   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4056   CONCORDE   G135
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4057   CONCORDE   G136   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4058   CONCORDE   G137   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4059   CONCORDE   G138
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4060   CONCORDE   G139   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4062   CONCORDE   G140   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4063   CONCORDE   G141
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4064   CONCORDE   G142   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4065   CONCORDE   G143   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4067   CONCORDE   G144
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4068   CONCORDE   G145   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4069   CONCORDE   G146   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4071   CONCORDE   G147
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4072   CONCORDE   G148   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4073   CONCORDE   G149   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4074   CONCORDE   G150
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4076   CONCORDE   G151   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4077   CONCORDE   G152   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4078   CONCORDE   G153
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4079   CONCORDE   G154   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4081   CONCORDE   G155   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4082   CONCORDE   G156
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4083   CONCORDE   G157   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4085   CONCORDE   G158   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4086   CONCORDE   G159
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4089   CONCORDE   G161   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4090   CONCORDE   G162   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4091   CONCORDE   G163
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
4093   CONCORDE   G164   70178   Stuttgart   Hasenbergsteige   18   Garage  
Garage                   4094   CONCORDE   G165   70178   Stuttgart  
Hasenbergsteige   18   Garage   Garage                   4095   CONCORDE   G166
  70178   Stuttgart   Hasenbergsteige   18   Garage   Garage                  
5653   CONCORDE   01   65205   Wiesbaden   Augsburger Straße   1   Wohnung  
Wohnung   EG. links   68.67         6538   CONCORDE   02   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   EG. links   56.02         5992  
CONCORDE   03   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
EG. links   68.67         5993   CONCORDE   04   65205   Wiesbaden   Augsburger
Straße   1   Wohnung   Wohnung   EG. rechts   68.67         5994   CONCORDE   05
  65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung   EG. rechts  
56.02         5995   CONCORDE   06   65205   Wiesbaden   Augsburger Straße   1  
Wohnung   Wohnung   EG. rechts   68.67         5996   CONCORDE   07   65205  
Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung   1. OG. links   68.67    
    5997   CONCORDE   08   65205   Wiesbaden   Augsburger Straße   1   Wohnung  
Wohnung   1. OG. links   56.02         5998   CONCORDE   09   65205   Wiesbaden
  Augsburger Straße   1   Wohnung   Wohnung   1. OG. links   68.67         5999
  CONCORDE   10   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung
  1. OG. rechts   68.67         6001   CONCORDE   11   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   1. OG. rechts   56.02         6002  
CONCORDE   12   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
1. OG. rechts   68.67         6003   CONCORDE   13   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   2. OG. links   68.67         6004  
CONCORDE   14   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
2. OG. links   56.02         6005   CONCORDE   15   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   2. OG. links   68.67         6006  
CONCORDE   16   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
2. OG. rechts   68.67         6007   CONCORDE   17   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   2. OG. rechts   56.02         6008  
CONCORDE   18   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
2. OG. rechts   68.67         6009   CONCORDE   19   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   3. OG. links   68.67         6010  
CONCORDE   20   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
3. OG. links   56.02         6011   CONCORDE   21   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   3. OG. links   68.67         6012  
CONCORDE   22   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
3. OG. rechts   68.67         6013   CONCORDE   23   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   3. OG. rechts   56.02         6014  
CONCORDE   24   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
3. OG. rechts   68.67         6015   CONCORDE   25   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   4. OG. links   68.67         6016  
CONCORDE   26   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
4. OG. links   56.02         6017   CONCORDE   27   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   4. OG. links   68.67         6018  
CONCORDE   28   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
4. OG. rechts   68.67         6019   CONCORDE   29   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   4. OG. rechts   56.02         6020  
CONCORDE   30   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
4. OG. rechts   68.67         6021   CONCORDE   31   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   5. OG. links   68.67         6022  
CONCORDE   32   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
5. OG. links   56.02         6023   CONCORDE   33   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   5. OG. links   68.67         6024  
CONCORDE   34   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
5. OG. rechts   68.67         6025   CONCORDE   35   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   5. OG. rechts   56.02        

41

--------------------------------------------------------------------------------



6026   CONCORDE   36   65205   Wiesbaden   Augsburger Straße   1   Wohnung  
Wohnung   5. OG. rechts   68.67         6027   CONCORDE   37   65205   Wiesbaden
  Augsburger Straße   1   Wohnung   Wohnung   6. OG. links   68.67         6028
  CONCORDE   38   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung
  6. OG. links   56.02         6029   CONCORDE   39   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   6. OG. links   68.67         6030  
CONCORDE   40   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
6. OG. rechts   68.67         6031   CONCORDE   41   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   6. OG. rechts   56.02         6032  
CONCORDE   42   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
6. OG. rechts   68.67         6033   CONCORDE   43   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   7. OG. links   68.67         6034  
CONCORDE   44   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
7. OG. links   56.02         6035   CONCORDE   45   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   7. OG. links   68.67         6036  
CONCORDE   46   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
7. OG. rechts   68.67         6038   CONCORDE   47   65205   Wiesbaden  
Augsburger Straße   1   Wohnung   Wohnung   7. OG. rechts   56.02         6040  
CONCORDE   48   65205   Wiesbaden   Augsburger Straße   1   Wohnung   Wohnung  
7. OG. rechts   68.67         5641   CONCORDE   01   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   EG. links   68.67         6041  
CONCORDE   02   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
EG. links   56.02         6042   CONCORDE   03   65205   Wiesbaden   Augsburger
Straße   2   Wohnung   Wohnung   EG. links   68.67         6037   CONCORDE   04
  65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung   EG. rechts  
68.67         6039   CONCORDE   05   65205   Wiesbaden   Augsburger Straße   2  
Wohnung   Wohnung   EG. rechts   56.02         6043   CONCORDE   06   65205  
Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung   EG. rechts   68.67      
  6044   CONCORDE   07   65205   Wiesbaden   Augsburger Straße   2   Wohnung  
Wohnung   1. OG. links   68.67         6045   CONCORDE   08   65205   Wiesbaden
  Augsburger Straße   2   Wohnung   Wohnung   1. OG. links   56.02         6046
  CONCORDE   09   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung
  1. OG. links   68.67         6047   CONCORDE   10   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   1. OG. rechts   68.67         6048  
CONCORDE   11   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
1. OG. rechts   56.02         6049   CONCORDE   12   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   1. OG. rechts   68.67         6050  
CONCORDE   13   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
2. OG. links   68.67         6051   CONCORDE   14   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   2. OG. links   56.02         6052  
CONCORDE   15   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
2. OG. links   68.67         6053   CONCORDE   16   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   2. OG. rechts   68.67         6054  
CONCORDE   17   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
2. OG. rechts   56.02         6055   CONCORDE   18   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   2. OG. rechts   68.67         6056  
CONCORDE   19   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
3. OG. links   68.67         6057   CONCORDE   20   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   3. OG. links   56.02         6058  
CONCORDE   21   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
3. OG. links   68.67         6059   CONCORDE   22   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   3. OG. rechts   68.67         6060  
CONCORDE   23   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
3. OG. rechts   56.02         6061   CONCORDE   24   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   3. OG. rechts   68.67         6062  
CONCORDE   25   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
4. OG. links   68.67         6063   CONCORDE   26   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   4. OG. links   56.02         6064  
CONCORDE   27   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
4. OG. links   68.67         6065   CONCORDE   28   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   4. OG. rechts   68.67         6066  
CONCORDE   29   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
4. OG. rechts   56.02         6067   CONCORDE   30   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   4. OG. rechts   68.67         6068  
CONCORDE   31   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
5. OG. links   68.67         6069   CONCORDE   32   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   5. OG. links   56.02         6070  
CONCORDE   33   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
5. OG. links   68.67         6071   CONCORDE   34   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   5. OG. rechts   68.67         6072  
CONCORDE   35   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
5. OG. rechts   56.02         6073   CONCORDE   36   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   5. OG. rechts   68.67         6074  
CONCORDE   37   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
6. OG. links   68.67         6075   CONCORDE   38   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   6. OG. links   56.02         6076  
CONCORDE   39   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
6. OG. links   68.67         6077   CONCORDE   40   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   6. OG. rechts   68.67         6078  
CONCORDE   41   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
6. OG. rechts   56.02         6079   CONCORDE   42   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   6. OG. rechts   68.67         6080  
CONCORDE   43   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
7. OG. links   68.67         6081   CONCORDE   44   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   7. OG. links   56.02         6082  
CONCORDE   45   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
7. OG. links   68.67         6083   CONCORDE   46   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   7. OG. rechts   68.67         6084  
CONCORDE   47   65205   Wiesbaden   Augsburger Straße   2   Wohnung   Wohnung  
7. OG. rechts   56.02         6085   CONCORDE   48   65205   Wiesbaden  
Augsburger Straße   2   Wohnung   Wohnung   7. OG. rechts   68.67         5383  
CONCORDE   01   65205   Wiesbaden   Düsseldorfer Straße   2   Wohnung   Wohnung
  EG. links 66.16             5393   CONCORDE   02   65205   Wiesbaden  
Düsseldorfer Straße   2   Wohnung   Wohnung   EG. rechts 80.42             5396
  CONCORDE   03   65205   Wiesbaden   Düsseldorfer Straße   2   Wohnung  
Wohnung   ZG links 52.33             5399   CONCORDE   04   65205   Wiesbaden  
Düsseldorfer Straße   2   Wohnung   Wohnung   ZG rechts 69.13             5401  
CONCORDE   05   65205   Wiesbaden   Düsseldorfer Straße   2   Wohnung   Wohnung
  1. OG. links 66.05             5405   CONCORDE   06   65205   Wiesbaden  
Düsseldorfer Straße   2   Wohnung   Wohnung   1. OG. rechts 80.28            
5407   CONCORDE   07   65205   Wiesbaden   Düsseldorfer Straße   2   Wohnung  
Wohnung   1. ZG links 52.33             5410   CONCORDE   08   65205   Wiesbaden
  Düsseldorfer Straße   2   Wohnung   Wohnung   1. ZG rechts 68.99            
5411   CONCORDE   09   65205   Wiesbaden   Düsseldorfer Straße   2   Wohnung  
Wohnung   2. OG. links 66.01             5412   CONCORDE   10   65205  
Wiesbaden   Düsseldorfer Straße   2   Wohnung   Wohnung   2. OG. rechts 80.13  
          5413   CONCORDE   11   65205   Wiesbaden   Düsseldorfer Straße   2  
Wohnung   Wohnung   2. ZG links 52.10             5415   CONCORDE   12   65205  
Wiesbaden   Düsseldorfer Straße   2   Wohnung   Wohnung   2. ZG rechts 68.85    
        5417   CONCORDE   13   65205   Wiesbaden   Düsseldorfer Straße   2  
Wohnung   Wohnung   3. OG. links 65.96             5423   CONCORDE   15   65205
  Wiesbaden   Düsseldorfer Straße   2   Wohnung   Wohnung   3. ZG links 52.02  
          5425   CONCORDE   16   65205   Wiesbaden   Düsseldorfer Straße   2  
Wohnung   Wohnung   3. ZG rechts 68.77             6223   CONCORDE   01   65205
  Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung   EG. links 79.33    
        6224   CONCORDE   02   65205   Wiesbaden   Düsseldorfer Straße   3  
Wohnung   Wohnung   EG. links mitte 88.79             6225   CONCORDE   03  
65205   Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung   EG. rechts
mitte 74.40             6227   CONCORDE   04   65205   Wiesbaden   Düsseldorfer
Straße   3   Wohnung   Wohnung   EG. rechts 55.73             6228   CONCORDE  
05   65205   Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung   1. OG.
links 79.33             6230   CONCORDE   06   65205   Wiesbaden   Düsseldorfer
Straße   3   Wohnung   Wohnung   1. OG. links mitte 88.79             6231  
CONCORDE   07   65205   Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung
  1. OG. rechts mitte 74.40             6232   CONCORDE   08   65205   Wiesbaden
  Düsseldorfer Straße   3   Wohnung   Wohnung   1. OG. rechts 55.73            
6233   CONCORDE   09   65205   Wiesbaden   Düsseldorfer Straße   3   Wohnung  
Wohnung   2. OG. links 79.33             6234   CONCORDE   10   65205  
Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung   2. OG. links mitte
88.79             6235   CONCORDE   11   65205   Wiesbaden   Düsseldorfer Straße
  3   Wohnung   Wohnung   2. OG. rechts mitte 74.40             6236   CONCORDE
  12   65205   Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung   2. OG.
rechts 55.73             6237   CONCORDE   13   65205   Wiesbaden   Düsseldorfer
Straße   3   Wohnung   Wohnung   3. OG. links 79.33             6238   CONCORDE
  14   65205   Wiesbaden   Düsseldorfer Straße   3   Wohnung   Wohnung   3. OG.
links mitte 88.79             6241   CONCORDE   16   65205   Wiesbaden  
Düsseldorfer Straße   3   Wohnung   Wohnung   3. OG. rechts 55.73            
5637   CONCORDE   17   65205   Wiesbaden   Düsseldorfer Straße   3   Garage  
Garage                   6478   CONCORDE   18   65205   Wiesbaden   Düsseldorfer
Straße   3   Garage   Garage                   5642   CONCORDE   19   65205  
Wiesbaden   Düsseldorfer Straße   3   Garage   Garage                   5644  
CONCORDE   20   65205   Wiesbaden   Düsseldorfer Straße   3   Garage   Garage  
                5645   CONCORDE   21   65205   Wiesbaden   Düsseldorfer Straße  
3   Garage   Garage                   5646   CONCORDE   22   65205   Wiesbaden  
Düsseldorfer Straße   3   Garage   Garage                   5648   CONCORDE   23
  65205   Wiesbaden   Düsseldorfer Straße   3   Garage   Garage                
  5649   CONCORDE   24   65205   Wiesbaden   Düsseldorfer Straße   3   Garage  
Garage                   5651   CONCORDE   25   65205   Wiesbaden   Düsseldorfer
Straße   3   Garage   Garage                   5652   CONCORDE   26   65205  
Wiesbaden   Düsseldorfer Straße   3   Garage   Garage                   9048  
CONCORDE   S01   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9047   CONCORDE   S02   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9046  
CONCORDE   S03   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9045   CONCORDE   S04   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9044  
CONCORDE   S05   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9043   CONCORDE   S06   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9042  
CONCORDE   S07   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9041   CONCORDE   S08   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9040  
CONCORDE   S09   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9039   CONCORDE   S10   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9049  
CONCORDE   S11   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9050   CONCORDE   S12   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9051  
CONCORDE   S13   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9052   CONCORDE   S14   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9053  
CONCORDE   S15   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9054   CONCORDE   S16   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9055  
CONCORDE   S17   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   9057   CONCORDE   S19   65205   Wiesbaden  
Düsseldorfer Straße   3   Stellplatz   Stellplatz                   9058  
CONCORDE   S20   65205   Wiesbaden   Düsseldorfer Straße   3   Stellplatz  
Stellplatz                   5602   CONCORDE   01   65205   Wiesbaden  
Düsseldorfer Straße   4   Wohnung   Wohnung   EG. links 88.79             5620  
CONCORDE   02   65205   Wiesbaden   Düsseldorfer Straße   4   Wohnung   Wohnung
  EG. links mitte 74.40             5621   CONCORDE   03   65205   Wiesbaden  
Düsseldorfer Straße   4   Wohnung   Wohnung   EG. rechts mitte 55.73            
5622   CONCORDE   04   65205   Wiesbaden   Düsseldorfer Straße   4   Wohnung  
Wohnung   EG. rechts 79.33             5623   CONCORDE   05   65205   Wiesbaden
  Düsseldorfer Straße   4   Wohnung   Wohnung   1. OG. links 88.79            
5624   CONCORDE   06   65205   Wiesbaden   Düsseldorfer Straße   4   Wohnung  
Wohnung   1. OG. links mitte 74.40             5625   CONCORDE   07   65205  
Wiesbaden   Düsseldorfer Straße   4   Wohnung   Wohnung   1. OG. rechts mitte
55.73             5628   CONCORDE   08   65205   Wiesbaden   Düsseldorfer Straße
  4   Wohnung   Wohnung   1. OG. rechts 79.33             Düsseldorfer Straße  
                                               

42

--------------------------------------------------------------------------------







5629   CONCORDE   09   65205   Wiesbaden   Düsseldorfer Straße   4   Wohnung  
Wohnung   2. OG. links   88.79         5631   CONCORDE   11   65205   Wiesbaden
  Düsseldorfer Straße   4   Wohnung   Wohnung   2. OG. rechts mitte   55.73    
    5632   CONCORDE   12   65205   Wiesbaden   Düsseldorfer Straße   4   Wohnung
  Wohnung   2. OG. rechts   79.33         5634   CONCORDE   14   65205  
Wiesbaden   Düsseldorfer Straße   4   Wohnung   Wohnung   3. OG. links mitte  
74.40         5635   CONCORDE   15   65205   Wiesbaden   Düsseldorfer Straße   4
  Wohnung   Wohnung   3. OG. rechts mitte   55.73         5636   CONCORDE   16  
65205   Wiesbaden   Düsseldorfer Straße   4   Wohnung   Wohnung   3. OG. rechts
  79.33         5326   CONCORDE   25   65205   Wiesbaden   Freiburger Straße   1
  Wohnung   Wohnung   EG. links   68.28         5327   CONCORDE   26   65205  
Wiesbaden   Freiburger Straße   1   Wohnung   Wohnung   EG. rechts   81.27      
  5328   CONCORDE   27   65205   Wiesbaden   Freiburger Straße   1   Wohnung  
Wohnung   1. OG. links   68.28         5329   CONCORDE   28   65205   Wiesbaden
  Freiburger Straße   1   Wohnung   Wohnung   1. OG. rechts   81.27         5330
  CONCORDE   29   65205   Wiesbaden   Freiburger Straße   1   Wohnung   Wohnung
  2. OG. links   68.28         5331   CONCORDE   30   65205   Wiesbaden  
Freiburger Straße   1   Wohnung   Wohnung   2. OG. rechts   81.27         5332  
CONCORDE   31   65205   Wiesbaden   Freiburger Straße   1   Wohnung   Wohnung  
3. OG. links   68.28         5333   CONCORDE   32   65205   Wiesbaden  
Freiburger Straße   1   Wohnung   Wohnung   3. OG. rechts   81.27         5187  
CONCORDE   25   65205   Wiesbaden   Freiburger Straße   2   Wohnung   Wohnung  
EG. links   52.01         5189   CONCORDE   26   65205   Wiesbaden   Freiburger
Straße   2   Wohnung   Wohnung   EG. rechts   68.24         5190   CONCORDE   27
  65205   Wiesbaden   Freiburger Straße   2   Wohnung   Wohnung   1. OG. links  
52.01         5191   CONCORDE   28   65205   Wiesbaden   Freiburger Straße   2  
Wohnung   Wohnung   1. OG. rechts   68.24         5192   CONCORDE   29   65205  
Wiesbaden   Freiburger Straße   2   Wohnung   Wohnung   2. OG. links   52.01    
    5193   CONCORDE   30   65205   Wiesbaden   Freiburger Straße   2   Wohnung  
Wohnung   2. OG. rechts   68.24         5334   CONCORDE   33   65205   Wiesbaden
  Freiburger Straße   3   Wohnung   Wohnung   EG. links   54.88         5335  
CONCORDE   34   65205   Wiesbaden   Freiburger Straße   3   Wohnung   Wohnung  
EG. rechts   81.27         5336   CONCORDE   35   65205   Wiesbaden   Freiburger
Straße   3   Wohnung   Wohnung   1. OG. links   54.88         5337   CONCORDE  
36   65205   Wiesbaden   Freiburger Straße   3   Wohnung   Wohnung   1. OG.
rechts   81.27         5338   CONCORDE   37   65205   Wiesbaden   Freiburger
Straße   3   Wohnung   Wohnung   2. OG. links   54.88         5339   CONCORDE  
38   65205   Wiesbaden   Freiburger Straße   3   Wohnung   Wohnung   2. OG.
rechts   81.27         5340   CONCORDE   39   65205   Wiesbaden   Freiburger
Straße   3   Wohnung   Wohnung   3. OG. links   54.88         5342   CONCORDE  
40   65205   Wiesbaden   Freiburger Straße   3   Wohnung   Wohnung   3. OG.
rechts   81.27         5197   CONCORDE   31   65205   Wiesbaden   Freiburger
Straße   4   Wohnung   Wohnung   EG. links   82.11         5199   CONCORDE   32
  65205   Wiesbaden   Freiburger Straße   4   Wohnung   Wohnung   EG. rechts  
68.25         5200   CONCORDE   33   65205   Wiesbaden   Freiburger Straße   4  
Wohnung   Wohnung   1. OG. links   82.11         5202   CONCORDE   34   65205  
Wiesbaden   Freiburger Straße   4   Wohnung   Wohnung   1. OG. rechts   68.25  
      5204   CONCORDE   35   65205   Wiesbaden   Freiburger Straße   4   Wohnung
  Wohnung   2. OG. links   82.11         5205   CONCORDE   36   65205  
Wiesbaden   Freiburger Straße   4   Wohnung   Wohnung   2. OG. rechts   68.25  
      5343   CONCORDE   41   65205   Wiesbaden   Freiburger Straße   5   Wohnung
  Wohnung   EG. links   54.29         5345   CONCORDE   42   65205   Wiesbaden  
Freiburger Straße   5   Wohnung   Wohnung   EG. rechts   68.28         5347  
CONCORDE   43   65205   Wiesbaden   Freiburger Straße   5   Wohnung   Wohnung  
1. OG. links   54.29         5348   CONCORDE   44   65205   Wiesbaden  
Freiburger Straße   5   Wohnung   Wohnung   1. OG. rechts   68.28         5350  
CONCORDE   45   65205   Wiesbaden   Freiburger Straße   5   Wohnung   Wohnung  
2. OG. links   54.29         5352   CONCORDE   46   65205   Wiesbaden  
Freiburger Straße   5   Wohnung   Wohnung   2. OG. rechts   68.28         5354  
CONCORDE   47   65205   Wiesbaden   Freiburger Straße   5   Wohnung   Wohnung  
3. OG. links   54.29         5356   CONCORDE   48   65205   Wiesbaden  
Freiburger Straße   5   Wohnung   Wohnung   3. OG. rechts   68.28         5240  
CONCORDE   01   65205   Wiesbaden   Freiburger Straße   6   Wohnung   Wohnung  
EG. links   52.01         5241   CONCORDE   02   65205   Wiesbaden   Freiburger
Straße   6   Wohnung   Wohnung   EG. rechts   68.24         5242   CONCORDE   03
  65205   Wiesbaden   Freiburger Straße   6   Wohnung   Wohnung   1. OG. links  
52.01         5243   CONCORDE   04   65205   Wiesbaden   Freiburger Straße   6  
Wohnung   Wohnung   1. OG. rechts   68.24         5278   CONCORDE   05   65205  
Wiesbaden   Freiburger Straße   6   Wohnung   Wohnung   2. OG. links   52.01    
    5245   CONCORDE   06   65205   Wiesbaden   Freiburger Straße   6   Wohnung  
Wohnung   2. OG. rechts   68.24         5246   CONCORDE   07   65205   Wiesbaden
  Freiburger Straße   8   Wohnung   Wohnung   EG. links   82.11         5248  
CONCORDE   08   65205   Wiesbaden   Freiburger Straße   8   Wohnung   Wohnung  
EG. rechts   68.25         5249   CONCORDE   09   65205   Wiesbaden   Freiburger
Straße   8   Wohnung   Wohnung   1. OG. links   82.11         5250   CONCORDE  
10   65205   Wiesbaden   Freiburger Straße   8   Wohnung   Wohnung   1. OG.
rechts   68.25         2822   CONCORDE   11   65205   Wiesbaden   Freiburger
Straße   8   Wohnung   Wohnung   2. OG. links   82.11         5252   CONCORDE  
12   65205   Wiesbaden   Freiburger Straße   8   Wohnung   Wohnung   2. OG.
rechts   68.25         5253   CONCORDE   13   65205   Wiesbaden   Freiburger
Straße   10   Wohnung   Wohnung   EG. links   52.01         5254   CONCORDE   14
  65205   Wiesbaden   Freiburger Straße   10   Wohnung   Wohnung   EG. rechts  
68.24         5255   CONCORDE   15   65205   Wiesbaden   Freiburger Straße   10
  Wohnung   Wohnung   1. OG. links   52.01         5256   CONCORDE   16   65205
  Wiesbaden   Freiburger Straße   10   Wohnung   Wohnung   1. OG. rechts   68.24
        5258   CONCORDE   17   65205   Wiesbaden   Freiburger Straße   10  
Wohnung   Wohnung   2. OG. links   52.01         5260   CONCORDE   18   65205  
Wiesbaden   Freiburger Straße   10   Wohnung   Wohnung   2. OG. rechts   68.24  
      5261   CONCORDE   19   65205   Wiesbaden   Freiburger Straße   12  
Wohnung   Wohnung   EG. links   82.11         5263   CONCORDE   20   65205  
Wiesbaden   Freiburger Straße   12   Wohnung   Wohnung   EG. rechts   68.25    
    5264   CONCORDE   21   65205   Wiesbaden   Freiburger Straße   12   Wohnung
  Wohnung   1. OG. links   82.11         5265   CONCORDE   22   65205  
Wiesbaden   Freiburger Straße   12   Wohnung   Wohnung   1. OG. rechts   68.25  
      5267   CONCORDE   23   65205   Wiesbaden   Freiburger Straße   12  
Wohnung   Wohnung   2. OG. links   82.11         5269   CONCORDE   24   65205  
Wiesbaden   Freiburger Straße   12   Wohnung   Wohnung   2. OG. rechts   68.25  
      6086   CONCORDE   01   65205   Wiesbaden   Kölner Straße   1   Wohnung  
Wohnung   EG. links   68.67         6087   CONCORDE   02   65205   Wiesbaden  
Kölner Straße   1   Wohnung   Wohnung   EG. links   56.02         6088  
CONCORDE   03   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   EG.
links   68.67         6089   CONCORDE   04   65205   Wiesbaden   Kölner Straße  
1   Wohnung   Wohnung   EG. rechts   68.67         6090   CONCORDE   05   65205
  Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   EG. rechts   56.02        
6091   CONCORDE   06   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung
  EG. rechts   68.67         6092   CONCORDE   07   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   1. OG. links   68.67         6093   CONCORDE  
08   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   1. OG. links  
56.02         6094   CONCORDE   09   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   1. OG. links   68.67         6095   CONCORDE   10   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   1. OG. rechts   68.67      
  6096   CONCORDE   11   65205   Wiesbaden   Kölner Straße   1   Wohnung  
Wohnung   1. OG. rechts   56.02         6097   CONCORDE   12   65205   Wiesbaden
  Kölner Straße   1   Wohnung   Wohnung   1. OG. rechts   68.67         6203  
CONCORDE   13   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   2.
OG. links   68.67         6204   CONCORDE   14   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   2. OG. links   56.02         6205   CONCORDE  
15   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   2. OG. links  
68.67         6206   CONCORDE   16   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   2. OG. rechts   68.67         6207   CONCORDE   17   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   2. OG. rechts   56.02      
  6208   CONCORDE   18   65205   Wiesbaden   Kölner Straße   1   Wohnung  
Wohnung   2. OG. rechts   68.67         6209   CONCORDE   19   65205   Wiesbaden
  Kölner Straße   1   Wohnung   Wohnung   3. OG. links   68.67         6210  
CONCORDE   20   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   3.
OG. links   56.02         6211   CONCORDE   21   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   3. OG. links   68.67         6212   CONCORDE  
22   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   3. OG. rechts  
68.67         6214   CONCORDE   23   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   3. OG. rechts   56.02         6215   CONCORDE   24   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   3. OG. rechts   68.67      
  6216   CONCORDE   25   65205   Wiesbaden   Kölner Straße   1   Wohnung  
Wohnung   4. OG. links   68.67         6218   CONCORDE   26   65205   Wiesbaden
  Kölner Straße   1   Wohnung   Wohnung   4. OG. links   56.02         6219  
CONCORDE   27   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   4.
OG. links   68.67         6220   CONCORDE   28   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   4. OG. rechts   68.67         6221   CONCORDE  
29   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   4. OG. rechts  
56.02         6222   CONCORDE   30   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   4. OG. rechts   68.67         6226   CONCORDE   31   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   5. OG. links   68.67        
6229   CONCORDE   32   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung
  5. OG. links   56.02         6240   CONCORDE   33   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   5. OG. links   68.67         6242   CONCORDE  
34   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   5. OG. rechts  
68.67         6243   CONCORDE   35   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   5. OG. rechts   56.02         6244   CONCORDE   36   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   5. OG. rechts   68.67      
  6245   CONCORDE   37   65205   Wiesbaden   Kölner Straße   1   Wohnung  
Wohnung   6. OG. links   68.67         6246   CONCORDE   38   65205   Wiesbaden
  Kölner Straße   1   Wohnung   Wohnung   6. OG. links   56.02         6247  
CONCORDE   39   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   6.
OG. links   68.67         6248   CONCORDE   40   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   6. OG. rechts   68.67         6249   CONCORDE  
41   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   6. OG. rechts  
56.02         6250   CONCORDE   42   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   6. OG. rechts   68.67         6251   CONCORDE   43   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   7. OG. links   68.67        
6252   CONCORDE   44   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung
  7. OG. links   56.02         6253   CONCORDE   45   65205   Wiesbaden   Kölner
Straße   1   Wohnung   Wohnung   7. OG. links   68.67         6254   CONCORDE  
46   65205   Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   7. OG. rechts  
68.67         6255   CONCORDE   47   65205   Wiesbaden   Kölner Straße   1  
Wohnung   Wohnung   7. OG. rechts   56.02         6256   CONCORDE   48   65205  
Wiesbaden   Kölner Straße   1   Wohnung   Wohnung   7. OG. rechts   68.67      
  5508   CONCORDE   01   65205   Wiesbaden   Mannheimer Straße   1   Wohnung  
Wohnung   EG. links   66.16         5510   CONCORDE   02   65205   Wiesbaden  
Mannheimer Straße   1   Wohnung   Wohnung   EG. rechts   80.42         5511  
CONCORDE   03   65205   Wiesbaden   Mannheimer Straße   1   Wohnung   Wohnung  
ZG links   52.33         5512   CONCORDE   04   65205   Wiesbaden   Mannheimer
Straße   1   Wohnung   Wohnung   ZG rechts   69.13         5513   CONCORDE   05
  65205   Wiesbaden   Mannheimer Straße   1   Wohnung   Wohnung   1. OG. links  
66.05         5514   CONCORDE   06   65205   Wiesbaden   Mannheimer Straße   1  
Wohnung   Wohnung   1. OG. rechts   80.28         5515   CONCORDE   07   65205  
Wiesbaden   Mannheimer Straße   1   Wohnung   Wohnung   1. ZG links   52.33    
    5516   CONCORDE   08   65205   Wiesbaden   Mannheimer Straße   1   Wohnung  
Wohnung   1. ZG rechts   68.99         5517   CONCORDE   09   65205   Wiesbaden
  Mannheimer Straße   1   Wohnung   Wohnung   2. OG. links   66.01         5518
  CONCORDE   10   65205   Wiesbaden   Mannheimer Straße   1   Wohnung   Wohnung
  2. OG. rechts   80.13         5519   CONCORDE   11   65205   Wiesbaden  
Mannheimer Straße   1   Wohnung   Wohnung   2. ZG links   52.10         5520  
CONCORDE   12   65205   Wiesbaden   Mannheimer Straße   1   Wohnung   Wohnung  
2. ZG rechts   68.85         5521   CONCORDE   13   65205   Wiesbaden  
Mannheimer Straße   1   Wohnung   Wohnung   3. OG. links   65.96         5522  
CONCORDE   14   65205   Wiesbaden   Mannheimer Straße   1   Wohnung   Wohnung  
3. OG. rechts   80.05        

43

--------------------------------------------------------------------------------



5523   CONCORDE   15   65205   Wiesbaden   Mannheimer Straße   1   Wohnung  
Wohnung   3. ZG links   52.02         5524   CONCORDE   16   65205   Wiesbaden  
Mannheimer Straße   1   Wohnung   Wohnung   3. ZG rechts   68.77         5251  
CONCORDE   01   65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung  
EG. links   66.16         5430   CONCORDE   02   65205   Wiesbaden   Mannheimer
Straße   2   Wohnung   Wohnung   EG. rechts   80.42         5438   CONCORDE   03
  65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung   ZG links  
52.33         5440   CONCORDE   04   65205   Wiesbaden   Mannheimer Straße   2  
Wohnung   Wohnung   ZG rechts   69.13         1460   CONCORDE   05   65205  
Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung   1. OG. links   66.05    
    5447   CONCORDE   06   65205   Wiesbaden   Mannheimer Straße   2   Wohnung  
Wohnung   1. OG. rechts   80.28         2584   CONCORDE   07   65205   Wiesbaden
  Mannheimer Straße   2   Wohnung   Wohnung   1. ZG links   52.33         5451  
CONCORDE   08   65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung  
1. ZG rechts   68.99         5443   CONCORDE   09   65205   Wiesbaden  
Mannheimer Straße   2   Wohnung   Wohnung   2. OG. links   66.01         5454  
CONCORDE   10   65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung  
2. OG. rechts   80.13         5455   CONCORDE   11   65205   Wiesbaden  
Mannheimer Straße   2   Wohnung   Wohnung   2. ZG links   52.10         5456  
CONCORDE   12   65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung  
2. ZG rechts   68.85         5458   CONCORDE   13   65205   Wiesbaden  
Mannheimer Straße   2   Wohnung   Wohnung   3. OG. links   65.96         5468  
CONCORDE   14   65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung  
3. OG. rechts   80.05         5470   CONCORDE   15   65205   Wiesbaden  
Mannheimer Straße   2   Wohnung   Wohnung   3. ZG links   52.02         5472  
CONCORDE   16   65205   Wiesbaden   Mannheimer Straße   2   Wohnung   Wohnung  
3. ZG rechts   68.77         5525   CONCORDE   17   65205   Wiesbaden  
Mannheimer Straße   3   Wohnung   Wohnung   EG. links   66.16         5527  
CONCORDE   18   65205   Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung  
EG. rechts   80.42         5528   CONCORDE   19   65205   Wiesbaden   Mannheimer
Straße   3   Wohnung   Wohnung   ZG links   52.33         5529   CONCORDE   20  
65205   Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung   ZG rechts  
69.13         5530   CONCORDE   21   65205   Wiesbaden   Mannheimer Straße   3  
Wohnung   Wohnung   1. OG. links   66.05         5531   CONCORDE   22   65205  
Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung   1. OG. rechts   80.28  
      5532   CONCORDE   23   65205   Wiesbaden   Mannheimer Straße   3   Wohnung
  Wohnung   1. ZG links   52.33         5533   CONCORDE   24   65205   Wiesbaden
  Mannheimer Straße   3   Wohnung   Wohnung   1. ZG rechts   68.99         5534
  CONCORDE   25   65205   Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung
  2. OG. links   66.01         5535   CONCORDE   26   65205   Wiesbaden  
Mannheimer Straße   3   Wohnung   Wohnung   2. OG. rechts   80.13         5536  
CONCORDE   27   65205   Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung  
2. ZG links   52.10         5537   CONCORDE   28   65205   Wiesbaden  
Mannheimer Straße   3   Wohnung   Wohnung   2. ZG rechts   68.85         5538  
CONCORDE   29   65205   Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung  
3. OG. links   65.96         5539   CONCORDE   30   65205   Wiesbaden  
Mannheimer Straße   3   Wohnung   Wohnung   3. OG. rechts   80.05         5540  
CONCORDE   31   65205   Wiesbaden   Mannheimer Straße   3   Wohnung   Wohnung  
3. ZG links   52.02         5541   CONCORDE   32   65205   Wiesbaden  
Mannheimer Straße   3   Wohnung   Wohnung   3. ZG rechts   68.77         5542  
CONCORDE   33   65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung  
EG. links   66.16         5543   CONCORDE   34   65205   Wiesbaden   Mannheimer
Straße   4   Wohnung   Wohnung   EG. rechts   80.42         5544   CONCORDE   35
  65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung   ZG links  
52.33         5554   CONCORDE   36   65205   Wiesbaden   Mannheimer Straße   4  
Wohnung   Wohnung   ZG rechts   69.13         5556   CONCORDE   37   65205  
Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung   1. OG. links   66.05    
    5558   CONCORDE   38   65205   Wiesbaden   Mannheimer Straße   4   Wohnung  
Wohnung   1. OG. rechts   80.28         5561   CONCORDE   39   65205   Wiesbaden
  Mannheimer Straße   4   Wohnung   Wohnung   1. ZG links   52.33         5566  
CONCORDE   40   65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung  
1. ZG rechts   68.99         5573   CONCORDE   41   65205   Wiesbaden  
Mannheimer Straße   4   Wohnung   Wohnung   2. OG. links   66.01         5575  
CONCORDE   42   65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung  
2. OG. rechts   80.13         5578   CONCORDE   43   65205   Wiesbaden  
Mannheimer Straße   4   Wohnung   Wohnung   2. ZG links   52.10         5582  
CONCORDE   44   65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung  
2. ZG rechts   68.85         5587   CONCORDE   45   65205   Wiesbaden  
Mannheimer Straße   4   Wohnung   Wohnung   3. OG. links   65.96         5593  
CONCORDE   46   65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung  
3. OG. rechts   80.05         5597   CONCORDE   47   65205   Wiesbaden  
Mannheimer Straße   4   Wohnung   Wohnung   3. ZG links   52.02         5599  
CONCORDE   48   65205   Wiesbaden   Mannheimer Straße   4   Wohnung   Wohnung  
3. ZG rechts   68.77         6098   CONCORDE   01   65205   Wiesbaden  
Münchener Straße   1   Wohnung   Wohnung   EG. links   80.90         6099  
CONCORDE   02   65205   Wiesbaden   Münchener Straße   1   Wohnung   Wohnung  
EG. rechts   96.39         6100   CONCORDE   03   65205   Wiesbaden   Münchener
Straße   1   Wohnung   Wohnung   1. OG. links   80.90         6101   CONCORDE  
04   65205   Wiesbaden   Münchener Straße   1   Wohnung   Wohnung   1. OG.
rechts   96.39         6102   CONCORDE   05   65205   Wiesbaden   Münchener
Straße   1   Wohnung   Wohnung   2. OG. links   80.90         6103   CONCORDE  
06   65205   Wiesbaden   Münchener Straße   1   Wohnung   Wohnung   2. OG.
rechts   96.39         6104   CONCORDE   07   65205   Wiesbaden   Münchener
Straße   3   Wohnung   Wohnung   EG. links   67.99         6105   CONCORDE   08
  65205   Wiesbaden   Münchener Straße   3   Wohnung   Wohnung   EG. rechts  
80.90         6106   CONCORDE   09   65205   Wiesbaden   Münchener Straße   3  
Wohnung   Wohnung   1. OG. links   67.99         6107   CONCORDE   10   65205  
Wiesbaden   Münchener Straße   3   Wohnung   Wohnung   1. OG. rechts   80.90    
    6108   CONCORDE   11   65205   Wiesbaden   Münchener Straße   3   Wohnung  
Wohnung   2. OG. links   67.99         6109   CONCORDE   12   65205   Wiesbaden
  Münchener Straße   3   Wohnung   Wohnung   2. OG. rechts   80.90         6110
  CONCORDE   13   65205   Wiesbaden   Münchener Straße   5   Wohnung   Wohnung  
EG. links   53.55         6111   CONCORDE   14   65205   Wiesbaden   Münchener
Straße   5   Wohnung   Wohnung   EG. rechts   67.99         6112   CONCORDE   15
  65205   Wiesbaden   Münchener Straße   5   Wohnung   Wohnung   1. OG. links  
53.55         6113   CONCORDE   16   65205   Wiesbaden   Münchener Straße   5  
Wohnung   Wohnung   1. OG. rechts   67.99         6114   CONCORDE   17   65205  
Wiesbaden   Münchener Straße   5   Wohnung   Wohnung   2. OG. links   53.55    
    6115   CONCORDE   18   65205   Wiesbaden   Münchener Straße   5   Wohnung  
Wohnung   2. OG. rechts   67.99         6116   CONCORDE   01   65205   Wiesbaden
  Münchener Straße   7   Wohnung   Wohnung   EG. links   80.90         6117  
CONCORDE   02   65205   Wiesbaden   Münchener Straße   7   Wohnung   Wohnung  
EG. rechts   96.39         6120   CONCORDE   03   65205   Wiesbaden   Münchener
Straße   7   Wohnung   Wohnung   1. OG. links   80.90         6119   CONCORDE  
04   65205   Wiesbaden   Münchener Straße   7   Wohnung   Wohnung   1. OG.
rechts   96.39         6118   CONCORDE   05   65205   Wiesbaden   Münchener
Straße   7   Wohnung   Wohnung   2. OG. links   80.90         6121   CONCORDE  
06   65205   Wiesbaden   Münchener Straße   7   Wohnung   Wohnung   2. OG.
rechts   96.39         6122   CONCORDE   07   65205   Wiesbaden   Münchener
Straße   9   Wohnung   Wohnung   EG. links   67.99         6123   CONCORDE   08
  65205   Wiesbaden   Münchener Straße   9   Wohnung   Wohnung   EG. rechts  
80.90         6124   CONCORDE   09   65205   Wiesbaden   Münchener Straße   9  
Wohnung   Wohnung   1. OG. links   67.99         6125   CONCORDE   10   65205  
Wiesbaden   Münchener Straße   9   Wohnung   Wohnung   1. OG. rechts   80.90    
    6126   CONCORDE   11   65205   Wiesbaden   Münchener Straße   9   Wohnung  
Wohnung   2. OG. links   67.99         6127   CONCORDE   12   65205   Wiesbaden
  Münchener Straße   9   Wohnung   Wohnung   2. OG. rechts   80.90         6128
  CONCORDE   13   65205   Wiesbaden   Münchener Straße   11   Wohnung   Wohnung
  EG. links   53.55         6129   CONCORDE   14   65205   Wiesbaden   Münchener
Straße   11   Wohnung   Wohnung   EG. rechts   67.99         6130   CONCORDE  
15   65205   Wiesbaden   Münchener Straße   11   Wohnung   Wohnung   1. OG.
links   53.55         6132   CONCORDE   16   65205   Wiesbaden   Münchener
Straße   11   Wohnung   Wohnung   1. OG. rechts   67.99         6131   CONCORDE
  17   65205   Wiesbaden   Münchener Straße   11   Wohnung   Wohnung   2. OG.
links   53.55         6133   CONCORDE   18   65205   Wiesbaden   Münchener
Straße   11   Wohnung   Wohnung   2. OG. rechts   67.99         6134   CONCORDE
  19   65205   Wiesbaden   Münchener Straße   13   Wohnung   Wohnung   EG. links
  80.90         6135   CONCORDE   20   65205   Wiesbaden   Münchener Straße   13
  Wohnung   Wohnung   EG. rechts   96.39         6136   CONCORDE   21   65205  
Wiesbaden   Münchener Straße   13   Wohnung   Wohnung   1. OG. links   80.90    
    6137   CONCORDE   22   65205   Wiesbaden   Münchener Straße   13   Wohnung  
Wohnung   1. OG. rechts   96.39         6138   CONCORDE   23   65205   Wiesbaden
  Münchener Straße   13   Wohnung   Wohnung   2. OG. links   80.90         6139
  CONCORDE   24   65205   Wiesbaden   Münchener Straße   13   Wohnung   Wohnung
  2. OG. rechts   96.39         6140   CONCORDE   25   65205   Wiesbaden  
Münchener Straße   15   Wohnung   Wohnung   EG. links   67.99         6141  
CONCORDE   26   65205   Wiesbaden   Münchener Straße   15   Wohnung   Wohnung  
EG. rechts   80.90         6142   CONCORDE   27   65205   Wiesbaden   Münchener
Straße   15   Wohnung   Wohnung   1. OG. links   67.99         6143   CONCORDE  
28   65205   Wiesbaden   Münchener Straße   15   Wohnung   Wohnung   1. OG.
rechts   80.90         6144   CONCORDE   29   65205   Wiesbaden   Münchener
Straße   15   Wohnung   Wohnung   2. OG. links   67.99         6145   CONCORDE  
30   65205   Wiesbaden   Münchener Straße   15   Wohnung   Wohnung   2. OG.
rechts   80.90         6146   CONCORDE   31   65205   Wiesbaden   Münchener
Straße   17   Wohnung   Wohnung   EG. links   53.55         6147   CONCORDE   32
  65205   Wiesbaden   Münchener Straße   17   Wohnung   Wohnung   EG. rechts  
67.99         6148   CONCORDE   33   65205   Wiesbaden   Münchener Straße   17  
Wohnung   Wohnung   1. OG. links   53.55         6149   CONCORDE   34   65205  
Wiesbaden   Münchener Straße   17   Wohnung   Wohnung   1. OG. rechts   67.99  
      6150   CONCORDE   35   65205   Wiesbaden   Münchener Straße   17   Wohnung
  Wohnung   2. OG. links   53.55         6151   CONCORDE   36   65205  
Wiesbaden   Münchener Straße   17   Wohnung   Wohnung   2. OG. rechts   67.99  
      6152   CONCORDE   37   65205   Wiesbaden   Münchener Straße   19   Wohnung
  Wohnung   EG. links   80.90         6153   CONCORDE   38   65205   Wiesbaden  
Münchener Straße   19   Wohnung   Wohnung   EG. rechts   96.39         6154  
CONCORDE   39   65205   Wiesbaden   Münchener Straße   19   Wohnung   Wohnung  
1. OG. links   80.90         6155   CONCORDE   40   65205   Wiesbaden  
Münchener Straße   19   Wohnung   Wohnung   1. OG. rechts   96.39         6156  
CONCORDE   41   65205   Wiesbaden   Münchener Straße   19   Wohnung   Wohnung  
2. OG. links   80.90         6157   CONCORDE   42   65205   Wiesbaden  
Münchener Straße   19   Wohnung   Wohnung   2. OG. rechts   96.39         6158  
CONCORDE   43   65205   Wiesbaden   Münchener Straße   21   Wohnung   Wohnung  
EG. links   67.99         6159   CONCORDE   44   65205   Wiesbaden   Münchener
Straße   21   Wohnung   Wohnung   EG. rechts   80.90         6160   CONCORDE  
45   65205   Wiesbaden   Münchener Straße   21   Wohnung   Wohnung   1. OG.
links   67.99         6161   CONCORDE   46   65205   Wiesbaden   Münchener
Straße   21   Wohnung   Wohnung   1. OG. rechts   80.90         6162   CONCORDE
  47   65205   Wiesbaden   Münchener Straße   21   Wohnung   Wohnung   2. OG.
links   67.99         6163   CONCORDE   48   65205   Wiesbaden   Münchener
Straße   21   Wohnung   Wohnung   2. OG. rechts   80.90         6164   CONCORDE
  49   65205   Wiesbaden   Münchener Straße   23   Wohnung   Wohnung   EG. links
  53.55         6213   CONCORDE   50   65205   Wiesbaden   Münchener Straße   23
  Wohnung   Wohnung   EG. rechts   67.99         6166   CONCORDE   51   65205  
Wiesbaden   Münchener Straße   23   Wohnung   Wohnung   1. OG. links   53.55    
    6165   CONCORDE   52   65205   Wiesbaden   Münchener Straße   23   Wohnung  
Wohnung   1. OG. rechts   67.99         6167   CONCORDE   53   65205   Wiesbaden
  Münchener Straße   23   Wohnung   Wohnung   2. OG. links   53.55         6168
  CONCORDE   54   65205   Wiesbaden   Münchener Straße   23   Wohnung   Wohnung
  2. OG. rechts   67.99         5301   CONCORDE   01   65205   Wiesbaden  
Münchener Straße   25   Wohnung   Wohnung   EG. links   81.27         5302  
CONCORDE   02   65205   Wiesbaden   Münchener Straße   25   Wohnung   Wohnung  
EG. rechts   96.84         5303   CONCORDE   03   65205   Wiesbaden   Münchener
Straße   25   Wohnung   Wohnung   1. OG. links   81.27         5304   CONCORDE  
04   65205   Wiesbaden   Münchener Straße   25   Wohnung   Wohnung   1. OG.
rechts   96.84         5305   CONCORDE   05   65205   Wiesbaden   Münchener
Straße   25   Wohnung   Wohnung   2. OG. links   81.27         5306   CONCORDE  
06   65205   Wiesbaden   Münchener Straße   25   Wohnung   Wohnung   2. OG.
rechts   96.84        

44

--------------------------------------------------------------------------------





5307   CONCORDE   07   65205   Wiesbaden   Münchener Straße   25   Wohnung  
Wohnung   3. OG. links   81.27         5308   CONCORDE   08   65205   Wiesbaden
  Münchener Straße   25   Wohnung   Wohnung   3. OG. rechts   96.84         5309
  CONCORDE   09   65205   Wiesbaden   Münchener Straße   27   Wohnung   Wohnung
  EG. links   68.28         5310   CONCORDE   10   65205   Wiesbaden   Münchener
Straße   27   Wohnung   Wohnung   EG. rechts   81.27         5311   CONCORDE  
11   65205   Wiesbaden   Münchener Straße   27   Wohnung   Wohnung   1. OG.
links   68.28         5312   CONCORDE   12   65205   Wiesbaden   Münchener
Straße   27   Wohnung   Wohnung   1. OG. rechts   81.27         5313   CONCORDE
  13   65205   Wiesbaden   Münchener Straße   27   Wohnung   Wohnung   2. OG.
links   68.28         5314   CONCORDE   14   65205   Wiesbaden   Münchener
Straße   27   Wohnung   Wohnung   2. OG. rechts   81.27         5315   CONCORDE
  15   65205   Wiesbaden   Münchener Straße   27   Wohnung   Wohnung   3. OG.
links   68.28         5316   CONCORDE   16   65205   Wiesbaden   Münchener
Straße   27   Wohnung   Wohnung   3. OG. rechts   81.27         5317   CONCORDE
  17   65205   Wiesbaden   Münchener Straße   29   Wohnung   Wohnung   EG. links
  54.29         5318   CONCORDE   18   65205   Wiesbaden   Münchener Straße   29
  Wohnung   Wohnung   EG. rechts   68.28         5319   CONCORDE   19   65205  
Wiesbaden   Münchener Straße   29   Wohnung   Wohnung   1. OG. links   54.29    
    5320   CONCORDE   20   65205   Wiesbaden   Münchener Straße   29   Wohnung  
Wohnung   1. OG. rechts   68.28         5321   CONCORDE   21   65205   Wiesbaden
  Münchener Straße   29   Wohnung   Wohnung   2. OG. links   54.29         5322
  CONCORDE   22   65205   Wiesbaden   Münchener Straße   29   Wohnung   Wohnung
  2. OG. rechts   68.28         5323   CONCORDE   23   65205   Wiesbaden  
Münchener Straße   29   Wohnung   Wohnung   3. OG. links   54.29         5325  
CONCORDE   24   65205   Wiesbaden   Münchener Straße   29   Wohnung   Wohnung  
3. OG. rechts   68.28         5163   CONCORDE   01   65205   Wiesbaden  
Münchener Straße   31   Wohnung   Wohnung   EG. links   52.01         5164  
CONCORDE   02   65205   Wiesbaden   Münchener Straße   31   Wohnung   Wohnung  
EG. rechts   68.24         5165   CONCORDE   03   65205   Wiesbaden   Münchener
Straße   31   Wohnung   Wohnung   1. OG. links   52.01         5166   CONCORDE  
04   65205   Wiesbaden   Münchener Straße   31   Wohnung   Wohnung   1. OG.
rechts   68.24         5167   CONCORDE   05   65205   Wiesbaden   Münchener
Straße   31   Wohnung   Wohnung   2. OG. links   52.01         5168   CONCORDE  
06   65205   Wiesbaden   Münchener Straße   31   Wohnung   Wohnung   2. OG.
rechts   68.24         5169   CONCORDE   07   65205   Wiesbaden   Münchener
Straße   33   Wohnung   Wohnung   EG. links   82.11         5170   CONCORDE   08
  65205   Wiesbaden   Münchener Straße   33   Wohnung   Wohnung   EG. rechts  
68.25         5171   CONCORDE   09   65205   Wiesbaden   Münchener Straße   33  
Wohnung   Wohnung   1. OG. links   82.11         5172   CONCORDE   10   65205  
Wiesbaden   Münchener Straße   33   Wohnung   Wohnung   1. OG. rechts   68.25  
      5173   CONCORDE   11   65205   Wiesbaden   Münchener Straße   33   Wohnung
  Wohnung   2. OG. links   82.11         5174   CONCORDE   12   65205  
Wiesbaden   Münchener Straße   33   Wohnung   Wohnung   2. OG. rechts   68.25  
      5384   CONCORDE   01   65205   Wiesbaden   Münchener Straße   34   Wohnung
  Wohnung   EG. links   53.55         5388   CONCORDE   02   65205   Wiesbaden  
Münchener Straße   34   Wohnung   Wohnung   EG. rechts   67.99         5395  
CONCORDE   03   65205   Wiesbaden   Münchener Straße   34   Wohnung   Wohnung  
1. OG. links   53.55         5398   CONCORDE   04   65205   Wiesbaden  
Münchener Straße   34   Wohnung   Wohnung   1. OG. rechts   67.99         5400  
CONCORDE   05   65205   Wiesbaden   Münchener Straße   34   Wohnung   Wohnung  
2. OG. links   53.55         5402   CONCORDE   06   65205   Wiesbaden  
Münchener Straße   34   Wohnung   Wohnung   2. OG. rechts   67.99         5403  
CONCORDE   07   65205   Wiesbaden   Münchener Straße   34   Wohnung   Wohnung  
3. OG. links   53.55         5404   CONCORDE   08   65205   Wiesbaden  
Münchener Straße   34   Wohnung   Wohnung   3. OG. rechts   67.99         5175  
CONCORDE   13   65205   Wiesbaden   Münchener Straße   35   Wohnung   Wohnung  
EG. links   52.01         5176   CONCORDE   14   65205   Wiesbaden   Münchener
Straße   35   Wohnung   Wohnung   EG. rechts   68.24         5177   CONCORDE  
15   65205   Wiesbaden   Münchener Straße   35   Wohnung   Wohnung   1. OG.
links   52.01         5178   CONCORDE   16   65205   Wiesbaden   Münchener
Straße   35   Wohnung   Wohnung   1. OG. rechts   68.24         5179   CONCORDE
  17   65205   Wiesbaden   Münchener Straße   35   Wohnung   Wohnung   2. OG.
links   52.01         5180   CONCORDE   18   65205   Wiesbaden   Münchener
Straße   35   Wohnung   Wohnung   2. OG. rechts   68.24         5406   CONCORDE
  09   65205   Wiesbaden   Münchener Straße   36   Wohnung   Wohnung   EG. links
  80.90         5408   CONCORDE   10   65205   Wiesbaden   Münchener Straße   36
  Wohnung   Wohnung   EG. rechts   67.99         5409   CONCORDE   11   65205  
Wiesbaden   Münchener Straße   36   Wohnung   Wohnung   1. OG. links   80.90    
    5414   CONCORDE   12   65205   Wiesbaden   Münchener Straße   36   Wohnung  
Wohnung   1. OG. rechts   67.99         5416   CONCORDE   13   65205   Wiesbaden
  Münchener Straße   36   Wohnung   Wohnung   2. OG. links   80.90         5418
  CONCORDE   14   65205   Wiesbaden   Münchener Straße   36   Wohnung   Wohnung
  2. OG. rechts   67.99         5420   CONCORDE   15   65205   Wiesbaden  
Münchener Straße   36   Wohnung   Wohnung   3. OG. links   80.90         5421  
CONCORDE   16   65205   Wiesbaden   Münchener Straße   36   Wohnung   Wohnung  
3. OG. rechts   67.99         5181   CONCORDE   19   65205   Wiesbaden  
Münchener Straße   37   Wohnung   Wohnung   EG. links   82.11         5182  
CONCORDE   20   65205   Wiesbaden   Münchener Straße   37   Wohnung   Wohnung  
EG. rechts   68.25         5183   CONCORDE   21   65205   Wiesbaden   Münchener
Straße   37   Wohnung   Wohnung   1. OG. links   82.11         5184   CONCORDE  
22   65205   Wiesbaden   Münchener Straße   37   Wohnung   Wohnung   1. OG.
rechts   68.25         5185   CONCORDE   23   65205   Wiesbaden   Münchener
Straße   37   Wohnung   Wohnung   2. OG. links   82.11         5186   CONCORDE  
24   65205   Wiesbaden   Münchener Straße   37   Wohnung   Wohnung   2. OG.
rechts   68.25         5422   CONCORDE   17   65205   Wiesbaden   Münchener
Straße   38   Wohnung   Wohnung   EG. links   96.39         5424   CONCORDE   18
  65205   Wiesbaden   Münchener Straße   38   Wohnung   Wohnung   EG. rechts  
80.90         5426   CONCORDE   19   65205   Wiesbaden   Münchener Straße   38  
Wohnung   Wohnung   1. OG. links   96.39         5427   CONCORDE   20   65205  
Wiesbaden   Münchener Straße   38   Wohnung   Wohnung   1. OG. rechts   80.90  
      5429   CONCORDE   22   65205   Wiesbaden   Münchener Straße   38   Wohnung
  Wohnung   2. OG. rechts   80.90         10107   CONCORDE   45   65205  
Wiesbaden   Münchener Straße   38   sonstiges   Keller   KG rechts außen        
    5431   CONCORDE   23   65205   Wiesbaden   Münchener Straße   40   Wohnung  
Wohnung   EG. links   53.55         5432   CONCORDE   24   65205   Wiesbaden  
Münchener Straße   40   Wohnung   Wohnung   EG. rechts   67.99         5433  
CONCORDE   25   65205   Wiesbaden   Münchener Straße   40   Wohnung   Wohnung  
1. OG. links   53.55         5434   CONCORDE   26   65205   Wiesbaden  
Münchener Straße   40   Wohnung   Wohnung   1. OG. rechts   67.99         5436  
CONCORDE   27   65205   Wiesbaden   Münchener Straße   40   Wohnung   Wohnung  
2. OG. links   53.55         5437   CONCORDE   28   65205   Wiesbaden  
Münchener Straße   40   Wohnung   Wohnung   2. OG. rechts   67.99         5475  
CONCORDE   29   65205   Wiesbaden   Münchener Straße   42   Wohnung   Wohnung  
EG. links   53.55         5476   CONCORDE   30   65205   Wiesbaden   Münchener
Straße   42   Wohnung   Wohnung   EG. rechts   67.99         5477   CONCORDE  
31   65205   Wiesbaden   Münchener Straße   42   Wohnung   Wohnung   1. OG.
links   53.55         5478   CONCORDE   32   65205   Wiesbaden   Münchener
Straße   42   Wohnung   Wohnung   1. OG. rechts   67.99         5479   CONCORDE
  33   65205   Wiesbaden   Münchener Straße   42   Wohnung   Wohnung   2. OG.
links   53.55         5480   CONCORDE   34   65205   Wiesbaden   Münchener
Straße   42   Wohnung   Wohnung   2. OG. rechts   67.99         5481   CONCORDE
  35   65205   Wiesbaden   Münchener Straße   42   Wohnung   Wohnung   3. OG.
links   53.55         5482   CONCORDE   36   65205   Wiesbaden   Münchener
Straße   42   Wohnung   Wohnung   3. OG. rechts   67.99         5483   CONCORDE
  37   65205   Wiesbaden   Münchener Straße   44   Wohnung   Wohnung   EG. links
  80.90         5484   CONCORDE   38   65205   Wiesbaden   Münchener Straße   44
  Wohnung   Wohnung   EG. rechts   67.99         5485   CONCORDE   39   65205  
Wiesbaden   Münchener Straße   44   Wohnung   Wohnung   1. OG. links   80.90    
    5486   CONCORDE   40   65205   Wiesbaden   Münchener Straße   44   Wohnung  
Wohnung   1. OG. rechts   67.99         5487   CONCORDE   41   65205   Wiesbaden
  Münchener Straße   44   Wohnung   Wohnung   2. OG. links   80.90         5488
  CONCORDE   42   65205   Wiesbaden   Münchener Straße   44   Wohnung   Wohnung
  2. OG. rechts   67.99         5489   CONCORDE   43   65205   Wiesbaden  
Münchener Straße   44   Wohnung   Wohnung   3. OG. links   80.90         5490  
CONCORDE   44   65205   Wiesbaden   Münchener Straße   44   Wohnung   Wohnung  
3. OG. rechts   67.99         5491   CONCORDE   01   65205   Wiesbaden  
Stuttgarter Straße   4   Wohnung   Wohnung   EG. links   67.99         5492  
CONCORDE   02   65205   Wiesbaden   Stuttgarter Straße   4   Wohnung   Wohnung  
EG. rechts   53.55         5493   CONCORDE   03   65205   Wiesbaden  
Stuttgarter Straße   4   Wohnung   Wohnung   1. OG. links   67.99         5494  
CONCORDE   04   65205   Wiesbaden   Stuttgarter Straße   4   Wohnung   Wohnung  
1. OG. rechts   53.55         5495   CONCORDE   05   65205   Wiesbaden  
Stuttgarter Straße   4   Wohnung   Wohnung   2. OG. links   67.99         5496  
CONCORDE   06   65205   Wiesbaden   Stuttgarter Straße   4   Wohnung   Wohnung  
2. OG. rechts   53.55         5497   CONCORDE   07   65205   Wiesbaden  
Stuttgarter Straße   4   Wohnung   Wohnung   3. OG. links   67.99         5498  
CONCORDE   08   65205   Wiesbaden   Stuttgarter Straße   4   Wohnung   Wohnung  
3. OG. rechts   53.55         5499   CONCORDE   09   65205   Wiesbaden  
Stuttgarter Straße   6   Wohnung   Wohnung   EG. links   67.99         5501  
CONCORDE   11   65205   Wiesbaden   Stuttgarter Straße   6   Wohnung   Wohnung  
1. OG. links   67.99         5502   CONCORDE   12   65205   Wiesbaden  
Stuttgarter Straße   6   Wohnung   Wohnung   1. OG. rechts   80.90         5503
  CONCORDE   13   65205   Wiesbaden   Stuttgarter Straße   6   Wohnung   Wohnung
  2. OG. links   67.99         5504   CONCORDE   14   65205   Wiesbaden  
Stuttgarter Straße   6   Wohnung   Wohnung   2. OG. rechts   80.90         5505
  CONCORDE   15   65205   Wiesbaden   Stuttgarter Straße   6   Wohnung   Wohnung
  3. OG. links   67.99         5506   CONCORDE   16   65205   Wiesbaden  
Stuttgarter Straße   6   Wohnung   Wohnung   3. OG. rechts   80.90         5509
  CONCORDE   18   65205   Wiesbaden   Stuttgarter Straße   8   Wohnung   Wohnung
  EG. rechts   80.90         5545   CONCORDE   19   65205   Wiesbaden  
Stuttgarter Straße   8   Wohnung   Wohnung   1. OG. links   54.68         5547  
CONCORDE   20   65205   Wiesbaden   Stuttgarter Straße   8   Wohnung   Wohnung  
1. OG. rechts   80.90         5548   CONCORDE   21   65205   Wiesbaden  
Stuttgarter Straße   8   Wohnung   Wohnung   2. OG. links   54.68         5551  
CONCORDE   23   65205   Wiesbaden   Stuttgarter Straße   8   Wohnung   Wohnung  
3. OG. links   54.68         5553   CONCORDE   24   65205   Wiesbaden  
Stuttgarter Straße   8   Wohnung   Wohnung   3. OG. rechts   80.90         5555
  CONCORDE   25   65205   Wiesbaden   Stuttgarter Straße   10   Wohnung  
Wohnung   EG. links   67.99         5557   CONCORDE   26   65205   Wiesbaden  
Stuttgarter Straße   10   Wohnung   Wohnung   EG. rechts   53.55         5559  
CONCORDE   27   65205   Wiesbaden   Stuttgarter Straße   10   Wohnung   Wohnung
  1. OG. links   67.99         5560   CONCORDE   28   65205   Wiesbaden  
Stuttgarter Straße   10   Wohnung   Wohnung   1. OG. rechts   53.55         5562
  CONCORDE   29   65205   Wiesbaden   Stuttgarter Straße   10   Wohnung  
Wohnung   2. OG. links   67.99         5563   CONCORDE   30   65205   Wiesbaden
  Stuttgarter Straße   10   Wohnung   Wohnung   2. OG. rechts   53.55        
5564   CONCORDE   31   65205   Wiesbaden   Stuttgarter Straße   10   Wohnung  
Wohnung   3. OG. links   67.99         5565   CONCORDE   32   65205   Wiesbaden
  Stuttgarter Straße   10   Wohnung   Wohnung   3. OG. rechts   53.55        
5570   CONCORDE   33   65205   Wiesbaden   Stuttgarter Straße   12   Wohnung  
Wohnung   EG. links   67.99         5572   CONCORDE   34   65205   Wiesbaden  
Stuttgarter Straße   12   Wohnung   Wohnung   EG. rechts   80.90         5574  
CONCORDE   35   65205   Wiesbaden   Stuttgarter Straße   12   Wohnung   Wohnung
  1. OG. links   67.99         5576   CONCORDE   36   65205   Wiesbaden  
Stuttgarter Straße   12   Wohnung   Wohnung   1. OG. rechts   80.90         5577
  CONCORDE   37   65205   Wiesbaden   Stuttgarter Straße   12   Wohnung  
Wohnung   2. OG. links   67.99         5579   CONCORDE   38   65205   Wiesbaden
  Stuttgarter Straße   12   Wohnung   Wohnung   2. OG. rechts   80.90        
5580   CONCORDE   39   65205   Wiesbaden   Stuttgarter Straße   12   Wohnung  
Wohnung   3. OG. links   67.99         5581   CONCORDE   40   65205   Wiesbaden
  Stuttgarter Straße   12   Wohnung   Wohnung   3. OG. rechts   80.90        
5583   CONCORDE   41   65205   Wiesbaden   Stuttgarter Straße   14   Wohnung  
Wohnung   EG. links   54.68         5584   CONCORDE   42   65205   Wiesbaden  
Stuttgarter Straße   14   Wohnung   Wohnung   EG. rechts   80.90         5586  
CONCORDE   43   65205   Wiesbaden   Stuttgarter Straße   14   Wohnung   Wohnung
  1. OG. links   54.68         5588   CONCORDE   44   65205   Wiesbaden  
Stuttgarter Straße   14   Wohnung   Wohnung   1. OG. rechts   80.90         5589
  CONCORDE   45   65205   Wiesbaden   Stuttgarter Straße   14   Wohnung  
Wohnung   2. OG. links   54.68        

45

--------------------------------------------------------------------------------



5590   CONCORDE   46   65205   Wiesbaden   Stuttgarter Straße   14   Wohnung  
Wohnung   2. OG. rechts   80.90         5592   CONCORDE   47   65205   Wiesbaden
  Stuttgarter Straße   14   Wohnung   Wohnung   3. OG. links   54.68        
5594   CONCORDE   48   65205   Wiesbaden   Stuttgarter Straße   14   Wohnung  
Wohnung   3. OG. rechts   80.90         5596   CONCORDE   49   65205   Wiesbaden
  Stuttgarter Straße   16   Wohnung   Wohnung   EG. links   67.99         5598  
CONCORDE   50   65205   Wiesbaden   Stuttgarter Straße   16   Wohnung   Wohnung
  EG. rechts   53.55         5600   CONCORDE   51   65205   Wiesbaden  
Stuttgarter Straße   16   Wohnung   Wohnung   1. OG. links   67.99         5601
  CONCORDE   52   65205   Wiesbaden   Stuttgarter Straße   16   Wohnung  
Wohnung   1. OG. rechts   53.55         5603   CONCORDE   53   65205   Wiesbaden
  Stuttgarter Straße   16   Wohnung   Wohnung   2. OG. links   67.99        
5604   CONCORDE   54   65205   Wiesbaden   Stuttgarter Straße   16   Wohnung  
Wohnung   2. OG. rechts   53.55         5605   CONCORDE   55   65205   Wiesbaden
  Stuttgarter Straße   16   Wohnung   Wohnung   3. OG. links   67.99        
5606   CONCORDE   56   65205   Wiesbaden   Stuttgarter Straße   16   Wohnung  
Wohnung   3. OG. rechts   53.55         5607   CONCORDE   57   65205   Wiesbaden
  Stuttgarter Straße   18   Wohnung   Wohnung   EG. links   67.99         5608  
CONCORDE   58   65205   Wiesbaden   Stuttgarter Straße   18   Wohnung   Wohnung
  EG. rechts   80.90         5609   CONCORDE   59   65205   Wiesbaden  
Stuttgarter Straße   18   Wohnung   Wohnung   1. OG. links   67.99         5610
  CONCORDE   60   65205   Wiesbaden   Stuttgarter Straße   18   Wohnung  
Wohnung   1. OG. rechts   80.90         5611   CONCORDE   61   65205   Wiesbaden
  Stuttgarter Straße   18   Wohnung   Wohnung   2. OG. links   67.99        
5613   CONCORDE   62   65205   Wiesbaden   Stuttgarter Straße   18   Wohnung  
Wohnung   2. OG. rechts   80.90         5614   CONCORDE   63   65205   Wiesbaden
  Stuttgarter Straße   18   Wohnung   Wohnung   3. OG. links   67.99        
5615   CONCORDE   64   65205   Wiesbaden   Stuttgarter Straße   18   Wohnung  
Wohnung   3. OG. rechts   80.90         5672   CONCORDE   65   65205   Wiesbaden
  Stuttgarter Straße   20   Wohnung   Wohnung   EG. links   54.68         5673  
CONCORDE   66   65205   Wiesbaden   Stuttgarter Straße   20   Wohnung   Wohnung
  EG. rechts   80.90         5675   CONCORDE   67   65205   Wiesbaden  
Stuttgarter Straße   20   Wohnung   Wohnung   1. OG. links   54.68         5676
  CONCORDE   68   65205   Wiesbaden   Stuttgarter Straße   20   Wohnung  
Wohnung   1. OG. rechts   80.90         5677   CONCORDE   69   65205   Wiesbaden
  Stuttgarter Straße   20   Wohnung   Wohnung   2. OG. links   54.68        
5680   CONCORDE   71   65205   Wiesbaden   Stuttgarter Straße   20   Wohnung  
Wohnung   3. OG. links   54.68         5681   CONCORDE   72   65205   Wiesbaden
  Stuttgarter Straße   20   Wohnung   Wohnung   3. OG. rechts   80.90        
6179   CONCORDE   01   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6178   CONCORDE   02   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6177  
CONCORDE   03   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6176   CONCORDE   04   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6175  
CONCORDE   05   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6174   CONCORDE   06   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6173  
CONCORDE   07   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6172   CONCORDE   08   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6171  
CONCORDE   09   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6170   CONCORDE   10   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6169  
CONCORDE   11   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6180   CONCORDE   12   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6181  
CONCORDE   13   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6182   CONCORDE   14   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6185  
CONCORDE   15   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6186   CONCORDE   16   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6187  
CONCORDE   17   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6188   CONCORDE   18   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6189  
CONCORDE   19   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6190   CONCORDE   20   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6191  
CONCORDE   21   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6192   CONCORDE   22   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6193  
CONCORDE   23   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6194   CONCORDE   24   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6196  
CONCORDE   25   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6197   CONCORDE   26   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6198  
CONCORDE   27   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6199   CONCORDE   28   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6200  
CONCORDE   29   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6201   CONCORDE   30   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6202  
CONCORDE   31   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   12801   CONCORDE   32   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   12802  
CONCORDE   33   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6183   CONCORDE   34   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                   6184  
CONCORDE   35   65205   Wiesbaden   Stuttgarter Straße       Stellplatz  
Stellplatz                   6195   CONCORDE   36   65205   Wiesbaden  
Stuttgarter Straße       Stellplatz   Stellplatz                       CONCORDE
          Wiesbaden   Kölner Straße   1   sonstiges   Antenne                  
    CONCORDE           Wiesbaden   Kölner Straße   1   sonstiges   Antenne      
            39   ELBE   01   22111   Hamburg   Bömelburgweg   6   Wohnung  
Wohnung   EG. links   48.75         9388   ELBE   02   22111   Hamburg  
Bömelburgweg   6   Wohnung   Wohnung   EG. rechts   48.77         9389   ELBE  
03   22111   Hamburg   Bömelburgweg   6   Wohnung   Wohnung   1. OG. links  
49.09         9390   ELBE   04   22111   Hamburg   Bömelburgweg   6   Wohnung  
Wohnung   1. OG. rechts   48.95         9391   ELBE   05   22111   Hamburg  
Bömelburgweg   6   Wohnung   Wohnung   2. OG. links   48.83         40   ELBE  
06   22111   Hamburg   Bömelburgweg   6   Wohnung   Wohnung   2. OG. rechts  
47.06         9410   ELBE   07   22111   Hamburg   Bömelburgweg   6   Wohnung  
Wohnung   3. OG. links   49.05         9412   ELBE   08   22111   Hamburg  
Bömelburgweg   6   Wohnung   Wohnung   3. OG. rechts   48.53         9515   ELBE
  28   22111   Hamburg   Bömelburgweg   6   Garage   Garage                  
9516   ELBE   29   22111   Hamburg   Bömelburgweg   6   Garage   Garage        
          9417   ELBE   09   22111   Hamburg   Bömelburgweg   8   Wohnung  
Wohnung   EG. links   51.02         9418   ELBE   10   22111   Hamburg  
Bömelburgweg   8   Wohnung   Wohnung   EG. rechts   50.79         9419   ELBE  
11   22111   Hamburg   Bömelburgweg   8   Wohnung   Wohnung   1. OG. links  
50.46         9420   ELBE   12   22111   Hamburg   Bömelburgweg   8   Wohnung  
Wohnung   1. OG. rechts   50.77         9421   ELBE   13   22111   Hamburg  
Bömelburgweg   8   Wohnung   Wohnung   2. OG. links   51.17         9423   ELBE
  14   22111   Hamburg   Bömelburgweg   8   Wohnung   Wohnung   2. OG. rechts  
51.40         9425   ELBE   15   22111   Hamburg   Bömelburgweg   8   Wohnung  
Wohnung   3. OG. links   51.03         9427   ELBE   16   22111   Hamburg  
Bömelburgweg   8   Wohnung   Wohnung   3. OG. rechts   49.64         9429   ELBE
  17   22111   Hamburg   Bömelburgweg   8   Wohnung   Wohnung   DG. links  
41.76         9431   ELBE   18   22111   Hamburg   Bömelburgweg   8   Wohnung  
Wohnung   DG. rechts   41.76         9433   ELBE   19   22111   Hamburg  
Bömelburgweg   10   Wohnung   Wohnung   EG. links   48.79         9495   ELBE  
20   22111   Hamburg   Bömelburgweg   10   Wohnung   Wohnung   EG. rechts  
49.34         9500   ELBE   21   22111   Hamburg   Bömelburgweg   10   Wohnung  
Wohnung   1. OG. links   48.87         9502   ELBE   22   22111   Hamburg  
Bömelburgweg   10   Wohnung   Wohnung   1. OG. rechts   49.34         9506  
ELBE   23   22111   Hamburg   Bömelburgweg   10   Wohnung   Wohnung   2. OG.
links   48.75         9508   ELBE   24   22111   Hamburg   Bömelburgweg   10  
Wohnung   Wohnung   2. OG. rechts   49.05         9509   ELBE   25   22111  
Hamburg   Bömelburgweg   10   Wohnung   Wohnung   3. OG. links   48.36        
9511   ELBE   26   22111   Hamburg   Bömelburgweg   10   Wohnung   Wohnung   3.
OG. rechts   49.31         9513   ELBE   27   22111   Hamburg   Bömelburgweg  
10   Wohnung   Wohnung   DG. links   41.57         9517   ELBE   30   22111  
Hamburg   Bömelburgweg   10   Garage   Garage                   9607   ELBE   31
  22111   Hamburg   Bömelburgweg   10   Garage   Garage                   42  
ELBE   01   22111   Hamburg   Bömelburgweg   12   Wohnung   Wohnung   EG. links
  48.77         9518   ELBE   02   22111   Hamburg   Bömelburgweg   12   Wohnung
  Wohnung   EG. rechts   48.85         9519   ELBE   03   22111   Hamburg  
Bömelburgweg   12   Wohnung   Wohnung   1. OG. links   48.61         9520   ELBE
  04   22111   Hamburg   Bömelburgweg   12   Wohnung   Wohnung   1. OG. rechts  
48.77         9521   ELBE   05   22111   Hamburg   Bömelburgweg   12   Wohnung  
Wohnung   2. OG. links   49.00         9522   ELBE   06   22111   Hamburg  
Bömelburgweg   12   Wohnung   Wohnung   2. OG. rechts   48.66         9550  
ELBE   07   22111   Hamburg   Bömelburgweg   12   Wohnung   Wohnung   3. OG.
links   49.16         9553   ELBE   08   22111   Hamburg   Bömelburgweg   12  
Wohnung   Wohnung   3. OG. rechts   48.72         9555   ELBE   09   22111  
Hamburg   Bömelburgweg   12   Wohnung   Wohnung   DG. rechts   41.57        
9589   ELBE   28   22111   Hamburg   Bömelburgweg   12   Garage   Garage        
          9557   ELBE   10   22111   Hamburg   Bömelburgweg   14   Wohnung  
Wohnung   EG. links   49.72         9561   ELBE   11   22111   Hamburg  
Bömelburgweg   14   Wohnung   Wohnung   EG. rechts   50.71         9562   ELBE  
12   22111   Hamburg   Bömelburgweg   14   Wohnung   Wohnung   1. OG. links  
50.29         9564   ELBE   13   22111   Hamburg   Bömelburgweg   14   Wohnung  
Wohnung   1. OG. rechts   49.94         9566   ELBE   14   22111   Hamburg  
Bömelburgweg   14   Wohnung   Wohnung   2. OG. links   51.30         9567   ELBE
  15   22111   Hamburg   Bömelburgweg   14   Wohnung   Wohnung   2. OG. rechts  
50.06         9572   ELBE   16   22111   Hamburg   Bömelburgweg   14   Wohnung  
Wohnung   3. OG. links   51.49         9573   ELBE   17   22111   Hamburg  
Bömelburgweg   14   Wohnung   Wohnung   3. OG. rechts   50.12         9575  
ELBE   18   22111   Hamburg   Bömelburgweg   14   Wohnung   Wohnung   DG. links
  35.00         9576   ELBE   19   22111   Hamburg   Bömelburgweg   14   Wohnung
  Wohnung   DG. rechts   41.76         9599   ELBE   29   22111   Hamburg  
Bömelburgweg   14   Garage   Garage                   9577   ELBE   20   22111  
Hamburg   Bömelburgweg   16   Wohnung   Wohnung   EG. links   48.72         9578
  ELBE   21   22111   Hamburg   Bömelburgweg   16   Wohnung   Wohnung   EG.
rechts   48.39         9579   ELBE   22   22111   Hamburg   Bömelburgweg   16  
Wohnung   Wohnung   1. OG. links   48.72         9580   ELBE   23   22111  
Hamburg   Bömelburgweg   16   Wohnung   Wohnung   1. OG. rechts   48.39        
9581   ELBE   24   22111   Hamburg   Bömelburgweg   16   Wohnung   Wohnung   2.
OG. links   48.85         9583   ELBE   25   22111   Hamburg   Bömelburgweg   16
  Wohnung   Wohnung   2. OG. rechts   49.03         9584   ELBE   26   22111  
Hamburg   Bömelburgweg   16   Wohnung   Wohnung   3. OG. links   49.17        
9585   ELBE   27   22111   Hamburg   Bömelburgweg   16   Wohnung   Wohnung   3.
OG. rechts   48.35         9601   ELBE   30   22111   Hamburg   Bömelburgweg  
16   Garage   Garage                   6274   FABIOLA   01   58513   Lüdenscheid
  Elisabethstr.   1   Wohnung   Wohnung   EG. links   50.50         6293  
FABIOLA   03   58513   Lüdenscheid   Elisabethstr.   1   Wohnung   Wohnung   1.
OG. links   50.50         6291   FABIOLA   04   58513   Lüdenscheid  
Elisabethstr.   1   Wohnung   Wohnung   1. OG. rechts   85.00        

46

--------------------------------------------------------------------------------





6294   FABIOLA   05   58513   Lüdenscheid   Elisabethstr.   3   Wohnung  
Wohnung   EG. links   66.50         6295   FABIOLA   06   58513   Lüdenscheid  
Elisabethstr.   3   Wohnung   Wohnung   EG. rechts   66.50         6297  
FABIOLA   07   58513   Lüdenscheid   Elisabethstr.   3   Wohnung   Wohnung   1.
OG. links   66.50         6298   FABIOLA   08   58513   Lüdenscheid  
Elisabethstr.   3   Wohnung   Wohnung   1. OG. rechts   66.50         6300  
FABIOLA   09   58513   Lüdenscheid   Elisabethstr.   5   Wohnung   Wohnung   EG.
links   66.50         6302   FABIOLA   10   58513   Lüdenscheid   Elisabethstr.
  5   Wohnung   Wohnung   EG. rechts   66.50         6303   FABIOLA   11   58513
  Lüdenscheid   Elisabethstr.   5   Wohnung   Wohnung   1. OG. links   66.50    
    6304   FABIOLA   12   58513   Lüdenscheid   Elisabethstr.   5   Wohnung  
Wohnung   1. OG. rechts   66.50         6306   FABIOLA   13   58513  
Lüdenscheid   Elisabethstr.   7   Wohnung   Wohnung   EG. links   66.50        
6307   FABIOLA   14   58513   Lüdenscheid   Elisabethstr.   7   Wohnung  
Wohnung   EG. rechts   66.50         6309   FABIOLA   15   58513   Lüdenscheid  
Elisabethstr.   7   Wohnung   Wohnung   1. OG. links   66.50         6313  
FABIOLA   17   58513   Lüdenscheid   Elisabethstr.   9   Wohnung   Wohnung   EG.
links   50.50         6321   FABIOLA   19   58513   Lüdenscheid   Elisabethstr.
  9   Wohnung   Wohnung   1. OG. links   50.50         6323   FABIOLA   21  
58513   Lüdenscheid   Elisabethstr.   9   Wohnung   Wohnung   2. OG. links  
50.50         6324   FABIOLA   22   58513   Lüdenscheid   Elisabethstr.   9  
Wohnung   Wohnung   2. OG. rechts   85.00         6327   FABIOLA   24   58513  
Lüdenscheid   Elisabethstr.   11   Wohnung   Wohnung   EG. rechts   50.50      
  6328   FABIOLA   25   58513   Lüdenscheid   Elisabethstr.   11   Wohnung  
Wohnung   1. OG. links   85.00         6329   FABIOLA   26   58513   Lüdenscheid
  Elisabethstr.   11   Wohnung   Wohnung   1. OG. rechts   50.50         6330  
FABIOLA   27   58513   Lüdenscheid   Elisabethstr.   11   Wohnung   Wohnung   2.
OG. links   85.00         6331   FABIOLA   28   58513   Lüdenscheid  
Elisabethstr.   11   Wohnung   Wohnung   2. OG. rechts   50.50         6450  
FABIOLA   02   58513   Lüdenscheid   Fabiolastr.   1   Wohnung   Wohnung   EG.
rechts   66.50         6452   FABIOLA   03   58513   Lüdenscheid   Fabiolastr.  
1   Wohnung   Wohnung   1. OG. links   66.50         6453   FABIOLA   04   58513
  Lüdenscheid   Fabiolastr.   1   Wohnung   Wohnung   1. OG. rechts   66.50    
    6454   FABIOLA   05   58513   Lüdenscheid   Fabiolastr.   1   Wohnung  
Wohnung   2. OG. links   66.50         6455   FABIOLA   06   58513   Lüdenscheid
  Fabiolastr.   1   Wohnung   Wohnung   2. OG. rechts   66.50         8607  
FABIOLA   S15   58513   Lüdenscheid   Fabiolastr.   1   Stellplatz   Stellplatz
                  8608   FABIOLA   S16   58513   Lüdenscheid   Fabiolastr.   1  
Stellplatz   Stellplatz                   8609   FABIOLA   S17   58513  
Lüdenscheid   Fabiolastr.   1   Stellplatz   Stellplatz                   8610  
FABIOLA   S18   58513   Lüdenscheid   Fabiolastr.   1   Stellplatz   Stellplatz
                  8611   FABIOLA   S19   58513   Lüdenscheid   Fabiolastr.   1  
Stellplatz   Stellplatz                   6440   FABIOLA   07   58513  
Lüdenscheid   Fabiolastr.   3   Wohnung   Wohnung   EG. links   66.50        
6442   FABIOLA   08   58513   Lüdenscheid   Fabiolastr.   3   Wohnung   Wohnung
  EG. rechts   66.50         6444   FABIOLA   09   58513   Lüdenscheid  
Fabiolastr.   3   Wohnung   Wohnung   1. OG. links   66.50         6445  
FABIOLA   10   58513   Lüdenscheid   Fabiolastr.   3   Wohnung   Wohnung   1.
OG. rechts   66.50         6447   FABIOLA   11   58513   Lüdenscheid  
Fabiolastr.   3   Wohnung   Wohnung   2. OG. links   66.50         6448  
FABIOLA   12   58513   Lüdenscheid   Fabiolastr.   3   Wohnung   Wohnung   2.
OG. rechts   66.50         8612   FABIOLA   S20   58513   Lüdenscheid  
Fabiolastr.   3   Stellplatz   Stellplatz                   8613   FABIOLA   S21
  58513   Lüdenscheid   Fabiolastr.   3   Stellplatz   Stellplatz              
    8614   FABIOLA   S22   58513   Lüdenscheid   Fabiolastr.   3   Stellplatz  
Stellplatz                   8615   FABIOLA   S23   58513   Lüdenscheid  
Fabiolastr.   3   Stellplatz   Stellplatz                   8616   FABIOLA   S24
  58513   Lüdenscheid   Fabiolastr.   3   Stellplatz   Stellplatz              
    8617   FABIOLA   S25   58513   Lüdenscheid   Fabiolastr.   3   Stellplatz  
Stellplatz                   6433   FABIOLA   13   58513   Lüdenscheid  
Fabiolastr.   5   Wohnung   Wohnung   EG. links   66.50         6435   FABIOLA  
14   58513   Lüdenscheid   Fabiolastr.   5   Wohnung   Wohnung   EG. rechts  
66.50         6436   FABIOLA   15   58513   Lüdenscheid   Fabiolastr.   5  
Wohnung   Wohnung   1. OG. links   66.50         6437   FABIOLA   16   58513  
Lüdenscheid   Fabiolastr.   5   Wohnung   Wohnung   1. OG. rechts   66.50      
  6438   FABIOLA   17   58513   Lüdenscheid   Fabiolastr.   5   Wohnung  
Wohnung   2. OG. links   66.50         6439   FABIOLA   18   58513   Lüdenscheid
  Fabiolastr.   5   Wohnung   Wohnung   2. OG. rechts   66.50         8622  
FABIOLA   S01   58513   Lüdenscheid   Fabiolastr.   5   Stellplatz   Stellplatz
                  8623   FABIOLA   S02   58513   Lüdenscheid   Fabiolastr.   5  
Stellplatz   Stellplatz                   8618   FABIOLA   S26   58513  
Lüdenscheid   Fabiolastr.   5   Stellplatz   Stellplatz                   8619  
FABIOLA   S27   58513   Lüdenscheid   Fabiolastr.   5   Stellplatz   Stellplatz
                  8620   FABIOLA   S28   58513   Lüdenscheid   Fabiolastr.   5  
Stellplatz   Stellplatz                   8621   FABIOLA   S29   58513  
Lüdenscheid   Fabiolastr.   5   Stellplatz   Stellplatz                   6425  
FABIOLA   19   58513   Lüdenscheid   Fabiolastr.   7   Wohnung   Wohnung   EG.
links   66.50         6426   FABIOLA   20   58513   Lüdenscheid   Fabiolastr.  
7   Wohnung   Wohnung   EG. rechts   66.50         6428   FABIOLA   21   58513  
Lüdenscheid   Fabiolastr.   7   Wohnung   Wohnung   1. OG. links   66.50        
6429   FABIOLA   22   58513   Lüdenscheid   Fabiolastr.   7   Wohnung   Wohnung
  1. OG. rechts   66.50         6430   FABIOLA   23   58513   Lüdenscheid  
Fabiolastr.   7   Wohnung   Wohnung   2. OG. links   66.50         6432  
FABIOLA   24   58513   Lüdenscheid   Fabiolastr.   7   Wohnung   Wohnung   2.
OG. rechts   66.50         8624   FABIOLA   S03   58513   Lüdenscheid  
Fabiolastr.   7   Stellplatz   Stellplatz                   8625   FABIOLA   S04
  58513   Lüdenscheid   Fabiolastr.   7   Stellplatz   Stellplatz              
    8626   FABIOLA   S05   58513   Lüdenscheid   Fabiolastr.   7   Stellplatz  
Stellplatz                   8627   FABIOLA   S06   58513   Lüdenscheid  
Fabiolastr.   7   Stellplatz   Stellplatz                   8628   FABIOLA   S07
  58513   Lüdenscheid   Fabiolastr.   7   Stellplatz   Stellplatz              
    8629   FABIOLA   S08   58513   Lüdenscheid   Fabiolastr.   7   Stellplatz  
Stellplatz                   6417   FABIOLA   25   58513   Lüdenscheid  
Fabiolastr.   9   Wohnung   Wohnung   EG. links   66.50         6419   FABIOLA  
26   58513   Lüdenscheid   Fabiolastr.   9   Wohnung   Wohnung   EG. rechts  
66.50         6421   FABIOLA   27   58513   Lüdenscheid   Fabiolastr.   9  
Wohnung   Wohnung   1. OG. links   66.50         6422   FABIOLA   28   58513  
Lüdenscheid   Fabiolastr.   9   Wohnung   Wohnung   1. OG. rechts   66.50      
  6423   FABIOLA   29   58513   Lüdenscheid   Fabiolastr.   9   Wohnung  
Wohnung   2. OG. links   66.50         6424   FABIOLA   30   58513   Lüdenscheid
  Fabiolastr.   9   Wohnung   Wohnung   2. OG. rechts   66.50         8630  
FABIOLA   S09   58513   Lüdenscheid   Fabiolastr.   9   Stellplatz   Stellplatz
                  8631   FABIOLA   S10   58513   Lüdenscheid   Fabiolastr.   9  
Stellplatz   Stellplatz                   8632   FABIOLA   S11   58513  
Lüdenscheid   Fabiolastr.   9   Stellplatz   Stellplatz                   8633  
FABIOLA   S12   58513   Lüdenscheid   Fabiolastr.   9   Stellplatz   Stellplatz
                  8634   FABIOLA   S13   58513   Lüdenscheid   Fabiolastr.   9  
Stellplatz   Stellplatz                   8640   FABIOLA   S30   58513  
Lüdenscheid   Fabiolastr.   9   Stellplatz   Stellplatz                   6405  
FABIOLA   31   58513   Lüdenscheid   Fabiolastr.   11   Wohnung   Wohnung   EG.
links   66.50         6406   FABIOLA   32   58513   Lüdenscheid   Fabiolastr.  
11   Wohnung   Wohnung   EG. rechts   66.50         6407   FABIOLA   33   58513
  Lüdenscheid   Fabiolastr.   11   Wohnung   Wohnung   1. OG. links   66.50    
    6408   FABIOLA   34   58513   Lüdenscheid   Fabiolastr.   11   Wohnung  
Wohnung   1. OG. rechts   66.50         6409   FABIOLA   35   58513  
Lüdenscheid   Fabiolastr.   11   Wohnung   Wohnung   2. OG. links   66.50      
  6410   FABIOLA   36   58513   Lüdenscheid   Fabiolastr.   11   Wohnung  
Wohnung   2. OG. rechts   66.50         8641   FABIOLA   S31   58513  
Lüdenscheid   Fabiolastr.   11   Stellplatz   Stellplatz                   8642
  FABIOLA   S32   58513   Lüdenscheid   Fabiolastr.   11   Stellplatz  
Stellplatz                   8643   FABIOLA   S33   58513   Lüdenscheid  
Fabiolastr.   11   Stellplatz   Stellplatz                   8644   FABIOLA  
S34   58513   Lüdenscheid   Fabiolastr.   11   Stellplatz   Stellplatz          
        8645   FABIOLA   S35   58513   Lüdenscheid   Fabiolastr.   11  
Stellplatz   Stellplatz                   8646   FABIOLA   S36   58513  
Lüdenscheid   Fabiolastr.   11   Stellplatz   Stellplatz                   6394
  FABIOLA   37   58513   Lüdenscheid   Fabiolastr.   13   Wohnung   Wohnung  
EG. links   66.50         6395   FABIOLA   38   58513   Lüdenscheid  
Fabiolastr.   13   Wohnung   Wohnung   EG. rechts   66.50         6400   FABIOLA
  39   58513   Lüdenscheid   Fabiolastr.   13   Wohnung   Wohnung   1. OG. links
  66.50         6401   FABIOLA   40   58513   Lüdenscheid   Fabiolastr.   13  
Wohnung   Wohnung   1. OG. rechts   66.50         6402   FABIOLA   41   58513  
Lüdenscheid   Fabiolastr.   13   Wohnung   Wohnung   2. OG. links   66.50      
  6404   FABIOLA   42   58513   Lüdenscheid   Fabiolastr.   13   Wohnung  
Wohnung   2. OG. rechts   66.50         8647   FABIOLA   S37   58513  
Lüdenscheid   Fabiolastr.   13   Stellplatz   Stellplatz                   8648
  FABIOLA   S38   58513   Lüdenscheid   Fabiolastr.   13   Stellplatz  
Stellplatz                   8649   FABIOLA   S39   58513   Lüdenscheid  
Fabiolastr.   13   Stellplatz   Stellplatz                   8650   FABIOLA  
S40   58513   Lüdenscheid   Fabiolastr.   13   Stellplatz   Stellplatz          
        8651   FABIOLA   S41   58513   Lüdenscheid   Fabiolastr.   13  
Stellplatz   Stellplatz                   8652   FABIOLA   S42   58513  
Lüdenscheid   Fabiolastr.   13   Stellplatz   Stellplatz                   6387
  FABIOLA   43   58513   Lüdenscheid   Fabiolastr.   15   Wohnung   Wohnung  
EG. links   66.50         6389   FABIOLA   45   58513   Lüdenscheid  
Fabiolastr.   15   Wohnung   Wohnung   1. OG. links   66.50         6391  
FABIOLA   47   58513   Lüdenscheid   Fabiolastr.   15   Wohnung   Wohnung   2.
OG. links   66.50         6393   FABIOLA   48   58513   Lüdenscheid  
Fabiolastr.   15   Wohnung   Wohnung   2. OG. rechts   66.50         8653  
FABIOLA   S43   58513   Lüdenscheid   Fabiolastr.   15   Stellplatz   Stellplatz
                  8654   FABIOLA   S44   58513   Lüdenscheid   Fabiolastr.   15
  Stellplatz   Stellplatz                   8655   FABIOLA   S45   58513  
Lüdenscheid   Fabiolastr.   15   Stellplatz   Stellplatz                   8657
  FABIOLA   S47   58513   Lüdenscheid   Fabiolastr.   15   Stellplatz  
Stellplatz                   8658   FABIOLA   S48   58513   Lüdenscheid  
Fabiolastr.   15   Stellplatz   Stellplatz                   6379   FABIOLA   49
  58513   Lüdenscheid   Fabiolastr.   17   Wohnung   Wohnung   EG. links   66.50
        6380   FABIOLA   50   58513   Lüdenscheid   Fabiolastr.   17   Wohnung  
Wohnung   EG. rechts   66.50         6383   FABIOLA   52   58513   Lüdenscheid  
Fabiolastr.   17   Wohnung   Wohnung   1. OG. rechts   66.50         6384  
FABIOLA   53   58513   Lüdenscheid   Fabiolastr.   17   Wohnung   Wohnung   2.
OG. links   66.50         6385   FABIOLA   54   58513   Lüdenscheid  
Fabiolastr.   17   Wohnung   Wohnung   2. OG. rechts   66.50         8659  
FABIOLA   S49   58513   Lüdenscheid   Fabiolastr.   17   Stellplatz   Stellplatz
                  8660   FABIOLA   S50   58513   Lüdenscheid   Fabiolastr.   17
  Stellplatz   Stellplatz                   8662   FABIOLA   S52   58513  
Lüdenscheid   Fabiolastr.   17   Stellplatz   Stellplatz                   8663
  FABIOLA   S53   58513   Lüdenscheid   Fabiolastr.   17   Stellplatz  
Stellplatz                   8664   FABIOLA   S54   58513   Lüdenscheid  
Fabiolastr.   17   Stellplatz   Stellplatz                   6373   FABIOLA   55
  58513   Lüdenscheid   Fabiolastr.   19   Wohnung   Wohnung   EG. links   66.50
        6374   FABIOLA   56   58513   Lüdenscheid   Fabiolastr.   19   Wohnung  
Wohnung   EG. rechts   66.50         6376   FABIOLA   58   58513   Lüdenscheid  
Fabiolastr.   19   Wohnung   Wohnung   1. OG. rechts   66.50         6377  
FABIOLA   59   58513   Lüdenscheid   Fabiolastr.   19   Wohnung   Wohnung   2.
OG. links   66.50         6378   FABIOLA   60   58513   Lüdenscheid  
Fabiolastr.   19   Wohnung   Wohnung   2. OG. rechts   66.50         8665  
FABIOLA   S55   58513   Lüdenscheid   Fabiolastr.   19   Stellplatz   Stellplatz
                  8666   FABIOLA   S56   58513   Lüdenscheid   Fabiolastr.   19
  Stellplatz   Stellplatz                  

47

--------------------------------------------------------------------------------



8668   FABIOLA   S58   58513   Lüdenscheid   Fabiolastr.   19   Stellplatz  
Stellplatz                   8669   FABIOLA   S59   58513   Lüdenscheid  
Fabiolastr.   19   Stellplatz   Stellplatz                   8670   FABIOLA  
S60   58513   Lüdenscheid   Fabiolastr.   19   Stellplatz   Stellplatz          
        6367   FABIOLA   61   58513   Lüdenscheid   Fabiolastr.   21   Wohnung  
Wohnung   EG. links   66.50         6368   FABIOLA   62   58513   Lüdenscheid  
Fabiolastr.   21   Wohnung   Wohnung   EG. rechts   66.50         6369   FABIOLA
  63   58513   Lüdenscheid   Fabiolastr.   21   Wohnung   Wohnung   1. OG. links
  66.50         6370   FABIOLA   64   58513   Lüdenscheid   Fabiolastr.   21  
Wohnung   Wohnung   1. OG. rechts   66.50         6371   FABIOLA   65   58513  
Lüdenscheid   Fabiolastr.   21   Wohnung   Wohnung   2. OG. links   66.50      
  8671   FABIOLA   S61   58513   Lüdenscheid   Fabiolastr.   21   Stellplatz  
Stellplatz                   8672   FABIOLA   S62   58513   Lüdenscheid  
Fabiolastr.   21   Stellplatz   Stellplatz                   8674   FABIOLA  
S64   58513   Lüdenscheid   Fabiolastr.   21   Stellplatz   Stellplatz          
        8675   FABIOLA   S65   58513   Lüdenscheid   Fabiolastr.   21  
Stellplatz   Stellplatz                   6358   FABIOLA   67   58513  
Lüdenscheid   Fabiolastr.   23   Wohnung   Wohnung   EG. links   66.50        
6359   FABIOLA   68   58513   Lüdenscheid   Fabiolastr.   23   Wohnung   Wohnung
  EG. rechts   66.50         6361   FABIOLA   69   58513   Lüdenscheid  
Fabiolastr.   23   Wohnung   Wohnung   1. OG. links   66.50         6362  
FABIOLA   70   58513   Lüdenscheid   Fabiolastr.   23   Wohnung   Wohnung   1.
OG. rechts   66.50         6363   FABIOLA   71   58513   Lüdenscheid  
Fabiolastr.   23   Wohnung   Wohnung   2. OG. links   66.50         6365  
FABIOLA   72   58513   Lüdenscheid   Fabiolastr.   23   Wohnung   Wohnung   2.
OG. rechts   66.50         8748   FABIOLA   GA 73   58513   Lüdenscheid  
Fabiolastraße       Garage   Garage                   8749   FABIOLA   GA 74  
58513   Lüdenscheid   Fabiolastraße       Garage   Garage                   8750
  FABIOLA   GA 75   58513   Lüdenscheid   Fabiolastraße       Garage   Garage  
                8751   FABIOLA   GA 76   58513   Lüdenscheid   Fabiolastraße    
  Garage   Garage                   8752   FABIOLA   GA 77   58513   Lüdenscheid
  Fabiolastraße       Garage   Garage                   8753   FABIOLA   GA 78  
58513   Lüdenscheid   Fabiolastraße       Garage   Garage                   8754
  FABIOLA   GA 79   58513   Lüdenscheid   Fabiolastraße       Garage   Garage  
                8755   FABIOLA   GA 80   58513   Lüdenscheid   Fabiolastraße    
  Garage   Garage                   8756   FABIOLA   GA 81   58513   Lüdenscheid
  Fabiolastraße       Garage   Garage                   8757   FABIOLA   GA 82  
58513   Lüdenscheid   Fabiolastraße       Garage   Garage                   8758
  FABIOLA   GA 83   58513   Lüdenscheid   Fabiolastraße       Garage   Garage  
                8759   FABIOLA   GA 84   58513   Lüdenscheid   Fabiolastraße    
  Garage   Garage                   8760   FABIOLA   GA 85   58513   Lüdenscheid
  Fabiolastraße       Garage   Garage                   8761   FABIOLA   GA 86  
58513   Lüdenscheid   Fabiolastraße       Garage   Garage                   8762
  FABIOLA   GA 87   58513   Lüdenscheid   Fabiolastraße       Garage   Garage  
                8763   FABIOLA   GA 88   58513   Lüdenscheid   Fabiolastraße    
  Garage   Garage                   8764   FABIOLA   GA 89   58513   Lüdenscheid
  Fabiolastraße       Garage   Garage                   8765   FABIOLA   GA 90  
58513   Lüdenscheid   Fabiolastraße       Garage   Garage                   8766
  FABIOLA   GA 91   58513   Lüdenscheid   Fabiolastraße       Garage   Garage  
                8767   FABIOLA   GA 92   58513   Lüdenscheid   Fabiolastraße    
  Garage   Garage                   8768   FABIOLA   GA 93   58513   Lüdenscheid
  Fabiolastraße       Garage   Garage                   8769   FABIOLA   GA 94  
58513   Lüdenscheid   Fabiolastraße       Garage   Garage                   8770
  FABIOLA   GA 95   58513   Lüdenscheid   Fabiolastraße       Garage   Garage  
                8771   FABIOLA   GA 96   58513   Lüdenscheid   Fabiolastraße    
  Garage   Garage                   6333   FABIOLA   01   58513   Lüdenscheid  
Nelly-Pütz-Str.   1   Wohnung   Wohnung   EG. links   50.50         6334  
FABIOLA   02   58513   Lüdenscheid   Nelly-Pütz-Str.   1   Wohnung   Wohnung  
EG. rechts   85.00         6335   FABIOLA   03   58513   Lüdenscheid  
Nelly-Pütz-Str.   1   Wohnung   Wohnung   1. OG. links   50.50         6337  
FABIOLA   04   58513   Lüdenscheid   Nelly-Pütz-Str.   1   Wohnung   Wohnung  
1. OG. rechts   85.00         6339   FABIOLA   06   58513   Lüdenscheid  
Nelly-Pütz-Str.   3   Wohnung   Wohnung   EG. rechts   66.50         6343  
FABIOLA   08   58513   Lüdenscheid   Nelly-Pütz-Str.   3   Wohnung   Wohnung  
1. OG. rechts   66.50         6344   FABIOLA   09   58513   Lüdenscheid  
Nelly-Pütz-Str.   5   Wohnung   Wohnung   EG. links   66.50         6345  
FABIOLA   10   58513   Lüdenscheid   Nelly-Pütz-Str.   5   Wohnung   Wohnung  
EG. rechts   66.50         6346   FABIOLA   11   58513   Lüdenscheid  
Nelly-Pütz-Str.   5   Wohnung   Wohnung   1. OG. links   66.50         6347  
FABIOLA   12   58513   Lüdenscheid   Nelly-Pütz-Str.   5   Wohnung   Wohnung  
1. OG. rechts   66.50         6348   FABIOLA   13   58513   Lüdenscheid  
Nelly-Pütz-Str.   7   Wohnung   Wohnung   EG. links   50.50         6349  
FABIOLA   14   58513   Lüdenscheid   Nelly-Pütz-Str.   7   Wohnung   Wohnung  
EG. rechts   85.00         6350   FABIOLA   15   58513   Lüdenscheid  
Nelly-Pütz-Str.   7   Wohnung   Wohnung   1. OG. links   50.50         6352  
FABIOLA   16   58513   Lüdenscheid   Nelly-Pütz-Str.   7   Wohnung   Wohnung  
1. OG. rechts   85.00         6353   FABIOLA   17   58513   Lüdenscheid  
Nelly-Pütz-Str.   9   Wohnung   Wohnung   EG. links   66.50         6354  
FABIOLA   18   58513   Lüdenscheid   Nelly-Pütz-Str.   9   Wohnung   Wohnung  
EG. rechts   66.50         6356   FABIOLA   19   58513   Lüdenscheid  
Nelly-Pütz-Str.   9   Wohnung   Wohnung   1. OG. links   66.50         6357  
FABIOLA   20   58513   Lüdenscheid   Nelly-Pütz-Str.   9   Wohnung   Wohnung  
1. OG. rechts   66.50         6487   FABIOLA   21   58513   Lüdenscheid  
Nelly-Pütz-Str.   11   Wohnung   Wohnung   EG. links   66.50         6490  
FABIOLA   22   58513   Lüdenscheid   Nelly-Pütz-Str.   11   Wohnung   Wohnung  
EG. rechts   66.50         6491   FABIOLA   23   58513   Lüdenscheid  
Nelly-Pütz-Str.   11   Wohnung   Wohnung   1. OG. links   66.50         6492  
FABIOLA   24   58513   Lüdenscheid   Nelly-Pütz-Str.   11   Wohnung   Wohnung  
1. OG. rechts   66.50         6494   FABIOLA   26   58513   Lüdenscheid  
Nelly-Pütz-Str.   13   Wohnung   Wohnung   EG. rechts   66.50         6495  
FABIOLA   27   58513   Lüdenscheid   Nelly-Pütz-Str.   13   Wohnung   Wohnung  
1. OG. links   66.50         6496   FABIOLA   28   58513   Lüdenscheid  
Nelly-Pütz-Str.   13   Wohnung   Wohnung   1. OG. rechts   66.50         6497  
FABIOLA   29   58513   Lüdenscheid   Nelly-Pütz-Str.   15   Wohnung   Wohnung  
EG. links   50.50         6544   FABIOLA   30   58513   Lüdenscheid  
Nelly-Pütz-Str.   15   Wohnung   Wohnung   EG. rechts   85.00         6553  
FABIOLA   31   58513   Lüdenscheid   Nelly-Pütz-Str.   15   Wohnung   Wohnung  
1. OG. links   50.50         6585   FABIOLA   32   58513   Lüdenscheid  
Nelly-Pütz-Str.   15   Wohnung   Wohnung   1. OG. rechts   85.00         6589  
FABIOLA   34   58513   Lüdenscheid   Nelly-Pütz-Str.   15   Wohnung   Wohnung  
2. OG. rechts   85.00         6591   FABIOLA   35   58513   Lüdenscheid  
Nelly-Pütz-Str.   17   Wohnung   Wohnung   EG. links   85.00         6593  
FABIOLA   36   58513   Lüdenscheid   Nelly-Pütz-Str.   17   Wohnung   Wohnung  
EG. rechts   50.50         6599   FABIOLA   38   58513   Lüdenscheid  
Nelly-Pütz-Str.   17   Wohnung   Wohnung   1. OG. rechts   50.50         6601  
FABIOLA   39   58513   Lüdenscheid   Nelly-Pütz-Str.   17   Wohnung   Wohnung  
2. OG. links   85.00         6603   FABIOLA   40   58513   Lüdenscheid  
Nelly-Pütz-Str.   17   Wohnung   Wohnung   2. OG. rechts   50.50         8732  
FABIOLA   GA 41   58513   Lüdenscheid   Nelly-Pütz-Straße       Garage   Garage
                  8733   FABIOLA   GA 42   58513   Lüdenscheid  
Nelly-Pütz-Straße       Garage   Garage                   8734   FABIOLA   GA 43
  58513   Lüdenscheid   Nelly-Pütz-Straße       Garage   Garage                
  8735   FABIOLA   GA 44   58513   Lüdenscheid   Nelly-Pütz-Straße       Garage
  Garage                   8736   FABIOLA   GA 45   58513   Lüdenscheid  
Nelly-Pütz-Straße       Garage   Garage                   8737   FABIOLA   GA 46
  58513   Lüdenscheid   Nelly-Pütz-Straße       Garage   Garage                
  8739   FABIOLA   GA 48   58513   Lüdenscheid   Nelly-Pütz-Straße       Garage
  Garage                   8740   FABIOLA   GA 49   58513   Lüdenscheid  
Nelly-Pütz-Straße       Garage   Garage                   8741   FABIOLA   GA 50
  58513   Lüdenscheid   Nelly-Pütz-Straße       Garage   Garage                
  8742   FABIOLA   GA 51   58513   Lüdenscheid   Nelly-Pütz-Straße       Garage
  Garage                   8743   FABIOLA   GA 52   58513   Lüdenscheid  
Nelly-Pütz-Straße       Garage   Garage                   8744   FABIOLA   GA 53
  58513   Lüdenscheid   Nelly-Pütz-Straße       Garage   Garage                
  8745   FABIOLA   GA 54   58513   Lüdenscheid   Nelly-Pütz-Straße       Garage
  Garage                   8746   FABIOLA   GA 55   58513   Lüdenscheid  
Nelly-Pütz-Straße       Garage   Garage                   8747   FABIOLA   GA 56
  58513   Lüdenscheid   Nelly-Pütz-Straße       Garage   Garage                
  5585   FABIOLA   01   58513   Lüdenscheid   Paolaweg   2   Wohnung   Wohnung  
EG. links   66.50         5591   FABIOLA   02   58513   Lüdenscheid   Paolaweg  
2   Wohnung   Wohnung   EG. rechts   66.50         5616   FABIOLA   03   58513  
Lüdenscheid   Paolaweg   2   Wohnung   Wohnung   1. OG. links   66.50        
5595   FABIOLA   04   58513   Lüdenscheid   Paolaweg   2   Wohnung   Wohnung  
1. OG. rechts   66.50         5612   FABIOLA   05   58513   Lüdenscheid  
Paolaweg   4   Wohnung   Wohnung   EG. links   50.50         5617   FABIOLA   06
  58513   Lüdenscheid   Paolaweg   4   Wohnung   Wohnung   EG. rechts   85.00  
      5618   FABIOLA   07   58513   Lüdenscheid   Paolaweg   4   Wohnung  
Wohnung   1. OG. links   50.50         5619   FABIOLA   08   58513   Lüdenscheid
  Paolaweg   4   Wohnung   Wohnung   1. OG. rechts   85.00         5626  
FABIOLA   09   58513   Lüdenscheid   Paolaweg   6   Wohnung   Wohnung   EG.
links   66.50         5627   FABIOLA   10   58513   Lüdenscheid   Paolaweg   6  
Wohnung   Wohnung   EG. rechts   66.50         5638   FABIOLA   11   58513  
Lüdenscheid   Paolaweg   6   Wohnung   Wohnung   1. OG. links   66.50        
5639   FABIOLA   12   58513   Lüdenscheid   Paolaweg   6   Wohnung   Wohnung  
1. OG. rechts   66.50         5640   FABIOLA   13   58513   Lüdenscheid  
Paolaweg   8   Wohnung   Wohnung   EG. links   50.50         5643   FABIOLA   14
  58513   Lüdenscheid   Paolaweg   8   Wohnung   Wohnung   EG. rechts   85.00  
      5647   FABIOLA   15   58513   Lüdenscheid   Paolaweg   8   Wohnung  
Wohnung   1. OG. links   50.50         5650   FABIOLA   16   58513   Lüdenscheid
  Paolaweg   8   Wohnung   Wohnung   1. OG. rechts   85.00         5654  
FABIOLA   01   58513   Lüdenscheid   Sauerlandring   12   Wohnung   Wohnung  
EG. links   66.50         5656   FABIOLA   03   58513   Lüdenscheid  
Sauerlandring   12   Wohnung   Wohnung   1. OG. links   66.50         5657  
FABIOLA   04   58513   Lüdenscheid   Sauerlandring   12   Wohnung   Wohnung   1.
OG. rechts   66.50         5658   FABIOLA   05   58513   Lüdenscheid  
Sauerlandring   12   Wohnung   Wohnung   2. OG. links   66.50         5659  
FABIOLA   06   58513   Lüdenscheid   Sauerlandring   12   Wohnung   Wohnung   2.
OG. rechts   66.50         5699   FABIOLA   30   58513   Lüdenscheid  
Sauerlandring   13   Wohnung   Wohnung   EG. rechts   50.50         5701  
FABIOLA   32   58513   Lüdenscheid   Sauerlandring   13   Wohnung   Wohnung   1.
OG. rechts   50.50         6263   FABIOLA   34   58513   Lüdenscheid  
Sauerlandring   13   Wohnung   Wohnung   2. OG. rechts   50.50         5660  
FABIOLA   07   58513   Lüdenscheid   Sauerlandring   14   Wohnung   Wohnung  
EG. links   66.50         5661   FABIOLA   08   58513   Lüdenscheid  
Sauerlandring   14   Wohnung   Wohnung   EG. rechts   66.50         5662  
FABIOLA   09   58513   Lüdenscheid   Sauerlandring   14   Wohnung   Wohnung   1.
OG. links   66.50         5663   FABIOLA   10   58513   Lüdenscheid  
Sauerlandring   14   Wohnung   Wohnung   1. OG. rechts   66.50         5664  
FABIOLA   11   58513   Lüdenscheid   Sauerlandring   14   Wohnung   Wohnung   2.
OG. links   66.50         5665   FABIOLA   12   58513   Lüdenscheid  
Sauerlandring   14   Wohnung   Wohnung   2. OG. rechts   66.50         8676  
FABIOLA   S01   58513   Lüdenscheid   Sauerlandring   14   Stellplatz  
Stellplatz                   8677   FABIOLA   S02   58513   Lüdenscheid  
Sauerlandring   14   Stellplatz   Stellplatz                   8678   FABIOLA  
S03   58513   Lüdenscheid   Sauerlandring   14   Stellplatz   Stellplatz        
          6265   FABIOLA   35   58513   Lüdenscheid   Sauerlandring   15  
Wohnung   Wohnung   EG. links   50.50         6268   FABIOLA   36   58513  
Lüdenscheid   Sauerlandring   15   Wohnung   Wohnung   EG. rechts   85.00      
  6269   FABIOLA   37   58513   Lüdenscheid   Sauerlandring   15   Wohnung  
Wohnung   1. OG. links   50.50        

48

--------------------------------------------------------------------------------





6271   FABIOLA   39   58513   Lüdenscheid   Sauerlandring   15   Wohnung  
Wohnung   2. OG. links   50.50         6272   FABIOLA   40   58513   Lüdenscheid
  Sauerlandring   15   Wohnung   Wohnung   2. OG. rechts   85.00         5666  
FABIOLA   13   58513   Lüdenscheid   Sauerlandring   16   Wohnung   Wohnung  
EG. links   50.50         5667   FABIOLA   14   58513   Lüdenscheid  
Sauerlandring   16   Wohnung   Wohnung   EG. rechts   85.00         5668  
FABIOLA   15   58513   Lüdenscheid   Sauerlandring   16   Wohnung   Wohnung   1.
OG. links   50.50         5669   FABIOLA   16   58513   Lüdenscheid  
Sauerlandring   16   Wohnung   Wohnung   1. OG. rechts   85.00         5670  
FABIOLA   17   58513   Lüdenscheid   Sauerlandring   16   Wohnung   Wohnung   2.
OG. links   50.50         5671   FABIOLA   18   58513   Lüdenscheid  
Sauerlandring   16   Wohnung   Wohnung   2. OG. rechts   85.00         8679  
FABIOLA   S04   58513   Lüdenscheid   Sauerlandring   16   Stellplatz  
Stellplatz                   8680   FABIOLA   S05   58513   Lüdenscheid  
Sauerlandring   16   Stellplatz   Stellplatz                   8681   FABIOLA  
S06   58513   Lüdenscheid   Sauerlandring   16   Stellplatz   Stellplatz        
          8682   FABIOLA   S07   58513   Lüdenscheid   Sauerlandring   16  
Stellplatz   Stellplatz                   8683   FABIOLA   S08   58513  
Lüdenscheid   Sauerlandring   16   Stellplatz   Stellplatz                  
8684   FABIOLA   S09   58513   Lüdenscheid   Sauerlandring   16   Stellplatz  
Stellplatz                   6476   FABIOLA   01   58513   Lüdenscheid  
Sauerlandring   17   Wohnung   Wohnung   EG. links   66.50         6477  
FABIOLA   02   58513   Lüdenscheid   Sauerlandring   17   Wohnung   Wohnung  
EG. rechts   66.50         6481   FABIOLA   03   58513   Lüdenscheid  
Sauerlandring   17   Wohnung   Wohnung   1. OG. links   66.50         6482  
FABIOLA   04   58513   Lüdenscheid   Sauerlandring   17   Wohnung   Wohnung   1.
OG. rechts   66.50         5674   FABIOLA   19   58513   Lüdenscheid  
Sauerlandring   18   Wohnung   Wohnung   EG. links   66.50         5679  
FABIOLA   20   58513   Lüdenscheid   Sauerlandring   18   Wohnung   Wohnung  
EG. rechts   66.50         5682   FABIOLA   21   58513   Lüdenscheid  
Sauerlandring   18   Wohnung   Wohnung   1. OG. links   66.50         5683  
FABIOLA   22   58513   Lüdenscheid   Sauerlandring   18   Wohnung   Wohnung   1.
OG. rechts   66.50         5684   FABIOLA   23   58513   Lüdenscheid  
Sauerlandring   18   Wohnung   Wohnung   2. OG. links   66.50         5685  
FABIOLA   24   58513   Lüdenscheid   Sauerlandring   18   Wohnung   Wohnung   2.
OG. rechts   66.50         8685   FABIOLA   S10   58513   Lüdenscheid  
Sauerlandring   18   Stellplatz   Stellplatz                   8686   FABIOLA  
S11   58513   Lüdenscheid   Sauerlandring   18   Stellplatz   Stellplatz        
          8687   FABIOLA   S12   58513   Lüdenscheid   Sauerlandring   18  
Stellplatz   Stellplatz                   8688   FABIOLA   S13   58513  
Lüdenscheid   Sauerlandring   18   Stellplatz   Stellplatz                  
8689   FABIOLA   S14   58513   Lüdenscheid   Sauerlandring   18   Stellplatz  
Stellplatz                   8690   FABIOLA   S15   58513   Lüdenscheid  
Sauerlandring   18   Stellplatz   Stellplatz                   6471   FABIOLA  
05   58513   Lüdenscheid   Sauerlandring   19   Wohnung   Wohnung   EG. links  
66.50         6472   FABIOLA   06   58513   Lüdenscheid   Sauerlandring   19  
Wohnung   Wohnung   EG. rechts   66.50         6473   FABIOLA   07   58513  
Lüdenscheid   Sauerlandring   19   Wohnung   Wohnung   1. OG. links   66.50    
    6475   FABIOLA   08   58513   Lüdenscheid   Sauerlandring   19   Wohnung  
Wohnung   1. OG. rechts   66.50         5686   FABIOLA   25   58513  
Lüdenscheid   Sauerlandring   20   Wohnung   Wohnung   EG. links   66.50        
5687   FABIOLA   26   58513   Lüdenscheid   Sauerlandring   20   Wohnung  
Wohnung   EG. rechts   66.50         5688   FABIOLA   27   58513   Lüdenscheid  
Sauerlandring   20   Wohnung   Wohnung   1. OG. links   66.50         5689  
FABIOLA   28   58513   Lüdenscheid   Sauerlandring   20   Wohnung   Wohnung   1.
OG. rechts   66.50         5690   FABIOLA   29   58513   Lüdenscheid  
Sauerlandring   20   Wohnung   Wohnung   2. OG. links   66.50         5691  
FABIOLA   30   58513   Lüdenscheid   Sauerlandring   20   Wohnung   Wohnung   2.
OG. rechts   66.50         8691   FABIOLA   S16   58513   Lüdenscheid  
Sauerlandring   20   Stellplatz   Stellplatz                   8692   FABIOLA  
S17   58513   Lüdenscheid   Sauerlandring   20   Stellplatz   Stellplatz        
          8693   FABIOLA   S18   58513   Lüdenscheid   Sauerlandring   20  
Stellplatz   Stellplatz                   6467   FABIOLA   09   58513  
Lüdenscheid   Sauerlandring   21   Wohnung   Wohnung   EG. links   50.50        
6468   FABIOLA   10   58513   Lüdenscheid   Sauerlandring   21   Wohnung  
Wohnung   EG. rechts   85.00         6469   FABIOLA   11   58513   Lüdenscheid  
Sauerlandring   21   Wohnung   Wohnung   1. OG. links   50.50         6470  
FABIOLA   12   58513   Lüdenscheid   Sauerlandring   21   Wohnung   Wohnung   1.
OG. rechts   85.00         5692   FABIOLA   31   58513   Lüdenscheid  
Sauerlandring   22   Wohnung   Wohnung   EG. links   50.50         5694  
FABIOLA   33   58513   Lüdenscheid   Sauerlandring   22   Wohnung   Wohnung   1.
OG. links   50.50         5696   FABIOLA   35   58513   Lüdenscheid  
Sauerlandring   22   Wohnung   Wohnung   2. OG. links   50.50         6461  
FABIOLA   13   58513   Lüdenscheid   Sauerlandring   23   Wohnung   Wohnung  
EG. links   85.00         6462   FABIOLA   14   58513   Lüdenscheid  
Sauerlandring   23   Wohnung   Wohnung   EG. rechts   50.50         6463  
FABIOLA   15   58513   Lüdenscheid   Sauerlandring   23   Wohnung   Wohnung   1.
OG. links   85.00         6464   FABIOLA   16   58513   Lüdenscheid  
Sauerlandring   23   Wohnung   Wohnung   1. OG. rechts   50.50         6456  
FABIOLA   17   58513   Lüdenscheid   Sauerlandring   25   Wohnung   Wohnung  
EG. links   50.50         6458   FABIOLA   18   58513   Lüdenscheid  
Sauerlandring   25   Wohnung   Wohnung   EG. rechts   85.00         6459  
FABIOLA   19   58513   Lüdenscheid   Sauerlandring   25   Wohnung   Wohnung   1.
OG. links   50.50         6460   FABIOLA   20   58513   Lüdenscheid  
Sauerlandring   25   Wohnung   Wohnung   1. OG. rechts   85.00         8779  
FABIOLA   GA 42   58513   Lüdenscheid   Sauerlandring       Garage   Garage    
              8778   FABIOLA   GA 43   58513   Lüdenscheid   Sauerlandring      
Garage   Garage                   8777   FABIOLA   GA 44   58513   Lüdenscheid  
Sauerlandring       Garage   Garage                   8776   FABIOLA   GA 45  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8774
  FABIOLA   GA 47   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8773   FABIOLA   GA 48   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8730   FABIOLA   GA 50   58513   Lüdenscheid
  Sauerlandring       Garage   Garage                   8729   FABIOLA   GA 51  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8709
  FABIOLA   GA 53   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8727   FABIOLA   GA 54   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8725   FABIOLA   GA 55   58513   Lüdenscheid
  Sauerlandring       Garage   Garage                   8724   FABIOLA   GA 56  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8723
  FABIOLA   GA 57   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8722   FABIOLA   GA 58   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8721   FABIOLA   GA 59   58513   Lüdenscheid
  Sauerlandring       Garage   Garage                   8720   FABIOLA   GA 60  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8719
  FABIOLA   GA 61   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8718   FABIOLA   GA 62   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8717   FABIOLA   GA 63   58513   Lüdenscheid
  Sauerlandring       Garage   Garage                   8715   FABIOLA   GA 65  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8714
  FABIOLA   GA 66   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8713   FABIOLA   GA 67   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8712   FABIOLA   GA 69   58513   Lüdenscheid
  Sauerlandring       Garage   Garage                   8711   FABIOLA   GA 70  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8710
  FABIOLA   GA 71   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8728   FABIOLA   GA 72   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8708   FABIOLA   GA 73   58513   Lüdenscheid
  Sauerlandring       Garage   Garage                   8707   FABIOLA   GA 74  
58513   Lüdenscheid   Sauerlandring       Garage   Garage                   8706
  FABIOLA   GA 75   58513   Lüdenscheid   Sauerlandring       Garage   Garage  
                8705   FABIOLA   GA 76   58513   Lüdenscheid   Sauerlandring    
  Garage   Garage                   8636   FABIOLA   S02   58513   Lüdenscheid  
Sauerlandring       Stellplatz   Stellplatz                   8638   FABIOLA  
S04   58513   Lüdenscheid   Sauerlandring       Stellplatz   Stellplatz        
          8639   FABIOLA   S05   58513   Lüdenscheid   Sauerlandring      
Stellplatz   Stellplatz                   8696   FABIOLA   S07   58513  
Lüdenscheid   Sauerlandring       Stellplatz   Stellplatz                   8697
  FABIOLA   S09   58513   Lüdenscheid   Sauerlandring       Stellplatz  
Stellplatz                   8698   FABIOLA   S10   58513   Lüdenscheid  
Sauerlandring       Stellplatz   Stellplatz                   8701   FABIOLA  
S12   58513   Lüdenscheid   Sauerlandring       Stellplatz   Stellplatz        
          8702   FABIOLA   S14   58513   Lüdenscheid   Sauerlandring      
Stellplatz   Stellplatz                   8703   FABIOLA   S15   58513  
Lüdenscheid   Sauerlandring       Stellplatz   Stellplatz                   193
  ICE-AGE   001   95447   Bayreuth   Birkenstraße   11   Wohnung   Wohnung   EG.
links   53.18         194   ICE-AGE   002   95447   Bayreuth   Birkenstraße   11
  Wohnung   Wohnung   EG. rechts   79.71         196   ICE-AGE   004   95447  
Bayreuth   Birkenstraße   11   Wohnung   Wohnung   1. OG. rechts   79.61        
300   ICE-AGE   006   95447   Bayreuth   Birkenstraße   11   Wohnung   Wohnung  
2. OG. rechts   79.61         303   ICE-AGE   007   95447   Bayreuth  
Birkenstraße   11   Wohnung   Wohnung   3. OG. links   53.08         304  
ICE-AGE   008   95447   Bayreuth   Birkenstraße   11   Wohnung   Wohnung   3.
OG. rechts   79.61         308   ICE-AGE   009   95447   Bayreuth   Birkenstraße
  13   Wohnung   Wohnung   EG. links   67.39         314   ICE-AGE   010   95447
  Bayreuth   Birkenstraße   13   Wohnung   Wohnung   EG. rechts   67.39        
315   ICE-AGE   011   95447   Bayreuth   Birkenstraße   13   Wohnung   Wohnung  
1. OG. links   67.29         316   ICE-AGE   012   95447   Bayreuth  
Birkenstraße   13   Wohnung   Wohnung   1. OG. rechts   67.29         317  
ICE-AGE   013   95447   Bayreuth   Birkenstraße   13   Wohnung   Wohnung   2.
OG. links   67.29         318   ICE-AGE   014   95447   Bayreuth   Birkenstraße
  13   Wohnung   Wohnung   2. OG. rechts   67.29         319   ICE-AGE   015  
95447   Bayreuth   Birkenstraße   13   Wohnung   Wohnung   3. OG. links   67.29
        321   ICE-AGE   016   95447   Bayreuth   Birkenstraße   13   Wohnung  
Wohnung   3. OG. rechts   67.29         1112   ICE-AGE   G120   95447   Bayreuth
  Birkenstraße   13   Garage   Garage                   1457   ICE-AGE   S02  
95447   Bayreuth   Birkenstraße   13   Stellplatz   Stellplatz                  
1458   ICE-AGE   S03   95447   Bayreuth   Birkenstraße   13   Stellplatz  
Stellplatz                   1459   ICE-AGE   S04   95447   Bayreuth  
Birkenstraße   13   Stellplatz   Stellplatz                   322   ICE-AGE  
017   95447   Bayreuth   Birkenstraße   15   Wohnung   Wohnung   EG. links  
67.39         323   ICE-AGE   018   95447   Bayreuth   Birkenstraße   15  
Wohnung   Wohnung   EG. rechts   67.39         325   ICE-AGE   020   95447  
Bayreuth   Birkenstraße   15   Wohnung   Wohnung   1. OG. rechts   67.29        
328   ICE-AGE   023   95447   Bayreuth   Birkenstraße   15   Wohnung   Wohnung  
3. OG. links   67.29         329   ICE-AGE   024   95447   Bayreuth  
Birkenstraße   15   Wohnung   Wohnung   3. OG. rechts   67.29         1040  
ICE-AGE   G104   95447   Bayreuth   Birkenstraße   15   Garage   Garage        
          1049   ICE-AGE   G107   95447   Bayreuth   Birkenstraße   15   Garage
  Garage                   1056   ICE-AGE   G108   95447   Bayreuth  
Birkenstraße   15   Garage   Garage                   1114   ICE-AGE   G122  
95447   Bayreuth   Birkenstraße   15   Garage   Garage                   330  
ICE-AGE   025   95447   Bayreuth   Birkenstraße   17   Wohnung   Wohnung   EG.
links   79.45         331   ICE-AGE   026   95447   Bayreuth   Birkenstraße   17
  Wohnung   Wohnung   EG. mitte   50.67         507   ICE-AGE   027   95447  
Bayreuth   Birkenstraße   17   Wohnung   Wohnung   EG. rechts   64.34        
516   ICE-AGE   029   95447   Bayreuth   Birkenstraße   17   Wohnung   Wohnung  
1. OG. mitte   50.67        

49

--------------------------------------------------------------------------------



540   ICE-AGE   031   95447   Bayreuth   Birkenstraße   17   Wohnung   Wohnung  
2. OG. links   79.45         546   ICE-AGE   033   95447   Bayreuth  
Birkenstraße   17   Wohnung   Wohnung   2. OG. rechts   64.34         547  
ICE-AGE   034   95447   Bayreuth   Birkenstraße   17   Wohnung   Wohnung   3.
OG. links   79.45         549   ICE-AGE   036   95447   Bayreuth   Birkenstraße
  17   Wohnung   Wohnung   3. OG. rechts   64.34         558   ICE-AGE   037  
95447   Bayreuth   Birkenstraße   17   Wohnung   Wohnung   4. OG. links   79.45
        614   ICE-AGE   038   95447   Bayreuth   Birkenstraße   17   Wohnung  
Wohnung   4. OG. mitte   50.67         615   ICE-AGE   039   95447   Bayreuth  
Birkenstraße   17   Wohnung   Wohnung   4. OG. rechts   64.34         1111  
ICE-AGE   G119   95447   Bayreuth   Birkenstraße   17   Garage   Garage        
          1115   ICE-AGE   G123   95447   Bayreuth   Birkenstraße   17   Garage
  Garage                   1106   ICE-AGE   G114   95447   Bayreuth  
Birkenstraße       Garage   Garage                   1030   ICE-AGE   G095  
95447   Bayreuth   Eichendorffring   110   Garage   Garage                   616
  ICE-AGE   040   95447   Bayreuth   Eichendorffring   112   Wohnung   Wohnung  
EG. links   79.45         617   ICE-AGE   041   95447   Bayreuth  
Eichendorffring   112   Wohnung   Wohnung   EG. mitte   50.67         619  
ICE-AGE   043   95447   Bayreuth   Eichendorffring   112   Wohnung   Wohnung  
1. OG. links   79.45         621   ICE-AGE   045   95447   Bayreuth  
Eichendorffring   112   Wohnung   Wohnung   1. OG. rechts   64.34         622  
ICE-AGE   046   95447   Bayreuth   Eichendorffring   112   Wohnung   Wohnung  
2. OG. links   79.45         653   ICE-AGE   049   95447   Bayreuth  
Eichendorffring   112   Wohnung   Wohnung   3. OG. links   79.45         724  
ICE-AGE   052   95447   Bayreuth   Eichendorffring   112   Wohnung   Wohnung  
4. OG. links   79.45         725   ICE-AGE   053   95447   Bayreuth  
Eichendorffring   112   Wohnung   Wohnung   4. OG. mitte   50.67         728  
ICE-AGE   054   95447   Bayreuth   Eichendorffring   112   Wohnung   Wohnung  
4. OG. rechts   64.34         1036   ICE-AGE   G100   95447   Bayreuth  
Eichendorffring   112   Garage   Garage                   1102   ICE-AGE   G110
  95447   Bayreuth   Eichendorffring   112   Garage   Garage                  
1103   ICE-AGE   G111   95447   Bayreuth   Eichendorffring   112   Garage  
Garage                   1104   ICE-AGE   G112   95447   Bayreuth  
Eichendorffring   112   Garage   Garage                   1029   ICE-AGE  
Gew094   95447   Bayreuth   Eichendorffring   114   Gewerbe   Laden   EG. links
      221.60     751   ICE-AGE   057   95447   Bayreuth   Eichendorffring   120
  Wohnung   Wohnung   1. OG. links   67.29         755   ICE-AGE   058   95447  
Bayreuth   Eichendorffring   120   Wohnung   Wohnung   1. OG. rechts   67.29    
    760   ICE-AGE   059   95447   Bayreuth   Eichendorffring   120   Wohnung  
Wohnung   2. OG. links   67.29         762   ICE-AGE   060   95447   Bayreuth  
Eichendorffring   120   Wohnung   Wohnung   2. OG. rechts   67.29         763  
ICE-AGE   061   95447   Bayreuth   Eichendorffring   120   Wohnung   Wohnung  
3. OG. links   67.29         764   ICE-AGE   062   95447   Bayreuth  
Eichendorffring   120   Wohnung   Wohnung   3. OG. rechts   67.29         1033  
ICE-AGE   G097   95447   Bayreuth   Eichendorffring   120   Garage   Garage    
              1101   ICE-AGE   G109   95447   Bayreuth   Eichendorffring   120  
Garage   Garage                   1108   ICE-AGE   G116   95447   Bayreuth  
Eichendorffring   120   Garage   Garage                   765   ICE-AGE   063  
95447   Bayreuth   Eichendorffring   122   Wohnung   Wohnung   EG. links   67.39
        933   ICE-AGE   064   95447   Bayreuth   Eichendorffring   122   Wohnung
  Wohnung   EG. rechts   67.39         935   ICE-AGE   065   95447   Bayreuth  
Eichendorffring   122   Wohnung   Wohnung   1. OG. links   67.29         943  
ICE-AGE   066   95447   Bayreuth   Eichendorffring   122   Wohnung   Wohnung  
1. OG. rechts   67.29         950   ICE-AGE   067   95447   Bayreuth  
Eichendorffring   122   Wohnung   Wohnung   2. OG. links   67.29         957  
ICE-AGE   068   95447   Bayreuth   Eichendorffring   122   Wohnung   Wohnung  
2. OG. rechts   67.29         970   ICE-AGE   069   95447   Bayreuth  
Eichendorffring   122   Wohnung   Wohnung   3. OG. links   67.29         985  
ICE-AGE   070   95447   Bayreuth   Eichendorffring   122   Wohnung   Wohnung  
3. OG. rechts   67.29         1117   ICE-AGE   G125   95447   Bayreuth  
Eichendorffring   122   Garage   Garage                   986   ICE-AGE   071  
95447   Bayreuth   Eichendorffring   124   Wohnung   Wohnung   EG. links   53.18
        987   ICE-AGE   072   95447   Bayreuth   Eichendorffring   124   Wohnung
  Wohnung   EG. rechts   79.71         988   ICE-AGE   073   95447   Bayreuth  
Eichendorffring   124   Wohnung   Wohnung   1. OG. links   53.08         989  
ICE-AGE   074   95447   Bayreuth   Eichendorffring   124   Wohnung   Wohnung  
1. OG. rechts   79.61         990   ICE-AGE   075   95447   Bayreuth  
Eichendorffring   124   Wohnung   Wohnung   2. OG. links   53.08         991  
ICE-AGE   076   95447   Bayreuth   Eichendorffring   124   Wohnung   Wohnung  
2. OG. rechts   79.61         992   ICE-AGE   077   95447   Bayreuth  
Eichendorffring   124   Wohnung   Wohnung   3. OG. links   53.08         993  
ICE-AGE   078   95447   Bayreuth   Eichendorffring   124   Wohnung   Wohnung  
3. OG. rechts   79.61         1031   ICE-AGE   G096   95447   Bayreuth  
Eichendorffring   124   Garage   Garage                   1039   ICE-AGE   G103
  95447   Bayreuth   Eichendorffring   124   Garage   Garage                  
1113   ICE-AGE   G121   95447   Bayreuth   Eichendorffring   124   Garage  
Garage                   994   ICE-AGE   079   95447   Bayreuth  
Eichendorffring   126   Wohnung   Wohnung   EG. links   79.45         995  
ICE-AGE   080   95447   Bayreuth   Eichendorffring   126   Wohnung   Wohnung  
EG. mitte   49.64         997   ICE-AGE   082   95447   Bayreuth  
Eichendorffring   126   Wohnung   Wohnung   1. OG. links   79.45         998  
ICE-AGE   083   95447   Bayreuth   Eichendorffring   126   Wohnung   Wohnung  
1. OG. mitte   49.64         999   ICE-AGE   084   95447   Bayreuth  
Eichendorffring   126   Wohnung   Wohnung   1. OG. rechts   64.34         1000  
ICE-AGE   085   95447   Bayreuth   Eichendorffring   126   Wohnung   Wohnung  
2. OG. links   79.45         1001   ICE-AGE   086   95447   Bayreuth  
Eichendorffring   126   Wohnung   Wohnung   2. OG. mitte   49.64         1006  
ICE-AGE   089   95447   Bayreuth   Eichendorffring   126   Wohnung   Wohnung  
3. OG. mitte   49.64         1007   ICE-AGE   090   95447   Bayreuth  
Eichendorffring   126   Wohnung   Wohnung   3. OG. rechts   64.34         1008  
ICE-AGE   091   95447   Bayreuth   Eichendorffring   126   Wohnung   Wohnung  
4. OG. links   79.45         1037   ICE-AGE   G101   95447   Bayreuth  
Eichendorffring   126   Garage   Garage                   1107   ICE-AGE   G115
  95447   Bayreuth   Eichendorffring   126   Garage   Garage                  
1116   ICE-AGE   G124   95447   Bayreuth   Eichendorffring   126   Garage  
Garage                   1109   ICE-AGE   G117   95447   Bayreuth  
Eichendorffring       Garage   Garage                   1110   ICE-AGE   G118  
95447   Bayreuth   Eichendorffring       Garage   Garage                   6943
  ICE-AGE   01   44269   Dortmund   Bergmeisterstraße   15 a   Wohnung   Wohnung
  1. UG. links   46.80         6944   ICE-AGE   02   44269   Dortmund  
Bergmeisterstraße   15 a   Wohnung   Wohnung   1. UG. mitte   62.20         6945
  ICE-AGE   03   44269   Dortmund   Bergmeisterstraße   15 a   Wohnung   Wohnung
  1. UG. rechts   46.30         6946   ICE-AGE   04   44269   Dortmund  
Bergmeisterstraße   15 a   Wohnung   Wohnung   EG. links   98.20         6947  
ICE-AGE   05   44269   Dortmund   Bergmeisterstraße   15 a   Wohnung   Wohnung  
EG. mitte   62.20         6948   ICE-AGE   06   44269   Dortmund  
Bergmeisterstraße   15 a   Wohnung   Wohnung   EG. rechts   95.50         6949  
ICE-AGE   07   44269   Dortmund   Bergmeisterstraße   15 a   Wohnung   Wohnung  
1. OG. links   98.20         6950   ICE-AGE   08   44269   Dortmund  
Bergmeisterstraße   15 a   Wohnung   Wohnung   1. OG. mitte   62.20         6953
  ICE-AGE   11   44269   Dortmund   Bergmeisterstraße   15 a   Wohnung   Wohnung
  2. OG. mitte   62.20         6954   ICE-AGE   12   44269   Dortmund  
Bergmeisterstraße   15 a   Wohnung   Wohnung   2. OG. rechts   95.50        
6956   ICE-AGE   14   44269   Dortmund   Bergmeisterstraße   15 a   Wohnung  
Wohnung   3. OG. mitte   62.20         6965   ICE-AGE   19   44269   Dortmund  
Bergmeisterstraße   15 b   Wohnung   Wohnung   1. UG. links   46.80         6968
  ICE-AGE   21   44269   Dortmund   Bergmeisterstraße   15 b   Wohnung   Wohnung
  1. UG. rechts   46.30         6971   ICE-AGE   22   44269   Dortmund  
Bergmeisterstraße   15 b   Wohnung   Wohnung   EG. links   95.50         6973  
ICE-AGE   23   44269   Dortmund   Bergmeisterstraße   15 b   Wohnung   Wohnung  
EG. mitte   62.20         6983   ICE-AGE   26   44269   Dortmund  
Bergmeisterstraße   15 b   Wohnung   Wohnung   1. OG. mitte   62.20         6989
  ICE-AGE   28   44269   Dortmund   Bergmeisterstraße   15 b   Wohnung   Wohnung
  2. OG. links   95.50         6993   ICE-AGE   29   44269   Dortmund  
Bergmeisterstraße   15 b   Wohnung   Wohnung   2. OG. mitte   62.20         6998
  ICE-AGE   31   44269   Dortmund   Bergmeisterstraße   15 b   Wohnung   Wohnung
  3. OG. links   95.50         7000   ICE-AGE   32   44269   Dortmund  
Bergmeisterstraße   15 b   Wohnung   Wohnung   3. OG. mitte   62.20         7012
  ICE-AGE   P01   44269   Dortmund   Bergmeisterstraße       Stellplatz  
Stellplatz                   7014   ICE-AGE   P02   44269   Dortmund  
Bergmeisterstraße       Stellplatz   Stellplatz                   7016   ICE-AGE
  P03   44269   Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz      
            7017   ICE-AGE   P04   44269   Dortmund   Bergmeisterstraße      
Stellplatz   Stellplatz                   7029   ICE-AGE   P05   44269  
Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz                  
7030   ICE-AGE   P06   44269   Dortmund   Bergmeisterstraße       Stellplatz  
Stellplatz                   7031   ICE-AGE   P07   44269   Dortmund  
Bergmeisterstraße       Stellplatz   Stellplatz                   7032   ICE-AGE
  P08   44269   Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz      
            7035   ICE-AGE   P11   44269   Dortmund   Bergmeisterstraße      
Stellplatz   Stellplatz                   7036   ICE-AGE   P12   44269  
Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz                  
7038   ICE-AGE   P14   44269   Dortmund   Bergmeisterstraße       Stellplatz  
Stellplatz                   7043   ICE-AGE   P19   44269   Dortmund  
Bergmeisterstraße       Stellplatz   Stellplatz                   7044   ICE-AGE
  P20   44269   Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz      
            7046   ICE-AGE   P21   44269   Dortmund   Bergmeisterstraße      
Stellplatz   Stellplatz                   7047   ICE-AGE   P22   44269  
Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz                  
7049   ICE-AGE   P23   44269   Dortmund   Bergmeisterstraße       Stellplatz  
Stellplatz                   7053   ICE-AGE   P26   44269   Dortmund  
Bergmeisterstraße       Stellplatz   Stellplatz                   7056   ICE-AGE
  P28   44269   Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz      
            7057   ICE-AGE   P29   44269   Dortmund   Bergmeisterstraße      
Stellplatz   Stellplatz                   7060   ICE-AGE   P31   44269  
Dortmund   Bergmeisterstraße       Stellplatz   Stellplatz                  
7061   ICE-AGE   P32   44269   Dortmund   Bergmeisterstraße       Stellplatz  
Stellplatz                   4   ICE-AGE   02   63329   Egelsbach   Frankfurter
Straße   1   Wohnung   Wohnung   EG. rechts   66.15         6   ICE-AGE   03  
63329   Egelsbach   Frankfurter Straße   1   Wohnung   Wohnung   ZG links  
68.96         7   ICE-AGE   04   63329   Egelsbach   Frankfurter Straße   1  
Wohnung   Wohnung   ZG rechts   52.32         36   ICE-AGE   06   63329  
Egelsbach   Frankfurter Straße   1   Wohnung   Wohnung   1. OG. rechts   66.15  
      11   ICE-AGE   08   63329   Egelsbach   Frankfurter Straße   1   Wohnung  
Wohnung   1. ZG rechts   52.32         12   ICE-AGE   09   63329   Egelsbach  
Frankfurter Straße   1   Wohnung   Wohnung   2. OG. links   80.30         13  
ICE-AGE   10   63329   Egelsbach   Frankfurter Straße   1   Wohnung   Wohnung  
2. OG. rechts   66.15         14   ICE-AGE   11   63329   Egelsbach  
Frankfurter Straße   1   Wohnung   Wohnung   2. ZG links   68.96         8569  
ICE-AGE   13   63329   Egelsbach   Frankfurter Straße   1   Wohnung   Wohnung  
3. OG. links   80.30         18   ICE-AGE   15   63329   Egelsbach   Frankfurter
Straße   1   Wohnung   Wohnung   3. ZG links   68.96         8570   ICE-AGE   18
  63329   Egelsbach   Frankfurter Straße   5   Wohnung   Wohnung   EG. rechts  
66.15         22   ICE-AGE   19   63329   Egelsbach   Frankfurter Straße   5  
Wohnung   Wohnung   ZG links   68.96         23   ICE-AGE   20   63329  
Egelsbach   Frankfurter Straße   5   Wohnung   Wohnung   ZG rechts   52.32      
  24   ICE-AGE   21   63329   Egelsbach   Frankfurter Straße   5   Wohnung  
Wohnung   1. OG. links   80.30         26   ICE-AGE   23   63329   Egelsbach  
Frankfurter Straße   5   Wohnung   Wohnung   1. ZG links   68.96         27  
ICE-AGE   24   63329   Egelsbach   Frankfurter Straße   5   Wohnung   Wohnung  
1. ZG rechts   52.32         31   ICE-AGE   28   63329   Egelsbach   Frankfurter
Straße   5   Wohnung   Wohnung   2. ZG rechts   52.32         32   ICE-AGE   29
  63329   Egelsbach   Frankfurter Straße   5   Wohnung   Wohnung   3. OG. links
  80.30        

50

--------------------------------------------------------------------------------





33   ICE-AGE   30   63329   Egelsbach   Frankfurter Straße   5   Wohnung  
Wohnung   3. OG. rechts   66.15         339   ICE-AGE   01   63329   Egelsbach  
Frankfurter Straße   9   Wohnung   Wohnung   EG. links   80.30         341  
ICE-AGE   03   63329   Egelsbach   Frankfurter Straße   9   Wohnung   Wohnung  
ZG links   68.96         343   ICE-AGE   04   63329   Egelsbach   Frankfurter
Straße   9   Wohnung   Wohnung   ZG rechts   52.32         342   ICE-AGE   05  
63329   Egelsbach   Frankfurter Straße   9   Wohnung   Wohnung   1. OG. links  
80.30         346   ICE-AGE   08   63329   Egelsbach   Frankfurter Straße   9  
Wohnung   Wohnung   1. ZG rechts   52.32         347   ICE-AGE   09   63329  
Egelsbach   Frankfurter Straße   9   Wohnung   Wohnung   2. OG. links   80.30  
      349   ICE-AGE   11   63329   Egelsbach   Frankfurter Straße   9   Wohnung
  Wohnung   2. ZG links   68.96         350   ICE-AGE   12   63329   Egelsbach  
Frankfurter Straße   9   Wohnung   Wohnung   2. ZG rechts   52.32         351  
ICE-AGE   13   63329   Egelsbach   Frankfurter Straße   9   Wohnung   Wohnung  
3. OG. links   80.30         352   ICE-AGE   14   63329   Egelsbach  
Frankfurter Straße   9   Wohnung   Wohnung   3. OG. rechts   66.15         354  
ICE-AGE   16   63329   Egelsbach   Frankfurter Straße   9   Wohnung   Wohnung  
3. ZG rechts   52.32         355   ICE-AGE   01   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   EG. links   64.43         356  
ICE-AGE   02   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung  
EG. rechts   71.59         357   ICE-AGE   03   63329   Egelsbach   Frankfurter
Straße   13   Wohnung   Wohnung   ZG links   88.48         358   ICE-AGE   04  
63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung   ZG rechts  
53.65         359   ICE-AGE   05   63329   Egelsbach   Frankfurter Straße   13  
Wohnung   Wohnung   1. OG. links   64.43         360   ICE-AGE   06   63329  
Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung   1. OG. rechts   71.59
        361   ICE-AGE   07   63329   Egelsbach   Frankfurter Straße   13  
Wohnung   Wohnung   1. ZG links   88.48         362   ICE-AGE   08   63329  
Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung   1. ZG rechts   53.65  
      365   ICE-AGE   09   63329   Egelsbach   Frankfurter Straße   13   Wohnung
  Wohnung   2. OG. links   64.43         367   ICE-AGE   10   63329   Egelsbach
  Frankfurter Straße   13   Wohnung   Wohnung   2. OG. rechts   71.59        
369   ICE-AGE   11   63329   Egelsbach   Frankfurter Straße   13   Wohnung  
Wohnung   2. ZG links   88.48         371   ICE-AGE   12   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   2. ZG rechts   53.65         396  
ICE-AGE   16   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung  
3. ZG rechts   53.65         400   ICE-AGE   18   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   4. OG. rechts   71.59         402
  ICE-AGE   19   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung
  4. ZG links   88.48         404   ICE-AGE   20   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   4. ZG rechts   53.65         409  
ICE-AGE   21   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung  
5. OG. links   64.43         413   ICE-AGE   22   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   5. OG. rechts   71.59         415
  ICE-AGE   23   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung
  5. ZG links   88.48         417   ICE-AGE   24   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   5. ZG rechts   53.65         420  
ICE-AGE   25   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung  
6. OG. links   64.43         428   ICE-AGE   27   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   6. ZG links   88.48         430  
ICE-AGE   28   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung  
6. ZG rechts   53.65         445   ICE-AGE   30   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   7. OG. rechts   71.59         446
  ICE-AGE   31   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung
  7. ZG links   88.48         447   ICE-AGE   32   63329   Egelsbach  
Frankfurter Straße   13   Wohnung   Wohnung   7. ZG rechts   53.65         449  
ICE-AGE   33   63329   Egelsbach   Frankfurter Straße   13   Wohnung   Wohnung  
8. OG. links   64.43         8443   ICE-AGE   02   60439   Frankfurt am Main  
Oswaltstr.   12   Wohnung   Wohnung   EG. rechts   69.09         8445   ICE-AGE
  04   60439   Frankfurt am Main   Oswaltstr.   12   Wohnung   Wohnung   1. OG.
rechts   69.02         8452   ICE-AGE   05   60439   Frankfurt am Main  
Oswaltstr.   12   Wohnung   Wohnung   2. OG. links   90.34         8453  
ICE-AGE   06   60439   Frankfurt am Main   Oswaltstr.   12   Wohnung   Wohnung  
2. OG. rechts   69.02         8454   ICE-AGE   07   60439   Frankfurt am Main  
Oswaltstr.   12   Wohnung   Wohnung   3. OG. links   90.34         8455  
ICE-AGE   08   60439   Frankfurt am Main   Oswaltstr.   12   Wohnung   Wohnung  
3. OG. rechts   69.02         8457   ICE-AGE   10   60439   Frankfurt am Main  
Oswaltstr.   12   Wohnung   Wohnung   4. OG. rechts   69.02         8459  
ICE-AGE   12   60439   Frankfurt am Main   Oswaltstr.   12   Wohnung   Wohnung  
5. OG. rechts   69.02         247   ICE-AGE   51   58093   Hagen   Hassleyer
Str.   46   Wohnung   Wohnung   1. OG. links   65.50         248   ICE-AGE   52
  58093   Hagen   Hassleyer Str.   46   Wohnung   Wohnung   1. OG. rechts  
66.08         250   ICE-AGE   54   58093   Hagen   Hassleyer Str.   46   Wohnung
  Wohnung   2. OG. rechts   66.08         251   ICE-AGE   55   58093   Hagen  
Hassleyer Str.   48   Wohnung   Wohnung   EG. links   65.50         253  
ICE-AGE   57   58093   Hagen   Hassleyer Str.   48   Wohnung   Wohnung   1. OG.
links   65.50         254   ICE-AGE   58   58093   Hagen   Hassleyer Str.   48  
Wohnung   Wohnung   1. OG. rechts   66.08         255   ICE-AGE   59   58093  
Hagen   Hassleyer Str.   48   Wohnung   Wohnung   2. OG. links   65.50        
256   ICE-AGE   60   58093   Hagen   Hassleyer Str.   48   Wohnung   Wohnung  
2. OG. rechts   66.08         257   ICE-AGE   61   58093   Hagen   Hassleyer
Str.   50   Wohnung   Wohnung   EG. links   86.28         259   ICE-AGE   63  
58093   Hagen   Hassleyer Str.   50   Wohnung   Wohnung   1. OG. links   86.28  
      262   ICE-AGE   66   58093   Hagen   Hassleyer Str.   50   Wohnung  
Wohnung   2. OG. rechts   60.87         197   ICE-AGE   01   58093   Hagen  
Karl-Ernst-Osthausstr.   61   Wohnung   Wohnung   EG. links   86.26         198
  ICE-AGE   02   58093   Hagen   Karl-Ernst-Osthausstr.   61   Wohnung   Wohnung
  EG. rechts   60.87         199   ICE-AGE   03   58093   Hagen  
Karl-Ernst-Osthausstr.   61   Wohnung   Wohnung   1. OG. links   86.28        
200   ICE-AGE   04   58093   Hagen   Karl-Ernst-Osthausstr.   61   Wohnung  
Wohnung   1. OG. rechts   60.87         201   ICE-AGE   05   58093   Hagen  
Karl-Ernst-Osthausstr.   61   Wohnung   Wohnung   2. OG. links   86.28        
202   ICE-AGE   06   58093   Hagen   Karl-Ernst-Osthausstr.   61   Wohnung  
Wohnung   2. OG. rechts   60.87         204   ICE-AGE   08   58093   Hagen  
Karl-Ernst-Osthausstr.   63   Wohnung   Wohnung   EG. rechts   66.08         205
  ICE-AGE   09   58093   Hagen   Karl-Ernst-Osthausstr.   63   Wohnung   Wohnung
  1. OG. links   65.50         206   ICE-AGE   10   58093   Hagen  
Karl-Ernst-Osthausstr.   63   Wohnung   Wohnung   1. OG. rechts   66.08        
207   ICE-AGE   11   58093   Hagen   Karl-Ernst-Osthausstr.   63   Wohnung  
Wohnung   2. OG. links   65.50         208   ICE-AGE   12   58093   Hagen  
Karl-Ernst-Osthausstr.   63   Wohnung   Wohnung   2. OG. rechts   66.08        
210   ICE-AGE   14   58093   Hagen   Karl-Ernst-Osthausstr.   65   Wohnung  
Wohnung   EG. rechts   60.87         211   ICE-AGE   15   58093   Hagen  
Karl-Ernst-Osthausstr.   65   Wohnung   Wohnung   1. OG. links   86.28        
212   ICE-AGE   16   58093   Hagen   Karl-Ernst-Osthausstr.   65   Wohnung  
Wohnung   1. OG. rechts   60.87         213   ICE-AGE   17   58093   Hagen  
Karl-Ernst-Osthausstr.   65   Wohnung   Wohnung   2. OG. links   86.28        
214   ICE-AGE   18   58093   Hagen   Karl-Ernst-Osthausstr.   65   Wohnung  
Wohnung   2. OG. rechts   60.87         216   ICE-AGE   20   58093   Hagen  
Karl-Ernst-Osthausstr.   67   Wohnung   Wohnung   EG. rechts   66.08         217
  ICE-AGE   21   58093   Hagen   Karl-Ernst-Osthausstr.   67   Wohnung   Wohnung
  1. OG. links   65.50         218   ICE-AGE   22   58093   Hagen  
Karl-Ernst-Osthausstr.   67   Wohnung   Wohnung   1. OG. rechts   66.08        
219   ICE-AGE   23   58093   Hagen   Karl-Ernst-Osthausstr.   67   Wohnung  
Wohnung   2. OG. links   65.50         220   ICE-AGE   24   58093   Hagen  
Karl-Ernst-Osthausstr.   67   Wohnung   Wohnung   2. OG. rechts   66.08        
263   ICE-AGE   01   58093   Hagen   Karl-Ernst-Osthausstr.   68   Wohnung  
Wohnung   EG. links   61.01         265   ICE-AGE   03   58093   Hagen  
Karl-Ernst-Osthausstr.   68   Wohnung   Wohnung   1. OG. links   61.01        
266   ICE-AGE   04   58093   Hagen   Karl-Ernst-Osthausstr.   68   Wohnung  
Wohnung   1. OG. rechts   83.20         267   ICE-AGE   05   58093   Hagen  
Karl-Ernst-Osthausstr.   68   Wohnung   Wohnung   2. OG. links   61.01        
268   ICE-AGE   06   58093   Hagen   Karl-Ernst-Osthausstr.   68   Wohnung  
Wohnung   2. OG. rechts   83.20         269   ICE-AGE   07   58093   Hagen  
Karl-Ernst-Osthausstr.   68   Wohnung   Wohnung   3. OG. links   61.01        
270   ICE-AGE   08   58093   Hagen   Karl-Ernst-Osthausstr.   68   Wohnung  
Wohnung   3. OG. rechts   83.20         221   ICE-AGE   25   58093   Hagen  
Karl-Ernst-Osthausstr.   69   Wohnung   Wohnung   EG. links   65.50         223
  ICE-AGE   27   58093   Hagen   Karl-Ernst-Osthausstr.   69   Wohnung   Wohnung
  1. OG. links   65.50         224   ICE-AGE   28   58093   Hagen  
Karl-Ernst-Osthausstr.   69   Wohnung   Wohnung   1. OG. rechts   66.08        
226   ICE-AGE   30   58093   Hagen   Karl-Ernst-Osthausstr.   69   Wohnung  
Wohnung   2. OG. rechts   66.08         271   ICE-AGE   09   58093   Hagen  
Karl-Ernst-Osthausstr.   70   Wohnung   Wohnung   EG. links   61.69         272
  ICE-AGE   10   58093   Hagen   Karl-Ernst-Osthausstr.   70   Wohnung   Wohnung
  EG. rechts   57.17         273   ICE-AGE   11   58093   Hagen  
Karl-Ernst-Osthausstr.   70   Wohnung   Wohnung   1. OG. links   61.69        
274   ICE-AGE   12   58093   Hagen   Karl-Ernst-Osthausstr.   70   Wohnung  
Wohnung   1. OG. rechts   57.17         275   ICE-AGE   13   58093   Hagen  
Karl-Ernst-Osthausstr.   70   Wohnung   Wohnung   2. OG. links   61.69        
276   ICE-AGE   14   58093   Hagen   Karl-Ernst-Osthausstr.   70   Wohnung  
Wohnung   2. OG. rechts   57.17         277   ICE-AGE   15   58093   Hagen  
Karl-Ernst-Osthausstr.   70   Wohnung   Wohnung   3. OG. links   61.69        
278   ICE-AGE   16   58093   Hagen   Karl-Ernst-Osthausstr.   70   Wohnung  
Wohnung   3. OG. rechts   57.17         227   ICE-AGE   31   58093   Hagen  
Karl-Ernst-Osthausstr.   71   Wohnung   Wohnung   EG. links   86.28         228
  ICE-AGE   32   58093   Hagen   Karl-Ernst-Osthausstr.   71   Wohnung   Wohnung
  EG. rechts   60.87         230   ICE-AGE   34   58093   Hagen  
Karl-Ernst-Osthausstr.   71   Wohnung   Wohnung   1. OG. rechts   60.87        
232   ICE-AGE   36   58093   Hagen   Karl-Ernst-Osthausstr.   71   Wohnung  
Wohnung   2. OG. rechts   60.87         233   ICE-AGE   37   58093   Hagen  
Karl-Ernst-Osthausstr.   73   Wohnung   Wohnung   EG. links   65.50         235
  ICE-AGE   39   58093   Hagen   Karl-Ernst-Osthausstr.   73   Wohnung   Wohnung
  1. OG. links   65.50         236   ICE-AGE   40   58093   Hagen  
Karl-Ernst-Osthausstr.   73   Wohnung   Wohnung   1. OG. rechts   66.08        
237   ICE-AGE   41   58093   Hagen   Karl-Ernst-Osthausstr.   73   Wohnung  
Wohnung   2. OG. links   65.50         239   ICE-AGE   43   58093   Hagen  
Karl-Ernst-Osthausstr.   75   Wohnung   Wohnung   EG. links   65.50         240
  ICE-AGE   44   58093   Hagen   Karl-Ernst-Osthausstr.   75   Wohnung   Wohnung
  EG. rechts   66.08         242   ICE-AGE   46   58093   Hagen  
Karl-Ernst-Osthausstr.   75   Wohnung   Wohnung   1. OG. rechts   66.08        
243   ICE-AGE   47   58093   Hagen   Karl-Ernst-Osthausstr.   75   Wohnung  
Wohnung   2. OG. links   65.50         244   ICE-AGE   48   58093   Hagen  
Karl-Ernst-Osthausstr.   75   Wohnung   Wohnung   2. OG. rechts   66.08        
388   ICE-AGE   41   58093   Hagen   Karl-Ernst-Osthausstr.   78   Wohnung  
Wohnung   EG. links   83.20         393   ICE-AGE   44   58093   Hagen  
Karl-Ernst-Osthausstr.   78   Wohnung   Wohnung   1. OG. rechts   61.01        
394   ICE-AGE   45   58093   Hagen   Karl-Ernst-Osthausstr.   78   Wohnung  
Wohnung   2. OG. links   83.20         397   ICE-AGE   46   58093   Hagen  
Karl-Ernst-Osthausstr.   78   Wohnung   Wohnung   2. OG. rechts   61.01        
399   ICE-AGE   47   58093   Hagen   Karl-Ernst-Osthausstr.   78   Wohnung  
Wohnung   3. OG. links   83.20         403   ICE-AGE   48   58093   Hagen  
Karl-Ernst-Osthausstr.   78   Wohnung   Wohnung   3. OG. rechts   61.01        
405   ICE-AGE   49   58093   Hagen   Karl-Ernst-Osthausstr.   80   Wohnung  
Wohnung   EG. links   61.69         407   ICE-AGE   50   58093   Hagen  
Karl-Ernst-Osthausstr.   80   Wohnung   Wohnung   EG. rechts   57.17         408
  ICE-AGE   51   58093   Hagen   Karl-Ernst-Osthausstr.   80   Wohnung   Wohnung
  1. OG. links   61.69         410   ICE-AGE   52   58093   Hagen  
Karl-Ernst-Osthausstr.   80   Wohnung   Wohnung   1. OG. rechts   57.17        
411   ICE-AGE   53   58093   Hagen   Karl-Ernst-Osthausstr.   80   Wohnung  
Wohnung   2. OG. links   61.69         412   ICE-AGE   54   58093   Hagen  
Karl-Ernst-Osthausstr.   80   Wohnung   Wohnung   2. OG. rechts   57.17        
419   ICE-AGE   56   58093   Hagen   Karl-Ernst-Osthausstr.   80   Wohnung  
Wohnung   3. OG. rechts   57.17         421   ICE-AGE   57   58093   Hagen  
Karl-Ernst-Osthausstr.   82   Wohnung   Wohnung   EG. links   61.69         429
  ICE-AGE   61   58093   Hagen   Karl-Ernst-Osthausstr.   82   Wohnung   Wohnung
  2. OG. links   61.69         431   ICE-AGE   62   58093   Hagen  
Karl-Ernst-Osthausstr.   82   Wohnung   Wohnung   2. OG. rechts   57.17        
433   ICE-AGE   63   58093   Hagen   Karl-Ernst-Osthausstr.   82   Wohnung  
Wohnung   3. OG. links   61.69        

51

--------------------------------------------------------------------------------



434   ICE-AGE   64   58093   Hagen   Karl-Ernst-Osthausstr.   82   Wohnung  
Wohnung   3. OG. rechts   57.17         435   ICE-AGE   65   58093   Hagen  
Karl-Ernst-Osthausstr.   84   Wohnung   Wohnung   EG. links   83.19         437
  ICE-AGE   66   58093   Hagen   Karl-Ernst-Osthausstr.   84   Wohnung   Wohnung
  EG. rechts   61.01         439   ICE-AGE   67   58093   Hagen  
Karl-Ernst-Osthausstr.   84   Wohnung   Wohnung   1. OG. links   83.19        
440   ICE-AGE   68   58093   Hagen   Karl-Ernst-Osthausstr.   84   Wohnung  
Wohnung   1. OG. rechts   61.01         442   ICE-AGE   70   58093   Hagen  
Karl-Ernst-Osthausstr.   84   Wohnung   Wohnung   2. OG. rechts   61.01        
443   ICE-AGE   71   58093   Hagen   Karl-Ernst-Osthausstr.   84   Wohnung  
Wohnung   3. OG. links   83.19         5372   ICE-AGE   S02   58093   Hagen  
Karl-Ernst-Osthausstr.   61—75   Stellplatz   Stellplatz                   5373
  ICE-AGE   S03   58093   Hagen   Karl-Ernst-Osthausstr.   61—75   Stellplatz  
Stellplatz                   5374   ICE-AGE   S04   58093   Hagen  
Karl-Ernst-Osthausstr.   61—75   Stellplatz   Stellplatz                   5380
  ICE-AGE   S10   58093   Hagen   Karl-Ernst-Osthausstr.   61—75   Stellplatz  
Stellplatz                   5381   ICE-AGE   S11   58093   Hagen  
Karl-Ernst-Osthausstr.   61—75   Stellplatz   Stellplatz                   5382
  ICE-AGE   S12   58093   Hagen   Karl-Ernst-Osthausstr.   61—75   Stellplatz  
Stellplatz                   5385   ICE-AGE   S13   58093   Hagen  
Karl-Ernst-Osthausstr.   61—75   Stellplatz   Stellplatz                   5386
  ICE-AGE   S14   58093   Hagen   Karl-Ernst-Osthausstr.   61—75   Stellplatz  
Stellplatz                   5392   ICE-AGE   S19   58093   Hagen  
Karl-Ernst-Osthausstr.   61—75   Stellplatz   Stellplatz                   5394
  ICE-AGE   S20   58093   Hagen   Karl-Ernst-Osthausstr.   61—75   Stellplatz  
Stellplatz                   5397   ICE-AGE   S21   58093   Hagen  
Karl-Ernst-Osthausstr.   61—75   Stellplatz   Stellplatz                   281  
ICE-AGE   19   58093   Hagen   Karl-Ernst-Osthaus-Str.   72   Wohnung   Wohnung
  1. OG. links   61.69         282   ICE-AGE   20   58093   Hagen  
Karl-Ernst-Osthaus-Str.   72   Wohnung   Wohnung   1. OG. rechts   57.17        
283   ICE-AGE   21   58093   Hagen   Karl-Ernst-Osthaus-Str.   72   Wohnung  
Wohnung   2. OG. links   61.69         284   ICE-AGE   22   58093   Hagen  
Karl-Ernst-Osthaus-Str.   72   Wohnung   Wohnung   2. OG. rechts   57.17        
364   ICE-AGE   23   58093   Hagen   Karl-Ernst-Osthaus-Str.   72   Wohnung  
Wohnung   3. OG. links   61.69         366   ICE-AGE   24   58093   Hagen  
Karl-Ernst-Osthaus-Str.   72   Wohnung   Wohnung   3. OG. rechts   57.17        
368   ICE-AGE   25   58093   Hagen   Karl-Ernst-Osthaus-Str.   74   Wohnung  
Wohnung   EG. links   61.69         468   ICE-AGE   27   58093   Hagen  
Karl-Ernst-Osthaus-Str.   74   Wohnung   Wohnung   1. OG. links   61.69        
374   ICE-AGE   29   58093   Hagen   Karl-Ernst-Osthaus-Str.   74   Wohnung  
Wohnung   2. OG. links   61.69         375   ICE-AGE   30   58093   Hagen  
Karl-Ernst-Osthaus-Str.   74   Wohnung   Wohnung   2. OG. rechts   57.17        
376   ICE-AGE   31   58093   Hagen   Karl-Ernst-Osthaus-Str.   74   Wohnung  
Wohnung   3. OG. links   61.69         377   ICE-AGE   32   58093   Hagen  
Karl-Ernst-Osthaus-Str.   74   Wohnung   Wohnung   3. OG. rechts   57.17        
379   ICE-AGE   33   58093   Hagen   Karl-Ernst-Osthaus-Str.   76   Wohnung  
Wohnung   EG. links   61.69         380   ICE-AGE   34   58093   Hagen  
Karl-Ernst-Osthaus-Str.   76   Wohnung   Wohnung   EG. rechts   57.17        
384   ICE-AGE   37   58093   Hagen   Karl-Ernst-Osthaus-Str.   76   Wohnung  
Wohnung   2. OG. links   61.69         385   ICE-AGE   38   58093   Hagen  
Karl-Ernst-Osthaus-Str.   76   Wohnung   Wohnung   2. OG. rechts   57.17        
386   ICE-AGE   39   58093   Hagen   Karl-Ernst-Osthaus-Str.   76   Wohnung  
Wohnung   3. OG. links   61.69         387   ICE-AGE   40   58093   Hagen  
Karl-Ernst-Osthaus-Str.   76   Wohnung   Wohnung   3. OG. rechts   57.17        
5435   ICE-AGE   S01   58093   Hagen   Karl-Ernst-Osthaus-Str.   68—84  
Stellplatz   Stellplatz                   5442   ICE-AGE   S04   58093   Hagen  
Karl-Ernst-Osthaus-Str.   68—84   Stellplatz   Stellplatz                   5445
  ICE-AGE   S06   58093   Hagen   Karl-Ernst-Osthaus-Str.   68—84   Stellplatz  
Stellplatz                   5446   ICE-AGE   S07   58093   Hagen  
Karl-Ernst-Osthaus-Str.   68—84   Stellplatz   Stellplatz                   5448
  ICE-AGE   S08   58093   Hagen   Karl-Ernst-Osthaus-Str.   68—84   Stellplatz  
Stellplatz                   5452   ICE-AGE   S12   58093   Hagen  
Karl-Ernst-Osthaus-Str.   68—84   Stellplatz   Stellplatz                   5453
  ICE-AGE   S13   58093   Hagen   Karl-Ernst-Osthaus-Str.   68—84   Stellplatz  
Stellplatz                   1560   ICE-AGE   02   63457   Hanau  
Theodor-Heuss-Str.   2   Wohnung   Wohnung   EG. rechts   66.15         1561  
ICE-AGE   03   63457   Hanau   Theodor-Heuss-Str.   2   Wohnung   Wohnung   ZG
links   68.96         1562   ICE-AGE   04   63457   Hanau   Theodor-Heuss-Str.  
2   Wohnung   Wohnung   ZG rechts   52.32         1564   ICE-AGE   06   63457  
Hanau   Theodor-Heuss-Str.   2   Wohnung   Wohnung   1. OG. rechts   66.15      
  1565   ICE-AGE   07   63457   Hanau   Theodor-Heuss-Str.   2   Wohnung  
Wohnung   1. ZG links   68.96         1568   ICE-AGE   10   63457   Hanau  
Theodor-Heuss-Str.   2   Wohnung   Wohnung   2. OG. rechts   66.15         1569
  ICE-AGE   11   63457   Hanau   Theodor-Heuss-Str.   2   Wohnung   Wohnung   2.
ZG links   68.96         1570   ICE-AGE   12   63457   Hanau  
Theodor-Heuss-Str.   2   Wohnung   Wohnung   2. ZG rechts   52.32         1571  
ICE-AGE   13   63457   Hanau   Theodor-Heuss-Str.   2   Wohnung   Wohnung   3.
OG. links   80.30         1572   ICE-AGE   14   63457   Hanau  
Theodor-Heuss-Str.   2   Wohnung   Wohnung   3. OG. rechts   66.15         1573
  ICE-AGE   15   63457   Hanau   Theodor-Heuss-Str.   2   Wohnung   Wohnung   3.
ZG links   68.96         1574   ICE-AGE   16   63457   Hanau  
Theodor-Heuss-Str.   2   Wohnung   Wohnung   3. ZG rechts   52.32         1575  
ICE-AGE   01   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   EG.
links   80.30         1576   ICE-AGE   02   63457   Hanau   Theodor-Heuss-Str.  
4   Wohnung   Wohnung   EG. rechts   66.15         1577   ICE-AGE   03   63457  
Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   ZG links   68.96        
1578   ICE-AGE   04   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung
  ZG rechts   52.32         1579   ICE-AGE   05   63457   Hanau  
Theodor-Heuss-Str.   4   Wohnung   Wohnung   1. OG. links   80.30         1581  
ICE-AGE   07   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   1.
ZG links   68.96         1582   ICE-AGE   08   63457   Hanau  
Theodor-Heuss-Str.   4   Wohnung   Wohnung   1. ZG rechts   52.32         1583  
ICE-AGE   09   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   2.
OG. links   80.30         1584   ICE-AGE   10   63457   Hanau  
Theodor-Heuss-Str.   4   Wohnung   Wohnung   2. OG. rechts   66.15         1585
  ICE-AGE   11   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   2.
ZG links   68.96         1587   ICE-AGE   13   63457   Hanau  
Theodor-Heuss-Str.   4   Wohnung   Wohnung   3. OG. links   80.30         1588  
ICE-AGE   14   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   3.
OG. rechts   66.15         1589   ICE-AGE   15   63457   Hanau  
Theodor-Heuss-Str.   4   Wohnung   Wohnung   3. ZG links   68.96         1590  
ICE-AGE   16   63457   Hanau   Theodor-Heuss-Str.   4   Wohnung   Wohnung   3.
ZG rechts   52.32         1168   ICE-AGE   17   63457   Hanau  
Theodor-Heuss-Str.   6   Wohnung   Wohnung   EG. links   80.30         1170  
ICE-AGE   19   63457   Hanau   Theodor-Heuss-Str.   6   Wohnung   Wohnung   ZG
links   68.96         1171   ICE-AGE   20   63457   Hanau   Theodor-Heuss-Str.  
6   Wohnung   Wohnung   ZG rechts   52.32         1172   ICE-AGE   21   63457  
Hanau   Theodor-Heuss-Str.   6   Wohnung   Wohnung   1. OG. links   80.30      
  1173   ICE-AGE   22   63457   Hanau   Theodor-Heuss-Str.   6   Wohnung  
Wohnung   1. OG. rechts   66.15         1175   ICE-AGE   24   63457   Hanau  
Theodor-Heuss-Str.   6   Wohnung   Wohnung   1. ZG rechts   52.32         1176  
ICE-AGE   25   63457   Hanau   Theodor-Heuss-Str.   6   Wohnung   Wohnung   2.
OG. links   80.30         1177   ICE-AGE   27   63457   Hanau  
Theodor-Heuss-Str.   6   Wohnung   Wohnung   2. ZG links   68.96         1180  
ICE-AGE   29   63457   Hanau   Theodor-Heuss-Str.   6   Wohnung   Wohnung   3.
OG. links   80.30         1181   ICE-AGE   30   63457   Hanau  
Theodor-Heuss-Str.   6   Wohnung   Wohnung   3. OG. rechts   66.15         1182
  ICE-AGE   31   63457   Hanau   Theodor-Heuss-Str.   6   Wohnung   Wohnung   3.
ZG links   68.96         1134   ICE-AGE   02   63457   Hanau   Von-Brentano-Str.
  2   Wohnung   Wohnung   EG. rechts   66.15         1135   ICE-AGE   03   63457
  Hanau   Von-Brentano-Str.   2   Wohnung   Wohnung   ZG links   68.96        
1144   ICE-AGE   04   63457   Hanau   Von-Brentano-Str.   2   Wohnung   Wohnung
  ZG rechts   52.32         1145   ICE-AGE   05   63457   Hanau  
Von-Brentano-Str.   2   Wohnung   Wohnung   1. OG. links   80.30         1152  
ICE-AGE   07   63457   Hanau   Von-Brentano-Str.   2   Wohnung   Wohnung   1. ZG
links   68.96         1162   ICE-AGE   11   63457   Hanau   Von-Brentano-Str.  
2   Wohnung   Wohnung   2. ZG links   68.96         1163   ICE-AGE   12   63457
  Hanau   Von-Brentano-Str.   2   Wohnung   Wohnung   2. ZG rechts   52.32      
  1165   ICE-AGE   14   63457   Hanau   Von-Brentano-Str.   2   Wohnung  
Wohnung   3. OG. rechts   66.15         1166   ICE-AGE   15   63457   Hanau  
Von-Brentano-Str.   2   Wohnung   Wohnung   3. ZG links   68.96         1167  
ICE-AGE   16   63457   Hanau   Von-Brentano-Str.   2   Wohnung   Wohnung   3. ZG
rechts   52.32         1184   ICE-AGE   01   63457   Hanau   Von-Brentano-Str.  
4   Wohnung   Wohnung   EG. links   79.49         1186   ICE-AGE   03   63457  
Hanau   Von-Brentano-Str.   4   Wohnung   Wohnung   EG. mitte   75.12        
1187   ICE-AGE   04   63457   Hanau   Von-Brentano-Str.   4   Wohnung   Wohnung
  EG. rechts   55.87         1188   ICE-AGE   05   63457   Hanau  
Von-Brentano-Str.   4   Wohnung   Wohnung   1. OG. links   79.49         1193  
ICE-AGE   10   63457   Hanau   Von-Brentano-Str.   4   Wohnung   Wohnung   2.
OG. mitte   88.95         1195   ICE-AGE   12   63457   Hanau  
Von-Brentano-Str.   4   Wohnung   Wohnung   2. OG. rechts   55.87         1196  
ICE-AGE   13   63457   Hanau   Von-Brentano-Str.   4   Wohnung   Wohnung   3.
OG. rechts   79.49         1197   ICE-AGE   14   63457   Hanau  
Von-Brentano-Str.   4   Wohnung   Wohnung   3. OG. mitte   88.95         1252  
ICE-AGE   30   63457   Hanau   Von-Brentano-Str.   4   Garage   Garage          
        1254   ICE-AGE   31   63457   Hanau   Von-Brentano-Str.   4   Garage  
Garage                   1255   ICE-AGE   32   63457   Hanau   Von-Brentano-Str.
  4   Garage   Garage                   1256   ICE-AGE   33   63457   Hanau  
Von-Brentano-Str.   4   Garage   Garage                   1258   ICE-AGE   35  
63457   Hanau   Von-Brentano-Str.   4   Garage   Garage                   1259  
ICE-AGE   36   63457   Hanau   Von-Brentano-Str.   4   Garage   Garage          
        1200   ICE-AGE   37   63457   Hanau   Von-Brentano-Str.   4   sonstiges
  Hausmeisterbü   1. UG.         30.20     13002   ICE-AGE   38   63457   Hanau
  Von-Brentano-Str.   4   Stellplatz   Stellplatz                   1318  
ICE-AGE   049   91207   Lauf an der Pegnitz   Dachsbergstraße   2   Wohnung  
Wohnung   EG. links   64.50         1319   ICE-AGE   050   91207   Lauf an der
Pegnitz   Dachsbergstraße   2   Wohnung   Wohnung   EG. mitte   31.83        
1320   ICE-AGE   051   91207   Lauf an der Pegnitz   Dachsbergstraße   2  
Wohnung   Wohnung   EG. mitte   65.66         1322   ICE-AGE   053   91207  
Lauf an der Pegnitz   Dachsbergstraße   2   Wohnung   Wohnung   1. OG. mitte  
31.83         1323   ICE-AGE   054   91207   Lauf an der Pegnitz  
Dachsbergstraße   2   Wohnung   Wohnung   1. OG. rechts   65.66         1324  
ICE-AGE   055   91207   Lauf an der Pegnitz   Dachsbergstraße   2   Wohnung  
Wohnung   2. OG. links   64.50         1325   ICE-AGE   056   91207   Lauf an
der Pegnitz   Dachsbergstraße   2   Wohnung   Wohnung   2. OG. mitte   31.83    
    1326   ICE-AGE   057   91207   Lauf an der Pegnitz   Dachsbergstraße   2  
Wohnung   Wohnung   2. OG. rechts   65.66         1327   ICE-AGE   058   91207  
Lauf an der Pegnitz   Dachsbergstraße   2   Wohnung   Wohnung   3. OG. links  
64.50         1328   ICE-AGE   059   91207   Lauf an der Pegnitz  
Dachsbergstraße   2   Wohnung   Wohnung   3. OG. links   31.83         1329  
ICE-AGE   060   91207   Lauf an der Pegnitz   Dachsbergstraße   2   Wohnung  
Wohnung   3. OG. rechts   65.66         1330   ICE-AGE   061   91207   Lauf an
der Pegnitz   Dachsbergstraße   4   Wohnung   Wohnung   EG. links   66.20      
  1332   ICE-AGE   062   91207   Lauf an der Pegnitz   Dachsbergstraße   4  
Wohnung   Wohnung   EG. mitte   31.83         1333   ICE-AGE   063   91207  
Lauf an der Pegnitz   Dachsbergstraße   4   Wohnung   Wohnung   EG. rechts  
66.70         1334   ICE-AGE   064   91207   Lauf an der Pegnitz  
Dachsbergstraße   4   Wohnung   Wohnung   1. OG. links   66.20         1335  
ICE-AGE   065   91207   Lauf an der Pegnitz   Dachsbergstraße   4   Wohnung  
Wohnung   1. OG. mitte   31.83         1336   ICE-AGE   066   91207   Lauf an
der Pegnitz   Dachsbergstraße   4   Wohnung   Wohnung   1. OG. rechts   66.70  
      1338   ICE-AGE   068   91207   Lauf an der Pegnitz   Dachsbergstraße   4  
Wohnung   Wohnung   2. OG. mitte   31.83         1339   ICE-AGE   069   91207  
Lauf an der Pegnitz   Dachsbergstraße   4   Wohnung   Wohnung   2. OG. rechts  
66.70         1340   ICE-AGE   070   91207   Lauf an der Pegnitz  
Dachsbergstraße   4   Wohnung   Wohnung   2. OG. rechts   66.20         1341  
ICE-AGE   071   91207   Lauf an der Pegnitz   Dachsbergstraße   4   Wohnung  
Wohnung   3. OG. mitte   31.83         1342   ICE-AGE   072   91207   Lauf an
der Pegnitz   Dachsbergstraße   4   Wohnung   Wohnung   3. OG. rechts   63.64  
     

52

--------------------------------------------------------------------------------





1343   ICE-AGE   073   91207   Lauf an der Pegnitz   Dachsbergstraße   6  
Wohnung   Wohnung   EG. links   68.28         1344   ICE-AGE   074   91207  
Lauf an der Pegnitz   Dachsbergstraße   6   Wohnung   Wohnung   EG. mitte  
31.83         1345   ICE-AGE   075   91207   Lauf an der Pegnitz  
Dachsbergstraße   6   Wohnung   Wohnung   EG. rechts   66.20         1346  
ICE-AGE   076   91207   Lauf an der Pegnitz   Dachsbergstraße   6   Wohnung  
Wohnung   1. OG. links   68.28         1347   ICE-AGE   077   91207   Lauf an
der Pegnitz   Dachsbergstraße   6   Wohnung   Wohnung   1. OG. mitte   31.83    
    1348   ICE-AGE   078   91207   Lauf an der Pegnitz   Dachsbergstraße   6  
Wohnung   Wohnung   1. OG. rechts   66.20         1349   ICE-AGE   079   91207  
Lauf an der Pegnitz   Dachsbergstraße   6   Wohnung   Wohnung   2. OG. links  
68.28         1350   ICE-AGE   080   91207   Lauf an der Pegnitz  
Dachsbergstraße   6   Wohnung   Wohnung   2. OG. mitte   31.83         1351  
ICE-AGE   081   91207   Lauf an der Pegnitz   Dachsbergstraße   6   Wohnung  
Wohnung   2. OG. rechts   66.20         1352   ICE-AGE   082   91207   Lauf an
der Pegnitz   Dachsbergstraße   6   Wohnung   Wohnung   3. OG. links   68.28    
    1353   ICE-AGE   083   91207   Lauf an der Pegnitz   Dachsbergstraße   6  
Wohnung   Wohnung   3. OG. mitte   31.83         1355   ICE-AGE   085   91207  
Lauf an der Pegnitz   Dachsbergstraße   8   Wohnung   Wohnung   EG. links  
65.62         1356   ICE-AGE   086   91207   Lauf an der Pegnitz  
Dachsbergstraße   8   Wohnung   Wohnung   EG. mitte   31.83         1357  
ICE-AGE   087   91207   Lauf an der Pegnitz   Dachsbergstraße   8   Wohnung  
Wohnung   EG. rechts   66.20         1359   ICE-AGE   089   91207   Lauf an der
Pegnitz   Dachsbergstraße   8   Wohnung   Wohnung   1. OG. mitte   31.83        
1362   ICE-AGE   092   91207   Lauf an der Pegnitz   Dachsbergstraße   8  
Wohnung   Wohnung   2. OG. mitte   31.83         1364   ICE-AGE   094   91207  
Lauf an der Pegnitz   Dachsbergstraße   8   Wohnung   Wohnung   3. OG. links  
65.62         1365   ICE-AGE   095   91207   Lauf an der Pegnitz  
Dachsbergstraße   8   Wohnung   Wohnung   3. OG. mitte   31.83         1366  
ICE-AGE   096   91207   Lauf an der Pegnitz   Dachsbergstraße   8   Wohnung  
Wohnung   3. OG. rechts   66.20         1367   ICE-AGE   097   91207   Lauf an
der Pegnitz   Dachsbergstraße   10   Wohnung   Wohnung   EG. links   65.62      
  1368   ICE-AGE   098   91207   Lauf an der Pegnitz   Dachsbergstraße   10  
Wohnung   Wohnung   EG. mitte   31.83         1369   ICE-AGE   099   91207  
Lauf an der Pegnitz   Dachsbergstraße   10   Wohnung   Wohnung   EG. rechts  
65.39         1370   ICE-AGE   100   91207   Lauf an der Pegnitz  
Dachsbergstraße   10   Wohnung   Wohnung   1. OG. links   65.62         1371  
ICE-AGE   101   91207   Lauf an der Pegnitz   Dachsbergstraße   10   Wohnung  
Wohnung   1. OG. mitte   31.83         1372   ICE-AGE   102   91207   Lauf an
der Pegnitz   Dachsbergstraße   10   Wohnung   Wohnung   1. OG. rechts   65.39  
      1373   ICE-AGE   103   91207   Lauf an der Pegnitz   Dachsbergstraße   10
  Wohnung   Wohnung   2. OG. links   65.62         1374   ICE-AGE   104   91207
  Lauf an der Pegnitz   Dachsbergstraße   10   Wohnung   Wohnung   2. OG. mitte
  31.83         1375   ICE-AGE   105   91207   Lauf an der Pegnitz  
Dachsbergstraße   10   Wohnung   Wohnung   2. OG. rechts   65.39         1376  
ICE-AGE   106   91207   Lauf an der Pegnitz   Dachsbergstraße   10   Wohnung  
Wohnung   3. OG. links   65.62         1378   ICE-AGE   108   91207   Lauf an
der Pegnitz   Dachsbergstraße   10   Wohnung   Wohnung   3. OG. rechts   65.39  
      1224   ICE-AGE   005   91207   Lauf an der Pegnitz   Keilerstraße   2  
Wohnung   Wohnung   2. OG. links   72.92         1243   ICE-AGE   006   91207  
Lauf an der Pegnitz   Keilerstraße   2   Wohnung   Wohnung   2. OG. rechts  
71.18         1246   ICE-AGE   007   91207   Lauf an der Pegnitz   Keilerstraße
  2   Wohnung   Wohnung   3. OG. links   72.92         1249   ICE-AGE   008  
91207   Lauf an der Pegnitz   Keilerstraße   2   Wohnung   Wohnung   3. OG.
rechts   71.18         1265   ICE-AGE   011   91207   Lauf an der Pegnitz  
Keilerstraße   4   Wohnung   Wohnung   1. OG. links   71.18         1267  
ICE-AGE   012   91207   Lauf an der Pegnitz   Keilerstraße   4   Wohnung  
Wohnung   1. OG. rechts   71.18         1269   ICE-AGE   014   91207   Lauf an
der Pegnitz   Keilerstraße   4   Wohnung   Wohnung   2. OG. rechts   71.18      
  1271   ICE-AGE   016   91207   Lauf an der Pegnitz   Keilerstraße   4  
Wohnung   Wohnung   3. OG. rechts   71.18         1275   ICE-AGE   018   91207  
Lauf an der Pegnitz   Keilerstraße   6   Wohnung   Wohnung   EG. rechts   71.18
        1277   ICE-AGE   020   91207   Lauf an der Pegnitz   Keilerstraße   6  
Wohnung   Wohnung   1. OG. rechts   71.18         1278   ICE-AGE   021   91207  
Lauf an der Pegnitz   Keilerstraße   6   Wohnung   Wohnung   2. OG. links  
71.18         1280   ICE-AGE   022   91207   Lauf an der Pegnitz   Keilerstraße
  6   Wohnung   Wohnung   2. OG. rechts   71.18         1281   ICE-AGE   023  
91207   Lauf an der Pegnitz   Keilerstraße   6   Wohnung   Wohnung   3. OG.
links   71.18         1461   ICE-AGE   024   91207   Lauf an der Pegnitz  
Keilerstraße   6   Wohnung   Wohnung   3. OG. rechts   71.18         1282  
ICE-AGE   025   91207   Lauf an der Pegnitz   Keilerstraße   8   Wohnung  
Wohnung   EG. links   71.18         1285   ICE-AGE   026   91207   Lauf an der
Pegnitz   Keilerstraße   8   Wohnung   Wohnung   EG. rechts   71.18         1287
  ICE-AGE   027   91207   Lauf an der Pegnitz   Keilerstraße   8   Wohnung  
Wohnung   1. OG. links   71.18         1289   ICE-AGE   028   91207   Lauf an
der Pegnitz   Keilerstraße   8   Wohnung   Wohnung   1. OG. rechts   71.18      
  1290   ICE-AGE   029   91207   Lauf an der Pegnitz   Keilerstraße   8  
Wohnung   Wohnung   2. OG. links   71.18         1292   ICE-AGE   030   91207  
Lauf an der Pegnitz   Keilerstraße   8   Wohnung   Wohnung   2. OG. rechts  
71.18         1295   ICE-AGE   031   91207   Lauf an der Pegnitz   Keilerstraße
  8   Wohnung   Wohnung   3. OG. links   71.18         1297   ICE-AGE   032  
91207   Lauf an der Pegnitz   Keilerstraße   8   Wohnung   Wohnung   3. OG.
rechts   71.18         1301   ICE-AGE   034   91207   Lauf an der Pegnitz  
Keilerstraße   10   Wohnung   Wohnung   EG. rechts   71.18         1304  
ICE-AGE   035   91207   Lauf an der Pegnitz   Keilerstraße   10   Wohnung  
Wohnung   1. OG. links   71.18         1306   ICE-AGE   037   91207   Lauf an
der Pegnitz   Keilerstraße   10   Wohnung   Wohnung   2. OG. links   71.18      
  1307   ICE-AGE   038   91207   Lauf an der Pegnitz   Keilerstraße   10  
Wohnung   Wohnung   2. OG. rechts   71.18         1308   ICE-AGE   039   91207  
Lauf an der Pegnitz   Keilerstraße   10   Wohnung   Wohnung   3. OG. links  
71.18         1309   ICE-AGE   040   91207   Lauf an der Pegnitz   Keilerstraße
  10   Wohnung   Wohnung   3. OG. rechts   71.18         1310   ICE-AGE   041  
91207   Lauf an der Pegnitz   Keilerstraße   12   Wohnung   Wohnung   EG. links
  71.18         1311   ICE-AGE   042   91207   Lauf an der Pegnitz  
Keilerstraße   12   Wohnung   Wohnung   EG. rechts   71.18         1312  
ICE-AGE   043   91207   Lauf an der Pegnitz   Keilerstraße   12   Wohnung  
Wohnung   1. OG. links   71.18         1316   ICE-AGE   047   91207   Lauf an
der Pegnitz   Keilerstraße   12   Wohnung   Wohnung   3. OG. links   71.18      
  1317   ICE-AGE   048   91207   Lauf an der Pegnitz   Keilerstraße   12  
Wohnung   Wohnung   3. OG. rechts   71.18         1379   ICE-AGE   109   91207  
Lauf an der Pegnitz   Kunigundenstraße   35   Wohnung   Wohnung   EG. links  
56.17         1380   ICE-AGE   110   91207   Lauf an der Pegnitz  
Kunigundenstraße   35   Wohnung   Wohnung   EG. mitte   43.43         1381  
ICE-AGE   111   91207   Lauf an der Pegnitz   Kunigundenstraße   35   Wohnung  
Wohnung   EG. rechts   81.00         1384   ICE-AGE   113   91207   Lauf an der
Pegnitz   Kunigundenstraße   35   Wohnung   Wohnung   1. OG. mitte   43.43      
  1385   ICE-AGE   114   91207   Lauf an der Pegnitz   Kunigundenstraße   35  
Wohnung   Wohnung   1. OG. rechts   81.00         1386   ICE-AGE   115   91207  
Lauf an der Pegnitz   Kunigundenstraße   35   Wohnung   Wohnung   2. OG. links  
58.29         1387   ICE-AGE   116   91207   Lauf an der Pegnitz  
Kunigundenstraße   35   Wohnung   Wohnung   2. OG. mitte   43.43         1388  
ICE-AGE   117   91207   Lauf an der Pegnitz   Kunigundenstraße   35   Wohnung  
Wohnung   2. OG. rechts   81.00         1389   ICE-AGE   118   91207   Lauf an
der Pegnitz   Kunigundenstraße   35   Wohnung   Wohnung   3. OG. links   58.29  
      1391   ICE-AGE   120   91207   Lauf an der Pegnitz   Kunigundenstraße   35
  Wohnung   Wohnung   3. OG. rechts   81.00         1436   ICE-AGE   G160  
91207   Lauf an der Pegnitz   Kunigundenstraße   35   Garage   Garage          
        1438   ICE-AGE   G162   91207   Lauf an der Pegnitz   Kunigundenstraße  
35   Garage   Garage                   1439   ICE-AGE   G163   91207   Lauf an
der Pegnitz   Kunigundenstraße   35   Garage   Garage                   1441  
ICE-AGE   G165   91207   Lauf an der Pegnitz   Kunigundenstraße   35   Garage  
Garage                   1442   ICE-AGE   G166   91207   Lauf an der Pegnitz  
Kunigundenstraße   35   Garage   Garage                   1443   ICE-AGE   G167
  91207   Lauf an der Pegnitz   Kunigundenstraße   35   Garage   Garage        
          1444   ICE-AGE   G168   91207   Lauf an der Pegnitz   Kunigundenstraße
  35   Garage   Garage                   1445   ICE-AGE   G169   91207   Lauf an
der Pegnitz   Kunigundenstraße   35   Garage   Garage                   1446  
ICE-AGE   G170   91207   Lauf an der Pegnitz   Kunigundenstraße   35   Garage  
Garage                   1448   ICE-AGE   G172   91207   Lauf an der Pegnitz  
Kunigundenstraße   35   Garage   Garage                   1449   ICE-AGE   G173
  91207   Lauf an der Pegnitz   Kunigundenstraße   35   Garage   Garage        
          1451   ICE-AGE   G174   91207   Lauf an der Pegnitz   Kunigundenstraße
  35   Garage   Garage                   1454   ICE-AGE   G177   91207   Lauf an
der Pegnitz   Kunigundenstraße   35   Garage   Garage                   1455  
ICE-AGE   G178   91207   Lauf an der Pegnitz   Kunigundenstraße   35   Garage  
Garage                   1392   ICE-AGE   121   91207   Lauf an der Pegnitz  
Kunigundenstraße   37   Wohnung   Wohnung   EG. links   57.94         1394  
ICE-AGE   122   91207   Lauf an der Pegnitz   Kunigundenstraße   37   Wohnung  
Wohnung   EG. mitte   43.43         1395   ICE-AGE   123   91207   Lauf an der
Pegnitz   Kunigundenstraße   37   Wohnung   Wohnung   EG. rechts   81.00        
1398   ICE-AGE   126   91207   Lauf an der Pegnitz   Kunigundenstraße   37  
Wohnung   Wohnung   1. OG. rechts   81.00         1401   ICE-AGE   129   91207  
Lauf an der Pegnitz   Kunigundenstraße   37   Wohnung   Wohnung   2. OG. rechts
  81.00         1403   ICE-AGE   131   91207   Lauf an der Pegnitz  
Kunigundenstraße   37   Wohnung   Wohnung   3. OG. mitte   43.43         1406  
ICE-AGE   133   91207   Lauf an der Pegnitz   Kunigundenstraße   39   Wohnung  
Wohnung   EG. links   57.94         1407   ICE-AGE   134   91207   Lauf an der
Pegnitz   Kunigundenstraße   39   Wohnung   Wohnung   EG. mitte   43.43        
1408   ICE-AGE   135   91207   Lauf an der Pegnitz   Kunigundenstraße   39  
Wohnung   Wohnung   EG. rechts   81.00         1409   ICE-AGE   136   91207  
Lauf an der Pegnitz   Kunigundenstraße   39   Wohnung   Wohnung   1. OG. links  
57.94         1410   ICE-AGE   137   91207   Lauf an der Pegnitz  
Kunigundenstraße   39   Wohnung   Wohnung   1. OG. mitte   43.43         1411  
ICE-AGE   138   91207   Lauf an der Pegnitz   Kunigundenstraße   39   Wohnung  
Wohnung   1. OG. rechts   81.00         1412   ICE-AGE   139   91207   Lauf an
der Pegnitz   Kunigundenstraße   39   Wohnung   Wohnung   2. OG. links   57.94  
      1414   ICE-AGE   140   91207   Lauf an der Pegnitz   Kunigundenstraße   39
  Wohnung   Wohnung   2. OG. mitte   43.43         1415   ICE-AGE   141   91207
  Lauf an der Pegnitz   Kunigundenstraße   39   Wohnung   Wohnung   2. OG.
rechts   81.00         1416   ICE-AGE   142   91207   Lauf an der Pegnitz  
Kunigundenstraße   39   Wohnung   Wohnung   3. OG. links   57.94         1417  
ICE-AGE   143   91207   Lauf an der Pegnitz   Kunigundenstraße   39   Wohnung  
Wohnung   3. OG. mitte   43.43         1418   ICE-AGE   144   91207   Lauf an
der Pegnitz   Kunigundenstraße   39   Wohnung   Wohnung   3. OG. rechts   81.00
        1419   ICE-AGE   G145   91207   Lauf an der Pegnitz   Kunigundenstraße  
39   Garage   Garage                   1421   ICE-AGE   G147   91207   Lauf an
der Pegnitz   Kunigundenstraße   39   Garage   Garage                   1422  
ICE-AGE   G148   91207   Lauf an der Pegnitz   Kunigundenstraße   39   Garage  
Garage                   1423   ICE-AGE   G149   91207   Lauf an der Pegnitz  
Kunigundenstraße   39   Garage   Garage                   1428   ICE-AGE   G153
  91207   Lauf an der Pegnitz   Kunigundenstraße   39   Garage   Garage        
          1429   ICE-AGE   G154   91207   Lauf an der Pegnitz   Kunigundenstraße
  39   Garage   Garage                   1430   ICE-AGE   G155   91207   Lauf an
der Pegnitz   Kunigundenstraße   39   Garage   Garage                   1432  
ICE-AGE   G157   91207   Lauf an der Pegnitz   Kunigundenstraße   39   Garage  
Garage                   1433   ICE-AGE   G158   91207   Lauf an der Pegnitz  
Kunigundenstraße   39   Garage   Garage                   1434   ICE-AGE   G159
  91207   Lauf an der Pegnitz   Kunigundenstraße   39   Garage   Garage        
          572   ICE-AGE   02   63179   Obertshausen   Frankfurter Straße   6  
Wohnung   Wohnung   EG. rechts   66.15         580   ICE-AGE   04   63179  
Obertshausen   Frankfurter Straße   6   Wohnung   Wohnung   ZG rechts   52.32  
      585   ICE-AGE   06   63179   Obertshausen   Frankfurter Straße   6  
Wohnung   Wohnung   1. OG. rechts   66.15         588   ICE-AGE   07   63179  
Obertshausen   Frankfurter Straße   6   Wohnung   Wohnung   1. ZG links   68.96
        589   ICE-AGE   08   63179   Obertshausen   Frankfurter Straße   6  
Wohnung   Wohnung   1. ZG rechts   52.32         592   ICE-AGE   09   63179  
Obertshausen   Frankfurter Straße   6   Wohnung   Wohnung   2. OG. links   80.30
        602   ICE-AGE   12   63179   Obertshausen   Frankfurter Straße   6  
Wohnung   Wohnung   2. ZG rechts   52.32         609   ICE-AGE   13   63179  
Obertshausen   Frankfurter Straße   6   Wohnung   Wohnung   3. OG. links   80.30
        610   ICE-AGE   14   63179   Obertshausen   Frankfurter Straße   6  
Wohnung   Wohnung   3. OG. rechts   66.15         612   ICE-AGE   16   63179  
Obertshausen   Frankfurter Straße   6   Wohnung   Wohnung   3. ZG rechts   52.32
        8974   ICE-AGE   S01   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                   8975   ICE-AGE   S02   63179  
Obertshausen   Frankfurter Straße   6   Stellplatz   Stellplatz                
  8976   ICE-AGE   S03   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                  

53

--------------------------------------------------------------------------------



8977   ICE-AGE   S04   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                   8979   ICE-AGE   S06   63179  
Obertshausen   Frankfurter Straße   6   Stellplatz   Stellplatz                
  8980   ICE-AGE   S07   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                   8982   ICE-AGE   S09   63179  
Obertshausen   Frankfurter Straße   6   Stellplatz   Stellplatz                
  8983   ICE-AGE   S10   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                   8987   ICE-AGE   S14   63179  
Obertshausen   Frankfurter Straße   6   Stellplatz   Stellplatz                
  8988   ICE-AGE   S15   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                   8989   ICE-AGE   S16   63179  
Obertshausen   Frankfurter Straße   6   Stellplatz   Stellplatz                
  8990   ICE-AGE   S17   63179   Obertshausen   Frankfurter Straße   6  
Stellplatz   Stellplatz                   8991   ICE-AGE   S18   63179  
Obertshausen   Frankfurter Straße   6   Stellplatz   Stellplatz                
  332   ICE-AGE   02   63179   Obertshausen   Frankfurter Straße   8   Wohnung  
Wohnung   EG. rechts   66.15         333   ICE-AGE   03   63179   Obertshausen  
Frankfurter Straße   8   Wohnung   Wohnung   ZG links   68.96         334  
ICE-AGE   04   63179   Obertshausen   Frankfurter Straße   8   Wohnung   Wohnung
  ZG rechts   52.32         335   ICE-AGE   08   63179   Obertshausen  
Frankfurter Straße   8   Wohnung   Wohnung   1. ZG rechts   52.32         390  
ICE-AGE   12   63179   Obertshausen   Frankfurter Straße   8   Wohnung   Wohnung
  2. ZG rechts   52.32         395   ICE-AGE   13   63179   Obertshausen  
Frankfurter Straße   8   Wohnung   Wohnung   3. OG. links   80.30         401  
ICE-AGE   14   63179   Obertshausen   Frankfurter Straße   8   Wohnung   Wohnung
  3. OG. rechts   66.15         9030   ICE-AGE   S39   63179   Obertshausen  
Frankfurter Straße   8   Stellplatz   Stellplatz                   9031  
ICE-AGE   S40   63179   Obertshausen   Frankfurter Straße   8   Stellplatz  
Stellplatz                   9032   ICE-AGE   S41   63179   Obertshausen  
Frankfurter Straße   8   Stellplatz   Stellplatz                   9033  
ICE-AGE   S42   63179   Obertshausen   Frankfurter Straße   8   Stellplatz  
Stellplatz                   9034   ICE-AGE   S43   63179   Obertshausen  
Frankfurter Straße   8   Stellplatz   Stellplatz                   9035  
ICE-AGE   S44   63179   Obertshausen   Frankfurter Straße   8   Stellplatz  
Stellplatz                   9036   ICE-AGE   S45   63179   Obertshausen  
Frankfurter Straße   8   Stellplatz   Stellplatz                   422   ICE-AGE
  18   63179   Obertshausen   Frankfurter Straße   10   Wohnung   Wohnung   EG.
rechts   66.15         432   ICE-AGE   20   63179   Obertshausen   Frankfurter
Straße   10   Wohnung   Wohnung   ZG rechts   52.32         450   ICE-AGE   23  
63179   Obertshausen   Frankfurter Straße   10   Wohnung   Wohnung   1. ZG links
  68.96         452   ICE-AGE   24   63179   Obertshausen   Frankfurter Straße  
10   Wohnung   Wohnung   1. ZG rechts   52.32         453   ICE-AGE   25   63179
  Obertshausen   Frankfurter Straße   10   Wohnung   Wohnung   2. OG. links  
80.30         454   ICE-AGE   26   63179   Obertshausen   Frankfurter Straße  
10   Wohnung   Wohnung   2. OG. rechts   66.15         455   ICE-AGE   27  
63179   Obertshausen   Frankfurter Straße   10   Wohnung   Wohnung   2. ZG links
  68.96         456   ICE-AGE   28   63179   Obertshausen   Frankfurter Straße  
10   Wohnung   Wohnung   2. ZG rechts   52.32         459   ICE-AGE   31   63179
  Obertshausen   Frankfurter Straße   10   Wohnung   Wohnung   3. ZG links  
68.96         460   ICE-AGE   32   63179   Obertshausen   Frankfurter Straße  
10   Wohnung   Wohnung   3. ZG rechts   52.32         9023   ICE-AGE   S32  
63179   Obertshausen   Frankfurter Straße   10   Stellplatz   Stellplatz        
          9024   ICE-AGE   S33   63179   Obertshausen   Frankfurter Straße   10
  Stellplatz   Stellplatz                   9026   ICE-AGE   S35   63179  
Obertshausen   Frankfurter Straße   10   Stellplatz   Stellplatz                
  9027   ICE-AGE   S36   63179   Obertshausen   Frankfurter Straße   10  
Stellplatz   Stellplatz                   9029   ICE-AGE   S38   63179  
Obertshausen   Frankfurter Straße   10   Stellplatz   Stellplatz                
  462   ICE-AGE   34   63179   Obertshausen   Frankfurter Straße   12   Wohnung
  Wohnung   EG. rechts   66.12         463   ICE-AGE   35   63179   Obertshausen
  Frankfurter Straße   12   Wohnung   Wohnung   ZG links   68.96         465  
ICE-AGE   37   63179   Obertshausen   Frankfurter Straße   12   Wohnung  
Wohnung   1. OG. links   78.85         470   ICE-AGE   40   63179   Obertshausen
  Frankfurter Straße   12   Wohnung   Wohnung   1. ZG rechts   52.32         471
  ICE-AGE   41   63179   Obertshausen   Frankfurter Straße   12   Wohnung  
Wohnung   2. OG. links   78.85         472   ICE-AGE   42   63179   Obertshausen
  Frankfurter Straße   12   Wohnung   Wohnung   2. OG. rechts   66.12        
474   ICE-AGE   44   63179   Obertshausen   Frankfurter Straße   12   Wohnung  
Wohnung   2. ZG rechts   52.32         476   ICE-AGE   46   63179   Obertshausen
  Frankfurter Straße   12   Wohnung   Wohnung   3. OG. rechts   66.12        
478   ICE-AGE   48   63179   Obertshausen   Frankfurter Straße   12   Wohnung  
Wohnung   3. ZG rechts   52.32         9011   ICE-AGE   S20   63179  
Obertshausen   Frankfurter Straße   12   Stellplatz   Stellplatz                
  9013   ICE-AGE   S22   63179   Obertshausen   Frankfurter Straße   12  
Stellplatz   Stellplatz                   9014   ICE-AGE   S23   63179  
Obertshausen   Frankfurter Straße   12   Stellplatz   Stellplatz                
  9015   ICE-AGE   S24   63179   Obertshausen   Frankfurter Straße   12  
Stellplatz   Stellplatz                   9016   ICE-AGE   S25   63179  
Obertshausen   Frankfurter Straße   12   Stellplatz   Stellplatz                
  9017   ICE-AGE   S26   63179   Obertshausen   Frankfurter Straße   12  
Stellplatz   Stellplatz                   9018   ICE-AGE   S27   63179  
Obertshausen   Frankfurter Straße   12   Stellplatz   Stellplatz                
  9019   ICE-AGE   S28   63179   Obertshausen   Frankfurter Straße   12  
Stellplatz   Stellplatz                   9022   ICE-AGE   S31   63179  
Obertshausen   Frankfurter Straße   12   Stellplatz   Stellplatz                
  479   ICE-AGE   49   63179   Obertshausen   Frankfurter Straße   14   Wohnung
  Wohnung   EG. links   80.30         480   ICE-AGE   50   63179   Obertshausen
  Frankfurter Straße   14   Wohnung   Wohnung   EG. rechts   66.15         481  
ICE-AGE   51   63179   Obertshausen   Frankfurter Straße   14   Wohnung  
Wohnung   ZG links   68.69         486   ICE-AGE   57   63179   Obertshausen  
Frankfurter Straße   14   Wohnung   Wohnung   2. OG. links   80.30         488  
ICE-AGE   58   63179   Obertshausen   Frankfurter Straße   14   Wohnung  
Wohnung   2. OG. rechts   66.15         491   ICE-AGE   60   63179  
Obertshausen   Frankfurter Straße   14   Wohnung   Wohnung   2. ZG rechts  
52.32         492   ICE-AGE   61   63179   Obertshausen   Frankfurter Straße  
14   Wohnung   Wohnung   3. OG. links   80.30         493   ICE-AGE   62   63179
  Obertshausen   Frankfurter Straße   14   Wohnung   Wohnung   3. OG. rechts  
66.15         496   ICE-AGE   63   63179   Obertshausen   Frankfurter Straße  
14   Wohnung   Wohnung   3. ZG links   68.96         498   ICE-AGE   64   63179
  Obertshausen   Frankfurter Straße   14   Wohnung   Wohnung   3. ZG rechts  
52.32         9000   ICE-AGE   S09   63179   Obertshausen   Frankfurter Straße  
14   Stellplatz   Stellplatz                   9001   ICE-AGE   S10   63179  
Obertshausen   Frankfurter Straße   14   Stellplatz   Stellplatz                
  9002   ICE-AGE   S11   63179   Obertshausen   Frankfurter Straße   14  
Stellplatz   Stellplatz                   9003   ICE-AGE   S12   63179  
Obertshausen   Frankfurter Straße   14   Stellplatz   Stellplatz                
  9007   ICE-AGE   S16   63179   Obertshausen   Frankfurter Straße   14  
Stellplatz   Stellplatz                   9008   ICE-AGE   S17   63179  
Obertshausen   Frankfurter Straße   14   Stellplatz   Stellplatz                
  9009   ICE-AGE   S18   63179   Obertshausen   Frankfurter Straße   14  
Stellplatz   Stellplatz                   500   ICE-AGE   65   63179  
Obertshausen   Frankfurter Straße   16   Wohnung   Wohnung   EG. links   80.30  
      503   ICE-AGE   66   63179   Obertshausen   Frankfurter Straße   16  
Wohnung   Wohnung   EG. rechts   66.15         512   ICE-AGE   68   63179  
Obertshausen   Frankfurter Straße   16   Wohnung   Wohnung   ZG rechts   52.32  
      520   ICE-AGE   70   63179   Obertshausen   Frankfurter Straße   16  
Wohnung   Wohnung   1. OG. rechts   66.15         523   ICE-AGE   72   63179  
Obertshausen   Frankfurter Straße   16   Wohnung   Wohnung   1. ZG rechts  
52.32         527   ICE-AGE   74   63179   Obertshausen   Frankfurter Straße  
16   Wohnung   Wohnung   2. OG. rechts   66.15         534   ICE-AGE   76  
63179   Obertshausen   Frankfurter Straße   16   Wohnung   Wohnung   2. ZG
rechts   52.32         535   ICE-AGE   77   63179   Obertshausen   Frankfurter
Straße   16   Wohnung   Wohnung   3. OG. links   80.30         536   ICE-AGE  
78   63179   Obertshausen   Frankfurter Straße   16   Wohnung   Wohnung   3. OG.
rechts   66.15         537   ICE-AGE   79   63179   Obertshausen   Frankfurter
Straße   16   Wohnung   Wohnung   3. ZG links   68.96         538   ICE-AGE   80
  63179   Obertshausen   Frankfurter Straße   16   Wohnung   Wohnung   3. ZG
rechts   52.32         8992   ICE-AGE   S01   63179   Obertshausen   Frankfurter
Straße   16   Stellplatz   Stellplatz                   8993   ICE-AGE   S02  
63179   Obertshausen   Frankfurter Straße   16   Stellplatz   Stellplatz        
          8994   ICE-AGE   S03   63179   Obertshausen   Frankfurter Straße   16
  Stellplatz   Stellplatz                   8996   ICE-AGE   S05   63179  
Obertshausen   Frankfurter Straße   16   Stellplatz   Stellplatz                
  8997   ICE-AGE   S06   63179   Obertshausen   Frankfurter Straße   16  
Stellplatz   Stellplatz                   8998   ICE-AGE   S07   63179  
Obertshausen   Frankfurter Straße   16   Stellplatz   Stellplatz                
  6259   ICE-AGE   03   63110   Rodgau   Anhalter Strasse   15   Wohnung  
Wohnung   1. OG. links   66.68         6260   ICE-AGE   04   63110   Rodgau  
Anhalter Strasse   15   Wohnung   Wohnung   1. OG. rechts   52.52         6261  
ICE-AGE   05   63110   Rodgau   Anhalter Strasse   15   Wohnung   Wohnung   2.
OG. links   66.68         6264   ICE-AGE   06   63110   Rodgau   Anhalter
Strasse   15   Wohnung   Wohnung   2. OG. rechts   52.52         6266   ICE-AGE
  07   63110   Rodgau   Anhalter Strasse   15   Wohnung   Wohnung   3. OG. links
  66.68         6275   ICE-AGE   08   63110   Rodgau   Anhalter Strasse   15  
Wohnung   Wohnung   3. OG. rechts   52.52         6278   ICE-AGE   09   63110  
Rodgau   Anhalter Strasse   16   Wohnung   Wohnung   EG. links   66.68        
6287   ICE-AGE   10   63110   Rodgau   Anhalter Strasse   16   Wohnung   Wohnung
  EG. rechts   78.98         6312   ICE-AGE   11   63110   Rodgau   Anhalter
Strasse   16   Wohnung   Wohnung   1. OG. links   66.68         6316   ICE-AGE  
12   63110   Rodgau   Anhalter Strasse   16   Wohnung   Wohnung   1. OG. rechts
  78.98         6319   ICE-AGE   14   63110   Rodgau   Anhalter Strasse   16  
Wohnung   Wohnung   2. OG. rechts   78.98         6325   ICE-AGE   15   63110  
Rodgau   Anhalter Strasse   16   Wohnung   Wohnung   3. OG. links   66.68      
  6332   ICE-AGE   16   63110   Rodgau   Anhalter Strasse   16   Wohnung  
Wohnung   3. OG. rechts   78.98         6336   ICE-AGE   17   63110   Rodgau  
Anhalter Strasse   17   Wohnung   Wohnung   EG. links   52.52         6341  
ICE-AGE   19   63110   Rodgau   Anhalter Strasse   17   Wohnung   Wohnung   1.
OG. links   52.52         6351   ICE-AGE   20   63110   Rodgau   Anhalter
Strasse   17   Wohnung   Wohnung   1. OG. rechts   66.68         6355   ICE-AGE
  21   63110   Rodgau   Anhalter Strasse   17   Wohnung   Wohnung   2. OG. links
  52.52         6360   ICE-AGE   22   63110   Rodgau   Anhalter Strasse   17  
Wohnung   Wohnung   2. OG. rechts   66.68         6364   ICE-AGE   23   63110  
Rodgau   Anhalter Strasse   17   Wohnung   Wohnung   3. OG. links   52.52      
  6465   ICE-AGE   S01   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6466   ICE-AGE   S02   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6474   ICE-AGE   S03  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6479   ICE-AGE   S04   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6480   ICE-AGE   S05   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6483   ICE-AGE   S06  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6484   ICE-AGE   S07   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6485   ICE-AGE   S08   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6486   ICE-AGE   S09  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6488   ICE-AGE   S10   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6489   ICE-AGE   S11   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6498   ICE-AGE   S12  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6500   ICE-AGE   S14   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6502   ICE-AGE   S16   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6503   ICE-AGE   S17  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6504   ICE-AGE   S18   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6505   ICE-AGE   S19   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6506   ICE-AGE   S20  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
 

54

--------------------------------------------------------------------------------





6708   ICE-AGE   S21   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6714   ICE-AGE   S22   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6717   ICE-AGE   S23  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6721   ICE-AGE   S24   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6728   ICE-AGE   S25   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6743   ICE-AGE   S26  
63110   Rodgau   Anhalter Strasse       Stellplatz   Stellplatz                
  6754   ICE-AGE   S27   63110   Rodgau   Anhalter Strasse       Stellplatz  
Stellplatz                   6756   ICE-AGE   S28   63110   Rodgau   Anhalter
Strasse       Stellplatz   Stellplatz                   6382   ICE-AGE   25  
63110   Rodgau   Schlesienstr.   15   Wohnung   Wohnung   EG. links   66.68    
    6386   ICE-AGE   26   63110   Rodgau   Schlesienstr.   15   Wohnung  
Wohnung   EG. rechts   78.98         6392   ICE-AGE   27   63110   Rodgau  
Schlesienstr.   15   Wohnung   Wohnung   1. OG. links   66.68         6396  
ICE-AGE   28   63110   Rodgau   Schlesienstr.   15   Wohnung   Wohnung   1. OG.
rechts   78.98         6397   ICE-AGE   29   63110   Rodgau   Schlesienstr.   15
  Wohnung   Wohnung   2. OG. links   66.68         6398   ICE-AGE   30   63110  
Rodgau   Schlesienstr.   15   Wohnung   Wohnung   2. OG. rechts   78.98        
6399   ICE-AGE   31   63110   Rodgau   Schlesienstr.   15   Wohnung   Wohnung  
3. OG. links   66.68         6403   ICE-AGE   32   63110   Rodgau  
Schlesienstr.   15   Wohnung   Wohnung   3. OG. rechts   78.98         6411  
ICE-AGE   33   63110   Rodgau   Schlesienstr.   16   Wohnung   Wohnung   EG.
links   66.68         6412   ICE-AGE   34   63110   Rodgau   Schlesienstr.   16
  Wohnung   Wohnung   EG. rechts   78.98         6413   ICE-AGE   35   63110  
Rodgau   Schlesienstr.   16   Wohnung   Wohnung   1. OG. links   66.68        
6414   ICE-AGE   36   63110   Rodgau   Schlesienstr.   16   Wohnung   Wohnung  
1. OG. rechts   78.98         6415   ICE-AGE   37   63110   Rodgau  
Schlesienstr.   16   Wohnung   Wohnung   2. OG. links   66.68         6416  
ICE-AGE   38   63110   Rodgau   Schlesienstr.   16   Wohnung   Wohnung   2. OG.
rechts   78.98         6418   ICE-AGE   39   63110   Rodgau   Schlesienstr.   16
  Wohnung   Wohnung   3. OG. links   66.68         6427   ICE-AGE   41   63110  
Rodgau   Schlesienstr.   17   Wohnung   Wohnung   EG. links   52.52         6431
  ICE-AGE   42   63110   Rodgau   Schlesienstr.   17   Wohnung   Wohnung   EG.
rechts   66.35         6434   ICE-AGE   43   63110   Rodgau   Schlesienstr.   17
  Wohnung   Wohnung   1. OG. links   52.52         6441   ICE-AGE   44   63110  
Rodgau   Schlesienstr.   17   Wohnung   Wohnung   1. OG. rechts   66.35        
6443   ICE-AGE   45   63110   Rodgau   Schlesienstr.   17   Wohnung   Wohnung  
2. OG. links   52.52         6446   ICE-AGE   46   63110   Rodgau  
Schlesienstr.   17   Wohnung   Wohnung   2. OG. rechts   66.35         6451  
ICE-AGE   47   63110   Rodgau   Schlesienstr.   17   Wohnung   Wohnung   3. OG.
links   52.52         6457   ICE-AGE   48   63110   Rodgau   Schlesienstr.   17
  Wohnung   Wohnung   3. OG. rechts   66.35         1484   ICE-AGE   27   65232
  Taunusstein   Mörikestr.   2   Wohnung   Wohnung   3. OG. links   84.14      
  1488   ICE-AGE   31   65232   Taunusstein   Mörikestr.   2   Wohnung   Wohnung
  EG. hinten   65.52         1522   ICE-AGE   S27   65232   Taunusstein  
Mörikestr.   2   Stellplatz   Stellplatz                   1526   ICE-AGE   S31
  65232   Taunusstein   Mörikestr.   2   Stellplatz   Stellplatz                
  3556   MANNHEIM 1   04   68309   Mannheim   Bitterfelder Weg   1   Wohnung  
Wohnung   1. OG. links   77.84         3557   MANNHEIM 1   05   68309   Mannheim
  Bitterfelder Weg   1   Wohnung   Wohnung   1. OG. mitte   77.84         3558  
MANNHEIM 1   06   68309   Mannheim   Bitterfelder Weg   1   Wohnung   Wohnung  
1. OG. rechts   77.84         3560   MANNHEIM 1   08   68309   Mannheim  
Bitterfelder Weg   1   Wohnung   Wohnung   2. OG. mitte   77.84         3561  
MANNHEIM 1   09   68309   Mannheim   Bitterfelder Weg   1   Wohnung   Wohnung  
2. OG. rechts   77.84         3562   MANNHEIM 1   10   68309   Mannheim  
Bitterfelder Weg   1   Wohnung   Wohnung   3. OG. links   77.84         3564  
MANNHEIM 1   12   68309   Mannheim   Bitterfelder Weg   1   Wohnung   Wohnung  
3. OG. rechts   77.84         3489   MANNHEIM 1   01   68309   Mannheim  
Bitterfelder Weg   3   Wohnung   Wohnung   EG. links   79.97         3490  
MANNHEIM 1   02   68309   Mannheim   Bitterfelder Weg   3   Wohnung   Wohnung  
EG. rechts   98.71         3492   MANNHEIM 1   04   68309   Mannheim  
Bitterfelder Weg   3   Wohnung   Wohnung   1. OG. rechts   98.71         3494  
MANNHEIM 1   06   68309   Mannheim   Bitterfelder Weg   3   Wohnung   Wohnung  
2. OG. rechts   98.71         3522   MANNHEIM 1   S01   68309   Mannheim  
Bitterfelder Weg   3   Stellplatz   Stellplatz                   3516   MANNHEIM
1   S03   68309   Mannheim   Bitterfelder Weg   3   Stellplatz   Stellplatz    
              3513   MANNHEIM 1   S06   68309   Mannheim   Bitterfelder Weg   3
  Stellplatz   Stellplatz                   3512   MANNHEIM 1   S07   68309  
Mannheim   Bitterfelder Weg   3   Stellplatz   Stellplatz                   3511
  MANNHEIM 1   S08   68309   Mannheim   Bitterfelder Weg   3   Stellplatz  
Stellplatz                   3510   MANNHEIM 1   S09   68309   Mannheim  
Bitterfelder Weg   3   Stellplatz   Stellplatz                   3506   MANNHEIM
1   S13   68309   Mannheim   Bitterfelder Weg   3   Stellplatz   Stellplatz    
              3505   MANNHEIM 1   S14   68309   Mannheim   Bitterfelder Weg   3
  Stellplatz   Stellplatz                   3497   MANNHEIM 1   09   68309  
Mannheim   Bitterfelder Weg   4   Wohnung   Wohnung   EG. links   79.97        
3498   MANNHEIM 1   10   68309   Mannheim   Bitterfelder Weg   4   Wohnung  
Wohnung   EG. rechts   98.71         3501   MANNHEIM 1   13   68309   Mannheim  
Bitterfelder Weg   4   Wohnung   Wohnung   2. OG. links   79.97         3502  
MANNHEIM 1   14   68309   Mannheim   Bitterfelder Weg   4   Wohnung   Wohnung  
2. OG. rechts   98.71         3503   MANNHEIM 1   15   68309   Mannheim  
Bitterfelder Weg   4   Wohnung   Wohnung   3. OG. links   79.97         3452  
MANNHEIM 1   01   68309   Mannheim   Bitterfelder Weg   5   Wohnung   Wohnung  
EG. links   69.63         3453   MANNHEIM 1   02   68309   Mannheim  
Bitterfelder Weg   5   Wohnung   Wohnung   EG. mitte   77.84         3455  
MANNHEIM 1   03   68309   Mannheim   Bitterfelder Weg   5   Wohnung   Wohnung  
EG. rechts   41.05         3456   MANNHEIM 1   04   68309   Mannheim  
Bitterfelder Weg   5   Wohnung   Wohnung   1. OG. links   77.84         3457  
MANNHEIM 1   05   68309   Mannheim   Bitterfelder Weg   5   Wohnung   Wohnung  
1. OG. mitte   77.84         3461   MANNHEIM 1   08   68309   Mannheim  
Bitterfelder Weg   5   Wohnung   Wohnung   2. OG. mitte   77.84         3462  
MANNHEIM 1   09   68309   Mannheim   Bitterfelder Weg   5   Wohnung   Wohnung  
2. OG. rechts   77.84         3470   MANNHEIM 1   14   68309   Mannheim  
Bitterfelder Weg   6   Wohnung   Wohnung   EG. rechts   98.71         3471  
MANNHEIM 1   15   68309   Mannheim   Bitterfelder Weg   6   Wohnung   Wohnung  
1. OG. links   79.97         3476   MANNHEIM 1   20   68309   Mannheim  
Bitterfelder Weg   6   Wohnung   Wohnung   3. OG. rechts   98.71         3481  
MANNHEIM 1   25   68309   Mannheim   Bitterfelder Weg   7   Wohnung   Wohnung  
1. OG. mitte   77.84         3486   MANNHEIM 1   30   68309   Mannheim  
Bitterfelder Weg   7   Wohnung   Wohnung   3. OG. links   77.84         3392  
MANNHEIM 1   03   68309   Mannheim   Bitterfelder Weg   8   Wohnung   Wohnung  
1. OG. links   79.97         3393   MANNHEIM 1   04   68309   Mannheim  
Bitterfelder Weg   8   Wohnung   Wohnung   1. OG. rechts   98.71         3397  
MANNHEIM 1   08   68309   Mannheim   Bitterfelder Weg   8   Wohnung   Wohnung  
3. OG. rechts   98.71         3450   MANNHEIM 1   S02   68309   Mannheim  
Bitterfelder Weg   8   Stellplatz   Stellplatz                   3449   MANNHEIM
1   S03   68309   Mannheim   Bitterfelder Weg   8   Stellplatz   Stellplatz    
              3448   MANNHEIM 1   S04   68309   Mannheim   Bitterfelder Weg   8
  Stellplatz   Stellplatz                   3446   MANNHEIM 1   S06   68309  
Mannheim   Bitterfelder Weg   8   Stellplatz   Stellplatz                   3445
  MANNHEIM 1   S07   68309   Mannheim   Bitterfelder Weg   8   Stellplatz  
Stellplatz                   3444   MANNHEIM 1   S08   68309   Mannheim  
Bitterfelder Weg   8   Stellplatz   Stellplatz                   3441   MANNHEIM
1   S11   68309   Mannheim   Bitterfelder Weg   8   Stellplatz   Stellplatz    
              3432   MANNHEIM 1   S20   68309   Mannheim   Bitterfelder Weg   8
  Stellplatz   Stellplatz                   3429   MANNHEIM 1   S23   68309  
Mannheim   Bitterfelder Weg   8   Stellplatz   Stellplatz                   3427
  MANNHEIM 1   S25   68309   Mannheim   Bitterfelder Weg   8   Stellplatz  
Stellplatz                   3399   MANNHEIM 1   10   68309   Mannheim  
Bitterfelder Weg   9   Wohnung   Wohnung   EG. mitte   41.05         3400  
MANNHEIM 1   11   68309   Mannheim   Bitterfelder Weg   9   Wohnung   Wohnung  
EG. rechts   69.63         3401   MANNHEIM 1   12   68309   Mannheim  
Bitterfelder Weg   9   Wohnung   Wohnung   1. OG. links   77.84         3402  
MANNHEIM 1   13   68309   Mannheim   Bitterfelder Weg   9   Wohnung   Wohnung  
1. OG. mitte   77.84         3405   MANNHEIM 1   16   68309   Mannheim  
Bitterfelder Weg   9   Wohnung   Wohnung   2. OG. mitte   77.84         3406  
MANNHEIM 1   17   68309   Mannheim   Bitterfelder Weg   9   Wohnung   Wohnung  
2. OG. rechts   77.84         3408   MANNHEIM 1   19   68309   Mannheim  
Bitterfelder Weg   9   Wohnung   Wohnung   3. OG. mitte   77.84         3412  
MANNHEIM 1   23   68309   Mannheim   Bitterfelder Weg   10   Wohnung   Wohnung  
1. OG. links   79.97         3413   MANNHEIM 1   24   68309   Mannheim  
Bitterfelder Weg   10   Wohnung   Wohnung   1. OG. rechts   98.71         3415  
MANNHEIM 1   26   68309   Mannheim   Bitterfelder Weg   10   Wohnung   Wohnung  
2. OG. rechts   98.71         3417   MANNHEIM 1   28   68309   Mannheim  
Bitterfelder Weg   10   Wohnung   Wohnung   3. OG. rechts   98.71         3418  
MANNHEIM 1   29   68309   Mannheim   Bitterfelder Weg   11   Wohnung   Wohnung  
EG. links   79.97         3422   MANNHEIM 1   33   68309   Mannheim  
Bitterfelder Weg   11   Wohnung   Wohnung   2. OG. links   79.97         3424  
MANNHEIM 1   35   68309   Mannheim   Bitterfelder Weg   11   Wohnung   Wohnung  
3. OG. links   79.97         3425   MANNHEIM 1   36   68309   Mannheim  
Bitterfelder Weg   11   Wohnung   Wohnung   3. OG. rechts   98.71         3576  
MANNHEIM 1   S03   68309   Mannheim   Stassfurter Weg       Stellplatz  
Stellplatz                   3575   MANNHEIM 1   S04   68309   Mannheim  
Stassfurter Weg       Stellplatz   Stellplatz                   3574   MANNHEIM
1   S05   68309   Mannheim   Stassfurter Weg       Stellplatz   Stellplatz      
            3573   MANNHEIM 1   S06   68309   Mannheim   Stassfurter Weg      
Stellplatz   Stellplatz                   3572   MANNHEIM 1   S07   68309  
Mannheim   Stassfurter Weg       Stellplatz   Stellplatz                   3570
  MANNHEIM 1   S09   68309   Mannheim   Stassfurter Weg       Stellplatz  
Stellplatz                   3569   MANNHEIM 1   S10   68309   Mannheim  
Stassfurter Weg       Stellplatz   Stellplatz                   3568   MANNHEIM
1   S11   68309   Mannheim   Stassfurter Weg       Stellplatz   Stellplatz      
            3567   MANNHEIM 1   S12   68309   Mannheim   Stassfurter Weg      
Stellplatz   Stellplatz                   3527   MANNHEIM 1   S13   68309  
Mannheim   Stassfurter Weg       Stellplatz   Stellplatz                   3566
  MANNHEIM 1   S13   68309   Mannheim   Stassfurter Weg       Stellplatz  
Stellplatz                   3565   MANNHEIM 1   S14   68309   Mannheim  
Stassfurter Weg       Stellplatz   Stellplatz                   3591   MANNHEIM
1   S15   68309   Mannheim   Stassfurter Weg       Stellplatz   Stellplatz      
            3590   MANNHEIM 1   S16   68309   Mannheim   Stassfurter Weg      
Stellplatz   Stellplatz                   3589   MANNHEIM 1   S17   68309  
Mannheim   Stassfurter Weg       Stellplatz   Stellplatz                   3588
  MANNHEIM 1   S18   68309   Mannheim   Stassfurter Weg       Stellplatz  
Stellplatz                   3587   MANNHEIM 1   S19   68309   Mannheim  
Stassfurter Weg       Stellplatz   Stellplatz                   3586   MANNHEIM
1   S20   68309   Mannheim   Stassfurter Weg       Stellplatz   Stellplatz      
            3585   MANNHEIM 1   S21   68309   Mannheim   Stassfurter Weg      
Stellplatz   Stellplatz                   3582   MANNHEIM 1   S24   68309  
Mannheim   Stassfurter Weg       Stellplatz   Stellplatz                   3544
  MANNHEIM 1   S24   68309   Mannheim   Stassfurter Weg       Stellplatz  
Stellplatz                   3581   MANNHEIM 1   S25   68309   Mannheim  
Stassfurter Weg       Stellplatz   Stellplatz                   3580   MANNHEIM
1   S26   68309   Mannheim   Stassfurter Weg       Stellplatz   Stellplatz      
            3579   MANNHEIM 1   S27   68309   Mannheim   Stassfurter Weg      
Stellplatz   Stellplatz                   3578   MANNHEIM 1   S28   68309  
Mannheim   Stassfurter Weg       Stellplatz   Stellplatz                   3577
  MANNHEIM 1   S29   68309   Mannheim   Stassfurter Weg       Stellplatz  
Stellplatz                   4139   MANNHEIM 2   01   68309   Mannheim  
Thüringer Straße   139   Wohnung   Wohnung   EG. links   79.97         4140  
MANNHEIM 2   02   68309   Mannheim   Thüringer Straße   139   Wohnung   Wohnung
  EG. rechts   98.71         4144   MANNHEIM 2   06   68309   Mannheim  
Thüringer Straße   139   Wohnung   Wohnung   2. OG. rechts   98.71        

55

--------------------------------------------------------------------------------



4146   MANNHEIM 2   08   68309   Mannheim   Thüringer Straße   139   Wohnung  
Wohnung   3. OG. rechts   98.71         4147   MANNHEIM 2   09   68309  
Mannheim   Thüringer Straße   141   Wohnung   Wohnung   EG. links   79.97      
  4149   MANNHEIM 2   11   68309   Mannheim   Thüringer Straße   141   Wohnung  
Wohnung   1. OG. links   79.97         4151   MANNHEIM 2   13   68309   Mannheim
  Thüringer Straße   141   Wohnung   Wohnung   2. OG. links   79.97         4152
  MANNHEIM 2   14   68309   Mannheim   Thüringer Straße   141   Wohnung  
Wohnung   2. OG. rechts   98.71         4154   MANNHEIM 2   16   68309  
Mannheim   Thüringer Straße   141   Wohnung   Wohnung   3. OG. rechts   98.71  
      4155   MANNHEIM 2   17   68309   Mannheim   Thüringer Straße   143  
Wohnung   Wohnung   EG. links   69.63         4156   MANNHEIM 2   18   68309  
Mannheim   Thüringer Straße   143   Wohnung   Wohnung   EG. mitte   77.84      
  4158   MANNHEIM 2   20   68309   Mannheim   Thüringer Straße   143   Wohnung  
Wohnung   1. OG. links   77.84         4159   MANNHEIM 2   21   68309   Mannheim
  Thüringer Straße   143   Wohnung   Wohnung   1. OG. mitte   77.84         4161
  MANNHEIM 2   23   68309   Mannheim   Thüringer Straße   143   Wohnung  
Wohnung   2. OG. links   77.84         4162   MANNHEIM 2   24   68309   Mannheim
  Thüringer Straße   143   Wohnung   Wohnung   2. OG. mitte   77.84         4164
  MANNHEIM 2   25   68309   Mannheim   Thüringer Straße   143   Wohnung  
Wohnung   2. OG. rechts   77.84         4166   MANNHEIM 2   26   68309  
Mannheim   Thüringer Straße   143   Wohnung   Wohnung   3. OG. links   77.84    
    2169   MANNHEIM 3   001   68309   Mannheim   Auf der Vogelstang   37  
Wohnung   Wohnung   EG. links   78.01         2170   MANNHEIM 3   002   68309  
Mannheim   Auf der Vogelstang   37   Wohnung   Wohnung   EG. mitte   78.01      
  2173   MANNHEIM 3   004   68309   Mannheim   Auf der Vogelstang   37   Wohnung
  Wohnung   1. OG. links   78.01         2175   MANNHEIM 3   005   68309  
Mannheim   Auf der Vogelstang   37   Wohnung   Wohnung   1. OG. mitte   78.01  
      2176   MANNHEIM 3   006   68309   Mannheim   Auf der Vogelstang   37  
Wohnung   Wohnung   1. OG. rechts   78.01         2179   MANNHEIM 3   008  
68309   Mannheim   Auf der Vogelstang   37   Wohnung   Wohnung   2. OG. mitte  
78.01         2180   MANNHEIM 3   009   68309   Mannheim   Auf der Vogelstang  
37   Wohnung   Wohnung   2. OG. rechts   78.01         2182   MANNHEIM 3   010  
68309   Mannheim   Auf der Vogelstang   37   Wohnung   Wohnung   3. OG. links  
78.01         2184   MANNHEIM 3   012   68309   Mannheim   Auf der Vogelstang  
37   Wohnung   Wohnung   3. OG. rechts   78.01         2412   MANNHEIM 3   S01  
68309   Mannheim   Auf der Vogelstang   37   Stellplatz   Stellplatz            
      2413   MANNHEIM 3   S02   68309   Mannheim   Auf der Vogelstang   37  
Stellplatz   Stellplatz                   2414   MANNHEIM 3   S03   68309  
Mannheim   Auf der Vogelstang   37   Stellplatz   Stellplatz                  
2417   MANNHEIM 3   S06   68309   Mannheim   Auf der Vogelstang   37  
Stellplatz   Stellplatz                   2185   MANNHEIM 3   013   68309  
Mannheim   Auf der Vogelstang   39   Wohnung   Wohnung   EG. links   80.05      
  2191   MANNHEIM 3   018   68309   Mannheim   Auf der Vogelstang   39   Wohnung
  Wohnung   2. OG. rechts   93.30         2193   MANNHEIM 3   019   68309  
Mannheim   Auf der Vogelstang   39   Wohnung   Wohnung   3. OG. links   80.05  
      2419   MANNHEIM 3   S07   68309   Mannheim   Auf der Vogelstang   39  
Stellplatz   Stellplatz                   2420   MANNHEIM 3   S08   68309  
Mannheim   Auf der Vogelstang   39   Stellplatz   Stellplatz                  
2422   MANNHEIM 3   S10   68309   Mannheim   Auf der Vogelstang   39  
Stellplatz   Stellplatz                   2423   MANNHEIM 3   S11   68309  
Mannheim   Auf der Vogelstang   39   Stellplatz   Stellplatz                  
2196   MANNHEIM 3   021   68309   Mannheim   Auf der Vogelstang   41   Wohnung  
Wohnung   EG. links   80.05         2197   MANNHEIM 3   022   68309   Mannheim  
Auf der Vogelstang   41   Wohnung   Wohnung   EG. rechts   93.30         2200  
MANNHEIM 3   024   68309   Mannheim   Auf der Vogelstang   41   Wohnung  
Wohnung   1. OG. rechts   93.30         2201   MANNHEIM 3   025   68309  
Mannheim   Auf der Vogelstang   41   Wohnung   Wohnung   2. OG. links   80.05  
      2202   MANNHEIM 3   026   68309   Mannheim   Auf der Vogelstang   41  
Wohnung   Wohnung   2. OG. rechts   93.30         2205   MANNHEIM 3   028  
68309   Mannheim   Auf der Vogelstang   41   Wohnung   Wohnung   3. OG. rechts  
93.30         2209   MANNHEIM 3   029   68309   Mannheim   Auf der Vogelstang  
43   Wohnung   Wohnung   EG. links   40.91         2211   MANNHEIM 3   031  
68309   Mannheim   Auf der Vogelstang   43   Wohnung   Wohnung   EG. rechts  
69.71         2212   MANNHEIM 3   032   68309   Mannheim   Auf der Vogelstang  
43   Wohnung   Wohnung   1. OG. links   78.01         2213   MANNHEIM 3   033  
68309   Mannheim   Auf der Vogelstang   43   Wohnung   Wohnung   1. OG. mitte  
78.01         2214   MANNHEIM 3   034   68309   Mannheim   Auf der Vogelstang  
43   Wohnung   Wohnung   1. OG. rechts   78.01         2215   MANNHEIM 3   035  
68309   Mannheim   Auf der Vogelstang   43   Wohnung   Wohnung   2. OG. links  
78.01         2216   MANNHEIM 3   036   68309   Mannheim   Auf der Vogelstang  
43   Wohnung   Wohnung   2. OG. mitte   78.01         2217   MANNHEIM 3   037  
68309   Mannheim   Auf der Vogelstang   43   Wohnung   Wohnung   2. OG. rechts  
78.01         2218   MANNHEIM 3   038   68309   Mannheim   Auf der Vogelstang  
43   Wohnung   Wohnung   3. OG. links   78.01         2219   MANNHEIM 3   039  
68309   Mannheim   Auf der Vogelstang   43   Wohnung   Wohnung   3. OG. mitte  
78.01         2220   MANNHEIM 3   040   68309   Mannheim   Auf der Vogelstang  
43   Wohnung   Wohnung   3. OG. rechts   78.01         2223   MANNHEIM 3   042  
68309   Mannheim   Auf der Vogelstang   45   Wohnung   Wohnung   EG. rechts  
93.30         2224   MANNHEIM 3   043   68309   Mannheim   Auf der Vogelstang  
45   Wohnung   Wohnung   1. OG. links   80.05         2226   MANNHEIM 3   044  
68309   Mannheim   Auf der Vogelstang   45   Wohnung   Wohnung   1. OG. rechts  
93.30         2227   MANNHEIM 3   045   68309   Mannheim   Auf der Vogelstang  
45   Wohnung   Wohnung   2. OG. links   80.05         2228   MANNHEIM 3   046  
68309   Mannheim   Auf der Vogelstang   45   Wohnung   Wohnung   2. OG. rechts  
93.30         2230   MANNHEIM 3   047   68309   Mannheim   Auf der Vogelstang  
45   Wohnung   Wohnung   3. OG. links   80.05         2234   MANNHEIM 3   049  
68309   Mannheim   Auf der Vogelstang   47   Wohnung   Wohnung   EG. links  
69.71         2237   MANNHEIM 3   051   68309   Mannheim   Auf der Vogelstang  
47   Wohnung   Wohnung   EG. rechts   78.01         2239   MANNHEIM 3   053  
68309   Mannheim   Auf der Vogelstang   47   Wohnung   Wohnung   1. OG. mitte  
78.01         2240   MANNHEIM 3   054   68309   Mannheim   Auf der Vogelstang  
47   Wohnung   Wohnung   1. OG. rechts   78.01         2243   MANNHEIM 3   057  
68309   Mannheim   Auf der Vogelstang   47   Wohnung   Wohnung   2. OG. rechts  
78.01         2244   MANNHEIM 3   058   68309   Mannheim   Auf der Vogelstang  
47   Wohnung   Wohnung   3. OG. links   78.01         2246   MANNHEIM 3   060  
68309   Mannheim   Auf der Vogelstang   47   Wohnung   Wohnung   3. OG. rechts  
78.01         2355   MANNHEIM 3   G133   68309   Mannheim   Auf der Vogelstang  
54   Garage   Garage                   2370   MANNHEIM 3   G136   68309  
Mannheim   Auf der Vogelstang   54   Garage   Garage                   2371  
MANNHEIM 3   G137   68309   Mannheim   Auf der Vogelstang   54   Garage   Garage
                  2372   MANNHEIM 3   G138   68309   Mannheim   Auf der
Vogelstang   54   Garage   Garage                   2373   MANNHEIM 3   G139  
68309   Mannheim   Auf der Vogelstang   54   Garage   Garage                  
2374   MANNHEIM 3   G140   68309   Mannheim   Auf der Vogelstang   54   Garage  
Garage                   2375   MANNHEIM 3   G141   68309   Mannheim   Auf der
Vogelstang   54   Garage   Garage                   2376   MANNHEIM 3   G142  
68309   Mannheim   Auf der Vogelstang   54   Garage   Garage                  
2377   MANNHEIM 3   G143   68309   Mannheim   Auf der Vogelstang   54   Garage  
Garage                   2378   MANNHEIM 3   G144   68309   Mannheim   Auf der
Vogelstang   54   Garage   Garage                   2379   MANNHEIM 3   G145  
68309   Mannheim   Auf der Vogelstang   54   Garage   Garage                  
2382   MANNHEIM 3   G148   68309   Mannheim   Auf der Vogelstang   54   Garage  
Garage                   2387   MANNHEIM 3   G153   68309   Mannheim   Auf der
Vogelstang   54   Garage   Garage                   2388   MANNHEIM 3   G154  
68309   Mannheim   Auf der Vogelstang   54   Garage   Garage                  
2396   MANNHEIM 3   G162   68309   Mannheim   Auf der Vogelstang   54   Garage  
Garage                   2399   MANNHEIM 3   G165   68309   Mannheim   Auf der
Vogelstang   54   Garage   Garage                   2400   MANNHEIM 3   G166  
68309   Mannheim   Auf der Vogelstang   54   Garage   Garage                  
2401   MANNHEIM 3   G167   68309   Mannheim   Auf der Vogelstang   54   Garage  
Garage                   2402   MANNHEIM 3   G168   68309   Mannheim   Auf der
Vogelstang   54   Garage   Garage                   2403   MANNHEIM 3   G169  
68309   Mannheim   Auf der Vogelstang   54   Garage   Garage                  
2406   MANNHEIM 3   G172   68309   Mannheim   Auf der Vogelstang   54   Garage  
Garage                   2321   MANNHEIM 3   127   68309   Mannheim   Auf der
Vogelstang   56   Wohnung   Wohnung   1. OG. links   79.96         2351  
MANNHEIM 3   129   68309   Mannheim   Auf der Vogelstang   56   Wohnung  
Wohnung   2. OG. links   79.96         2353   MANNHEIM 3   131   68309  
Mannheim   Auf der Vogelstang   56   Wohnung   Wohnung   3. OG. links   79.96  
      2354   MANNHEIM 3   132   68309   Mannheim   Auf der Vogelstang   56  
Wohnung   Wohnung   3. OG. rechts   110.42         2307   MANNHEIM 3   117  
68309   Mannheim   Auf der Vogelstang   58   Wohnung   Wohnung   1. OG. mitte  
78.01         2309   MANNHEIM 3   118   68309   Mannheim   Auf der Vogelstang  
58   Wohnung   Wohnung   1. OG. rechts   78.01         2314   MANNHEIM 3   123  
68309   Mannheim   Auf der Vogelstang   58   Wohnung   Wohnung   3. OG. mitte  
78.01         2292   MANNHEIM 3   105   68309   Mannheim   Auf der Vogelstang  
60   Wohnung   Wohnung   EG. links   80.05         2293   MANNHEIM 3   106  
68309   Mannheim   Auf der Vogelstang   60   Wohnung   Wohnung   EG. rechts  
93.30         2295   MANNHEIM 3   107   68309   Mannheim   Auf der Vogelstang  
60   Wohnung   Wohnung   1. OG. links   80.05         2298   MANNHEIM 3   109  
68309   Mannheim   Auf der Vogelstang   60   Wohnung   Wohnung   2. OG. links  
80.05         2299   MANNHEIM 3   110   68309   Mannheim   Auf der Vogelstang  
60   Wohnung   Wohnung   2. OG. rechts   93.30         2301   MANNHEIM 3   112  
68309   Mannheim   Auf der Vogelstang   60   Wohnung   Wohnung   3. OG. rechts  
93.30         2283   MANNHEIM 3   097   68309   Mannheim   Auf der Vogelstang  
62   Wohnung   Wohnung   EG. links   80.05         2284   MANNHEIM 3   098  
68309   Mannheim   Auf der Vogelstang   62   Wohnung   Wohnung   EG. rechts  
93.30         2285   MANNHEIM 3   099   68309   Mannheim   Auf der Vogelstang  
62   Wohnung   Wohnung   1. OG. links   80.05         2286   MANNHEIM 3   100  
68309   Mannheim   Auf der Vogelstang   62   Wohnung   Wohnung   1. OG. rechts  
93.30         2287   MANNHEIM 3   101   68309   Mannheim   Auf der Vogelstang  
62   Wohnung   Wohnung   2. OG. links   80.05         2288   MANNHEIM 3   102  
68309   Mannheim   Auf der Vogelstang   62   Wohnung   Wohnung   2. OG. rechts  
93.30         2276   MANNHEIM 3   090   68309   Mannheim   Auf der Vogelstang  
64   Wohnung   Wohnung   EG. rechts   93.30         2277   MANNHEIM 3   091  
68309   Mannheim   Auf der Vogelstang   64   Wohnung   Wohnung   1. OG. links  
80.05         2278   MANNHEIM 3   092   68309   Mannheim   Auf der Vogelstang  
64   Wohnung   Wohnung   1. OG. rechts   93.30         2279   MANNHEIM 3   093  
68309   Mannheim   Auf der Vogelstang   64   Wohnung   Wohnung   2. OG. links  
80.05         2280   MANNHEIM 3   094   68309   Mannheim   Auf der Vogelstang  
64   Wohnung   Wohnung   2. OG. rechts   93.30         2281   MANNHEIM 3   095  
68309   Mannheim   Auf der Vogelstang   64   Wohnung   Wohnung   3. OG. links  
80.05         2282   MANNHEIM 3   096   68309   Mannheim   Auf der Vogelstang  
64   Wohnung   Wohnung   3. OG. rechts   93.30         2268   MANNHEIM 3   082  
68309   Mannheim   Auf der Vogelstang   66   Wohnung   Wohnung   EG. rechts  
110.42         2273   MANNHEIM 3   087   68309   Mannheim   Auf der Vogelstang  
66   Wohnung   Wohnung   3. OG. links   79.96         2256   MANNHEIM 3   070  
68309   Mannheim   Auf der Vogelstang   68   Wohnung   Wohnung   EG. mitte  
78.01         2257   MANNHEIM 3   071   68309   Mannheim   Auf der Vogelstang  
68   Wohnung   Wohnung   EG. rechts   40.91         2259   MANNHEIM 3   073  
68309   Mannheim   Auf der Vogelstang   68   Wohnung   Wohnung   1. OG. mitte  
78.01         2260   MANNHEIM 3   074   68309   Mannheim   Auf der Vogelstang  
68   Wohnung   Wohnung   1. OG. rechts   78.01         2261   MANNHEIM 3   075  
68309   Mannheim   Auf der Vogelstang   68   Wohnung   Wohnung   2. OG. links  
78.01         2263   MANNHEIM 3   077   68309   Mannheim   Auf der Vogelstang  
68   Wohnung   Wohnung   2. OG. rechts   78.01         2265   MANNHEIM 3   079  
68309   Mannheim   Auf der Vogelstang   68   Wohnung   Wohnung   3. OG. mitte  
78.01         2247   MANNHEIM 3   061   68309   Mannheim   Auf der Vogelstang  
70   Wohnung   Wohnung   EG. links   80.05         2248   MANNHEIM 3   062  
68309   Mannheim   Auf der Vogelstang   70   Wohnung   Wohnung   EG. rechts  
93.30         2249   MANNHEIM 3   063   68309   Mannheim   Auf der Vogelstang  
70   Wohnung   Wohnung   1. OG. links   80.05         2251   MANNHEIM 3   065  
68309   Mannheim   Auf der Vogelstang   70   Wohnung   Wohnung   2. OG. links  
80.05         2253   MANNHEIM 3   067   68309   Mannheim   Auf der Vogelstang  
70   Wohnung   Wohnung   3. OG. links   80.05         1646   MANNHEIM 4   04  
68309   Mannheim   Rostocker Weg   2   Wohnung   Wohnung   1. OG. mitte   77.84
        1666   MANNHEIM 4   08   68309   Mannheim   Rostocker Weg   2   Wohnung
  Wohnung   2. OG. rechts   77.84         1676   MANNHEIM 4   11   68309  
Mannheim   Rostocker Weg   2   Wohnung   Wohnung   3. OG. rechts   77.84        

56

--------------------------------------------------------------------------------





1678   MANNHEIM 4   12   68309   Mannheim   Rostocker Weg   2   Wohnung  
Wohnung   3. OG. links   77.84         1680   MANNHEIM 4   17   68309   Mannheim
  Rostocker Weg   4   Wohnung   Wohnung   2. OG. rechts   98.71         1681  
MANNHEIM 4   18   68309   Mannheim   Rostocker Weg   4   Wohnung   Wohnung   2.
OG. links   79.97         1682   MANNHEIM 4   20   68309   Mannheim   Rostocker
Weg   4   Wohnung   Wohnung   3. OG. links   79.97         1683   MANNHEIM 4  
22   68309   Mannheim   Rostocker Weg   6   Wohnung   Wohnung   EG. links  
79.97         1685   MANNHEIM 4   23   68309   Mannheim   Rostocker Weg   6  
Wohnung   Wohnung   1. OG. rechts   98.71         1687   MANNHEIM 4   24   68309
  Mannheim   Rostocker Weg   6   Wohnung   Wohnung   1. OG. links   79.97      
  1689   MANNHEIM 4   29   68309   Mannheim   Rostocker Weg   8   Wohnung  
Wohnung   EG. rechts   41.05         1690   MANNHEIM 4   31   68309   Mannheim  
Rostocker Weg   8   Wohnung   Wohnung   EG. mitte   77.84         1693  
MANNHEIM 4   33   68309   Mannheim   Rostocker Weg   8   Wohnung   Wohnung   1.
OG. links   77.84         1696   MANNHEIM 4   38   68309   Mannheim   Rostocker
Weg   8   Wohnung   Wohnung   3. OG. rechts   77.84         1699   MANNHEIM 4  
39   68309   Mannheim   Rostocker Weg   8   Wohnung   Wohnung   3. OG. links  
77.84         1701   MANNHEIM 4   40   68309   Mannheim   Rostocker Weg   8  
Wohnung   Wohnung   3. OG. mitte   77.84         545   MAYA   05   65185  
Wiesbaden   Mainzer Str.   25   Wohnung   Wohnung   2. OG. rechts hinte   97.36
        802   MAYA   09   65185   Wiesbaden   Mainzer Str.   25   Gewerbe  
Laden   3. OG. vorne rechts und vorne links   168.60     808   MAYA   11   65185
  Wiesbaden   Mainzer Str.   25   Wohnung   Wohnung   4. OG. rechts hinte  
97.18         816   MAYA   14   65185   Wiesbaden   Mainzer Str.   25   Wohnung
  Wohnung   5. OG. links hinten   75.58         817   MAYA   15   65185  
Wiesbaden   Mainzer Str.   25   Wohnung   Wohnung   5. OG. rechts hinte   102.76
        818   MAYA   16   65185   Wiesbaden   Mainzer Str.   25   Wohnung  
Wohnung   5. OG. rechts vorn   101.50         822   MAYA   20   65185  
Wiesbaden   Mainzer Str.   25   Wohnung   Wohnung   6. OG. rechts vorn   101.50
        8463   MAYA   01a   65185   Wiesbaden   Mainzer Str.   25   Wohnung  
Wohnung     mitte links   68.92         10473   MAYA   01c   65185   Wiesbaden  
Mainzer Str.   25   Wohnung   Wohnung   EG. rechts   67.50         8464   MAYA  
03a   65185   Wiesbaden   Mainzer Str.   25   Wohnung   Wohnung   1. OG. mitte
links   70.87         10475   MAYA   03c   65185   Wiesbaden   Mainzer Str.   25
  Wohnung   Wohnung   1. OG. rechts   95.33         1004   MAYA   G062 Abris  
65185   Wiesbaden   Mainzer Str.   25   Garage   Garage                   1005  
MAYA   G063 Abris   65185   Wiesbaden   Mainzer Str.   25   Garage   Garage    
              1011   MAYA   G064 Abris   65185   Wiesbaden   Mainzer Str.   25  
Garage   Garage                   1012   MAYA   G065 Abris   65185   Wiesbaden  
Mainzer Str.   25   Garage   Garage                   1013   MAYA   G066 Abris  
65185   Wiesbaden   Mainzer Str.   25   Garage   Garage                   1015  
MAYA   G068 Abris   65185   Wiesbaden   Mainzer Str.   25   Garage   Garage    
              1019   MAYA   G072 Abris   65185   Wiesbaden   Mainzer Str.   25  
Garage   Garage                   1020   MAYA   G073 Abris   65185   Wiesbaden  
Mainzer Str.   25   Garage   Garage                   1021   MAYA   G074 Abris  
65185   Wiesbaden   Mainzer Str.   25   Garage   Garage                   1022  
MAYA   G075 Abris   65185   Wiesbaden   Mainzer Str.   25   Garage   Garage    
              8488   MAYA   S01   65185   Wiesbaden   Mainzer Str.   25  
Stellplatz   Stellplatz                   8489   MAYA   S02   65185   Wiesbaden
  Mainzer Str.   25   Stellplatz   Stellplatz                   8490   MAYA  
S03   65185   Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz          
        8491   MAYA   S04   65185   Wiesbaden   Mainzer Str.   25   Stellplatz  
Stellplatz                   8492   MAYA   S05   65185   Wiesbaden   Mainzer
Str.   25   Stellplatz   Stellplatz                   8493   MAYA   S06   65185
  Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz                   8495
  MAYA   S08   65185   Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz  
                8496   MAYA   S09   65185   Wiesbaden   Mainzer Str.   25  
Stellplatz   Stellplatz                   8501   MAYA   S10   65185   Wiesbaden
  Mainzer Str.   25   Stellplatz   Stellplatz                   8503   MAYA  
S11   65185   Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz          
        8505   MAYA   S12   65185   Wiesbaden   Mainzer Str.   25   Stellplatz  
Stellplatz                   8506   MAYA   S13   65185   Wiesbaden   Mainzer
Str.   25   Stellplatz   Stellplatz                   8507   MAYA   S14   65185
  Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz                   8509
  MAYA   S15   65185   Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz  
                8510   MAYA   S16   65185   Wiesbaden   Mainzer Str.   25  
Stellplatz   Stellplatz                   8512   MAYA   S17   65185   Wiesbaden
  Mainzer Str.   25   Stellplatz   Stellplatz                   8516   MAYA  
S19   65185   Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz          
        8517   MAYA   S20   65185   Wiesbaden   Mainzer Str.   25   Stellplatz  
Stellplatz                   8523   MAYA   S23   65185   Wiesbaden   Mainzer
Str.   25   Stellplatz   Stellplatz                   8525   MAYA   S25   65185
  Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz                   8526
  MAYA   S26   65185   Wiesbaden   Mainzer Str.   25   Stellplatz   Stellplatz  
                832   MAYA   30   65185   Wiesbaden   Mainzer Str.   25a  
Wohnung   Wohnung   EG. links hinten   68.10         833   MAYA   31   65185  
Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   EG. rechts hinte   92.20  
      834   MAYA   32   65185   Wiesbaden   Mainzer Str.   25a   Wohnung  
Wohnung   EG. rechts vorn   68.10         835   MAYA   33   65185   Wiesbaden  
Mainzer Str.   25a   Wohnung   Wohnung   EG. links vorne   68.10         836  
MAYA   34   65185   Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   1. OG.
links hinten   70.20         837   MAYA   35   65185   Wiesbaden   Mainzer Str.
  25a   Wohnung   Wohnung   1. OG. rechts hinte   95.00         839   MAYA   36
  65185   Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   1. OG. rechts
vorn   95.10         856   MAYA   38   65185   Wiesbaden   Mainzer Str.   25a  
Wohnung   Wohnung   2. OG. links hinten   71.90         857   MAYA   39   65185
  Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   2. OG. rechts hinte  
97.60         858   MAYA   40   65185   Wiesbaden   Mainzer Str.   25a   Wohnung
  Wohnung   2. OG. rechts vorn   97.60         859   MAYA   41   65185  
Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   2. OG. links vorne   71.90
        861   MAYA   43   65185   Wiesbaden   Mainzer Str.   25a   Wohnung  
Wohnung   3. OG. rechts hinte   97.60         862   MAYA   44   65185  
Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   3. OG. rechts vorn   97.60
        868   MAYA   50   65185   Wiesbaden   Mainzer Str.   25a   Wohnung  
Wohnung   5. OG. links hinten   72.50         870   MAYA   52   65185  
Wiesbaden   Mainzer Str.   25a   Wohnung   Wohnung   5. OG. rechts vorn   72.50
        871   MAYA   53   65185   Wiesbaden   Mainzer Str.   25a   Wohnung  
Wohnung   5. OG. links vorne   98.50         1014   MAYA   G067 Abris   65185  
Wiesbaden   Mainzer Str.   25a   Garage   Garage                   1016   MAYA  
G069 Abris   65185   Wiesbaden   Mainzer Str.   25a   Garage   Garage          
        1017   MAYA   G070 Abris   65185   Wiesbaden   Mainzer Str.   25a  
Garage   Garage                   1018   MAYA   G071 Abris   65185   Wiesbaden  
Mainzer Str.   25a   Garage   Garage                   8494   MAYA   S07   65185
  Wiesbaden   Mainzer Str.   25a   Stellplatz   Stellplatz                  
8514   MAYA   S18   65185   Wiesbaden   Mainzer Str.   25a   Stellplatz  
Stellplatz                   8519   MAYA   S21   65185   Wiesbaden   Mainzer
Str.   25a   Stellplatz   Stellplatz                   8521   MAYA   S22   65185
  Wiesbaden   Mainzer Str.   25a   Stellplatz   Stellplatz                  
8524   MAYA   S24   65185   Wiesbaden   Mainzer Str.   25a   Stellplatz  
Stellplatz                   7557   MAYA 1   Objekt-Nr.   29699   Bomlitz  
Uferstr.   5   Wohnung   Reihenhaus         94.91         7561   MAYA 1  
Objekt-Nr.   29699   Bomlitz   Waldstr.   6   Wohnung   Reihenhaus         89.44
        6652   MAYA 2   05   31675   Bückeburg   Oderstraße   1   Wohnung  
Wohnung   EG. links   64.49         6653   MAYA 2   06   31675   Bückeburg  
Oderstraße   1   Wohnung   Wohnung   EG. rechts   64.65         6655   MAYA 2  
08   31675   Bückeburg   Oderstraße   1   Wohnung   Wohnung   1. OG. rechts  
64.65         6656   MAYA 2   09   31675   Bückeburg   Oderstraße   2   Wohnung
  Wohnung   EG. links   64.49         6658   MAYA 2   11   31675   Bückeburg  
Oderstraße   2   Wohnung   Wohnung   1. OG. links   64.49         6660   MAYA 2
  13   31675   Bückeburg   Oderstraße   3   Wohnung   Wohnung   EG. links  
64.49         6662   MAYA 2   15   31675   Bückeburg   Oderstraße   3   Wohnung
  Wohnung   1. OG. links   64.49         6664   MAYA 2   16   31675   Bückeburg
  Oderstraße   3   Wohnung   Wohnung   1. OG. rechts   64.65         6788   MAYA
2   54   31675   Bückeburg   Oderstraße   3   Garage   Garage                  
6842   MAYA 2   S83   31675   Bückeburg   Oderstraße   3   Garage   Garage      
            6847   MAYA 2   S86   31675   Bückeburg   Oderstraße   3   Garage  
Garage                   6849   MAYA 2   S87   31675   Bückeburg   Oderstraße  
3   Garage   Garage                   6853   MAYA 2   S89   31675   Bückeburg  
Oderstraße   3   Garage   Garage                   6856   MAYA 2   S91   31675  
Bückeburg   Oderstraße   3   Garage   Garage                   6858   MAYA 2  
S92   31675   Bückeburg   Oderstraße   3   Garage   Garage                  
6665   MAYA 2   17   31675   Bückeburg   Oderstraße   4   Wohnung   Wohnung  
EG. links   64.49         6670   MAYA 2   19   31675   Bückeburg   Oderstraße  
4   Wohnung   Wohnung   1. OG. links   64.49         6834   MAYA 2   S76   31675
  Bückeburg   Oderstraße   4   Garage   Garage                   6835   MAYA 2  
S77   31675   Bückeburg   Oderstraße   4   Garage   Garage                  
6836   MAYA 2   S78   31675   Bückeburg   Oderstraße   4   Garage   Garage      
            6837   MAYA 2   S79   31675   Bückeburg   Oderstraße   4   Garage  
Garage                   6840   MAYA 2   S81   31675   Bückeburg   Oderstraße  
4   Garage   Garage                   7226   MAYA 2   02   31675   Bückeburg  
Stettiner Straße   16   Wohnung   Wohnung   EG. rechts   69.05         6674  
MAYA 2   21   31675   Bückeburg   Sudetenstraße   19   Wohnung   Wohnung   EG.
links   51.64         6675   MAYA 2   22   31675   Bückeburg   Sudetenstraße  
19   Wohnung   Wohnung   EG. rechts   81.36         6678   MAYA 2   23   31675  
Bückeburg   Sudetenstraße   19   Wohnung   Wohnung   1. OG. links   51.64      
  6679   MAYA 2   24   31675   Bückeburg   Sudetenstraße   19   Wohnung  
Wohnung   1. OG. rechts   81.36         6766   MAYA 2   42   31675   Bückeburg  
Sudetenstraße   19   Garage   Garage                   6767   MAYA 2   43  
31675   Bückeburg   Sudetenstraße   19   Garage   Garage                   6807
  MAYA 2   63   31675   Bückeburg   Sudetenstraße   19   Garage   Garage        
          6809   MAYA 2   64   31675   Bückeburg   Sudetenstraße   19   Garage  
Garage                   6680   MAYA 2   25   31675   Bückeburg   Sudetenstraße
  20   Wohnung   Wohnung   EG. links   64.49         6823   MAYA 2   S70   31675
  Bückeburg   Sudetenstraße   20   Garage   Garage                   6825   MAYA
2   S71   31675   Bückeburg   Sudetenstraße   20   Garage   Garage              
    6826   MAYA 2   S72   31675   Bückeburg   Sudetenstraße   20   Garage  
Garage                   6795   MAYA 2   58   31675   Bückeburg   Sudetenstraße
  21   Garage   Garage                   6799   MAYA 2   60   31675   Bückeburg
  Sudetenstraße   21   Garage   Garage                   6724   MAYA 2   34  
31675   Bückeburg   Sudetenstraße   22   Wohnung   Wohnung   EG. rechts   64.65
        6726   MAYA 2   35   31675   Bückeburg   Sudetenstraße   22   Wohnung  
Wohnung   1. OG. links   64.49         6775   MAYA 2   47   31675   Bückeburg  
Sudetenstraße   22   Garage   Garage                   6778   MAYA 2   48  
31675   Bückeburg   Sudetenstraße   22   Garage   Garage                   3347
  MAYA 2   01   38518   Gifhorn   Hohe Luft   1   Wohnung   Wohnung   EG. links
  66.30         3353   MAYA 2   07   38518   Gifhorn   Hohe Luft   5   Wohnung  
Wohnung   EG. links   62.91         3362   MAYA 2   16   38518   Gifhorn   Hohe
Luft   9   Wohnung   Wohnung   EG. rechts   67.82         3365   MAYA 2   19  
38518   Gifhorn   Hohe Luft   11   Wohnung   Wohnung   EG. links   67.93        
3372   MAYA 2   G26   38518   Gifhorn   Hohe Luft   11   Garage   Garage        
         

57

--------------------------------------------------------------------------------



3377   MAYA 2   S31   38518   Gifhorn   Hohe Luft   11   Stellplatz   Stellplatz
                  3380   MAYA 2   S34   38518   Gifhorn   Hohe Luft   11  
Stellplatz   Stellplatz                   3381   MAYA 2   S35   38518   Gifhorn
  Hohe Luft   11   Stellplatz   Stellplatz                   3385   MAYA 2   S39
  38518   Gifhorn   Hohe Luft   11   Stellplatz   Stellplatz                  
3389   MAYA 2   S43   38518   Gifhorn   Hohe Luft   11   Stellplatz   Stellplatz
                  3335   MAYA 2   4   38518   Gifhorn   Müllersteg   14  
Wohnung   Wohnung   1. OG. rechts   62.59         3336   MAYA 2   5   38518  
Gifhorn   Müllersteg   16   Wohnung   Wohnung   EG. links   62.69         3338  
MAYA 2   7   38518   Gifhorn   Müllersteg   16   Wohnung   Wohnung   1. OG.
links   62.69         3344   MAYA 2   G13   38518   Gifhorn   Müllersteg   16  
Garage   Garage                   3345   MAYA 2   G14   38518   Gifhorn  
Müllersteg   16   Garage   Garage                   3346   MAYA 2   G15   38518
  Gifhorn   Müllersteg   16   Garage   Garage                   6276   MAYA 2  
03   30559   Hannover   Oderstraße   1   Wohnung   Wohnung   1. OG. links  
79.11         6281   MAYA 2   07   30559   Hannover   Oderstraße   3   Wohnung  
Wohnung   EG. links   65.13         6285   MAYA 2   11   30559   Hannover  
Oderstraße   3   Wohnung   Wohnung   2. OG. links   65.13         6286   MAYA 2
  12   30559   Hannover   Oderstraße   3   Wohnung   Wohnung   2. OG. rechts  
62.23         6299   MAYA 2   17   30559   Hannover   Oderstraße   5   Wohnung  
Wohnung   2. OG. links   80.12         6308   MAYA 2   20   30559   Hannover  
Oderstraße   7   Wohnung   Wohnung   EG. rechts   98.22         2798   MAYA 2  
03   38448   Wolfsburg   Leipziger Str.   4   Wohnung   Wohnung   1. OG. links  
65.62         2799   MAYA 2   04   38448   Wolfsburg   Leipziger Str.   4  
Wohnung   Wohnung   1. OG. rechts   65.62         2805   MAYA 2   09   38448  
Wolfsburg   Leipziger Str.   6   Wohnung   Wohnung   EG. links   65.62        
2849   MAYA 2   G31   38448   Wolfsburg   Leipziger Str.   6   Garage   Garage  
                2850   MAYA 2   G32   38448   Wolfsburg   Leipziger Str.   6  
Garage   Garage                   2852   MAYA 2   G34   38448   Wolfsburg  
Leipziger Str.   6   Garage   Garage                   2865   MAYA 2   S46  
38448   Wolfsburg   Leipziger Str.   6   Stellplatz   Stellplatz                
  2868   MAYA 2   S49   38448   Wolfsburg   Leipziger Str.   6   Stellplatz  
Stellplatz                   2869   MAYA 2   S50   38448   Wolfsburg   Leipziger
Str.   6   Stellplatz   Stellplatz                   2815   MAYA 2   15   38448
  Wolfsburg   Leipziger Str.   8   Wohnung   Wohnung   1. OG. links   65.62    
    2825   MAYA 2   19   38448   Wolfsburg   Leipziger Str.   10   Wohnung  
Wohnung   EG. links   65.62         2829   MAYA 2   21   38448   Wolfsburg  
Leipziger Str.   10   Wohnung   Wohnung   1. OG. links   65.62         2832  
MAYA 2   22   38448   Wolfsburg   Leipziger Str.   10   Wohnung   Wohnung   1.
OG. rechts   65.62         2853   MAYA 2   G35   38448   Wolfsburg   Leipziger
Str.   10   Garage   Garage                   2854   MAYA 2   G36   38448  
Wolfsburg   Leipziger Str.   10   Garage   Garage                   2855   MAYA
2   G37   38448   Wolfsburg   Leipziger Str.   10   Garage   Garage            
      2856   MAYA 2   G38   38448   Wolfsburg   Leipziger Str.   10   Garage  
Garage                   2870   MAYA 2   S51   38448   Wolfsburg   Leipziger
Str.   10   Stellplatz   Stellplatz                   2871   MAYA 2   S52  
38448   Wolfsburg   Leipziger Str.   10   Stellplatz   Stellplatz              
    2874   MAYA 2   S55   38448   Wolfsburg   Leipziger Str.   10   Stellplatz  
Stellplatz                   2875   MAYA 2   S56   38448   Wolfsburg   Leipziger
Str.   10   Stellplatz   Stellplatz                   2876   MAYA 2   S57  
38448   Wolfsburg   Leipziger Str.   10   Stellplatz   Stellplatz              
    2835   MAYA 2   24   38448   Wolfsburg   Leipziger Str.   12   Wohnung  
Wohnung   EG. rechts   65.30         2838   MAYA 2   25   38448   Wolfsburg  
Leipziger Str.   12   Wohnung   Wohnung   1. OG. links   65.62         2800  
MAYA 2   05   38448   Wolfsburg   Leipziger Str.   4a   Wohnung   Wohnung   EG.
links   65.62         7282   MAYA 3   13   47057   Duisburg   Kortumstraße   90
  Wohnung   Wohnung   EG. links   63.20         7283   MAYA 3   14   47057  
Duisburg   Kortumstraße   90   Wohnung   Wohnung   EG. mitte   31.34        
7288   MAYA 3   19   47057   Duisburg   Kortumstraße   90   Wohnung   Wohnung  
2. OG. links   63.65         7289   MAYA 3   20   47057   Duisburg  
Kortumstraße   90   Wohnung   Wohnung   2. OG. mitte   31.46         7290   MAYA
3   21   47057   Duisburg   Kortumstraße   90   Wohnung   Wohnung   2. OG.
rechts   91.87         7291   MAYA 3   22   47057   Duisburg   Kortumstraße   92
  Wohnung   Wohnung   EG. links   76.76         7292   MAYA 3   23   47057  
Duisburg   Kortumstraße   92   Wohnung   Wohnung   EG. mitte   47.14        
7293   MAYA 3   24   47057   Duisburg   Kortumstraße   92   Wohnung   Wohnung  
EG. rechts   62.99         7295   MAYA 3   26   47057   Duisburg   Kortumstraße
  92   Wohnung   Wohnung   1. OG. mitte   47.76         7296   MAYA 3   27  
47057   Duisburg   Kortumstraße   92   Wohnung   Wohnung   1. OG. rechts   63.79
        7298   MAYA 3   29   47057   Duisburg   Kortumstraße   92   Wohnung  
Wohnung   2. OG. mitte   47.76         7299   MAYA 3   30   47057   Duisburg  
Kortumstraße   92   Wohnung   Wohnung   2. OG. rechts   66.34         7357  
MAYA 3   06   47057   Duisburg   Kortumstraße   124   Wohnung   Wohnung   EG.  
  75.86         7358   MAYA 3   07   47057   Duisburg   Kortumstraße   124  
Wohnung   Wohnung   1. OG. links   63.32         7360   MAYA 3   09   47057  
Duisburg   Kortumstraße   124   Wohnung   Wohnung   2. OG. links   63.32        
7368   MAYA 3   17   47057   Duisburg   Kortumstraße   128   Wohnung   Wohnung  
1. OG. links   63.32         7369   MAYA 3   18   47057   Duisburg  
Kortumstraße   128   Wohnung   Wohnung   1. OG. rechts   75.86         7370  
MAYA 3   19   47057   Duisburg   Kortumstraße   128   Wohnung   Wohnung   2. OG.
links   63.32         7333   MAYA 3   02   47057   Duisburg  
Richard-Dehmel-Straße   1   Wohnung   Wohnung   1. OG. links   63.32        
7335   MAYA 3   04   47057   Duisburg   Richard-Dehmel-Straße   1   Wohnung  
Wohnung   2. OG. links   63.32         7337   MAYA 3   06   47057   Duisburg  
Richard-Dehmel-Straße   3   Wohnung   Wohnung   EG.     75.36         7338  
MAYA 3   07   47057   Duisburg   Richard-Dehmel-Straße   3   Wohnung   Wohnung  
1. OG. links   75.36         7339   MAYA 3   08   47057   Duisburg  
Richard-Dehmel-Straße   3   Wohnung   Wohnung   1. OG. rechts   63.36        
7341   MAYA 3   10   47057   Duisburg   Richard-Dehmel-Straße   3   Wohnung  
Wohnung   2. OG. rechts   63.36         7343   MAYA 3   12   47057   Duisburg  
Richard-Wagner-Straße   65   Wohnung   Wohnung   1. OG. links   63.32        
7344   MAYA 3   13   47057   Duisburg   Richard-Wagner-Straße   65   Wohnung  
Wohnung   1. OG. rechts   75.86         7345   MAYA 3   14   47057   Duisburg  
Richard-Wagner-Straße   65   Wohnung   Wohnung   2. OG. links   63.32        
7347   MAYA 3   16   47057   Duisburg   Richard-Wagner-Straße   67   Wohnung  
Wohnung   EG.     75.86         7348   MAYA 3   17   47057   Duisburg  
Richard-Wagner-Straße   67   Wohnung   Wohnung   1. OG. links   75.86        
7349   MAYA 3   18   47057   Duisburg   Richard-Wagner-Straße   67   Wohnung  
Wohnung   1. OG. rechts   63.32         7373   MAYA 3   22   47057   Duisburg  
Silcherstraße   1   Wohnung   Wohnung   1. OG. links   63.32         7376   MAYA
3   25   47057   Duisburg   Silcherstraße   1   Wohnung   Wohnung   2. OG.
rechts   75.86         7379   MAYA 3   28   47057   Duisburg   Silcherstraße   3
  Wohnung   Wohnung   1. OG. rechts   63.32         7380   MAYA 3   29   47057  
Duisburg   Silcherstraße   3   Wohnung   Wohnung   2. OG. links   75.86        
7381   MAYA 3   30   47057   Duisburg   Silcherstraße   3   Wohnung   Wohnung  
2. OG. rechts   63.32         7387   MAYA 3   34   47057   Duisburg  
Silcherstraße   5   Wohnung   Wohnung   2. OG. links   63.32         7313   MAYA
3   01   47057   Duisburg   Uthmannstraße   1   Wohnung   Wohnung   EG.    
75.86         7303   MAYA 3   34   47057   Duisburg   Uthmannstraße   2  
Wohnung   Wohnung   2. OG. links   75.86         7318   MAYA 3   07   47057  
Duisburg   Uthmannstraße   3   Wohnung   Wohnung   1. OG. links   75.86        
7319   MAYA 3   08   47057   Duisburg   Uthmannstraße   3   Wohnung   Wohnung  
1. OG. rechts   63.32         7321   MAYA 3   10   47057   Duisburg  
Uthmannstraße   3   Wohnung   Wohnung   2. OG. rechts   63.31         7271  
MAYA 3   02   47057   Duisburg   Wildstraße   38   Wohnung   Wohnung   1. OG.
links   75.86         7272   MAYA 3   03   47057   Duisburg   Wildstraße   38  
Wohnung   Wohnung   1. OG. rechts   63.32         7274   MAYA 3   05   47057  
Duisburg   Wildstraße   38   Wohnung   Wohnung   2. OG. rechts   63.32        
7279   MAYA 3   10   47057   Duisburg   Wildstraße   40   Wohnung   Wohnung   2.
OG. rechts   75.86         7280   MAYA 3   11   47057   Duisburg   Wildstraße  
42   Wohnung   Wohnung   EG.     73.04         7281   MAYA 3   12   47057  
Duisburg   Wildstraße   42   Wohnung   Wohnung   1. OG.     76.54         7554  
MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   2. OG.
links   55.48         7691   MAYA 3       52249   Eschweiler   Grabenstr.   76  
Wohnung   Wohnung   2. OG. rechts   37.64         7692   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Wohnung   Wohnung   2. OG. rechts   96.96        
7723   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung  
2. OG.     75.49         7727   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Wohnung   Wohnung   2. OG. links   54.23         7729   MAYA 3       52249
  Eschweiler   Grabenstr.   76   Wohnung   Wohnung   2. OG. links vorne   43.88
        7730   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung  
Wohnung   2. OG.     83.41         7739   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Wohnung   Wohnung   3. OG. rechts   96.96         7742   MAYA
3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   3. OG.    
75.49         7744   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung
  Wohnung   3. OG.     62.99         7746   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Wohnung   Wohnung   3. OG. links   54.23         7747   MAYA 3
      52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   3. OG.    
72.09         7555   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung
  Wohnung   3. OG. links vorne   43.88         7556   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Wohnung   Wohnung   3. OG. links   83.10        
7759   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung  
3. OG. links   65.98         7761   MAYA 3       52249   Eschweiler   Grabenstr.
  76   Wohnung   Wohnung   4. OG. rechts   44.97         7765   MAYA 3      
52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   4. OG.     34.49    
    7766   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung
  4. OG.     87.56         7783   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Gewerbe   Praxis   1. OG. links vorne       165.82     7784   MAYA 3      
52249   Eschweiler   Grabenstr.   76   sonstiges   Antenne   1. OG. rechts vorne
            7785   MAYA 3       52249   Eschweiler   Grabenstr.   76   Gewerbe  
Praxis   1. OG.         68.60     7786   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Gewerbe   Praxis   1. OG.         76.88     7787   MAYA 3    
  52249   Eschweiler   Grabenstr.   76   Gewerbe   Praxis   1. OG.         67.40
    7788   MAYA 3       52249   Eschweiler   Grabenstr.   76   sonstiges  
Antenne   1. OG.               7789   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Gewerbe   Praxis   1. OG.         89.89     7731   MAYA 3    
  52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   2. OG.     72.82  
      7732   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung  
Wohnung   2. OG.     72.56         7734   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Wohnung   Wohnung   2. OG. links hinten   56.69         7735  
MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   3. OG.
rechts   55.48         7767   MAYA 3       52249   Eschweiler   Grabenstr.   76
  Wohnung   Wohnung   4. OG. links   67.78         7768   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Wohnung   Wohnung   4. OG. links   54.82        
7769   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung  
4. OG. links   89.31         7770   MAYA 3       52249   Eschweiler   Grabenstr.
  76   Wohnung   Wohnung   4. OG. links   68.89         7771   MAYA 3      
52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung   4. OG.     61.55    
    7772   MAYA 3       52249   Eschweiler   Grabenstr.   76   Wohnung   Wohnung
  1. OG.     69.62         7773   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Wohnung   Wohnung   2. OG.     62.99         7774   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Gewerbe   Laden   EG. rechts       k.a.     7775
  MAYA 3       52249   Eschweiler   Grabenstr.   76   Gewerbe   Laden   EG.
rechts       39.89     7776   MAYA 3       52249   Eschweiler   Grabenstr.   76
  Gewerbe   Laden   EG.         589.00    

58

--------------------------------------------------------------------------------





7777   MAYA 3       52249   Eschweiler   Grabenstr.   76   Gewerbe   Laden   EG.
vorne       305.00     7782   MAYA 3       52249   Eschweiler   Grabenstr.   76
  Gewerbe   Laden   1. OG.         89.89     7737   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Wohnung   Wohnung   3. OG. rechts   37.64        
8465   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8466   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8467   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8468   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8469   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8470   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8471   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8472   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8473   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8474   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8475   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8476   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8477   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8478   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8479   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8480   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8481   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8482   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8483   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8484   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8485   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8486   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8487   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8497   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8498   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8499   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8500   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8502   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8504   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8508   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8511   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8513   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8515   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8518   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8522   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8530   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8531   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8532   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8544   MAYA 3       52249   Eschweiler   Grabenstr.  
76   sonstiges   Keller                   8545   MAYA 3       52249   Eschweiler
  Grabenstr.   76   sonstiges   Keller                   8546   MAYA 3      
52249   Eschweiler   Grabenstr.   76   sonstiges   Keller                   8547
  MAYA 3       52249   Eschweiler   Grabenstr.   76   sonstiges   Keller        
          8548   MAYA 3       52249   Eschweiler   Grabenstr.   76   sonstiges  
Keller                   8533   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8534   MAYA 3       52249   Eschweiler  
Grabenstr.   76   Garage   Garage                   8535   MAYA 3       52249  
Eschweiler   Grabenstr.   76   Garage   Garage                   8536   MAYA 3  
    52249   Eschweiler   Grabenstr.   76   Garage   Garage                  
8537   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage   Garage      
            8538   MAYA 3       52249   Eschweiler   Grabenstr.   76   Garage  
Garage                   8520   MAYA 3       52249   Eschweiler   Grabenstr.  
76   Garage   Garage                   8540   MAYA 3       52249   Eschweiler  
Grabenstr.   76   sonstiges   Keller                   8541   MAYA 3       52249
  Eschweiler   Grabenstr.   76   sonstiges   Keller                   8542  
MAYA 3       52249   Eschweiler   Grabenstr.   76   sonstiges   Keller          
        8543   MAYA 3       52249   Eschweiler   Grabenstr.   76   sonstiges  
Keller                   1779   MAYA 3   049   90491   Nürnberg   Hardenbergstr.
  90   Wohnung   Wohnung   EG. links vorne   67.92         1781   MAYA 3   050  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   EG. links hinten  
67.44         1784   MAYA 3   052   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   EG. rechts vorn   67.77         1787   MAYA 3   053   90491
  Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   1. OG. links vorne  
67.73         1789   MAYA 3   054   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   1. OG. links hinten   67.77         1791   MAYA 3   055  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   1. OG. rechts hinte
  67.92         1792   MAYA 3   056   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   1. OG. rechts vorn   67.44         1795   MAYA 3   058  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   2. OG. links hinten
  67.77         1796   MAYA 3   059   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   2. OG. rechts hinte   67.92         1798   MAYA 3   061  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   3. OG. links vorne
  67.73         1799   MAYA 3   062   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   3. OG. links hinten   67.77         1800   MAYA 3   063  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   3. OG. rechts hinte
  67.92         1801   MAYA 3   064   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   3. OG. rechts vorn   67.44         1806   MAYA 3   069  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   5. OG. links vorne
  67.73         1809   MAYA 3   071   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   5. OG. rechts hinte   67.92         1811   MAYA 3   072  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   5. OG. rechts hinte
  67.44         1813   MAYA 3   073   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   6. OG. links vorne   67.73         1824   MAYA 3   074  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   6. OG. links hinten
  67.77         1830   MAYA 3   075   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   6. OG. rechts hinte   67.92         1833   MAYA 3   076  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   6. OG. rechts vorn
  67.44         1837   MAYA 3   077   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   7. OG. links vorne   67.73         1842   MAYA 3   078  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   7. OG. links hinten
  67.77         1846   MAYA 3   079   90491   Nürnberg   Hardenbergstr.   90  
Wohnung   Wohnung   7. OG. rechts hinte   67.92         1849   MAYA 3   080  
90491   Nürnberg   Hardenbergstr.   90   Wohnung   Wohnung   7. OG. rechts vorn
  67.44         2119   MAYA 3   S06   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2120   MAYA 3   S07   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   2121   MAYA 3
  S08   90491   Nürnberg   Hardenbergstr.   90   Stellplatz   Stellplatz        
          2122   MAYA 3   S09   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2125   MAYA 3   S10   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   2124   MAYA 3
  S11   90491   Nürnberg   Hardenbergstr.   90   Stellplatz   Stellplatz        
          2126   MAYA 3   S12   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2123   MAYA 3   S13   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   2130   MAYA 3
  S15   90491   Nürnberg   Hardenbergstr.   90   Stellplatz   Stellplatz        
          2131   MAYA 3   S16   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2133   MAYA 3   S18   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   2134   MAYA 3
  S19   90491   Nürnberg   Hardenbergstr.   90   Stellplatz   Stellplatz        
          2135   MAYA 3   S20   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2137   MAYA 3   S21   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   2138   MAYA 3
  S22   90491   Nürnberg   Hardenbergstr.   90   Stellplatz   Stellplatz        
          2140   MAYA 3   S24   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2141   MAYA 3   S25   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   2142   MAYA 3
  S26   90491   Nürnberg   Hardenbergstr.   90   Stellplatz   Stellplatz        
          2143   MAYA 3   S27   90491   Nürnberg   Hardenbergstr.   90  
Stellplatz   Stellplatz                   2144   MAYA 3   S28   90491   Nürnberg
  Hardenbergstr.   90   Stellplatz   Stellplatz                   1894   MAYA 3
  G092   90491   Nürnberg   Hardenbergstr.   88 A   Garage   Garage            
      1900   MAYA 3   G094   90491   Nürnberg   Hardenbergstr.   88 A   Garage  
Garage                   1902   MAYA 3   G095   90491   Nürnberg  
Hardenbergstr.   88 A   Garage   Garage                   1907   MAYA 3   G097  
90491   Nürnberg   Hardenbergstr.   88 A   Garage   Garage                  
1908   MAYA 3   G098   90491   Nürnberg   Hardenbergstr.   88 A   Garage  
Garage                   1911   MAYA 3   G099   90491   Nürnberg  
Hardenbergstr.   88 A   Garage   Garage                   1912   MAYA 3   G100  
90491   Nürnberg   Hardenbergstr.   88 A   Garage   Garage                  
1917   MAYA 3   G102   90491   Nürnberg   Hardenbergstr.   88 A   Garage  
Garage                   1925   MAYA 3   G105   90491   Nürnberg  
Hardenbergstr.   88 A   Garage   Garage                   1927   MAYA 3   G107  
90491   Nürnberg   Hardenbergstr.   88 A   Garage   Garage                  
2098   MAYA 3   G134   90491   Nürnberg   Witzlebenstr.   2   Garage   Garage  
                1945   MAYA 3   001   90491   Nürnberg   Witzlebenstr.   4  
Wohnung   Wohnung   EG. links vorne   67.92         1947   MAYA 3   002   90491
  Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   EG. links hinten   67.92  
      1952   MAYA 3   003   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   EG. rechts hinte   67.73         1963   MAYA 3   006   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   1. OG. links hinten   67.77  
      1970   MAYA 3   008   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   1. OG. rechts vorn   67.92         1971   MAYA 3   009   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   2. OG. links vorne   67.73  
      1972   MAYA 3   010   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   2. OG. links hinten   67.77         1974   MAYA 3   012   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   2. OG. rechts vorn   67.92  
      1975   MAYA 3   013   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   3. OG. links vorne   67.73         1976   MAYA 3   014   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   3. OG. links hinten   67.77  
      1977   MAYA 3   015   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   3. OG. rechts hinte   67.92         1978   MAYA 3   016   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   3. OG. rechts vorn   67.92  
      1979   MAYA 3   017   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   4. OG. links vorne   67.73         1980   MAYA 3   018   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   4. OG. links hinten   67.77  
      1984   MAYA 3   022   90491   Nürnberg   Witzlebenstr.   4   Wohnung  
Wohnung   5. OG. links hinten   67.77         1985   MAYA 3   023   90491  
Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   5. OG. rechts hinte   67.92  
     

59

--------------------------------------------------------------------------------



1986   MAYA 3   024   90491   Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung  
5. OG. rechts vorn   67.92         1988   MAYA 3   026   90491   Nürnberg  
Witzlebenstr.   4   Wohnung   Wohnung   6. OG. links hinten   67.77         1989
  MAYA 3   027   90491   Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   6.
OG. rechts hinte   67.92         1990   MAYA 3   028   90491   Nürnberg  
Witzlebenstr.   4   Wohnung   Wohnung   6. OG. rechts vorn   67.92         1991
  MAYA 3   029   90491   Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   7.
OG. links vorne   67.73         1993   MAYA 3   031   90491   Nürnberg  
Witzlebenstr.   4   Wohnung   Wohnung   7. OG. rechts hinte   67.92         1994
  MAYA 3   032   90491   Nürnberg   Witzlebenstr.   4   Wohnung   Wohnung   7.
OG. rechts vorn   67.92         1995   MAYA 3   033   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   EG. links vorne   67.92         1996  
MAYA 3   034   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   EG.
links hinten   67.92         1997   MAYA 3   035   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   EG. rechts hinte   67.73         2001  
MAYA 3   039   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   1. OG.
rechts hinte   67.92         2002   MAYA 3   040   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   1. OG. rechts vorn   67.92         2006
  MAYA 3   043   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   2.
OG. rechts hinte   67.92         2007   MAYA 3   044   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   2. OG. rechts vorn   67.92         2008
  MAYA 3   045   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   3.
OG. links vorne   67.73         2010   MAYA 3   046   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   3. OG. links hinten   67.77         2011
  MAYA 3   047   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   3.
OG. rechts hinte   67.92         2012   MAYA 3   048   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   3. OG. rechts vorn   67.92         2013
  MAYA 3   049   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   4.
OG. links vorne   67.73         2014   MAYA 3   050   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   4. OG. links hinten   67.77         2017
  MAYA 3   053   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   5.
OG. links vorne   67.73         2019   MAYA 3   055   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   5. OG. rechts hinte   67.92         2020
  MAYA 3   056   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   5.
OG. rechts vorn   67.92         2024   MAYA 3   060   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   6. OG. rechts vorn   67.92         2025
  MAYA 3   061   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   7.
OG. links vorne   67.73         2027   MAYA 3   063   90491   Nürnberg  
Witzlebenstr.   6   Wohnung   Wohnung   7. OG. rechts hinte   67.92         2028
  MAYA 3   064   90491   Nürnberg   Witzlebenstr.   6   Wohnung   Wohnung   7.
OG. rechts vorn   67.92         2108   MAYA 3   G144   90491   Nürnberg  
Witzlebenstr.   8   Garage   Garage                   2109   MAYA 3   G145  
90491   Nürnberg   Witzlebenstr.   8   Garage   Garage                   2029  
MAYA 3   065   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung   EG.
links vorne   67.92         2030   MAYA 3   066   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   EG. links hinten   67.92         2031  
MAYA 3   067   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung   EG.
rechts hinte   67.73         2032   MAYA 3   068   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   EG. rechts vorn   67.77         2033  
MAYA 3   069   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung   1.
OG. links vorne   67.73         2035   MAYA 3   071   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   1. OG. rechts hinte   67.92        
2037   MAYA 3   073   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung
  2. OG. links vorne   67.73         2038   MAYA 3   074   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   2. OG. links hinten   67.77        
2039   MAYA 3   075   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung
  2. OG. rechts hinte   67.92         2042   MAYA 3   078   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   3. OG. links hinten   67.77        
2044   MAYA 3   080   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung
  3. OG. rechts vorn   67.92         2045   MAYA 3   081   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   4. OG. links vorne   67.73         2046
  MAYA 3   082   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung   4.
OG. links hinten   67.77         2047   MAYA 3   083   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   4. OG. rechts hinte   67.92        
2049   MAYA 3   085   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung
  5. OG. links vorne   67.73         2051   MAYA 3   087   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   5. OG. rechts hinte   67.92        
2053   MAYA 3   089   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung
  6. OG. links vorne   67.73         2055   MAYA 3   091   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   6. OG. rechts hinte   67.92        
2056   MAYA 3   092   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung
  6. OG. rechts vorn   67.92         2057   MAYA 3   093   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   7. OG. links vorne   67.73         2058
  MAYA 3   094   90491   Nürnberg   Witzlebenstr.   10   Wohnung   Wohnung   7.
OG. links hinten   67.77         2060   MAYA 3   096   90491   Nürnberg  
Witzlebenstr.   10   Wohnung   Wohnung   7. OG. rechts vorn   67.92         2061
  MAYA 3   097   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   EG.
links vorne   66.58         2062   MAYA 3   098   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   EG. links hinten   67.06         2063  
MAYA 3   099   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   EG.
rechts hinte   67.73         2064   MAYA 3   100   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   EG. rechts vorn   67.77         2065  
MAYA 3   101   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   1.
OG. links vorne   67.73         2066   MAYA 3   102   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   1. OG. links hinten   67.77        
2067   MAYA 3   103   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung
  1. OG. rechts hinte   66.58         2068   MAYA 3   104   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   1. OG. rechts vorn   67.06         2070
  MAYA 3   106   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   2.
OG. links hinten   67.77         2071   MAYA 3   107   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   2. OG. rechts hinte   66.58        
2072   MAYA 3   108   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung
  2. OG. rechts vorn   67.06         2073   MAYA 3   109   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   3. OG. links vorne   67.73         2074
  MAYA 3   110   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   3.
OG. links hinten   67.77         2075   MAYA 3   111   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   3. OG. rechts hinte   66.58        
2076   MAYA 3   112   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung
  3. OG. rechts vorn   67.06         2080   MAYA 3   116   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   4. OG. rechts vorn   67.06         2083
  MAYA 3   119   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   5.
OG. rechts hinte   66.58         2084   MAYA 3   120   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   5. OG. rechts vorn   67.06         2087
  MAYA 3   123   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   6.
OG. rechts hinte   66.58         2088   MAYA 3   124   90491   Nürnberg  
Witzlebenstr.   14   Wohnung   Wohnung   6. OG. rechts vorn   67.06         2091
  MAYA 3   127   90491   Nürnberg   Witzlebenstr.   14   Wohnung   Wohnung   7.
OG. rechts hinte   66.58             MAYA 3   052   90491   Nürnberg  
Hardenbergstr.   90   sonstiges   Antenne                       MAYA 3   052  
90491   Nürnberg   Hardenbergstr.   90   sonstiges   Antenne                  
8442   MERCEDES   01   73734   Esslingen am Neckar   Eichendorffstr.   74  
Wohnung   Wohnung   EG. rechts   108.00         9059   MERCEDES   03   73734  
Esslingen am Neckar   Eichendorffstr.   74   Wohnung   Wohnung   1. OG. rechts  
108.00         8441   MERCEDES   02   73734   Esslingen am Neckar  
Eichendorffstr.   76   Wohnung   Wohnung   EG. links   79.40         8955  
MERCEDES   04   73734   Esslingen am Neckar   Eichendorffstr.   76   Wohnung  
Wohnung   1. OG. links   79.40         21   MERCEDES   G05 (vorl.)   73734  
Esslingen am Neckar   Eichendorffstr.   115   Garage   Garage                  
10247   MERCEDES   G06 (vorl.)   73734   Esslingen am Neckar   Eichendorffstr.  
117   Garage   Garage                   9791   MERCEDES   01   73733   Esslingen
am Neckar   Weinstr.   1   Wohnung   Wohnung   EG. links   44.80         10077  
MERCEDES   02   73733   Esslingen am Neckar   Weinstr.   1   Wohnung   Wohnung  
EG. rechts   55.90         10078   MERCEDES   03   73733   Esslingen am Neckar  
Weinstr.   1   Wohnung   Wohnung   1. OG. links   44.50         10080   MERCEDES
  04   73733   Esslingen am Neckar   Weinstr.   1   Wohnung   Wohnung   1. OG.
rechts   57.00         10186   MERCEDES   05   73733   Esslingen am Neckar  
Weinstr.   1   Wohnung   Wohnung   2. OG. links   45.40         10187   MERCEDES
  06   73733   Esslingen am Neckar   Weinstr.   1   Wohnung   Wohnung   2. OG.
rechts   57.40         9637   MERCEDES   07   73733   Esslingen am Neckar  
Weinstr.   1   Wohnung   Wohnung   DG. links   39.50         9184   MERCEDES  
08   73733   Esslingen am Neckar   Weinstr.   1   Wohnung   Wohnung   DG. rechts
  50.00         10188   MERCEDES   09   73733   Esslingen am Neckar   Weinstr.  
3   Wohnung   Wohnung   EG. links   44.90         10189   MERCEDES   10   73733
  Esslingen am Neckar   Weinstr.   3   Wohnung   Wohnung   EG. rechts   53.00  
      10190   MERCEDES   11   73733   Esslingen am Neckar   Weinstr.   3  
Wohnung   Wohnung   1. OG. links   45.00         10191   MERCEDES   12   73733  
Esslingen am Neckar   Weinstr.   3   Wohnung   Wohnung   1. OG. rechts   54.30  
      10192   MERCEDES   13   73733   Esslingen am Neckar   Weinstr.   3  
Wohnung   Wohnung   2. OG. links   45.20         10193   MERCEDES   14   73733  
Esslingen am Neckar   Weinstr.   3   Wohnung   Wohnung   2. OG. rechts   55.80  
      10194   MERCEDES   15   73733   Esslingen am Neckar   Weinstr.   3  
Wohnung   Wohnung   DG. links   39.50         10195   MERCEDES   16   73733  
Esslingen am Neckar   Weinstr.   3   Wohnung   Wohnung   DG. rechts   47.80    
    10196   MERCEDES   17   73733   Esslingen am Neckar   Weinstr.   5   Wohnung
  Wohnung   EG.     53.40         10197   MERCEDES   18   73733   Esslingen am
Neckar   Weinstr.   5   Wohnung   Wohnung   1. OG.     54.50         10198  
MERCEDES   19   73733   Esslingen am Neckar   Weinstr.   5   Wohnung   Wohnung  
2. OG.     56.90         10199   MERCEDES   20   73733   Esslingen am Neckar  
Weinstr.   5   Wohnung   Wohnung   DG.     48.40         10200   MERCEDES   01
(vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   80   Wohnung   Wohnung
  EG. links   65.95         10201   MERCEDES   02 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   80   Wohnung   Wohnung   EG. rechts  
42.54         10202   MERCEDES   03 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   80   Wohnung   Wohnung   1. OG. links   65.95         10203  
MERCEDES   04 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   80  
Wohnung   Wohnung   1. OG. rechts   42.54         10204   MERCEDES   05 (vorl.)
  70435   Stuttgart-Zuffenhausen   Marconistr.   80   Wohnung   Wohnung   2. OG.
links   65.95         10205   MERCEDES   06 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   80   Wohnung   Wohnung   2. OG. rechts  
42.54         10206   MERCEDES   07 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   82   Wohnung   Wohnung   EG. links   53.23         10207  
MERCEDES   08 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   82  
Wohnung   Wohnung   EG. rechts   29.66         10208   MERCEDES   09 (vorl.)  
70435   Stuttgart-Zuffenhausen   Marconistr.   82   Wohnung   Wohnung   1. OG.
links   53.23         10209   MERCEDES   10 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   82   Wohnung   Wohnung   1. OG. rechts  
29.66         10210   MERCEDES   11 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   82   Wohnung   Wohnung   2. OG. links   53.23         10211  
MERCEDES   12 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   82  
Wohnung   Wohnung   2. OG. rechts   29.66         10212   MERCEDES   13 (vorl.)
  70435   Stuttgart-Zuffenhausen   Marconistr.   84   Wohnung   Wohnung   EG.
links   53.23         10213   MERCEDES   14 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   84   Wohnung   Wohnung   EG. rechts  
43.04         10214   MERCEDES   15 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   84   Wohnung   Wohnung   1. OG. links   53.23         10215  
MERCEDES   16 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   84  
Wohnung   Wohnung   1. OG. rechts   42.54         10216   MERCEDES   17 (vorl.)
  70435   Stuttgart-Zuffenhausen   Marconistr.   84   Wohnung   Wohnung   2. OG.
links   53.23         10217   MERCEDES   18 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   84   Wohnung   Wohnung   2. OG. rechts  
42.54         10218   MERCEDES   19 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   86   Wohnung   Wohnung   EG. links   53.23         10219  
MERCEDES   20 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   86  
Wohnung   Wohnung   EG. rechts   42.54         10220   MERCEDES   21 (vorl.)  
70435   Stuttgart-Zuffenhausen   Marconistr.   86   Wohnung   Wohnung   1. OG.
links   53.23         10221   MERCEDES   22 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   86   Wohnung   Wohnung   1. OG. rechts  
42.54         10222   MERCEDES   23 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   86   Wohnung   Wohnung   2. OG. links   42.54         10223  
MERCEDES   24 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   86  
Wohnung   Wohnung   2. OG. rechts   42.54         10224   MERCEDES   25 (vorl.)
  70435   Stuttgart-Zuffenhausen   Marconistr.   88   Wohnung   Wohnung   EG.
links   57.43         10225   MERCEDES   26 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   88   Wohnung   Wohnung   EG. rechts  
56.03         10226   MERCEDES   27 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   88   Wohnung   Wohnung   1. OG. links   70.81         10227  
MERCEDES   28 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   88  
Wohnung   Wohnung   1. OG. rechts   56.03        

60

--------------------------------------------------------------------------------





10228   MERCEDES   29 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.  
88   Wohnung   Wohnung   2. OG. links   70.81         10229   MERCEDES   30
(vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   88   Wohnung   Wohnung
  2. OG. rechts   66.72         10230   MERCEDES   31 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   90   Wohnung   Wohnung   EG. links  
57.33         10231   MERCEDES   32 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   90   Wohnung   Wohnung   EG. rechts   42.66         10232  
MERCEDES   33 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   90  
Wohnung   Wohnung   1. OG. links   57.07         10233   MERCEDES   34 (vorl.)  
70435   Stuttgart-Zuffenhausen   Marconistr.   90   Wohnung   Wohnung   1. OG.
rechts   29.97         10234   MERCEDES   35 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   90   Wohnung   Wohnung   2. OG. rechts
und   87.04         10235   MERCEDES   36 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   92   Wohnung   Wohnung   EG. links  
64.44         10237   MERCEDES   37 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   92   Wohnung   Wohnung   EG. rechts   43.26         10236  
MERCEDES   38 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   92  
Wohnung   Wohnung   1. OG. links   57.19         10238   MERCEDES   39 (vorl.)  
70435   Stuttgart-Zuffenhausen   Marconistr.   92   Wohnung   Wohnung   1. OG.
rechts   43.62         10239   MERCEDES   40 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   92   Wohnung   Wohnung   2. OG. links  
64.44         10240   MERCEDES   41 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   92   Wohnung   Wohnung   2. OG. rechts   43.26         10241  
MERCEDES   42 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   94  
Wohnung   Wohnung   EG. links   57.37         10242   MERCEDES   43 (vorl.)  
70435   Stuttgart-Zuffenhausen   Marconistr.   94   Wohnung   Wohnung   EG.
rechts   38.12         10243   MERCEDES   44 (vorl.)   70435  
Stuttgart-Zuffenhausen   Marconistr.   94   Wohnung   Wohnung   1. OG. links  
57.37         10244   MERCEDES   45 (vorl.)   70435   Stuttgart-Zuffenhausen  
Marconistr.   94   Wohnung   Wohnung   1. OG. rechts   45.37         10245  
MERCEDES   46 (vorl.)   70435   Stuttgart-Zuffenhausen   Marconistr.   94  
Wohnung   Wohnung   2. OG. links   57.37         10246   MERCEDES   47 (vorl.)  
70435   Stuttgart-Zuffenhausen   Marconistr.   94   Wohnung   Wohnung   2. OG.
rechts   38.12         14846   MOSES   023 (vorl.)   97084   Würzburg   Bonner
Str.   10   Wohnung   Wohnung   EG.     102.47         14847   MOSES   024
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   1. OG. links
  78.45         14848   MOSES   025 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   1. OG. rechts   58.83         14849   MOSES   026
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   2. OG. links
  78.45         14850   MOSES   027 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   2. OG. rechts   58.83         14851   MOSES   028
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   3. OG. links
  78.45         14852   MOSES   029 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   3. OG. rechts   58.83         14853   MOSES   030
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   4. OG. links
  78.45         14854   MOSES   031 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   4. OG. rechts   58.83         14855   MOSES   032
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   5. OG. links
  78.45         14856   MOSES   033 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   5. OG. rechts   58.83         14857   MOSES   034
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   6. OG. links
  78.45         14858   MOSES   035 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   6. OG. rechts   58.83         14859   MOSES   036
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   7. OG. links
  78.45         14860   MOSES   037 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   7. OG. rechts   58.83         14861   MOSES   038
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   8. OG. links
  78.45         14862   MOSES   039 (vorl.)   97084   Würzburg   Bonner Str.  
10   Wohnung   Wohnung   8. OG. rechts   58.83         14863   MOSES   040
(vorl.)   97084   Würzburg   Bonner Str.   10   Wohnung   Wohnung   DG. rechts  
68.95         14926   MOSES   G 101 (vorl.)   97084   Würzburg   Bonner Str.  
10   Garage   Garage                   14927   MOSES   G 102 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14928   MOSES  
G 103 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14929   MOSES   G 104 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14930   MOSES   G 105 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14931   MOSES  
G 106 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14932   MOSES   G 107 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14933   MOSES   G 108 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14934   MOSES  
G 109 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14935   MOSES   G 110 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14936   MOSES   G 111 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14937   MOSES  
G 112 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14938   MOSES   G 113 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14943   MOSES   G 114 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14939   MOSES  
G 115 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14941   MOSES   G 116 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14940   MOSES   G 117 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14942   MOSES  
G 118 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14944   MOSES   G 119 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14945   MOSES   G 120 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14946   MOSES  
G 121 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14947   MOSES   G 122 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14948   MOSES   G 123 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14949   MOSES  
G 124 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14950   MOSES   G 125 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14951   MOSES   G 126 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14952   MOSES  
G 127 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14953   MOSES   G 128 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14954   MOSES   G 129 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14955   MOSES  
G 130 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        14956   MOSES   G 131 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   14957   MOSES   G 132 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   14958   MOSES  
G 133 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16110   MOSES   G 134 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16111   MOSES   G 135 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16112   MOSES  
G 136 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16113   MOSES   G 137 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16114   MOSES   G 138 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16115   MOSES  
G 139 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16116   MOSES   G 140 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16117   MOSES   G 141 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16118   MOSES  
G 142 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16119   MOSES   G 143 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16120   MOSES   G 144 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16121   MOSES  
G 145 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16122   MOSES   G 146 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16123   MOSES   G 147 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16124   MOSES  
G 148 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16125   MOSES   G 149 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16126   MOSES   G 150 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16127   MOSES  
G 151 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16128   MOSES   G 152 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16129   MOSES   G 153 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16130   MOSES  
G 154 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16131   MOSES   G 155 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16132   MOSES   G 156 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16133   MOSES  
G 157 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16134   MOSES   G 158 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16135   MOSES   G 159 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16136   MOSES  
G 160 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16137   MOSES   G 161 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16139   MOSES   G 162 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16138   MOSES  
G 163 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16140   MOSES   G 164 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16141   MOSES   G 165 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16142   MOSES  
G 166 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16143   MOSES   G 167 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16144   MOSES   G 168 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16145   MOSES  
G 169 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16146   MOSES   G 170 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16147   MOSES   G 171 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16148   MOSES  
G 172 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16149   MOSES   G 173 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16150   MOSES   G 174 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16151   MOSES  
G 175 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16152   MOSES   G 176 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16153   MOSES   G 177 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   16154   MOSES  
G 178 (vorl.)   97084   Würzburg   Bonner Str.   10   Garage   Garage          
        16155   MOSES   G 179 (vorl.)   97084   Würzburg   Bonner Str.   10  
Garage   Garage                   16156   MOSES   G 180 (vorl.)   97084  
Würzburg   Bonner Str.   10   Garage   Garage                   15152   MOSES  
Gew 201 (v   97084   Würzburg   Bonner Str.   10   Gewerbe   Laden            
39.24     15156   MOSES   Gew 202 (v   97084   Würzburg   Bonner Str.   10  
Gewerbe   Laden             k.a.     16157   MOSES   Gew 203 (v   97084  
Würzburg   Bonner Str.   10   Gewerbe   Laden             k.a.     14920   MOSES
  001 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung   Wohnung   EG.  
  102.47         14921   MOSES   002 (vorl.)   97084   Würzburg   Bonner Str.  
12   Wohnung   Wohnung   1. OG. links   78.45         14922   MOSES   003
(vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung   Wohnung   1. OG.
rechts   58.83         14923   MOSES   004 (vorl.)   97084   Würzburg   Bonner
Str.   12   Wohnung   Wohnung   2. OG. links   78.45         14924   MOSES   005
(vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung   Wohnung   2. OG.
rechts   58.83         14864   MOSES   006 (vorl.)   97084   Würzburg   Bonner
Str.   12   Wohnung   Wohnung   3. OG. links   78.45         14865   MOSES   007
(vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung   Wohnung   3. OG.
rechts   58.83         14866   MOSES   008 (vorl.)   97084   Würzburg   Bonner
Str.   12   Wohnung   Wohnung   4. OG. links   78.45        

61

--------------------------------------------------------------------------------



14867   MOSES   009 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   4. OG. rechts   58.83         14868   MOSES   010 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   5. OG. links   78.45        
14869   MOSES   011 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   5. OG. rechts   58.83         14870   MOSES   012 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   6. OG. links   78.45        
14871   MOSES   013 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   6. OG. rechts   58.83         14872   MOSES   014 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   7. OG. links   78.45        
14873   MOSES   015 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   7. OG. rechts   58.83         14874   MOSES   016 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   8. OG. links   78.45        
14875   MOSES   017 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   8. OG. rechts   58.83         14876   MOSES   018 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   9. OG. links   78.45        
14877   MOSES   019 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   9. OG. rechts   58.83         14878   MOSES   020 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   10. OG. links   78.45        
14879   MOSES   021 (vorl.)   97084   Würzburg   Bonner Str.   12   Wohnung  
Wohnung   10. OG. rechts   58.83         14880   MOSES   022 (vorl.)   97084  
Würzburg   Bonner Str.   12   Wohnung   Wohnung   DG.     68.95         14925  
MOSES   041 (vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung  
EG.     102.18         14881   MOSES   042 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   1. OG. links   78.45         14882   MOSES   043
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   1. OG.
rechts   60.76         14883   MOSES   044 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   2. OG. links   78.45         14884   MOSES   045
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   2. OG.
rechts   60.76         14885   MOSES   046 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   3. OG. links   78.45         14886   MOSES   047
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   3. OG.
rechts   60.76         14887   MOSES   048 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   4. OG. links   78.45         14888   MOSES   049
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   4. OG.
rechts   60.76         14889   MOSES   050 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   5. OG. links   78.45         14890   MOSES   051
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   5. OG.
rechts   60.76         14891   MOSES   052 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   6. OG. links   78.45         14892   MOSES   053
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   6. OG.
rechts   60.76         14893   MOSES   054 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   7. OG. links   78.45         14894   MOSES   055
(vorl.)   97084   Würzburg   Bonner Str.   16   Wohnung   Wohnung   7. OG.
rechts   60.76         14895   MOSES   056 (vorl.)   97084   Würzburg   Bonner
Str.   16   Wohnung   Wohnung   DG.     68.74         14896   MOSES   057
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   1. OG. links
  58.83         14897   MOSES   058 (vorl.)   97084   Würzburg   Bonner Str.  
18   Wohnung   Wohnung   1. OG. rechts   78.45         14898   MOSES   059
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   2. OG. links
  58.83         14899   MOSES   060 (vorl.)   97084   Würzburg   Bonner Str.  
18   Wohnung   Wohnung   2. OG. rechts   78.45         14900   MOSES   061
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   3. OG. links
  58.83         14901   MOSES   062 (vorl.)   97084   Würzburg   Bonner Str.  
18   Wohnung   Wohnung   3. OG. rechts   78.45         14902   MOSES   063
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   4. OG. links
  58.83         14903   MOSES   064 (vorl.)   97084   Würzburg   Bonner Str.  
18   Wohnung   Wohnung   4. OG. rechts   78.45         14904   MOSES   065
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   5. OG. links
  58.83         14905   MOSES   066 (vorl.)   97084   Würzburg   Bonner Str.  
18   Wohnung   Wohnung   5. OG. rechts   78.45         14906   MOSES   067
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   6. OG. links
  58.83         14907   MOSES   068 (vorl.)   97084   Würzburg   Bonner Str.  
18   Wohnung   Wohnung   6. OG. rechts   78.45         14908   MOSES   069
(vorl.)   97084   Würzburg   Bonner Str.   18   Wohnung   Wohnung   DG.    
68.95         14909   MOSES   070 (vorl.)   97084   Würzburg   Bonner Str.   20
  Wohnung   Wohnung   1. OG. links   58.70         14910   MOSES   071 (vorl.)  
97084   Würzburg   Bonner Str.   20   Wohnung   Wohnung   1. OG. rechts   78.45
        14911   MOSES   072 (vorl.)   97084   Würzburg   Bonner Str.   20  
Wohnung   Wohnung   2. OG. links   58.70         14912   MOSES   073 (vorl.)  
97084   Würzburg   Bonner Str.   20   Wohnung   Wohnung   2. OG. rechts   78.45
        14913   MOSES   074 (vorl.)   97084   Würzburg   Bonner Str.   20  
Wohnung   Wohnung   3. OG. links   58.70         14914   MOSES   075 (vorl.)  
97084   Würzburg   Bonner Str.   20   Wohnung   Wohnung   3. OG. rechts   78.45
        14915   MOSES   076 (vorl.)   97084   Würzburg   Bonner Str.   20  
Wohnung   Wohnung   4. OG. links   58.70         14916   MOSES   077 (vorl.)  
97084   Würzburg   Bonner Str.   20   Wohnung   Wohnung   4. OG. rechts   78.45
        14917   MOSES   078 (vorl.)   97084   Würzburg   Bonner Str.   20  
Wohnung   Wohnung   5. OG. links   58.70         14918   MOSES   079 (vorl.)  
97084   Würzburg   Bonner Str.   20   Wohnung   Wohnung   5. OG. rechts   78.45
        14919   MOSES   080 (vorl.)   97084   Würzburg   Bonner Str.   20  
Wohnung   Wohnung   DG. rechts   68.74         15027   PORTOFINO   01   32457  
Porta Westfalica   Feldstraße   11   Wohnung   Wohnung   EG. rechts   86.51    
    15028   PORTOFINO   02   32457   Porta Westfalica   Feldstraße   11  
Wohnung   Wohnung   EG. links   74.95         15029   PORTOFINO   03   32457  
Porta Westfalica   Feldstraße   11   Wohnung   Wohnung   1. OG. rechts   86.51  
      15030   PORTOFINO   04   32457   Porta Westfalica   Feldstraße   11  
Wohnung   Wohnung   1. OG. links   74.95         15031   PORTOFINO   05   32457
  Porta Westfalica   Feldstraße   11   Wohnung   Wohnung   Souterrain     51.27
        15032   PORTOFINO   06   32457   Porta Westfalica   Feldstraße   13  
Wohnung   Wohnung   EG App. 1     34.98         15033   PORTOFINO   07   32457  
Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   EG App. 2     32.45    
    15034   PORTOFINO   08   32457   Porta Westfalica   Feldstraße   13  
Wohnung   Wohnung   EG App. 3     32.45         15035   PORTOFINO   09   32457  
Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   EG App. 4     32.45    
    15036   PORTOFINO   10   32457   Porta Westfalica   Feldstraße   13  
Wohnung   Wohnung   EG App. 5     32.45         15037   PORTOFINO   11   32457  
Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   EG App. 6     32.45    
    15038   PORTOFINO   12   32457   Porta Westfalica   Feldstraße   13  
Wohnung   Wohnung   EG App. 7     32.45         15039   PORTOFINO   13   32457  
Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   1. OG App. 9     32.45
        15040   PORTOFINO   14   32457   Porta Westfalica   Feldstraße   13  
Wohnung   Wohnung   1. OG App. 10     32.45         15041   PORTOFINO   15  
32457   Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   1. OG App. 11  
  32.45         15042   PORTOFINO   16   32457   Porta Westfalica   Feldstraße  
13   Wohnung   Wohnung   1. OG App. 12     32.45         15043   PORTOFINO   17
  32457   Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   1. OG App. 13
    32.45         15044   PORTOFINO   18   32457   Porta Westfalica   Feldstraße
  13   Wohnung   Wohnung   1. OG App. 14     34.98         15045   PORTOFINO  
19   32457   Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   2. OG App.
15     34.98         15046   PORTOFINO   20   32457   Porta Westfalica  
Feldstraße   13   Wohnung   Wohnung   2. OG App. 16     32.45         15047  
PORTOFINO   21   32457   Porta Westfalica   Feldstraße   13   Wohnung   Wohnung
  2. OG App. 17     32.45         15048   PORTOFINO   22   32457   Porta
Westfalica   Feldstraße   13   Wohnung   Wohnung   2. OG App. 18     32.45      
  15049   PORTOFINO   23   32457   Porta Westfalica   Feldstraße   13   Wohnung
  Wohnung   2. OG App. 19     32.45         15050   PORTOFINO   24   32457  
Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   2. OG App. 20     32.45
        15070   PORTOFINO   44   32457   Porta Westfalica   Feldstraße   13  
Wohnung   Wohnung   2. OG App. 21     34.98         15071   PORTOFINO   45  
32457   Porta Westfalica   Feldstraße   13   Wohnung   Wohnung   1. OG App. 8  
  34.98         15051   PORTOFINO   25   32457   Porta Westfalica   Feldstraße  
15   Wohnung   Wohnung   EG. links   86.51         15052   PORTOFINO   26  
32457   Porta Westfalica   Feldstraße   15   Wohnung   Wohnung   1. OG. links  
86.51         15053   PORTOFINO   27   32457   Porta Westfalica   Feldstraße  
15   Wohnung   Wohnung   2. OG. links   86.51         15054   PORTOFINO   28  
32457   Porta Westfalica   Feldstraße   15   Wohnung   Wohnung   1. OG. rechts  
74.91         15055   PORTOFINO   29   32457   Porta Westfalica   Feldstraße  
15   Wohnung   Wohnung   2. OG. rechts   74.91         15056   PORTOFINO   30  
32457   Porta Westfalica   Feldstraße   15   Wohnung   Wohnung   Souterrain    
51.27         15057   PORTOFINO   31   32457   Porta Westfalica   Feldstraße  
17   Wohnung   Wohnung   EG. rechts   83.07         15058   PORTOFINO   32  
32457   Porta Westfalica   Feldstraße   17   Wohnung   Wohnung   EG. links  
85.95         15059   PORTOFINO   33   32457   Porta Westfalica   Feldstraße  
17   Wohnung   Wohnung   1. OG. rechts   83.07         15060   PORTOFINO   34  
32457   Porta Westfalica   Feldstraße   17   Wohnung   Wohnung   1. OG. links  
85.95         15061   PORTOFINO   35   32457   Porta Westfalica   Feldstraße  
19   Wohnung   Wohnung   EG. rechts   84.71         15062   PORTOFINO   36  
32457   Porta Westfalica   Feldstraße   19   Wohnung   Wohnung   EG. links a  
64.14         15063   PORTOFINO   37   32457   Porta Westfalica   Feldstraße  
19   Wohnung   Wohnung   EG. links b   72.10         15064   PORTOFINO   38  
32457   Porta Westfalica   Feldstraße   19   Wohnung   Wohnung   1. OG. rechts  
84.71         15065   PORTOFINO   39   32457   Porta Westfalica   Feldstraße  
19   Wohnung   Wohnung   1. OG. links a   64.14         15066   PORTOFINO   40  
32457   Porta Westfalica   Feldstraße   19   Wohnung   Wohnung   1. OG. links b
  72.10         15067   PORTOFINO   41   32457   Porta Westfalica   Feldstraße  
19   Wohnung   Wohnung   2. OG. rechts   84.71         15068   PORTOFINO   42  
32457   Porta Westfalica   Feldstraße   19   Wohnung   Wohnung   2. OG. links a
  64.14         15069   PORTOFINO   43   32457   Porta Westfalica   Feldstraße  
19   Wohnung   Wohnung   2. OG. links b   72.10         9943   PUCCINI   001  
33647   Bielefeld   Am Rohrwerk   22   Wohnung   Wohnung   EG.     55.09        
9944   PUCCINI   002   33647   Bielefeld   Am Rohrwerk   22   Wohnung   Wohnung
  1. OG.     55.09         9945   PUCCINI   003   33647   Bielefeld   Am
Rohrwerk   22   Wohnung   Wohnung   DG.     41.09         9946   PUCCINI   004  
33647   Bielefeld   Am Rohrwerk   24   Wohnung   Wohnung   EG.     55.09        
9947   PUCCINI   005   33647   Bielefeld   Am Rohrwerk   24   Wohnung   Wohnung
  1. OG.     55.09         9948   PUCCINI   006   33647   Bielefeld   Am
Rohrwerk   24   Wohnung   Wohnung   DG.     48.09         9949   PUCCINI   007  
33647   Bielefeld   Am Rohrwerk   26   Wohnung   Wohnung   EG.     55.09        
9950   PUCCINI   008   33647   Bielefeld   Am Rohrwerk   26   Wohnung   Wohnung
  1. OG.     55.09         9951   PUCCINI   009   33647   Bielefeld   Am
Rohrwerk   26   Wohnung   Wohnung   DG.     41.09         9961   PUCCINI   019  
33647   Bielefeld   Am Rohrwerk   27   Wohnung   Wohnung   EG.     55.09        
9962   PUCCINI   020   33647   Bielefeld   Am Rohrwerk   27   Wohnung   Wohnung
  1. OG+DG     108.18         9952   PUCCINI   010   33647   Bielefeld   Am
Rohrwerk   28   Wohnung   Wohnung   EG.     55.09         9953   PUCCINI   011  
33647   Bielefeld   Am Rohrwerk   28   Wohnung   Wohnung   1. OG.     55.09    
    9954   PUCCINI   012   33647   Bielefeld   Am Rohrwerk   28   Wohnung  
Wohnung   DG.     47.00         9963   PUCCINI   021   33647   Bielefeld   Am
Rohrwerk   29   Wohnung   Wohnung   EG.     55.09         9964   PUCCINI   022  
33647   Bielefeld   Am Rohrwerk   29   Wohnung   Wohnung   1. OG.     55.09    
    9965   PUCCINI   023   33647   Bielefeld   Am Rohrwerk   29   Wohnung  
Wohnung   DG.     46.50         9955   PUCCINI   013   33647   Bielefeld   Am
Rohrwerk   30   Wohnung   Wohnung   EG.     55.09         9956   PUCCINI   014  
33647   Bielefeld   Am Rohrwerk   30   Wohnung   Wohnung   1. OG.     55.09    
    9957   PUCCINI   015   33647   Bielefeld   Am Rohrwerk   30   Wohnung  
Wohnung   DG.     46.50         9966   PUCCINI   024   33647   Bielefeld   Am
Rohrwerk   31   Wohnung   Wohnung   EG.     55.09         9967   PUCCINI   025  
33647   Bielefeld   Am Rohrwerk   31   Wohnung   Wohnung   1. OG.     55.09    
    9968   PUCCINI   026   33647   Bielefeld   Am Rohrwerk   31   Wohnung  
Wohnung   DG.     46.50         9958   PUCCINI   016   33647   Bielefeld   Am
Rohrwerk   32   Wohnung   Wohnung   EG.     55.09         9959   PUCCINI   017  
33647   Bielefeld   Am Rohrwerk   32   Wohnung   Wohnung   1. OG.     55.09    
    9960   PUCCINI   018   33647   Bielefeld   Am Rohrwerk   32   Wohnung  
Wohnung   DG.     48.09         9969   PUCCINI   027   33647   Bielefeld   Am
Rohrwerk   33   Wohnung   Wohnung   EG.     55.09         9970   PUCCINI   028  
33647   Bielefeld   Am Rohrwerk   33   Wohnung   Wohnung   1. OG.     55.09    
    9971   PUCCINI   029   33647   Bielefeld   Am Rohrwerk   33   Wohnung  
Wohnung   DG.     46.56        

62

--------------------------------------------------------------------------------





9972   PUCCINI   030   33647   Bielefeld   Am Rohrwerk   35   Wohnung   Wohnung
  EG.     55.09         9973   PUCCINI   031   33647   Bielefeld   Am Rohrwerk  
35   Wohnung   Wohnung   1. OG.     55.09         9974   PUCCINI   032   33647  
Bielefeld   Am Rohrwerk   35   Wohnung   Wohnung   DG.     48.09         9975  
PUCCINI   033   33647   Bielefeld   Am Rohrwerk   37   Wohnung   Wohnung   EG.  
  55.09         9976   PUCCINI   034   33647   Bielefeld   Am Rohrwerk   37  
Wohnung   Wohnung   1. OG+DG     108.18         9977   PUCCINI   035   33647  
Bielefeld   Am Rohrwerk   39   Wohnung   Wohnung   EG.     55.37         9978  
PUCCINI   036   33647   Bielefeld   Am Rohrwerk   39   Wohnung   Wohnung   1.
OG.     55.09         9979   PUCCINI   037   33647   Bielefeld   Am Rohrwerk  
39   Wohnung   Wohnung   DG.     47.54         9980   PUCCINI   038   33647  
Bielefeld   Am Rohrwerk   41   Wohnung   Wohnung   EG.     55.37         9981  
PUCCINI   039   33647   Bielefeld   Am Rohrwerk   41   Wohnung   Wohnung   1.
OG+DG     97.41         9982   PUCCINI   040   33647   Bielefeld   Am Rohrwerk  
43   Wohnung   Wohnung   EG.     55.37         9983   PUCCINI   041   33647  
Bielefeld   Am Rohrwerk   43   Wohnung   Wohnung   1. OG.     55.37         9985
  PUCCINI   042   33647   Bielefeld   Am Rohrwerk   43   Wohnung   Wohnung   DG.
    47.54         9989   PUCCINI   043   33647   Bielefeld   Am Rohrwerk   45  
Wohnung   Wohnung   EG.     55.37         9993   PUCCINI   044   33647  
Bielefeld   Am Rohrwerk   45   Wohnung   Wohnung   1. OG.     55.37         9998
  PUCCINI   045   33647   Bielefeld   Am Rohrwerk   45   Wohnung   Wohnung   DG.
    42.04         10007   PUCCINI   046   33647   Bielefeld   Am Rohrwerk   47  
Wohnung   Wohnung   EG.     55.09         10011   PUCCINI   047   33647  
Bielefeld   Am Rohrwerk   47   Wohnung   Wohnung   1. OG+DG     108.18        
10025   PUCCINI   048   33647   Bielefeld   Am Rohrwerk   49   Wohnung   Wohnung
  EG.     55.09         10026   PUCCINI   049   33647   Bielefeld   Am Rohrwerk
  49   Wohnung   Wohnung   1. OG+DG     115.18         10027   PUCCINI   050  
33647   Bielefeld   Am Rohrwerk   51   Wohnung   Wohnung   EG.     55.09        
10028   PUCCINI   051   33647   Bielefeld   Am Rohrwerk   51   Wohnung   Wohnung
  1. OG.     55.09         10029   PUCCINI   052   33647   Bielefeld   Am
Rohrwerk   51   Wohnung   Wohnung   DG.     46.50         10030   PUCCINI   053
  33647   Bielefeld   Am Rohrwerk   53   Wohnung   Wohnung   EG.     55.09      
  10031   PUCCINI   054   33647   Bielefeld   Am Rohrwerk   53   Wohnung  
Wohnung   1. OG+DG     108.18         10032   PUCCINI   055   33647   Bielefeld
  Am Rohrwerk   55   Wohnung   Wohnung   EG.     55.09         10033   PUCCINI  
056   33647   Bielefeld   Am Rohrwerk   55   Wohnung   Wohnung   1. OG.    
55.09         10034   PUCCINI   057   33647   Bielefeld   Am Rohrwerk   55  
Wohnung   Wohnung   DG.     46.50         10035   PUCCINI   058   33647  
Bielefeld   Am Rohrwerk   57   Wohnung   Wohnung   EG.     55.09         10036  
PUCCINI   059   33647   Bielefeld   Am Rohrwerk   57   Wohnung   Wohnung   1.
OG+DG     108.18         10037   PUCCINI   060   33647   Bielefeld   Am Rohrwerk
  59   Wohnung   Wohnung   EG.     55.37         10038   PUCCINI   061   33647  
Bielefeld   Am Rohrwerk   59   Wohnung   Wohnung   1. OG.     55.37        
10039   PUCCINI   062   33647   Bielefeld   Am Rohrwerk   59   Wohnung   Wohnung
  DG.     42.04         10040   PUCCINI   063   33647   Bielefeld   Am Rohrwerk
  61   Wohnung   Wohnung   EG.     55.37         10041   PUCCINI   064   33647  
Bielefeld   Am Rohrwerk   61   Wohnung   Wohnung   1. OG.     55.37        
10042   PUCCINI   065   33647   Bielefeld   Am Rohrwerk   61   Wohnung   Wohnung
  DG.     48.50         10043   PUCCINI   066   33647   Bielefeld   Am Rohrwerk
  63   Wohnung   Wohnung   EG.     55.09         10044   PUCCINI   067   33647  
Bielefeld   Am Rohrwerk   63   Wohnung   Wohnung   1. OG.     55.09        
10045   PUCCINI   068   33647   Bielefeld   Am Rohrwerk   63   Wohnung   Wohnung
  DG.     48.09         10046   PUCCINI   069   33647   Bielefeld   Am Rohrwerk
  65   Wohnung   Wohnung   EG.     55.09         10047   PUCCINI   070   33647  
Bielefeld   Am Rohrwerk   65   Wohnung   Wohnung   1. OG.     55.09        
10048   PUCCINI   071   33647   Bielefeld   Am Rohrwerk   65   Wohnung   Wohnung
  DG.     48.00         10049   PUCCINI   072   33647   Bielefeld   Am Rohrwerk
  67   Wohnung   Wohnung   EG.     55.09         10050   PUCCINI   073   33647  
Bielefeld   Am Rohrwerk   67   Wohnung   Wohnung   1. OG.     55.09        
10051   PUCCINI   074   33647   Bielefeld   Am Rohrwerk   67   Wohnung   Wohnung
  DG.     48.00         10052   PUCCINI   075   33647   Bielefeld   Am Rohrwerk
  69   Wohnung   Wohnung   EG.     55.09         10053   PUCCINI   076   33647  
Bielefeld   Am Rohrwerk   69   Wohnung   Wohnung   1. OG+DG     109.18        
10055   PUCCINI   077   33647   Bielefeld   Am Rohrwerk   71   Wohnung   Wohnung
  EG. links   54.68         10054   PUCCINI   078   33647   Bielefeld   Am
Rohrwerk   71   Wohnung   Wohnung   EG. rechts   54.68         10057   PUCCINI  
079   33647   Bielefeld   Am Rohrwerk   71   Wohnung   Wohnung   1. OG. links  
54.68         10056   PUCCINI   080   33647   Bielefeld   Am Rohrwerk   71  
Wohnung   Wohnung   1. OG. rechts   54.68         10059   PUCCINI   081   33647
  Bielefeld   Am Rohrwerk   71   Wohnung   Wohnung   DG. links   47.00        
10058   PUCCINI   082   33647   Bielefeld   Am Rohrwerk   71   Wohnung   Wohnung
  DG. rechts   45.84         10060   PUCCINI   083   33647   Bielefeld   Am
Rohrwerk   71   Wohnung   Mansarde         15.85         10061   PUCCINI   084  
33647   Bielefeld   Am Rohrwerk   73   Wohnung   Wohnung   EG.     55.09        
10062   PUCCINI   085   33647   Bielefeld   Am Rohrwerk   73   Wohnung   Wohnung
  1. OG.     55.09         10063   PUCCINI   086   33647   Bielefeld   Am
Rohrwerk   73   Wohnung   Wohnung   DG.     41.09         10064   PUCCINI   087
  33647   Bielefeld   Am Rohrwerk   75   Wohnung   Wohnung   EG.     55.09      
  10065   PUCCINI   088   33647   Bielefeld   Am Rohrwerk   75   Wohnung  
Wohnung   1. OG.     55.09         10066   PUCCINI   089   33647   Bielefeld  
Am Rohrwerk   75   Wohnung   Wohnung   DG.     41.09         10068   PUCCINI  
090   33647   Bielefeld   Am Winkel   6   Wohnung   Wohnung   EG. links   54.16
        10067   PUCCINI   091   33647   Bielefeld   Am Winkel   6   Wohnung  
Wohnung   EG. rechts   54.16         10070   PUCCINI   092   33647   Bielefeld  
Am Winkel   6   Wohnung   Wohnung   1. OG. links   54.16         10069   PUCCINI
  093   33647   Bielefeld   Am Winkel   6   Wohnung   Wohnung   1. OG. rechts  
54.16         10072   PUCCINI   094   33647   Bielefeld   Am Winkel   6  
Wohnung   Wohnung   DG. links   44.47         10071   PUCCINI   095   33647  
Bielefeld   Am Winkel   6   Wohnung   Wohnung   DG. rechts   48.00         10074
  PUCCINI   096   33647   Bielefeld   Am Winkel   10   Wohnung   Wohnung   EG.
links   54.16         10073   PUCCINI   097   33647   Bielefeld   Am Winkel   10
  Wohnung   Wohnung   EG. rechts   54.16         10076   PUCCINI   098   33647  
Bielefeld   Am Winkel   10   Wohnung   Wohnung   1. OG. links   54.16        
10075   PUCCINI   099   33647   Bielefeld   Am Winkel   10   Wohnung   Wohnung  
1. OG. rechts   56.24         10079   PUCCINI   100   33647   Bielefeld   Am
Winkel   10   Wohnung   Wohnung   DG. links   44.47         10081   PUCCINI  
101   33647   Bielefeld   Am Winkel   10   Wohnung   Wohnung   DG. rechts  
47.00         10083   PUCCINI   102   33647   Bielefeld   Am Winkel   14  
Wohnung   Wohnung   EG. links   54.14         10082   PUCCINI   103   33647  
Bielefeld   Am Winkel   14   Wohnung   Wohnung   EG. rechts   54.14        
10085   PUCCINI   104   33647   Bielefeld   Am Winkel   14   Wohnung   Wohnung  
1. OG. links   54.68         10084   PUCCINI   105   33647   Bielefeld   Am
Winkel   14   Wohnung   Wohnung   1. OG. rechts   54.14         10087   PUCCINI
  106   33647   Bielefeld   Am Winkel   14   Wohnung   Wohnung   DG. links  
44.47         10086   PUCCINI   107   33647   Bielefeld   Am Winkel   14  
Wohnung   Wohnung   DG. rechts   31.70         10089   PUCCINI   108   33647  
Bielefeld   Am Winkel   16   Wohnung   Wohnung   EG. links   54.14         10088
  PUCCINI   109   33647   Bielefeld   Am Winkel   16   Wohnung   Wohnung   EG.
rechts   54.14         10091   PUCCINI   110   33647   Bielefeld   Am Winkel  
16   Wohnung   Wohnung   1. OG. links   54.14         10090   PUCCINI   111  
33647   Bielefeld   Am Winkel   16   Wohnung   Wohnung   1. OG. rechts   54.14  
      10093   PUCCINI   112   33647   Bielefeld   Am Winkel   16   Wohnung  
Wohnung   DG. links   44.47         10092   PUCCINI   113   33647   Bielefeld  
Am Winkel   16   Wohnung   Wohnung   DG. rechts   31.70         10095   PUCCINI
  114   33647   Bielefeld   Am Winkel   17   Wohnung   Wohnung   EG. links  
54.16         10094   PUCCINI   115   33647   Bielefeld   Am Winkel   17  
Wohnung   Wohnung   EG. rechts   54.16         10097   PUCCINI   116   33647  
Bielefeld   Am Winkel   17   Wohnung   Wohnung   1. OG. links   66.10        
10096   PUCCINI   117   33647   Bielefeld   Am Winkel   17   Wohnung   Wohnung  
1. OG. rechts   55.88         10098   PUCCINI   118   33647   Bielefeld   Am
Winkel   17   Wohnung   Wohnung   DG. rechts   62.06         10100   PUCCINI  
119   33647   Bielefeld   Am Winkel   19   Wohnung   Wohnung   EG. links   54.68
        10099   PUCCINI   120   33647   Bielefeld   Am Winkel   19   Wohnung  
Wohnung   EG. rechts   54.68         10102   PUCCINI   121   33647   Bielefeld  
Am Winkel   19   Wohnung   Wohnung   1. OG. links   54.68         10101  
PUCCINI   122   33647   Bielefeld   Am Winkel   19   Wohnung   Wohnung   1. OG.
rechts   54.68         10104   PUCCINI   123   33647   Bielefeld   Am Winkel  
19   Wohnung   Wohnung   DG. links   48.00         10103   PUCCINI   124   33647
  Bielefeld   Am Winkel   19   Wohnung   Wohnung   DG. rechts   50.32        
10173   PUCCINI   G01   33647   Bielefeld   Am Winkel   10-14   Garage   Garage
                  10174   PUCCINI   G02   33647   Bielefeld   Am Winkel   10-14
  Garage   Garage                   10175   PUCCINI   G03   33647   Bielefeld  
Am Winkel   10-14   Garage   Garage                   10176   PUCCINI   G04  
33647   Bielefeld   Am Winkel   10-14   Garage   Garage                   10177
  PUCCINI   G05   33647   Bielefeld   Am Winkel   10-14   Garage   Garage      
            10178   PUCCINI   G06   33647   Bielefeld   Am Winkel   10-14  
Garage   Garage                   10179   PUCCINI   G07   33647   Bielefeld   Am
Winkel   10-14   Garage   Garage                   10180   PUCCINI   G08   33647
  Bielefeld   Am Winkel   10-14   Garage   Garage                   10181  
PUCCINI   G09   33647   Bielefeld   Am Winkel   10-14   Garage   Garage        
          10182   PUCCINI   G10   33647   Bielefeld   Am Winkel   10-14   Garage
  Garage                   10183   PUCCINI   G11   33647   Bielefeld   Am Winkel
  10-14   Garage   Garage                   10184   PUCCINI   G12   33647  
Bielefeld   Am Winkel   10-14   Garage   Garage                   10185  
PUCCINI   G13   33647   Bielefeld   Am Winkel   10-14   Garage   Garage        
          9862   PUCCINI   01   33647   Bielefeld   Enniskillenerstraße   68  
Wohnung   Wohnung   EG. links   60.14         9861   PUCCINI   02   33647  
Bielefeld   Enniskillenerstraße   68   Wohnung   Wohnung   EG. rechts   59.81  
      9864   PUCCINI   03   33647   Bielefeld   Enniskillenerstraße   68  
Wohnung   Wohnung   1. OG. links   60.83         9863   PUCCINI   04   33647  
Bielefeld   Enniskillenerstraße   68   Wohnung   Wohnung   1. OG. rechts   60.83
        9865   PUCCINI   05   33647   Bielefeld   Enniskillenerstraße   68  
Wohnung   Wohnung   DG.     62.00         9867   PUCCINI   06   33647  
Bielefeld   Enniskillenerstraße   70   Wohnung   Wohnung   EG. links   61.04    
    9866   PUCCINI   07   33647   Bielefeld   Enniskillenerstraße   70   Wohnung
  Wohnung   EG. rechts   61.04         9869   PUCCINI   08   33647   Bielefeld  
Enniskillenerstraße   70   Wohnung   Wohnung   1. OG. links   61.04         9868
  PUCCINI   09   33647   Bielefeld   Enniskillenerstraße   70   Wohnung  
Wohnung   1. OG. rechts   61.04         9870   PUCCINI   10   33647   Bielefeld
  Enniskillenerstraße   70   Wohnung   Wohnung   DG.     48.53         9872  
PUCCINI   11   33647   Bielefeld   Im Horst   4   Wohnung   Wohnung   EG. links
  56.79         9871   PUCCINI   12   33647   Bielefeld   Im Horst   4   Wohnung
  Wohnung   EG. rechts   56.79         9874   PUCCINI   13   33647   Bielefeld  
Im Horst   4   Wohnung   Wohnung   1. OG. links   58.17         9873   PUCCINI  
14   33647   Bielefeld   Im Horst   4   Wohnung   Wohnung   1. OG. rechts  
61.62         9876   PUCCINI   15   33647   Bielefeld   Im Horst   4   Wohnung  
Wohnung   DG. links   43.00         9875   PUCCINI   16   33647   Bielefeld   Im
Horst   4   Wohnung   Wohnung   DG. rechts   35.38         9878   PUCCINI   17  
33647   Bielefeld   Im Horst   6   Wohnung   Wohnung   EG. links   60.51        
9877   PUCCINI   18   33647   Bielefeld   Im Horst   6   Wohnung   Wohnung   EG.
rechts   60.51         9880   PUCCINI   19   33647   Bielefeld   Im Horst   6  
Wohnung   Wohnung   1. OG. links   60.51         9879   PUCCINI   20   33647  
Bielefeld   Im Horst   6   Wohnung   Wohnung   1. OG. rechts   60.51        

63

--------------------------------------------------------------------------------



9881   PUCCINI   21   33647   Bielefeld   Im Horst   6   Wohnung   Wohnung   DG.
    54.00         9883   PUCCINI   22   33647   Bielefeld   Im Horst   8  
Wohnung   Wohnung   EG. links   60.51         9882   PUCCINI   23   33647  
Bielefeld   Im Horst   8   Wohnung   Wohnung   EG. rechts   60.51         9885  
PUCCINI   24   33647   Bielefeld   Im Horst   8   Wohnung   Wohnung   1. OG.
links   60.45         9884   PUCCINI   25   33647   Bielefeld   Im Horst   8  
Wohnung   Wohnung   1. OG. rechts   60.51         9887   PUCCINI   26   33647  
Bielefeld   Im Horst   8   Wohnung   Wohnung   DG. links   48.00         9886  
PUCCINI   27   33647   Bielefeld   Im Horst   8   Wohnung   Wohnung   DG. rechts
  52.44         9889   PUCCINI   01   33659   Bielefeld   Klashofstraße   17  
Wohnung   Wohnung   EG. links   64.81         9888   PUCCINI   02   33659  
Bielefeld   Klashofstraße   17   Wohnung   Wohnung   EG. rechts   76.63        
9891   PUCCINI   03   33659   Bielefeld   Klashofstraße   17   Wohnung   Wohnung
  1. OG. links   62.16         9890   PUCCINI   04   33659   Bielefeld  
Klashofstraße   17   Wohnung   Wohnung   1. OG. rechts   76.63         9892  
PUCCINI   05   33659   Bielefeld   Klashofstraße   17   Wohnung   Wohnung   DG.
links   43.70         9911   PUCCINI   06   33659   Bielefeld   Klashofstraße  
19   Wohnung   Wohnung   EG. links   76.63         9896   PUCCINI   07   33659  
Bielefeld   Klashofstraße   19   Wohnung   Wohnung   EG. rechts   62.16        
9916   PUCCINI   08   33659   Bielefeld   Klashofstraße   19   Wohnung   Wohnung
  1. OG. links   76.63         9913   PUCCINI   09   33659   Bielefeld  
Klashofstraße   19   Wohnung   Wohnung   1. OG. rechts   62.16         9917  
PUCCINI   10   33659   Bielefeld   Klashofstraße   19   Wohnung   Wohnung   DG.
rechts   43.70         9919   PUCCINI   11   33659   Bielefeld   Klashofstraße  
21   Wohnung   Wohnung   EG. links   76.63         9918   PUCCINI   12   33659  
Bielefeld   Klashofstraße   21   Wohnung   Wohnung   EG. rechts   64.81        
9921   PUCCINI   13   33659   Bielefeld   Klashofstraße   21   Wohnung   Wohnung
  1. OG. links   76.63         9920   PUCCINI   14   33659   Bielefeld  
Klashofstraße   21   Wohnung   Wohnung   1. OG. rechts   64.81         9922  
PUCCINI   15   33659   Bielefeld   Klashofstraße   21   Wohnung   Wohnung   DG.
rechts   40.17         9924   PUCCINI   16   33659   Bielefeld   Klashofstraße  
23   Wohnung   Wohnung   EG. links   64.81         9923   PUCCINI   17   33659  
Bielefeld   Klashofstraße   23   Wohnung   Wohnung   EG. rechts   79.74        
9926   PUCCINI   18   33659   Bielefeld   Klashofstraße   23   Wohnung   Wohnung
  1. OG. links   62.16         9925   PUCCINI   19   33659   Bielefeld  
Klashofstraße   23   Wohnung   Wohnung   1. OG. rechts   76.63         9927  
PUCCINI   20   33659   Bielefeld   Klashofstraße   23   Wohnung   Wohnung   DG.
links   43.70         9929   PUCCINI   21   33659   Bielefeld   Klashofstraße  
25   Wohnung   Wohnung   EG. links   79.74         9928   PUCCINI   22   33659  
Bielefeld   Klashofstraße   25   Wohnung   Wohnung   EG. rechts   62.16        
9931   PUCCINI   23   33659   Bielefeld   Klashofstraße   25   Wohnung   Wohnung
  1. OG. links   76.63         9930   PUCCINI   24   33659   Bielefeld  
Klashofstraße   25   Wohnung   Wohnung   1. OG. rechts   62.16         9932  
PUCCINI   25   33659   Bielefeld   Klashofstraße   25   Wohnung   Wohnung   DG.
rechts   43.70         9934   PUCCINI   26   33659   Bielefeld   Klashofstraße  
27   Wohnung   Wohnung   EG. links   64.81         9933   PUCCINI   27   33659  
Bielefeld   Klashofstraße   27   Wohnung   Wohnung   EG. rechts   76.63        
9936   PUCCINI   28   33659   Bielefeld   Klashofstraße   27   Wohnung   Wohnung
  1. OG. links   62.16         9935   PUCCINI   29   33659   Bielefeld  
Klashofstraße   27   Wohnung   Wohnung   1. OG. rechts   76.63         9937  
PUCCINI   30   33659   Bielefeld   Klashofstraße   27   Wohnung   Wohnung   DG.
links   40.17         9939   PUCCINI   31   33659   Bielefeld   Klashofstraße  
29   Wohnung   Wohnung   EG. links   76.63         9938   PUCCINI   32   33659  
Bielefeld   Klashofstraße   29   Wohnung   Wohnung   EG. rechts   62.16        
9941   PUCCINI   33   33659   Bielefeld   Klashofstraße   29   Wohnung   Wohnung
  1. OG. links   79.74         9940   PUCCINI   34   33659   Bielefeld  
Klashofstraße   29   Wohnung   Wohnung   1. OG. rechts   62.16         9942  
PUCCINI   35   33659   Bielefeld   Klashofstraße   29   Wohnung   Wohnung   DG.
rechts   43.70         10109   PUCCINI   G01   33659   Bielefeld   Klashofstraße
  17-29   Garage   Garage                   10110   PUCCINI   G02   33659  
Bielefeld   Klashofstraße   17-29   Garage   Garage                   10111  
PUCCINI   G03   33659   Bielefeld   Klashofstraße   17-29   Garage   Garage    
              10112   PUCCINI   G04   33659   Bielefeld   Klashofstraße   17-29
  Garage   Garage                   10113   PUCCINI   G05   33659   Bielefeld  
Klashofstraße   17-29   Garage   Garage                   10114   PUCCINI   G06
  33659   Bielefeld   Klashofstraße   17-29   Garage   Garage                  
10115   PUCCINI   G07   33659   Bielefeld   Klashofstraße   17-29   Garage  
Garage                   10116   PUCCINI   G08   33659   Bielefeld  
Klashofstraße   17-29   Garage   Garage                   10117   PUCCINI   G09
  33659   Bielefeld   Klashofstraße   17-29   Garage   Garage                  
10118   PUCCINI   G10   33659   Bielefeld   Klashofstraße   17-29   Garage  
Garage                   10119   PUCCINI   S01   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10120  
PUCCINI   S02   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10121   PUCCINI   S03   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10122  
PUCCINI   S04   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10123   PUCCINI   S05   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10124  
PUCCINI   S06   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10125   PUCCINI   S07   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10126  
PUCCINI   S08   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10127   PUCCINI   S09   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10128  
PUCCINI   S10   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10129   PUCCINI   S11   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10130  
PUCCINI   S12   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10131   PUCCINI   S13   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10132  
PUCCINI   S14   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10133   PUCCINI   S15   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10134  
PUCCINI   S16   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10135   PUCCINI   S17   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10136  
PUCCINI   S18   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10137   PUCCINI   S19   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10138  
PUCCINI   S20   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10139   PUCCINI   S21   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10140  
PUCCINI   S22   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10141   PUCCINI   S23   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10142  
PUCCINI   S24   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10143   PUCCINI   S25   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10145  
PUCCINI   S26   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   10144   PUCCINI   S27   33659   Bielefeld  
Klashofstraße   17-29   Stellplatz   Stellplatz                   10146  
PUCCINI   S28   33659   Bielefeld   Klashofstraße   17-29   Stellplatz  
Stellplatz                   52   PUCCINI   G,01   33659   Bielefeld   Okapiweg
  28   Garage   Garage                   10166   PUCCINI   G,02   33659  
Bielefeld   Okapiweg   28   Garage   Garage                   10167   PUCCINI  
G,03   33659   Bielefeld   Okapiweg   28   Garage   Garage                  
10168   PUCCINI   G,04   33659   Bielefeld   Okapiweg   36   Garage   Garage    
              10169   PUCCINI   G,05   33659   Bielefeld   Okapiweg   36  
Garage   Garage                   10170   PUCCINI   G,06   33659   Bielefeld  
Okapiweg   44   Garage   Garage                   10171   PUCCINI   G,07   33659
  Bielefeld   Okapiweg   44   Garage   Garage                   10172   PUCCINI
  G,08   33659   Bielefeld   Okapiweg   44   Garage   Garage                  
9755   PUCCINI   01   33659   Bielefeld   Zebraweg   1   Wohnung   Wohnung   EG.
links   63.84         47   PUCCINI   02   33659   Bielefeld   Zebraweg   1  
Wohnung   Wohnung   EG. rechts   63.81         9769   PUCCINI   03   33659  
Bielefeld   Zebraweg   1   Wohnung   Wohnung   1. OG. links   63.84         9760
  PUCCINI   04   33659   Bielefeld   Zebraweg   1   Wohnung   Wohnung   1. OG.
rechts   63.81         9776   PUCCINI   05   33659   Bielefeld   Zebraweg   1  
Wohnung   Wohnung   2. OG. links   63.84         9774   PUCCINI   06   33659  
Bielefeld   Zebraweg   1   Wohnung   Wohnung   2. OG. rechts   63.81        
9783   PUCCINI   07   33659   Bielefeld   Zebraweg   3   Wohnung   Wohnung   EG.
links   63.15         9780   PUCCINI   08   33659   Bielefeld   Zebraweg   3  
Wohnung   Wohnung   EG. rechts   63.81         9789   PUCCINI   09   33659  
Bielefeld   Zebraweg   3   Wohnung   Wohnung   1. OG. links   63.15         9786
  PUCCINI   10   33659   Bielefeld   Zebraweg   3   Wohnung   Wohnung   1. OG.
rechts   63.81         9799   PUCCINI   11   33659   Bielefeld   Zebraweg   3  
Wohnung   Wohnung   2. OG. links   63.15         9797   PUCCINI   12   33659  
Bielefeld   Zebraweg   3   Wohnung   Wohnung   2. OG. rechts   63.81        
9804   PUCCINI   13   33659   Bielefeld   Zebraweg   5   Wohnung   Wohnung   EG.
links   63.84         9802   PUCCINI   14   33659   Bielefeld   Zebraweg   5  
Wohnung   Wohnung   EG. rechts   63.81         9825   PUCCINI   15   33659  
Bielefeld   Zebraweg   5   Wohnung   Wohnung   1. OG. links   63.84         9808
  PUCCINI   16   33659   Bielefeld   Zebraweg   5   Wohnung   Wohnung   1. OG.
rechts   63.81         9831   PUCCINI   17   33659   Bielefeld   Zebraweg   5  
Wohnung   Wohnung   2. OG. links   63.84         9830   PUCCINI   18   33659  
Bielefeld   Zebraweg   5   Wohnung   Wohnung   2. OG. rechts   63.81        
9836   PUCCINI   19   33659   Bielefeld   Zebraweg   7   Wohnung   Wohnung   EG.
links   63.84         9834   PUCCINI   20   33659   Bielefeld   Zebraweg   7  
Wohnung   Wohnung   EG. rechts   63.81         9841   PUCCINI   21   33659  
Bielefeld   Zebraweg   7   Wohnung   Wohnung   1. OG. links   63.84         9838
  PUCCINI   22   33659   Bielefeld   Zebraweg   7   Wohnung   Wohnung   1. OG.
rechts   63.81         9845   PUCCINI   23   33659   Bielefeld   Zebraweg   7  
Wohnung   Wohnung   2. OG. links   63.84         9843   PUCCINI   24   33659  
Bielefeld   Zebraweg   7   Wohnung   Wohnung   2. OG. rechts   63.81        
9849   PUCCINI   25   33659   Bielefeld   Zebraweg   9   Wohnung   Wohnung   EG.
links   63.84         9848   PUCCINI   26   33659   Bielefeld   Zebraweg   9  
Wohnung   Wohnung   EG. rechts   63.81         9852   PUCCINI   27   33659  
Bielefeld   Zebraweg   9   Wohnung   Wohnung   1. OG. links   63.84         9851
  PUCCINI   28   33659   Bielefeld   Zebraweg   9   Wohnung   Wohnung   1. OG.
rechts   63.81         9854   PUCCINI   29   33659   Bielefeld   Zebraweg   9  
Wohnung   Wohnung   2. OG. links   63.84         9853   PUCCINI   30   33659  
Bielefeld   Zebraweg   9   Wohnung   Wohnung   2. OG. rechts   63.81        
9856   PUCCINI   31   33659   Bielefeld   Zebraweg   11   Wohnung   Wohnung  
EG. links   63.84         9855   PUCCINI   32   33659   Bielefeld   Zebraweg  
11   Wohnung   Wohnung   EG. rechts   63.81         9858   PUCCINI   33   33659
  Bielefeld   Zebraweg   11   Wohnung   Wohnung   1. OG. links   63.84        
9857   PUCCINI   34   33659   Bielefeld   Zebraweg   11   Wohnung   Wohnung   1.
OG. rechts   63.81         9860   PUCCINI   35   33659   Bielefeld   Zebraweg  
11   Wohnung   Wohnung   2. OG. links   63.84         9859   PUCCINI   36  
33659   Bielefeld   Zebraweg   11   Wohnung   Wohnung   2. OG. rechts   63.81  
      10157   PUCCINI   G.01   33659   Bielefeld   Zebraweg   1-7   Garage  
Garage                   10158   PUCCINI   G.02   33659   Bielefeld   Zebraweg  
1-7   Garage   Garage                   10159   PUCCINI   G.03   33659  
Bielefeld   Zebraweg   1-7   Garage   Garage                   10160   PUCCINI  
G.04   33659   Bielefeld   Zebraweg   1-7   Garage   Garage                  

64

--------------------------------------------------------------------------------





10161   PUCCINI   G.05   33659   Bielefeld   Zebraweg   1-7   Garage   Garage  
            10162   PUCCINI   G.06   33659   Bielefeld   Zebraweg   1-7   Garage
  Garage               10163   PUCCINI   G.07   33659   Bielefeld   Zebraweg  
1-7   Garage   Garage               10164   PUCCINI   G.08   33659   Bielefeld  
Zebraweg   1-7   Garage   Garage               10165   PUCCINI   G.09   33659  
Bielefeld   Zebraweg   1-7   Garage   Garage               10147   PUCCINI   G01
  33659   Bielefeld   Zebraweg       Garage   Garage               10148  
PUCCINI   G02   33659   Bielefeld   Zebraweg       Garage   Garage              
10149   PUCCINI   G03   33659   Bielefeld   Zebraweg       Garage   Garage      
        10150   PUCCINI   G04   33659   Bielefeld   Zebraweg       Garage  
Garage               10151   PUCCINI   G05   33659   Bielefeld   Zebraweg      
Garage   Garage               10152   PUCCINI   G06   33659   Bielefeld  
Zebraweg       Garage   Garage               10153   PUCCINI   G07   33659  
Bielefeld   Zebraweg       Garage   Garage               10154   PUCCINI   G08  
33659   Bielefeld   Zebraweg       Garage   Garage               10155   PUCCINI
  G09   33659   Bielefeld   Zebraweg       Garage   Garage               10156  
PUCCINI   G10   33659   Bielefeld   Zebraweg       Garage   Garage              
43   SKYSCRAPER 2   01   61476   Kronberg im Taunus   Hainstraße   23   Wohnung
  Wohnung   EG. links   46.40     9549   SKYSCRAPER 2   02   61476   Kronberg im
Taunus   Hainstraße   23   Wohnung   Wohnung   EG. rechts   174.99     9551  
SKYSCRAPER 2   03   61476   Kronberg im Taunus   Hainstraße   23   Wohnung  
Wohnung   1. OG. links   82.54     9552   SKYSCRAPER 2   04   61476   Kronberg
im Taunus   Hainstraße   23   Wohnung   Wohnung   1. OG. rechts   139.25    
9554   SKYSCRAPER 2   05   61476   Kronberg im Taunus   Hainstraße   23  
Wohnung   Wohnung   2. OG. links   82.54     9556   SKYSCRAPER 2   06   61476  
Kronberg im Taunus   Hainstraße   23   Wohnung   Wohnung   2. OG. rechts  
138.84     9614   SKYSCRAPER 2   G01   61476   Kronberg im Taunus   Hainstraße  
23   Garage   Garage               9615   SKYSCRAPER 2   G02   61476   Kronberg
im Taunus   Hainstraße   23   Garage   Garage               9616   SKYSCRAPER 2
  G03   61476   Kronberg im Taunus   Hainstraße   23   Garage   Garage          
    9617   SKYSCRAPER 2   G04   61476   Kronberg im Taunus   Hainstraße   23  
Garage   Garage               9613   SKYSCRAPER 2   G05   61476   Kronberg im
Taunus   Hainstraße   23   Garage   Garage               9558   SKYSCRAPER 2  
07   61476   Kronberg im Taunus   Hainstraße   23a   Wohnung   Wohnung   EG.    
135.63     9559   SKYSCRAPER 2   08   61476   Kronberg im Taunus   Hainstraße  
23a   Wohnung   Wohnung   1. OG.     136.42     9560   SKYSCRAPER 2   09   61476
  Kronberg im Taunus   Hainstraße   23a   Wohnung   Wohnung   2. OG.     135.63
    9618   SKYSCRAPER 2   G06   61476   Kronberg im Taunus   Hainstraße   23a  
Garage   Garage               9619   SKYSCRAPER 2   G07   61476   Kronberg im
Taunus   Hainstraße   23a   Garage   Garage               9634   SKYSCRAPER 2  
G08   61476   Kronberg im Taunus   Hainstraße   23a   Garage   Garage          
    9570   SKYSCRAPER 2   10   61476   Kronberg im Taunus   Hainstraße   23b  
Wohnung   Wohnung   EG.     134.23     9569   SKYSCRAPER 2   11   61476  
Kronberg im Taunus   Hainstraße   23b   Wohnung   Wohnung   1. OG.     135.19  
  9571   SKYSCRAPER 2   12   61476   Kronberg im Taunus   Hainstraße   23b  
Wohnung   Wohnung   2. OG.     133.53     9623   SKYSCRAPER 2   G09   61476  
Kronberg im Taunus   Hainstraße   23b   Garage   Garage               9622  
SKYSCRAPER 2   G10   61476   Kronberg im Taunus   Hainstraße   23b   Garage  
Garage               9621   SKYSCRAPER 2   G11   61476   Kronberg im Taunus  
Hainstraße   23b   Garage   Garage               9563   SKYSCRAPER 2       61476
  Kronberg im Taunus   Hainstraße   23b   sonstiges   Keller   1. UG.          
9565   SKYSCRAPER 2   13   61476   Kronberg im Taunus   Hainstraße   23c  
Wohnung   Wohnung   EG.     134.00     9574   SKYSCRAPER 2   14   61476  
Kronberg im Taunus   Hainstraße   23c   Wohnung   Wohnung   1. OG.     134.00  
  9568   SKYSCRAPER 2   15   61476   Kronberg im Taunus   Hainstraße   23c  
Wohnung   Wohnung   2. OG.     134.00     9638   SKYSCRAPER 2   G12   61476  
Kronberg im Taunus   Hainstraße   23c   Garage   Garage               9620  
SKYSCRAPER 2   G13   61476   Kronberg im Taunus   Hainstraße   23c   Garage  
Garage               9624   SKYSCRAPER 2   G14   61476   Kronberg im Taunus  
Hainstraße   23c   Garage   Garage               9592   SKYSCRAPER 2   .1  
61476   Kronberg im Taunus   Viktoriastraße   3   Wohnung   Wohnung   1. UG.
mitte   74.33     9594   SKYSCRAPER 2   .2   61476   Kronberg im Taunus  
Viktoriastraße   3   Wohnung   Wohnung   EG. links   115.71     9595  
SKYSCRAPER 2   .3   61476   Kronberg im Taunus   Viktoriastraße   3   Wohnung  
Wohnung   EG. rechts   113.32     9596   SKYSCRAPER 2   .4   61476   Kronberg im
Taunus   Viktoriastraße   3   Wohnung   Wohnung   1. OG. links   115.71     9597
  SKYSCRAPER 2   .5   61476   Kronberg im Taunus   Viktoriastraße   3   Wohnung
  Wohnung   1. OG. rechts   113.32     9598   SKYSCRAPER 2   .6   61476  
Kronberg im Taunus   Viktoriastraße   3   Wohnung   Wohnung   2. OG. links  
115.71     9600   SKYSCRAPER 2   .7   61476   Kronberg im Taunus  
Viktoriastraße   3   Wohnung   Wohnung   2. OG. rechts   113.32     9625  
SKYSCRAPER 2   G16   61476   Kronberg im Taunus   Viktoriastraße   3   Garage  
Garage               9626   SKYSCRAPER 2   G17   61476   Kronberg im Taunus  
Viktoriastraße   3   Garage   Garage               9627   SKYSCRAPER 2   G18  
61476   Kronberg im Taunus   Viktoriastraße   3   Garage   Garage              
9628   SKYSCRAPER 2   G19   61476   Kronberg im Taunus   Viktoriastraße   3  
Garage   Garage               9629   SKYSCRAPER 2   G20   61476   Kronberg im
Taunus   Viktoriastraße   3   Garage   Garage               9630   SKYSCRAPER 2
  G21   61476   Kronberg im Taunus   Viktoriastraße   3   Garage   Garage      
        9582   SKYSCRAPER 2       61476   Kronberg im Taunus   Viktoriastraße  
3   sonstiges   Keller   1. UG.           9591   SKYSCRAPER 2       61476  
Kronberg im Taunus   Viktoriastraße   3   sonstiges   Keller   1. UG.          
9593   SKYSCRAPER 2       61476   Kronberg im Taunus   Viktoriastraße   3  
sonstiges   Keller   1. UG.           9605   SKYSCRAPER 2   ,1   61476  
Kronberg im Taunus   Viktoriastraße   5   Wohnung   Wohnung   EG. links   115.71
    9606   SKYSCRAPER 2   ,2   61476   Kronberg im Taunus   Viktoriastraße   5  
Wohnung   Wohnung   EG. rechts   112.80     9608   SKYSCRAPER 2   ,3   61476  
Kronberg im Taunus   Viktoriastraße   5   Wohnung   Wohnung   1. OG. links  
115.71     9609   SKYSCRAPER 2   ,4   61476   Kronberg im Taunus  
Viktoriastraße   5   Wohnung   Wohnung   1. OG. rechts   113.32     9610  
SKYSCRAPER 2   ,5   61476   Kronberg im Taunus   Viktoriastraße   5   Wohnung  
Wohnung   2. OG. links   115.71     9611   SKYSCRAPER 2   ,6   61476   Kronberg
im Taunus   Viktoriastraße   5   Wohnung   Wohnung   2. OG. rechts   113.32    
9635   SKYSCRAPER 2   G15   61476   Kronberg im Taunus   Viktoriastraße   5  
Garage   Garage               9631   SKYSCRAPER 2   G22   61476   Kronberg im
Taunus   Viktoriastraße   5   Garage   Garage               9632   SKYSCRAPER 2
  G23   61476   Kronberg im Taunus   Viktoriastraße   5   Garage   Garage      
        9633   SKYSCRAPER 2   G24   61476   Kronberg im Taunus   Viktoriastraße
  5   Garage   Garage               9636   SKYSCRAPER 2   G25   61476   Kronberg
im Taunus   Viktoriastraße   5   Garage   Garage               9604   SKYSCRAPER
2       61476   Kronberg im Taunus   Viktoriastraße   5   sonstiges   Keller  
1. UG.           9602   SKYSCRAPER 2       61476   Kronberg im Taunus  
Viktoriastraße   5   sonstiges   Keller   1. UG.           9603   SKYSCRAPER 2  
    61476   Kronberg im Taunus   Viktoriastraße   5   sonstiges   Keller   1.
UG.          

65

--------------------------------------------------------------------------------




Main Portfolio


Portfolio

--------------------------------------------------------------------------------

  Adress

--------------------------------------------------------------------------------

  Locations

--------------------------------------------------------------------------------

  Area

--------------------------------------------------------------------------------

  Living space sqm

--------------------------------------------------------------------------------

  Total space sqm

--------------------------------------------------------------------------------

  Units flats

--------------------------------------------------------------------------------

  Units comm.

--------------------------------------------------------------------------------

  Units total

--------------------------------------------------------------------------------

  Garages

--------------------------------------------------------------------------------

  Carports

--------------------------------------------------------------------------------

Main   Wiener Ring 62/64   Würzburg   North - Bavaria   1,430   1,430   12   0  
12   12   0

66

--------------------------------------------------------------------------------






Bridge Portfolio (May 31, 2007)

Schedule 1B


Objekt-ID

--------------------------------------------------------------------------------

  Projektname

--------------------------------------------------------------------------------

  Whg.-Nr.

--------------------------------------------------------------------------------

  PLZ

--------------------------------------------------------------------------------

  Stadt

--------------------------------------------------------------------------------

  Straße bzw. bei Garagen/Stellpl. Straße Mieter

--------------------------------------------------------------------------------

  Hausnummer

--------------------------------------------------------------------------------

  Nutzung

--------------------------------------------------------------------------------

  Nutzungsart

--------------------------------------------------------------------------------

  Lage der Einheit

--------------------------------------------------------------------------------

  Wohn fläche m2

--------------------------------------------------------------------------------

  Gewerbe fläche inm2

--------------------------------------------------------------------------------

  offene
Verkaufsfälle

--------------------------------------------------------------------------------

14798   FRANK       86154   Augsburg   Augustastr.   2   Gewerbe   Laden   EG.
rechts       35.88     14014   FRANK       86154   Augsburg   Augustastr.   2  
Wohnung   Wohnung   EG. links   60.17         14015   FRANK       86154  
Augsburg   Augustastr.   2   Wohnung   Wohnung   EG. rechts   62.65        
14016   FRANK       86154   Augsburg   Augustastr.   2   Wohnung   Wohnung   1.
OG. links   69.89         14017   FRANK       86154   Augsburg   Augustastr.   2
  Wohnung   Wohnung   1. OG. rechts   88.41         14018   FRANK       86154  
Augsburg   Augustastr.   2   Wohnung   Wohnung   2. OG. links   60.17        
14019   FRANK       86154   Augsburg   Augustastr.   2   Wohnung   Wohnung   2.
OG. rechts   97.86         14038   FRANK       86154   Augsburg   Augustastr.  
2   Stellplatz   Stellplatz                   14039   FRANK       86154  
Augsburg   Augustastr.   2   Stellplatz   Stellplatz                   14024  
FRANK       86154   Augsburg   Augustastr.   4   Wohnung   Wohnung   2. OG.
links   60.42         14025   FRANK       86154   Augsburg   Augustastr.   4  
Wohnung   Wohnung   2. OG. rechts   60.42         14020   FRANK       86154  
Augsburg   Augustastr.   4   Wohnung   Wohnung   EG. links   60.42         14021
  FRANK       86154   Augsburg   Augustastr.   4   Wohnung   Wohnung   EG.
rechts   60.42         14022   FRANK       86154   Augsburg   Augustastr.   4  
Wohnung   Wohnung   1. OG. links   59.71         14023   FRANK       86154  
Augsburg   Augustastr.   4   Wohnung   Wohnung   1. OG. rechts   60.42        
14040   FRANK       86154   Augsburg   Augustastr.   4   Stellplatz   Stellplatz
                  14041   FRANK       86154   Augsburg   Augustastr.   4  
Stellplatz   Stellplatz                   12673   FRANK       86154   Augsburg  
Augustastr.   6   Wohnung   Wohnung   EG. links   63.09         12674   FRANK  
    86154   Augsburg   Augustastr.   6   Wohnung   Wohnung   EG. rechts   59.87
        12714   FRANK       86154   Augsburg   Augustastr.   6   Wohnung  
Wohnung   1. OG. links   63.38         12715   FRANK       86154   Augsburg  
Augustastr.   6   Wohnung   Wohnung   1. OG. rechts   59.58         12716  
FRANK       86154   Augsburg   Augustastr.   6   Wohnung   Wohnung   2. OG.
links   63.38         12717   FRANK       86154   Augsburg   Augustastr.   6  
Wohnung   Wohnung   2. OG. rechts   59.58         12723   FRANK       86154  
Augsburg   Augustastr.   8   Wohnung   Wohnung   2. OG. rechts   52.18        
12718   FRANK       86154   Augsburg   Augustastr.   8   Wohnung   Wohnung   EG.
links   71.04         12719   FRANK       86154   Augsburg   Augustastr.   8  
Wohnung   Wohnung   EG. rechts   52.18         12720   FRANK       86154  
Augsburg   Augustastr.   8   Wohnung   Wohnung   1. OG. links   71.04        
12721   FRANK       86154   Augsburg   Augustastr.   8   Wohnung   Wohnung   1.
OG. rechts   52.18         12722   FRANK       86154   Augsburg   Augustastr.  
8   Wohnung   Wohnung   2. OG. links   71.04         12724   FRANK       86154  
Augsburg   Augustastr.   10   Wohnung   Wohnung   EG. links   52.18        
12725   FRANK       86154   Augsburg   Augustastr.   10   Wohnung   Wohnung  
EG. rechts   71.29         12726   FRANK       86154   Augsburg   Augustastr.  
10   Wohnung   Wohnung   1. OG. links   52.18         12727   FRANK       86154
  Augsburg   Augustastr.   10   Wohnung   Wohnung   1. OG. rechts   71.29      
  12728   FRANK       86154   Augsburg   Augustastr.   10   Wohnung   Wohnung  
2. OG. links   52.18         12729   FRANK       86154   Augsburg   Augustastr.
  10   Wohnung   Wohnung   2. OG. rechts   71.29         12730   FRANK      
86154   Augsburg   Augustastr.   12   Wohnung   Wohnung   EG. links   61.68    
    12732   FRANK       86154   Augsburg   Augustastr.   12   Wohnung   Wohnung
  EG. rechts   63.00         12734   FRANK       86154   Augsburg   Augustastr.
  12   Wohnung   Wohnung   1. OG. links   61.68         12736   FRANK      
86154   Augsburg   Augustastr.   12   Wohnung   Wohnung   1. OG. rechts   63.00
        12738   FRANK       86154   Augsburg   Augustastr.   12   Wohnung  
Wohnung   2. OG. links   61.68         12739   FRANK       86154   Augsburg  
Augustastr.   12   Wohnung   Wohnung   2. OG. rechts   63.00         12669  
FRANK       86154   Augsburg   Augustastr.   14   Wohnung   Wohnung   EG. links
  46.50         10277   FRANK       86154   Augsburg   Augustastr.   14  
Wohnung   Wohnung   EG. mitte   27.05         10355   FRANK       86154  
Augsburg   Augustastr.   14   Wohnung   Wohnung   EG. rechts   46.50        
12671   FRANK       86154   Augsburg   Augustastr.   14   Wohnung   Wohnung   3.
OG. rechts   46.50         12672   FRANK       86154   Augsburg   Augustastr.  
14   Wohnung   Wohnung   4. OG. links   34.70         10587   FRANK       86154
  Augsburg   Augustastr.   14   Wohnung   Wohnung   2. OG. links   47.50        
12023   FRANK       86154   Augsburg   Augustastr.   14   Wohnung   Wohnung   2.
OG. mitte   27.05         12025   FRANK       86154   Augsburg   Augustastr.  
14   Wohnung   Wohnung   3. OG. links   47.25         12024   FRANK       86154
  Augsburg   Augustastr.   14   Wohnung   Wohnung   2. OG. rechts   46.50      
  12670   FRANK       86154   Augsburg   Augustastr.   14   Wohnung   Wohnung  
3. OG. mitte   27.05         10358   FRANK       86154   Augsburg   Augustastr.
  14   Wohnung   Wohnung   1. OG. links   47.25         10362   FRANK      
86154   Augsburg   Augustastr.   14   Wohnung   Wohnung   1. OG. mitte   27.05  
      10488   FRANK       86154   Augsburg   Augustastr.   14   Wohnung  
Wohnung   1. OG. rechts   46.50         12756   FRANK       86154   Augsburg  
Augustastr.   16   Wohnung   Wohnung   2. OG. links   48.44         12760  
FRANK       86154   Augsburg   Augustastr.   16   Wohnung   Wohnung   2. OG.
rechts   48.00         12758   FRANK       86154   Augsburg   Augustastr.   16  
Wohnung   Wohnung   2. OG. mitte   36.06         12740   FRANK       86154  
Augsburg   Augustastr.   16   Wohnung   Wohnung   EG. links   48.44        
12741   FRANK       86154   Augsburg   Augustastr.   16   Wohnung   Wohnung  
EG. mitte   36.06         12745   FRANK       86154   Augsburg   Augustastr.  
16   Wohnung   Wohnung   1. OG. links   48.44         12743   FRANK       86154
  Augsburg   Augustastr.   16   Wohnung   Wohnung   EG. rechts   48.00        
12754   FRANK       86154   Augsburg   Augustastr.   16   Wohnung   Wohnung   1.
OG. mitte   36.06         12755   FRANK       86154   Augsburg   Augustastr.  
16   Wohnung   Wohnung   1. OG. rechts   48.00         12761   FRANK       86154
  Augsburg   Augustastr.   18   Wohnung   Wohnung   EG. links   66.24        
12762   FRANK       86154   Augsburg   Augustastr.   18   Wohnung   Wohnung  
EG. rechts   66.24         12763   FRANK       86154   Augsburg   Augustastr.  
18   Wohnung   Wohnung   1. OG. links   66.24         12764   FRANK       86154
  Augsburg   Augustastr.   18   Wohnung   Wohnung   1. OG. rechts   66.24      
  12765   FRANK       86154   Augsburg   Augustastr.   18   Wohnung   Wohnung  
2. OG. links   66.24         12766   FRANK       86154   Augsburg   Augustastr.
  18   Wohnung   Wohnung   2. OG. rechts   66.24         12772   FRANK      
86154   Augsburg   Augustastr.   20   Wohnung   Wohnung   1. OG. mitte   36.06  
      12773   FRANK       86154   Augsburg   Augustastr.   20   Wohnung  
Wohnung   1. OG. rechts   48.00         12767   FRANK       86154   Augsburg  
Augustastr.   20   Wohnung   Wohnung   EG. links   48.00         12768   FRANK  
    86154   Augsburg   Augustastr.   20   Wohnung   Wohnung   EG. mitte   36.06
        12769   FRANK       86154   Augsburg   Augustastr.   20   Wohnung  
Wohnung   EG. rechts   48.00         12770   FRANK       86154   Augsburg  
Augustastr.   20   Wohnung   Wohnung   1. OG. links   48.00         12786  
FRANK       86154   Augsburg   Augustastr.   20   Wohnung   Wohnung   2. OG.
mitte   36.06         12787   FRANK       86154   Augsburg   Augustastr.   20  
Wohnung   Wohnung   2. OG. rechts   48.00         12783   FRANK       86154  
Augsburg   Augustastr.   20   Wohnung   Wohnung   2. OG. links   48.00        
12792   FRANK       86154   Augsburg   Augustastr.   22   Wohnung   Wohnung   2.
OG. rechts   52.15         12793   FRANK       86154   Augsburg   Augustastr.  
22   Wohnung   Wohnung   2. OG. links   52.15         12788   FRANK       86154
  Augsburg   Augustastr.   22   Wohnung   Wohnung   EG. links   52.15        
12789   FRANK       86154   Augsburg   Augustastr.   22   Wohnung   Wohnung  
EG. rechts   52.15         12790   FRANK       86154   Augsburg   Augustastr.  
22   Wohnung   Wohnung   1. OG. links   52.15         12791   FRANK       86154
  Augsburg   Augustastr.   22   Wohnung   Wohnung   1. OG. rechts   52.15      
  12794   FRANK       86154   Augsburg   Augustastr.   24   Wohnung   Wohnung  
EG. links   52.15         12795   FRANK       86154   Augsburg   Augustastr.  
24   Wohnung   Wohnung   EG. rechts   52.15         12796   FRANK       86154  
Augsburg   Augustastr.   24   Wohnung   Wohnung   1. OG. links   52.15        
12797   FRANK       86154   Augsburg   Augustastr.   24   Wohnung   Wohnung   1.
OG. rechts   52.88         12798   FRANK       86154   Augsburg   Augustastr.  
24   Wohnung   Wohnung   2. OG. links   52.15         12799   FRANK       86154
  Augsburg   Augustastr.   24   Wohnung   Wohnung   2. OG. rechts   52.88      
  13942   FRANK       86154   Augsburg   Bleicherbreite   9   Stellplatz  
Stellplatz                   13944   FRANK       86154   Augsburg  
Bleicherbreite   9   Stellplatz   Stellplatz                   13916   FRANK    
  86154   Augsburg   Bleicherbreite   9   Wohnung   Wohnung   2. OG. links  
46.75         13917   FRANK       86154   Augsburg   Bleicherbreite   9  
Wohnung   Wohnung   2. OG. rechts   62.33         13936   FRANK       86154  
Augsburg   Bleicherbreite   9   Stellplatz   Stellplatz                   13912
  FRANK       86154   Augsburg   Bleicherbreite   9   Wohnung   Wohnung   EG.
links   46.75         13913   FRANK       86154   Augsburg   Bleicherbreite   9
  Wohnung   Wohnung   EG. rechts   62.33         13914   FRANK       86154  
Augsburg   Bleicherbreite   9   Wohnung   Wohnung   1. OG. links   46.75        
13915   FRANK       86154   Augsburg   Bleicherbreite   9   Wohnung   Wohnung  
1. OG. rechts   62.33         13943   FRANK       86154   Augsburg  
Bleicherbreite   15   Stellplatz   Stellplatz                   13924   FRANK  
    86154   Augsburg   Bleicherbreite   15   Wohnung   Wohnung   EG. links  
46.75         13925   FRANK       86154   Augsburg   Bleicherbreite   15  
Wohnung   Wohnung   EG. rechts   62.33         13937   FRANK       86154  
Augsburg   Bleicherbreite   15   Stellplatz   Stellplatz                   13926
  FRANK       86154   Augsburg   Bleicherbreite   15   Wohnung   Wohnung   1.
OG. links   46.75         13927   FRANK       86154   Augsburg   Bleicherbreite
  15   Wohnung   Wohnung   1. OG. rechts   62.33         13928   FRANK      
86154   Augsburg   Bleicherbreite   15   Wohnung   Wohnung   2. OG. links  
46.75         13929   FRANK       86154   Augsburg   Bleicherbreite   15  
Wohnung   Wohnung   2. OG. rechts   62.33         13938   FRANK       86154  
Augsburg   Bleicherbreite   15a   Stellplatz   Stellplatz                  
13941   FRANK       86154   Augsburg   Bleicherbreite   15a   Stellplatz  
Stellplatz                   13930   FRANK       86154   Augsburg  
Bleicherbreite   15a   Wohnung   Wohnung   EG. links   48.34         13931  
FRANK       86154   Augsburg   Bleicherbreite   15a   Wohnung   Wohnung   EG.
rechts   62.33         13932   FRANK       86154   Augsburg   Bleicherbreite  
15a   Wohnung   Wohnung   1. OG. links   48.34         13933   FRANK       86154
  Augsburg   Bleicherbreite   15a   Wohnung   Wohnung   1. OG. rechts   62.33  
      13934   FRANK       86154   Augsburg   Bleicherbreite   15a   Wohnung  
Wohnung   2. OG. links   48.34         13935   FRANK       86154   Augsburg  
Bleicherbreite   15a   Wohnung   Wohnung   2. OG. rechts   62.33         13939  
FRANK       86154   Augsburg   Bleicherbreite   9a   Stellplatz   Stellplatz    
              13940   FRANK       86154   Augsburg   Bleicherbreite   9a  
Stellplatz   Stellplatz                   13918   FRANK       86154   Augsburg  
Bleicherbreite   9a   Wohnung   Wohnung   EG. links   48.34        


67

--------------------------------------------------------------------------------



13919   FRANK       86154   Augsburg   Bleicherbreite   9a   Wohnung   Wohnung  
EG. rechts   62.33         13920   FRANK       86154   Augsburg   Bleicherbreite
  9a   Wohnung   Wohnung   1. OG. links   48.34         13921   FRANK      
86154   Augsburg   Bleicherbreite   9a   Wohnung   Wohnung   1. OG. rechts  
62.33         13922   FRANK       86154   Augsburg   Bleicherbreite   9a  
Wohnung   Wohnung   2. OG. links   48.34         13923   FRANK       86154  
Augsburg   Bleicherbreite   9a   Wohnung   Wohnung   2. OG. rechts   62.33      
  14789   FRANK       86165   Augsburg   Cortiusstr.   3   Gewerbe   Laden   EG.
mitte       324.61     14790   FRANK       86165   Augsburg   Cortiusstr.   3  
Gewerbe   Laden   EG. mitte       32.32     14791   FRANK       86165   Augsburg
  Cortiusstr.   3   Gewerbe   Laden   EG. mitte       32.32     14795   FRANK  
    86165   Augsburg   Cortiusstr.   3   Gewerbe   Laden             225.48    
14792   FRANK       86165   Augsburg   Cortiusstr.   3   Gewerbe   Laden   EG.
mitte       67.52     14793   FRANK       86165   Augsburg   Cortiusstr.   3  
Gewerbe   Laden   EG. mitte       129.77     14796   FRANK       86154  
Augsburg   Donauwörther Str.   157   Gewerbe   Laden   1. OG. rechts       94.69
    14797   FRANK       86154   Augsburg   Donauwörther Str.   157   Gewerbe  
Laden   EG. links       507.02     14008   FRANK       86154   Augsburg  
Donauwörther Str.   157   Wohnung   Wohnung   1. OG. links   65.61         14009
  FRANK       86154   Augsburg   Donauwörther Str.   157   Wohnung   Wohnung  
2. OG. links   92.33         14010   FRANK       86154   Augsburg   Donauwörther
Str.   157   Wohnung   Wohnung   2. OG. links   96.91         14011   FRANK    
  86154   Augsburg   Donauwörther Str.   157   Wohnung   Wohnung   2. OG. rechts
  65.61         14012   FRANK       86154   Augsburg   Donauwörther Str.   157  
Wohnung   Wohnung   3. OG. links   44.09         14013   FRANK       86154  
Augsburg   Donauwörther Str.   157   Wohnung   Wohnung   3. OG. rechts   67.24  
      14231   FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung  
Wohnung   EG. links   33.00         14232   FRANK       86167   Augsburg  
Elisabethstr.   31   Wohnung   Wohnung   EG. rechts   33.00         14233  
FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung   EG.
mitte links   37.00         14234   FRANK       86167   Augsburg   Elisabethstr.
  31   Wohnung   Wohnung   EG. mitte rechts   37.00         14235   FRANK      
86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung   1. OG. links   33.00
        14236   FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung  
Wohnung   1. OG. rechts   33.00         14237   FRANK       86167   Augsburg  
Elisabethstr.   31   Wohnung   Wohnung   1. OG. mitte links   37.00        
14238   FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung  
1. OG. mitte rechts   37.00         14239   FRANK       86167   Augsburg  
Elisabethstr.   31   Wohnung   Wohnung   2. OG. links   33.00         14240  
FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung   2. OG.
rechts   70.00         14241   FRANK       86167   Augsburg   Elisabethstr.   31
  Wohnung   Wohnung   2. OG. mitte links   37.00         14242   FRANK      
86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung   3. OG. links   33.00
        14243   FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung  
Wohnung   3. OG. rechts   33.00         14246   FRANK       86167   Augsburg  
Elisabethstr.   31   Wohnung   Wohnung   3. OG. mitte links   37.00        
14248   FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung  
3. OG. mitte rechts   37.00         14250   FRANK       86167   Augsburg  
Elisabethstr.   31   Wohnung   Wohnung   4. OG. rechts   33.00         14252  
FRANK       86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung   4. OG.
links   33.00         14253   FRANK       86167   Augsburg   Elisabethstr.   31
  Wohnung   Wohnung   4. OG. mitte links   37.00         14254   FRANK      
86167   Augsburg   Elisabethstr.   31   Wohnung   Wohnung   4. OG. mitte rechts
  37.00         14383   FRANK       86167   Augsburg   Elisabethstr.   31  
Stellplatz   Stellplatz                   14385   FRANK       86167   Augsburg  
Elisabethstr.   31   Stellplatz   Stellplatz                   14386   FRANK    
  86167   Augsburg   Elisabethstr.   31   Stellplatz   Stellplatz              
    14388   FRANK       86167   Augsburg   Elisabethstr.   31   Stellplatz  
Stellplatz                   14261   FRANK       86167   Augsburg  
Elisabethstr.   33   Wohnung   Wohnung   1. OG. mitte rechts   37.00        
14262   FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung  
1. OG. mitte links   37.00         14263   FRANK       86167   Augsburg  
Elisabethstr.   33   Wohnung   Wohnung   2. OG. links   33.00         14264  
FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung   2. OG.
rechts   33.00         14265   FRANK       86167   Augsburg   Elisabethstr.   33
  Wohnung   Wohnung   2. OG. mitte links   37.00         14266   FRANK      
86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung   2. OG. mitte rechts
  37.00         14267   FRANK       86167   Augsburg   Elisabethstr.   33  
Wohnung   Wohnung   3. OG. links   33.00         14268   FRANK       86167  
Augsburg   Elisabethstr.   33   Wohnung   Wohnung   3. OG. rechts   33.00      
  14272   FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung
  3. OG. mitte links   37.00         14274   FRANK       86167   Augsburg  
Elisabethstr.   33   Wohnung   Wohnung   3. OG. mitte rechts   37.00        
14391   FRANK       86167   Augsburg   Elisabethstr.   33   Stellplatz  
Stellplatz                   14393   FRANK       86167   Augsburg  
Elisabethstr.   33   Stellplatz   Stellplatz                   14394   FRANK    
  86167   Augsburg   Elisabethstr.   33   Stellplatz   Stellplatz              
    14255   FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung  
Wohnung   EG. links   33.00         14256   FRANK       86167   Augsburg  
Elisabethstr.   33   Wohnung   Wohnung   EG. rechts   33.00         14257  
FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung   EG.
mitte links   37.00         14258   FRANK       86167   Augsburg   Elisabethstr.
  33   Wohnung   Wohnung   EG. mitte rechts   37.00         14259   FRANK      
86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung   1. OG. links   33.00
        14260   FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung  
Wohnung   1. OG. rechts   33.00         14276   FRANK       86167   Augsburg  
Elisabethstr.   33   Wohnung   Wohnung   4. OG. links   33.00         14279  
FRANK       86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung   4. OG.
rechts   33.00         14281   FRANK       86167   Augsburg   Elisabethstr.   33
  Wohnung   Wohnung   4. OG. mitte links   37.00         14282   FRANK      
86167   Augsburg   Elisabethstr.   33   Wohnung   Wohnung   4. OG. mitte rechts
  37.00         14389   FRANK       86167   Augsburg   Elisabethstr.   33  
Stellplatz   Stellplatz                   14788   FRANK       86167   Augsburg  
Elisabethstr.   331/2   Gewerbe   Laden   EG. mitte       65.00     14228  
FRANK       86167   Augsburg   Elisabethstr.   331/2   Wohnung   Wohnung   1.
OG. mitte   49.23         14229   FRANK       86167   Augsburg   Elisabethstr.  
331/2   Wohnung   Wohnung   2. OG. mitte   49.23         14230   FRANK      
86167   Augsburg   Elisabethstr.   331/2   Wohnung   Wohnung   3. OG. mitte  
49.54         14290   FRANK       86167   Augsburg   Elisabethstr.   35  
Wohnung   Wohnung   1. OG. links   33.00         14291   FRANK       86167  
Augsburg   Elisabethstr.   35   Wohnung   Wohnung   1. OG. mitte links   38.00  
      14293   FRANK       86167   Augsburg   Elisabethstr.   35   Wohnung  
Wohnung   2. OG. rechts   44.00         14295   FRANK       86167   Augsburg  
Elisabethstr.   35   Wohnung   Wohnung   2. OG. mitte rechts   49.00        
14297   FRANK       86167   Augsburg   Elisabethstr.   35   Wohnung   Wohnung  
2. OG. links   33.00         14298   FRANK       86167   Augsburg  
Elisabethstr.   35   Wohnung   Wohnung   2. OG. mitte links   38.00        
14301   FRANK       86167   Augsburg   Elisabethstr.   35   Wohnung   Wohnung  
3. OG. mitte rechts   49.00         14303   FRANK       86167   Augsburg  
Elisabethstr.   35   Wohnung   Wohnung   3. OG. links   33.00         14305  
FRANK       86167   Augsburg   Elisabethstr.   35   Wohnung   Wohnung   3. OG.
mitte links   38.00         14306   FRANK       86167   Augsburg   Elisabethstr.
  35   Wohnung   Wohnung   4. OG. rechts   44.00         14308   FRANK      
86167   Augsburg   Elisabethstr.   35   Wohnung   Wohnung   4. OG. mitte rechts
  49.00         14310   FRANK       86167   Augsburg   Elisabethstr.   35  
Wohnung   Wohnung   4. OG. links   33.00         14284   FRANK       86167  
Augsburg   Elisabethstr.   35   Wohnung   Wohnung   EG. rechts   44.00        
14285   FRANK       86167   Augsburg   Elisabethstr.   35   Wohnung   Wohnung  
EG. mitte rechts   49.00         14286   FRANK       86167   Augsburg  
Elisabethstr.   35   Wohnung   Wohnung   EG. links   33.00         14287   FRANK
      86167   Augsburg   Elisabethstr.   35   Wohnung   Wohnung   EG. mitte
links   38.00         14288   FRANK       86167   Augsburg   Elisabethstr.   35
  Wohnung   Wohnung   1. OG. rechts   44.00         14289   FRANK       86167  
Augsburg   Elisabethstr.   35   Wohnung   Wohnung   1. OG. mitte rechts   49.00
        14299   FRANK       86167   Augsburg   Elisabethstr.   35   Wohnung  
Wohnung   3. OG. rechts   44.00         14312   FRANK       86167   Augsburg  
Elisabethstr.   35   Wohnung   Wohnung   4. OG. mitte links   38.00        
14329   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung  
2. OG. links   44.00         14331   FRANK       86167   Augsburg  
Elisabethstr.   37   Wohnung   Wohnung   2. OG. mitte links   49.00        
14332   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung  
2. OG. rechts   33.00         14334   FRANK       86167   Augsburg  
Elisabethstr.   37   Wohnung   Wohnung   2. OG. mitte rechts   38.00        
14336   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung  
3. OG. links   44.00         14337   FRANK       86167   Augsburg  
Elisabethstr.   37   Wohnung   Wohnung   3. OG. mitte links   49.00        
14339   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung  
3. OG. rechts   33.00         14341   FRANK       86167   Augsburg  
Elisabethstr.   37   Wohnung   Wohnung   3. OG. mitte rechts   38.00        
14342   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung  
4. OG. links   44.00         14345   FRANK       86167   Augsburg  
Elisabethstr.   37   Wohnung   Wohnung   4. OG. mitte links   49.00        
14315   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung  
EG. links   44.00         14317   FRANK       86167   Augsburg   Elisabethstr.  
37   Wohnung   Wohnung   EG. mitte links   49.00         14319   FRANK      
86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung   EG. rechts   33.00  
      14321   FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung  
Wohnung   EG. mitte rechts   38.00         14323   FRANK       86167   Augsburg
  Elisabethstr.   37   Wohnung   Wohnung   1. OG. links   44.00         14324  
FRANK       86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung   1. OG.
mitte links   49.00         14326   FRANK       86167   Augsburg   Elisabethstr.
  37   Wohnung   Wohnung   1. OG. rechts   33.00         14328   FRANK      
86167   Augsburg   Elisabethstr.   37   Wohnung   Wohnung   1. OG. mitte rechts
  38.00         14346   FRANK       86167   Augsburg   Elisabethstr.   37  
Wohnung   Wohnung   4. OG. rechts   33.00         14348   FRANK       86167  
Augsburg   Elisabethstr.   37   Wohnung   Wohnung   4. OG. mitte rechts   38.00
        14361   FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung  
Wohnung   1. OG. mitte rechts   50.00         14362   FRANK       86167  
Augsburg   Elisabethstr.   39   Wohnung   Wohnung   1. OG. links   45.00        
14363   FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung  
1. OG. mitte links   51.00         14364   FRANK       86167   Augsburg  
Elisabethstr.   39   Wohnung   Wohnung   2. OG. rechts   45.00         14365  
FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung   2. OG.
mitte rechts   50.00         14366   FRANK       86167   Augsburg  
Elisabethstr.   39   Wohnung   Wohnung   2. OG. links   45.00         14367  
FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung   2. OG.
mitte links   51.00         14368   FRANK       86167   Augsburg   Elisabethstr.
  39   Wohnung   Wohnung   3. OG. rechts   45.00         14369   FRANK      
86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung   3. OG. mitte rechts
  49.00         14370   FRANK       86167   Augsburg   Elisabethstr.   39  
Wohnung   Wohnung   3. OG. links   45.00         14350   FRANK       86167  
Augsburg   Elisabethstr.   39   Wohnung   Wohnung   EG. rechts   45.00        
14353   FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung  
EG. mitte rechts   50.00         14356   FRANK       86167   Augsburg  
Elisabethstr.   39   Wohnung   Wohnung   EG. links   45.00         14358   FRANK
      86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung   EG. mitte
links   51.00         14360   FRANK       86167   Augsburg   Elisabethstr.   39
  Wohnung   Wohnung   1. OG. rechts   45.00         14372   FRANK       86167  
Augsburg   Elisabethstr.   39   Wohnung   Wohnung   3. OG. mitte links   51.00  
      14375   FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung  
Wohnung   4. OG. rechts   45.00         14376   FRANK       86167   Augsburg  
Elisabethstr.   39   Wohnung   Wohnung   4. OG. mitte rechts   49.00        

68

--------------------------------------------------------------------------------





14379   FRANK       86167   Augsburg   Elisabethstr.   39   Wohnung   Wohnung  
4. OG. links   45.00         14380   FRANK       86167   Augsburg  
Elisabethstr.   39   Wohnung   Wohnung   4. OG. mitte links   51.00        
14201   FRANK       86167   Augsburg   Elisabethstr.   41   Wohnung   Wohnung  
4. OG. rechts   46.07         14202   FRANK       86167   Augsburg  
Elisabethstr.   41   Wohnung   Wohnung   4. OG. links   46.73         14226  
FRANK       86167   Augsburg   Elisabethstr.   41   Stellplatz   Stellplatz    
              14227   FRANK       86167   Augsburg   Elisabethstr.   41  
Stellplatz   Stellplatz                   14193   FRANK       86167   Augsburg  
Elisabethstr.   41   Wohnung   Wohnung   EG. rechts   44.02         14194  
FRANK       86167   Augsburg   Elisabethstr.   41   Wohnung   Wohnung   EG.
links   44.02         14195   FRANK       86167   Augsburg   Elisabethstr.   41
  Wohnung   Wohnung   1. OG. rechts   45.19         14196   FRANK       86167  
Augsburg   Elisabethstr.   41   Wohnung   Wohnung   1. OG. links   45.19        
14197   FRANK       86167   Augsburg   Elisabethstr.   41   Wohnung   Wohnung  
2. OG. rechts   46.07         14198   FRANK       86167   Augsburg  
Elisabethstr.   41   Wohnung   Wohnung   2. OG. links   46.73         14199  
FRANK       86167   Augsburg   Elisabethstr.   41   Wohnung   Wohnung   3. OG.
rechts   46.07         14200   FRANK       86167   Augsburg   Elisabethstr.   41
  Wohnung   Wohnung   3. OG. links   46.73         14203   FRANK       86167  
Augsburg   Elisabethstr.   43   Wohnung   Wohnung   EG. rechts   43.27        
14204   FRANK       86167   Augsburg   Elisabethstr.   43   Wohnung   Wohnung  
EG. links   44.02         14205   FRANK       86167   Augsburg   Elisabethstr.  
43   Wohnung   Wohnung   1. OG. rechts   45.14         14206   FRANK       86167
  Augsburg   Elisabethstr.   43   Wohnung   Wohnung   1. OG. links   45.19      
  14207   FRANK       86167   Augsburg   Elisabethstr.   43   Wohnung   Wohnung
  2. OG. rechts   46.01         14208   FRANK       86167   Augsburg  
Elisabethstr.   43   Wohnung   Wohnung   2. OG. links   46.07         14209  
FRANK       86167   Augsburg   Elisabethstr.   43   Wohnung   Wohnung   3. OG.
rechts   46.01         14210   FRANK       86167   Augsburg   Elisabethstr.   43
  Wohnung   Wohnung   3. OG. links   46.07         14211   FRANK       86167  
Augsburg   Elisabethstr.   43   Wohnung   Wohnung   4. OG. rechts   46.01      
  14212   FRANK       86167   Augsburg   Elisabethstr.   43   Wohnung   Wohnung
  4. OG. links   46.07         14181   FRANK       86167   Augsburg  
Elisabethstr.   45   Wohnung   Wohnung   4. OG. rechts   46.07         14182  
FRANK       86167   Augsburg   Elisabethstr.   45   Wohnung   Wohnung   4. OG.
links   45.31         14173   FRANK       86167   Augsburg   Elisabethstr.   45
  Wohnung   Wohnung   EG. rechts   44.02         14174   FRANK       86167  
Augsburg   Elisabethstr.   45   Wohnung   Wohnung   EG. links   43.27        
14175   FRANK       86167   Augsburg   Elisabethstr.   45   Wohnung   Wohnung  
1. OG. rechts   45.19         14176   FRANK       86167   Augsburg  
Elisabethstr.   45   Wohnung   Wohnung   1. OG. links   44.45         14177  
FRANK       86167   Augsburg   Elisabethstr.   45   Wohnung   Wohnung   2. OG.
rechts   46.07         14178   FRANK       86167   Augsburg   Elisabethstr.   45
  Wohnung   Wohnung   2. OG. links   45.31         14179   FRANK       86167  
Augsburg   Elisabethstr.   45   Wohnung   Wohnung   3. OG. rechts   46.07      
  14180   FRANK       86167   Augsburg   Elisabethstr.   45   Wohnung   Wohnung
  3. OG. links   45.31         14183   FRANK       86167   Augsburg  
Elisabethstr.   47   Wohnung   Wohnung   EG. rechts   44.02         14184  
FRANK       86167   Augsburg   Elisabethstr.   47   Wohnung   Wohnung   EG.
links   44.02         14185   FRANK       86167   Augsburg   Elisabethstr.   47
  Wohnung   Wohnung   1. OG. rechts   45.19         14186   FRANK       86167  
Augsburg   Elisabethstr.   47   Wohnung   Wohnung   1. OG. links   45.19        
14187   FRANK       86167   Augsburg   Elisabethstr.   47   Wohnung   Wohnung  
2. OG. rechts   46.07         14188   FRANK       86167   Augsburg  
Elisabethstr.   47   Wohnung   Wohnung   2. OG. links   46.07         14189  
FRANK       86167   Augsburg   Elisabethstr.   47   Wohnung   Wohnung   3. OG.
rechts   46.07         14190   FRANK       86167   Augsburg   Elisabethstr.   47
  Wohnung   Wohnung   3. OG. links   46.07         14191   FRANK       86167  
Augsburg   Elisabethstr.   47   Wohnung   Wohnung   4. OG. rechts   46.07      
  14192   FRANK       86167   Augsburg   Elisabethstr.   47   Wohnung   Wohnung
  4. OG. links   46.07         14161   FRANK       86167   Augsburg  
Elisabethstr.   49   Wohnung   Wohnung   4. OG. rechts   46.01         14162  
FRANK       86167   Augsburg   Elisabethstr.   49   Wohnung   Wohnung   4. OG.
links   46.07         14153   FRANK       86167   Augsburg   Elisabethstr.   49
  Wohnung   Wohnung   EG. rechts   43.27         14154   FRANK       86167  
Augsburg   Elisabethstr.   49   Wohnung   Wohnung   EG. links   44.02        
14155   FRANK       86167   Augsburg   Elisabethstr.   49   Wohnung   Wohnung  
1. OG. rechts   45.14         14156   FRANK       86167   Augsburg  
Elisabethstr.   49   Wohnung   Wohnung   1. OG. links   45.19         14157  
FRANK       86167   Augsburg   Elisabethstr.   49   Wohnung   Wohnung   2. OG.
rechts   46.01         14158   FRANK       86167   Augsburg   Elisabethstr.   49
  Wohnung   Wohnung   2. OG. links   46.07         14159   FRANK       86167  
Augsburg   Elisabethstr.   49   Wohnung   Wohnung   3. OG. rechts   46.01      
  14160   FRANK       86167   Augsburg   Elisabethstr.   49   Wohnung   Wohnung
  3. OG. links   46.07         14163   FRANK       86167   Augsburg  
Elisabethstr.   51   Wohnung   Wohnung   EG. rechts   44.02         14164  
FRANK       86167   Augsburg   Elisabethstr.   51   Wohnung   Wohnung   EG.
links   43.27         14165   FRANK       86167   Augsburg   Elisabethstr.   51
  Wohnung   Wohnung   1. OG. rechts   45.19         14166   FRANK       86167  
Augsburg   Elisabethstr.   51   Wohnung   Wohnung   1. OG. links   44.45        
14167   FRANK       86167   Augsburg   Elisabethstr.   51   Wohnung   Wohnung  
2. OG. rechts   46.07         14168   FRANK       86167   Augsburg  
Elisabethstr.   51   Wohnung   Wohnung   2. OG. links   45.31         14169  
FRANK       86167   Augsburg   Elisabethstr.   51   Wohnung   Wohnung   3. OG.
rechts   46.07         14170   FRANK       86167   Augsburg   Elisabethstr.   51
  Wohnung   Wohnung   3. OG. links   45.31         14171   FRANK       86167  
Augsburg   Elisabethstr.   51   Wohnung   Wohnung   4. OG. rechts   46.07      
  14172   FRANK       86167   Augsburg   Elisabethstr.   51   Wohnung   Wohnung
  4. OG. links   45.31         14222   FRANK       86167   Augsburg  
Elisabethstr.   53   Wohnung   Wohnung   4. OG. rechts   46.62         14223  
FRANK       86167   Augsburg   Elisabethstr.   53   Wohnung   Wohnung   4. OG.
links   46.07         14213   FRANK       86167   Augsburg   Elisabethstr.   53
  Wohnung   Wohnung   EG. rechts   44.02         14214   FRANK       86167  
Augsburg   Elisabethstr.   53   Wohnung   Wohnung   EG. links   44.02        
14215   FRANK       86167   Augsburg   Elisabethstr.   53   Wohnung   Wohnung  
1. OG. rechts   45.65         14216   FRANK       86167   Augsburg  
Elisabethstr.   53   Wohnung   Wohnung   1. OG. links   45.19         14217  
FRANK       86167   Augsburg   Elisabethstr.   53   Wohnung   Wohnung   2. OG.
rechts   46.62         14218   FRANK       86167   Augsburg   Elisabethstr.   53
  Wohnung   Wohnung   2. OG. links   46.07         14219   FRANK       86167  
Augsburg   Elisabethstr.   53   Wohnung   Wohnung   3. OG. rechts   46.62      
  14220   FRANK       86167   Augsburg   Elisabethstr.   53   Wohnung   Wohnung
  3. OG. links   46.07         14787   FRANK       86167   Augsburg  
Elisabethstr.   55   Gewerbe   Laden   EG. mitte       63.19     14149   FRANK  
    86167   Augsburg   Elisabethstr.   55   Wohnung   Wohnung   1. OG. mitte  
64.35         14150   FRANK       86167   Augsburg   Elisabethstr.   55  
Wohnung   Wohnung   2. OG. mitte   66.26         14151   FRANK       86167  
Augsburg   Elisabethstr.   55   Wohnung   Wohnung   3. OG. mitte   66.26        
14152   FRANK       86167   Augsburg   Elisabethstr.   55   Wohnung   Wohnung  
4. OG. mitte   66.26         12831   FRANK       86161   Augsburg  
Engelbergerstr.   4   Stellplatz   Stellplatz                   12832   FRANK  
    86161   Augsburg   Engelbergerstr.   4   Stellplatz   Stellplatz            
      12833   FRANK       86161   Augsburg   Engelbergerstr.   4   Stellplatz  
Stellplatz                   12834   FRANK       86161   Augsburg  
Engelbergerstr.   4   Stellplatz   Stellplatz                   12867   FRANK  
    86161   Augsburg   Engelbergerstr.   4   Stellplatz   Stellplatz            
      12868   FRANK       86161   Augsburg   Engelbergerstr.   4   Stellplatz  
Stellplatz                   12869   FRANK       86161   Augsburg  
Engelbergerstr.   4   Stellplatz   Stellplatz                   12870   FRANK  
    86161   Augsburg   Engelbergerstr.   4   Stellplatz   Stellplatz            
      12871   FRANK       86161   Augsburg   Engelbergerstr.   4   Stellplatz  
Stellplatz                   12872   FRANK       86161   Augsburg  
Engelbergerstr.   4   Stellplatz   Stellplatz                   12873   FRANK  
    86161   Augsburg   Engelbergerstr.   4   Stellplatz   Stellplatz            
      12875   FRANK       86161   Augsburg   Engelbergerstr.   4   Stellplatz  
Stellplatz                   12876   FRANK       86161   Augsburg  
Engelbergerstr.   4   Stellplatz   Stellplatz                   12877   FRANK  
    86161   Augsburg   Engelbergerstr.   4   Stellplatz   Stellplatz            
      14799   FRANK       86154   Augsburg   Eschenhofstr.   36   Gewerbe  
Laden   EG. rechts       33.04     14800   FRANK       86154   Augsburg  
Eschenhofstr.   36   Gewerbe   Laden   EG. rechts       66.94     14026   FRANK
      86154   Augsburg   Eschenhofstr.   36   Wohnung   Wohnung   EG. links  
64.04         14027   FRANK       86154   Augsburg   Eschenhofstr.   36  
Wohnung   Wohnung   1. OG. links   61.43         14028   FRANK       86154  
Augsburg   Eschenhofstr.   36   Wohnung   Wohnung   1. OG. rechts   91.86      
  14029   FRANK       86154   Augsburg   Eschenhofstr.   36   Wohnung   Wohnung
  2. OG. links   61.43         14030   FRANK       86154   Augsburg  
Eschenhofstr.   36   Wohnung   Wohnung   2. OG. rechts   91.86         14031  
FRANK       86154   Augsburg   Eschenhofstr.   36   Wohnung   Wohnung   3. OG.
mitte   81.17         14032   FRANK       86154   Augsburg   Eschenhofstr.   38
  Wohnung   Wohnung   EG. rechts   49.68         14033   FRANK       86154  
Augsburg   Eschenhofstr.   38   Wohnung   Wohnung   EG. links   49.68        
14034   FRANK       86154   Augsburg   Eschenhofstr.   38   Wohnung   Wohnung  
1. OG. rechts   49.68         14035   FRANK       86154   Augsburg  
Eschenhofstr.   38   Wohnung   Wohnung   1. OG. links   49.68         14036  
FRANK       86154   Augsburg   Eschenhofstr.   38   Wohnung   Wohnung   2. OG.
rechts   49.68         14037   FRANK       86154   Augsburg   Eschenhofstr.   38
  Wohnung   Wohnung   2. OG. links   49.68         13461   FRANK       86156  
Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz                   13463
  FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz  
                13464   FRANK       86156   Augsburg   Eulenhorst   Garage  
Stellplatz   Stellplatz                   13466   FRANK       86156   Augsburg  
Eulenhorst   Garage   Stellplatz   Stellplatz                   13467   FRANK  
    86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz            
      13468   FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz  
Stellplatz                   13469   FRANK       86156   Augsburg   Eulenhorst  
Garage   Stellplatz   Stellplatz                   13470   FRANK       86156  
Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz                   13471
  FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz  
                13484   FRANK       86156   Augsburg   Eulenhorst   Garage  
Stellplatz   Stellplatz                   13485   FRANK       86156   Augsburg  
Eulenhorst   Garage   Stellplatz   Stellplatz                   13486   FRANK  
    86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz            
      13487   FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz  
Stellplatz                   13488   FRANK       86156   Augsburg   Eulenhorst  
Garage   Stellplatz   Stellplatz                   13489   FRANK       86156  
Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz                   13490
  FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz  
                13473   FRANK       86156   Augsburg   Eulenhorst   Garage  
Stellplatz   Stellplatz                   13474   FRANK       86156   Augsburg  
Eulenhorst   Garage   Stellplatz   Stellplatz                   13475   FRANK  
    86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz            
      13476   FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz  
Stellplatz                   13478   FRANK       86156   Augsburg   Eulenhorst  
Garage   Stellplatz   Stellplatz                  


69

--------------------------------------------------------------------------------



13479   FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz  
Stellplatz                   13480   FRANK       86156   Augsburg   Eulenhorst  
Garage   Stellplatz   Stellplatz                   13481   FRANK       86156  
Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz                   13482
  FRANK       86156   Augsburg   Eulenhorst   Garage   Stellplatz   Stellplatz  
                13483   FRANK       86156   Augsburg   Eulenhorst   Garage  
Stellplatz   Stellplatz                   13206   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   1 a   Wohnung   Wohnung   EG. links   86.85         13207  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   1 a   Wohnung   Wohnung  
EG. rechts   70.36         13208   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   1 a   Wohnung   Wohnung   1. OG. links   86.85        
13209   FRANK       86165   Augsburg   Euler-Chelpin-Str.   1 a   Wohnung  
Wohnung   1. OG. rechts   70.36         13210   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   1 a   Wohnung   Wohnung   2. OG. links   86.85        
13211   FRANK       86165   Augsburg   Euler-Chelpin-Str.   1 a   Wohnung  
Wohnung   2. OG. rechts   70.36         13212   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   1 a   Wohnung   Wohnung   3. OG. links   86.85        
13213   FRANK       86165   Augsburg   Euler-Chelpin-Str.   1 a   Wohnung  
Wohnung   3. OG. rechts   70.36         13222   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3 a   Wohnung   Wohnung   EG. links   86.85         13223  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   3 a   Wohnung   Wohnung  
EG. rechts   70.36         13224   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3 a   Wohnung   Wohnung   1. OG. links   86.85        
13225   FRANK       86165   Augsburg   Euler-Chelpin-Str.   3 a   Wohnung  
Wohnung   1. OG. rechts   70.36         13226   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3 a   Wohnung   Wohnung   2. OG. links   86.85        
13227   FRANK       86165   Augsburg   Euler-Chelpin-Str.   3 a   Wohnung  
Wohnung   2. OG. rechts   70.36         13228   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3 a   Wohnung   Wohnung   3. OG. links   86.85        
13229   FRANK       86165   Augsburg   Euler-Chelpin-Str.   3 a   Wohnung  
Wohnung   3. OG. rechts   70.36         13241   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5 a   Wohnung   Wohnung   1. OG. rechts   70.36        
13242   FRANK       86165   Augsburg   Euler-Chelpin-Str.   5 a   Wohnung  
Wohnung   2. OG. links   86.85         13243   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5 a   Wohnung   Wohnung   2. OG. rechts   70.36        
13244   FRANK       86165   Augsburg   Euler-Chelpin-Str.   5 a   Wohnung  
Wohnung   3. OG. links   86.85         13245   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5 a   Wohnung   Wohnung   3. OG. rechts   70.36        
13238   FRANK       86165   Augsburg   Euler-Chelpin-Str.   5 a   Wohnung  
Wohnung   EG. links   86.85         13239   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5 a   Wohnung   Wohnung   EG. rechts   70.36         13240
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   5 a   Wohnung   Wohnung  
1. OG. links   86.85         14999   FRANK   S1   86165   Augsburg  
Euler-Chelpin-Str.   1   Stellplatz   Stellplatz                   15707   FRANK
  S2   86165   Augsburg   Euler-Chelpin-Str.   1   Stellplatz   Stellplatz      
            15709   FRANK   S3   86165   Augsburg   Euler-Chelpin-Str.   1  
Stellplatz   Stellplatz                   15710   FRANK   S4   86165   Augsburg
  Euler-Chelpin-Str.   1   Stellplatz   Stellplatz                   15711  
FRANK   S5   86165   Augsburg   Euler-Chelpin-Str.   1   Stellplatz   Stellplatz
                  15712   FRANK   S6   86165   Augsburg   Euler-Chelpin-Str.   1
  Stellplatz   Stellplatz                   15713   FRANK   S7   86165  
Augsburg   Euler-Chelpin-Str.   1   Stellplatz   Stellplatz                  
15714   FRANK   S8   86165   Augsburg   Euler-Chelpin-Str.   1   Stellplatz  
Stellplatz                   15715   FRANK   S9   86165   Augsburg  
Euler-Chelpin-Str.   1   Stellplatz   Stellplatz                   13177   FRANK
      86165   Augsburg   Euler-Chelpin-Str.   1   Wohnung   Wohnung   EG. rechts
  86.85         13200   FRANK       86165   Augsburg   Euler-Chelpin-Str.   1  
Wohnung   Wohnung   1. OG. links   70.36         13201   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   1   Wohnung   Wohnung   1. OG. rechts   86.85  
      13202   FRANK       86165   Augsburg   Euler-Chelpin-Str.   1   Wohnung  
Wohnung   2. OG. links   70.36         13203   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   1   Wohnung   Wohnung   2. OG. rechts   86.85         13204
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   1   Wohnung   Wohnung   3.
OG. links   70.36         13205   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   1   Wohnung   Wohnung   3. OG. rechts   86.85         15708
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   1   Stellplatz  
Stellplatz                   15734   FRANK   S28   86165   Augsburg  
Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   15735   FRANK
  S29   86165   Augsburg   Euler-Chelpin-Str.   2   Stellplatz   Stellplatz    
              15736   FRANK   S30   86165   Augsburg   Euler-Chelpin-Str.   2  
Stellplatz   Stellplatz                   15737   FRANK   S31   86165   Augsburg
  Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   15738  
FRANK   S32   86165   Augsburg   Euler-Chelpin-Str.   2   Stellplatz  
Stellplatz                   15739   FRANK   S33   86165   Augsburg  
Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   15740   FRANK
  S34   86165   Augsburg   Euler-Chelpin-Str.   2   Stellplatz   Stellplatz    
              15741   FRANK   S35   86165   Augsburg   Euler-Chelpin-Str.   2  
Stellplatz   Stellplatz                   15742   FRANK   S36   86165   Augsburg
  Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   15743  
FRANK   S37   86165   Augsburg   Euler-Chelpin-Str.   2   Stellplatz  
Stellplatz                   15744   FRANK   S38   86165   Augsburg  
Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   15745   FRANK
  S39   86165   Augsburg   Euler-Chelpin-Str.   2   Stellplatz   Stellplatz    
              15746   FRANK   S40   86165   Augsburg   Euler-Chelpin-Str.   2  
Stellplatz   Stellplatz                   15747   FRANK   S41   86165   Augsburg
  Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   15748  
FRANK   S42   86165   Augsburg   Euler-Chelpin-Str.   2   Stellplatz  
Stellplatz                   15749   FRANK   S43   86165   Augsburg  
Euler-Chelpin-Str.   2   Stellplatz   Stellplatz                   13246   FRANK
      86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   EG. links
  73.96         13247   FRANK       86165   Augsburg   Euler-Chelpin-Str.   2  
Wohnung   Wohnung   EG. links   60.96         13248   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   EG. rechts   35.90      
  13249   FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung  
Wohnung   EG. rechts   36.98         13250   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   EG. rechts   35.96         13261  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   3.
OG. links   73.96         13262   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   3. OG. links   60.96         13263
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   3.
OG. rechts   35.90         13264   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   3. OG. rechts   36.98         13265
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   3.
OG. rechts   35.96         13266   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   4. OG. links   73.96         13267
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   4.
OG. links   60.96         13268   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   4. OG. rechts   35.90         13269
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   4.
OG. rechts   36.98         13270   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   4. OG. rechts   35.96         13281
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   7.
OG. links   60.96         13282   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   7. OG. rechts   35.90         13283
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   7.
OG. rechts   36.98         13284   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   7. OG. rechts   35.96         13285
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   8.
OG. links   73.96         13286   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   8. OG. links   60.96         13287
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   8.
OG. rechts   35.90         13288   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   8. OG. rechts   36.98         13289
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   8.
OG. rechts   35.96         13290   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   9. OG. links   73.96         13301
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung  
11. OG. links   60.96         13302   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   11. OG. rechts   35.90        
13303   FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung  
Wohnung   11. OG. rechts   36.98         13304   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   11. OG. rechts   35.96        
13251   FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung  
Wohnung   1. OG. links   73.96         13252   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   1. OG. links   60.96         13253
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   1.
OG. rechts   35.90         13254   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   1. OG. rechts   36.98         13255
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   1.
OG. rechts   35.96         13256   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   2. OG. links   73.96         13257
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   2.
OG. links   60.96         13258   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   2. OG. rechts   35.90         13259
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   2.
OG. rechts   36.98         13260   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   2. OG. rechts   35.96         13271
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   5.
OG. links   73.96         13272   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   5. OG. links   60.96         13273
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   5.
OG. rechts   35.90         13274   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   5. OG. rechts   36.98         13275
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   5.
OG. rechts   35.96         13276   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   6. OG. links   73.96         13277
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   6.
OG. links   60.96         13278   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   6. OG. rechts   35.90         13279
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   6.
OG. rechts   36.98         13280   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   7. OG. links   73.96         13291
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   9.
OG. links   60.96         13292   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   9. OG. rechts   35.90         13293
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   9.
OG. rechts   36.98         13294   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   9. OG. rechts   35.96         13295
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung  
10. OG. links   73.96         13296   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   10. OG. links   60.96         13297
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung  
10. OG. rechts   35.90         13298   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   10. OG. rechts   36.98        
13299   FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung  
Wohnung   10. OG. rechts   35.96         13300   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   2   Wohnung   Wohnung   11. OG. links   73.96         13579
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   2   Wohnung   Wohnung   6.
OG. rechts   35.96         15716   FRANK   S10   86165   Augsburg  
Euler-Chelpin-Str.   3   Stellplatz   Stellplatz                   15717   FRANK
  S11   86165   Augsburg   Euler-Chelpin-Str.   3   Stellplatz   Stellplatz    
              15718   FRANK   S12   86165   Augsburg   Euler-Chelpin-Str.   3  
Stellplatz   Stellplatz                   15719   FRANK   S13   86165   Augsburg
  Euler-Chelpin-Str.   3   Stellplatz   Stellplatz                   15720  
FRANK   S14   86165   Augsburg   Euler-Chelpin-Str.   3   Stellplatz  
Stellplatz                   15721   FRANK   S15   86165   Augsburg  
Euler-Chelpin-Str.   3   Stellplatz   Stellplatz                  

70

--------------------------------------------------------------------------------





Objekt-ID

--------------------------------------------------------------------------------

  Projektname

--------------------------------------------------------------------------------

  Whg.-Nr.

--------------------------------------------------------------------------------

  PLZ

--------------------------------------------------------------------------------

  Stadt

--------------------------------------------------------------------------------

  Straße bzw. bei Garagen/Stellpl. Straße Mieter

--------------------------------------------------------------------------------

  Hausnummer

--------------------------------------------------------------------------------

  Nutzung

--------------------------------------------------------------------------------

  Nutzungsart

--------------------------------------------------------------------------------

  Lage der Einheit

--------------------------------------------------------------------------------

  Wohn fläche m2

--------------------------------------------------------------------------------

  Gewerbe fläche inm2

--------------------------------------------------------------------------------

  offene
Verkaufsfälle

--------------------------------------------------------------------------------

15722   FRANK   S16   86165   Augsburg   Euler-Chelpin-Str.   3   Stellplatz  
Stellplatz                   15723   FRANK   S17   86165   Augsburg  
Euler-Chelpin-Str.   3   Stellplatz   Stellplatz                   15724   FRANK
  S18   86165   Augsburg   Euler-Chelpin-Str.   3   Stellplatz   Stellplatz    
              13221   FRANK       86165   Augsburg   Euler-Chelpin-Str.   3  
Wohnung   Wohnung   3. OG. rechts   86.85         13214   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   3   Wohnung   Wohnung   EG. links   70.36      
  13215   FRANK       86165   Augsburg   Euler-Chelpin-Str.   3   Wohnung  
Wohnung   EG. rechts   86.85         13216   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3   Wohnung   Wohnung   1. OG. links   70.36         13217
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   3   Wohnung   Wohnung   1.
OG. rechts   86.85         13218   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3   Wohnung   Wohnung   2. OG. links   70.36         13219
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   3   Wohnung   Wohnung   2.
OG. rechts   86.85         13220   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   3   Wohnung   Wohnung   3. OG. links   70.36         13073
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   4   Wohnung   Wohnung  
EG. links   101.82         13075   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   4   Wohnung   Wohnung   EG. rechts   70.43         13077  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   4   Wohnung   Wohnung   1.
OG. links   101.82         13080   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   4   Wohnung   Wohnung   1. OG. rechts   70.43         13081
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   4   Wohnung   Wohnung   2.
OG. links   101.82         13082   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   4   Wohnung   Wohnung   2. OG. rechts   70.43         13083
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   4   Wohnung   Wohnung   3.
OG. links   101.82         13084   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   4   Wohnung   Wohnung   3. OG. rechts   70.43         15725
  FRANK   S19   86165   Augsburg   Euler-Chelpin-Str.   5   Stellplatz  
Stellplatz                   15726   FRANK   S20   86165   Augsburg  
Euler-Chelpin-Str.   5   Stellplatz   Stellplatz                   15727   FRANK
  S21   86165   Augsburg   Euler-Chelpin-Str.   5   Stellplatz   Stellplatz    
              15728   FRANK   S22   86165   Augsburg   Euler-Chelpin-Str.   5  
Stellplatz   Stellplatz                   15729   FRANK   S23   86165   Augsburg
  Euler-Chelpin-Str.   5   Stellplatz   Stellplatz                   15730  
FRANK   S24   86165   Augsburg   Euler-Chelpin-Str.   5   Stellplatz  
Stellplatz                   15731   FRANK   S25   86165   Augsburg  
Euler-Chelpin-Str.   5   Stellplatz   Stellplatz                   15732   FRANK
  S26   86165   Augsburg   Euler-Chelpin-Str.   5   Stellplatz   Stellplatz    
              15733   FRANK   S27   86165   Augsburg   Euler-Chelpin-Str.   5  
Stellplatz   Stellplatz                   13230   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5   Wohnung   Wohnung   EG. links   70.36         13231  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   5   Wohnung   Wohnung   EG.
rechts   86.85         13232   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  5   Wohnung   Wohnung   1. OG. links   70.36         13233   FRANK       86165
  Augsburg   Euler-Chelpin-Str.   5   Wohnung   Wohnung   1. OG. rechts   86.85
        13234   FRANK       86165   Augsburg   Euler-Chelpin-Str.   5   Wohnung
  Wohnung   2. OG. links   70.36         13235   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5   Wohnung   Wohnung   2. OG. rechts   86.85         13236
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   5   Wohnung   Wohnung   3.
OG. links   70.36         13237   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   5   Wohnung   Wohnung   3. OG. rechts   86.85         13085
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   6   Wohnung   Wohnung  
EG. links   101.82         13158   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   6   Wohnung   Wohnung   EG. rechts   70.43         13178  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   6   Wohnung   Wohnung   1.
OG. links   101.82         13179   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   6   Wohnung   Wohnung   1. OG. rechts   70.43         13180
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   6   Wohnung   Wohnung   2.
OG. links   101.82         13181   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   6   Wohnung   Wohnung   2. OG. links   70.43         13182
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   6   Wohnung   Wohnung   3.
OG. links   101.82         13183   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   6   Wohnung   Wohnung   3. OG. rechts   70.43         13184
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   8   Wohnung   Wohnung  
EG. links   101.82         13185   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   8   Wohnung   Wohnung   EG. rechts   70.43         13186  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   8   Wohnung   Wohnung   1.
OG. rechts   70.43         13187   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   8   Wohnung   Wohnung   2. OG. rechts   70.43         13188
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   8   Wohnung   Wohnung   2.
OG. links   101.82         13189   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   8   Wohnung   Wohnung   3. OG. links   101.82         13190
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   8   Wohnung   Wohnung   3.
OG. rechts   70.43         13740   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   8   Wohnung   Wohnung   1. OG. links   101.82         13191
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   10   Wohnung   Wohnung  
EG. links   86.85         13192   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   10   Wohnung   Wohnung   EG. rechts   86.85         13193  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   10   Wohnung   Wohnung   1.
OG. links   86.85         13194   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   10   Wohnung   Wohnung   1. OG. rechts   86.85        
13195   FRANK       86165   Augsburg   Euler-Chelpin-Str.   10   Wohnung  
Wohnung   2. OG. links   86.85         13196   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   10   Wohnung   Wohnung   2. OG. rechts   86.85        
13197   FRANK       86165   Augsburg   Euler-Chelpin-Str.   10   Wohnung  
Wohnung   3. OG. links   86.85         13198   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   10   Wohnung   Wohnung   3. OG. rechts   86.85        
13199   FRANK       86165   Augsburg   Euler-Chelpin-Str.   10   Wohnung  
Wohnung   EG. links   70.36         13305   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   12   Wohnung   Wohnung   EG. links   86.57         13306  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   12   Wohnung   Wohnung   1.
OG. links   86.57         13307   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   12   Wohnung   Wohnung   1. OG. rechts   86.57        
13308   FRANK       86165   Augsburg   Euler-Chelpin-Str.   12   Wohnung  
Wohnung   2. OG. links   86.57         13310   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   12   Wohnung   Wohnung   2. OG. rechts   86.57        
13311   FRANK       86165   Augsburg   Euler-Chelpin-Str.   12   Wohnung  
Wohnung   3. OG. links   86.57         13313   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   12   Wohnung   Wohnung   3. OG. rechts   86.57        
13593   FRANK       86165   Augsburg   Euler-Chelpin-Str.   12   Wohnung  
Wohnung   EG. rechts   86.57         13321   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   14   Wohnung   Wohnung   3. OG. links   86.57         13322
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   14   Wohnung   Wohnung  
3. OG. rechts   86.57         13315   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   14   Wohnung   Wohnung   EG. links   86.57         13316  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   14   Wohnung   Wohnung   EG.
rechts   86.57         13317   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  14   Wohnung   Wohnung   1. OG. links   86.57         13318   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   14   Wohnung   Wohnung   1. OG. links  
86.57         13319   FRANK       86165   Augsburg   Euler-Chelpin-Str.   14  
Wohnung   Wohnung   2. OG. links   86.57         13320   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   14   Wohnung   Wohnung   2. OG. rechts   86.57  
      13616   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   EG. rechts   54.87         13637   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   2. OG. links   69.40         13638
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
3. OG. rechts   54.87         13639   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   3. OG. rechts   54.76        
13640   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   3. OG. links   69.40         13641   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   3. OG. links   69.40         13642
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
4. OG. rechts   54.87         13643   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   4. OG. rechts   54.76        
13651   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   4. OG. links   69.40         13652   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   4. OG. links   69.40         13654
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
5. OG. rechts   54.87         13671   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   7. OG. links   69.40         13672
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
8. OG. rechts   54.87         13674   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   8. OG. rechts   54.76        
13675   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   8. OG. links   69.40         13677   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   8. OG. links   69.40         13621
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
EG. rechts   54.76         13622   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   EG. links   69.40         13624  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung   EG.
links   69.40         13626   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  15   Wohnung   Wohnung   1. OG. rechts   54.87         13627   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung   1. OG. rechts  
54.76         13629   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15  
Wohnung   Wohnung   1. OG. links   69.40         13631   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung   1. OG. links   69.40  
      13633   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   2. OG. rechts   54.87         13635   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   2. OG. rechts   54.76        
13636   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   2. OG. links   69.40         13658   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   5. OG. links   69.40         13659
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
5. OG. links   69.40         13660   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   6. OG. rechts   54.87        
13656   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   5. OG. rechts   54.76         13662   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   6. OG. rechts   54.76        
13664   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   6. OG. links   69.40         13665   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   6. OG. links   69.40         13666
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung   Wohnung  
7. OG. rechts   54.87         13668   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   15   Wohnung   Wohnung   7. OG. rechts   54.76        
13669   FRANK       86165   Augsburg   Euler-Chelpin-Str.   15   Wohnung  
Wohnung   7. OG. links   69.40         13323   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   16   Wohnung   Wohnung   EG. links   86.57         13325  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   16   Wohnung   Wohnung   EG.
rechts   86.57         13326   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  16   Wohnung   Wohnung   1. OG. links   86.57         13327   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   16   Wohnung   Wohnung   1. OG. rechts  
86.57         13328   FRANK       86165   Augsburg   Euler-Chelpin-Str.   16  
Wohnung   Wohnung   2. OG. links   86.57         13329   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   16   Wohnung   Wohnung   2. OG. rechts   86.57  
      13341   FRANK       86165   Augsburg   Euler-Chelpin-Str.   16   Wohnung  
Wohnung   3. OG. rechts   86.57         13340   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   16   Wohnung   Wohnung   3. OG. links   86.57         13342
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   18   Wohnung   Wohnung  
EG. links   70.70         13343   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   18   Wohnung   Wohnung   EG. rechts   70.70         13344  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   18   Wohnung   Wohnung   1.
OG. links   70.70         13345   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   18   Wohnung   Wohnung   1. OG. rechts   70.70        
13346   FRANK       86165   Augsburg   Euler-Chelpin-Str.   18   Wohnung  
Wohnung   2. OG. links   70.70         13347   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   18   Wohnung   Wohnung   2. OG. rechts   70.70        
13348   FRANK       86165   Augsburg   Euler-Chelpin-Str.   18   Wohnung  
Wohnung   3. OG. links   70.70        


71

--------------------------------------------------------------------------------



13349   FRANK       86165   Augsburg   Euler-Chelpin-Str.   18   Wohnung  
Wohnung   3. OG. rechts   70.70         13351   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   20   Wohnung   Wohnung   EG. links   70.70         13353  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   20   Wohnung   Wohnung   EG.
rechts   70.70         13360   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  20   Wohnung   Wohnung   1. OG. links   70.70         13361   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   20   Wohnung   Wohnung   1. OG. rechts  
70.70         13363   FRANK       86165   Augsburg   Euler-Chelpin-Str.   20  
Wohnung   Wohnung   2. OG. links   70.70         13364   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   20   Wohnung   Wohnung   2. OG. rechts   70.70  
      13365   FRANK       86165   Augsburg   Euler-Chelpin-Str.   20   Wohnung  
Wohnung   3. OG. links   70.70         13367   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   20   Wohnung   Wohnung   3. OG. rechts   70.70        
13377   FRANK       86165   Augsburg   Euler-Chelpin-Str.   22   Wohnung  
Wohnung   2. OG. links   70.70         13378   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   22   Wohnung   Wohnung   2. OG. rechts   74.93        
13379   FRANK       86165   Augsburg   Euler-Chelpin-Str.   22   Wohnung  
Wohnung   3. OG. links   70.70         13380   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   22   Wohnung   Wohnung   3. OG. rechts   74.93        
13371   FRANK       86165   Augsburg   Euler-Chelpin-Str.   22   Wohnung  
Wohnung   EG. links   70.70         13372   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   22   Wohnung   Wohnung   EG. rechts   74.93         13374  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   22   Wohnung   Wohnung   1.
OG. links   70.70         13376   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   22   Wohnung   Wohnung   1. OG. rechts   74.93        
13388   FRANK       86165   Augsburg   Euler-Chelpin-Str.   24   Wohnung  
Wohnung   EG. links   100.86         13390   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   24   Wohnung   Wohnung   EG. rechts   86.51         13393  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   24   Wohnung   Wohnung   1.
OG. links   100.86         13400   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   24   Wohnung   Wohnung   1. OG. rechts   86.51        
13402   FRANK       86165   Augsburg   Euler-Chelpin-Str.   24   Wohnung  
Wohnung   2. OG. links   100.86         13403   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   24   Wohnung   Wohnung   2. OG. rechts   86.51        
13405   FRANK       86165   Augsburg   Euler-Chelpin-Str.   24   Wohnung  
Wohnung   3. OG. links   100.86         13407   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   24   Wohnung   Wohnung   3. OG. rechts   86.51        
13425   FRANK       86165   Augsburg   Euler-Chelpin-Str.   26   Wohnung  
Wohnung   EG. links   86.51         13442   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   26   Wohnung   Wohnung   1. OG. links   86.51         13445
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   26   Wohnung   Wohnung  
1. OG. rechts   100.86         13447   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   26   Wohnung   Wohnung   2. OG. links   86.51         13448
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   26   Wohnung   Wohnung  
2. OG. rechts   100.86         13449   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   26   Wohnung   Wohnung   3. OG. links   86.51         13450
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   26   Wohnung   Wohnung  
3. OG. rechts   100.86         13439   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   26   Wohnung   Wohnung   EG. rechts   100.86         13462
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   28   Wohnung   Wohnung  
2. OG. rechts   86.51         13465   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   28   Wohnung   Wohnung   3. OG. links   100.86        
13451   FRANK       86165   Augsburg   Euler-Chelpin-Str.   28   Wohnung  
Wohnung   EG. links   100.86         13452   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   28   Wohnung   Wohnung   EG. rechts   86.51         13456  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   28   Wohnung   Wohnung   1.
OG. links   100.86         13459   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   28   Wohnung   Wohnung   1. OG. rechts   86.51        
13460   FRANK       86165   Augsburg   Euler-Chelpin-Str.   28   Wohnung  
Wohnung   2. OG. links   100.86         13472   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   28   Wohnung   Wohnung   3. OG. rechts   86.51        
15778   FRANK   S72   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15779   FRANK   S73   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15780  
FRANK   S74   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15781   FRANK   S75   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15782  
FRANK   S76   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15783   FRANK   S77   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15784  
FRANK   S78   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15785   FRANK   S79   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15786  
FRANK   S80   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15787   FRANK   S81   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15788  
FRANK   S82   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15789   FRANK   S83   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15790  
FRANK   S84   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15791   FRANK   S85   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   15792  
FRANK   S86   86165   Augsburg   Euler-Chelpin-Str.   30   Stellplatz  
Stellplatz                   15793   FRANK   S87   86165   Augsburg  
Euler-Chelpin-Str.   30   Stellplatz   Stellplatz                   13706  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   30   Wohnung   Wohnung   EG.
links   85.04         13707   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  30   Wohnung   Wohnung   EG. rechts   85.04         13708   FRANK       86165
  Augsburg   Euler-Chelpin-Str.   30   Wohnung   Wohnung   1. OG. links   85.04
        13709   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30   Wohnung
  Wohnung   1. OG. rechts   85.04         13711   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30   Wohnung   Wohnung   2. OG. links   85.04         13712
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   30   Wohnung   Wohnung  
2. OG. rechts   85.04         13713   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30   Wohnung   Wohnung   3. OG. links   85.04         13714
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   30   Wohnung   Wohnung  
3. OG. rechts   85.04         15806   FRANK   S100   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15807  
FRANK   S101   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   15794   FRANK   S88   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15795  
FRANK   S89   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   15796   FRANK   S90   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15797  
FRANK   S91   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   15798   FRANK   S92   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15799  
FRANK   S93   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   15800   FRANK   S94   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15801  
FRANK   S95   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   15802   FRANK   S96   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15803  
FRANK   S97   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   15804   FRANK   S98   86165   Augsburg  
Euler-Chelpin-Str.   32   Stellplatz   Stellplatz                   15805  
FRANK   S99   86165   Augsburg   Euler-Chelpin-Str.   32   Stellplatz  
Stellplatz                   13731   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32   Wohnung   Wohnung   3. OG. rechts   85.04        
13724   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32   Wohnung  
Wohnung   EG. links   85.04         13725   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32   Wohnung   Wohnung   EG. rechts   85.04         13726  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   32   Wohnung   Wohnung   1.
OG. links   85.04         13727   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32   Wohnung   Wohnung   1. OG. rechts   85.04        
13728   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32   Wohnung  
Wohnung   2. OG. links   85.04         13729   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32   Wohnung   Wohnung   2. OG. rechts   85.04        
13730   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32   Wohnung  
Wohnung   3. OG. links   85.04         15808   FRANK   S102   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   15810  
FRANK   S103   86165   Augsburg   Euler-Chelpin-Str.   34   Stellplatz  
Stellplatz                   15811   FRANK   S104   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   15812  
FRANK   S105   86165   Augsburg   Euler-Chelpin-Str.   34   Stellplatz  
Stellplatz                   15813   FRANK   S106   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   15814  
FRANK   S107   86165   Augsburg   Euler-Chelpin-Str.   34   Stellplatz  
Stellplatz                   15815   FRANK   S108   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   15816  
FRANK   S109   86165   Augsburg   Euler-Chelpin-Str.   34   Stellplatz  
Stellplatz                   15817   FRANK   S110   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   15818  
FRANK   S111   86165   Augsburg   Euler-Chelpin-Str.   34   Stellplatz  
Stellplatz                   15819   FRANK   S112   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   15820  
FRANK   S113   86165   Augsburg   Euler-Chelpin-Str.   34   Stellplatz  
Stellplatz                   15821   FRANK   S114   86165   Augsburg  
Euler-Chelpin-Str.   34   Stellplatz   Stellplatz                   13678  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   34   Wohnung   Wohnung   EG.
links   86.61         13680   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  34   Wohnung   Wohnung   EG. rechts   86.61         13682   FRANK       86165
  Augsburg   Euler-Chelpin-Str.   34   Wohnung   Wohnung   1. OG. links   86.61
        13684   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34   Wohnung
  Wohnung   1. OG. rechts   86.61         13688   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34   Wohnung   Wohnung   2. OG. links   86.61         13689
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   34   Wohnung   Wohnung  
2. OG. rechts   86.61         13690   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34   Wohnung   Wohnung   3. OG. links   86.61         13691
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   34   Wohnung   Wohnung  
3. OG. rechts   86.61         15809   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34   sonstiges   Waschhaus                   15822   FRANK
  S115   86165   Augsburg   Euler-Chelpin-Str.   35   Stellplatz   Stellplatz  
                15823   FRANK   S116   86165   Augsburg   Euler-Chelpin-Str.  
35   Stellplatz   Stellplatz                   15824   FRANK   S117   86165  
Augsburg   Euler-Chelpin-Str.   35   Stellplatz   Stellplatz                  
15825   FRANK   S118   86165   Augsburg   Euler-Chelpin-Str.   35   Stellplatz  
Stellplatz                   15826   FRANK   S119   86165   Augsburg  
Euler-Chelpin-Str.   35   Stellplatz   Stellplatz                   14794  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Gewerbe   Laden        
    123.87     14973   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35  
Garage   Garage                   14974   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Garage   Garage                   14975   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage                  
14976   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage
                  14977   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35
  Garage   Garage                   14978   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Garage   Garage                   14979   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage                  
14991   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage
                  14992   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35
  Garage   Garage                   14993   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Garage   Garage                   14994   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage                  
14995   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage
                  14996   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35
  Garage   Garage                  

72

--------------------------------------------------------------------------------





14997   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage
                  14980   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35
  Garage   Garage                   14981   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Garage   Garage                   14982   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage                  
14983   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage
                  14984   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35
  Garage   Garage                   14985   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Garage   Garage                   14986   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage                  
14987   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage
                  14988   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35
  Garage   Garage                   14989   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Garage   Garage                   14990   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   35   Garage   Garage                  
13477   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   EG. rechts   54.87         13491   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   EG. rechts   54.76         13492  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung   EG.
links   69.40         13496   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  35   Wohnung   Wohnung   EG. links   69.40         13522   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung   1. OG. rechts   54.87  
      13523   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   1. OG. rechts   54.76         13524   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   1. OG. links   69.40         13525
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
1. OG. links   69.40         13526   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   2. OG. rechts   54.87        
13527   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   2. OG. rechts   54.76         13528   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   2. OG. links   69.40         13529
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
2. OG. links   69.40         13530   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   3. OG. rechts   54.87        
13531   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   3. OG. rechts   54.76         13532   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   3. OG. links   69.40         13533
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
3. OG. links   69.40         13534   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   4. OG. rechts   54.87        
13535   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   4. OG. rechts   54.76         13536   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   4. OG. links   69.40         13547
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
7. OG. rechts   54.76         13548   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   7. OG. links   69.40         13549
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
7. OG. links   69.40         13550   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   8. OG. rechts   54.87        
13551   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   8. OG. rechts   54.76         13552   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   8. OG. links   69.40         13553
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
8. OG. links   69.40         13537   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   4. OG. links   69.40         13538
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
5. OG. rechts   54.87         13539   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   5. OG. rechts   54.76        
13540   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   5. OG. links   69.40         13541   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   5. OG. links   69.40         13542
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
6. OG. rechts   54.87         13543   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   6. OG. rechts   54.76        
13544   FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung  
Wohnung   6. OG. links   69.40         13545   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   35   Wohnung   Wohnung   6. OG. links   69.40         13546
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   35   Wohnung   Wohnung  
7. OG. rechts   54.87         15750   FRANK   S44   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15751  
FRANK   S45   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15752   FRANK   S46   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15753  
FRANK   S47   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15754   FRANK   S48   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15755  
FRANK   S49   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15756   FRANK   S50   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15757  
FRANK   S51   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15758   FRANK   S52   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15759  
FRANK   S53   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15760   FRANK   S54   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15761  
FRANK   S55   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15762   FRANK   S56   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15763  
FRANK   S57   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15764   FRANK   S58   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15765  
FRANK   S59   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15766   FRANK   S60   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15767  
FRANK   S61   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15768   FRANK   S62   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15769  
FRANK   S63   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15770   FRANK   S64   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15771  
FRANK   S65   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15772   FRANK   S66   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15773  
FRANK   S67   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15774   FRANK   S68   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15775  
FRANK   S69   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   15776   FRANK   S70   86165   Augsburg  
Euler-Chelpin-Str.   24-28   Stellplatz   Stellplatz                   15777  
FRANK   S71   86165   Augsburg   Euler-Chelpin-Str.   24-28   Stellplatz  
Stellplatz                   13716   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 a   Wohnung   Wohnung   EG. links   85.04         13717
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 a   Wohnung   Wohnung  
EG. rechts   85.04         13718   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 a   Wohnung   Wohnung   1. OG. links   85.04        
13719   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 a   Wohnung  
Wohnung   1. OG. rechts   85.04         13720   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 a   Wohnung   Wohnung   2. OG. links   85.04        
13721   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 a   Wohnung  
Wohnung   2. OG. rechts   85.04         13722   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 a   Wohnung   Wohnung   3. OG. links   85.04        
13723   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 a   Wohnung  
Wohnung   3. OG. rechts   85.04         12544   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 b   Wohnung   Wohnung   EG. links   69.33         12545
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 b   Wohnung   Wohnung  
EG. mitte   52.85         12546   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 b   Wohnung   Wohnung     rechts   78.23         12547  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 b   Wohnung   Wohnung  
1. OG. links   69.33         12548   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 b   Wohnung   Wohnung   1. OG. mitte   52.85        
12549   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 b   Wohnung  
Wohnung   1. OG. rechts   78.23         12550   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 b   Wohnung   Wohnung   2. OG. links   69.33        
12551   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 b   Wohnung  
Wohnung   2. OG. mitte   52.85         12552   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 b   Wohnung   Wohnung   2. OG. rechts   78.23        
12553   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 b   Wohnung  
Wohnung   3. OG. links   69.33         12554   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 b   Wohnung   Wohnung   3. OG. mitte   52.85        
12555   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 b   Wohnung  
Wohnung   3. OG. rechts   78.23         12559   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 c   Wohnung   Wohnung   1. OG. links   72.30        
12560   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 c   Wohnung  
Wohnung   1. OG. mitte   53.77         12561   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 c   Wohnung   Wohnung   1. OG. rechts   70.92        
12562   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 c   Wohnung  
Wohnung   2. OG. links   72.30         12563   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 c   Wohnung   Wohnung   2. OG. mitte   53.77        
12564   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 c   Wohnung  
Wohnung   2. OG. rechts   70.92         12565   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 c   Wohnung   Wohnung   3. OG. links   72.30        
12566   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 c   Wohnung  
Wohnung   3. OG. mitte   53.77         12567   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 c   Wohnung   Wohnung   3. OG. rechts   70.92        
12556   FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 c   Wohnung  
Wohnung     links   73.54         12557   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   30 c   Wohnung   Wohnung     mitte   65.50         12558  
FRANK       86165   Augsburg   Euler-Chelpin-Str.   30 c   Wohnung   Wohnung    
rechts   60.04         13732   FRANK       86165   Augsburg   Euler-Chelpin-Str.
  32 a   Wohnung   Wohnung   EG. links   85.04         13733   FRANK       86165
  Augsburg   Euler-Chelpin-Str.   32 a   Wohnung   Wohnung   EG. rechts   85.04
        13734   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 a  
Wohnung   Wohnung   1. OG. links   85.04         13735   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   32 a   Wohnung   Wohnung   1. OG. rechts   85.04
        13736   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 a  
Wohnung   Wohnung   2. OG. links   85.04         13737   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   32 a   Wohnung   Wohnung   2. OG. rechts   85.04
        13738   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 a  
Wohnung   Wohnung   3. OG. links   85.04         13739   FRANK       86165  
Augsburg   Euler-Chelpin-Str.   32 a   Wohnung   Wohnung   3. OG. rechts   85.04
        12955   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 b  
Wohnung   Wohnung     links   69.33         12956   FRANK       86165   Augsburg
  Euler-Chelpin-Str.   32 b   Wohnung   Wohnung     mitte   52.85         12957
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 b   Wohnung   Wohnung  
EG. rechts   78.23         12958   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 b   Wohnung   Wohnung   1. OG. links   69.33        
12960   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 b   Wohnung  
Wohnung   1. OG. mitte   52.85         12961   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 b   Wohnung   Wohnung   1. OG. rechts   78.23        
12967   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 b   Wohnung  
Wohnung   2. OG. links   69.33         13004   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 b   Wohnung   Wohnung   2. OG. rechts   78.23        
13005   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 b   Wohnung  
Wohnung   3. OG. links   69.33         13006   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 b   Wohnung   Wohnung   3. OG. rechts   78.23        
13007   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 b   Wohnung  
Wohnung   3. OG. mitte   52.85         13003   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 b   Wohnung   Wohnung   2. OG. mitte   52.85        

73

--------------------------------------------------------------------------------



13009   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 c   Wohnung  
Wohnung   EG. links   70.65         13010   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 c   Wohnung   Wohnung   EG. mitte   65.50         13011
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 c   Wohnung   Wohnung  
EG. rechts   60.04         13012   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 c   Wohnung   Wohnung   1. OG. links   70.65        
13013   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 c   Wohnung  
Wohnung   1. OG. mitte   53.76         13014   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 c   Wohnung   Wohnung   1. OG. rechts   70.92        
13015   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 c   Wohnung  
Wohnung   2. OG. links   70.65         13016   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 c   Wohnung   Wohnung   2. OG. mitte   53.76        
13017   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 c   Wohnung  
Wohnung   2. OG. rechts   70.92         13018   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 c   Wohnung   Wohnung   3. OG. links   70.65        
13019   FRANK       86165   Augsburg   Euler-Chelpin-Str.   32 c   Wohnung  
Wohnung   3. OG. mitte   53.76         13020   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   32 c   Wohnung   Wohnung   3. OG. rechts   70.92        
13704   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 a   Wohnung  
Wohnung   3. OG. rechts   86.61         13692   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 a   Wohnung   Wohnung   EG. links   86.61         13695
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 a   Wohnung   Wohnung  
EG. rechts   86.61         13696   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 a   Wohnung   Wohnung   1. OG. links   86.61        
13698   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 a   Wohnung  
Wohnung   1. OG. rechts   86.61         13700   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 a   Wohnung   Wohnung   2. OG. links   86.61        
13701   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 a   Wohnung  
Wohnung   2. OG. rechts   86.61         13703   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 a   Wohnung   Wohnung   3. OG. links   86.61        
13021   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 b   Wohnung  
Wohnung   EG. links   44.39         13022   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 b   Wohnung   Wohnung   EG. mitte   44.64         13023
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 b   Wohnung   Wohnung  
EG. rechts   79.35         13024   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 b   Wohnung   Wohnung   1. OG. links   44.39        
13025   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 b   Wohnung  
Wohnung   1. OG. mitte   44.64         13026   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 b   Wohnung   Wohnung   1. OG. rechts   79.35        
13027   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 b   Wohnung  
Wohnung   2. OG. links   44.39         13028   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 b   Wohnung   Wohnung   2. OG. mitte   44.64        
13029   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 b   Wohnung  
Wohnung   2. OG. rechts   79.35         13030   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 b   Wohnung   Wohnung   3. OG. links   44.39        
13031   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 b   Wohnung  
Wohnung   3. OG. mitte   44.64         13032   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 b   Wohnung   Wohnung   3. OG. rechts   79.35        
13065   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 c   Wohnung  
Wohnung   3. OG. mitte   44.64         13066   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 c   Wohnung   Wohnung   3. OG. rechts   44.39        
13054   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 c   Wohnung  
Wohnung   EG. rechts   44.39         13056   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 c   Wohnung   Wohnung   1. OG. links   86.37        
13057   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 c   Wohnung  
Wohnung   1. OG. mitte   44.64         13059   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 c   Wohnung   Wohnung   1. OG. rechts   44.39        
13060   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 c   Wohnung  
Wohnung   2. OG. links   86.37         13061   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 c   Wohnung   Wohnung   2. OG. mitte   44.64        
13062   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 c   Wohnung  
Wohnung   2. OG. rechts   44.39         13063   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 c   Wohnung   Wohnung   3. OG. links   86.37        
13039   FRANK       86165   Augsburg   Euler-Chelpin-Str.   34 c   Wohnung  
Wohnung   EG. mitte   44.64         13035   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   34 c   Wohnung   Wohnung   EG. links   89.35         14836
  FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage      
            14837   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG  
Garage   Garage                   14838   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14839   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14840   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14841   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14842   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14843   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14844   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14845   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14829   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14830   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14831   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14832   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14833   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14834   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14835   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14969   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14970   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14971   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14972   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14998   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14959   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14960   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14961   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14962   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14963   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14964   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
14965   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage
                  14966   FRANK       86165   Augsburg   Euler-Chelpin-Str.   TG
  Garage   Garage                   14967   FRANK       86165   Augsburg  
Euler-Chelpin-Str.   TG   Garage   Garage                   14968   FRANK      
86165   Augsburg   Euler-Chelpin-Str.   TG   Garage   Garage                  
13391   FRANK       86156   Augsburg   Finkenweg   12a   Wohnung   Wohnung   EG.
links   63.72         13392   FRANK       86156   Augsburg   Finkenweg   12a  
Wohnung   Wohnung   EG. links   39.02         13394   FRANK       86156  
Augsburg   Finkenweg   12a   Wohnung   Wohnung   1. OG. links   63.72        
13395   FRANK       86156   Augsburg   Finkenweg   12a   Wohnung   Wohnung   1.
OG. rechts   39.02         13396   FRANK       86156   Augsburg   Finkenweg  
12a   Wohnung   Wohnung   2. OG. links   63.72         13397   FRANK       86156
  Augsburg   Finkenweg   12a   Wohnung   Wohnung   2. OG. rechts   39.02        
13499   FRANK       86156   Augsburg   Finkenweg   12a   Stellplatz   Stellplatz
                  13500   FRANK       86156   Augsburg   Finkenweg   12a  
Stellplatz   Stellplatz                   13501   FRANK       86156   Augsburg  
Finkenweg   12a   Stellplatz   Stellplatz                   13502   FRANK      
86156   Augsburg   Finkenweg   12a   Stellplatz   Stellplatz                  
13503   FRANK       86156   Augsburg   Finkenweg   12a   Stellplatz   Stellplatz
                  13398   FRANK       86156   Augsburg   Finkenweg   12b  
Wohnung   Wohnung   EG. links   60.85         13399   FRANK       86156  
Augsburg   Finkenweg   12b   Wohnung   Wohnung   EG. mitte   37.35         13401
  FRANK       86156   Augsburg   Finkenweg   12b   Wohnung   Wohnung   EG.
rechts   51.03         13404   FRANK       86156   Augsburg   Finkenweg   12b  
Wohnung   Wohnung   1. OG. links   60.85         13406   FRANK       86156  
Augsburg   Finkenweg   12b   Wohnung   Wohnung   1. OG. mitte   37.35        
13408   FRANK       86156   Augsburg   Finkenweg   12b   Wohnung   Wohnung   1.
OG. rechts   51.03         13409   FRANK       86156   Augsburg   Finkenweg  
12b   Wohnung   Wohnung   2. OG. links   60.85         13410   FRANK       86156
  Augsburg   Finkenweg   12b   Wohnung   Wohnung   2. OG. mitte   37.35        
13411   FRANK       86156   Augsburg   Finkenweg   12b   Wohnung   Wohnung   2.
OG. rechts   51.03         13505   FRANK       86156   Augsburg   Finkenweg  
20a   Stellplatz   Stellplatz                   13506   FRANK       86156  
Augsburg   Finkenweg   20a   Stellplatz   Stellplatz                   13507  
FRANK       86156   Augsburg   Finkenweg   20a   Stellplatz   Stellplatz        
          13508   FRANK       86156   Augsburg   Finkenweg   20a   Stellplatz  
Stellplatz                   13509   FRANK       86156   Augsburg   Finkenweg  
20a   Stellplatz   Stellplatz                   13412   FRANK       86156  
Augsburg   Finkenweg   20a   Wohnung   Wohnung   EG. links   63.72         13413
  FRANK       86156   Augsburg   Finkenweg   20a   Wohnung   Wohnung   EG.
rechts   39.02         13414   FRANK       86156   Augsburg   Finkenweg   20a  
Wohnung   Wohnung   1. OG. links   63.72         13415   FRANK       86156  
Augsburg   Finkenweg   20a   Wohnung   Wohnung   1. OG. rechts   39.02        
13416   FRANK       86156   Augsburg   Finkenweg   20a   Wohnung   Wohnung   2.
OG. links   63.72         13417   FRANK       86156   Augsburg   Finkenweg   20a
  Wohnung   Wohnung   2. OG. rechts   39.02         13504   FRANK       86156  
Augsburg   Finkenweg   20a   Stellplatz   Stellplatz                   13421  
FRANK       86156   Augsburg   Finkenweg   20b   Wohnung   Wohnung   1. OG.
rechts   51.27         13422   FRANK       86156   Augsburg   Finkenweg   20b  
Wohnung   Wohnung   2. OG. links   51.27         13423   FRANK       86156  
Augsburg   Finkenweg   20b   Wohnung   Wohnung   2. OG. rechts   51.27        
13418   FRANK       86156   Augsburg   Finkenweg   20b   Wohnung   Wohnung   EG.
links   51.27         13419   FRANK       86156   Augsburg   Finkenweg   20b  
Wohnung   Wohnung   EG. rechts   51.27         13420   FRANK       86156  
Augsburg   Finkenweg   20b   Wohnung   Wohnung   1. OG. links   51.27        
13424   FRANK       86156   Augsburg   Finkenweg   26a   Wohnung   Wohnung   EG.
links   63.72         13426   FRANK       86156   Augsburg   Finkenweg   26a  
Wohnung   Wohnung   EG. rechts   39.02         13427   FRANK       86156  
Augsburg   Finkenweg   26a   Wohnung   Wohnung   1. OG. links   63.72        
13428   FRANK       86156   Augsburg   Finkenweg   26a   Wohnung   Wohnung   1.
OG. rechts   39.02         13429   FRANK       86156   Augsburg   Finkenweg  
26a   Wohnung   Wohnung   2. OG. links   63.72         13430   FRANK       86156
  Augsburg   Finkenweg   26a   Wohnung   Wohnung   2. OG. rechts   39.02        
13510   FRANK       86156   Augsburg   Finkenweg   26a   Stellplatz   Stellplatz
                  13511   FRANK       86156   Augsburg   Finkenweg   26a  
Stellplatz   Stellplatz                   13512   FRANK       86156   Augsburg  
Finkenweg   26a   Stellplatz   Stellplatz                   13513   FRANK      
86156   Augsburg   Finkenweg   26a   Stellplatz   Stellplatz                  
13514   FRANK       86156   Augsburg   Finkenweg   26a   Stellplatz   Stellplatz
                  13515   FRANK       86156   Augsburg   Finkenweg   26a  
Stellplatz   Stellplatz                   13431   FRANK       86156   Augsburg  
Finkenweg   26b   Wohnung   Wohnung   EG. links   51.27         13432   FRANK  
    86156   Augsburg   Finkenweg   26b   Wohnung   Wohnung   EG. rechts   51.27
       

74

--------------------------------------------------------------------------------





13433   FRANK       86156   Augsburg   Finkenweg   26b   Wohnung   Wohnung   1.
OG. links   51.27         13434   FRANK       86156   Augsburg   Finkenweg   26b
  Wohnung   Wohnung   1. OG. rechts   51.27         13435   FRANK       86156  
Augsburg   Finkenweg   26b   Wohnung   Wohnung   2. OG. links   51.27        
13436   FRANK       86156   Augsburg   Finkenweg   26b   Wohnung   Wohnung   2.
OG. rechts   51.27         13441   FRANK       86156   Augsburg   Finkenweg  
34a   Wohnung   Wohnung   1. OG. rechts   51.27         13443   FRANK      
86156   Augsburg   Finkenweg   34a   Wohnung   Wohnung   2. OG. links   51.27  
      13444   FRANK       86156   Augsburg   Finkenweg   34a   Wohnung   Wohnung
  2. OG. rechts   51.27         13437   FRANK       86156   Augsburg   Finkenweg
  34a   Wohnung   Wohnung   EG. links   51.27         13438   FRANK       86156
  Augsburg   Finkenweg   34a   Wohnung   Wohnung   EG. rechts   51.27        
13440   FRANK       86156   Augsburg   Finkenweg   34a   Wohnung   Wohnung   1.
OG. links   51.27         13516   FRANK       86156   Augsburg   Finkenweg   34a
  Stellplatz   Stellplatz                   13517   FRANK       86156   Augsburg
  Finkenweg   34a   Stellplatz   Stellplatz                   13518   FRANK    
  86156   Augsburg   Finkenweg   34a   Stellplatz   Stellplatz                  
13519   FRANK       86156   Augsburg   Finkenweg   34a   Stellplatz   Stellplatz
                  13520   FRANK       86156   Augsburg   Finkenweg   34a  
Stellplatz   Stellplatz                   13521   FRANK       86156   Augsburg  
Finkenweg   34a   Stellplatz   Stellplatz                   13446   FRANK      
86156   Augsburg   Finkenweg   34b   Wohnung   Wohnung   EG. links   51.27      
  13453   FRANK       86156   Augsburg   Finkenweg   34b   Wohnung   Wohnung  
EG. rechts   51.27         13454   FRANK       86156   Augsburg   Finkenweg  
34b   Wohnung   Wohnung   1. OG. links   51.27         13455   FRANK       86156
  Augsburg   Finkenweg   34b   Wohnung   Wohnung   1. OG. rechts   51.27        
13457   FRANK       86156   Augsburg   Finkenweg   34b   Wohnung   Wohnung   2.
OG. links   51.27         13458   FRANK       86156   Augsburg   Finkenweg   34b
  Wohnung   Wohnung   2. OG. rechts   51.27         13362   FRANK       86156  
Augsburg   Finkenweg   4a   Wohnung   Wohnung   EG. links   63.72         13366
  FRANK       86156   Augsburg   Finkenweg   4a   Wohnung   Wohnung   EG. rechts
  39.02         13368   FRANK       86156   Augsburg   Finkenweg   4a   Wohnung
  Wohnung   1. OG. links   63.72         13369   FRANK       86156   Augsburg  
Finkenweg   4a   Wohnung   Wohnung   1. OG. rechts   39.02         13370   FRANK
      86156   Augsburg   Finkenweg   4a   Wohnung   Wohnung   2. OG. links  
63.72         13493   FRANK       86156   Augsburg   Finkenweg   4a   Stellplatz
  Stellplatz                   13494   FRANK       86156   Augsburg   Finkenweg
  4a   Stellplatz   Stellplatz                   13495   FRANK       86156  
Augsburg   Finkenweg   4a   Stellplatz   Stellplatz                   13497  
FRANK       86156   Augsburg   Finkenweg   4a   Stellplatz   Stellplatz        
          13373   FRANK       86156   Augsburg   Finkenweg   4a   Wohnung  
Wohnung   2. OG. rechts   39.02         13498   FRANK       86156   Augsburg  
Finkenweg   4a   Stellplatz   Stellplatz                   13386   FRANK      
86156   Augsburg   Finkenweg   4b   Wohnung   Wohnung   2. OG. links   60.85    
    13387   FRANK       86156   Augsburg   Finkenweg   4b   Wohnung   Wohnung  
2. OG. mitte   37.35         13389   FRANK       86156   Augsburg   Finkenweg  
4b   Wohnung   Wohnung   2. OG. rechts   51.03         13375   FRANK       86156
  Augsburg   Finkenweg   4b   Wohnung   Wohnung   EG. links   60.85        
13381   FRANK       86156   Augsburg   Finkenweg   4b   Wohnung   Wohnung   EG.
mitte   37.35         13382   FRANK       86156   Augsburg   Finkenweg   4b  
Wohnung   Wohnung   EG. rechts   51.03         13383   FRANK       86156  
Augsburg   Finkenweg   4b   Wohnung   Wohnung   1. OG. links   60.85        
13384   FRANK       86156   Augsburg   Finkenweg   4b   Wohnung   Wohnung   1.
OG. mitte   37.35         13385   FRANK       86156   Augsburg   Finkenweg   4b
  Wohnung   Wohnung   1. OG. rechts   51.03         12804   FRANK       86161  
Augsburg   Friedbergerstr.   15   Wohnung   Wohnung   EG. links   51.51        
12805   FRANK       86161   Augsburg   Friedbergerstr.   15   Wohnung   Wohnung
  1. OG. rechts   52.71         12806   FRANK       86161   Augsburg  
Friedbergerstr.   15   Wohnung   Wohnung   1. OG. links   52.71         12807  
FRANK       86161   Augsburg   Friedbergerstr.   15   Wohnung   Wohnung   2. OG.
rechts   52.71         12808   FRANK       86161   Augsburg   Friedbergerstr.  
15   Wohnung   Wohnung   2. OG. links   52.71         12809   FRANK       86161
  Augsburg   Friedbergerstr.   15   Wohnung   Wohnung   3. OG. rechts   52.71  
      12810   FRANK       86161   Augsburg   Friedbergerstr.   15   Wohnung  
Wohnung   3. OG. links   52.71         12811   FRANK       86161   Augsburg  
Friedbergerstr.   15   Wohnung   Wohnung   4. OG. rechts   52.71         12812  
FRANK       86161   Augsburg   Friedbergerstr.   15   Wohnung   Wohnung   4. OG.
links   52.71         12803   FRANK       86161   Augsburg   Friedbergerstr.  
15   Wohnung   Wohnung   EG. rechts   51.51         12645   FRANK       86153  
Augsburg   Friedrich-List-Str.   10   Wohnung   Wohnung   EG. rechts   49.01    
    12646   FRANK       86153   Augsburg   Friedrich-List-Str.   10   Wohnung  
Wohnung   EG. links   49.01         12647   FRANK       86153   Augsburg  
Friedrich-List-Str.   10   Wohnung   Wohnung   1. OG. rechts   49.01        
12648   FRANK       86153   Augsburg   Friedrich-List-Str.   10   Wohnung  
Wohnung   1. OG. links   49.34         12649   FRANK       86153   Augsburg  
Friedrich-List-Str.   10   Wohnung   Wohnung   2. OG. rechts   49.01        
12650   FRANK       86153   Augsburg   Friedrich-List-Str.   10   Wohnung  
Wohnung   2. OG. links   49.34         12657   FRANK       86153   Augsburg  
Friedrich-List-Str.   12   Wohnung   Wohnung   EG. rechts   49.01         12658
  FRANK       86153   Augsburg   Friedrich-List-Str.   12   Wohnung   Wohnung  
EG. links   49.01         12659   FRANK       86153   Augsburg  
Friedrich-List-Str.   12   Wohnung   Wohnung   1. OG. rechts   49.01        
12660   FRANK       86153   Augsburg   Friedrich-List-Str.   12   Wohnung  
Wohnung   1. OG. links   49.34         12661   FRANK       86153   Augsburg  
Friedrich-List-Str.   12   Wohnung   Wohnung   2. OG. rechts   49.01        
12662   FRANK       86153   Augsburg   Friedrich-List-Str.   12   Wohnung  
Wohnung   2. OG. links   49.34         12651   FRANK       86153   Augsburg  
Friedrich-List-Str.   10a   Wohnung   Wohnung   EG. rechts   49.01         12652
  FRANK       86153   Augsburg   Friedrich-List-Str.   10a   Wohnung   Wohnung  
EG. links   49.01         12653   FRANK       86153   Augsburg  
Friedrich-List-Str.   10a   Wohnung   Wohnung   1. OG. rechts   49.01        
12654   FRANK       86153   Augsburg   Friedrich-List-Str.   10a   Wohnung  
Wohnung   1. OG. links   49.34         12655   FRANK       86153   Augsburg  
Friedrich-List-Str.   10a   Wohnung   Wohnung   2. OG. rechts   49.01        
12656   FRANK       86153   Augsburg   Friedrich-List-Str.   10a   Wohnung  
Wohnung   2. OG. links   49.34         12663   FRANK       86153   Augsburg  
Friedrich-List-Str.   12a   Wohnung   Wohnung   EG. rechts   49.01         12664
  FRANK       86153   Augsburg   Friedrich-List-Str.   12a   Wohnung   Wohnung  
EG. links   49.01         12665   FRANK       86153   Augsburg  
Friedrich-List-Str.   12a   Wohnung   Wohnung   1. OG. rechts   49.01        
12666   FRANK       86153   Augsburg   Friedrich-List-Str.   12a   Wohnung  
Wohnung   1. OG. links   49.34         12667   FRANK       86153   Augsburg  
Friedrich-List-Str.   12a   Wohnung   Wohnung   2. OG. rechts   49.01        
12668   FRANK       86153   Augsburg   Friedrich-List-Str.   12a   Wohnung  
Wohnung   2. OG. links   49.34         14109   FRANK       86167   Augsburg  
Kolbergstr.   17   Wohnung   Wohnung   EG. rechts   46.99         14110   FRANK
      86167   Augsburg   Kolbergstr.   17   Wohnung   Wohnung   EG. links  
46.99         14111   FRANK       86167   Augsburg   Kolbergstr.   17   Wohnung
  Wohnung   1. OG. rechts   47.60         14112   FRANK       86167   Augsburg  
Kolbergstr.   17   Wohnung   Wohnung   1. OG. links   47.60         14113  
FRANK       86167   Augsburg   Kolbergstr.   17   Wohnung   Wohnung   2. OG.
rechts   47.60         14114   FRANK       86167   Augsburg   Kolbergstr.   17  
Wohnung   Wohnung   2. OG. links   47.60         14115   FRANK       86167  
Augsburg   Kolbergstr.   19   Wohnung   Wohnung   EG. rechts   47.89        
14116   FRANK       86167   Augsburg   Kolbergstr.   19   Wohnung   Wohnung  
EG. links   46.99         14117   FRANK       86167   Augsburg   Kolbergstr.  
19   Wohnung   Wohnung   1. OG. rechts   48.79         14118   FRANK       86167
  Augsburg   Kolbergstr.   19   Wohnung   Wohnung   1. OG. links   47.60        
14119   FRANK       86167   Augsburg   Kolbergstr.   19   Wohnung   Wohnung   2.
OG. rechts   48.79         14120   FRANK       86167   Augsburg   Kolbergstr.  
19   Wohnung   Wohnung   2. OG. links   47.60         14128   FRANK       86167
  Augsburg   Kolbergstr.   21   Wohnung   Wohnung   3. OG. links   46.45        
14121   FRANK       86167   Augsburg   Kolbergstr.   21   Wohnung   Wohnung  
EG. rechts   46.45         14122   FRANK       86167   Augsburg   Kolbergstr.  
21   Wohnung   Wohnung   EG. links   46.45         14123   FRANK       86167  
Augsburg   Kolbergstr.   21   Wohnung   Wohnung   1. OG. rechts   46.45        
14124   FRANK       86167   Augsburg   Kolbergstr.   21   Wohnung   Wohnung   1.
OG. links   46.45         14125   FRANK       86167   Augsburg   Kolbergstr.  
21   Wohnung   Wohnung   2. OG. rechts   46.45         14126   FRANK       86167
  Augsburg   Kolbergstr.   21   Wohnung   Wohnung   2. OG. links   46.45        
14127   FRANK       86167   Augsburg   Kolbergstr.   21   Wohnung   Wohnung   3.
OG. rechts   46.45         14129   FRANK       86167   Augsburg   Kolbergstr.  
23   Wohnung   Wohnung   EG. rechts   46.45         14130   FRANK       86167  
Augsburg   Kolbergstr.   23   Wohnung   Wohnung   EG. links   46.45        
14131   FRANK       86167   Augsburg   Kolbergstr.   23   Wohnung   Wohnung   1.
OG. rechts   46.45         14132   FRANK       86167   Augsburg   Kolbergstr.  
23   Wohnung   Wohnung   1. OG. links   46.45         14133   FRANK       86167
  Augsburg   Kolbergstr.   23   Wohnung   Wohnung   2. OG. rechts   46.45      
  14134   FRANK       86167   Augsburg   Kolbergstr.   23   Wohnung   Wohnung  
2. OG. links   46.45         14135   FRANK       86167   Augsburg   Kolbergstr.
  23   Wohnung   Wohnung   3. OG. rechts   46.45         14136   FRANK      
86167   Augsburg   Kolbergstr.   23   Wohnung   Wohnung   3. OG. links   46.45  
      14141   FRANK       86167   Augsburg   Kolbergstr.   25   Wohnung  
Wohnung   1. OG. mitte   37.15         14142   FRANK       86167   Augsburg  
Kolbergstr.   25   Wohnung   Wohnung   1. OG. links   49.09         14143  
FRANK       86167   Augsburg   Kolbergstr.   25   Wohnung   Wohnung   2. OG.
rechts   58.14         14144   FRANK       86167   Augsburg   Kolbergstr.   25  
Wohnung   Wohnung   2. OG. mitte   37.15         14145   FRANK       86167  
Augsburg   Kolbergstr.   25   Wohnung   Wohnung   2. OG. links   49.09        
14146   FRANK       86167   Augsburg   Kolbergstr.   25   Wohnung   Wohnung   3.
OG. rechts   58.14         14147   FRANK       86167   Augsburg   Kolbergstr.  
25   Wohnung   Wohnung   3. OG. mitte   37.15         14148   FRANK       86167
  Augsburg   Kolbergstr.   25   Wohnung   Wohnung   3. OG. links   49.09        
14137   FRANK       86167   Augsburg   Kolbergstr.   25   Wohnung   Wohnung   3.
OG. rechts   58.14         14138   FRANK       86167   Augsburg   Kolbergstr.  
25   Wohnung   Wohnung   EG. mitte   36.51         14139   FRANK       86167  
Augsburg   Kolbergstr.   25   Wohnung   Wohnung   EG. links   48.50        
14140   FRANK       86167   Augsburg   Kolbergstr.   25   Wohnung   Wohnung   1.
OG. rechts   58.14         13948   FRANK       86154   Augsburg   Öttinger Str.
  1   Wohnung   Wohnung   1. OG. links   60.85         13949   FRANK       86154
  Augsburg   Öttinger Str.   1   Wohnung   Wohnung   1. OG. mitte   37.53      
  13950   FRANK       86154   Augsburg   Öttinger Str.   1   Wohnung   Wohnung  
1. OG. rechts   51.03         13951   FRANK       86154   Augsburg   Öttinger
Str.   1   Wohnung   Wohnung   2. OG. links   60.85         13952   FRANK      
86154   Augsburg   Öttinger Str.   1   Wohnung   Wohnung   2. OG. mitte   37.53
        13953   FRANK       86154   Augsburg   Öttinger Str.   1   Wohnung  
Wohnung   2. OG. rechts   51.03         13990   FRANK       86154   Augsburg  
Öttinger Str.   1   Stellplatz   Stellplatz                   13945   FRANK    
  86154   Augsburg   Öttinger Str.   1   Wohnung   Wohnung   EG. links   60.85  
      13946   FRANK       86154   Augsburg   Öttinger Str.   1   Wohnung  
Wohnung   EG. mitte   37.53         13947   FRANK       86154   Augsburg  
Öttinger Str.   1   Wohnung   Wohnung   EG. rechts   51.03         13968   FRANK
      86154   Augsburg   Öttinger Str.   3   Wohnung   Wohnung   2. OG. rechts  
51.50         13994   FRANK       86154   Augsburg   Öttinger Str.   3  
Stellplatz   Stellplatz                  

75

--------------------------------------------------------------------------------



13995   FRANK       86154   Augsburg   Öttinger Str.   3   Stellplatz  
Stellplatz                   13960   FRANK       86154   Augsburg   Öttinger
Str.   3   Wohnung   Wohnung   EG. links   60.85         13961   FRANK      
86154   Augsburg   Öttinger Str.   3   Wohnung   Wohnung   EG. mitte   37.53    
    13962   FRANK       86154   Augsburg   Öttinger Str.   3   Wohnung   Wohnung
  EG. rechts   51.50         13963   FRANK       86154   Augsburg   Öttinger
Str.   3   Wohnung   Wohnung   1. OG. links   60.85         13964   FRANK      
86154   Augsburg   Öttinger Str.   3   Wohnung   Wohnung   1. OG. mitte   37.53
        13965   FRANK       86154   Augsburg   Öttinger Str.   3   Wohnung  
Wohnung   1. OG. rechts   51.50         13966   FRANK       86154   Augsburg  
Öttinger Str.   3   Wohnung   Wohnung   2. OG. links   60.85         13967  
FRANK       86154   Augsburg   Öttinger Str.   3   Wohnung   Wohnung   2. OG.
mitte   37.53         13975   FRANK       86154   Augsburg   Öttinger Str.   5  
Wohnung   Wohnung   EG. links   60.85         13976   FRANK       86154  
Augsburg   Öttinger Str.   5   Wohnung   Wohnung   EG. mitte   37.53        
13977   FRANK       86154   Augsburg   Öttinger Str.   5   Wohnung   Wohnung  
EG. rechts   51.03         13991   FRANK       86154   Augsburg   Öttinger Str.
  5   Stellplatz   Stellplatz                   13992   FRANK       86154  
Augsburg   Öttinger Str.   5   Stellplatz   Stellplatz                   13978  
FRANK       86154   Augsburg   Öttinger Str.   5   Wohnung   Wohnung   1. OG.
links   60.85         13979   FRANK       86154   Augsburg   Öttinger Str.   5  
Wohnung   Wohnung   1. OG. mitte   37.53         13980   FRANK       86154  
Augsburg   Öttinger Str.   5   Wohnung   Wohnung   1. OG. rechts   51.03        
13981   FRANK       86154   Augsburg   Öttinger Str.   5   Wohnung   Wohnung  
2. OG. links   60.85         13982   FRANK       86154   Augsburg   Öttinger
Str.   5   Wohnung   Wohnung   2. OG. mitte   37.53         13983   FRANK      
86154   Augsburg   Öttinger Str.   5   Wohnung   Wohnung   2. OG. rechts   51.03
        13954   FRANK       86154   Augsburg   Öttinger Str.   1a   Wohnung  
Wohnung   EG. links   51.43         13955   FRANK       86154   Augsburg  
Öttinger Str.   1a   Wohnung   Wohnung   EG. rechts   51.43         13956  
FRANK       86154   Augsburg   Öttinger Str.   1a   Wohnung   Wohnung   EG.
links   51.43         13957   FRANK       86154   Augsburg   Öttinger Str.   1a
  Wohnung   Wohnung   1. OG. rechts   51.43         13993   FRANK       86154  
Augsburg   Öttinger Str.   1a   Stellplatz   Stellplatz                   13958
  FRANK       86154   Augsburg   Öttinger Str.   1a   Wohnung   Wohnung   2. OG.
links   51.43         13959   FRANK       86154   Augsburg   Öttinger Str.   1a
  Wohnung   Wohnung   2. OG. rechts   51.43         13969   FRANK       86154  
Augsburg   Öttinger Str.   3a   Wohnung   Wohnung   EG. links   51.43        
13970   FRANK       86154   Augsburg   Öttinger Str.   3a   Wohnung   Wohnung  
EG. rechts   51.43         13971   FRANK       86154   Augsburg   Öttinger Str.
  3a   Wohnung   Wohnung   1. OG. links   51.43         13972   FRANK      
86154   Augsburg   Öttinger Str.   3a   Wohnung   Wohnung   1. OG. rechts  
51.43         13973   FRANK       86154   Augsburg   Öttinger Str.   3a  
Wohnung   Wohnung   2. OG. links   51.43         13974   FRANK       86154  
Augsburg   Öttinger Str.   3a   Wohnung   Wohnung   2. OG. rechts   51.43      
  13988   FRANK       86154   Augsburg   Öttinger Str.   5a   Wohnung   Wohnung
  2. OG. links   51.43         13989   FRANK       86154   Augsburg   Öttinger
Str.   5a   Wohnung   Wohnung   2. OG. rechts   51.43         13984   FRANK    
  86154   Augsburg   Öttinger Str.   5a   Wohnung   Wohnung   EG. links   51.43
        13985   FRANK       86154   Augsburg   Öttinger Str.   5a   Wohnung  
Wohnung   EG. rechts   51.43         13986   FRANK       86154   Augsburg  
Öttinger Str.   5a   Wohnung   Wohnung   1. OG. links   51.43         13987  
FRANK       86154   Augsburg   Öttinger Str.   5a   Wohnung   Wohnung   1. OG.
rechts   51.43         12878   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   26   Wohnung   Wohnung   EG. rechts   60.03        
12879   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   26   Wohnung  
Wohnung   EG. links   60.03         12880   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   26   Wohnung   Wohnung   1. OG. rechts   60.03        
12881   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   26   Wohnung  
Wohnung   1. OG. links   60.03         12882   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   26   Wohnung   Wohnung   2. OG. rechts   60.03        
12883   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   26   Wohnung  
Wohnung   2. OG. links   60.03         12884   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   26   Wohnung   Wohnung   3. OG. rechts   60.03        
12885   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   26   Wohnung  
Wohnung   3. OG. links   60.03         12824   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   28   Wohnung   Wohnung   EG. links   60.03        
12825   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   28   Wohnung  
Wohnung   1. OG. rechts   60.03         12826   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   28   Wohnung   Wohnung   1. OG. links   61.68        
12827   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   28   Wohnung  
Wohnung   2. OG. rechts   60.03         12828   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   28   Wohnung   Wohnung   2. OG. links   61.68        
12829   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   28   Wohnung  
Wohnung   3. OG. rechts   60.03         12830   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   28   Wohnung   Wohnung   3. OG. links   61.68        
12823   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   28   Wohnung  
Wohnung   EG. rechts   60.03         12835   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   30   Wohnung   Wohnung   EG. rechts   60.03        
12836   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   30   Wohnung  
Wohnung   EG. links   60.03         12837   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   30   Wohnung   Wohnung   1. OG. rechts   60.03        
12838   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   30   Wohnung  
Wohnung   1. OG. links   60.03         12839   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   30   Wohnung   Wohnung   2. OG. rechts   60.03        
12840   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   30   Wohnung  
Wohnung   2. OG. links   60.03         12841   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   30   Wohnung   Wohnung   3. OG. rechts   60.03        
12842   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   30   Wohnung  
Wohnung   3. OG. links   60.03         12844   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   32   Wohnung   Wohnung   EG. links   60.03        
12845   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   32   Wohnung  
Wohnung   1. OG. rechts   60.03         12846   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   32   Wohnung   Wohnung   1. OG. links   60.03        
12847   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   32   Wohnung  
Wohnung   2. OG. rechts   60.03         12848   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   32   Wohnung   Wohnung   2. OG. links   60.03        
12849   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   32   Wohnung  
Wohnung   3. OG. rechts   60.03         12850   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   32   Wohnung   Wohnung   3. OG. links   60.03        
12843   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   32   Wohnung  
Wohnung   EG. rechts   60.03         12851   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   34   Wohnung   Wohnung   EG. rechts   60.03        
12852   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   34   Wohnung  
Wohnung   EG. links   60.03         12853   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   34   Wohnung   Wohnung   1. OG. rechts   60.03        
12854   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   34   Wohnung  
Wohnung   1. OG. links   60.03         12855   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   34   Wohnung   Wohnung   2. OG. rechts   60.03        
12856   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   34   Wohnung  
Wohnung   2. OG. links   60.03         12857   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   34   Wohnung   Wohnung   3. OG. rechts   60.03        
12858   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   34   Wohnung  
Wohnung   3. OG. links   60.03         12859   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   36   Wohnung   Wohnung   EG. rechts   60.03        
12860   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   36   Wohnung  
Wohnung   EG. links   60.03         12861   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   36   Wohnung   Wohnung   1. OG. rechts   60.35        
12862   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   36   Wohnung  
Wohnung   1. OG. links   60.03         12863   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   36   Wohnung   Wohnung   2. OG. rechts   60.53        
12864   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   36   Wohnung  
Wohnung   2. OG. links   60.03         12865   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   36   Wohnung   Wohnung   3. OG. rechts   60.53        
12866   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   36   Wohnung  
Wohnung   3. OG. links   60.03         12886   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   38   Wohnung   Wohnung   EG. rechts   60.03        
12887   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   38   Wohnung  
Wohnung   EG. links   60.03         12888   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   38   Wohnung   Wohnung   1. OG. rechts   60.03        
12889   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   38   Wohnung  
Wohnung   1. OG. links   60.03         12890   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   38   Wohnung   Wohnung   2. OG. rechts   60.03        
12891   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   38   Wohnung  
Wohnung   2. OG. links   60.03         12892   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   38   Wohnung   Wohnung   3. OG. rechts   60.03        
12893   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   38   Wohnung  
Wohnung   3. OG. links   60.03         12894   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   40   Wohnung   Wohnung   EG. rechts   70.63        
12895   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   40   Wohnung  
Wohnung   EG. links   70.63         12896   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   40   Wohnung   Wohnung   1. OG. rechts   70.63        
12897   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   40   Wohnung  
Wohnung   1. OG. links   71.42         12898   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   40   Wohnung   Wohnung   2. OG. rechts   70.63        
12899   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   40   Wohnung  
Wohnung   2. OG. links   71.42         12900   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   40   Wohnung   Wohnung   3. OG. rechts   70.63        
12901   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   40   Wohnung  
Wohnung   3. OG. links   71.42         12813   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   42   Wohnung   Wohnung   EG. rechts   51.51        
12814   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   42   Wohnung  
Wohnung   EG. links   53.14         12815   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   42   Wohnung   Wohnung   1. OG. rechts   52.71        
12816   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   42   Wohnung  
Wohnung   1. OG. links   56.94         12817   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   42   Wohnung   Wohnung   2. OG. rechts   52.71        
12818   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   42   Wohnung  
Wohnung   2. OG. links   56.94         12819   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   42   Wohnung   Wohnung   3. OG. rechts   52.71        
12820   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   42   Wohnung  
Wohnung   3. OG. links   56.94         12821   FRANK       86161   Augsburg  
Theodor-Wiedemann-Str.   42   Wohnung   Wohnung   4. OG. rechts   52.71        
12822   FRANK       86161   Augsburg   Theodor-Wiedemann-Str.   42   Wohnung  
Wohnung   4. OG. links   53.14         13745   FRANK       86163   Augsburg  
Trettachstr.   41   Wohnung   Wohnung   1. OG. mitte   33.88         13746  
FRANK       86163   Augsburg   Trettachstr.   41   Wohnung   Wohnung   1. OG.
links   51.13         13747   FRANK       86163   Augsburg   Trettachstr.   41  
Wohnung   Wohnung   2. OG. rechts   58.74         13748   FRANK       86163  
Augsburg   Trettachstr.   41   Wohnung   Wohnung   2. OG. mitte   33.88        
13749   FRANK       86163   Augsburg   Trettachstr.   41   Wohnung   Wohnung  
2. OG. links   51.13         13741   FRANK       86163   Augsburg   Trettachstr.
  41   Wohnung   Wohnung   EG. rechts   58.74         13742   FRANK       86163
  Augsburg   Trettachstr.   41   Wohnung   Wohnung   EG. mitte   33.88        
13743   FRANK       86163   Augsburg   Trettachstr.   41   Wohnung   Wohnung  
EG. links   50.50         13744   FRANK       86163   Augsburg   Trettachstr.  
41   Wohnung   Wohnung   1. OG. rechts   58.74         13752   FRANK       86163
  Augsburg   Trettachstr.   43   Wohnung   Wohnung   1. OG. rechts   47.37      
  13753   FRANK       86163   Augsburg   Trettachstr.   43   Wohnung   Wohnung  
1. OG. links   46.86         13754   FRANK       86163   Augsburg   Trettachstr.
  43   Wohnung   Wohnung   2. OG. rechts   47.37         13755   FRANK      
86163   Augsburg   Trettachstr.   43   Wohnung   Wohnung   2. OG. links   46.86
        13750   FRANK       86163   Augsburg   Trettachstr.   43   Wohnung  
Wohnung   EG. rechts   46.61         13751   FRANK       86163   Augsburg  
Trettachstr.   43   Wohnung   Wohnung   EG. links   46.86        

76

--------------------------------------------------------------------------------





13756   FRANK       86163   Augsburg   Trettachstr.   45   Wohnung   Wohnung  
EG. rechts   56.32         13757   FRANK       86163   Augsburg   Trettachstr.  
45   Wohnung   Wohnung   EG. links   32.21         13758   FRANK       86163  
Augsburg   Trettachstr.   45   Wohnung   Wohnung   1. OG. rechts   56.95        
13759   FRANK       86163   Augsburg   Trettachstr.   45   Wohnung   Wohnung  
1. OG. links   32.96         13760   FRANK       86163   Augsburg   Trettachstr.
  45   Wohnung   Wohnung   2. OG. rechts   56.95         13761   FRANK      
86163   Augsburg   Trettachstr.   45   Wohnung   Wohnung   2. OG. links   32.96
        13762   FRANK       86163   Augsburg   Trettachstr.   47   Wohnung  
Wohnung   EG. rechts   47.98         13763   FRANK       86163   Augsburg  
Trettachstr.   47   Wohnung   Wohnung   EG. mitte   35.67         13764   FRANK
      86163   Augsburg   Trettachstr.   47   Wohnung   Wohnung   EG. links  
58.41         13765   FRANK       86163   Augsburg   Trettachstr.   47   Wohnung
  Wohnung   1. OG. rechts   47.98         13766   FRANK       86163   Augsburg  
Trettachstr.   47   Wohnung   Wohnung   1. OG. mitte   36.30         13767  
FRANK       86163   Augsburg   Trettachstr.   47   Wohnung   Wohnung   1. OG.
links   59.04         13768   FRANK       86163   Augsburg   Trettachstr.   47  
Wohnung   Wohnung   2. OG. rechts   47.98         13769   FRANK       86163  
Augsburg   Trettachstr.   47   Wohnung   Wohnung   2. OG. mitte   36.30        
13770   FRANK       86163   Augsburg   Trettachstr.   47   Wohnung   Wohnung  
2. OG. links   59.04         13772   FRANK       86163   Augsburg   Trettachstr.
  49   Wohnung   Wohnung   EG. mitte   35.67         13773   FRANK       86163  
Augsburg   Trettachstr.   49   Wohnung   Wohnung   EG. links   58.41        
13774   FRANK       86163   Augsburg   Trettachstr.   49   Wohnung   Wohnung  
1. OG. rechts   48.61         13775   FRANK       86163   Augsburg  
Trettachstr.   49   Wohnung   Wohnung   1. OG. mitte   36.30         13776  
FRANK       86163   Augsburg   Trettachstr.   49   Wohnung   Wohnung   1. OG.
links   58.41         13777   FRANK       86163   Augsburg   Trettachstr.   49  
Wohnung   Wohnung   2. OG. rechts   48.61         13778   FRANK       86163  
Augsburg   Trettachstr.   49   Wohnung   Wohnung   2. OG. mitte   36.30        
13779   FRANK       86163   Augsburg   Trettachstr.   49   Wohnung   Wohnung  
2. OG. links   58.41         13771   FRANK       86163   Augsburg   Trettachstr.
  49   Wohnung   Wohnung   EG. rechts   59.04         14056   FRANK       86167
  Augsburg   Utzschneiderstr.   2   Wohnung   Wohnung   EG. rechts   46.00      
  14057   FRANK       86167   Augsburg   Utzschneiderstr.   2   Wohnung  
Wohnung   EG. links   34.00         14058   FRANK       86167   Augsburg  
Utzschneiderstr.   2   Wohnung   Wohnung   1. OG. rechts   46.00         14059  
FRANK       86167   Augsburg   Utzschneiderstr.   2   Wohnung   Wohnung   1. OG.
links   34.00         14060   FRANK       86167   Augsburg   Utzschneiderstr.  
2   Wohnung   Wohnung   2. OG. rechts   46.00         14061   FRANK       86167
  Augsburg   Utzschneiderstr.   2   Wohnung   Wohnung   2. OG. links   34.00    
    14066   FRANK       86167   Augsburg   Utzschneiderstr.   4   Wohnung  
Wohnung   2. OG. rechts   34.00         14067   FRANK       86167   Augsburg  
Utzschneiderstr.   4   Wohnung   Wohnung   2. OG. links   46.00         14062  
FRANK       86167   Augsburg   Utzschneiderstr.   4   Wohnung   Wohnung   EG.
rechts   34.00         14063   FRANK       86167   Augsburg   Utzschneiderstr.  
4   Wohnung   Wohnung   EG. links   46.00         14064   FRANK       86167  
Augsburg   Utzschneiderstr.   4   Wohnung   Wohnung   1. OG. rechts   34.00    
    14065   FRANK       86167   Augsburg   Utzschneiderstr.   4   Wohnung  
Wohnung   1. OG. links   46.00         14068   FRANK       86167   Augsburg  
Utzschneiderstr.   6   Wohnung   Wohnung   EG. rechts   46.00         14069  
FRANK       86167   Augsburg   Utzschneiderstr.   6   Wohnung   Wohnung   EG.
links   34.00         14070   FRANK       86167   Augsburg   Utzschneiderstr.  
6   Wohnung   Wohnung   1. OG. rechts   46.00         14071   FRANK       86167
  Augsburg   Utzschneiderstr.   6   Wohnung   Wohnung   1. OG. links   34.00    
    14072   FRANK       86167   Augsburg   Utzschneiderstr.   6   Wohnung  
Wohnung   2. OG. rechts   46.00         14073   FRANK       86167   Augsburg  
Utzschneiderstr.   6   Wohnung   Wohnung   2. OG. links   34.00         14076  
FRANK       86167   Augsburg   Utzschneiderstr.   8   Wohnung   Wohnung   1. OG.
links   46.00         14077   FRANK       86167   Augsburg   Utzschneiderstr.  
8   Wohnung   Wohnung   1. OG. rechts   46.00         14074   FRANK       86167
  Augsburg   Utzschneiderstr.   8   Wohnung   Wohnung   EG. rechts   46.00      
  14075   FRANK       86167   Augsburg   Utzschneiderstr.   8   Wohnung  
Wohnung   EG. links   46.00         14078   FRANK       86167   Augsburg  
Utzschneiderstr.   8   Wohnung   Wohnung   2. OG. rechts   46.00         14079  
FRANK       86167   Augsburg   Utzschneiderstr.   8   Wohnung   Wohnung   2. OG.
links   46.00         14080   FRANK       86167   Augsburg   Utzschneiderstr.  
10   Wohnung   Wohnung   EG. rechts   46.00         14081   FRANK       86167  
Augsburg   Utzschneiderstr.   10   Wohnung   Wohnung   EG. links   46.00        
14082   FRANK       86167   Augsburg   Utzschneiderstr.   10   Wohnung   Wohnung
  1. OG. links   46.00         14083   FRANK       86167   Augsburg  
Utzschneiderstr.   10   Wohnung   Wohnung   1. OG. rechts   46.00         14084
  FRANK       86167   Augsburg   Utzschneiderstr.   10   Wohnung   Wohnung   2.
OG. rechts   46.00         14085   FRANK       86167   Augsburg  
Utzschneiderstr.   10   Wohnung   Wohnung   2. OG. links   46.00         14088  
FRANK       86167   Augsburg   Utzschneiderstr.   12   Wohnung   Wohnung   1.
OG. rechts   33.00         14089   FRANK       86167   Augsburg  
Utzschneiderstr.   12   Wohnung   Wohnung   1. OG. links   46.00         14090  
FRANK       86167   Augsburg   Utzschneiderstr.   12   Wohnung   Wohnung   2.
OG. rechts   33.00         14091   FRANK       86167   Augsburg  
Utzschneiderstr.   12   Wohnung   Wohnung   2. OG. links   46.00         14086  
FRANK       86167   Augsburg   Utzschneiderstr.   12   Wohnung   Wohnung   EG.
rechts   33.00         14087   FRANK       86167   Augsburg   Utzschneiderstr.  
12   Wohnung   Wohnung   EG. links   46.00         14092   FRANK       86167  
Augsburg   Utzschneiderstr.   14   Wohnung   Wohnung   EG. rechts   45.00      
  14093   FRANK       86167   Augsburg   Utzschneiderstr.   14   Wohnung  
Wohnung   EG. rechts mitte   45.00         14094   FRANK       86167   Augsburg
  Utzschneiderstr.   14   Wohnung   Wohnung   EG. links mitte   53.00        
14095   FRANK       86167   Augsburg   Utzschneiderstr.   14   Wohnung   Wohnung
  EG. links   45.00         14096   FRANK       86167   Augsburg  
Utzschneiderstr.   14   Wohnung   Wohnung   1. OG. rechts   45.00         14097
  FRANK       86167   Augsburg   Utzschneiderstr.   14   Wohnung   Wohnung   1.
OG. rechts mitte   45.00         14108   FRANK       86167   Augsburg  
Utzschneiderstr.   14   Stellplatz   Stellplatz                   14098   FRANK
      86167   Augsburg   Utzschneiderstr.   14   Wohnung   Wohnung   1. OG.
links mitte   53.00         14099   FRANK       86167   Augsburg  
Utzschneiderstr.   14   Wohnung   Wohnung   1. OG. links   45.00         14100  
FRANK       86167   Augsburg   Utzschneiderstr.   14   Wohnung   Wohnung   2.
OG. rechts   45.00         14101   FRANK       86167   Augsburg  
Utzschneiderstr.   14   Wohnung   Wohnung   2. OG. rechts mitte   45.00        
14102   FRANK       86167   Augsburg   Utzschneiderstr.   14   Wohnung   Wohnung
  2. OG. links mitte   53.00         14103   FRANK       86167   Augsburg  
Utzschneiderstr.   14   Wohnung   Wohnung   2. OG. links   45.00         14104  
FRANK       86167   Augsburg   Utzschneiderstr.   14   Stellplatz   Stellplatz  
                14105   FRANK       86167   Augsburg   Utzschneiderstr.   14  
Stellplatz   Stellplatz                   14106   FRANK       86167   Augsburg  
Utzschneiderstr.   14   Stellplatz   Stellplatz                   14107   FRANK
      86167   Augsburg   Utzschneiderstr.   14   Stellplatz   Stellplatz        
          14482   FRANK       86159   Augsburg   Von-Parseval-Str.   13  
Wohnung   Wohnung   2. OG. mitte   43.00         14483   FRANK       86159  
Augsburg   Von-Parseval-Str.   13   Wohnung   Wohnung   2. OG. rechts   50.00  
      14484   FRANK       86159   Augsburg   Von-Parseval-Str.   13   Wohnung  
Wohnung   3. OG. links   50.00         14485   FRANK       86159   Augsburg  
Von-Parseval-Str.   13   Wohnung   Wohnung   3. OG. mitte   43.00         14486
  FRANK       86159   Augsburg   Von-Parseval-Str.   13   Wohnung   Wohnung   3.
OG. rechts   50.00         14487   FRANK       86159   Augsburg  
Von-Parseval-Str.   13   Wohnung   Wohnung   4. OG. links   60.00         14488
  FRANK       86159   Augsburg   Von-Parseval-Str.   13   Wohnung   Wohnung   4.
OG. rechts   50.00         14475   FRANK       86159   Augsburg  
Von-Parseval-Str.   13   Wohnung   Wohnung   EG. links   50.00         14476  
FRANK       86159   Augsburg   Von-Parseval-Str.   13   Wohnung   Wohnung   EG.
mitte   43.00         14477   FRANK       86159   Augsburg   Von-Parseval-Str.  
13   Wohnung   Wohnung   EG. rechts   53.00         14478   FRANK       86159  
Augsburg   Von-Parseval-Str.   13   Wohnung   Wohnung   1. OG. links   50.00    
    14479   FRANK       86159   Augsburg   Von-Parseval-Str.   13   Wohnung  
Wohnung   1. OG. mitte   43.00         14480   FRANK       86159   Augsburg  
Von-Parseval-Str.   13   Wohnung   Wohnung   1. OG. rechts   50.00         14481
  FRANK       86159   Augsburg   Von-Parseval-Str.   13   Wohnung   Wohnung   2.
OG. links   50.00         14491   FRANK       86159   Augsburg  
Von-Parseval-Str.   15   Wohnung   Wohnung   EG. rechts   50.00         14492  
FRANK       86159   Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   1.
OG. links   50.00         14493   FRANK       86159   Augsburg  
Von-Parseval-Str.   15   Wohnung   Wohnung   1. OG. mitte   43.00         14494
  FRANK       86159   Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   1.
OG. rechts   50.00         14495   FRANK       86159   Augsburg  
Von-Parseval-Str.   15   Wohnung   Wohnung   2. OG. links   50.00         14496
  FRANK       86159   Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   2.
OG. mitte   43.00         14497   FRANK       86159   Augsburg  
Von-Parseval-Str.   15   Wohnung   Wohnung   2. OG. rechts   50.00         14498
  FRANK       86159   Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   3.
OG. links   50.00         14499   FRANK       86159   Augsburg  
Von-Parseval-Str.   15   Wohnung   Wohnung   3. OG. mitte   43.00         14500
  FRANK       86159   Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   3.
OG. rechts   50.00         14489   FRANK       86159   Augsburg  
Von-Parseval-Str.   15   Wohnung   Wohnung   EG. links   50.00         14490  
FRANK       86159   Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   EG.
mitte   43.00         14501   FRANK       86159   Augsburg   Von-Parseval-Str.  
15   Wohnung   Wohnung   4. OG. links   60.00         14502   FRANK       86159
  Augsburg   Von-Parseval-Str.   15   Wohnung   Wohnung   4. OG. rechts   50.00
        14511   FRANK       86159   Augsburg   Von-Parseval-Str.   17   Wohnung
  Wohnung   2. OG. rechts   51.00         14512   FRANK       86159   Augsburg  
Von-Parseval-Str.   17   Wohnung   Wohnung   3. OG. links   60.00         14513
  FRANK       86159   Augsburg   Von-Parseval-Str.   17   Wohnung   Wohnung   3.
OG. mitte   33.00         14514   FRANK       86159   Augsburg  
Von-Parseval-Str.   17   Wohnung   Wohnung   3. OG. rechts   51.00         14515
  FRANK       86159   Augsburg   Von-Parseval-Str.   17   Wohnung   Wohnung   4.
OG. links   60.00         14516   FRANK       86159   Augsburg  
Von-Parseval-Str.   17   Wohnung   Wohnung   4. OG. rechts   51.00         14503
  FRANK       86159   Augsburg   Von-Parseval-Str.   17   Wohnung   Wohnung  
EG. links   60.00         14504   FRANK       86159   Augsburg  
Von-Parseval-Str.   17   Wohnung   Wohnung   EG. mitte   33.00         14505  
FRANK       86159   Augsburg   Von-Parseval-Str.   17   Wohnung   Wohnung   EG.
rechts   51.00         14506   FRANK       86159   Augsburg   Von-Parseval-Str.
  17   Wohnung   Wohnung   1. OG. links   60.00         14507   FRANK      
86159   Augsburg   Von-Parseval-Str.   17   Wohnung   Wohnung   1. OG. mitte  
33.00         14508   FRANK       86159   Augsburg   Von-Parseval-Str.   17  
Wohnung   Wohnung   1. OG. rechts   51.00         14509   FRANK       86159  
Augsburg   Von-Parseval-Str.   17   Wohnung   Wohnung   2. OG. links   60.00    
    14510   FRANK       86159   Augsburg   Von-Parseval-Str.   17   Wohnung  
Wohnung   2. OG. mitte   33.00         14517   FRANK       86159   Augsburg  
Von-Parseval-Str.   19   Wohnung   Wohnung   EG. links   60.00         14518  
FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung   Wohnung   EG.
mitte   33.00         14519   FRANK       86159   Augsburg   Von-Parseval-Str.  
19   Wohnung   Wohnung   EG. rechts   51.00         14520   FRANK       86159  
Augsburg   Von-Parseval-Str.   19   Wohnung   Wohnung   1. OG. links   60.00    
    14521   FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung  
Wohnung   1. OG. mitte   33.00         14522   FRANK       86159   Augsburg  
Von-Parseval-Str.   19   Wohnung   Wohnung   1. OG. rechts   51.00         14523
  FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung   Wohnung   2.
OG. links   60.00         14524   FRANK       86159   Augsburg  
Von-Parseval-Str.   19   Wohnung   Wohnung   2. OG. mitte   33.00         14525
  FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung   Wohnung   2.
OG. rechts   51.00        


77

--------------------------------------------------------------------------------



14526   FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung  
Wohnung   3. OG. links   60.00         14527   FRANK       86159   Augsburg  
Von-Parseval-Str.   19   Wohnung   Wohnung   3. OG. mitte   33.00         14528
  FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung   Wohnung   3.
OG. rechts   51.00         14529   FRANK       86159   Augsburg  
Von-Parseval-Str.   19   Wohnung   Wohnung   4. OG. links   60.00         14530
  FRANK       86159   Augsburg   Von-Parseval-Str.   19   Wohnung   Wohnung   4.
OG. rechts   51.00         14048   FRANK       86159   Augsburg  
Von-Parseval-Str.   21   Wohnung   Wohnung   2. OG. links   60.86         14049
  FRANK       86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung   2.
OG. mitte   32.85         14050   FRANK       86159   Augsburg  
Von-Parseval-Str.   21   Wohnung   Wohnung   2. OG. rechts   51.54         14051
  FRANK       86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung   3.
OG. links   60.86         14052   FRANK       86159   Augsburg  
Von-Parseval-Str.   21   Wohnung   Wohnung   3. OG. mitte   32.85         14053
  FRANK       86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung   3.
OG. rechts   51.54         14054   FRANK       86159   Augsburg  
Von-Parseval-Str.   21   Wohnung   Wohnung   4. OG. links   60.86         14042
  FRANK       86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung  
EG. links   59.46         14043   FRANK       86159   Augsburg  
Von-Parseval-Str.   21   Wohnung   Wohnung   EG. mitte   32.37         14044  
FRANK       86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung   EG.
rechts   51.45         14045   FRANK       86159   Augsburg   Von-Parseval-Str.
  21   Wohnung   Wohnung   1. OG. links   60.14         14046   FRANK      
86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung   1. OG. mitte
hinten   32.37         14047   FRANK       86159   Augsburg   Von-Parseval-Str.
  21   Wohnung   Wohnung   1. OG. rechts   51.45         14631   FRANK      
86159   Augsburg   Von-Parseval-Str.   21   Wohnung   Wohnung   4. OG. rechts  
51.54         14399   FRANK       86159   Augsburg   Von-Parseval-Str.   22  
Wohnung   Wohnung   EG. links   50.23         14400   FRANK       86159  
Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   EG. rechts   58.59      
  14401   FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung  
Wohnung   EG. mitte   33.87         14402   FRANK       86159   Augsburg  
Von-Parseval-Str.   22   Wohnung   Wohnung   1. OG. links   50.23         14403
  FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   1.
OG. rechts   58.59         14404   FRANK       86159   Augsburg  
Von-Parseval-Str.   22   Wohnung   Wohnung   1. OG. mitte   34.42         14405
  FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   2.
OG. links   52.49         14406   FRANK       86159   Augsburg  
Von-Parseval-Str.   22   Wohnung   Wohnung   2. OG. rechts   61.73         14407
  FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   2.
OG. mitte   35.48         14408   FRANK       86159   Augsburg  
Von-Parseval-Str.   22   Wohnung   Wohnung   3. OG. links   52.49         14409
  FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   3.
OG. rechts   61.73         14410   FRANK       86159   Augsburg  
Von-Parseval-Str.   22   Wohnung   Wohnung   3. OG. mitte   35.48         14411
  FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   4.
OG. links   52.49         14412   FRANK       86159   Augsburg  
Von-Parseval-Str.   22   Wohnung   Wohnung   4. OG. rechts   61.73         14414
  FRANK       86159   Augsburg   Von-Parseval-Str.   22   Wohnung   Wohnung   4.
OG. mitte   35.48         14430   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   EG. links   53.64         14431
  FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung   Wohnung  
EG. rechts   47.36         14442   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   4. OG. links   56.90        
14443   FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung  
Wohnung   4. OG. rechts   50.40         14444   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   4. OG. mitte   35.48        
14432   FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung  
Wohnung   EG. mitte   33.90         14433   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   1. OG. links   54.19        
14434   FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung  
Wohnung   1. OG. rechts   48.24         14435   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   1. OG. mitte   34.42        
14436   FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung  
Wohnung   2. OG. links   56.90         14437   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   2. OG. rechts   50.40        
14438   FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung  
Wohnung   2. OG. mitte   35.48         14439   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   3. OG. links   56.90        
14440   FRANK       86159   Augsburg   Von-Parseval-Str.   221/3   Wohnung  
Wohnung   3. OG. rechts   50.40         14441   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/3   Wohnung   Wohnung   3. OG. mitte   35.48        
14422   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   2. OG. rechts   50.40         14423   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   2. OG. mitte   45.32        
14424   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   3. OG. links   46.78         14425   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   3. OG. rechts   50.40        
14426   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   3. OG. mitte   45.32         14427   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   4. OG. links   46.78        
14428   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   4. OG. rechts   50.40         14429   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   4. OG. mitte   45.32        
14415   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   EG. links   47.36         14416   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   EG. rechts   47.36         14417
  FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung   Wohnung  
EG. mitte   43.02         14418   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   1. OG. links   44.90        
14419   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   1. OG. rechts   48.24         14420   FRANK       86159   Augsburg  
Von-Parseval-Str.   221/2   Wohnung   Wohnung   1. OG. mitte   43.95        
14421   FRANK       86159   Augsburg   Von-Parseval-Str.   221/2   Wohnung  
Wohnung   2. OG. mitte   46.78         14445   FRANK       86159   Augsburg  
Von-Parseval-Str.   24   Wohnung   Wohnung   EG. links   60.92         14446  
FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   EG.
rechts   50.95         14447   FRANK       86159   Augsburg   Von-Parseval-Str.
  24   Wohnung   Wohnung   EG. mitte   35.03         14448   FRANK       86159  
Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   1. OG. links   61.65    
    14449   FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung  
Wohnung   1. OG. rechts   50.95         14450   FRANK       86159   Augsburg  
Von-Parseval-Str.   24   Wohnung   Wohnung   1. OG. mitte   35.58         14451
  FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   2.
OG. links   63.94         14452   FRANK       86159   Augsburg  
Von-Parseval-Str.   24   Wohnung   Wohnung   2. OG. rechts   53.41         14453
  FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   2.
OG. mitte   36.69         14454   FRANK       86159   Augsburg  
Von-Parseval-Str.   24   Wohnung   Wohnung   3. OG. links   63.94         14455
  FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   3.
OG. rechts   53.41         14456   FRANK       86159   Augsburg  
Von-Parseval-Str.   24   Wohnung   Wohnung   3. OG. mitte   36.69         14457
  FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   4.
OG. links   63.94         14458   FRANK       86159   Augsburg  
Von-Parseval-Str.   24   Wohnung   Wohnung   4. OG. rechts   53.41         14459
  FRANK       86159   Augsburg   Von-Parseval-Str.   24   Wohnung   Wohnung   4.
OG. mitte   36.69         14462   FRANK       86159   Augsburg  
Von-Parseval-Str.   26   Wohnung   Wohnung   EG. mitte   36.51         14463  
FRANK       86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   1.
OG. links   49.25         14464   FRANK       86159   Augsburg  
Von-Parseval-Str.   26   Wohnung   Wohnung   1. OG. rechts   49.69         14465
  FRANK       86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   1.
OG. mitte   37.06         14466   FRANK       86159   Augsburg  
Von-Parseval-Str.   26   Wohnung   Wohnung   2. OG. links   51.86         14467
  FRANK       86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   2.
OG. rechts   51.66         14468   FRANK       86159   Augsburg  
Von-Parseval-Str.   26   Wohnung   Wohnung   2. OG. mitte   37.91         14469
  FRANK       86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   3.
OG. links   51.86         14470   FRANK       86159   Augsburg  
Von-Parseval-Str.   26   Wohnung   Wohnung   3. OG. rechts   51.66         14471
  FRANK       86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   3.
OG. mitte   37.91         14460   FRANK       86159   Augsburg  
Von-Parseval-Str.   26   Wohnung   Wohnung   EG. links   48.70         14461  
FRANK       86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   EG.
rechts   48.69         14472   FRANK       86159   Augsburg   Von-Parseval-Str.
  26   Wohnung   Wohnung   4. OG. links   51.86         14473   FRANK      
86159   Augsburg   Von-Parseval-Str.   26   Wohnung   Wohnung   4. OG. rechts  
51.66         14474   FRANK       86159   Augsburg   Von-Parseval-Str.   26  
Wohnung   Wohnung   4. OG. mitte   37.91         14055   FRANK       86159  
Augsburg   Von-Parseval-Str.   28   Wohnung   Wohnung   EG. links   35.11      
  14221   FRANK       86159   Augsburg   Von-Parseval-Str.   28   Wohnung  
Wohnung   EG. rechts   56.97         14224   FRANK       86159   Augsburg  
Von-Parseval-Str.   28   Wohnung   Wohnung   1. OG. rechts   57.53         14225
  FRANK       86159   Augsburg   Von-Parseval-Str.   28   Wohnung   Wohnung   1.
OG. links   35.87         14244   FRANK       86159   Augsburg  
Von-Parseval-Str.   28   Wohnung   Wohnung   2. OG. rechts   60.05         14245
  FRANK       86159   Augsburg   Von-Parseval-Str.   28   Wohnung   Wohnung   2.
OG. links   37.44         14247   FRANK       86159   Augsburg  
Von-Parseval-Str.   28   Wohnung   Wohnung   3. OG. rechts   48.66         14249
  FRANK       86159   Augsburg   Von-Parseval-Str.   28   Wohnung   Wohnung   3.
OG. links   48.83         14269   FRANK       86159   Augsburg  
Von-Parseval-Str.   28   Wohnung   Wohnung   4. OG. links   48.83         14251
  FRANK       86159   Augsburg   Von-Parseval-Str.   28   Wohnung   Wohnung   4.
OG. rechts   48.66         14270   FRANK       86159   Augsburg  
Von-Parseval-Str.   30   Wohnung   Wohnung   EG. rechts   46.18         14271  
FRANK       86159   Augsburg   Von-Parseval-Str.   30   Wohnung   Wohnung   EG.
links   45.34         14273   FRANK       86159   Augsburg   Von-Parseval-Str.  
30   Wohnung   Wohnung   1. OG. rechts   46.94         14275   FRANK       86159
  Augsburg   Von-Parseval-Str.   30   Wohnung   Wohnung   1. OG. links   46.37  
      14277   FRANK       86159   Augsburg   Von-Parseval-Str.   30   Wohnung  
Wohnung   2. OG. rechts   48.82         14278   FRANK       86159   Augsburg  
Von-Parseval-Str.   30   Wohnung   Wohnung   2. OG. links   48.25         14280
  FRANK       86159   Augsburg   Von-Parseval-Str.   30   Wohnung   Wohnung   3.
OG. rechts   48.82         14283   FRANK       86159   Augsburg  
Von-Parseval-Str.   30   Wohnung   Wohnung   3. OG. links   48.25         14292
  FRANK       86159   Augsburg   Von-Parseval-Str.   30   Wohnung   Wohnung   4.
OG. rechts   48.82         14294   FRANK       86159   Augsburg  
Von-Parseval-Str.   30   Wohnung   Wohnung   4. OG. links   48.25         14302
  FRANK       86159   Augsburg   Von-Parseval-Str.   32   Wohnung   Wohnung   1.
OG. rechts   46.37         14304   FRANK       86159   Augsburg  
Von-Parseval-Str.   32   Wohnung   Wohnung   1. OG. links   46.46         14307
  FRANK       86159   Augsburg   Von-Parseval-Str.   32   Wohnung   Wohnung   2.
OG. rechts   48.25         14309   FRANK       86159   Augsburg  
Von-Parseval-Str.   32   Wohnung   Wohnung   2. OG. links   48.67         14296
  FRANK       86159   Augsburg   Von-Parseval-Str.   32   Wohnung   Wohnung  
EG. rechts   45.34         14300   FRANK       86159   Augsburg  
Von-Parseval-Str.   32   Wohnung   Wohnung   EG. links   45.87         14311  
FRANK       86159   Augsburg   Von-Parseval-Str.   32   Wohnung   Wohnung   3.
OG. rechts   48.25         14313   FRANK       86159   Augsburg  
Von-Parseval-Str.   32   Wohnung   Wohnung   3. OG. links   48.66         14314
  FRANK       86159   Augsburg   Von-Parseval-Str.   32   Wohnung   Wohnung   4.
OG. rechts   48.25         14316   FRANK       86159   Augsburg  
Von-Parseval-Str.   32   Wohnung   Wohnung   4. OG. links   48.66         14320
  FRANK       86159   Augsburg   Von-Parseval-Str.   34   Wohnung   Wohnung  
EG. links   46.36         14322   FRANK       86159   Augsburg  
Von-Parseval-Str.   34   Wohnung   Wohnung   1. OG. rechts   46.04         14325
  FRANK       86159   Augsburg   Von-Parseval-Str.   34   Wohnung   Wohnung   1.
OG. links   47.84         14327   FRANK       86159   Augsburg  
Von-Parseval-Str.   34   Wohnung   Wohnung   2. OG. rechts   48.24        

78

--------------------------------------------------------------------------------





14330   FRANK       86159   Augsburg   Von-Parseval-Str.   34   Wohnung  
Wohnung   2. OG. links   49.72         14333   FRANK       86159   Augsburg  
Von-Parseval-Str.   34   Wohnung   Wohnung   3. OG. rechts   48.40         14335
  FRANK       86159   Augsburg   Von-Parseval-Str.   34   Wohnung   Wohnung   3.
OG. links   49.72         14338   FRANK       86159   Augsburg  
Von-Parseval-Str.   34   Wohnung   Wohnung   4. OG. rechts   48.24         14340
  FRANK       86159   Augsburg   Von-Parseval-Str.   34   Wohnung   Wohnung   4.
OG. links   49.71         14318   FRANK       86159   Augsburg  
Von-Parseval-Str.   34   Wohnung   Wohnung   EG. rechts   46.04         14343  
FRANK       86159   Augsburg   Von-Parseval-Str.   36   Wohnung   Wohnung   EG.
rechts   57.44         14344   FRANK       86159   Augsburg   Von-Parseval-Str.
  36   Wohnung   Wohnung   EG. links   35.29         14347   FRANK       86159  
Augsburg   Von-Parseval-Str.   36   Wohnung   Wohnung   1. OG. rechts   58.92  
      14349   FRANK       86159   Augsburg   Von-Parseval-Str.   36   Wohnung  
Wohnung   1. OG. links   36.38         14351   FRANK       86159   Augsburg  
Von-Parseval-Str.   36   Wohnung   Wohnung   2. OG. rechts   61.11         14352
  FRANK       86159   Augsburg   Von-Parseval-Str.   36   Wohnung   Wohnung   2.
OG. links   37.95         14354   FRANK       86159   Augsburg  
Von-Parseval-Str.   36   Wohnung   Wohnung   3. OG. rechts   49.72         14355
  FRANK       86159   Augsburg   Von-Parseval-Str.   36   Wohnung   Wohnung   3.
OG. links   49.34         14357   FRANK       86159   Augsburg  
Von-Parseval-Str.   36   Wohnung   Wohnung   4. OG. rechts   49.72         14359
  FRANK       86159   Augsburg   Von-Parseval-Str.   36   Wohnung   Wohnung   4.
OG. links   49.35         14371   FRANK       86159   Augsburg  
Von-Parseval-Str.   38   Wohnung   Wohnung   EG. rechts   57.01         14373  
FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   EG.
mitte   40.24         14374   FRANK       86159   Augsburg   Von-Parseval-Str.  
38   Wohnung   Wohnung   EG. links   51.96         14377   FRANK       86159  
Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   1. OG. rechts   57.93  
      14378   FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung  
Wohnung   1. OG. mitte   41.33         14381   FRANK       86159   Augsburg  
Von-Parseval-Str.   38   Wohnung   Wohnung   1. OG. links   52.56         14382
  FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   2.
OG. rechts   60.15         14384   FRANK       86159   Augsburg  
Von-Parseval-Str.   38   Wohnung   Wohnung   2. OG. mitte   42.40         14387
  FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   2.
OG. links   55.01         14390   FRANK       86159   Augsburg  
Von-Parseval-Str.   38   Wohnung   Wohnung   3. OG. rechts   60.15         14392
  FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   3.
OG. mitte   42.40         14395   FRANK       86159   Augsburg  
Von-Parseval-Str.   38   Wohnung   Wohnung   3. OG. links   55.01         14396
  FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   4.
OG. rechts   60.15         14397   FRANK       86159   Augsburg  
Von-Parseval-Str.   38   Wohnung   Wohnung   4. OG. mitte   42.40         14398
  FRANK       86159   Augsburg   Von-Parseval-Str.   38   Wohnung   Wohnung   4.
OG. links   55.00         14801   FRANK       86159   Augsburg  
Von-Parseval-Str.   13-17   Stellplatz   Stellplatz                   14821  
FRANK       86159   Augsburg   Von-Parseval-Str.   13-17   Stellplatz  
Stellplatz                   14822   FRANK       86159   Augsburg  
Von-Parseval-Str.   13-17   Stellplatz   Stellplatz                   14823  
FRANK       86159   Augsburg   Von-Parseval-Str.   13-17   Stellplatz  
Stellplatz                   14824   FRANK       86159   Augsburg  
Von-Parseval-Str.   13-17   Stellplatz   Stellplatz                   14825  
FRANK       86159   Augsburg   Von-Parseval-Str.   13-17   Stellplatz  
Stellplatz                   14826   FRANK       86159   Augsburg  
Von-Parseval-Str.   13-17   Stellplatz   Stellplatz                   14827  
FRANK       86159   Augsburg   Von-Parseval-Str.   13-17   Stellplatz  
Stellplatz                   14802   FRANK   G01   86159   Augsburg  
Von-Parseval-Str.   26-28   Garage   Garage                   14828   FRANK  
G02   86159   Augsburg   Von-Parseval-Str.   26-28   Garage   Garage            
      14803   FRANK   G03   86159   Augsburg   Von-Parseval-Str.   26-28  
Garage   Garage                   14804   FRANK   G04   86159   Augsburg  
Von-Parseval-Str.   26-28   Garage   Garage                   14805   FRANK  
G05   86159   Augsburg   Von-Parseval-Str.   26-28   Garage   Garage            
      14816   FRANK   G16   86159   Augsburg   Von-Parseval-Str.   26-28  
Garage   Garage                   14806   FRANK   G06   86159   Augsburg  
Von-Parseval-Str.   32-34   Garage   Garage                   14807   FRANK  
G07   86159   Augsburg   Von-Parseval-Str.   32-34   Garage   Garage            
      14808   FRANK   G08   86159   Augsburg   Von-Parseval-Str.   32-34  
Garage   Garage                   14809   FRANK   G09   86159   Augsburg  
Von-Parseval-Str.   32-34   Garage   Garage                   14810   FRANK  
G10   86159   Augsburg   Von-Parseval-Str.   32-34   Garage   Garage            
      14811   FRANK   G11   86159   Augsburg   Von-Parseval-Str.   32-34  
Garage   Garage                   14812   FRANK   G12   86159   Augsburg  
Von-Parseval-Str.   32-34   Garage   Garage                   14813   FRANK  
G13   86159   Augsburg   Von-Parseval-Str.   32-34   Garage   Garage            
      14814   FRANK   G14   86159   Augsburg   Von-Parseval-Str.   32-34  
Garage   Garage                   14815   FRANK   G15   86159   Augsburg  
Von-Parseval-Str.   32-34   Garage   Garage                   14817   FRANK  
G17   86159   Augsburg   Von-Parseval-Str.   32-34   Garage   Garage            
      14818   FRANK   G18   86159   Augsburg   Von-Parseval-Str.   32-34  
Garage   Garage                   14819   FRANK   G19   86159   Augsburg  
Von-Parseval-Str.   32-34   Garage   Garage                   14820   FRANK  
G20   86159   Augsburg   Von-Parseval-Str.   32-34   Garage   Garage            
      14661   FRANK       90762   Fürth   Beim Liershof   1   Wohnung   Wohnung
  EG. rechts   98.78         14662   FRANK       90762   Fürth   Beim Liershof  
1   Wohnung   Wohnung   EG. links   37.03         14663   FRANK       90762  
Fürth   Beim Liershof   1   Wohnung   Wohnung   EG. mitte   56.56         14671
  FRANK       90762   Fürth   Beim Liershof   1   Wohnung   Wohnung   2. OG.
mitte   78.98         14672   FRANK       90762   Fürth   Beim Liershof   1  
Wohnung   Wohnung   2. OG. rechts   42.14         14673   FRANK       90762  
Fürth   Beim Liershof   1   Wohnung   Wohnung   3. OG. links   52.32        
14674   FRANK       90762   Fürth   Beim Liershof   1   Wohnung   Wohnung   3.
OG. rechts   71.37         14664   FRANK       90762   Fürth   Beim Liershof   1
  Wohnung   Wohnung   EG. rechts   50.38         14665   FRANK       90762  
Fürth   Beim Liershof   1   Wohnung   Wohnung   1. OG. links   37.11        
14666   FRANK       90762   Fürth   Beim Liershof   1   Wohnung   Wohnung   1.
OG. mitte   56.60         14667   FRANK       90762   Fürth   Beim Liershof   1
  Wohnung   Wohnung   1. OG. mitte   89.00         14668   FRANK       90762  
Fürth   Beim Liershof   1   Wohnung   Wohnung   1. OG. rechts   50.39        
14669   FRANK       90762   Fürth   Beim Liershof   1   Wohnung   Wohnung   2.
OG. links   30.85         14670   FRANK       90762   Fürth   Beim Liershof   1
  Wohnung   Wohnung   2. OG. mitte   52.61         14783   FRANK       90762  
Fürth   Königstrasse   12   Gewerbe   Laden   EG. rechts       68.66     14784  
FRANK       90762   Fürth   Königstrasse   12   Gewerbe   Laden   EG. links    
  49.98     13350   FRANK       90762   Fürth   Königstrasse   12   Wohnung  
Wohnung   4. OG. links   64.80         13334   FRANK       90762   Fürth  
Königstrasse   12   Wohnung   Wohnung   1. OG. links   70.29         13335  
FRANK       90762   Fürth   Königstrasse   12   Wohnung   Wohnung   1. OG.
rechts   62.23         13336   FRANK       90762   Fürth   Königstrasse   12  
Wohnung   Wohnung   2. OG. links   70.29         13337   FRANK       90762  
Fürth   Königstrasse   12   Wohnung   Wohnung   2. OG. rechts   62.23        
13338   FRANK       90762   Fürth   Königstrasse   12   Wohnung   Wohnung   3.
OG. links   70.29         13339   FRANK       90762   Fürth   Königstrasse   12
  Wohnung   Wohnung   3. OG. rechts   62.23         13352   FRANK       90762  
Fürth   Königstrasse   12   Wohnung   Wohnung   4. OG. rechts   51.39        
14782   FRANK       90762   Fürth   Königstrasse   26   Gewerbe   Laden   EG.
mitte       106.64     13330   FRANK       90762   Fürth   Königstrasse   26  
Wohnung   Wohnung   1. OG. links   47.37         13331   FRANK       90762  
Fürth   Königstrasse   26   Wohnung   Wohnung   1. OG. rechts   67.33        
13332   FRANK       90762   Fürth   Königstrasse   26   Wohnung   Wohnung   2.
OG. links   45.57         13333   FRANK       90762   Fürth   Königstrasse   26
  Wohnung   Wohnung   2. OG. rechts   67.13         14785   FRANK       90762  
Fürth   Königstrasse   28   Gewerbe   Laden   EG. mitte       79.68     13354  
FRANK       90762   Fürth   Königstrasse   28   Wohnung   Wohnung   1. OG. links
  47.84         13355   FRANK       90762   Fürth   Königstrasse   28   Wohnung
  Wohnung   1. OG. rechts   67.74         13356   FRANK       90762   Fürth  
Königstrasse   28   Wohnung   Wohnung   2. OG. rechts   47.84         13357  
FRANK       90762   Fürth   Königstrasse   28   Wohnung   Wohnung   2. OG.
rechts   67.74         13358   FRANK       90762   Fürth   Königstrasse   28  
Wohnung   Wohnung   3. OG. links   47.06         13359   FRANK       90762  
Fürth   Königstrasse   28   Wohnung   Wohnung   3. OG. rechts   62.33        
15089   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage        
          15147   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15148   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15149   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15150   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15151   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15153
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15154   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15155   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15195   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15196   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15197   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15198   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15200
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15202   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15203   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15204   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15208   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15209   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15212   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15217
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15219   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15221   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15159   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15160   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15161   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15162   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15163
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15164   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15165   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15166   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15167   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15168   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                  


79

--------------------------------------------------------------------------------



15190   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage        
          15223   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15225   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15227   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15229   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15231   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15233
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15235   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15237   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15239   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15157   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15158   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15192   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15193
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15090   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15091   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15092   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15093   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15094   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15095   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15096
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15097   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15098   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15099   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15100   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15112   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15113   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15114
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15115   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15116   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15117   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15118   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15119   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15120   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15121
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15122   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15101   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15102   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15103   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15104   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15105   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15106
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15107   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15108   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15109   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15110   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15111   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15123   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15124
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15125   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15126   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15127   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15128   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15129   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15135   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15136
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15137   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15138   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15139   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   15140   FRANK       90762   Fürth  
Königstrasse   36   Garage   Garage                   15141   FRANK       90762
  Fürth   Königstrasse   36   Garage   Garage                   15142   FRANK  
    90762   Fürth   Königstrasse   36   Garage   Garage                   15143
  FRANK       90762   Fürth   Königstrasse   36   Garage   Garage              
    15144   FRANK       90762   Fürth   Königstrasse   36   Garage   Garage    
              15145   FRANK       90762   Fürth   Königstrasse   36   Garage  
Garage                   15146   FRANK       90762   Fürth   Königstrasse   36  
Garage   Garage                   14786   FRANK       90762   Fürth  
Königstrasse    36/38   Gewerbe   Laden         133.66         14781   FRANK    
  90762   Fürth   Königstrasse    36/38   Gewerbe   Laden   EG. links     69.72
        13309   FRANK       90762   Fürth   Königstrasse    36/38   Wohnung  
Wohnung     k.a.             13324   FRANK       90762   Fürth   Königstrasse  
 36/38   Wohnung   Wohnung   2. OG. rechts 113.61             13312   FRANK    
  90762   Fürth   Königstrasse    36/38   Wohnung   Wohnung   1. OG. rechts
81.69             13314   FRANK       90762   Fürth   Königstrasse    36/38  
Wohnung   Wohnung   2. OG. links 114.89             13996   FRANK       90762  
Fürth   Rosenstrasse   25   Wohnung   Wohnung   EG. links   74.01         13997
  FRANK       90762   Fürth   Rosenstrasse   25   Wohnung   Wohnung   EG. mitte
  40.76         13998   FRANK       90762   Fürth   Rosenstrasse   25   Wohnung
  Wohnung   EG. rechts   52.74         13999   FRANK       90762   Fürth  
Rosenstrasse   25   Wohnung   Wohnung   1. OG. links   74.01         14000  
FRANK       90762   Fürth   Rosenstrasse   25   Wohnung   Wohnung   1. OG. mitte
  49.83         14001   FRANK       90762   Fürth   Rosenstrasse   25   Wohnung
  Wohnung   1. OG. rechts   57.58         14002   FRANK       90762   Fürth  
Rosenstrasse   25   Wohnung   Wohnung   2. OG. links   74.01         14003  
FRANK       90762   Fürth   Rosenstrasse   25   Wohnung   Wohnung   2. OG. mitte
  49.83         14004   FRANK       90762   Fürth   Rosenstrasse   25   Wohnung
  Wohnung   2. OG. rechts   57.58         14005   FRANK       90762   Fürth  
Rosenstrasse   25   Wohnung   Wohnung   3. OG. links   74.01         14006  
FRANK       90762   Fürth   Rosenstrasse   25   Wohnung   Wohnung   3. OG. mitte
  49.83         14007   FRANK       90762   Fürth   Rosenstrasse   25   Wohnung
  Wohnung   3. OG. rechts   57.58         14532   FRANK       90762   Fürth  
Rosenstrasse   25   Wohnung   Wohnung   EG. links   47.73         14531   FRANK
      90762   Fürth   Rosenstrasse   27   Wohnung   Wohnung   EG. mitte   56.15
        14533   FRANK       90762   Fürth   Rosenstrasse   27   Wohnung  
Wohnung   EG. rechts   77.75         14542   FRANK       90762   Fürth  
Rosenstrasse   27   Wohnung   Wohnung   3. OG. rechts   77.75         14534  
FRANK       90762   Fürth   Rosenstrasse   27   Wohnung   Wohnung   1. OG. links
  77.75         14535   FRANK       90762   Fürth   Rosenstrasse   27   Wohnung
  Wohnung   1. OG. mitte   56.15         14536   FRANK       90762   Fürth  
Rosenstrasse   27   Wohnung   Wohnung   1. OG. rechts   77.75         14537  
FRANK       90762   Fürth   Rosenstrasse   27   Wohnung   Wohnung   2. OG. links
  77.75         14538   FRANK       90762   Fürth   Rosenstrasse   27   Wohnung
  Wohnung   2. OG. mitte   56.15         14539   FRANK       90762   Fürth  
Rosenstrasse   27   Wohnung   Wohnung   2. OG. rechts   77.75         14540  
FRANK       90762   Fürth   Rosenstrasse   27   Wohnung   Wohnung   3. OG. links
  77.75         14541   FRANK       90762   Fürth   Rosenstrasse   27   Wohnung
  Wohnung   3. OG. mitte   56.15         14544   FRANK       90762   Fürth  
Rosenstrasse   29   Wohnung   Wohnung   EG. mitte   56.15         14545   FRANK
      90762   Fürth   Rosenstrasse   29   Wohnung   Wohnung   EG. rechts   77.75
        14546   FRANK       90762   Fürth   Rosenstrasse   29   Wohnung  
Wohnung   1. OG. links   77.75         14547   FRANK       90762   Fürth  
Rosenstrasse   29   Wohnung   Wohnung   1. OG. mitte   56.15         14548  
FRANK       90762   Fürth   Rosenstrasse   29   Wohnung   Wohnung   1. OG.
rechts   77.75         14549   FRANK       90762   Fürth   Rosenstrasse   29  
Wohnung   Wohnung   2. OG. links   77.75         14543   FRANK       90762  
Fürth   Rosenstrasse   29   Wohnung   Wohnung   EG. links   77.75         14550
  FRANK       90762   Fürth   Rosenstrasse   29   Wohnung   Wohnung   2. OG.
mitte   56.15         14551   FRANK       90762   Fürth   Rosenstrasse   29  
Wohnung   Wohnung   2. OG. rechts   77.75         14552   FRANK       90762  
Fürth   Rosenstrasse   29   Wohnung   Wohnung   3. OG. links   77.75        
14553   FRANK       90762   Fürth   Rosenstrasse   29   Wohnung   Wohnung   3.
OG. mitte   56.15         14554   FRANK       90762   Fürth   Rosenstrasse   29
  Wohnung   Wohnung   3. OG. rechts   77.75         14555   FRANK       90762  
Fürth   Rosenstrasse   31   Wohnung   Wohnung   EG. links   85.02         14556
  FRANK       90762   Fürth   Rosenstrasse   31   Wohnung   Wohnung   EG. rechts
  38.19         14557   FRANK       90762   Fürth   Rosenstrasse   31   Wohnung
  Wohnung   1. OG. links   85.02         14558   FRANK       90762   Fürth  
Rosenstrasse   31   Wohnung   Wohnung   1. OG. rechts   85.02         14559  
FRANK       90762   Fürth   Rosenstrasse   31   Wohnung   Wohnung   2. OG. links
  85.02         14560   FRANK       90762   Fürth   Rosenstrasse   31   Wohnung
  Wohnung   2. OG. rechts   85.02         14561   FRANK       90762   Fürth  
Rosenstrasse   31   Wohnung   Wohnung   3. OG. links   85.02         14562  
FRANK       90762   Fürth   Rosenstrasse   31   Wohnung   Wohnung   3. OG.
rechts   85.02         14619   FRANK       90762   Fürth   Rosenstrasse   32  
Wohnung   Wohnung   3. OG. links   51.36         14620   FRANK       90762  
Fürth   Rosenstrasse   32   Wohnung   Wohnung   3. OG. mitte   58.06        
14621   FRANK       90762   Fürth   Rosenstrasse   32   Wohnung   Wohnung   3.
OG. rechts   57.93         14610   FRANK       90762   Fürth   Rosenstrasse   32
  Wohnung   Wohnung   EG. links   73.31         14611   FRANK       90762  
Fürth   Rosenstrasse   32   Wohnung   Wohnung   EG. mitte   57.36         14612
  FRANK       90762   Fürth   Rosenstrasse   32   Wohnung   Wohnung   EG. rechts
  57.93         14613   FRANK       90762   Fürth   Rosenstrasse   32   Wohnung
  Wohnung   1. OG. links   73.31         14614   FRANK       90762   Fürth  
Rosenstrasse   32   Wohnung   Wohnung   1. OG. mitte   57.36         14615  
FRANK       90762   Fürth   Rosenstrasse   32   Wohnung   Wohnung   1. OG.
rechts   57.93         14616   FRANK       90762   Fürth   Rosenstrasse   32  
Wohnung   Wohnung   2. OG. links   73.31         14617   FRANK       90762  
Fürth   Rosenstrasse   32   Wohnung   Wohnung   2. OG. mitte   58.06        
14618   FRANK       90762   Fürth   Rosenstrasse   32   Wohnung   Wohnung   2.
OG. rechts   57.93        

80

--------------------------------------------------------------------------------





14599   FRANK       90762   Fürth   Rosenstrasse   33   Wohnung   Wohnung   EG.
mitte   37.49         14600   FRANK       90762   Fürth   Rosenstrasse   33  
Wohnung   Wohnung   EG. rechts   54.46         14601   FRANK       90762   Fürth
  Rosenstrasse   33   Wohnung   Wohnung   1. OG. links   55.46         14602  
FRANK       90762   Fürth   Rosenstrasse   33   Wohnung   Wohnung   1. OG. mitte
  37.49         14603   FRANK       90762   Fürth   Rosenstrasse   33   Wohnung
  Wohnung   1. OG. rechts   55.46         14604   FRANK       90762   Fürth  
Rosenstrasse   33   Wohnung   Wohnung   2. OG. links   55.46         14605  
FRANK       90762   Fürth   Rosenstrasse   33   Wohnung   Wohnung   2. OG. mitte
  37.49         14606   FRANK       90762   Fürth   Rosenstrasse   33   Wohnung
  Wohnung   2. OG. rechts   55.46         14607   FRANK       90762   Fürth  
Rosenstrasse   33   Wohnung   Wohnung   3. OG. links   54.46         14608  
FRANK       90762   Fürth   Rosenstrasse   33   Wohnung   Wohnung   3. OG. mitte
  37.49         14598   FRANK       90762   Fürth   Rosenstrasse   33   Wohnung
  Wohnung   EG. links   54.46         14609   FRANK       90762   Fürth  
Rosenstrasse   33   Wohnung   Wohnung   3. OG. rechts   54.46         14622  
FRANK       90762   Fürth   Rosenstrasse   34   Wohnung   Wohnung   EG. rechts  
80.47         14623   FRANK       90762   Fürth   Rosenstrasse   34   Wohnung  
Wohnung   1. OG. links   80.47         14624   FRANK       90762   Fürth  
Rosenstrasse   34   Wohnung   Wohnung   1. OG. rechts   80.47         14625  
FRANK       90762   Fürth   Rosenstrasse   34   Wohnung   Wohnung   2. OG. links
  80.47         14626   FRANK       90762   Fürth   Rosenstrasse   34   Wohnung
  Wohnung   2. OG. rechts   80.47         14627   FRANK       90762   Fürth  
Rosenstrasse   34   Wohnung   Wohnung   3. OG. links   80.47         14628  
FRANK       90762   Fürth   Rosenstrasse   34   Wohnung   Wohnung   3. OG.
rechts   80.47         14586   FRANK       90762   Fürth   Rosenstrasse   35  
Wohnung   Wohnung   EG. links   62.26         14587   FRANK       90762   Fürth
  Rosenstrasse   35   Wohnung   Wohnung   EG. mitte   37.89         14588  
FRANK       90762   Fürth   Rosenstrasse   35   Wohnung   Wohnung   EG. rechts  
81.83         14589   FRANK       90762   Fürth   Rosenstrasse   35   Wohnung  
Wohnung   1. OG. links   78.34         14590   FRANK       90762   Fürth  
Rosenstrasse   35   Wohnung   Wohnung   1. OG. mitte   37.89         14591  
FRANK       90762   Fürth   Rosenstrasse   35   Wohnung   Wohnung   1. OG.
rechts   82.83         14592   FRANK       90762   Fürth   Rosenstrasse   35  
Wohnung   Wohnung   2. OG. links   78.34         14593   FRANK       90762  
Fürth   Rosenstrasse   35   Wohnung   Wohnung   2. OG. mitte   37.89        
14594   FRANK       90762   Fürth   Rosenstrasse   35   Wohnung   Wohnung   2.
OG. rechts   82.83         14595   FRANK       90762   Fürth   Rosenstrasse   35
  Wohnung   Wohnung   3. OG. links   77.34         14596   FRANK       90762  
Fürth   Rosenstrasse   35   Wohnung   Wohnung   3. OG. mitte   37.89        
14597   FRANK       90762   Fürth   Rosenstrasse   35   Wohnung   Wohnung   3.
OG. rechts   81.83         14636   FRANK       90762   Fürth   Rosenstrasse   36
  Wohnung   Wohnung   3. OG. links   80.47         14637   FRANK       90762  
Fürth   Rosenstrasse   36   Wohnung   Wohnung   3. OG. rechts   80.47        
14629   FRANK       90762   Fürth   Rosenstrasse   36   Wohnung   Wohnung   EG.
rechts   80.47         14630   FRANK       90762   Fürth   Rosenstrasse   36  
Wohnung   Wohnung   EG. links   80.47         14632   FRANK       90762   Fürth
  Rosenstrasse   36   Wohnung   Wohnung   1. OG. links   80.47         14633  
FRANK       90762   Fürth   Rosenstrasse   36   Wohnung   Wohnung   1. OG.
rechts   80.47         14634   FRANK       90762   Fürth   Rosenstrasse   36  
Wohnung   Wohnung   2. OG. links   80.47         14635   FRANK       90762  
Fürth   Rosenstrasse   36   Wohnung   Wohnung   2. OG. rechts   80.47        
14563   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   EG.
links   56.77         14564   FRANK       90762   Fürth   Rosenstrasse   37  
Wohnung   Wohnung   EG. mitte   74.14         14565   FRANK       90762   Fürth
  Rosenstrasse   37   Wohnung   Wohnung   EG. rechts   72.07         14566  
FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   1. OG. links
  73.63         14567   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung
  Wohnung   1. OG. mitte   56.77         14568   FRANK       90762   Fürth  
Rosenstrasse   37   Wohnung   Wohnung   1. OG. mitte   74.14         14579  
FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   4. OG. mitte
  56.77         14580   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung
  Wohnung   4. OG. mitte   74.14         14581   FRANK       90762   Fürth  
Rosenstrasse   37   Wohnung   Wohnung   4. OG. rechts   72.07         14582  
FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   5. OG. links
  73.63         14583   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung
  Wohnung   5. OG. mitte   56.77         14584   FRANK       90762   Fürth  
Rosenstrasse   37   Wohnung   Wohnung   5. OG. mitte   74.14         14585  
FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   5. OG.
rechts   72.07         14569   FRANK       90762   Fürth   Rosenstrasse   37  
Wohnung   Wohnung   1. OG. rechts   72.07         14570   FRANK       90762  
Fürth   Rosenstrasse   37   Wohnung   Wohnung   2. OG. links   73.63        
14571   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   2.
OG. mitte   56.77         14572   FRANK       90762   Fürth   Rosenstrasse   37
  Wohnung   Wohnung   2. OG. mitte   74.14         14573   FRANK       90762  
Fürth   Rosenstrasse   37   Wohnung   Wohnung   2. OG. rechts   72.07        
14574   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   3.
OG. links   73.63         14575   FRANK       90762   Fürth   Rosenstrasse   37
  Wohnung   Wohnung   3. OG. mitte   56.77         14576   FRANK       90762  
Fürth   Rosenstrasse   37   Wohnung   Wohnung   3. OG. mitte   74.14        
14577   FRANK       90762   Fürth   Rosenstrasse   37   Wohnung   Wohnung   3.
OG. rechts   72.07         14578   FRANK       90762   Fürth   Rosenstrasse   37
  Wohnung   Wohnung   4. OG. links   73.63         14638   FRANK       90762  
Fürth   Schlehenstr.   3   Wohnung   Wohnung   EG. links   102.04         14639
  FRANK       90762   Fürth   Schlehenstr.   3   Wohnung   Wohnung   EG. rechts
  84.72         14640   FRANK       90762   Fürth   Schlehenstr.   3   Wohnung  
Wohnung   1. OG. links   102.04         14641   FRANK       90762   Fürth  
Schlehenstr.   3   Wohnung   Wohnung   1. OG. rechts   84.72         14642  
FRANK       90762   Fürth   Schlehenstr.   3   Wohnung   Wohnung   2. OG. links
  102.04         14643   FRANK       90762   Fürth   Schlehenstr.   3   Wohnung
  Wohnung   2. OG. rechts   84.72         14644   FRANK       90762   Fürth  
Schlehenstr.   3   Wohnung   Wohnung   3. OG. links   102.04         14645  
FRANK       90762   Fürth   Schlehenstr.   3   Wohnung   Wohnung   3. OG. links
  84.72         14646   FRANK       90762   Fürth   Schlehenstr.   3   Wohnung  
Wohnung   4. OG. links   102.04         14647   FRANK       90762   Fürth  
Schlehenstr.   3   Wohnung   Wohnung   4. OG. rechts   84.72         14648  
FRANK       90762   Fürth   Schlehenstr.   3   Wohnung   Wohnung   5. OG. links
  102.04         14649   FRANK       90762   Fürth   Schlehenstr.   3   Wohnung
  Wohnung   5. OG. rechts   84.72         14656   FRANK       90762   Fürth  
Schlehenstr.   5   Wohnung   Wohnung   3. OG. rechts   86.05         14657  
FRANK       90762   Fürth   Schlehenstr.   5   Wohnung   Wohnung   4. OG. links
  86.11         14658   FRANK       90762   Fürth   Schlehenstr.   5   Wohnung  
Wohnung   4. OG. rechts   86.05         14659   FRANK       90762   Fürth  
Schlehenstr.   5   Wohnung   Wohnung   5. OG. links   86.11         14660  
FRANK       90762   Fürth   Schlehenstr.   5   Wohnung   Wohnung   5. OG. rechts
  86.05         14650   FRANK       90762   Fürth   Schlehenstr.   5   Wohnung  
Wohnung   EG. rechts   86.05         14651   FRANK       90762   Fürth  
Schlehenstr.   5   Wohnung   Wohnung   1. OG. links   86.11         14652  
FRANK       90762   Fürth   Schlehenstr.   5   Wohnung   Wohnung   1. OG. rechts
  86.05         14653   FRANK       90762   Fürth   Schlehenstr.   5   Wohnung  
Wohnung   2. OG. links   86.11         14654   FRANK       90762   Fürth  
Schlehenstr.   5   Wohnung   Wohnung   2. OG. rechts   86.05         14655  
FRANK       90762   Fürth   Schlehenstr.   5   Wohnung   Wohnung   3. OG. links
  86.11         14706   FRANK       90762   Fürth   Schützenhof   1   Wohnung  
Wohnung   3. OG. links   51.36         14707   FRANK       90762   Fürth  
Schützenhof   1   Wohnung   Wohnung   3. OG. mitte   61.70         14708   FRANK
      90762   Fürth   Schützenhof   1   Wohnung   Wohnung   3. OG. rechts  
48.35         14703   FRANK       90762   Fürth   Schützenhof   1   Wohnung  
Wohnung   2. OG. links   73.14         14704   FRANK       90762   Fürth  
Schützenhof   1   Wohnung   Wohnung   2. OG. mitte   61.70         14705   FRANK
      90762   Fürth   Schützenhof   1   Wohnung   Wohnung   2. OG. rechts  
48.35         14697   FRANK       90762   Fürth   Schützenhof   1   Wohnung  
Wohnung   EG. links   73.14         14698   FRANK       90762   Fürth  
Schützenhof   1   Wohnung   Wohnung   EG. mitte   61.70         14699   FRANK  
    90762   Fürth   Schützenhof   1   Wohnung   Wohnung   EG. rechts   48.35    
    14700   FRANK       90762   Fürth   Schützenhof   1   Wohnung   Wohnung   1.
OG. links   73.14         14701   FRANK       90762   Fürth   Schützenhof   1  
Wohnung   Wohnung   1. OG. mitte   61.70         14702   FRANK       90762  
Fürth   Schützenhof   1   Wohnung   Wohnung   1. OG. rechts   48.35        
14709   FRANK       90762   Fürth   Schützenhof   5   Wohnung   Wohnung   EG.
links   95.11         14710   FRANK       90762   Fürth   Schützenhof   5  
Wohnung   Wohnung   EG. rechts   99.83         14711   FRANK       90762   Fürth
  Schützenhof   5   Wohnung   Wohnung   1. OG. links   95.11         14712  
FRANK       90762   Fürth   Schützenhof   5   Wohnung   Wohnung   1. OG. rechts
  101.66         14713   FRANK       90762   Fürth   Schützenhof   5   Wohnung  
Wohnung   2. OG. links   95.72         14714   FRANK       90762   Fürth  
Schützenhof   5   Wohnung   Wohnung   2. OG. rechts   99.83         14715  
FRANK       90762   Fürth   Schützenhof   5   Wohnung   Wohnung   3. OG. links  
59.92         14716   FRANK       90762   Fürth   Schützenhof   5   Wohnung  
Wohnung   3. OG. rechts   71.42         14687   FRANK       90762   Fürth  
Staudengasse   2   Wohnung   Wohnung   EG. mitte   56.12         14688   FRANK  
    90762   Fürth   Staudengasse   2   Wohnung   Wohnung   EG. rechts   77.33  
      14689   FRANK       90762   Fürth   Staudengasse   2   Wohnung   Wohnung  
1. OG. links   77.33         14690   FRANK       90762   Fürth   Staudengasse  
2   Wohnung   Wohnung   1. OG. mitte   56.12         14691   FRANK       90762  
Fürth   Staudengasse   2   Wohnung   Wohnung   1. OG. rechts   77.33        
14686   FRANK       90762   Fürth   Staudengasse   2   Wohnung   Wohnung   EG.
links   77.33         14692   FRANK       90762   Fürth   Staudengasse   2  
Wohnung   Wohnung   2. OG. links   77.33         14693   FRANK       90762  
Fürth   Staudengasse   2   Wohnung   Wohnung   2. OG. mitte   56.12        
14694   FRANK       90762   Fürth   Staudengasse   2   Wohnung   Wohnung   2.
OG. rechts   77.33         14695   FRANK       90762   Fürth   Staudengasse   2
  Wohnung   Wohnung   3. OG. links   68.38         14696   FRANK       90762  
Fürth   Staudengasse   2   Wohnung   Wohnung   3. OG. rechts   67.12        
14675   FRANK       90762   Fürth   Staudengasse   4   Wohnung   Wohnung   EG.
rechts   78.18         14676   FRANK       90762   Fürth   Staudengasse   4  
Wohnung   Wohnung   EG. mitte   56.12         14677   FRANK       90762   Fürth
  Staudengasse   4   Wohnung   Wohnung   EG. rechts   77.33         14678  
FRANK       90762   Fürth   Staudengasse   4   Wohnung   Wohnung   1. OG. links
  78.18         14679   FRANK       90762   Fürth   Staudengasse   4   Wohnung  
Wohnung   1. OG. mitte   56.12         14680   FRANK       90762   Fürth  
Staudengasse   4   Wohnung   Wohnung   1. OG. rechts   77.33         14681  
FRANK       90762   Fürth   Staudengasse   4   Wohnung   Wohnung   2. OG. links
  78.18         14682   FRANK       90762   Fürth   Staudengasse   4   Wohnung  
Wohnung   2. OG. mitte   56.12         14683   FRANK       90762   Fürth  
Staudengasse   4   Wohnung   Wohnung   2. OG. rechts   77.33         14684  
FRANK       90762   Fürth   Staudengasse   4   Wohnung   Wohnung   3. OG. links
  63.28         14685   FRANK       90762   Fürth   Staudengasse   4   Wohnung  
Wohnung   3. OG. rechts   65.11         12199   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   2. OG. rechts   79.13        


81

--------------------------------------------------------------------------------



12200   FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung
  3. OG. links   79.29         12201   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   3. OG. mitte   57.92         12202  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   3.
OG. rechts   79.13         12203   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   4. OG. links   79.29         12204  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   4.
OG. mitte   57.92         12205   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   4. OG. rechts   79.13         12206  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   5.
OG. links   79.29         12207   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   5. OG. mitte   57.92         12208  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   5.
OG. rechts   79.13         12191   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   EG. links   79.29         12192  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   EG.
mitte   57.92         12193   FRANK       85057   Ingolstadt   Rheinbergerstr.  
1   Wohnung   Wohnung   EG. rechts   79.13         12194   FRANK       85057  
Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   1. OG. links   79.29    
    12195   FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung  
Wohnung   1. OG. mitte   57.92         12196   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   1. OG. rechts   79.13         12197  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   2.
OG. links   79.29         12198   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   2. OG. mitte   57.92         12209  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   6.
OG. links   79.29         12210   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   6. OG. mitte   57.92         12211  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   6.
OG. rechts   79.13         12212   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   7. OG. links   79.29         12213  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   7.
OG. mitte   57.92         12214   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   7. OG. rechts   79.13         12215  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   8.
OG. links   79.29         12216   FRANK       85057   Ingolstadt  
Rheinbergerstr.   1   Wohnung   Wohnung   8. OG. mitte   57.92         12217  
FRANK       85057   Ingolstadt   Rheinbergerstr.   1   Wohnung   Wohnung   8.
OG. rechts   79.13         12219   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   EG. mitte   57.92         12220  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   EG.
rechts   79.13         12221   FRANK       85057   Ingolstadt   Rheinbergerstr.
  3   Wohnung   Wohnung   1. OG. links   79.29         12222   FRANK       85057
  Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   1. OG. mitte   57.92  
      12223   FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung  
Wohnung   1. OG. rechts   79.13         12224   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   2. OG. links   79.29         12225  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   2.
OG. mitte   57.92         12226   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   2. OG. rechts   79.13         12227  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   3.
OG. links   79.29         12228   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   3. OG. mitte   57.92         12218  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   EG.
links   79.29         12229   FRANK       85057   Ingolstadt   Rheinbergerstr.  
3   Wohnung   Wohnung   3. OG. rechts   79.13         12230   FRANK       85057
  Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   4. OG. links   79.29  
      12231   FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung  
Wohnung   4. OG. mitte   57.92         12232   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   4. OG. rechts   79.13         12233  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   5.
OG. links   79.29         12505   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Stellplatz   Stellplatz                   12239   FRANK  
    85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   5. OG. mitte
  57.92         12506   FRANK       85057   Ingolstadt   Rheinbergerstr.   3  
Stellplatz   Stellplatz                   12507   FRANK       85057   Ingolstadt
  Rheinbergerstr.   3   Stellplatz   Stellplatz                   12508   FRANK
      85057   Ingolstadt   Rheinbergerstr.   3   Stellplatz   Stellplatz        
          12509   FRANK       85057   Ingolstadt   Rheinbergerstr.   3  
Stellplatz   Stellplatz                   12510   FRANK       85057   Ingolstadt
  Rheinbergerstr.   3   Stellplatz   Stellplatz                   12511   FRANK
      85057   Ingolstadt   Rheinbergerstr.   3   Stellplatz   Stellplatz        
          12512   FRANK       85057   Ingolstadt   Rheinbergerstr.   3  
Stellplatz   Stellplatz                   12513   FRANK       85057   Ingolstadt
  Rheinbergerstr.   3   Stellplatz   Stellplatz                   12514   FRANK
      85057   Ingolstadt   Rheinbergerstr.   3   Stellplatz   Stellplatz        
          12515   FRANK       85057   Ingolstadt   Rheinbergerstr.   3  
Stellplatz   Stellplatz                   12240   FRANK       85057   Ingolstadt
  Rheinbergerstr.   3   Wohnung   Wohnung   5. OG. rechts   79.13         12241
  FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   6.
OG. links   79.29         12242   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   6. OG. mitte   57.92         12243  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   6.
OG. rechts   79.13         12244   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   7. OG. links   79.29         12245  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   7.
OG. mitte   57.92         12246   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   7. OG. rechts   79.13         12247  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   8.
OG. links   79.29         12249   FRANK       85057   Ingolstadt  
Rheinbergerstr.   3   Wohnung   Wohnung   8. OG. mitte   57.92         12251  
FRANK       85057   Ingolstadt   Rheinbergerstr.   3   Wohnung   Wohnung   8.
OG. rechts   79.13         12253   FRANK       85057   Ingolstadt  
Rheinbergerstr.   5   Wohnung   Wohnung   EG. links   36.14         12254  
FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   EG.
rechts   79.67         12255   FRANK       85057   Ingolstadt   Rheinbergerstr.
  5   Wohnung   Wohnung   1. OG. links   77.57         12256   FRANK       85057
  Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   1. OG. rechts   79.67  
      12257   FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung  
Wohnung   2. OG. links   77.57         12258   FRANK       85057   Ingolstadt  
Rheinbergerstr.   5   Wohnung   Wohnung   2. OG. rechts   79.67         12259  
FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   3.
OG. links   77.57         12260   FRANK       85057   Ingolstadt  
Rheinbergerstr.   5   Wohnung   Wohnung   3. OG. rechts   79.67         12261  
FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   4.
OG. links   77.57         12262   FRANK       85057   Ingolstadt  
Rheinbergerstr.   5   Wohnung   Wohnung   4. OG. rechts   79.67         12263  
FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   5.
OG. links   77.57         12264   FRANK       85057   Ingolstadt  
Rheinbergerstr.   5   Wohnung   Wohnung   5. OG. rechts   79.67         12265  
FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   6.
OG. links   77.57         12266   FRANK       85057   Ingolstadt  
Rheinbergerstr.   5   Wohnung   Wohnung   6. OG. rechts   79.67         12267  
FRANK       85057   Ingolstadt   Rheinbergerstr.   5   Wohnung   Wohnung   7.
OG. links   77.57         12278   FRANK       85057   Ingolstadt  
Rheinbergerstr.   7   Wohnung   Wohnung   5. OG. links   77.57         12268  
FRANK       85057   Ingolstadt   Rheinbergerstr.   7   Wohnung   Wohnung   EG.
links   36.14         12269   FRANK       85057   Ingolstadt   Rheinbergerstr.  
7   Wohnung   Wohnung   EG. rechts   81.61         12270   FRANK       85057  
Ingolstadt   Rheinbergerstr.   7   Wohnung   Wohnung   1. OG. links   77.57    
    12271   FRANK       85057   Ingolstadt   Rheinbergerstr.   7   Wohnung  
Wohnung   1. OG. rechts   81.61         12272   FRANK       85057   Ingolstadt  
Rheinbergerstr.   7   Wohnung   Wohnung   2. OG. links   77.57         12273  
FRANK       85057   Ingolstadt   Rheinbergerstr.   7   Wohnung   Wohnung   2.
OG. rechts   81.61         12274   FRANK       85057   Ingolstadt  
Rheinbergerstr.   7   Wohnung   Wohnung   3. OG. links   77.57         12275  
FRANK       85057   Ingolstadt   Rheinbergerstr.   7   Wohnung   Wohnung   3.
OG. rechts   81.61         12276   FRANK       85057   Ingolstadt  
Rheinbergerstr.   7   Wohnung   Wohnung   4. OG. links   77.57         12277  
FRANK       85057   Ingolstadt   Rheinbergerstr.   7   Wohnung   Wohnung   4.
OG. rechts   81.61         12279   FRANK       85057   Ingolstadt  
Rheinbergerstr.   9   Wohnung   Wohnung   EG. links   79.29         12280  
FRANK       85057   Ingolstadt   Rheinbergerstr.   9   Wohnung   Wohnung   EG.
mitte   57.92         12281   FRANK       85057   Ingolstadt   Rheinbergerstr.  
9   Wohnung   Wohnung   EG. rechts   79.29         12282   FRANK       85057  
Ingolstadt   Rheinbergerstr.   9   Wohnung   Wohnung   1. OG. links   79.29    
    12283   FRANK       85057   Ingolstadt   Rheinbergerstr.   9   Wohnung  
Wohnung   1. OG. mitte   57.92         12284   FRANK       85057   Ingolstadt  
Rheinbergerstr.   9   Wohnung   Wohnung   1. OG. rechts   79.29         12285  
FRANK       85057   Ingolstadt   Rheinbergerstr.   9   Wohnung   Wohnung   2.
OG. links   79.29         12286   FRANK       85057   Ingolstadt  
Rheinbergerstr.   9   Wohnung   Wohnung   2. OG. mitte   57.92         12287  
FRANK       85057   Ingolstadt   Rheinbergerstr.   9   Wohnung   Wohnung   2.
OG. rechts   79.29         12288   FRANK       85057   Ingolstadt  
Rheinbergerstr.   9   Wohnung   Wohnung   3. OG. links   79.29         12289  
FRANK       85057   Ingolstadt   Rheinbergerstr.   9   Wohnung   Wohnung   3.
OG. mitte   57.92         12290   FRANK       85057   Ingolstadt  
Rheinbergerstr.   9   Wohnung   Wohnung   3. OG. rechts   79.29         12298  
FRANK       85057   Ingolstadt   Rheinbergerstr.   11   Wohnung   Wohnung   2.
OG. mitte   57.92         12299   FRANK       85057   Ingolstadt  
Rheinbergerstr.   11   Wohnung   Wohnung   2. OG. rechts   79.29         12300  
FRANK       85057   Ingolstadt   Rheinbergerstr.   11   Wohnung   Wohnung   3.
OG. links   79.29         12301   FRANK       85057   Ingolstadt  
Rheinbergerstr.   11   Wohnung   Wohnung   3. OG. mitte   57.92         12302  
FRANK       85057   Ingolstadt   Rheinbergerstr.   11   Wohnung   Wohnung   3.
OG. rechts   79.29         12291   FRANK       85057   Ingolstadt  
Rheinbergerstr.   11   Wohnung   Wohnung   EG. links   79.29         12292  
FRANK       85057   Ingolstadt   Rheinbergerstr.   11   Wohnung   Wohnung   EG.
mitte   57.92         12293   FRANK       85057   Ingolstadt   Rheinbergerstr.  
11   Wohnung   Wohnung   EG. rechts   79.29         12294   FRANK       85057  
Ingolstadt   Rheinbergerstr.   11   Wohnung   Wohnung   1. OG. links   79.29    
    12295   FRANK       85057   Ingolstadt   Rheinbergerstr.   11   Wohnung  
Wohnung   1. OG. mitte   57.92         12296   FRANK       85057   Ingolstadt  
Rheinbergerstr.   11   Wohnung   Wohnung   1. OG. rechts   79.29         12297  
FRANK       85057   Ingolstadt   Rheinbergerstr.   11   Wohnung   Wohnung   2.
OG. links   79.29         12050   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   EG. links   79.23         12051  
FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   EG.
mitte   57.91         12052   FRANK       85057   Ingolstadt   Rheinbergerstr.  
13   Wohnung   Wohnung   EG. rechts   79.23         12053   FRANK       85057  
Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   1. OG. links   79.23    
    12054   FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung  
Wohnung   1. OG. mitte   57.91         12055   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   1. OG. rechts   79.23         12056  
FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   2.
OG. links   79.23         12057   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   2. OG. mitte   57.91         12058  
FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   2.
OG. rechts   79.23         12059   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   3. OG. links   79.23         12060  
FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   3.
OG. mitte   57.91         12061   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   3. OG. rechts   79.23         12062  
FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   4.
OG. links   79.23         12063   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   4. OG. mitte   57.91        

82

--------------------------------------------------------------------------------





12064   FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung  
Wohnung   4. OG. rechts   79.23         12065   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   5. OG. links   79.23         12066  
FRANK       85057   Ingolstadt   Rheinbergerstr.   13   Wohnung   Wohnung   5.
OG. mitte   57.91         12067   FRANK       85057   Ingolstadt  
Rheinbergerstr.   13   Wohnung   Wohnung   5. OG. rechts   79.23         12068  
FRANK       85057   Ingolstadt   Rheinbergerstr.   15   Wohnung   Wohnung   EG.
links   36.14         12069   FRANK       85057   Ingolstadt   Rheinbergerstr.  
15   Wohnung   Wohnung   EG. rechts   79.67         12070   FRANK       85057  
Ingolstadt   Rheinbergerstr.   15   Wohnung   Wohnung   1. OG. links   77.57    
    12071   FRANK       85057   Ingolstadt   Rheinbergerstr.   15   Wohnung  
Wohnung   1. OG. links   79.67         12072   FRANK       85057   Ingolstadt  
Rheinbergerstr.   15   Wohnung   Wohnung   2. OG. links   77.57         12073  
FRANK       85057   Ingolstadt   Rheinbergerstr.   15   Wohnung   Wohnung   2.
OG. rechts   79.67         12074   FRANK       85057   Ingolstadt  
Rheinbergerstr.   15   Wohnung   Wohnung   3. OG. links   77.57         12075  
FRANK       85057   Ingolstadt   Rheinbergerstr.   15   Wohnung   Wohnung   3.
OG. rechts   79.67         12076   FRANK       85057   Ingolstadt  
Rheinbergerstr.   15   Wohnung   Wohnung   4. OG. links   77.57         12077  
FRANK       85057   Ingolstadt   Rheinbergerstr.   15   Wohnung   Wohnung   4.
OG. rechts   79.67         12078   FRANK       85057   Ingolstadt  
Rheinbergerstr.   15   Wohnung   Wohnung   5. OG. links   77.57         12079  
FRANK       85057   Ingolstadt   Rheinbergerstr.   15   Wohnung   Wohnung   5.
OG. rechts   79.67         12473   FRANK       85057   Ingolstadt  
Rheinbergerstr.   15   Stellplatz   Stellplatz                   12474   FRANK  
    85057   Ingolstadt   Rheinbergerstr.   15   Stellplatz   Stellplatz        
          12475   FRANK       85057   Ingolstadt   Rheinbergerstr.   15  
Stellplatz   Stellplatz                   12476   FRANK       85057   Ingolstadt
  Rheinbergerstr.   15   Stellplatz   Stellplatz                   12477   FRANK
      85057   Ingolstadt   Rheinbergerstr.   15   Stellplatz   Stellplatz      
            12478   FRANK       85057   Ingolstadt   Rheinbergerstr.   15  
Stellplatz   Stellplatz                   12479   FRANK       85057   Ingolstadt
  Rheinbergerstr.   15   Stellplatz   Stellplatz                   12480   FRANK
      85057   Ingolstadt   Rheinbergerstr.   15   Stellplatz   Stellplatz      
            12481   FRANK       85057   Ingolstadt   Rheinbergerstr.   15  
Stellplatz   Stellplatz                   12482   FRANK       85057   Ingolstadt
  Rheinbergerstr.   15   Stellplatz   Stellplatz                   12483   FRANK
      85057   Ingolstadt   Rheinbergerstr.   15   Stellplatz   Stellplatz      
            12469   FRANK       85057   Ingolstadt   Rheinbergerstr.   15  
Stellplatz   Stellplatz                   12470   FRANK       85057   Ingolstadt
  Rheinbergerstr.   15   Stellplatz   Stellplatz                   12471   FRANK
      85057   Ingolstadt   Rheinbergerstr.   15   Stellplatz   Stellplatz      
            12472   FRANK       85057   Ingolstadt   Rheinbergerstr.   15  
Stellplatz   Stellplatz                   12484   FRANK       85057   Ingolstadt
  Rheinbergerstr.   15   Stellplatz   Stellplatz                   12485   FRANK
      85057   Ingolstadt   Rheinbergerstr.   15   Stellplatz   Stellplatz      
            12486   FRANK       85057   Ingolstadt   Rheinbergerstr.   15  
Stellplatz   Stellplatz                   12087   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Wohnung   Wohnung   3. OG. rechts   79.67         12088
  FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Wohnung   Wohnung   4.
OG. links   77.57         12089   FRANK       85057   Ingolstadt  
Rheinbergerstr.   17   Wohnung   Wohnung   4. OG. rechts   79.67         12090  
FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Wohnung   Wohnung   5.
OG. links   77.57         12091   FRANK       85057   Ingolstadt  
Rheinbergerstr.   17   Wohnung   Wohnung   5. OG. rechts   79.67         12092  
FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Wohnung   Wohnung   6.
OG. links   77.57         12093   FRANK       85057   Ingolstadt  
Rheinbergerstr.   17   Wohnung   Wohnung   6. OG. rechts   79.67         12080  
FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Wohnung   Wohnung   EG.
links   36.14         12081   FRANK       85057   Ingolstadt   Rheinbergerstr.  
17   Wohnung   Wohnung   EG. rechts   79.67         12082   FRANK       85057  
Ingolstadt   Rheinbergerstr.   17   Wohnung   Wohnung   1. OG. links   77.57    
    12083   FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Wohnung  
Wohnung   1. OG. rechts   79.67         12084   FRANK       85057   Ingolstadt  
Rheinbergerstr.   17   Wohnung   Wohnung   2. OG. links   77.57         12085  
FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Wohnung   Wohnung   2.
OG. rechts   79.67         12086   FRANK       85057   Ingolstadt  
Rheinbergerstr.   17   Wohnung   Wohnung   3. OG. links   77.57         12495  
FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz
                  12496   FRANK       85057   Ingolstadt   Rheinbergerstr.   17
  Stellplatz   Stellplatz                   12497   FRANK       85057  
Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz                  
12498   FRANK       85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz  
Stellplatz                   12499   FRANK       85057   Ingolstadt  
Rheinbergerstr.   17   Stellplatz   Stellplatz                   12500   FRANK  
    85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz        
          12501   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12502   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12503   FRANK
      85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz      
            12504   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12517   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12518   FRANK
      85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz      
            12519   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12520   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12521   FRANK
      85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz      
            12522   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12523   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12487   FRANK
      85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz      
            12488   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12489   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12490   FRANK
      85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz      
            12491   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12492   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12493   FRANK
      85057   Ingolstadt   Rheinbergerstr.   17   Stellplatz   Stellplatz      
            12494   FRANK       85057   Ingolstadt   Rheinbergerstr.   17  
Stellplatz   Stellplatz                   12516   FRANK       85057   Ingolstadt
  Rheinbergerstr.   17   Stellplatz   Stellplatz                   12094   FRANK
      85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   EG. links
  36.14         12095   FRANK       85057   Ingolstadt   Rheinbergerstr.   19  
Wohnung   Wohnung   EG. rechts   81.61         12096   FRANK       85057  
Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   1. OG. links   77.57    
    12107   FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung  
Wohnung   6. OG. rechts   81.61         12108   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Wohnung   Wohnung   7. OG. links   77.57         12109  
FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   7.
OG. rechts   81.61         12097   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Wohnung   Wohnung   1. OG. rechts   81.61         12098  
FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   2.
OG. links   77.57         12099   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Wohnung   Wohnung   2. OG. rechts   81.61         12100  
FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   3.
OG. links   77.57         12101   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Wohnung   Wohnung   3. OG. rechts   81.61         12102  
FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   4.
OG. links   77.57         12103   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Wohnung   Wohnung   4. OG. rechts   81.61         12104  
FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   5.
OG. links   77.57         12105   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Wohnung   Wohnung   5. OG. rechts   81.61         12106  
FRANK       85057   Ingolstadt   Rheinbergerstr.   19   Wohnung   Wohnung   6.
OG. links   77.57         12524   FRANK       85057   Ingolstadt  
Rheinbergerstr.   19   Stellplatz   Stellplatz                   12525   FRANK  
    85057   Ingolstadt   Rheinbergerstr.   19   Stellplatz   Stellplatz        
          12526   FRANK       85057   Ingolstadt   Rheinbergerstr.   19  
Stellplatz   Stellplatz                   12527   FRANK       85057   Ingolstadt
  Rheinbergerstr.   19   Stellplatz   Stellplatz                   12528   FRANK
      85057   Ingolstadt   Rheinbergerstr.   19   Stellplatz   Stellplatz      
            12529   FRANK       85057   Ingolstadt   Rheinbergerstr.   19  
Stellplatz   Stellplatz                   12530   FRANK       85057   Ingolstadt
  Rheinbergerstr.   19   Stellplatz   Stellplatz                   12531   FRANK
      85057   Ingolstadt   Rheinbergerstr.   19   Stellplatz   Stellplatz      
            12110   FRANK       85057   Ingolstadt   Rheinbergerstr.   21  
Wohnung   Wohnung   EG. links   79.23         12111   FRANK       85057  
Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   EG. mitte   57.91      
  12112   FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung  
Wohnung   EG. rechts   79.23         12113   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   1. OG. links   79.23         12114  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   1.
OG. mitte   57.91         12115   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   1. OG. rechts   79.23         12116  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   2.
OG. links   79.23         12127   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   5. OG. rechts   79.23         12128  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   6.
OG. links   79.23         12129   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   6. OG. mitte   57.91         12130  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   6.
OG. rechts   79.23         12131   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   7. OG. links   79.23         12132  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   7.
OG. mitte   57.91         12133   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   7. OG. rechts   79.23         12134  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   8.
OG. links   79.23         12135   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   8. OG. mitte   57.91         12136  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   8.
OG. rechts   79.23         12117   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   2. OG. mitte   57.91         12118  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   2.
OG. links   79.23         12119   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   3. OG. links   79.23         12120  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   3.
OG. mitte   57.91         12121   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   3. OG. rechts   79.23         12122  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   4.
OG. links   79.23         12123   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   4. OG. mitte   57.91         12124  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   4.
OG. rechts   79.23         12125   FRANK       85057   Ingolstadt  
Rheinbergerstr.   21   Wohnung   Wohnung   5. OG. links   79.23         12126  
FRANK       85057   Ingolstadt   Rheinbergerstr.   21   Wohnung   Wohnung   5.
OG. mitte   57.91         12147   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   1. OG. rechts   57.53         12148  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   1.
OG. rechts   75.29         12149   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   2. OG. links   69.91        


83

--------------------------------------------------------------------------------



12150   FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung  
Wohnung   2. OG. links   56.14         12151   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   2. OG. mitte   72.37         12152  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   2.
OG. mitte   73.01         12153   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   2. OG. rechts   57.53         12154  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   2.
OG. rechts   75.29         12155   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   3. OG. links   69.91         12156  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   3.
OG. links   56.14         12167   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   5. OG. links   69.91         12168  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   5.
OG. links   56.14         12169   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   5. OG. mitte   72.37         12170  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   5.
OG. mitte   73.01         12171   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   5. OG. rechts   57.53         12172  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   5.
OG. rechts   75.29         12173   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   6. OG. links   69.91         12174  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   6.
OG. links   56.14         12175   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   6. OG. mitte   72.37         12176  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   6.
OG. mitte   73.01         12137   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   EG. links   69.91         12138  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   EG.
links   56.14         12139   FRANK       85057   Ingolstadt   Rheinbergerstr.  
23   Wohnung   Wohnung   EG. mitte   72.37         12140   FRANK       85057  
Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   EG. mitte   73.01      
  12141   FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung  
Wohnung   EG. rechts   57.53         12142   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   EG. rechts   75.29         12143  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   1.
OG. links   69.91         12144   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   1. OG. links   56.14         12145  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   1.
OG. mitte   72.37         12146   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   1. OG. mitte   73.01         12157  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   3.
OG. mitte   72.37         12158   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   3. OG. mitte   73.01         12159  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   3.
OG. rechts   57.53         12160   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   3. OG. rechts   75.29         12161  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   4.
OG. links   69.91         12162   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   4. OG. links   56.14         12163  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   4.
OG. mitte   72.37         12164   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   4. OG. mitte   73.01         12165  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   4.
OG. rechts   57.53         12166   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   4. OG. rechts   75.29         12177  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   6.
OG. rechts   57.53         12178   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   6. OG. rechts   75.29         12179  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   7.
OG. links   69.91         12180   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   7. OG. links   56.14         12181  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   7.
OG. mitte   72.37         12182   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   7. OG. mitte   73.01         12183  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   7.
OG. rechts   57.53         12184   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   7. OG. rechts   75.29         12185  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   8.
OG. links   69.91         12186   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   8. OG. links   56.14         12187  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   8.
OG. mitte   72.37         12188   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   8. OG. mitte   73.01         12189  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Wohnung   Wohnung   8.
OG. rechts   57.53         12190   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Wohnung   Wohnung   8. OG. rechts   75.29         12539  
FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Stellplatz   Stellplatz
                  12540   FRANK       85057   Ingolstadt   Rheinbergerstr.   23
  Stellplatz   Stellplatz                   12541   FRANK       85057  
Ingolstadt   Rheinbergerstr.   23   Stellplatz   Stellplatz                  
12542   FRANK       85057   Ingolstadt   Rheinbergerstr.   23   Stellplatz  
Stellplatz                   12543   FRANK       85057   Ingolstadt  
Rheinbergerstr.   23   Stellplatz   Stellplatz                   12532   FRANK  
    85057   Ingolstadt   Rheinbergerstr.   23   Stellplatz   Stellplatz        
          12533   FRANK       85057   Ingolstadt   Rheinbergerstr.   23  
Stellplatz   Stellplatz                   12534   FRANK       85057   Ingolstadt
  Rheinbergerstr.   23   Stellplatz   Stellplatz                   12535   FRANK
      85057   Ingolstadt   Rheinbergerstr.   23   Stellplatz   Stellplatz      
            12536   FRANK       85057   Ingolstadt   Rheinbergerstr.   23  
Stellplatz   Stellplatz                   12537   FRANK       85057   Ingolstadt
  Rheinbergerstr.   23   Stellplatz   Stellplatz                   12538   FRANK
      85057   Ingolstadt   Rheinbergerstr.   23   Stellplatz   Stellplatz      
            12303   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4
      Garage   Garage                   12304   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12305   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12306   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12307   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12319  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12320   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12321   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12322   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12323   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12324  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12325   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12326   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12327   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12328   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12329  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12341   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12342   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12343   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12344   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12345  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12346   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12347   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12348   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12349   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12350  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12351   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12363   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12364   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12365   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12366  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12367   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12368   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12369   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12370   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12371  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12372   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12373   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12385   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12386   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12387  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12388   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12389   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12390   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12391   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12392  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12393   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12394   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12395   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12407   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12408  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12409   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12410   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12411   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12412   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12413  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12308   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12309   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12310   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12311   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12312  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12313   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12314   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12315   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12316   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                  

84

--------------------------------------------------------------------------------





12317   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage
  Garage                   12318   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12330   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12331   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12332   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12333  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12334   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12335   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12336   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12337   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12338  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12339   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12340   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12352   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12353   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12354  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12355   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12356   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12357   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12358   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12359  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12360   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12361   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12362   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12374   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12375  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12376   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12377   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12378   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12379   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12380  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12381   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12382   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12383   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12384   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12396  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12397   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12398   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12399   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12400   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12401  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12402   FRANK       85057   Ingolstadt  
Rheinbergerstr. Parkhaus 4       Garage   Garage                   12403   FRANK
      85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage   Garage    
              12404   FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus
4       Garage   Garage                   12405   FRANK       85057   Ingolstadt
  Rheinbergerstr. Parkhaus 4       Garage   Garage                   12406  
FRANK       85057   Ingolstadt   Rheinbergerstr. Parkhaus 4       Garage  
Garage                   12414   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12415   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12416   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12417   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12418   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12419   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12420   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12421   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12422   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12423   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12424   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12425   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12426   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12427   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12428   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12429   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12430   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12431   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12432   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12433   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12434   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12435   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12436   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12437   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12438   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12439   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12451   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12452   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12453   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12454   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12455   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12456   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12457   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12458   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12459   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12460   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12461   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12440   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12441   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12442   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12443   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12444   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12445   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12446   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12447   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12448   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12449   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12450   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12462   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12463   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12464   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12465   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   12466   FRANK       85057  
Ingolstadt   Waldeysenstr. Parkhaus 3       Garage   Garage                  
12467   FRANK       85057   Ingolstadt   Waldeysenstr. Parkhaus 3       Garage  
Garage                   12468   FRANK       85057   Ingolstadt   Waldeysenstr.
Parkhaus 3       Garage   Garage                   13554   GARMISCH   001
(vorl.)   47259   Duisburg   Am Himgesberg   1   Wohnung   Wohnung   EG. links  
66.54         13555   GARMISCH   002 (vorl.)   47259   Duisburg   Am Himgesberg
  1   Wohnung   Wohnung   EG. rechts   53.52         13556   GARMISCH   003
(vorl.)   47259   Duisburg   Am Himgesberg   1   Wohnung   Wohnung   1. OG.
links   68.36         13557   GARMISCH   004 (vorl.)   47259   Duisburg   Am
Himgesberg   1   Wohnung   Wohnung   1. OG. rechts   55.47         13558  
GARMISCH   005 (vorl.)   47259   Duisburg   Am Himgesberg   1   Wohnung  
Wohnung   DG. links   68.26         13559   GARMISCH   006 (vorl.)   47259  
Duisburg   Am Himgesberg   1   Wohnung   Wohnung   DG. rechts   56.78        
13560   GARMISCH   007 (vorl.)   47259   Duisburg   Am Himgesberg   3   Wohnung
  Wohnung   EG. links   53.24         13561   GARMISCH   008 (vorl.)   47259  
Duisburg   Am Himgesberg   3   Wohnung   Wohnung   EG. rechts   54.34        
13562   GARMISCH   009 (vorl.)   47259   Duisburg   Am Himgesberg   3   Wohnung
  Wohnung   1. OG. links   55.85         13563   GARMISCH   010 (vorl.)   47259
  Duisburg   Am Himgesberg   3   Wohnung   Wohnung   1. OG. rechts   56.36      
  13564   GARMISCH   011 (vorl.)   47259   Duisburg   Am Himgesberg   3  
Wohnung   Wohnung   DG. links   53.64         13565   GARMISCH   012 (vorl.)  
47259   Duisburg   Am Himgesberg   3   Wohnung   Wohnung   DG. rechts   54.39  
      13566   GARMISCH   013 (vorl.)   47259   Duisburg   Am Himgesberg   5  
Wohnung   Wohnung   EG. links   111.52         13567   GARMISCH   014 (vorl.)  
47259   Duisburg   Am Himgesberg   5   Wohnung   Wohnung   EG. rechts   105.32  
      13568   GARMISCH   015 (vorl.)   47259   Duisburg   Am Himgesberg   5  
Wohnung   Wohnung   DG. links   56.90         13569   GARMISCH   016 (vorl.)  
47259   Duisburg   Am Himgesberg   5   Wohnung   Wohnung   DG. rechts   59.51  
      13570   GARMISCH   017 (vorl.)   47259   Duisburg   Am Himgesberg   7  
Wohnung   Wohnung   DG. links   58.30         13571   GARMISCH   018 (vorl.)  
47259   Duisburg   Am Himgesberg   7   Wohnung   Wohnung   DG. rechts   68.32  
      13572   GARMISCH   019 (vorl.)   47259   Duisburg   Am Himgesberg   9  
Wohnung   Wohnung   EG. links   54.42         13573   GARMISCH   020 (vorl.)  
47259   Duisburg   Am Himgesberg   9   Wohnung   Wohnung   EG. rechts   54.67  
      13574   GARMISCH   021 (vorl.)   47259   Duisburg   Am Himgesberg   9  
Wohnung   Wohnung   1. OG. links   71.57         13575   GARMISCH   022 (vorl.)
  47259   Duisburg   Am Himgesberg   9   Wohnung   Wohnung   1. OG. rechts  
57.07         13576   GARMISCH   023 (vorl.)   47259   Duisburg   Am Himgesberg
  9   Wohnung   Wohnung   DG. links   69.98         13577   GARMISCH   024
(vorl.)   47259   Duisburg   Am Himgesberg   9   Wohnung   Wohnung   DG. rechts
  55.70         13578   GARMISCH   025 (vorl.)   47259   Duisburg   Am
Himgesberg   11   Wohnung   Wohnung   EG. links   54.28         13580   GARMISCH
  026 (vorl.)   47259   Duisburg   Am Himgesberg   11   Wohnung   Wohnung   EG.
rechts   56.27         13581   GARMISCH   027 (vorl.)   47259   Duisburg   Am
Himgesberg   11   Wohnung   Wohnung   1. OG. links   57.75        


85

--------------------------------------------------------------------------------



13582   GARMISCH   028 (vorl.)   47259   Duisburg   Am Himgesberg   11   Wohnung
  Wohnung   1. OG. rechts   60.27         13583   GARMISCH   029 (vorl.)   47259
  Duisburg   Am Himgesberg   11   Wohnung   Wohnung   DG. rechts   58.86        
13584   GARMISCH   030 (vorl.)   47259   Duisburg   Am Himgesberg   11   Wohnung
  Wohnung   DG. links   57.45         13585   GARMISCH   031 (vorl.)   47259  
Duisburg   Am Himgesberg   13   Wohnung   Wohnung   EG. links   103.67        
13586   GARMISCH   032 (vorl.)   47259   Duisburg   Am Himgesberg   13   Wohnung
  Wohnung   DG. links   53.98         13587   GARMISCH   033 (vorl.)   47259  
Duisburg   Am Himgesberg   13   Wohnung   Wohnung   DG. rechts   53.73        
12591   GARMISCH   025   47259   Duisburg   Am Himgesberg   15   Wohnung  
Wohnung   EG. links   80.63         12592   GARMISCH   026   47259   Duisburg  
Am Himgesberg   15   Wohnung   Wohnung   EG. rechts   110.42         12593  
GARMISCH   028   47259   Duisburg   Am Himgesberg   15   Wohnung   Wohnung   1.
OG. links   85.50         12594   GARMISCH   029   47259   Duisburg   Am
Himgesberg   15   Wohnung   Wohnung   DG. rechts   54.14         12595  
GARMISCH   030   47259   Duisburg   Am Himgesberg   15   Wohnung   Wohnung   DG.
links   84.95         12596   GARMISCH   031   47259   Duisburg   Am Himgesberg
  17   Wohnung   Wohnung   EG. links   77.35         12597   GARMISCH   032  
47259   Duisburg   Am Himgesberg   17   Wohnung   Wohnung   EG. rechts   105.35
        12598   GARMISCH   033   47259   Duisburg   Am Himgesberg   17   Wohnung
  Wohnung   1. OG. links   82.12         12599   GARMISCH   035   47259  
Duisburg   Am Himgesberg   17   Wohnung   Wohnung   DG. links   81.11        
12600   GARMISCH   036   47259   Duisburg   Am Himgesberg   17   Wohnung  
Wohnung   DG. rechts   53.28         12601   GARMISCH   037   47259   Duisburg  
Am Himgesberg   19   Wohnung   Wohnung   EG. links   56.99         12602  
GARMISCH   038   47259   Duisburg   Am Himgesberg   19   Wohnung   Wohnung   EG.
rechts   67.97         12603   GARMISCH   039   47259   Duisburg   Am Himgesberg
  19   Wohnung   Wohnung   1. OG. links   61.13         12604   GARMISCH   040  
47259   Duisburg   Am Himgesberg   19   Wohnung   Wohnung   1. OG. rechts  
70.98         12605   GARMISCH   041   47259   Duisburg   Am Himgesberg   19  
Wohnung   Wohnung   DG. rechts   69.93         12606   GARMISCH   042   47259  
Duisburg   Am Himgesberg   19   Wohnung   Wohnung   DG. links   58.97        
12607   GARMISCH   043   47259   Duisburg   Am Himgesberg   21   Wohnung  
Wohnung   EG. links   59.11         12608   GARMISCH   044   47259   Duisburg  
Am Himgesberg   21   Wohnung   Wohnung   EG. rechts   96.90         12609  
GARMISCH   045   47259   Duisburg   Am Himgesberg   21   Wohnung   Wohnung   1.
OG. links   82.57         12610   GARMISCH   047   47259   Duisburg   Am
Himgesberg   21   Wohnung   Wohnung   DG. links   82.92         12611   GARMISCH
  048   47259   Duisburg   Am Himgesberg   21   Wohnung   Wohnung   DG. rechts  
52.32         12612   GARMISCH   049   47259   Duisburg   Am Himgesberg   23  
Wohnung   Wohnung   EG. links   54.48         12613   GARMISCH   050   47259  
Duisburg   Am Himgesberg   23   Wohnung   Wohnung   EG. rechts   101.02        
12614   GARMISCH   051   47259   Duisburg   Am Himgesberg   23   Wohnung  
Wohnung   1. OG. links   56.93         12615   GARMISCH   053   47259   Duisburg
  Am Himgesberg   23   Wohnung   Wohnung   DG. links   58.43         12616  
GARMISCH   054   47259   Duisburg   Am Himgesberg   23   Wohnung   Wohnung   DG.
rechts   57.48         12617   GARMISCH   055   47259   Duisburg   Am Himgesberg
  25   Wohnung   Wohnung   EG. links   107.42         12618   GARMISCH   056  
47259   Duisburg   Am Himgesberg   25   Wohnung   Wohnung   EG. rechts   55.28  
      12619   GARMISCH   058   47259   Duisburg   Am Himgesberg   25   Wohnung  
Wohnung   1. OG. rechts   58.11         12620   GARMISCH   059   47259  
Duisburg   Am Himgesberg   25   Wohnung   Wohnung   DG. links   58.04        
12621   GARMISCH   060   47259   Duisburg   Am Himgesberg   25   Wohnung  
Wohnung   DG. rechts   56.84         13835   GARMISCH   GA 001   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13836  
GARMISCH   GA 002   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13837   GARMISCH   GA 003   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13838   GARMISCH   GA 004   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13839  
GARMISCH   GA 005   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13840   GARMISCH   GA 006   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13841   GARMISCH   GA 007   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13842  
GARMISCH   GA 008   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13843   GARMISCH   GA 009   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13844   GARMISCH   GA 010   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13845  
GARMISCH   GA 011   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13846   GARMISCH   GA 012   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13847   GARMISCH   GA 013   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13848  
GARMISCH   GA 014   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13849   GARMISCH   GA 015   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13850   GARMISCH   GA 016   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13851  
GARMISCH   GA 017   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13852   GARMISCH   GA 018   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13853   GARMISCH   GA 019   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13854  
GARMISCH   GA 020   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13855   GARMISCH   GA 021   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13856   GARMISCH   GA 022   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13857  
GARMISCH   GA 023   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13858   GARMISCH   GA 024   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13859   GARMISCH   GA 025   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13860  
GARMISCH   GA 026   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13861   GARMISCH   GA 027   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13862   GARMISCH   GA 028   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13863  
GARMISCH   GA 029   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13864   GARMISCH   GA 030   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13865   GARMISCH   GA 031   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13866  
GARMISCH   GA 032   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13867   GARMISCH   GA 033   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13868   GARMISCH   GA 034   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13869  
GARMISCH   GA 035   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13870   GARMISCH   GA 036   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13871   GARMISCH   GA 037   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13872  
GARMISCH   GA 038   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13873   GARMISCH   GA 039   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13874   GARMISCH   GA 040   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13875  
GARMISCH   GA 041   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13876   GARMISCH   GA 042   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13877   GARMISCH   GA 043   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13878  
GARMISCH   GA 044   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13879   GARMISCH   GA 045   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13880   GARMISCH   GA 046   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13881  
GARMISCH   GA 047   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13882   GARMISCH   GA 048   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13883   GARMISCH   GA 049   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13884  
GARMISCH   GA 050   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13885   GARMISCH   GA 051   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13886   GARMISCH   GA 052   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   13887  
GARMISCH   GA 053   47259   Duisburg   Am Himgesberg   26-28   Garage   Garage  
                13888   GARMISCH   GA 054   47259   Duisburg   Am Himgesberg  
26-28   Garage   Garage                   13889   GARMISCH   GA 055   47259  
Duisburg   Am Himgesberg   26-28   Garage   Garage                   12800  
GARMISCH   001   47259   Duisburg   An der Batterie   1   Wohnung   Wohnung  
EG. rechts   118.60         12904   GARMISCH   002   47259   Duisburg   An der
Batterie   1   Wohnung   Wohnung   DG. rechts   135.45         12922   GARMISCH
  003   47259   Duisburg   An der Batterie   3   Wohnung   Wohnung   EG. links  
52.93         12923   GARMISCH   004   47259   Duisburg   An der Batterie   3  
Wohnung   Wohnung   EG. rechts   52.95         12924   GARMISCH   005   47259  
Duisburg   An der Batterie   3   Wohnung   Wohnung   1. OG. links   70.61      
  12925   GARMISCH   006   47259   Duisburg   An der Batterie   3   Wohnung  
Wohnung   1. OG. rechts   42.38         12926   GARMISCH   007   47259  
Duisburg   An der Batterie   3   Wohnung   Wohnung   DG. links   115.44        
12927   GARMISCH   008   47259   Duisburg   An der Batterie   3   Wohnung  
Wohnung   EG. links   128.34         12928   GARMISCH   009   47259   Duisburg  
An der Batterie   5   Wohnung   Wohnung   EG. rechts   55.51         12929  
GARMISCH   010   47259   Duisburg   An der Batterie   5   Wohnung   Wohnung   1.
OG. rechts   85.51         12930   GARMISCH   011   47259   Duisburg   An der
Batterie   5   Wohnung   Wohnung   DG. links   68.20         12931   GARMISCH  
012   47259   Duisburg   An der Batterie   5   Wohnung   Wohnung   DG. rechts  
87.90         12932   GARMISCH   013   47259   Duisburg   An der Batterie   7  
Wohnung   Wohnung   EG. links   115.34         12933   GARMISCH   014   47259  
Duisburg   An der Batterie   7   Wohnung   Wohnung   EG. rechts   67.17        
12934   GARMISCH   015   47259   Duisburg   An der Batterie   7   Wohnung  
Wohnung   1. OG. rechts   71.42         12935   GARMISCH   016   47259  
Duisburg   An der Batterie   7   Wohnung   Wohnung   DG. links   60.85        
12936   GARMISCH   017   47259   Duisburg   An der Batterie   7   Wohnung  
Wohnung   DG. rechts   73.13         12937   GARMISCH   018   47259   Duisburg  
An der Batterie   9   Wohnung   Wohnung   EG. links   52.68         12938  
GARMISCH   019   47259   Duisburg   An der Batterie   9   Wohnung   Wohnung  
EG. rechts   49.22         12939   GARMISCH   020   47259   Duisburg   An der
Batterie   9   Wohnung   Wohnung   1. OG. links   71.22         12940   GARMISCH
  021   47259   Duisburg   An der Batterie   9   Wohnung   Wohnung   1. OG.
rechts   43.36         12941   GARMISCH   022   47259   Duisburg   An der
Batterie   9   Wohnung   Wohnung   1. OG. rechts   43.36         12942  
GARMISCH   023   47259   Duisburg   An der Batterie   11   Wohnung   Wohnung  
EG. links   52.35         12943   GARMISCH   024   47259   Duisburg   An der
Batterie   11   Wohnung   Wohnung   EG. rechts   87.81         12944   GARMISCH
  025   47259   Duisburg   An der Batterie   11   Wohnung   Wohnung   1. OG.
links   55.01         12945   GARMISCH   026   47259   Duisburg   An der
Batterie   11   Wohnung   Wohnung   1. OG. rechts   90.52         12946  
GARMISCH   027   47259   Duisburg   An der Batterie   11   Wohnung   Wohnung  
DG. links   52.95         12947   GARMISCH   028   47259   Duisburg   An der
Batterie   11   Wohnung   Wohnung   DG. rechts   98.43         13588   GARMISCH
  034 (vorl.)   47259   Duisburg   An der Batterie   13   Wohnung   Wohnung  
EG. links   54.06         13589   GARMISCH   035 (vorl.)   47259   Duisburg   An
der Batterie   13   Wohnung   Wohnung   EG. rechts   53.40         13590  
GARMISCH   036 (vorl.)   47259   Duisburg   An der Batterie   13   Wohnung  
Wohnung   1. OG. links   56.61         13591   GARMISCH   037 (vorl.)   47259  
Duisburg   An der Batterie   13   Wohnung   Wohnung   1. OG. rechts   70.16    
    13592   GARMISCH   038 (vorl.)   47259   Duisburg   An der Batterie   13  
Wohnung   Wohnung   DG. links   58.20         13594   GARMISCH   039 (vorl.)  
47259   Duisburg   An der Batterie   13   Wohnung   Wohnung   DG. rechts   67.91
        13595   GARMISCH   040 (vorl.)   47259   Duisburg   An der Batterie   15
  Wohnung   Wohnung   EG. links   54.26         13596   GARMISCH   041 (vorl.)  
47259   Duisburg   An der Batterie   15   Wohnung   Wohnung   EG. links   54.37
       

86

--------------------------------------------------------------------------------





13597   GARMISCH   042 (vorl.)   47259   Duisburg   An der Batterie   15  
Wohnung   Wohnung   1. OG. links   71.02         13598   GARMISCH   043 (vorl.)
  47259   Duisburg   An der Batterie   15   Wohnung   Wohnung   1. OG. rechts  
57.41         13599   GARMISCH   044 (vorl.)   47259   Duisburg   An der
Batterie   15   Wohnung   Wohnung   DG. links   69.53         13600   GARMISCH  
045 (vorl.)   47259   Duisburg   An der Batterie   15   Wohnung   Wohnung   DG.
rechts   58.24         12948   GARMISCH   029   47259   Duisburg   An der
Steinkaul   10   Wohnung   Wohnung   EG. links   65.37         12949   GARMISCH
  030   47259   Duisburg   An der Steinkaul   10   Wohnung   Wohnung   1. OG.
links   66.88         12950   GARMISCH   031   47259   Duisburg   An der
Steinkaul   12   Wohnung   Wohnung   EG.     56.95         12951   GARMISCH  
032   47259   Duisburg   An der Steinkaul   14   Wohnung   Wohnung   EG. links  
120.05         12952   GARMISCH   033   47259   Duisburg   An der Steinkaul   14
  Wohnung   Wohnung   1. OG. rechts   83.45         12953   GARMISCH   034  
47259   Duisburg   An der Steinkaul   14   Wohnung   Wohnung   DG. links   65.31
        12954   GARMISCH   035   47259   Duisburg   An der Steinkaul   14  
Wohnung   Wohnung   DG. rechts   85.31         13898   GARMISCH   001 (vorl.)  
47259   Duisburg   An der Steinkaul   16   Wohnung   Wohnung   EG. Angabe na  
116.24         13899   GARMISCH   002 (vorl.)   47259   Duisburg   An der
Steinkaul   16   Wohnung   Wohnung   EG. Angabe na   59.17         13900  
GARMISCH   003 (vorl.)   47259   Duisburg   An der Steinkaul   18   Wohnung  
Wohnung   1. OG. Angabe na   84.95         13901   GARMISCH   004 (vorl.)  
47259   Duisburg   An der Steinkaul   18   Wohnung   Wohnung   DG. Angabe na  
84.27         13780   GARMISCH   005 (vorl.)   47259   Duisburg   An der
Steinkaul   20   Wohnung   Wohnung   EG. links   76.34         13781   GARMISCH
  006 (vorl.)   47259   Duisburg   An der Steinkaul   20   Wohnung   Wohnung  
EG. rechts   71.63         13782   GARMISCH   007 (vorl.)   47259   Duisburg  
An der Steinkaul   20   Wohnung   Wohnung   1. OG. links   76.15         13783  
GARMISCH   008 (vorl.)   47259   Duisburg   An der Steinkaul   20   Wohnung  
Wohnung   1. OG. rechts   71.80         13784   GARMISCH   009 (vorl.)   47259  
Duisburg   An der Steinkaul   20   Wohnung   Wohnung   DG. links   79.19        
13785   GARMISCH   010 (vorl.)   47259   Duisburg   An der Steinkaul   20  
Wohnung   Wohnung   DG. rechts   71.18         12735   GARMISCH   042   47259  
Duisburg   Förkelstr.   1   Wohnung   Wohnung   EG. links   52.70         12737
  GARMISCH   043   47259   Duisburg   Förkelstr.   1   Wohnung   Wohnung   EG.
rechts   65.73         12742   GARMISCH   044   47259   Duisburg   Förkelstr.  
1   Wohnung   Wohnung   1. OG. links   52.76         12744   GARMISCH   045  
47259   Duisburg   Förkelstr.   1   Wohnung   Wohnung   1. OG. rechts   65.76  
      12746   GARMISCH   046   47259   Duisburg   Förkelstr.   1   Wohnung  
Wohnung   DG. rechts   55.50         12747   GARMISCH   047   47259   Duisburg  
Förkelstr.   1   Wohnung   Wohnung   DG. links   67.86         13786   GARMISCH
  011 (vorl.)   47259   Duisburg   Förkelstr.   2   Wohnung   Wohnung   EG.
links   58.31         13787   GARMISCH   012 (vorl.)   47259   Duisburg  
Förkelstr.   2   Wohnung   Wohnung   EG. rechts   67.16         13788   GARMISCH
  013 (vorl.)   47259   Duisburg   Förkelstr.   2   Wohnung   Wohnung   1. OG.
links   53.51         13789   GARMISCH   014 (vorl.)   47259   Duisburg  
Förkelstr.   2   Wohnung   Wohnung   1. OG. rechts   71.21         13790  
GARMISCH   015 (vorl.)   47259   Duisburg   Förkelstr.   2   Wohnung   Wohnung  
DG. links   58.39         13791   GARMISCH   016 (vorl.)   47259   Duisburg  
Förkelstr.   2   Wohnung   Wohnung   DG. rechts   70.78         12748   GARMISCH
  048   47259   Duisburg   Förkelstr.   3   Wohnung   Wohnung   EG. links  
100.32         12749   GARMISCH   049   47259   Duisburg   Förkelstr.   3  
Wohnung   Wohnung   EG. rechts   103.15         12750   GARMISCH   050   47259  
Duisburg   Förkelstr.   3   Wohnung   Wohnung   DG. links   53.89         12751
  GARMISCH   051   47259   Duisburg   Förkelstr.   3   Wohnung   Wohnung   DG.
rechts   55.24         13792   GARMISCH   017 (vorl.)   47259   Duisburg  
Förkelstr.   4   Wohnung   Wohnung   EG. links   55.59         13793   GARMISCH
  018 (vorl.)   47259   Duisburg   Förkelstr.   4   Wohnung   Wohnung   EG.
rechts   51.44         13794   GARMISCH   019 (vorl.)   47259   Duisburg  
Förkelstr.   4   Wohnung   Wohnung   1. OG. links   85.33         13795  
GARMISCH   020 (vorl.)   47259   Duisburg   Förkelstr.   4   Wohnung   Wohnung  
1. OG. rechts   54.23         13796   GARMISCH   021 (vorl.)   47259   Duisburg
  Förkelstr.   4   Wohnung   Wohnung   DG. links   85.59         13797  
GARMISCH   022 (vorl.)   47259   Duisburg   Förkelstr.   4   Wohnung   Wohnung  
DG. rechts   57.47         12752   GARMISCH   052   47259   Duisburg  
Förkelstr.   5   Wohnung   Wohnung   EG.     43.07         12753   GARMISCH  
053   47259   Duisburg   Förkelstr.   5   Wohnung   Wohnung   1. OG.     64.58  
      12757   GARMISCH   054   47259   Duisburg   Förkelstr.   5   Wohnung  
Wohnung   DG.     66.13         13798   GARMISCH   023 (vorl.)   47259  
Duisburg   Förkelstr.   6   Wohnung   Wohnung   EG. links   54.14         13799
  GARMISCH   024 (vorl.)   47259   Duisburg   Förkelstr.   6   Wohnung   Wohnung
  EG. rechts   55.37         13800   GARMISCH   025 (vorl.)   47259   Duisburg  
Förkelstr.   6   Wohnung   Wohnung   1. OG. links   55.72         13801  
GARMISCH   026 (vorl.)   47259   Duisburg   Förkelstr.   6   Wohnung   Wohnung  
1. OG. rechts   109.07         13802   GARMISCH   027 (vorl.)   47259   Duisburg
  Förkelstr.   6   Wohnung   Wohnung   DG. links   58.72         12759  
GARMISCH   055   47259   Duisburg   Förkelstr.   7   Wohnung   Wohnung   EG.
links   48.12         12771   GARMISCH   056   47259   Duisburg   Förkelstr.   7
  Wohnung   Wohnung   EG. rechts   53.89         12774   GARMISCH   057   47259
  Duisburg   Förkelstr.   7   Wohnung   Wohnung   1. OG. rechts   105.13        
12775   GARMISCH   058   47259   Duisburg   Förkelstr.   7   Wohnung   Wohnung  
1. OG. links   50.08         12776   GARMISCH   059   47259   Duisburg  
Förkelstr.   7   Wohnung   Wohnung   DG. links   49.72         13803   GARMISCH
  028 (vorl.)   47259   Duisburg   Förkelstr.   8   Wohnung   Wohnung   EG.
links   53.09         13804   GARMISCH   029 (vorl.)   47259   Duisburg  
Förkelstr.   8   Wohnung   Wohnung   EG. rechts   53.46         12777   GARMISCH
  060   47259   Duisburg   Förkelstr.   9   Wohnung   Wohnung   EG. links  
51.81         12778   GARMISCH   061   47259   Duisburg   Förkelstr.   9  
Wohnung   Wohnung   EG. rechts   101.92         12779   GARMISCH   062   47259  
Duisburg   Förkelstr.   9   Wohnung   Wohnung   1. OG. links   55.56        
12780   GARMISCH   063   47259   Duisburg   Förkelstr.   9   Wohnung   Wohnung  
DG. links   53.61         12781   GARMISCH   064   47259   Duisburg   Förkelstr.
  9   Wohnung   Wohnung   DG. rechts   53.34         13805   GARMISCH   030
(vorl.)   47259   Duisburg   Förkelstr.   10   Wohnung   Wohnung   EG. links  
80.46         13806   GARMISCH   031 (vorl.)   47259   Duisburg   Förkelstr.  
10   Wohnung   Wohnung   EG. rechts   58.02         13807   GARMISCH   032
(vorl.)   47259   Duisburg   Förkelstr.   10   Wohnung   Wohnung   1. OG. links
  83.27         13808   GARMISCH   033 (vorl.)   47259   Duisburg   Förkelstr.  
10   Wohnung   Wohnung   1. OG. rechts   59.95         13809   GARMISCH   034
(vorl.)   47259   Duisburg   Förkelstr.   10   Wohnung   Wohnung   DG. links  
83.22         13810   GARMISCH   035 (vorl.)   47259   Duisburg   Förkelstr.  
10   Wohnung   Wohnung   DG. rechts   58.69         12782   GARMISCH   065  
47259   Duisburg   Förkelstr.   11   Wohnung   Wohnung   EG.     81.68        
12784   GARMISCH   066   47259   Duisburg   Förkelstr.   11   Wohnung   Wohnung
  1. OG.     82.20         12785   GARMISCH   067   47259   Duisburg  
Förkelstr.   11   Wohnung   Wohnung   DG.     83.81         13601   GARMISCH  
046 (vorl.)   47259   Duisburg   Förkelstr.   12   Wohnung   Wohnung   EG. links
  60.46         13602   GARMISCH   047 (vorl.)   47259   Duisburg   Förkelstr.  
12   Wohnung   Wohnung   EG. rechts   76.37         13603   GARMISCH   048
(vorl.)   47259   Duisburg   Förkelstr.   12   Wohnung   Wohnung   1. OG. links
  76.07         13604   GARMISCH   049 (vorl.)   47259   Duisburg   Förkelstr.  
12   Wohnung   Wohnung   1. OG. rechts   79.87         13605   GARMISCH   050
(vorl.)   47259   Duisburg   Förkelstr.   12   Wohnung   Wohnung   DG. links  
72.86         13606   GARMISCH   051 (vorl.)   47259   Duisburg   Förkelstr.  
12   Wohnung   Wohnung   DG. rechts   76.70         12568   GARMISCH   001  
47259   Duisburg   Förkelstr.   13   Wohnung   Wohnung   EG. links   59.11      
  12569   GARMISCH   002   47259   Duisburg   Förkelstr.   13   Wohnung  
Wohnung   EG. rechts   54.30         12570   GARMISCH   003   47259   Duisburg  
Förkelstr.   13   Wohnung   Wohnung   1. OG. links   84.14         12571  
GARMISCH   004   47259   Duisburg   Förkelstr.   13   Wohnung   Wohnung   1. OG.
rechts   58.58         12572   GARMISCH   005   47259   Duisburg   Förkelstr.  
13   Wohnung   Wohnung   DG. links   82.39         12573   GARMISCH   006  
47259   Duisburg   Förkelstr.   13   Wohnung   Wohnung   DG. rechts   54.44    
    13607   GARMISCH   052 (vorl.)   47259   Duisburg   Förkelstr.   14  
Wohnung   Wohnung   EG. links   102.56         13608   GARMISCH   053 (vorl.)  
47259   Duisburg   Förkelstr.   14   Wohnung   Wohnung   DG. links   56.04      
  13609   GARMISCH   054 (vorl.)   47259   Duisburg   Förkelstr.   14   Wohnung
  Wohnung   DG. rechts   71.16         12574   GARMISCH   007   47259   Duisburg
  Förkelstr.   15   Wohnung   Wohnung   EG. links   54.74         12575  
GARMISCH   008   47259   Duisburg   Förkelstr.   15   Wohnung   Wohnung   EG.
rechts   105.01         12576   GARMISCH   009   47259   Duisburg   Förkelstr.  
15   Wohnung   Wohnung   1. OG. links   57.18         12577   GARMISCH   011  
47259   Duisburg   Förkelstr.   15   Wohnung   Wohnung   DG. links   53.93      
  12590   GARMISCH   012   47259   Duisburg   Förkelstr.   15   Wohnung  
Wohnung   DG. rechts   55.60         13610   GARMISCH   055 (vorl.)   47259  
Duisburg   Förkelstr.   16   Wohnung   Wohnung   EG. links   52.58         13611
  GARMISCH   056 (vorl.)   47259   Duisburg   Förkelstr.   16   Wohnung  
Wohnung   EG. rechts   66.87         13612   GARMISCH   057 (vorl.)   47259  
Duisburg   Förkelstr.   16   Wohnung   Wohnung   1. OG. links   55.45        
13613   GARMISCH   058 (vorl.)   47259   Duisburg   Förkelstr.   16   Wohnung  
Wohnung   1. OG. rechts   71.68         13614   GARMISCH   059 (vorl.)   47259  
Duisburg   Förkelstr.   16   Wohnung   Wohnung   DG. links   57.02         13615
  GARMISCH   060 (vorl.)   47259   Duisburg   Förkelstr.   16   Wohnung  
Wohnung   DG. rechts   74.00         12578   GARMISCH   013   47259   Duisburg  
Förkelstr.   17   Wohnung   Wohnung   EG. links   54.88         12579   GARMISCH
  014   47259   Duisburg   Förkelstr.   17   Wohnung   Wohnung   EG. rechts  
55.41         12580   GARMISCH   015   47259   Duisburg   Förkelstr.   17  
Wohnung   Wohnung   1. OG. links   57.31         12581   GARMISCH   016   47259
  Duisburg   Förkelstr.   17   Wohnung   Wohnung   1. OG. rechts   58.11        
12582   GARMISCH   017   47259   Duisburg   Förkelstr.   17   Wohnung   Wohnung
  DG. links   55.07         12583   GARMISCH   018   47259   Duisburg  
Förkelstr.   17   Wohnung   Wohnung   DG. rechts   55.13         12584  
GARMISCH   019   47259   Duisburg   Förkelstr.   19   Wohnung   Wohnung   EG.
links   55.79         12585   GARMISCH   020   47259   Duisburg   Förkelstr.  
19   Wohnung   Wohnung   EG. rechts   76.62         12586   GARMISCH   021  
47259   Duisburg   Förkelstr.   19   Wohnung   Wohnung   1. OG. links   61.68  
      12587   GARMISCH   022   47259   Duisburg   Förkelstr.   19   Wohnung  
Wohnung   1. OG. rechts   78.46         12588   GARMISCH   023   47259  
Duisburg   Förkelstr.   19   Wohnung   Wohnung   DG. links   56.94         12589
  GARMISCH   024   47259   Duisburg   Förkelstr.   19   Wohnung   Wohnung   DG.
rechts   80.01         13902   GARMISCH   036 (vorl.)   47259   Duisburg  
Hasendong   1   Wohnung   Wohnung   DG. Angabe na   57.97         12959  
GARMISCH   036   47259   Duisburg   Hasendong   2   Wohnung   Wohnung   EG.
links   59.99         12962   GARMISCH   037   47259   Duisburg   Hasendong   2
  Wohnung   Wohnung   EG. rechts   78.77         12963   GARMISCH   038   47259
  Duisburg   Hasendong   2   Wohnung   Wohnung   1. OG. links   64.84        
12964   GARMISCH   039   47259   Duisburg   Hasendong   2   Wohnung   Wohnung  
1. OG. rechts   79.55         12965   GARMISCH   040   47259   Duisburg  
Hasendong   2   Wohnung   Wohnung   DG. links   63.29         12966   GARMISCH  
041   47259   Duisburg   Hasendong   2   Wohnung   Wohnung   DG. rechts   83.90
        13811   GARMISCH   037 (vorl.)   47259   Duisburg   Hasendong   3  
Wohnung   Wohnung   EG. rechts   62.62         13812   GARMISCH   038 (vorl.)  
47259   Duisburg   Hasendong   3   Wohnung   Wohnung   1. OG. rechts   67.69    
    13813   GARMISCH   039 (vorl.)   47259   Duisburg   Hasendong   3   Wohnung
  Wohnung   DG. links   56.70         13903   GARMISCH   040 (vorl.)   47259  
Duisburg   Hasendong   3   Wohnung   Wohnung   DG. rechts   66.15         12968
  GARMISCH   042   47259   Duisburg   Hasendong   4   Wohnung   Wohnung   EG.
links   62.84         12969   GARMISCH   043   47259   Duisburg   Hasendong   4
  Wohnung   Wohnung   EG. rechts   113.41         12970   GARMISCH   044   47259
  Duisburg   Hasendong   4   Wohnung   Wohnung   1. OG. links   68.00        
12971   GARMISCH   045   47259   Duisburg   Hasendong   4   Wohnung   Wohnung  
DG. links   66.91         13896   GARMISCH   046   47259   Duisburg   Hasendong
  4   Wohnung   Wohnung   DG. rechts   57.88         13814   GARMISCH   041
(vorl.)   47259   Duisburg   Hasendong   5   Wohnung   Wohnung   EG. links  
56.47         13815   GARMISCH   042 (vorl.)   47259   Duisburg   Hasendong   5
  Wohnung   Wohnung   EG. rechts   53.76        


87

--------------------------------------------------------------------------------



13816   GARMISCH   043 (vorl.)   47259   Duisburg   Hasendong   5   Wohnung  
Wohnung   1. OG. links   59.76         13817   GARMISCH   044 (vorl.)   47259  
Duisburg   Hasendong   5   Wohnung   Wohnung   1. OG. rechts   83.42        
13904   GARMISCH   045 (vorl.)   47259   Duisburg   Hasendong   5   Wohnung  
Wohnung   DG. links   58.33         13818   GARMISCH   046 (vorl.)   47259  
Duisburg   Hasendong   5   Wohnung   Wohnung   DG. rechts   85.38         12972
  GARMISCH   047   47259   Duisburg   Hasendong   6   Wohnung   Wohnung   EG.
links   108.67         12973   GARMISCH   048   47259   Duisburg   Hasendong   6
  Wohnung   Wohnung   EG. rechts   54.11         12974   GARMISCH   049   47259
  Duisburg   Hasendong   6   Wohnung   Wohnung   1. OG. rechts   57.69        
12975   GARMISCH   050   47259   Duisburg   Hasendong   6   Wohnung   Wohnung  
DG. links   76.08         12976   GARMISCH   051   47259   Duisburg   Hasendong
  6   Wohnung   Wohnung   DG. rechts   43.29         13905   GARMISCH   047
(vorl.)   47259   Duisburg   Hasendong   7   Wohnung   Wohnung   EG. Angabe na  
57.02         13819   GARMISCH   048 (vorl.)   47259   Duisburg   Hasendong   7
  Wohnung   Wohnung   1. OG. links   70.36         13820   GARMISCH   049
(vorl.)   47259   Duisburg   Hasendong   7   Wohnung   Wohnung   1. OG. rechts  
54.83         13821   GARMISCH   050 (vorl.)   47259   Duisburg   Hasendong   7
  Wohnung   Wohnung   DG. links   73.14         13822   GARMISCH   051 (vorl.)  
47259   Duisburg   Hasendong   7   Wohnung   Wohnung   DG. rechts   54.11      
  12977   GARMISCH   052   47259   Duisburg   Hasendong   8   Wohnung   Wohnung
  EG. links   69.43         12978   GARMISCH   053   47259   Duisburg  
Hasendong   8   Wohnung   Wohnung   EG. rechts   55.65         12979   GARMISCH
  054   47259   Duisburg   Hasendong   8   Wohnung   Wohnung   1. OG. links  
71.26         12980   GARMISCH   055   47259   Duisburg   Hasendong   8  
Wohnung   Wohnung   1. OG. rechts   86.14         12981   GARMISCH   056   47259
  Duisburg   Hasendong   8   Wohnung   Wohnung   DG. links   69.84         12982
  GARMISCH   057   47259   Duisburg   Hasendong   8   Wohnung   Wohnung   DG.
rechts   89.95         13823   GARMISCH   052 (vorl.)   47259   Duisburg  
Hasendong   9   Wohnung   Wohnung   EG. links   61.38         13824   GARMISCH  
053 (vorl.)   47259   Duisburg   Hasendong   9   Wohnung   Wohnung   EG. rechts
  57.20         13825   GARMISCH   054 (vorl.)   47259   Duisburg   Hasendong  
9   Wohnung   Wohnung   1. OG. links   66.21         13826   GARMISCH   055
(vorl.)   47259   Duisburg   Hasendong   9   Wohnung   Wohnung   1. OG. rechts  
52.79         13827   GARMISCH   056 (vorl.)   47259   Duisburg   Hasendong   9
  Wohnung   Wohnung   DG. links   66.18         13828   GARMISCH   057 (vorl.)  
47259   Duisburg   Hasendong   9   Wohnung   Wohnung   DG. rechts   54.29      
  12983   GARMISCH   058   47259   Duisburg   Hasendong   10   Wohnung   Wohnung
  EG. links   110.22         12984   GARMISCH   059   47259   Duisburg  
Hasendong   10   Wohnung   Wohnung   EG. rechts   65.04         12985   GARMISCH
  060   47259   Duisburg   Hasendong   10   Wohnung   Wohnung   1. OG. rechts  
68.47         12986   GARMISCH   061   47259   Duisburg   Hasendong   10  
Wohnung   Wohnung   DG. links   58.97         12987   GARMISCH   062   47259  
Duisburg   Hasendong   10   Wohnung   Wohnung   DG. rechts   67.87         13906
  GARMISCH   058 (vorl.)   47259   Duisburg   Hasendong   11   Wohnung   Wohnung
  EG. Angabe na   82.28         13907   GARMISCH   059 (vorl.)   47259  
Duisburg   Hasendong   11   Wohnung   Wohnung   1. OG. Angabe na   83.73        
13908   GARMISCH   060 (vorl.)   47259   Duisburg   Hasendong   11   Wohnung  
Wohnung   DG. Angabe na   81.70         12988   GARMISCH   063   47259  
Duisburg   Rosenbergstr.   1   Wohnung   Wohnung   EG.     61.19         12989  
GARMISCH   064   47259   Duisburg   Rosenbergstr.   1   Wohnung   Wohnung   1.
OG.     86.98         12990   GARMISCH   065   47259   Duisburg   Rosenbergstr.
  1   Wohnung   Wohnung   DG.     87.42         13617   GARMISCH   061 (vorl.)  
47259   Duisburg   Rosenbergstr.   2   Wohnung   Wohnung   EG. links   48.85    
    13618   GARMISCH   062 (vorl.)   47259   Duisburg   Rosenbergstr.   2  
Wohnung   Wohnung   EG. rechts   54.69         13619   GARMISCH   063 (vorl.)  
47259   Duisburg   Rosenbergstr.   2   Wohnung   Wohnung   1. OG. links   52.81
        13620   GARMISCH   064 (vorl.)   47259   Duisburg   Rosenbergstr.   2  
Wohnung   Wohnung   1. OG. rechts   57.51         13623   GARMISCH   065 (vorl.)
  47259   Duisburg   Rosenbergstr.   2   Wohnung   Wohnung   DG. links   54.72  
      13625   GARMISCH   066 (vorl.)   47259   Duisburg   Rosenbergstr.   2  
Wohnung   Wohnung   DG. rechts   57.46         12991   GARMISCH   066   47259  
Duisburg   Rosenbergstr.   3   Wohnung   Wohnung   EG. links   104.28        
13897   GARMISCH   067   47259   Duisburg   Rosenbergstr.   3   Gewerbe  
Laden/Lagerflä   EG. rechts   76.07         12993   GARMISCH   068   47259  
Duisburg   Rosenbergstr.   3   Wohnung   Wohnung   1. OG. rechts   79.54        
12994   GARMISCH   069   47259   Duisburg   Rosenbergstr.   3   Wohnung  
Wohnung   DG. links   54.83         12995   GARMISCH   070   47259   Duisburg  
Rosenbergstr.   3   Wohnung   Wohnung   DG. rechts   80.08         13628  
GARMISCH   067 (vorl.)   47259   Duisburg   Rosenbergstr.   4   Wohnung  
Wohnung   EG. links   108.61         13630   GARMISCH   068 (vorl.)   47259  
Duisburg   Rosenbergstr.   4   Wohnung   Wohnung   EG. rechts   99.43        
13632   GARMISCH   069 (vorl.)   47259   Duisburg   Rosenbergstr.   4   Wohnung
  Wohnung   DG. links   58.56         13634   GARMISCH   070 (vorl.)   47259  
Duisburg   Rosenbergstr.   4   Wohnung   Wohnung   DG. rechts   52.76        
12996   GARMISCH   071   47259   Duisburg   Rosenbergstr.   5   Wohnung  
Wohnung   EG. links   95.39         12997   GARMISCH   072   47259   Duisburg  
Rosenbergstr.   5   Wohnung   Wohnung   EG. rechts   52.38         12998  
GARMISCH   073   47259   Duisburg   Rosenbergstr.   5   Wohnung   Wohnung   1.
OG. links   96.76         12999   GARMISCH   074   47259   Duisburg  
Rosenbergstr.   5   Wohnung   Wohnung   1. OG. rechts   52.25         13000  
GARMISCH   075   47259   Duisburg   Rosenbergstr.   5   Wohnung   Wohnung   DG.
links   101.31         13001   GARMISCH   076   47259   Duisburg   Rosenbergstr.
  5   Wohnung   Wohnung   DG. rechts   51.07         13890   GARMISCH   071
(vorl.)   47259   Duisburg   Rosenbergstr.   6   Wohnung   Wohnung   1. OG.
Angabe na   63.30         13891   GARMISCH   072 (vorl.)   47259   Duisburg  
Rosenbergstr.   6   Wohnung   Wohnung   DG. Angabe na   55.59         13909  
GARMISCH   061 (vorl.)   47259   Duisburg   Rosenbergstr.   7   Wohnung  
Wohnung   EG. Angabe na   67.35         13910   GARMISCH   062 (vorl.)   47259  
Duisburg   Rosenbergstr.   7   Wohnung   Wohnung   1. OG. Angabe na   66.59    
    13892   GARMISCH   073 (vorl.)   47259   Duisburg   Rosenbergstr.   8  
Wohnung   Wohnung   1. OG. Angabe na   86.96         13644   GARMISCH   074
(vorl.)   47259   Duisburg   Rosenbergstr.   8   Wohnung   Wohnung   DG. rechts
  90.64         13893   GARMISCH   104 (vorl.)   47259   Duisburg  
Rosenbergstr.   8   Gewerbe   Laden/Lagerflä   EG. Angabe nach WE Nr.   176.80  
      13829   GARMISCH   064 (vorl.)   47259   Duisburg   Rosenbergstr.   9  
Wohnung   Wohnung   EG. links   28.38         13830   GARMISCH   065 (vorl.)  
47259   Duisburg   Rosenbergstr.   9   Wohnung   Wohnung   EG. rechts   59.18  
      13831   GARMISCH   066 (vorl.)   47259   Duisburg   Rosenbergstr.   9  
Wohnung   Wohnung   1. OG. links   59.14         13832   GARMISCH   067 (vorl.)
  47259   Duisburg   Rosenbergstr.   9   Wohnung   Wohnung   1. OG. rechts  
65.60         13833   GARMISCH   068 (vorl.)   47259   Duisburg   Rosenbergstr.
  9   Wohnung   Wohnung   DG. links   57.95         13834   GARMISCH   069
(vorl.)   47259   Duisburg   Rosenbergstr.   9   Wohnung   Wohnung   DG. rechts
  64.34         13645   GARMISCH   075 (vorl.)   47259   Duisburg  
Rosenbergstr.   10   Wohnung   Wohnung   EG. links   56.67         13646  
GARMISCH   076 (vorl.)   47259   Duisburg   Rosenbergstr.   10   Wohnung  
Wohnung   EG. rechts   60.31         13647   GARMISCH   077 (vorl.)   47259  
Duisburg   Rosenbergstr.   10   Wohnung   Wohnung   1. OG. links   56.06        
13648   GARMISCH   078 (vorl.)   47259   Duisburg   Rosenbergstr.   10   Wohnung
  Wohnung   1. OG. rechts   67.42         13649   GARMISCH   079 (vorl.)   47259
  Duisburg   Rosenbergstr.   10   Wohnung   Wohnung   DG. links   54.16        
13650   GARMISCH   080 (vorl.)   47259   Duisburg   Rosenbergstr.   10   Wohnung
  Wohnung   DG. rechts   67.70         12700   GARMISCH   026   47259   Duisburg
  Rosenbergstr.   11   Wohnung   Wohnung   EG.     72.20         12701  
GARMISCH   027   47259   Duisburg   Rosenbergstr.   11   Wohnung   Wohnung   1.
OG.     74.04         12702   GARMISCH   028   47259   Duisburg   Rosenbergstr.
  11   Wohnung   Wohnung   DG.     73.96         13653   GARMISCH   081 (vorl.)
  47259   Duisburg   Rosenbergstr.   12   Wohnung   Wohnung   EG. rechts   61.76
        13655   GARMISCH   082 (vorl.)   47259   Duisburg   Rosenbergstr.   12  
Wohnung   Wohnung   1. OG. rechts   80.40         13657   GARMISCH   083 (vorl.)
  47259   Duisburg   Rosenbergstr.   12   Wohnung   Wohnung   DG. rechts   74.10
        12703   GARMISCH   029   47259   Duisburg   Rosenbergstr.   13   Wohnung
  Wohnung   EG. links   51.76         12704   GARMISCH   030   47259   Duisburg
  Rosenbergstr.   13   Wohnung   Wohnung   EG. rechts   51.31         12705  
GARMISCH   031   47259   Duisburg   Rosenbergstr.   13   Wohnung   Wohnung   1.
OG. links   105.84         12706   GARMISCH   032   47259   Duisburg  
Rosenbergstr.   13   Wohnung   Wohnung   1. OG. rechts   54.71         12707  
GARMISCH   033   47259   Duisburg   Rosenbergstr.   13   Wohnung   Wohnung   DG.
rechts   54.03         13661   GARMISCH   084 (vorl.)   47259   Duisburg  
Rosenbergstr.   14   Wohnung   Wohnung   EG. links   61.77         13663  
GARMISCH   085 (vorl.)   47259   Duisburg   Rosenbergstr.   14   Wohnung  
Wohnung   1. OG. links   77.92         13667   GARMISCH   086 (vorl.)   47259  
Duisburg   Rosenbergstr.   14   Wohnung   Wohnung   DG. links   60.30        
13705   GARMISCH   101 (vorl.)   47259   Duisburg   Rosenbergstr.   14   Wohnung
  Wohnung   EG. links   72.20         13710   GARMISCH   102 (vorl.)   47259  
Duisburg   Rosenbergstr.   14   Wohnung   Wohnung   EG. rechts   63.06        
13715   GARMISCH   103 (vorl.)   47259   Duisburg   Rosenbergstr.   14   Wohnung
  Wohnung   1. OG. rechts   74.17         12708   GARMISCH   034   47259  
Duisburg   Rosenbergstr.   15   Wohnung   Wohnung   EG. rechts   74.15        
12709   GARMISCH   035   47259   Duisburg   Rosenbergstr.   15   Wohnung  
Wohnung   1. OG. links   40.18         12710   GARMISCH   036   47259   Duisburg
  Rosenbergstr.   15   Wohnung   Wohnung   1. OG. rechts   58.25         12711  
GARMISCH   037   47259   Duisburg   Rosenbergstr.   15   Wohnung   Wohnung   DG.
links   42.33         12712   GARMISCH   038   47259   Duisburg   Rosenbergstr.
  15   Wohnung   Wohnung   DG. rechts   60.27         13670   GARMISCH   087
(vorl.)   47259   Duisburg   Rosenbergstr.   16   Wohnung   Wohnung   EG. links
  117.39         13673   GARMISCH   088 (vorl.)   47259   Duisburg  
Rosenbergstr.   16   Wohnung   Wohnung   EG. rechts   105.89         13676  
GARMISCH   089 (vorl.)   47259   Duisburg   Rosenbergstr.   16   Wohnung  
Wohnung   DG. links   64.63         13679   GARMISCH   090 (vorl.)   47259  
Duisburg   Rosenbergstr.   16   Wohnung   Wohnung   DG. rechts   53.73        
12713   GARMISCH   039   47259   Duisburg   Rosenbergstr.   17   Wohnung  
Wohnung   EG.     79.94         12731   GARMISCH   040   47259   Duisburg  
Rosenbergstr.   17   Wohnung   Wohnung   1. OG.     79.47         12733  
GARMISCH   041   47259   Duisburg   Rosenbergstr.   17   Wohnung   Wohnung   DG.
    81.72         13681   GARMISCH   091 (vorl.)   47259   Duisburg  
Rosenbergstr.   18   Wohnung   Wohnung   1. OG. links   80.26         13683  
GARMISCH   092 (vorl.)   47259   Duisburg   Rosenbergstr.   18   Wohnung  
Wohnung   1. OG. rechts   75.79         13685   GARMISCH   093 (vorl.)   47259  
Duisburg   Rosenbergstr.   18   Wohnung   Wohnung   DG. links   81.05        
13686   GARMISCH   094 (vorl.)   47259   Duisburg   Rosenbergstr.   18   Wohnung
  Wohnung   DG. rechts   73.33         13894   GARMISCH   105 (vorl.)   47259  
Duisburg   Rosenbergstr.   18   Gewerbe   Laden/Lagerflä   EG. links   76.10    
    13895   GARMISCH   106 (vorl.)   47259   Duisburg   Rosenbergstr.   18  
sonstiges   Hausmeisterbü   EG. rechts               13687   GARMISCH   095
(vorl.)   47259   Duisburg   Rosenbergstr.   20   Wohnung   Wohnung   EG. links
  73.21         13693   GARMISCH   096 (vorl.)   47259   Duisburg  
Rosenbergstr.   20   Wohnung   Wohnung   EG. rechts   47.83         13694  
GARMISCH   097 (vorl.)   47259   Duisburg   Rosenbergstr.   20   Wohnung  
Wohnung   1. OG. links   75.92         13697   GARMISCH   098 (vorl.)   47259  
Duisburg   Rosenbergstr.   20   Wohnung   Wohnung   1. OG. rechts   51.20      
  13699   GARMISCH   099 (vorl.)   47259   Duisburg   Rosenbergstr.   20  
Wohnung   Wohnung   DG. links   78.50         13702   GARMISCH   100 (vorl.)  
47259   Duisburg   Rosenbergstr.   20   Wohnung   Wohnung   DG. rechts   53.02  
      12622   GARMISCH   061   47259   Duisburg   Rosenbergstraße   22   Wohnung
  Wohnung   EG. links   55.47         12623   GARMISCH   062   47259   Duisburg
  Rosenbergstraße   22   Wohnung   Wohnung   EG. rechts   59.43         12624  
GARMISCH   063   47259   Duisburg   Rosenbergstraße   22   Wohnung   Wohnung  
1. OG. rechts   62.88         12625   GARMISCH   064   47259   Duisburg  
Rosenbergstraße   22   Wohnung   Wohnung   1. OG. links   58.49         12626  
GARMISCH   065   47259   Duisburg   Rosenbergstraße   22   Wohnung   Wohnung  
DG. links   52.56         12627   GARMISCH   066   47259   Duisburg  
Rosenbergstraße   22   Wohnung   Wohnung   DG. rechts   61.86         12628  
GARMISCH   067   47259   Duisburg   Rosenbergstraße   24   Wohnung   Wohnung  
EG. links   100.50         12629   GARMISCH   068   47259   Duisburg  
Rosenbergstraße   24   Wohnung   Wohnung   EG. rechts   52.60         12630  
GARMISCH   070   47259   Duisburg   Rosenbergstraße   24   Wohnung   Wohnung  
1. OG. rechts   54.72         12631   GARMISCH   071   47259   Duisburg  
Rosenbergstraße   24   Wohnung   Wohnung   DG. links   52.39        

88

--------------------------------------------------------------------------------





12632   GARMISCH   072   47259   Duisburg   Rosenbergstraße   24   Wohnung  
Wohnung   DG. rechts   51.33         12633   GARMISCH   073   47259   Duisburg  
Rosenbergstraße   26   Wohnung   Wohnung   EG. links   56.23         12634  
GARMISCH   074   47259   Duisburg   Rosenbergstraße   26   Wohnung   Wohnung  
EG. rechts   58.04         12635   GARMISCH   075   47259   Duisburg  
Rosenbergstraße   26   Wohnung   Wohnung   1. OG. links   59.08         12636  
GARMISCH   076   47259   Duisburg   Rosenbergstraße   26   Wohnung   Wohnung  
1. OG. rechts   61.70         12637   GARMISCH   077   47259   Duisburg  
Rosenbergstraße   26   Wohnung   Wohnung   DG. rechts   59.02         12638  
GARMISCH   078   47259   Duisburg   Rosenbergstraße   26   Wohnung   Wohnung  
DG. links   66.27         12639   GARMISCH   079   47259   Duisburg  
Rosenbergstraße   28   Wohnung   Wohnung   EG. links   82.42         12640  
GARMISCH   080   47259   Duisburg   Rosenbergstraße   28   Wohnung   Wohnung  
EG. rechts   73.33         12641   GARMISCH   081   47259   Duisburg  
Rosenbergstraße   28   Wohnung   Wohnung   1. OG. links   82.23         12642  
GARMISCH   082   47259   Duisburg   Rosenbergstraße   28   Wohnung   Wohnung  
1. OG. rechts   78.69         12643   GARMISCH   083   47259   Duisburg  
Rosenbergstraße   28   Wohnung   Wohnung   DG. rechts   80.97         12644  
GARMISCH   084   47259   Duisburg   Rosenbergstraße   28   Wohnung   Wohnung  
DG. links   84.46         12675   GARMISCH   001   47259   Duisburg  
Ungelsheimerstr.   60   Wohnung   Wohnung   EG. links   62.72         12676  
GARMISCH   002   47259   Duisburg   Ungelsheimerstr.   60   Wohnung   Wohnung  
EG. rechts   65.64         12677   GARMISCH   003   47259   Duisburg  
Ungelsheimerstr.   60   Wohnung   Wohnung   1. OG. links   64.54         12678  
GARMISCH   004   47259   Duisburg   Ungelsheimerstr.   60   Wohnung   Wohnung  
1. OG. rechts   67.39         12679   GARMISCH   005   47259   Duisburg  
Ungelsheimerstr.   60   Wohnung   Wohnung   DG. links   64.82         12680  
GARMISCH   006   47259   Duisburg   Ungelsheimerstr.   60   Wohnung   Wohnung  
DG. rechts   68.71         12681   GARMISCH   007   47259   Duisburg  
Ungelsheimerstr.   62   Wohnung   Wohnung   EG. links   51.90         12682  
GARMISCH   008   47259   Duisburg   Ungelsheimerstr.   62   Wohnung   Wohnung  
EG. rechts   52.87         12683   GARMISCH   009   47259   Duisburg  
Ungelsheimerstr.   62   Wohnung   Wohnung   1. OG. links   101.13         12684
  GARMISCH   010   47259   Duisburg   Ungelsheimerstr.   62   Wohnung   Wohnung
  1. OG. rechts   106.04         12685   GARMISCH   011   47259   Duisburg  
Ungelsheimerstr.   64   Wohnung   Wohnung   EG. links   50.82         12686  
GARMISCH   012   47259   Duisburg   Ungelsheimerstr.   64   Wohnung   Wohnung  
EG. links   50.40         12687   GARMISCH   013   47259   Duisburg  
Ungelsheimerstr.   64   Wohnung   Wohnung   1. OG. rechts   53.37         12688
  GARMISCH   014   47259   Duisburg   Ungelsheimerstr.   64   Wohnung   Wohnung
  1. OG. links   79.90         12689   GARMISCH   015   47259   Duisburg  
Ungelsheimerstr.   64   Wohnung   Wohnung   DG. rechts   52.53         12690  
GARMISCH   016   47259   Duisburg   Ungelsheimerstr.   64   Wohnung   Wohnung  
DG. links   78.90         12691   GARMISCH   017   47259   Duisburg  
Ungelsheimerstr.   66   Wohnung   Wohnung   EG. links   51.58         12692  
GARMISCH   018   47259   Duisburg   Ungelsheimerstr.   66   Wohnung   Wohnung  
EG. rechts   51.24         12693   GARMISCH   019   47259   Duisburg  
Ungelsheimerstr.   66   Wohnung   Wohnung   1. OG. links   54.77         12694  
GARMISCH   020   47259   Duisburg   Ungelsheimerstr.   66   Wohnung   Wohnung  
1. OG. rechts   54.10         12695   GARMISCH   021   47259   Duisburg  
Ungelsheimerstr.   66   Wohnung   Wohnung   DG. links   56.41         12696  
GARMISCH   022   47259   Duisburg   Ungelsheimerstr.   66   Wohnung   Wohnung  
DG. rechts   52.89         12697   GARMISCH   023   47259   Duisburg  
Ungelsheimerstr.   68   Wohnung   Wohnung   EG.     76.89         12698  
GARMISCH   024   47259   Duisburg   Ungelsheimerstr.   68   Wohnung   Wohnung  
1. OG.     77.58         12699   GARMISCH   025   47259   Duisburg  
Ungelsheimerstr.   68   Wohnung   Wohnung   DG.     78.87         11182   MOZART
  01   64584   Biebesheim am Rhein   Am Schwarzen Ort   1   Wohnung   Wohnung  
EG. links   58.20         11191   MOZART   02   64584   Biebesheim am Rhein   Am
Schwarzen Ort   1   Wohnung   Wohnung   EG. rechts   58.80         11193  
MOZART   03   64584   Biebesheim am Rhein   Am Schwarzen Ort   1   Wohnung  
Wohnung   1. OG. links   59.50         11195   MOZART   04   64584   Biebesheim
am Rhein   Am Schwarzen Ort   1   Wohnung   Wohnung   1. OG. rechts   60.00    
    11198   MOZART   05   64584   Biebesheim am Rhein   Am Schwarzen Ort   1  
Wohnung   Wohnung   2. OG. links   59.50         11199   MOZART   06   64584  
Biebesheim am Rhein   Am Schwarzen Ort   1   Wohnung   Wohnung   2. OG. rechts  
60.00         11200   MOZART   07   64584   Biebesheim am Rhein   Am Schwarzen
Ort   1   Wohnung   Wohnung   3. OG. links   59.50         11202   MOZART   08  
64584   Biebesheim am Rhein   Am Schwarzen Ort   1   Wohnung   Wohnung   3. OG.
rechts   60.00         11206   MOZART   09   64584   Biebesheim am Rhein   Am
Schwarzen Ort   2   Wohnung   Wohnung   EG. links   58.80         11208   MOZART
  10   64584   Biebesheim am Rhein   Am Schwarzen Ort   2   Wohnung   Wohnung  
EG. rechts   58.20         11213   MOZART   11   64584   Biebesheim am Rhein  
Am Schwarzen Ort   2   Wohnung   Wohnung   1. OG. links   60.00         11217  
MOZART   12   64584   Biebesheim am Rhein   Am Schwarzen Ort   2   Wohnung  
Wohnung   1. OG. rechts   59.50         11218   MOZART   13   64584   Biebesheim
am Rhein   Am Schwarzen Ort   2   Wohnung   Wohnung   2. OG. links   60.00      
  11220   MOZART   14   64584   Biebesheim am Rhein   Am Schwarzen Ort   2  
Wohnung   Wohnung   2. OG. rechts   59.50         11222   MOZART   15   64584  
Biebesheim am Rhein   Am Schwarzen Ort   2   Wohnung   Wohnung   3. OG. links  
60.00         11223   MOZART   16   64584   Biebesheim am Rhein   Am Schwarzen
Ort   2   Wohnung   Wohnung   3. OG. rechts   59.50         11361   MOZART   01
  64584   Biebesheim am Rhein   Am Schwarzen Ort   3   Wohnung   Wohnung   EG.
links   78.93         11362   MOZART   02   64584   Biebesheim am Rhein   Am
Schwarzen Ort   3   Wohnung   Wohnung   EG. rechts   78.93         11363  
MOZART   03   64584   Biebesheim am Rhein   Am Schwarzen Ort   3   Wohnung  
Wohnung   1. OG. links   80.50         11364   MOZART   04   64584   Biebesheim
am Rhein   Am Schwarzen Ort   3   Wohnung   Wohnung   1. OG. rechts   80.50    
    11365   MOZART   05   64584   Biebesheim am Rhein   Am Schwarzen Ort   3  
Wohnung   Wohnung   2. OG. links   80.50         11366   MOZART   06   64584  
Biebesheim am Rhein   Am Schwarzen Ort   3   Wohnung   Wohnung   2. OG. rechts  
80.50         11367   MOZART   07   64584   Biebesheim am Rhein   Am Schwarzen
Ort   3   Wohnung   Wohnung   3. OG. links   80.50         11368   MOZART   08  
64584   Biebesheim am Rhein   Am Schwarzen Ort   3   Wohnung   Wohnung   3. OG.
rechts   80.50         11369   MOZART   09   64584   Biebesheim am Rhein   Am
Schwarzen Ort   4   Wohnung   Wohnung     links   59.62         11370   MOZART  
10   64584   Biebesheim am Rhein   Am Schwarzen Ort   4   Wohnung   Wohnung    
rechts   59.17         11371   MOZART   11   64584   Biebesheim am Rhein   Am
Schwarzen Ort   4   Wohnung   Wohnung   1. OG. links   60.45         11372  
MOZART   12   64584   Biebesheim am Rhein   Am Schwarzen Ort   4   Wohnung  
Wohnung   1. OG. rechts   60.00         11373   MOZART   13   64584   Biebesheim
am Rhein   Am Schwarzen Ort   4   Wohnung   Wohnung   2. OG. links   60.45      
  11374   MOZART   14   64584   Biebesheim am Rhein   Am Schwarzen Ort   4  
Wohnung   Wohnung   2. OG. rechts   60.00         11375   MOZART   15   64584  
Biebesheim am Rhein   Am Schwarzen Ort   4   Wohnung   Wohnung   3. OG. links  
60.45         11376   MOZART   16   64584   Biebesheim am Rhein   Am Schwarzen
Ort   4   Wohnung   Wohnung   3. OG. rechts   60.00         11377   MOZART   17
  64584   Biebesheim am Rhein   Am Schwarzen Ort   5   Wohnung   Wohnung   EG.
links   59.17         11378   MOZART   18   64584   Biebesheim am Rhein   Am
Schwarzen Ort   5   Wohnung   Wohnung   EG. rechts   58.31         11379  
MOZART   19   64584   Biebesheim am Rhein   Am Schwarzen Ort   5   Wohnung  
Wohnung   1. OG. links   60.00         11380   MOZART   20   64584   Biebesheim
am Rhein   Am Schwarzen Ort   5   Wohnung   Wohnung   1. OG. rechts   59.55    
    11381   MOZART   21   64584   Biebesheim am Rhein   Am Schwarzen Ort   5  
Wohnung   Wohnung   2. OG. links   60.00         11382   MOZART   22   64584  
Biebesheim am Rhein   Am Schwarzen Ort   5   Wohnung   Wohnung   2. OG. rechts  
59.55         11383   MOZART   23   64584   Biebesheim am Rhein   Am Schwarzen
Ort   5   Wohnung   Wohnung   3. OG. links   60.00         11384   MOZART   24  
64584   Biebesheim am Rhein   Am Schwarzen Ort   5   Wohnung   Wohnung   3. OG.
rechts   59.55         11225   MOZART   G01   64584   Biebesheim am Rhein   Am
Schwarzen Ort   1-2   Garage   Garage                   11228   MOZART   G02  
64584   Biebesheim am Rhein   Am Schwarzen Ort   1-2   Garage   Garage          
        11230   MOZART   G03   64584   Biebesheim am Rhein   Am Schwarzen Ort  
1-2   Garage   Garage                   11231   MOZART   G04   64584  
Biebesheim am Rhein   Am Schwarzen Ort   1-2   Garage   Garage                  
11232   MOZART   G05   64584   Biebesheim am Rhein   Am Schwarzen Ort   1-2  
Garage   Garage                   11234   MOZART   G06   64584   Biebesheim am
Rhein   Am Schwarzen Ort   1-2   Garage   Garage                   11235  
MOZART   G07   64584   Biebesheim am Rhein   Am Schwarzen Ort   1-2   Garage  
Garage                   11237   MOZART   G08   64584   Biebesheim am Rhein   Am
Schwarzen Ort   1-2   Garage   Garage                   11238   MOZART   G09  
64584   Biebesheim am Rhein   Am Schwarzen Ort   1-2   Garage   Garage          
        11385   MOZART   G01   64584   Biebesheim am Rhein   Am Schwarzen Ort
(Garagen)       Garage   Garage                   11386   MOZART   G02   64584  
Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage   Garage          
        11387   MOZART   G03   64584   Biebesheim am Rhein   Am Schwarzen Ort
(Garagen)       Garage   Garage                   11388   MOZART   G04   64584  
Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage   Garage          
        11389   MOZART   G05   64584   Biebesheim am Rhein   Am Schwarzen Ort
(Garagen)       Garage   Garage                   11390   MOZART   G06   64584  
Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage   Garage          
        11391   MOZART   G07   64584   Biebesheim am Rhein   Am Schwarzen Ort
(Garagen)       Garage   Garage                   11392   MOZART   G08   64584  
Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage   Garage          
        11393   MOZART   G09   64584   Biebesheim am Rhein   Am Schwarzen Ort
(Garagen)       Garage   Garage                   11394   MOZART   G10   64584  
Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage   Garage          
        11395   MOZART   Grg. 01   64584   Biebesheim am Rhein   Am Schwarzen
Ort (Garagen)       Garage   Garage                   11396   MOZART   Grg. 02  
64584   Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage   Garage  
                11397   MOZART   Grg. 03   64584   Biebesheim am Rhein   Am
Schwarzen Ort (Garagen)       Garage   Garage                   11398   MOZART  
Grg. 04   64584   Biebesheim am Rhein   Am Schwarzen Ort (Garagen)       Garage
  Garage                   11399   MOZART   S01   64584   Biebesheim am Rhein  
Am Schwarzen Ort (Garagen)       Stellplatz   Stellplatz                   11400
  MOZART   01   64584   Biebesheim am Rhein   Burgundenstraße   2   Wohnung  
Wohnung   EG. links   74.43         11401   MOZART   02   64584   Biebesheim am
Rhein   Burgundenstraße   2   Wohnung   Wohnung   EG. rechts   74.97        
11402   MOZART   03   64584   Biebesheim am Rhein   Burgundenstraße   2  
Wohnung   Wohnung   1. OG. links   74.43         11403   MOZART   04   64584  
Biebesheim am Rhein   Burgundenstraße   2   Wohnung   Wohnung   1. OG. rechts  
74.97         11404   MOZART   05   64584   Biebesheim am Rhein  
Burgundenstraße   2   Wohnung   Wohnung   2. OG. links   74.43         11405  
MOZART   06   64584   Biebesheim am Rhein   Burgundenstraße   2   Wohnung  
Wohnung   2. OG. rechts   74.97         11406   MOZART   07   64584   Biebesheim
am Rhein   Burgundenstraße   2   Wohnung   Wohnung   3. OG. links   74.43      
  11407   MOZART   08   64584   Biebesheim am Rhein   Burgundenstraße   2  
Wohnung   Wohnung   3. OG. rechts   74.97         11408   MOZART   09   64584  
Biebesheim am Rhein   Burgundenstraße   4   Wohnung   Wohnung   EG. links  
73.63         11409   MOZART   10   64584   Biebesheim am Rhein  
Burgundenstraße   4   Wohnung   Wohnung   EG. rechts   89.40         11410  
MOZART   11   64584   Biebesheim am Rhein   Burgundenstraße   4   Wohnung  
Wohnung   1. OG. links   73.63         11411   MOZART   12   64584   Biebesheim
am Rhein   Burgundenstraße   4   Wohnung   Wohnung   1. OG. rechts   89.70      
  11412   MOZART   13   64584   Biebesheim am Rhein   Burgundenstraße   4  
Wohnung   Wohnung   2. OG. links   73.63         11413   MOZART   14   64584  
Biebesheim am Rhein   Burgundenstraße   4   Wohnung   Wohnung   2. OG. rechts  
89.70         11414   MOZART   15   64584   Biebesheim am Rhein  
Burgundenstraße   4   Wohnung   Wohnung   3. OG. links   73.63         11415  
MOZART   16   64584   Biebesheim am Rhein   Burgundenstraße   4   Wohnung  
Wohnung   3. OG. rechts   89.70         11417   MOZART   17   64584   Biebesheim
am Rhein   Burgundenstraße   6   Wohnung   Wohnung     links   73.63        
11418   MOZART   18   64584   Biebesheim am Rhein   Burgundenstraße   6  
Wohnung   Wohnung     rechts   89.70         11419   MOZART   19   64584  
Biebesheim am Rhein   Burgundenstraße   6   Wohnung   Wohnung   1. OG. links  
73.63         11420   MOZART   20   64584   Biebesheim am Rhein  
Burgundenstraße   6   Wohnung   Wohnung   1. OG. rechts   89.70         11421  
MOZART   21   64584   Biebesheim am Rhein   Burgundenstraße   6   Wohnung  
Wohnung   1. OG. rechts   73.63         11422   MOZART   22   64584   Biebesheim
am Rhein   Burgundenstraße   6   Wohnung   Wohnung   2. OG. rechts   89.70      
  11423   MOZART   23   64584   Biebesheim am Rhein   Burgundenstraße   6  
Wohnung   Wohnung   3. OG. links   73.63         11416   MOZART   24   64584  
Biebesheim am Rhein   Burgundenstraße   6   Wohnung   Wohnung         89.70    
    11424   MOZART   G01   64584   Biebesheim am Rhein   Burgundenstraße
(Garage)       Garage   Garage                   11425   MOZART   G02   64584  
Biebesheim am Rhein   Burgundenstraße (Garage)       Garage   Garage            
     


89

--------------------------------------------------------------------------------



11426   MOZART   G03   64584   Biebesheim am Rhein   Burgundenstraße      
Garage   Garage                   11427   MOZART   G04   64584   Biebesheim am
Rhein   Burgundenstraße       Garage   Garage                   11428   MOZART  
G05   64584   Biebesheim am Rhein   Burgundenstraße       Garage   Garage      
            11429   MOZART   G06   64584   Biebesheim am Rhein   Burgundenstraße
      Garage   Garage                   11430   MOZART   G07   64584  
Biebesheim am Rhein   Burgundenstraße       Garage   Garage                  
11431   MOZART   G08   64584   Biebesheim am Rhein   Burgundenstraße      
Garage   Garage                   11432   MOZART   G09   64584   Biebesheim am
Rhein   Burgundenstraße       Garage   Garage                   11433   MOZART  
G10   64584   Biebesheim am Rhein   Burgundenstraße       Garage   Garage      
            11440   MOZART   Garage 01   64584   Biebesheim am Rhein  
Burgundenstraße       Garage   Garage                   11441   MOZART   Garage
02   64584   Biebesheim am Rhein   Burgundenstraße       Garage   Garage        
          11442   MOZART   Garage 03   64584   Biebesheim am Rhein  
Burgundenstraße       Garage   Garage                   11443   MOZART   Garage
04   64584   Biebesheim am Rhein   Burgundenstraße       Garage   Garage        
          11434   MOZART   Grg. 01   64584   Biebesheim am Rhein  
Burgundenstraße       Garage   Garage                   11435   MOZART   Grg. 02
  64584   Biebesheim am Rhein   Burgundenstraße       Garage   Garage          
        11436   MOZART   Grg. 03   64584   Biebesheim am Rhein   Burgundenstraße
      Garage   Garage                   11437   MOZART   Grg. 04   64584  
Biebesheim am Rhein   Burgundenstraße       Garage   Garage                  
11438   MOZART   Grg. 05   64584   Biebesheim am Rhein   Burgundenstraße      
Garage   Garage                   11439   MOZART   Grg. 06   64584   Biebesheim
am Rhein   Burgundenstraße       Garage   Garage                   11266  
MOZART   01   64584   Biebesheim am Rhein   Niebelungenstr.   34   Wohnung  
Wohnung   EG. links   58.20         11265   MOZART   02   64584   Biebesheim am
Rhein   Niebelungenstr.   34   Wohnung   Wohnung   EG. rechts   58.80        
11268   MOZART   03   64584   Biebesheim am Rhein   Niebelungenstr.   34  
Wohnung   Wohnung   1. OG. links   59.50         11267   MOZART   04   64584  
Biebesheim am Rhein   Niebelungenstr.   34   Wohnung   Wohnung   1. OG. rechts  
60.00         11270   MOZART   05   64584   Biebesheim am Rhein  
Niebelungenstr.   34   Wohnung   Wohnung   2. OG. links   59.50         11269  
MOZART   06   64584   Biebesheim am Rhein   Niebelungenstr.   34   Wohnung  
Wohnung   2. OG. rechts   60.00         11272   MOZART   07   64584   Biebesheim
am Rhein   Niebelungenstr.   34   Wohnung   Wohnung   3. OG. links   59.50      
  11271   MOZART   08   64584   Biebesheim am Rhein   Niebelungenstr.   34  
Wohnung   Wohnung   3. OG. rechts   60.00         11274   MOZART   09   64584  
Biebesheim am Rhein   Niebelungenstr.   36   Wohnung   Wohnung   EG. links  
58.80         11273   MOZART   10   64584   Biebesheim am Rhein  
Niebelungenstr.   36   Wohnung   Wohnung   EG. rechts   58.20         11276  
MOZART   11   64584   Biebesheim am Rhein   Niebelungenstr.   36   Wohnung  
Wohnung   1. OG. links   60.00         11275   MOZART   12   64584   Biebesheim
am Rhein   Niebelungenstr.   36   Wohnung   Wohnung   1. OG. rechts   59.50    
    11278   MOZART   13   64584   Biebesheim am Rhein   Niebelungenstr.   36  
Wohnung   Wohnung   2. OG. links   60.00         11277   MOZART   14   64584  
Biebesheim am Rhein   Niebelungenstr.   36   Wohnung   Wohnung   2. OG. rechts  
59.50         11280   MOZART   15   64584   Biebesheim am Rhein  
Niebelungenstr.   36   Wohnung   Wohnung   3. OG. links   60.00         11279  
MOZART   16   64584   Biebesheim am Rhein   Niebelungenstr.   36   Wohnung  
Wohnung   3. OG. rechts   59.50         11327   MOZART   17   64584   Biebesheim
am Rhein   Niebelungenstr.   38   Wohnung   Wohnung   EG. links   89.74        
11328   MOZART   18   64584   Biebesheim am Rhein   Niebelungenstr.   38  
Wohnung   Wohnung   EG. rechts   74.31         11329   MOZART   19   64584  
Biebesheim am Rhein   Niebelungenstr.   38   Wohnung   Wohnung   1. OG. links  
89.74         11330   MOZART   20   64584   Biebesheim am Rhein  
Niebelungenstr.   38   Wohnung   Wohnung   1. OG. rechts   74.31         11331  
MOZART   21   64584   Biebesheim am Rhein   Niebelungenstr.   38   Wohnung  
Wohnung   2. OG. links   89.74         11332   MOZART   22   64584   Biebesheim
am Rhein   Niebelungenstr.   38   Wohnung   Wohnung   2. OG. rechts   74.31    
    11333   MOZART   23   64584   Biebesheim am Rhein   Niebelungenstr.   38  
Wohnung   Wohnung   3. OG. links   89.74         11334   MOZART   24   64584  
Biebesheim am Rhein   Niebelungenstr.   38   Wohnung   Wohnung   3. OG. rechts  
74.31         11281   MOZART   G001   64584   Biebesheim am Rhein  
Niebelungenstr.   34a   Garage   Garage                   11282   MOZART   G002
  64584   Biebesheim am Rhein   Niebelungenstr.   34a   Garage   Garage        
          11283   MOZART   G003   64584   Biebesheim am Rhein   Niebelungenstr.
  34a   Garage   Garage                   11335   MOZART   G01   64584  
Biebesheim am Rhein   Niebelungenstr.   38a   Garage   Garage                  
11336   MOZART   G02   64584   Biebesheim am Rhein   Niebelungenstr.   38a  
Garage   Garage                   11337   MOZART   G03   64584   Biebesheim am
Rhein   Niebelungenstr.   38a   Garage   Garage                   11338   MOZART
  G04   64584   Biebesheim am Rhein   Niebelungenstr.   38a   Garage   Garage  
                11340   MOZART   G05   64584   Biebesheim am Rhein  
Niebelungenstr.   38a   Garage   Garage                   11342   MOZART   G06  
64584   Biebesheim am Rhein   Niebelungenstr.   38a   Garage   Garage          
        11344   MOZART   G07   64584   Biebesheim am Rhein   Niebelungenstr.  
38a   Garage   Garage                   11346   MOZART   G08   64584  
Biebesheim am Rhein   Niebelungenstr.   38a   Garage   Garage                  
11348   MOZART   G09   64584   Biebesheim am Rhein   Niebelungenstr.   38a  
Garage   Garage                   11183   MOZART   01   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   EG. rechts   85.20         11184   MOZART
  02   65474   Bischofsheim   Ringstraße   38   Wohnung   Wohnung   EG. mitte  
72.20         11185   MOZART   03   65474   Bischofsheim   Ringstraße   38  
Wohnung   Wohnung   EG. links   62.60         11186   MOZART   04   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   EG. mitte links   28.72    
    11187   MOZART   05   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   1. OG. rechts   85.20         11188   MOZART   06   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   1. OG. rechts auße   72.20
        11189   MOZART   07   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   1. OG. links   62.60         11190   MOZART   08   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   1. OG. mitte links   28.72
        11192   MOZART   09   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   2. OG. rechts   86.20         11194   MOZART   10   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   2. OG. mitte rechts   73.20
        11196   MOZART   11   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   2. OG. links   63.10         11197   MOZART   12   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   2. OG. mitte links   29.43
        11201   MOZART   13   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   3. OG. rechts   86.20         11203   MOZART   14   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   3. OG. mitte rechts   73.20
        11204   MOZART   15   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   3. OG. links   63.10         11205   MOZART   16   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   3. OG. mitte links   29.43
        11207   MOZART   17   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   4. OG. rechts   86.20         11209   MOZART   18   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   4. OG. mitte rechts   73.20
        11210   MOZART   19   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   4. OG. links   63.10         11211   MOZART   20   65474  
Bischofsheim   Ringstraße   38   Wohnung   Wohnung   4. OG. mitte links   29.43
        11212   MOZART   21   65474   Bischofsheim   Ringstraße   38   Wohnung  
Wohnung   5. OG.     86.20         11214   MOZART   22   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   5. OG. mitte rechts   73.20         11215
  MOZART   23   65474   Bischofsheim   Ringstraße   38   Wohnung   Wohnung   5.
OG. links   63.10         11216   MOZART   24   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   5. OG. mitte links   29.43         11219  
MOZART   25   65474   Bischofsheim   Ringstraße   38   Wohnung   Wohnung   6.
OG. rechts   86.20         11221   MOZART   26   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   6. OG. mitte rechts   73.20         11224
  MOZART   27   65474   Bischofsheim   Ringstraße   38   Wohnung   Wohnung   6.
OG. links   63.10         11226   MOZART   28   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   6. OG. mitte links   29.43         11227  
MOZART   29   65474   Bischofsheim   Ringstraße   38   Wohnung   Wohnung   7.
OG. rechts   86.20         11229   MOZART   30   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   7. OG. mitte rechts   73.20         11233
  MOZART   31   65474   Bischofsheim   Ringstraße   38   Wohnung   Wohnung   7.
OG. links   63.10         11236   MOZART   32   65474   Bischofsheim  
Ringstraße   38   Wohnung   Wohnung   7. OG. mitte links   29.43         11239  
MOZART   G01   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11240   MOZART   G02   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11241   MOZART   G03   65474   Bischofsheim  
Ringstraße   38   Garage   Garage                   11242   MOZART   G04   65474
  Bischofsheim   Ringstraße   38   Garage   Garage                   11243  
MOZART   G05   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11244   MOZART   G06   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11245   MOZART   G07   65474   Bischofsheim  
Ringstraße   38   Garage   Garage                   11246   MOZART   G08   65474
  Bischofsheim   Ringstraße   38   Garage   Garage                   11247  
MOZART   G09   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11248   MOZART   G10   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11249   MOZART   G11   65474   Bischofsheim  
Ringstraße   38   Garage   Garage                   11250   MOZART   G12   65474
  Bischofsheim   Ringstraße   38   Garage   Garage                   11251  
MOZART   G13   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11252   MOZART   G14   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11253   MOZART   G15   65474   Bischofsheim  
Ringstraße   38   Garage   Garage                   11254   MOZART   G16   65474
  Bischofsheim   Ringstraße   38   Garage   Garage                   11255  
MOZART   G17   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11256   MOZART   G18   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11257   MOZART   G19   65474   Bischofsheim  
Ringstraße   38   Garage   Garage                   11258   MOZART   G20   65474
  Bischofsheim   Ringstraße   38   Garage   Garage                   11259  
MOZART   G21   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11260   MOZART   G22   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11261   MOZART   G23   65474   Bischofsheim  
Ringstraße   38   Garage   Garage                   11262   MOZART   G24   65474
  Bischofsheim   Ringstraße   38   Garage   Garage                   11263  
MOZART   G25   65474   Bischofsheim   Ringstraße   38   Garage   Garage        
          11264   MOZART   G26   65474   Bischofsheim   Ringstraße   38   Garage
  Garage                   11339   MOZART   S01   65474   Bischofsheim  
Ringstraße   38   Stellplatz   Stellplatz                   11341   MOZART   S02
  65474   Bischofsheim   Ringstraße   38   Stellplatz   Stellplatz              
    11347   MOZART   S03   65474   Bischofsheim   Ringstraße   38   Stellplatz  
Stellplatz                   11343   MOZART   S04   65474   Bischofsheim  
Ringstraße   38   Stellplatz   Stellplatz                   11345   MOZART   S05
  65474   Bischofsheim   Ringstraße   38   Stellplatz   Stellplatz              
    11349   MOZART   S06   65474   Bischofsheim   Ringstraße   38   Stellplatz  
Stellplatz                   11350   MOZART   S07   65474   Bischofsheim  
Ringstraße   38   Stellplatz   Stellplatz                   11351   MOZART   S08
  65474   Bischofsheim   Ringstraße   38   Stellplatz   Stellplatz              
    11352   MOZART   S09   65474   Bischofsheim   Ringstraße   38   Stellplatz  
Stellplatz                   11353   MOZART   S10   65474   Bischofsheim  
Ringstraße   38   Stellplatz   Stellplatz                   11354   MOZART   S11
  65474   Bischofsheim   Ringstraße   38   Stellplatz   Stellplatz              
    11355   MOZART   S12   65474   Bischofsheim   Ringstraße   38   Stellplatz  
Stellplatz                   11356   MOZART   S13   65474   Bischofsheim  
Ringstraße   38   Stellplatz   Stellplatz                   11357   MOZART   S37
  65474   Bischofsheim   Ringstraße   38   Stellplatz   Stellplatz              
    11358   MOZART   S38   65474   Bischofsheim   Ringstraße   38   Stellplatz  
Stellplatz                   11359   MOZART   S39   65474   Bischofsheim  
Ringstraße   38   Stellplatz   Stellplatz                  

90

--------------------------------------------------------------------------------





11360   MOZART   S40   65474   Bischofsheim   Ringstraße   38   Stellplatz  
Stellplatz                   11136   MOZART   01   65474   Bischofsheim  
Rüsselsheimer Straße   1   Wohnung   Wohnung   EG. rechts   75.15         11137
  MOZART   02   65474   Bischofsheim   Rüsselsheimer Straße   1   Wohnung  
Wohnung   EG. mitte   60.90         11138   MOZART   03   65474   Bischofsheim  
Rüsselsheimer Straße   1   Wohnung   Wohnung   EG. links   75.15         11139  
MOZART   04   65474   Bischofsheim   Rüsselsheimer Straße   1   Wohnung  
Wohnung   1. OG. rechts   77.55         11140   MOZART   05   65474  
Bischofsheim   Rüsselsheimer Straße   1   Wohnung   Wohnung   1. OG. mitte  
63.15         11141   MOZART   06   65474   Bischofsheim   Rüsselsheimer Straße
  1   Wohnung   Wohnung   1. OG. links   77.55         11142   MOZART   07  
65474   Bischofsheim   Rüsselsheimer Straße   1   Wohnung   Wohnung   2. OG.
rechts   77.55         11143   MOZART   08   65474   Bischofsheim  
Rüsselsheimer Straße   1   Wohnung   Wohnung   2. OG. mitte   63.15        
11144   MOZART   09   65474   Bischofsheim   Rüsselsheimer Straße   1   Wohnung
  Wohnung   2. OG. links   77.55         11145   MOZART   10   65474  
Bischofsheim   Rüsselsheimer Straße   1   Wohnung   Wohnung   3. OG. rechts  
77.55         11146   MOZART   11   65474   Bischofsheim   Rüsselsheimer Straße
  1   Wohnung   Wohnung   3. OG. mitte   63.15         11147   MOZART   12  
65474   Bischofsheim   Rüsselsheimer Straße   1   Wohnung   Wohnung   3. OG.
links   77.55         11148   MOZART   S6   65474   Bischofsheim   Rüsselsheimer
Straße   1   Stellplatz   Stellplatz                   11149   MOZART   S7  
65474   Bischofsheim   Rüsselsheimer Straße   1   Stellplatz   Stellplatz      
            11150   MOZART   S8   65474   Bischofsheim   Rüsselsheimer Straße  
1   Stellplatz   Stellplatz                   11151   MOZART   01   65474  
Bischofsheim   Rüsselsheimer Straße   9   Wohnung   Wohnung   1. OG. rechts  
55.79         11152   MOZART   02   65474   Bischofsheim   Rüsselsheimer Straße
  9   Wohnung   Wohnung   1. OG. links   55.79         11153   MOZART   03  
65474   Bischofsheim   Rüsselsheimer Straße   9   Wohnung   Wohnung   1. OG.
links   55.79         11154   MOZART   04   65474   Bischofsheim   Rüsselsheimer
Straße   9   Wohnung   Wohnung   EG. links   54.64         11155   MOZART   05  
65474   Bischofsheim   Rüsselsheimer Straße   9   Wohnung   Wohnung   2. OG.
rechts   54.72         11156   MOZART   06   65474   Bischofsheim  
Rüsselsheimer Straße   9   Wohnung   Wohnung   2. OG. links   54.72        
11177   MOZART   G01   65474   Bischofsheim   Rüsselsheimer Straße   9   Garage
  Garage                   11178   MOZART   G02   65474   Bischofsheim  
Rüsselsheimer Straße   9   Garage   Garage                   11179   MOZART  
G03   65474   Bischofsheim   Rüsselsheimer Straße   9   Garage   Garage        
          11180   MOZART   G04   65474   Bischofsheim   Rüsselsheimer Straße   9
  Garage   Garage                   11181   MOZART   G05   65474   Bischofsheim
  Rüsselsheimer Straße   9   Garage   Garage                   11157   MOZART  
07   65474   Bischofsheim   Rüsselsheimer Straße   11   Wohnung   Wohnung   1.
OG. rechts   45.45         11158   MOZART   08   65474   Bischofsheim  
Rüsselsheimer Straße   11   Wohnung   Wohnung   EG. links   44.54         11159
  MOZART   09   65474   Bischofsheim   Rüsselsheimer Straße   11   Wohnung  
Wohnung   EG. rechts   44.54         11160   MOZART   10   65474   Bischofsheim
  Rüsselsheimer Straße   11   Wohnung   Wohnung   EG. mitte   38.70        
11161   MOZART   11   65474   Bischofsheim   Rüsselsheimer Straße   11   Wohnung
  Wohnung   1. OG. mitte   38.70         11162   MOZART   12   65474  
Bischofsheim   Rüsselsheimer Straße   11   Wohnung   Wohnung   2. OG. rechts  
59.27         11163   MOZART   13   65474   Bischofsheim   Rüsselsheimer Straße
  11   Wohnung   Wohnung   2. OG. mitte   23.98         11164   MOZART   14  
65474   Bischofsheim   Rüsselsheimer Straße   11   Wohnung   Wohnung   2. OG.
links   44.56         11165   MOZART   21   65474   Bischofsheim   Rüsselsheimer
Straße   11   Wohnung   Wohnung   1. OG. links   45.45         11166   MOZART  
15   65474   Bischofsheim   Rüsselsheimer Straße   13   Wohnung   Wohnung   1.
OG. links   55.79         11167   MOZART   16   65474   Bischofsheim  
Rüsselsheimer Straße   13   Wohnung   Wohnung   1. OG. rechts   55.79        
11168   MOZART   17   65474   Bischofsheim   Rüsselsheimer Straße   13   Wohnung
  Wohnung   EG. links   54.64         11169   MOZART   18   65474   Bischofsheim
  Rüsselsheimer Straße   13   Wohnung   Wohnung   EG. rechts   54.64        
11170   MOZART   19   65474   Bischofsheim   Rüsselsheimer Straße   13   Wohnung
  Wohnung   EG. rechts   54.64         11171   MOZART   20   65474  
Bischofsheim   Rüsselsheimer Straße   13   Wohnung   Wohnung   2. OG. links  
54.72         11172   MOZART   G01   65474   Bischofsheim   Rüsselsheimer Straße
  13   Garage   Garage                   11173   MOZART   G02   65474  
Bischofsheim   Rüsselsheimer Straße   13   Garage   Garage                  
11174   MOZART   G03   65474   Bischofsheim   Rüsselsheimer Straße   13   Garage
  Garage                   11175   MOZART   G04   65474   Bischofsheim  
Rüsselsheimer Straße   13   Garage   Garage                   11176   MOZART  
G05   65474   Bischofsheim   Rüsselsheimer Straße   13   Garage   Garage        
          10857   MOZART   01   64521   Groß-Gerau   Brignoler Str   7   Wohnung
  Wohnung   EG. links   67.51         10858   MOZART   02   64521   Groß-Gerau  
Brignoler Str   7   Wohnung   Wohnung   EG. rechts   67.51         10859  
MOZART   03   64521   Groß-Gerau   Brignoler Str   7   Wohnung   Wohnung   1.
OG. links   67.51         10860   MOZART   04   64521   Groß-Gerau   Brignoler
Str   7   Wohnung   Wohnung   1. OG. rechts   67.51         10861   MOZART   05
  64521   Groß-Gerau   Brignoler Str   7   Wohnung   Wohnung   2. OG. links  
67.51         10862   MOZART   06   64521   Groß-Gerau   Brignoler Str   7  
Wohnung   Wohnung   2. OG. rechts   67.51         10863   MOZART   07   64521  
Groß-Gerau   Brignoler Str   7   Wohnung   Wohnung   3. OG. links   67.51      
  10864   MOZART   08   64521   Groß-Gerau   Brignoler Str   7   Wohnung  
Wohnung   3. OG. rechts   67.51         10881   MOZART   G01   64521  
Groß-Gerau   Brignoler Str   7   Garage   Garage                   10882  
MOZART   G02   64521   Groß-Gerau   Brignoler Str   7   Garage   Garage        
          10883   MOZART   G03   64521   Groß-Gerau   Brignoler Str   7   Garage
  Garage                   10884   MOZART   G04   64521   Groß-Gerau   Brignoler
Str   7   Garage   Garage                   10885   MOZART   G05   64521  
Groß-Gerau   Brignoler Str   7   Garage   Garage                   10886  
MOZART   G06   64521   Groß-Gerau   Brignoler Str   7   Garage   Garage        
          10887   MOZART   G07   64521   Groß-Gerau   Brignoler Str   7   Garage
  Garage                   10888   MOZART   G08   64521   Groß-Gerau   Brignoler
Str   7   Garage   Garage                   10889   MOZART   G09   64521  
Groß-Gerau   Brignoler Str   7   Garage   Garage                   10890  
MOZART   G10   64521   Groß-Gerau   Brignoler Str   7   Garage   Garage        
          10891   MOZART   G11   64521   Groß-Gerau   Brignoler Str   7   Garage
  Garage                   10892   MOZART   G12   64521   Groß-Gerau   Brignoler
Str   7   Garage   Garage                   10893   MOZART   G13   64521  
Groß-Gerau   Brignoler Str   7   Garage   Garage                   10894  
MOZART   G14   64521   Groß-Gerau   Brignoler Str   7   Garage   Garage        
          10895   MOZART   G15   64521   Groß-Gerau   Brignoler Str   7   Garage
  Garage                   10896   MOZART   G16   64521   Groß-Gerau   Brignoler
Str   7   Garage   Garage                   10865   MOZART   09   64521  
Groß-Gerau   Brignoler Str   9   Wohnung   Wohnung   EG. links   67.51        
10866   MOZART   10   64521   Groß-Gerau   Brignoler Str   9   Wohnung   Wohnung
  EG. rechts   67.51         10867   MOZART   11   64521   Groß-Gerau  
Brignoler Str   9   Wohnung   Wohnung   1. OG. links   67.51         10868  
MOZART   12   64521   Groß-Gerau   Brignoler Str   9   Wohnung   Wohnung   1.
OG. rechts   67.51         10869   MOZART   13   64521   Groß-Gerau   Brignoler
Str   9   Wohnung   Wohnung   2. OG. links   67.51         10870   MOZART   14  
64521   Groß-Gerau   Brignoler Str   9   Wohnung   Wohnung   2. OG. rechts  
67.51         10871   MOZART   15   64521   Groß-Gerau   Brignoler Str   9  
Wohnung   Wohnung   3. OG. links   67.51         10872   MOZART   16   64521  
Groß-Gerau   Brignoler Str   9   Wohnung   Wohnung   3. OG. rechts   67.51      
  10873   MOZART   17   64521   Groß-Gerau   Brignoler Str   11   Wohnung  
Wohnung   EG. links   52.88         10874   MOZART   18   64521   Groß-Gerau  
Brignoler Str   11   Wohnung   Wohnung   EG. rechts   83.93         10875  
MOZART   19   64521   Groß-Gerau   Brignoler Str   11   Wohnung   Wohnung   1.
OG. links   52.88         10876   MOZART   20   64521   Groß-Gerau   Brignoler
Str   11   Wohnung   Wohnung   1. OG. rechts   83.93         10877   MOZART   21
  64521   Groß-Gerau   Brignoler Str   11   Wohnung   Wohnung   2. OG. links  
52.88         10878   MOZART   22   64521   Groß-Gerau   Brignoler Str   11  
Wohnung   Wohnung   2. OG. rechts   83.93         10879   MOZART   23   64521  
Groß-Gerau   Brignoler Str   11   Wohnung   Wohnung   3. OG. links   52.88      
  10880   MOZART   24   64521   Groß-Gerau   Brignoler Str   11   Wohnung  
Wohnung   3. OG. rechts   83.93         11085   MOZART   01   64521   Groß-Gerau
  Brignoler Str.   13   Wohnung   Wohnung   EG. links   86.44         11087  
MOZART   02   64521   Groß-Gerau   Brignoler Str.   13   Wohnung   Wohnung   EG.
rechts   57.07         11091   MOZART   03   64521   Groß-Gerau   Brignoler Str.
  13   Wohnung   Wohnung   1. OG. links   86.44         11092   MOZART   04  
64521   Groß-Gerau   Brignoler Str.   13   Wohnung   Wohnung   1. OG. rechts  
57.07         11093   MOZART   05   64521   Groß-Gerau   Brignoler Str.   13  
Wohnung   Wohnung   2. OG. links   86.44         11094   MOZART   06   64521  
Groß-Gerau   Brignoler Str.   13   Wohnung   Wohnung   2. OG. rechts   57.07    
    11095   MOZART   07   64521   Groß-Gerau   Brignoler Str.   13   Wohnung  
Wohnung   3. OG. links   86.44         11096   MOZART   08   64521   Groß-Gerau
  Brignoler Str.   13   Wohnung   Wohnung   3. OG. rechts   57.07         11097
  MOZART   09   64521   Groß-Gerau   Brignoler Str.   15   Wohnung   Wohnung  
EG. links   85.84         11098   MOZART   10   64521   Groß-Gerau   Brignoler
Str.   15   Wohnung   Wohnung   EG. rechts   67.98         11099   MOZART   11  
64521   Groß-Gerau   Brignoler Str.   15   Wohnung   Wohnung   1. OG. links  
85.84         11100   MOZART   12   64521   Groß-Gerau   Brignoler Str.   15  
Wohnung   Wohnung   1. OG. rechts   67.98         11101   MOZART   13   64521  
Groß-Gerau   Brignoler Str.   15   Wohnung   Wohnung   2. OG. links   85.84    
    11102   MOZART   14   64521   Groß-Gerau   Brignoler Str.   15   Wohnung  
Wohnung   2. OG. rechts   67.98         11103   MOZART   15   64521   Groß-Gerau
  Brignoler Str.   15   Wohnung   Wohnung   3. OG. links   85.84         11104  
MOZART   16   64521   Groß-Gerau   Brignoler Str.   15   Wohnung   Wohnung   3.
OG. rechts   67.98         11105   MOZART   17   64521   Groß-Gerau   Brignoler
str.   17   Wohnung   Wohnung   EG. links   54.78         11106   MOZART   18  
64521   Groß-Gerau   Brignoler str.   17   Wohnung   Wohnung   EG. rechts  
40.95         11107   MOZART   19   64521   Groß-Gerau   Brignoler str.   17  
Wohnung   Wohnung   1. OG. links   54.78         11108   MOZART   20   64521  
Groß-Gerau   Brignoler str.   17   Wohnung   Wohnung   1. OG. rechts   40.95    
    11109   MOZART   21   64521   Groß-Gerau   Brignoler str.   17   Wohnung  
Wohnung   2. OG. links   54.78         11110   MOZART   22   64521   Groß-Gerau
  Brignoler str.   17   Wohnung   Wohnung   2. OG. rechts   40.95         11111
  MOZART   23   64521   Groß-Gerau   Brignoler str.   17   Wohnung   Wohnung  
3. OG. links   54.78         11112   MOZART   24   64521   Groß-Gerau  
Brignoler str.   17   Wohnung   Wohnung   3. OG. rechts   40.95         10964  
MOZART   01   64521   Groß-Gerau   Brignoler Str.   19   Wohnung   Wohnung   EG.
links   89.50         10965   MOZART   02   64521   Groß-Gerau   Brignoler Str.
  19   Wohnung   Wohnung   EG. rechts   80.80         10966   MOZART   03  
64521   Groß-Gerau   Brignoler Str.   19   Wohnung   Wohnung   1. OG. links  
89.50         10967   MOZART   04   64521   Groß-Gerau   Brignoler Str.   19  
Wohnung   Wohnung   1. OG. rechts   80.80         10969   MOZART   05   64521  
Groß-Gerau   Brignoler Str.   19   Wohnung   Wohnung   2. OG. links   89.50    
    10968   MOZART   06   64521   Groß-Gerau   Brignoler Str.   19   Wohnung  
Wohnung   2. OG. rechts   80.80         10970   MOZART   07   64521   Groß-Gerau
  Brignoler Str.   19   Wohnung   Wohnung   3. OG. links   89.50         10971  
MOZART   08   64521   Groß-Gerau   Brignoler Str.   19   Wohnung   Wohnung   3.
OG. rechts   80.80         10972   MOZART   09   64521   Groß-Gerau   Brignoler
Str.   21   Wohnung   Wohnung   EG. links   89.50         10973   MOZART   10  
64521   Groß-Gerau   Brignoler Str.   21   Wohnung   Wohnung   EG. rechts  
80.80         10974   MOZART   11   64521   Groß-Gerau   Brignoler Str.   21  
Wohnung   Wohnung   1. OG. links   89.50         10975   MOZART   12   64521  
Groß-Gerau   Brignoler Str.   21   Wohnung   Wohnung   1. OG. rechts   80.80    
    10976   MOZART   13   64521   Groß-Gerau   Brignoler Str.   21   Wohnung  
Wohnung   2. OG. links   89.50         10977   MOZART   14   64521   Groß-Gerau
  Brignoler Str.   21   Wohnung   Wohnung   2. OG. rechts   80.80         10978
  MOZART   15   64521   Groß-Gerau   Brignoler Str.   21   Wohnung   Wohnung  
3. OG. links   89.50         10979   MOZART   16   64521   Groß-Gerau  
Brignoler Str.   21   Wohnung   Wohnung   3. OG. rechts   80.80         10980  
MOZART   G01   64521   Groß-Gerau   Brignoler Str.   21   Garage   Garage      
           


91

--------------------------------------------------------------------------------



10981   MOZART   G02   64521   Groß-Gerau   Brignoler Str.   21   Garage  
Garage                   10982   MOZART   G03   64521   Groß-Gerau   Brignoler
Str.   21   Garage   Garage                   10983   MOZART   G04   64521  
Groß-Gerau   Brignoler Str.   21   Garage   Garage                   10984  
MOZART   G05   64521   Groß-Gerau   Brignoler Str.   21   Garage   Garage      
            10985   MOZART   G06   64521   Groß-Gerau   Brignoler Str.   21  
Garage   Garage                   10986   MOZART   G07   64521   Groß-Gerau  
Brignoler Str.   21   Garage   Garage                   10987   MOZART   G08  
64521   Groß-Gerau   Brignoler Str.   21   Garage   Garage                  
10988   MOZART   G09   64521   Groß-Gerau   Brignoler Str.   21   Garage  
Garage                   10989   MOZART   G10   64521   Groß-Gerau   Brignoler
Str.   21   Garage   Garage                   10990   MOZART   G11   64521  
Groß-Gerau   Brignoler Str.   21   Garage   Garage                   10991  
MOZART   G12   64521   Groß-Gerau   Brignoler Str.   21   Garage   Garage      
            10992   MOZART   01   64521   Groß-Gerau   Brignoler Str.   23  
Wohnung   Wohnung   EG. links   27.70         10993   MOZART   02   64521  
Groß-Gerau   Brignoler Str.   23   Wohnung   Wohnung   EG. mitte   27.70        
10994   MOZART   03   64521   Groß-Gerau   Brignoler Str.   23   Wohnung  
Wohnung   EG. rechts   27.70         10995   MOZART   04   64521   Groß-Gerau  
Brignoler Str.   23   Wohnung   Wohnung   1. OG. links   27.70         10996  
MOZART   05   64521   Groß-Gerau   Brignoler Str.   23   Wohnung   Wohnung   1.
OG. mitte   27.70         10997   MOZART   06   64521   Groß-Gerau   Brignoler
Str.   23   Wohnung   Wohnung   1. OG. rechts   27.70         10998   MOZART  
07   64521   Groß-Gerau   Brignoler Str.   23   Wohnung   Wohnung   2. OG. links
  27.70         10999   MOZART   08   64521   Groß-Gerau   Brignoler Str.   23  
Wohnung   Wohnung   2. OG. mitte   27.70         11000   MOZART   09   64521  
Groß-Gerau   Brignoler Str.   23   Wohnung   Wohnung   2. OG. rechts   27.70    
    11001   MOZART   10   64521   Groß-Gerau   Brignoler Str.   23   Wohnung  
Wohnung   3. OG. links   27.70         11002   MOZART   11   64521   Groß-Gerau
  Brignoler Str.   23   Wohnung   Wohnung   3. OG. mitte   27.70         11003  
MOZART   12   64521   Groß-Gerau   Brignoler Str.   23   Wohnung   Wohnung   3.
OG. rechts   27.70         11004   MOZART   01   64521   Groß-Gerau   Brignoler
Str.   25   Wohnung   Wohnung   EG. links   71.36         11005   MOZART   02  
64521   Groß-Gerau   Brignoler Str.   25   Wohnung   Wohnung   EG. rechts  
72.91         11006   MOZART   03   64521   Groß-Gerau   Brignoler Str.   25  
Wohnung   Wohnung   1. OG. links   71.36         11007   MOZART   04   64521  
Groß-Gerau   Brignoler Str.   25   Wohnung   Wohnung   1. OG. rechts   72.91    
    11008   MOZART   05   64521   Groß-Gerau   Brignoler Str.   25   Wohnung  
Wohnung   2. OG. links   71.36         11009   MOZART   06   64521   Groß-Gerau
  Brignoler Str.   25   Wohnung   Wohnung   2. OG. rechts   72.91         11010
  MOZART   07   64521   Groß-Gerau   Brignoler Str.   25   Wohnung   Wohnung  
3. OG. links   71.36         11011   MOZART   08   64521   Groß-Gerau  
Brignoler Str.   25   Wohnung   Wohnung   3. OG. rechts   72.91         11012  
MOZART   09   64521   Groß-Gerau   Brignoler Str.   27   Wohnung   Wohnung   EG.
links   71.36         11013   MOZART   10   64521   Groß-Gerau   Brignoler Str.
  27   Wohnung   Wohnung   EG. rechts   72.49         11014   MOZART   11  
64521   Groß-Gerau   Brignoler Str.   27   Wohnung   Wohnung   1. OG. links  
71.36         11015   MOZART   12   64521   Groß-Gerau   Brignoler Str.   27  
Wohnung   Wohnung   1. OG. rechts   72.49         11016   MOZART   13   64521  
Groß-Gerau   Brignoler Str.   27   Wohnung   Wohnung   2. OG. links   71.36    
    11017   MOZART   14   64521   Groß-Gerau   Brignoler Str.   27   Wohnung  
Wohnung   2. OG. rechts   72.49         11018   MOZART   15   64521   Groß-Gerau
  Brignoler Str.   27   Wohnung   Wohnung   3. OG. links   71.36         11019  
MOZART   16   64521   Groß-Gerau   Brignoler Str.   27   Wohnung   Wohnung   3.
OG. rechts   72.49         11020   MOZART   17   64521   Groß-Gerau   Brignoler
Str.   29   Wohnung   Wohnung   EG. links   58.15         11021   MOZART   18  
64521   Groß-Gerau   Brignoler Str.   29   Wohnung   Wohnung   EG. rechts  
88.91         11022   MOZART   19   64521   Groß-Gerau   Brignoler Str.   29  
Wohnung   Wohnung   1. OG. links   58.15         11023   MOZART   20   64521  
Groß-Gerau   Brignoler Str.   29   Wohnung   Wohnung   1. OG. rechts   88.91    
    11024   MOZART   21   64521   Groß-Gerau   Brignoler Str.   29   Wohnung  
Wohnung   2. OG. links   58.15         11025   MOZART   22   64521   Groß-Gerau
  Brignoler Str.   29   Wohnung   Wohnung   2. OG. rechts   88.91         11026
  MOZART   23   64521   Groß-Gerau   Brignoler Str.   29   Wohnung   Wohnung  
3. OG. links   58.15         11027   MOZART   24   64521   Groß-Gerau  
Brignoler Str.   29   Wohnung   Wohnung   3. OG. rechts   88.91         11030  
MOZART   G01   64521   Groß-Gerau   Brignoler Str.   29   Garage   Garage      
            11031   MOZART   G02   64521   Groß-Gerau   Brignoler Str.   29  
Garage   Garage                   11032   MOZART   G03   64521   Groß-Gerau  
Brignoler Str.   29   Garage   Garage                   11033   MOZART   G04  
64521   Groß-Gerau   Brignoler Str.   29   Garage   Garage                  
11034   MOZART   G05   64521   Groß-Gerau   Brignoler Str.   29   Garage  
Garage                   11035   MOZART   G06   64521   Groß-Gerau   Brignoler
Str.   29   Garage   Garage                   11036   MOZART   G07   64521  
Groß-Gerau   Brignoler Str.   29   Garage   Garage                   11037  
MOZART   G08   64521   Groß-Gerau   Brignoler Str.   29   Garage   Garage      
            11038   MOZART   G09   64521   Groß-Gerau   Brignoler Str.   29  
Garage   Garage                   11039   MOZART   G10   64521   Groß-Gerau  
Brignoler Str.   29   Garage   Garage                   11040   MOZART   G11  
64521   Groß-Gerau   Brignoler Str.   29   Garage   Garage                  
11041   MOZART   G12   64521   Groß-Gerau   Brignoler Str.   29   Garage  
Garage                   11113   MOZART   G01   64521   Groß-Gerau   Brignoler
Str.   13-17   Garage   Garage                   11114   MOZART   G02   64521  
Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                   11115  
MOZART   G03   64521   Groß-Gerau   Brignoler Str.   13-17   Garage   Garage    
              11116   MOZART   G04   64521   Groß-Gerau   Brignoler Str.   13-17
  Garage   Garage                   11117   MOZART   G05   64521   Groß-Gerau  
Brignoler Str.   13-17   Garage   Garage                   11118   MOZART   G06
  64521   Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                
  11119   MOZART   G07   64521   Groß-Gerau   Brignoler Str.   13-17   Garage  
Garage                   11120   MOZART   G08   64521   Groß-Gerau   Brignoler
Str.   13-17   Garage   Garage                   11121   MOZART   G09   64521  
Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                   11122  
MOZART   G10   64521   Groß-Gerau   Brignoler Str.   13-17   Garage   Garage    
              11123   MOZART   G11   64521   Groß-Gerau   Brignoler Str.   13-17
  Garage   Garage                   11124   MOZART   G12   64521   Groß-Gerau  
Brignoler Str.   13-17   Garage   Garage                   11125   MOZART   G13
  64521   Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                
  11126   MOZART   G14   64521   Groß-Gerau   Brignoler Str.   13-17   Garage  
Garage                   11127   MOZART   G15   64521   Groß-Gerau   Brignoler
Str.   13-17   Garage   Garage                   11128   MOZART   G16   64521  
Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                   11129  
MOZART   G17   64521   Groß-Gerau   Brignoler Str.   13-17   Garage   Garage    
              11130   MOZART   G18   64521   Groß-Gerau   Brignoler Str.   13-17
  Garage   Garage                   11131   MOZART   G19   64521   Groß-Gerau  
Brignoler Str.   13-17   Garage   Garage                   11132   MOZART   G20
  64521   Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                
  11133   MOZART   G21   64521   Groß-Gerau   Brignoler Str.   13-17   Garage  
Garage                   11134   MOZART   G22   64521   Groß-Gerau   Brignoler
Str.   13-17   Garage   Garage                   11135   MOZART   G23   64521  
Groß-Gerau   Brignoler Str.   13-17   Garage   Garage                   10746  
MOZART   01   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   EG.
links   64.75         10747   MOZART   02   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   EG. mitte   50.34         10748   MOZART   03   64521  
Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   EG. rechts   47.94        
10749   MOZART   04   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung
  1. ZG links   47.94         10751   MOZART   05   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   ZG mitte   37.81         10750   MOZART
  06   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   ZG rechts
hinte   40.50         2577   MOZART   07   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   ZG rechts vorn   39.16         2583   MOZART   08  
64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   1. OG. links  
64.75         10752   MOZART   09   64521   Groß-Gerau   Bruneckerstr.   7  
Wohnung   Wohnung   1. OG. mitte   50.34         10753   MOZART   10   64521  
Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   1. OG. rechts   47.94      
  10754   MOZART   11   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung  
Wohnung   1. ZG links   47.94         10755   MOZART   12   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   1. ZG mitte   37.81         10756  
MOZART   13   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   1. ZG
rechts hinte   40.50         10757   MOZART   14   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   1. ZG rechts vorn   39.16         10758
  MOZART   15   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   2.
OG. links   64.75         10759   MOZART   16   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   2. OG. mitte   50.34         10801  
MOZART   17   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   2.
OG. rechts   47.94         10760   MOZART   18   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   2. ZG links   47.94         10761  
MOZART   19   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   2. ZG
mitte   37.81         10762   MOZART   20   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   2. ZG rechts hinte   40.50         10763   MOZART   21  
64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   2. ZG rechts vorn  
39.16         10764   MOZART   22   64521   Groß-Gerau   Bruneckerstr.   7  
Wohnung   Wohnung   3. OG. links   67.27         10765   MOZART   23   64521  
Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   3. OG. mitte   52.06      
  10766   MOZART   24   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung  
Wohnung   3. OG. rechts   49.37         10767   MOZART   25   64521   Groß-Gerau
  Bruneckerstr.   7   Wohnung   Wohnung   3. ZG links   49.37         10768  
MOZART   26   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   3. ZG
mitte   38.73         10769   MOZART   27   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   3. ZG rechts hinte   41.72         10770   MOZART   28  
64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   3. ZG rechts vorn  
40.55         10771   MOZART   29   64521   Groß-Gerau   Bruneckerstr.   7  
Wohnung   Wohnung   4. OG. links   67.27         10772   MOZART   30   64521  
Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   4. OG. mitte   52.06      
  10773   MOZART   31   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung  
Wohnung   4. OG. rechts   49.37         10774   MOZART   32   64521   Groß-Gerau
  Bruneckerstr.   7   Wohnung   Wohnung   4. ZG links   49.37         10776  
MOZART   33   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   4. ZG
mitte   38.73         10777   MOZART   34   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   4. ZG rechts hinte   41.72         10778   MOZART   35  
64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   4. ZG rechts vorn  
40.55         10779   MOZART   36   64521   Groß-Gerau   Bruneckerstr.   7  
Wohnung   Wohnung   5. OG. links   67.27         10780   MOZART   37   64521  
Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   5. OG. mitte   52.06      
  10781   MOZART   38   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung  
Wohnung   5. OG. rechts   49.37         10782   MOZART   39   64521   Groß-Gerau
  Bruneckerstr.   7   Wohnung   Wohnung   5. ZG links   49.37         10783  
MOZART   40   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   5. ZG
mitte   38.73         10784   MOZART   41   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   5. ZG rechts hinte   41.72         10785   MOZART   42  
64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   5. ZG rechts vorn  
40.55         10789   MOZART   43   64521   Groß-Gerau   Bruneckerstr.   7  
Wohnung   Wohnung   6. OG. links   69.50         10786   MOZART   44   64521  
Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   6. OG. mitte   53.45      
  10787   MOZART   45   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung  
Wohnung   6. OG. rechts   50.79         10788   MOZART   46   64521   Groß-Gerau
  Bruneckerstr.   7   Wohnung   Wohnung   6. ZG links   50.79        

92

--------------------------------------------------------------------------------





10790   MOZART   47   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung
  6. ZG mitte   41.89         10791   MOZART   48   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   6. ZG rechts hinte   43.22         10792
  MOZART   49   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   6.
ZG rechts vorn   41.66         10794   MOZART   50   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   7. OG. links   69.50         10793  
MOZART   51   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   7.
OG. mitte   53.45         10795   MOZART   52   64521   Groß-Gerau  
Bruneckerstr.   7   Wohnung   Wohnung   7. OG. rechts   50.79         10796  
MOZART   53   64521   Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   7. ZG
links   50.79         10797   MOZART   54   64521   Groß-Gerau   Bruneckerstr.  
7   Wohnung   Wohnung   7. ZG mitte   41.89         10798   MOZART   55   64521
  Groß-Gerau   Bruneckerstr.   7   Wohnung   Wohnung   7. ZG rechts hinte  
43.22         10799   MOZART   56   64521   Groß-Gerau   Bruneckerstr.   7  
Wohnung   Wohnung   7. ZG rechts vorn   41.66         10813   MOZART   A01  
64521   Groß-Gerau   Bruneckerstr.   7   sonstiges   Antenne                  
10800   MOZART   G01   64521   Groß-Gerau   Bruneckerstr.   7   Garage   Garage
                  10802   MOZART   G02   64521   Groß-Gerau   Bruneckerstr.   7
  Garage   Garage                   10803   MOZART   G03   64521   Groß-Gerau  
Bruneckerstr.   7   Garage   Garage                   10804   MOZART   G04  
64521   Groß-Gerau   Bruneckerstr.   7   Garage   Garage                   10805
  MOZART   G05   64521   Groß-Gerau   Bruneckerstr.   7   Garage   Garage      
            10806   MOZART   G06   64521   Groß-Gerau   Bruneckerstr.   7  
Garage   Garage                   10807   MOZART   G07   64521   Groß-Gerau  
Bruneckerstr.   7   Garage   Garage                   10808   MOZART   G08  
64521   Groß-Gerau   Bruneckerstr.   7   Garage   Garage                   10809
  MOZART   G09   64521   Groß-Gerau   Bruneckerstr.   7   Garage   Garage      
            10810   MOZART   G10   64521   Groß-Gerau   Bruneckerstr.   7  
Garage   Garage                   10811   MOZART   G11   64521   Groß-Gerau  
Bruneckerstr.   7   Garage   Garage                   10812   MOZART   G12  
64521   Groß-Gerau   Bruneckerstr.   7   Garage   Garage                   10814
  MOZART   01   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   EG.
links   91.50         10815   MOZART   02   64521   Groß-Gerau   Bruneckerstr.  
9   Wohnung   Wohnung   EG. mitte   78.70         10816   MOZART   03   64521  
Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   EG. rechts   69.10        
10817   MOZART   04   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung
  1. OG. links   91.50         10818   MOZART   05   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   1. OG. mitte   78.70         10819  
MOZART   06   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   1.
OG. rechts   69.10         10820   MOZART   07   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   2. OG. links   93.00         10821  
MOZART   08   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   2.
OG. mitte   79.80         10822   MOZART   09   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   2. OG. rechts   70.20         10823  
MOZART   10   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   3.
OG. links   93.00         10824   MOZART   11   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   3. OG. mitte   79.80         10825  
MOZART   12   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   3.
OG. rechts   70.20         10826   MOZART   13   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   4. OG. links   93.00         10827  
MOZART   14   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   4.
OG. mitte   79.80         10828   MOZART   15   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   4. OG. rechts   70.20         10829  
MOZART   16   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   5.
OG. links   93.00         10830   MOZART   17   64521   Groß-Gerau  
Bruneckerstr.   9   Wohnung   Wohnung   5. OG. mitte   79.80         10831  
MOZART   18   64521   Groß-Gerau   Bruneckerstr.   9   Wohnung   Wohnung   5.
OG. rechts   70.20         10832   MOZART   G01   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10833   MOZART   G02  
64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage                   10834
  MOZART   G03   64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage      
            10835   MOZART   G04   64521   Groß-Gerau   Bruneckerstr.   9  
Garage   Garage                   10836   MOZART   G05   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10837   MOZART   G06  
64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage                   10838
  MOZART   G07   64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage      
            10839   MOZART   G08   64521   Groß-Gerau   Bruneckerstr.   9  
Garage   Garage                   10840   MOZART   G09   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10841   MOZART   G10  
64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage                   10842
  MOZART   G11   64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage      
            10843   MOZART   G12   64521   Groß-Gerau   Bruneckerstr.   9  
Garage   Garage                   10844   MOZART   G13   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10845   MOZART   G14  
64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage                   10846
  MOZART   G15   64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage      
            10847   MOZART   G16   64521   Groß-Gerau   Bruneckerstr.   9  
Garage   Garage                   10848   MOZART   G17   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10849   MOZART   G18  
64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage                   10850
  MOZART   G19   64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage      
            10851   MOZART   G20   64521   Groß-Gerau   Bruneckerstr.   9  
Garage   Garage                   10852   MOZART   G21   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10853   MOZART   G22  
64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage                   10854
  MOZART   G23   64521   Groß-Gerau   Bruneckerstr.   9   Garage   Garage      
            10855   MOZART   G24   64521   Groß-Gerau   Bruneckerstr.   9  
Garage   Garage                   10856   MOZART   G25   64521   Groß-Gerau  
Bruneckerstr.   9   Garage   Garage                   10897   MOZART   01  
64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   EG. links   58.09  
      10898   MOZART   02   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung  
Wohnung   EG. rechts   91.01         10899   MOZART   03   64521   Groß-Gerau  
Nauheimer Weg   3   Wohnung   Wohnung   ZG links   76.59         10900   MOZART
  04   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   ZG rechts  
76.59         10901   MOZART   05   64521   Groß-Gerau   Nauheimer Weg   3  
Wohnung   Wohnung   1. OG. links   58.09         10902   MOZART   06   64521  
Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   1. OG. rechts   91.01      
  10903   MOZART   07   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung  
Wohnung   ZG links   76.59         10904   MOZART   08   64521   Groß-Gerau  
Nauheimer Weg   3   Wohnung   Wohnung   ZG rechts   76.59         10905   MOZART
  09   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   2. OG. links
  58.09         10906   MOZART   10   64521   Groß-Gerau   Nauheimer Weg   3  
Wohnung   Wohnung   2. OG. rechts   91.01         10907   MOZART   11   64521  
Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   2. ZG links   76.59        
10908   MOZART   12   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung
  2. ZG rechts   76.59         10909   MOZART   13   64521   Groß-Gerau  
Nauheimer Weg   3   Wohnung   Wohnung   3. OG. links   58.09         10910  
MOZART   14   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   3.
OG. rechts   91.01         10911   MOZART   15   64521   Groß-Gerau   Nauheimer
Weg   3   Wohnung   Wohnung   3. ZG links   76.59         10912   MOZART   16  
64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   3. ZG rechts  
76.59         10913   MOZART   17   64521   Groß-Gerau   Nauheimer Weg   3  
Wohnung   Wohnung   4. OG. links   58.09         10914   MOZART   18   64521  
Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   4. OG. rechts   91.01      
  10915   MOZART   19   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung  
Wohnung   4. ZG links   76.59         10916   MOZART   20   64521   Groß-Gerau  
Nauheimer Weg   3   Wohnung   Wohnung   4. ZG rechts   76.59         10917  
MOZART   21   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   5.
OG. links   58.09         10918   MOZART   22   64521   Groß-Gerau   Nauheimer
Weg   3   Wohnung   Wohnung   5. OG. rechts   91.01         10919   MOZART   23
  64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   5. ZG links  
76.59         10920   MOZART   24   64521   Groß-Gerau   Nauheimer Weg   3  
Wohnung   Wohnung   5. ZG rechts   76.59         10921   MOZART   25   64521  
Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   6. OG. links   58.09      
  10922   MOZART   26   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung  
Wohnung   6. OG. rechts   91.01         10923   MOZART   27   64521   Groß-Gerau
  Nauheimer Weg   3   Wohnung   Wohnung   6. ZG links   76.59         10924  
MOZART   28   64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   6. ZG
rechts   76.59         10925   MOZART   29   64521   Groß-Gerau   Nauheimer Weg
  3   Wohnung   Wohnung   7. OG. links   58.09         10926   MOZART   30  
64521   Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   7. OG. rechts  
91.01         10927   MOZART   31   64521   Groß-Gerau   Nauheimer Weg   3  
Wohnung   Wohnung   7. ZG links   76.59         10928   MOZART   32   64521  
Groß-Gerau   Nauheimer Weg   3   Wohnung   Wohnung   7. ZG rechts   76.59      
  10929   MOZART   G01   64521   Groß-Gerau   Nauheimer Weg   3   Garage  
Garage                   10930   MOZART   G02   64521   Groß-Gerau   Nauheimer
Weg   3   Garage   Garage                   10931   MOZART   G03   64521  
Groß-Gerau   Nauheimer Weg   3   Garage   Garage                   10932  
MOZART   G04   64521   Groß-Gerau   Nauheimer Weg   3   Garage   Garage        
          10933   MOZART   G05   64521   Groß-Gerau   Nauheimer Weg   3   Garage
  Garage                   10934   MOZART   G06   64521   Groß-Gerau   Nauheimer
Weg   3   Garage   Garage                   10935   MOZART   G07   64521  
Groß-Gerau   Nauheimer Weg   3   Garage   Garage                   10936  
MOZART   G08   64521   Groß-Gerau   Nauheimer Weg   3   Garage   Garage        
          10937   MOZART   G09   64521   Groß-Gerau   Nauheimer Weg   3   Garage
  Garage                   10938   MOZART   G10   64521   Groß-Gerau   Nauheimer
Weg   3   Garage   Garage                   10939   MOZART   G11   64521  
Groß-Gerau   Nauheimer Weg   3   Garage   Garage                   10940  
MOZART   G12   64521   Groß-Gerau   Nauheimer Weg   3   Garage   Garage        
          10941   MOZART   G13   64521   Groß-Gerau   Nauheimer Weg   3   Garage
  Garage                   10942   MOZART   G14   64521   Groß-Gerau   Nauheimer
Weg   3   Garage   Garage                   10943   MOZART   G15   64521  
Groß-Gerau   Nauheimer Weg   3   Garage   Garage                   10944  
MOZART   G16   64521   Groß-Gerau   Nauheimer Weg   3   Garage   Garage        
          10945   MOZART   G17   64521   Groß-Gerau   Nauheimer Weg   3   Garage
  Garage                   10946   MOZART   G18   64521   Groß-Gerau   Nauheimer
Weg   3   Garage   Garage                   10947   MOZART   G19   64521  
Groß-Gerau   Nauheimer Weg   3   Garage   Garage                   10948  
MOZART   G20   64521   Groß-Gerau   Nauheimer Weg   3   Garage   Garage        
          10949   MOZART   G21   64521   Groß-Gerau   Nauheimer Weg   3   Garage
  Garage                   10950   MOZART   S01   64521   Groß-Gerau   Nauheimer
Weg   3   Stellplatz   Stellplatz                   10951   MOZART   S02   64521
  Groß-Gerau   Nauheimer Weg   3   Stellplatz   Stellplatz                  
10952   MOZART   S03   64521   Groß-Gerau   Nauheimer Weg   3   Stellplatz  
Stellplatz                   10953   MOZART   S04   64521   Groß-Gerau  
Nauheimer Weg   3   Stellplatz   Stellplatz                   10954   MOZART  
S05   64521   Groß-Gerau   Nauheimer Weg   3   Stellplatz   Stellplatz          
        10955   MOZART   S06   64521   Groß-Gerau   Nauheimer Weg   3  
Stellplatz   Stellplatz                   10956   MOZART   S07   64521  
Groß-Gerau   Nauheimer Weg   3   Stellplatz   Stellplatz                   10957
  MOZART   S08   64521   Groß-Gerau   Nauheimer Weg   3   Stellplatz  
Stellplatz                   10958   MOZART   S09   64521   Groß-Gerau  
Nauheimer Weg   3   Stellplatz   Stellplatz                  

93

--------------------------------------------------------------------------------



10959   MOZART   S10   64521   Groß-Gerau   Nauheimer Weg   3   Stellplatz  
Stellplatz                   10960   MOZART   S11   64521   Groß-Gerau  
Nauheimer Weg   3   Stellplatz   Stellplatz                   10961   MOZART  
S12   64521   Groß-Gerau   Nauheimer Weg   3   Stellplatz   Stellplatz          
        10962   MOZART   S13   64521   Groß-Gerau   Nauheimer Weg   3  
Stellplatz   Stellplatz                   10963   MOZART   S14   64521  
Groß-Gerau   Nauheimer Weg   3   Stellplatz   Stellplatz                      
MOZART   A02   64521   Groß-Gerau   Bruneckerstr.   7   sonstiges   Antenne    
                  MOZART   A03   64521   Groß-Gerau   Bruneckerstr.   7  
sonstiges   Antenne                       Puccini II           Duisburg   Am
Sittert   2   Wohnung   Wohnung   1. OG links   64.17             Puccini II    
      Duisburg   Am Sittert   2   Wohnung   Wohnung   1. OG mitte   96.32      
      Puccini II           Duisburg   Am Sittert   2   Wohnung   Wohnung   1. OG
rechts   64.54             Puccini II           Duisburg   Am Sittert   2  
Wohnung   Wohnung   2. OG links   64.17             Puccini II          
Duisburg   Am Sittert   2   Wohnung   Wohnung   2. OG mitte   96.32            
Puccini II           Duisburg   Am Sittert   2   Wohnung   Wohnung   2. OG
rechts   64.54             Puccini II           Duisburg   Am Sittert   2  
Wohnung   Wohnung   3. OG links   64.17             Puccini II          
Duisburg   Am Sittert   2   Wohnung   Wohnung   3. OG mitte   96.32            
Puccini II           Duisburg   Am Sittert   2   Wohnung   Wohnung   3. OG
rechts   64.54             Puccini II           Duisburg   Am Sittert   4  
Wohnung   Wohnung   EG links   63.15             Puccini II           Duisburg  
Am Sittert   4   Wohnung   Wohnung   1. OG links   64.17             Puccini II
          Duisburg   Am Sittert   4   Wohnung   Wohnung   1. OG links mitte  
64.54             Puccini II           Duisburg   Am Sittert   4   Wohnung  
Wohnung   1. OG rechts mitte   64.54             Puccini II           Duisburg  
Am Sittert   4   Wohnung   Wohnung   1. OG rechts   64.28             Puccini II
          Duisburg   Am Sittert   4   Wohnung   Wohnung   2. OG links   64.18  
          Puccini II           Duisburg   Am Sittert   4   Wohnung   Wohnung  
2. OG links mitte   64.54             Puccini II           Duisburg   Am Sittert
  4   Wohnung   Wohnung   2. OG rechts mitte   64.54             Puccini II    
      Duisburg   Am Sittert   4   Wohnung   Wohnung   2. OG rechts   64.28      
      Puccini II           Duisburg   Am Sittert   4   Wohnung   Wohnung   3. OG
links   64.28             Puccini II           Duisburg   Am Sittert   4  
Wohnung   Wohnung   3. OG links mitte   64.54             Puccini II          
Duisburg   Am Sittert   4   Wohnung   Wohnung   3. OG rechts mitte   64.54      
      Puccini II           Duisburg   Am Sittert   4   Wohnung   Wohnung   3. OG
rechts   64.28             Puccini II           Duisburg   Am Ungelsheimer
Graben   4   Wohnung   Wohnung   1. OG     98.00             Puccini II        
  Duisburg   Am Ungelsheimer Graben   4   Wohnung   Wohnung   2. OG     97.96  
          Puccini II           Duisburg   Am Ungelsheimer Graben   4   Wohnung  
Wohnung   3. OG     97.96             Puccini II           Duisburg   Am
Ungelsheimer Graben   4   Wohnung   Wohnung   4. OG     97.96            
Puccini II           Duisburg   Am Ungelsheimer Graben   4   Gewerbe   Gewerbe  
EG     237.00             Puccini II           Duisburg   Binsenweg   3  
Wohnung   Wohnung   EG     45.12             Puccini II           Duisburg  
Binsenweg   3   Wohnung   Wohnung   1. OG/DG     85.84             Puccini II  
        Duisburg   Binsenweg   7   Wohnung   Wohnung   EG links   79.50        
    Puccini II           Duisburg   Binsenweg   7   Wohnung   Wohnung   EG
rechts   32.92             Puccini II           Duisburg   Binsenweg   7  
Wohnung   Wohnung   1. OG links   82.57             Puccini II          
Duisburg   Binsenweg   7   Wohnung   Wohnung   1. OG rechts   33.17            
Puccini II           Duisburg   Binsenweg   7   Wohnung   Wohnung   DG links  
59.18             Puccini II           Duisburg   Binsenweg   7   Wohnung  
Wohnung   DG rechts   27.72             Puccini II           Duisburg  
Graf-Spee-Str.   25   Wohnung   Wohnung   EG     92.10             Puccini II  
        Duisburg   Graf-Spee-Str.   25   Wohnung   Wohnung   1. OG links   46.05
            Puccini II           Duisburg   Graf-Spee-Str.   25   Wohnung  
Wohnung   1. OG rechts   46.05             Puccini II           Duisburg  
Graf-Spee-Str.   25   Wohnung   Wohnung   DG     75.00             Puccini II  
        Duisburg   Graf-Spee-Str.   27   Wohnung   Wohnung   EG links   46.05  
          Puccini II           Duisburg   Graf-Spee-Str.   27   Wohnung  
Wohnung   EG rechts   46.05             Puccini II           Duisburg  
Graf-Spee-Str.   27   Wohnung   Wohnung   1. OG     93.00             Puccini II
          Duisburg   Graf-Spee-Str.   27   Wohnung   Wohnung   DG     75.00    
        Puccini II           Duisburg   Graf-Spee-Str.   29   Wohnung   Wohnung
  EG links   46.05             Puccini II           Duisburg   Graf-Spee-Str.  
29   Wohnung   Wohnung   EG rechts   46.05             Puccini II          
Duisburg   Graf-Spee-Str.   29   Wohnung   Wohnung   1. OG links   46.05        
    Puccini II           Duisburg   Graf-Spee-Str.   29   Wohnung   Wohnung   1.
OG rechts   46.05             Puccini II           Duisburg   Graf-Spee-Str.  
29   Wohnung   Wohnung   DG     75.00             Puccini II           Duisburg
  Graf-Spee-Str.   31   Wohnung   Wohnung   EG     77.58             Puccini II
          Duisburg   Graf-Spee-Str.   31   Wohnung   Wohnung   1. OG     77.58  
          Puccini II           Duisburg   Graf-Spee-Str.   31   Wohnung  
Wohnung   DG     40.79             Puccini II           Duisburg  
Graf-Spee-Str.   33   Wohnung   Wohnung   EG links   57.93             Puccini
II           Duisburg   Graf-Spee-Str.   33   Wohnung   Wohnung   EG rechts  
63.40             Puccini II           Duisburg   Graf-Spee-Str.   33   Wohnung
  Wohnung   1. OG links   106.00             Puccini II           Duisburg  
Graf-Spee-Str.   33   Wohnung   Wohnung   1. OG rechts   66.40            
Puccini II           Duisburg   Graf-Spee-Str.   35   Wohnung   Wohnung   EG    
75.46             Puccini II           Duisburg   Graf-Spee-Str.   35   Wohnung
  Wohnung   1. OG     75.46             Puccini II           Duisburg  
Graf-Spee-Str.   35   Wohnung   Wohnung   DG     45.00             Puccini II  
        Duisburg   Graf-Spee-Str.   37   Wohnung   Wohnung   EG     65.80      
      Puccini II           Duisburg   Graf-Spee-Str.   37   Wohnung   Wohnung  
1. OG + DG     85.33             Puccini II           Duisburg   Graf-Spee-Str.
  39   Wohnung   Wohnung   EG links   63.25             Puccini II          
Duisburg   Graf-Spee-Str.   39   Wohnung   Wohnung   EG rechts   63.25          
  Puccini II           Duisburg   Graf-Spee-Str.   39   Wohnung   Wohnung   1.
OG links   62.96             Puccini II           Duisburg   Graf-Spee-Str.   39
  Wohnung   Wohnung   1. OG rechts   68.53             Puccini II          
Duisburg   Graf-Spee-Str.   41   Wohnung   Wohnung   EG     65.80            
Puccini II           Duisburg   Graf-Spee-Str.   41   Wohnung   Wohnung   1. OG
    65.80             Puccini II           Duisburg   Graf-Spee-Str.   43  
Wohnung   Wohnung   EG     92.00             Puccini II           Duisburg  
Graf-Spee-Str.   43   Wohnung   Wohnung   1. OG links   46.05            
Puccini II           Duisburg   Graf-Spee-Str.   43   Wohnung   Wohnung   1. OG
rechts   46.05             Puccini II           Duisburg   Graf-Spee-Str.   43  
Wohnung   Wohnung   DG     75.00             Puccini II           Duisburg  
Graf-Spee-Str.   45   Wohnung   Wohnung   EG links   46.05             Puccini
II           Duisburg   Graf-Spee-Str.   45   Wohnung   Wohnung   EG rechts  
45.64             Puccini II           Duisburg   Graf-Spee-Str.   45   Wohnung
  Wohnung   1. OG links   46.05             Puccini II           Duisburg  
Graf-Spee-Str.   45   Wohnung   Wohnung   1. OG rechts   46.05            
Puccini II           Duisburg   Graf-Spee-Str.   45   Wohnung   Wohnung   DG    
75.00             Puccini II           Duisburg   Graf-Spee-Str.   47   Wohnung
  Wohnung   EG links   46.04             Puccini II           Duisburg  
Graf-Spee-Str.   47   Wohnung   Wohnung   EG rechts   46.05             Puccini
II           Duisburg   Graf-Spee-Str.   47   Wohnung   Wohnung   1. OG links  
46.05             Puccini II           Duisburg   Graf-Spee-Str.   47   Wohnung
  Wohnung   1. OG rechts   46.05             Puccini II           Duisburg  
Graf-Spee-Str.   47   Wohnung   Wohnung   DG     75.00             Puccini II  
        Duisburg   Im Höschegrund   1   Wohnung   Wohnung   EG links   50.00    
        Puccini II           Duisburg   Im Höschegrund   1   Wohnung   Wohnung  
EG rechts   47.39             Puccini II           Duisburg   Im Höschegrund   1
  Wohnung   Wohnung   1. OG links   47.39             Puccini II          
Duisburg   Im Höschegrund   1   Wohnung   Wohnung   1. OG rechts   47.39        
    Puccini II           Duisburg   Im Höschegrund   3   Wohnung   Wohnung   EFH
    79.08             Puccini II           Duisburg   Im Höschegrund   5  
Wohnung   Wohnung   EG links   66.53             Puccini II           Duisburg  
Im Höschegrund   5   Wohnung   Wohnung   EG rechts   66.53             Puccini
II           Duisburg   Im Höschegrund   5   Wohnung   Wohnung   1. OG links  
66.53             Puccini II           Duisburg   Im Höschegrund   5   Wohnung  
Wohnung   1. OG rechts   66.53             Puccini II           Duisburg  
Mannesmannstr.   43   Wohnung   Wohnung   EG links   68.00             Puccini
II           Duisburg   Mannesmannstr.   43   Wohnung   Wohnung   EG rechts  
68.00             Puccini II           Duisburg   Mannesmannstr.   43   Wohnung
  Wohnung   1. OG links   68.00             Puccini II           Duisburg  
Mannesmannstr.   43   Wohnung   Wohnung   1. OG rechts   68.00            
Puccini II           Duisburg   Mannesmannstr.   43   Wohnung   Wohnung   2. OG
links   66.00             Puccini II           Duisburg   Mannesmannstr.   43  
Wohnung   Wohnung   2. OG rechts   66.00             Puccini II          
Duisburg   Uerdinger Str.   19   Wohnung   Wohnung   EG links   67.00          
  Puccini II           Duisburg   Uerdinger Str.   19   Wohnung   Wohnung   EG
rechts   68.00             Puccini II           Duisburg   Uerdinger Str.   19  
Wohnung   Wohnung   1. OG links   67.00             Puccini II          
Duisburg   Uerdinger Str.   19   Wohnung   Wohnung   1. OG rechts   68.00      
      Puccini II           Duisburg   Uerdinger Str.   19   Wohnung   Wohnung  
2. OG links   60.00             Puccini II           Duisburg   Uerdinger Str.  
19   Wohnung   Wohnung   2. OG rechts   59.00             Puccini II          
Duisburg   Uerdinger Str.   19A   Wohnung   Wohnung   EG     74.00            
Puccini II           Duisburg   Uerdinger Str.   19A   Wohnung   Wohnung   1. OG
    74.00             Puccini II           Duisburg   Uerdinger Str.   19A  
Wohnung   Wohnung   2. OG     62.00             Puccini II           Duisburg  
Ungelsheimer Str.   26   Wohnung   Wohnung   EG links   47.39            
Puccini II           Duisburg   Ungelsheimer Str.   26   Wohnung   Wohnung   EG
rechts   47.39             Puccini II           Duisburg   Ungelsheimer Str.  
26   Wohnung   Wohnung   1. OG links   47.39             Puccini II          
Duisburg   Ungelsheimer Str.   26   Wohnung   Wohnung   1. OG rechts   47.39    
        Puccini II           Duisburg   Ungelsheimer Str.   26   Wohnung  
Wohnung   DG     70.00             Puccini II           Duisburg   Ungelsheimer
Str.   4A   Wohnung   Wohnung   EG links   68.00             Puccini II        
  Duisburg   Ungelsheimer Str.   4A   Wohnung   Wohnung   EG rechts   68.00    
        Puccini II           Duisburg   Ungelsheimer Str.   4A   Wohnung  
Wohnung   1. OG links   68.00             Puccini II           Duisburg  
Ungelsheimer Str.   4A   Wohnung   Wohnung   1. OG rechts   68.00            
Puccini II           Duisburg   Ungelsheimer Str.   4A   Wohnung   Wohnung   DG
links   66.00             Puccini II           Duisburg   Ungelsheimer Str.   4A
  Wohnung   Wohnung   DG rechts   66.00             Puccini II          
Duisburg   Ungelsheimer Str.   4B   Wohnung   Wohnung   EG links   68.00        
    Puccini II           Duisburg   Ungelsheimer Str.   4B   Wohnung   Wohnung  
EG rechts   68.00             Puccini II           Duisburg   Ungelsheimer Str.
  4B   Wohnung   Wohnung   1. OG links   68.00             Puccini II          
Duisburg   Ungelsheimer Str.   4B   Wohnung   Wohnung   1. OG rechts   68.00    
        Puccini II           Duisburg   Ungelsheimer Str.   4B   Wohnung  
Wohnung   DG links   66.00             Puccini II           Duisburg  
Ungelsheimer Str.   4B   Wohnung   Wohnung   DG rechts   66.00        

94

--------------------------------------------------------------------------------





    Puccini II           Duisburg   Ungelsheimer Str.   4C   Wohnung   Wohnung  
EG links   68.00             Puccini II           Duisburg   Ungelsheimer Str.  
4C   Wohnung   Wohnung   EG rechts   68.00             Puccini II          
Duisburg   Ungelsheimer Str.   4C   Wohnung   Wohnung   1. OG links   68.00    
        Puccini II           Duisburg   Ungelsheimer Str.   4C   Wohnung  
Wohnung   1. OG rechts   68.00             Puccini II           Duisburg  
Ungelsheimer Str.   4C   Wohnung   Wohnung   DG links   66.00            
Puccini II           Duisburg   Ungelsheimer Str.   4C   Wohnung   Wohnung   DG
rechts   66.00             Puccini II           Duisburg   Am Sittert   2  
Gewerbe   Gewerbe   EG         485.02         Puccini II           Duisburg   Am
Sittert   2+4   sonstiges   Antenne                       Puccini II          
Duisburg   Am Sittert   2+4   sonstiges   Antenne                       Puccini
II           Duisburg   Am Sittert   2+4   sonstiges   Trafostation            
          Puccini II           Duisburg   Am Sittert   4   Gewerbe   Gewerbe  
EG rechts       73.50         Puccini II           Duisburg   Am Sittert   4  
Gewerbe   Gewerbe   EG links       63.00         Puccini II           Duisburg  
Am Sittert   2+4   Garage   Garage                       Puccini II          
Duisburg   Am Sittert   2+4   Garage   Garage                       Puccini II  
        Duisburg   Am Sittert   2+4   Garage   Garage                      
Puccini II           Duisburg   Am Sittert   2+4   Garage   Garage              
        Puccini II           Duisburg   Am Sittert   2+4   Garage   Garage      
                Puccini II           Duisburg   Am Sittert   2+4   Garage  
Garage                       Puccini II           Duisburg   Am Sittert   2+4  
Garage   Garage                       Puccini II           Duisburg   Am Sittert
  2+4   Garage   Garage                       Puccini II           Duisburg   Am
Ungelsheimer Graben   4   Garage   Garage                       Puccini II      
    Duisburg   Am Ungelsheimer Graben   4   Garage   Garage                    
  Puccini II           Duisburg   Am Ungelsheimer Graben   4   Garage   Garage  
                    Puccini II           Duisburg   Am Ungelsheimer Graben   4  
Garage   Garage                       Puccini II           Duisburg   Am
Ungelsheimer Graben   4   Garage   Garage                       Puccini II      
    Duisburg   Am Ungelsheimer Graben   4   Garage   Garage                    
  Puccini II           Duisburg   Am Ungelsheimer Graben   4   Garage   Garage  
                    Puccini II           Duisburg   Am Ungelsheimer Graben   4  
Garage   Garage                       Puccini II           Duisburg   Am
Ungelsheimer Graben   4   Garage   Garage                       Puccini II      
    Duisburg   Am Ungelsheimer Graben   4   Garage   Garage                    
  Puccini II           Duisburg   Am Ungelsheimer Graben   4   Garage   Garage  
                    Puccini II           Duisburg   Am Ungelsheimer Graben   4  
Garage   Garage                       Puccini II           Duisburg   Am
Ungelsheimer Graben   4   Garage   Garage                       Puccini II      
    Duisburg   Am Ungelsheimer Graben   4   Garage   Garage                    
  Puccini II           Duisburg   Binsenweg       Garage   Garage              
        Puccini II           Duisburg   Binsenweg       Garage   Garage        
              Puccini II           Duisburg   Binsenweg       Garage   Garage  
                    Puccini II           Duisburg   Binsenweg       Garage  
Garage                       Puccini II           Duisburg   Graf-Spee-Str.    
  Garage   Garage                       Puccini II           Duisburg  
Graf-Spee-Str.       Garage   Garage                       Puccini II          
Duisburg   Graf-Spee-Str.       Garage   Garage                       Puccini II
          Duisburg   Graf-Spee-Str.       Garage   Garage                      
Puccini II           Duisburg   Graf-Spee-Str.       Garage   Garage            
          Puccini II           Duisburg   Graf-Spee-Str.       Garage   Garage  
                    Puccini II           Duisburg   Graf-Spee-Str.       Garage
  Garage                       Puccini II           Duisburg   Graf-Spee-Str.  
    Garage   Garage                       Puccini II           Duisburg  
Graf-Spee-Str.       Garage   Garage                       Puccini II          
Duisburg   Graf-Spee-Str.       Garage   Garage                       Puccini II
          Duisburg   Graf-Spee-Str.       Garage   Garage                      
Puccini II           Duisburg   Graf-Spee-Str.       Garage   Garage            
          Puccini II           Duisburg   Graf-Spee-Str.       Garage   Garage  
                    Puccini II           Duisburg   Graf-Spee-Str.      
Stellplatz   Stellplatz                       Puccini II           Duisburg  
Graf-Spee-Str.       Stellplatz   Stellplatz                       Puccini II  
        Duisburg   Graf-Spee-Str.       Stellplatz   Stellplatz                
      Puccini II           Duisburg   Graf-Spee-Str.       Stellplatz  
Stellplatz                       Puccini II           Duisburg   Graf-Spee-Str.
      Stellplatz   Stellplatz                       Puccini II          
Duisburg   Graf-Spee-Str.       Stellplatz   Stellplatz                      
Puccini II           Duisburg   Graf-Spee-Str.       Stellplatz   Stellplatz    
                  Puccini II           Duisburg   Graf-Spee-Str.      
Stellplatz   Stellplatz                       Puccini II           Duisburg  
Graf-Spee-Str.       Stellplatz   Stellplatz                       Puccini II  
        Duisburg   Graf-Spee-Str.       Stellplatz   Stellplatz                
      Puccini II           Duisburg   Mannesmannstr.       Garage   Garage      
                Puccini II           Duisburg   Mannesmannstr.       Garage  
Garage                       Puccini II           Duisburg   Mannesmannstr.    
  Garage   Garage                       Puccini II           Duisburg  
Mannesmannstr.       Garage   Garage                       Puccini II          
Duisburg   Mannesmannstr.       Garage   Garage                       Puccini II
          Duisburg   Mannesmannstr.       Garage   Garage                      
Puccini II           Duisburg   Ungelsheimer Str.   26   Garage   Garage        
              Puccini II           Duisburg   Ungelsheimer Str.   26   Garage  
Garage                       Puccini II           Duisburg   Ungelsheimer Str.  
26   Garage   Garage                       Puccini II           Duisburg  
Ungelsheimer Str.   4A/B/C   Garage   Garage                       Puccini II  
        Duisburg   Ungelsheimer Str.   4A/B/C   Garage   Garage                
      Puccini II           Duisburg   Ungelsheimer Str.   4A/B/C   Garage  
Garage                       Puccini II           Duisburg   Ungelsheimer Str.  
4A/B/C   Garage   Garage                       Puccini II           Duisburg  
Ungelsheimer Str.   4A/B/C   Garage   Garage                       Puccini II  
        Duisburg   Ungelsheimer Str.   4A/B/C   Garage   Garage                
      Puccini II           Mülheim   Auerstraße   22   Wohnung   Wohnung   EG  
  63.67             Puccini II           Mülheim   Auerstraße   22   Wohnung  
Wohnung   1. OG     79.93             Puccini II           Mülheim   Auerstraße
  22   Wohnung   Wohnung   2. OG     68.66             Puccini II          
Mülheim   Auerstraße   22   Wohnung   Wohnung   DG     59.89             Puccini
II           Mülheim   Fröbelstr.   13   Wohnung   Wohnung   EG     68.38      
      Puccini II           Mülheim   Fröbelstr.   13   Wohnung   Wohnung   1. OG
    76.71             Puccini II           Mülheim   Fröbelstr.   13   Wohnung  
Wohnung   2. OG     76.86             Puccini II           Mülheim   Kirchstr.  
102   Wohnung   Wohnung   EG     91.00             Puccini II           Mülheim
  Kirchstr.   102   Wohnung   Wohnung   1. OG     90.00             Puccini II  
        Mülheim   Kirchstr.   96   Wohnung   Wohnung   EFH     90.00            
Puccini II           Mülheim   Kirchstr.   98   Wohnung   Wohnung   EG     90.00
            Puccini II           Mülheim   Kirchstr.   98   Wohnung   Wohnung  
1. OG     90.00             Puccini II           Mülheim   Koloniestr.   5  
Wohnung   Wohnung   EG     85.00             Puccini II           Mülheim  
Koloniestr.   5   Wohnung   Wohnung   1. OG links   40.60             Puccini II
          Mülheim   Koloniestr.   5   Wohnung   Wohnung   1. OG rechts   40.60  
          Puccini II           Mülheim   Seilerstr.   13a   Wohnung   Wohnung  
EG     77.81             Puccini II           Mülheim   Seilerstr.   13a  
Wohnung   Wohnung   1. OG     77.81             Puccini II           Mülheim  
Seilerstr.   13a   Wohnung   Wohnung   2. OG     78.33             Puccini II  
        Mülheim   Seilerstr.   13b   Wohnung   Wohnung   EG links   81.74      
      Puccini II           Mülheim   Seilerstr.   13b   Wohnung   Wohnung   EG
rechts   94.43             Puccini II           Mülheim   Seilerstr.   13b  
Wohnung   Wohnung   1. OG links   81.74             Puccini II           Mülheim
  Seilerstr.   13b   Wohnung   Wohnung   1. OG rechts   84.70            
Puccini II           Mülheim   Seilerstr.   13b   Wohnung   Wohnung   2. OG
links   84.00             Puccini II           Mülheim   Seilerstr.   13b  
Wohnung   Wohnung   2. OG rechts   84.00             Puccini II          
Mülheim   Seilerstr.   13c   Wohnung   Wohnung   EG     73.73            
Puccini II           Mülheim   Seilerstr.   13c   Wohnung   Wohnung   1. OG    
82.74             Puccini II           Mülheim   Seilerstr.   13c   Wohnung  
Wohnung   2. OG     78.33             Puccini II           Mülheim   Wallstr.  
13   Wohnung   Wohnung   1. OG rechts   66.55             Puccini II          
Mülheim   Wallstr.   13   Wohnung   Wohnung   1. OG links   72.31            
Puccini II           Mülheim   Wallstr.   13   Wohnung   Wohnung   2. OG rechts
  66.57             Puccini II           Mülheim   Wallstr.   13   Wohnung  
Wohnung   2. OG links   72.21             Puccini II           Mülheim  
Wallstr.   13   Wohnung   Wohnung   3. OG rechts   68.59             Puccini II
          Mülheim   Wallstr.   13   Wohnung   Wohnung   3. OG links   72.34    
        Puccini II           Mülheim   Wallstr.   13   Wohnung   Wohnung   4. OG
rechts   53.70             Puccini II           Mülheim   Wallstr.   13  
Wohnung   Wohnung   4. OG links   68.40             Puccini II           Mülheim
  Wallstr.   9   Wohnung   Wohnung   1. OG rechts   87.57             Puccini II
          Mülheim   Wallstr.   9   Wohnung   Wohnung   1. OG links   51.94      
      Puccini II           Mülheim   Wallstr.   9   Wohnung   Wohnung   2. OG
rechts   73.01             Puccini II           Mülheim   Wallstr.   9   Wohnung
  Wohnung   2. OG links   67.99             Puccini II           Mülheim  
Wallstr.   9   Wohnung   Wohnung   3. OG rechts   71.35             Puccini II  
        Mülheim   Wallstr.   9   Wohnung   Wohnung   3. OG links   67.87        
    Puccini II    